Exhibit 10.1

Execution Version

U.S. $550,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of November 16, 2012

among

CRESTWOOD MIDSTREAM PARTNERS LP (F/K/A QUICKSILVER GAS SERVICES LP),

as Borrower,

THE LENDERS PARTY HERETO,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO SECURITIES , LLC,

and

RBC CAPITAL MARKETS,

as Joint Lead Arrangers and Joint Bookrunners,

BANK OF AMERICA, N.A.,

and

ROYAL BANK OF CANADA,

as Syndication Agents,

and

UBS SECURITIES LLC,

and

THE ROYAL BANK OF SCOTLAND PLC

as Co-Documentation Agents.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         PAGE  

ARTICLE I

DEFINITIONS

   Section 1.01.       Defined Terms      2    Section 1.02.   Terms Generally
     38    Section 1.03.   Effectuation of Transfers      39   

ARTICLE II

THE CREDITS

   Section 2.01.   Commitments      39    Section 2.02.   Loans and Borrowings
     39    Section 2.03.   Requests for Borrowings      40    Section 2.04.  
Swingline Loans      40    Section 2.05.   Revolving Letters of Credit      41
   Section 2.06.   Funding of Borrowings      46    Section 2.07.   Interest
Elections      46    Section 2.08.   Termination and Reduction of Commitments   
  47    Section 2.09.   Repayment of Loans; Evidence of Debt      48    Section
2.10.   Repayment of Loans      49    Section 2.11.   Prepayment of Loans     
49    Section 2.12.   Fees      50    Section 2.13.   Interest      51   
Section 2.14.   Alternate Rate of Interest      52    Section 2.15.   Increased
Costs      52    Section 2.16.   Break Funding Payments      53    Section 2.17.
  Taxes      54    Section 2.18.   Payments Generally; Pro Rata Treatment;
Sharing of Set-offs      56    Section 2.19.   Mitigation Obligations;
Replacement of Lenders      57    Section 2.20.   Increase in Revolving Facility
Commitments; Incremental Term Loan Commitments      59    Section 2.21.  
Illegality      61    Section 2.22.   Defaulting Lenders      61   

ARTICLE III

REPRESENTATIONS AND WARRANTIES

   Section 3.01.   Organization; Powers      63    Section 3.02.   Authorization
     63    Section 3.03.   Enforceability      64    Section 3.04.  
Governmental Approvals      64    Section 3.05.   Financial Statements      64
  

 

i



--------------------------------------------------------------------------------

Section 3.06.       No Material Adverse Effect    65 Section 3.07.   Title to
Properties; Possession Under Leases    65 Section 3.08.   Litigation; Compliance
with Laws    66 Section 3.09.   Federal Reserve Regulations    67 Section 3.10.
  Investment Company Act    67 Section 3.11.   Use of Proceeds    67
Section 3.12.   Tax Returns    67 Section 3.13.   No Material Misstatements   
67 Section 3.14.   Employee Benefit Plans    67 Section 3.15.   Environmental
Matters    68 Section 3.16.   Mortgages    69 Section 3.17.   Real Property   
69 Section 3.18.   Solvency    70 Section 3.19.   Labor Matters    71
Section 3.20.   Insurance    71 Section 3.21.   Representations and Warranties
in Acquisition Agreement    71 Section 3.22.   Status as Senior Debt; Perfection
of Security Interests    71 Section 3.23.   Material Contracts    72

ARTICLE IV

CONDITIONS TO CREDIT EVENTS

   Section 4.01.   All Credit Events    72 Section 4.02.   Restatement Date   
73

ARTICLE V

AFFIRMATIVE COVENANTS

   Section 5.01.   Existence; Businesses and Properties    75 Section 5.02.  
Insurance    75 Section 5.03.   Taxes; Payment of Obligations    77
Section 5.04.   Financial Statements, Reports, Etc    77 Section 5.05.  
Litigation and Other Notices    79 Section 5.06.   Compliance with Laws    79
Section 5.07.   Maintaining Records; Access to Properties and Inspections;
Maintaining Pipeline Systems and Processing Plants    80 Section 5.08.   Use of
Proceeds    80 Section 5.09.   Compliance with Environmental Laws    80
Section 5.10.   Further Assurances    81 Section 5.11.   Fiscal Year    82

ARTICLE VI

NEGATIVE COVENANTS

   Section 6.01.   Indebtedness    82 Section 6.02.   Liens    84

 

ii



--------------------------------------------------------------------------------

Section 6.03.   Sale and Lease-back Transactions      88    Section 6.04.      
Investments, Loans and Advances      89    Section 6.05.   Mergers,
Consolidations, Sales of Assets and Acquisitions      90    Section 6.06.  
Dividends and Distributions      92    Section 6.07.   Transactions with
Affiliates      93    Section 6.08.   Business of the Borrower and the
Subsidiaries      95    Section 6.09.   Limitation on Modifications of
Indebtedness; Modifications of Certificate of Incorporation, By-laws and
Certain Other Agreements; etc      95    Section 6.10.   Leverage Ratio      97
   Section 6.11.   Interest Coverage Ratio      97    Section 6.12.   Swap
Agreements      97    Section 6.13.   CMM Restrictions      97   

ARTICLE VII

EVENTS OF DEFAULT

   Section 7.01.   Events of Default      97   

ARTICLE VIII

THE AGENTS

   Section 8.01.   Appointment and Authority      100    Section 8.02.   Rights
as a Lender      100    Section 8.03.   Exculpatory Provisions      101   
Section 8.04.   Reliance by Agents      101    Section 8.05.   Delegation of
Duties      102    Section 8.06.   Resignation of the Agents      102    Section
8.07.   Non-Reliance on the Agents, Other Lenders and Other Issuing Banks     
103    Section 8.08.   No Other Duties, Etc      103    Section 8.09.  
Administrative Agent May File Proofs of Claim      103    Section 8.10.  
Collateral and Guaranty Matters      104    Section 8.11.   Secured Cash
Management Agreements and Secured Swap Agreements      104    Section 8.12.  
Indemnification      104    Section 8.13.   Appointment of Supplemental
Collateral Agents      104    Section 8.14.   Withholding      105    Section
8.15.   Enforcement      105   

ARTICLE IX

MISCELLANEOUS

   Section 9.01.   Notices      106    Section 9.02.   Survival of Agreement   
  107    Section 9.03.   Binding Effect      107    Section 9.04.   Successors
and Assigns      107    Section 9.05.   Expenses; Indemnity      110   
Section 9.06.       Right of Set-off      112   

 

iii



--------------------------------------------------------------------------------

Section 9.07.   Applicable Law      112    Section 9.08.   Waivers; Amendment   
  112    Section 9.09.   Interest Rate Limitation      114    Section 9.10.  
Entire Agreement      115    Section 9.11.   Waiver of Jury Trial      115   
Section 9.12.   Severability      115    Section 9.13.   Counterparts      115
   Section 9.14.   Headings      115    Section 9.15.   Jurisdiction; Consent to
Service of Process      115    Section 9.16.   Confidentiality      116   
Section 9.17.   Communications      117    Section 9.18.   Release of Liens and
Guarantees      118    Section 9.19.   U.S.A. PATRIOT Act and Similar
Legislation      118    Section 9.20.   Judgment      119    Section 9.21.  
Pledge and Guarantee Restrictions      119    Section 9.22.   No Fiduciary Duty
     119    Section 9.23.   Application of Funds      120    Section 9.24.  
Amendment and Restatement.      121   

 

iv



--------------------------------------------------------------------------------

Exhibits and Schedules

 

Exhibit A   Form of Assignment and Acceptance Exhibit B   Form of Prepayment
Notice Exhibit C-1   Form of Borrowing Request Exhibit C-2   Form of Swingline
Borrowing Request Exhibit D   Form of Interest Election Request Exhibit E   Form
of Collateral Agreement Exhibit F   Form of Solvency Certificate Exhibit G-1  
Form of Revolving Note Exhibit G-2   Form of Incremental Term Loan Note
Exhibit H   Form of Compliance Certificate Exhibit I   Form of Administrative
Questionnaire Exhibit J   Form of Reaffirmation Agreement Schedule 1.01A  
Existing Secured Cash Management Banks Schedule 1.01B           Existing Letters
of Credit Schedule 1.01C   Existing Specified Swap Counterparties Schedule 2.01
  Commitments Schedule 3.04   Governmental Approvals Schedule 3.07(e)  
Condemnation Proceedings Schedule 3.07(g)   Subsidiaries Schedule 3.07(h)  
Subscriptions Schedule 3.08(a)   Litigation Schedule 3.12   Taxes Schedule 3.15
  Environmental Matters Schedule 3.17   Real Property Schedule 3.20   Insurance
Schedule 3.23   Material Contracts Schedule 6.01   Indebtedness Schedule 6.02(a)
  Liens Schedule 6.04   Investments Schedule 6.07   Transactions with Affiliates

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 16, 2012 (as amended,
amended and restated, supplemented or otherwise modified, this “Agreement”),
among CRESTWOOD MIDSTREAM PARTNERS LP (f/k/a/ QUICKSILVER GAS SERVICES LP), a
limited partnership organized under the laws of Delaware (the “Borrower”), the
LENDERS party hereto from time to time, WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Wells Fargo”), as administrative agent (as successor to BNP Paribas in such
capacity, together with any successor administrative agent appointed pursuant to
the provisions of Article VIII, the “Administrative Agent”), Wells Fargo, as
collateral agent (as successor to BNP Paribas in such capacity, together with
any successor collateral agent appointed pursuant to the provisions of Article
VIII, the “Collateral Agent”), BANK OF AMERICA, N.A. and ROYAL BANK OF CANADA,
as syndication agents (in such capacity, the “Syndication Agents”), MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED, WELLS FARGO SECURITIES, LLC, and RBC
CAPITAL MARKETS, as joint lead arrangers and joint bookrunners (in such
capacity, the “Joint Lead Arrangers”), and UBS SECURITIES LLC and THE ROYAL BANK
OF SCOTLAND PLC, as Co-Documentation Agents (in such capacity, the
“Co-Documentation Agents”).

W I T N E S S E T H :

WHEREAS, pursuant to that certain Credit Agreement, dated as of October 1, 2010
(as amended by that certain Joinder Agreement dated as of April 1, 2011 and that
certain Amendment No. 1 dated as of March 20, 2012, the “Original Credit
Agreement”), by and among the Borrower, the Administrative Agent, the Collateral
Agent, the lenders from time to time party thereto (the “Original Lenders”) and
the other financial institutions named therein, the Original Lenders have
extended a revolving credit facility to the Borrower;

WHEREAS, the Borrower has requested that the Original Credit Agreement be
amended and restated as set forth herein, which amendment and restatement shall
become effective on the Restatement Date;

WHEREAS, effective as of the Restatement Date, the credit facility outstanding
under this Agreement shall consist of up to U.S.$550.0 million in Revolving
Facility Commitments;

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Original Credit Agreement and that this Agreement amend and restate in its
entirety the Original Credit Agreement and re-evidence the “Obligations” (under,
and as defined in, the Original Credit Agreement) outstanding on the Restatement
Date, as contemplated hereby; and

WHEREAS, all Obligations are and shall continue to be secured by all Collateral
on which a Lien is granted to the Collateral Agent pursuant to any Security
Document.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree to amend and restate
the Original Credit Agreement, and the Original Credit Agreement is hereby
amended and restated in its entirety as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Defined Terms . As used in this Agreement, the following terms
shall have the meanings specified below:

 

2



--------------------------------------------------------------------------------

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Loan (including any Swingline Loan) bearing interest
at a rate determined by reference to the Alternate Base Rate in accordance with
the provisions of Article II.

“Acquisition Agreement” shall mean that certain Purchase Agreement dated as of
July 22, 2010 between Crestwood Holdings LLC and Quicksilver Resources, Inc.,
Cowtown Gas Processing L.P. and Cowtown Pipeline L.P.

“Acquisition Documents” shall mean the collective reference to the Acquisition
Agreement, and all exhibits and schedules thereto, including such documents as
executed.

“Acquisition Period” shall mean a period elected by the Borrower, such election
to be exercised by the Borrower delivering written notice thereof to the
Administrative Agent (who shall thereafter promptly notify the Lenders),
commencing with the funding date of the purchase price for any Material
Acquisition permitted under Section 6.05 hereunder and ending on the earlier of
(a) the date that is 270 days after such funding date, and (b) the Borrower’s
election to terminate such Acquisition Period, such election to be exercised by
the Borrower delivering notice thereof to the Administrative Agent (who shall
thereafter promptly notify the Lenders); provided, that, (i) once any
Acquisition Period is in effect, the next Acquisition Period may not commence
until the termination of such Acquisition Period then in effect and (ii) after
giving effect to the termination of such Acquisition Period in effect, the
Borrower shall be in compliance with the applicable provisions of Sections 6.10,
and 6.11 and no Default shall have occurred and be continuing.

“Additional Term Loan Tranche” shall have the meaning assigned to such term in
Section 2.20.

“Additional Real Property” shall have the meaning assigned to such term in the
definition of “Collateral and Guarantee Requirement.”

“Adjusted Eurodollar Rate” shall mean for any Interest Period with respect to
any Eurodollar Loan, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1.00%) equal to (a) the Eurodollar Rate for such Interest
Period multiplied by (b) the Statutory Reserves.

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(d).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
substantially the form of Exhibit I or any other form approved by the
Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

“Agent Default Period” shall mean, with respect to any Agent, any time when such
Agent is a Defaulting Lender and is not performing its role as such Agent
hereunder and under the other Loan Documents.

“Agent Parties” shall have the meaning assigned to such term in Section 9.17(c).

 

3



--------------------------------------------------------------------------------

“Agents” shall mean the Administrative Agent and the Collateral Agent.

“Agreed Security Principles” shall mean any grant of a Lien or provision of a
guarantee by any Person that could:

(a) result in costs (tax, administrative or otherwise) to such Person that are
materially disproportionate to the benefit obtained by the beneficiaries of such
Lien and/or guarantee;

(b) result in a Lien being granted over assets of such Person, the acquisition
of which was financed from a subsidy or payments, which financing is permitted
by this Agreement, and the terms of which prohibit any assets acquired with such
subsidy or payment being used as collateral;

(c) include any lease, license, contract or agreement to which such Person is a
party, and any of its rights or interest thereunder, if and to the extent that a
security interest is prohibited by or in violation of a term, provision or
condition of any such lease, license, contract or agreement (unless such term,
provision or condition would be rendered ineffective with respect to the
creation of the security interest hereunder pursuant to Sections 9-406, 9-407,
9-408 or 9-409 of the UCC (or any successor provision or provisions) of any
relevant jurisdiction or any other applicable law (including the U.S. Bankruptcy
Code) or principles of equity); provided however that Agreed Security Principles
shall not prohibit the grant of a Lien or a provision of a guarantee at such
time as the contractual prohibition shall no longer be applicable and, to the
extent severable, which Lien shall attach immediately to any portion of such
lease, license, contract or agreement not subject to the prohibitions specified
above; provided further that the Agreed Securities Principles shall not exclude
any “proceeds” (as defined in the UCC) of any such lease, license, contract or
agreement;

(d) result in the contravention of applicable law, unless such applicable law
would be rendered ineffective with respect to the creation of the security
interest hereunder pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC
(or any successor provision or provisions); provided however that Agreed
Security Principles shall not prohibit the grant of a Lien or a provision of a
guarantee at such time as the legal prohibition shall no longer be applicable
and to the extent severable (which Lien shall attach immediately to any portion
not subject to the prohibitions specified above); or

(e) result in a breach of a material agreement existing on the Original Closing
Date and binding on such Person that may not be amended, supplemented, waived,
restated or otherwise modified using commercially reasonable efforts to avoid
such breach; provided that this clause (e) shall only apply to the granting of
Liens and not to the provision of any guarantee.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Alternate Base Rate” shall mean the greatest of (i) the rate of interest per
annum determined by the Administrative Agent from time to time as its prime
commercial lending rate for U.S. Dollar loans in the United States for such day
(the “Prime Rate”), (ii) the Federal Funds Effective Rate plus 0.50% per annum,
and (iii) the Adjusted Eurodollar Rate as of such date for a one-month Interest
Period plus 1.00% per annum. The Prime Rate is not necessarily the lowest rate
that the Administrative Agent is charging to any corporate customer. Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted Eurodollar Rate shall be effective from and
including the date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted Eurodollar Rate, respectively.

 

4



--------------------------------------------------------------------------------

“Applicable Rate” shall mean for any day (a) for any Incremental Term Loan, the
applicable margin per annum set forth in the joinder agreement with respect
thereto, (b) for the Revolving Facility Loans, (i) prior to the Trigger Date,
(x) with respect to any Eurodollar Loan, a margin of 2.75% per annum and
(y) with respect to any ABR Loan, a margin of 1.75% per annum and (ii) on and
after the Trigger Date, the applicable margin per annum set forth below under
the caption “Revolving Facility Loans ABR Loan Spread” and “Revolving Facility
Loans Eurodollar Loan Spread”, as applicable, based upon the Leverage Ratio as
of the last date of the most recent fiscal quarter of the Borrower, (c) for
Swingline Loans, prior to the Trigger Date, a margin of 1.75% per annum, and on
or after the Trigger Date, the applicable margin per annum set forth below under
the caption “Swingline Loans ABR Loan Spread” and (d) for the Commitment Fees,
(i) prior to the Trigger Date, a rate per annum equal to 0.50% and (ii) on and
after the Trigger Date, the applicable rate per annum set forth below under the
caption “Commitment Fee” based upon the Leverage Ratio as of the last date of
the most recent fiscal quarter of the Borrower:

 

Leverage Ratio:

   Revolving
Facility Loans
ABR Loan
Spread /
Swingline Loans
ABR Loan
Spread   Revolving
Facility Loans
Eurodollar
Loan Spread   Commitment
Fee

Category 1: Greater than 4.50 to 1.00

   2.00%   3.00%   0.50%

Category 2: Less than or equal to 4.50 to 1.00 but greater than 4.00 to 1.00

   1.75%   2.75%   0.50%

Category 3: Less than or equal to 4.00 to 1.00 but greater than 3.50 to 1.00

   1.50%   2.50%   0.50%

Category 4: Less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00

   1.25%   2.25%   0.375%

Category 5: Less than or equal to 3.00 to 1.00

   1.00%   2.00%   0.375%

For purposes of the foregoing, (1) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Borrower’s fiscal year based upon the
consolidated financial information of the Borrower and its Subsidiaries
delivered pursuant to Section 5.04(a) or (b) and (2) each change in the
Applicable Rate resulting from a change in the Leverage Ratio shall be effective
on the first Business Day after the date of delivery to the Administrative Agent
of such consolidated financial information indicating such change and ending on
the date immediately preceding the effective date of the next such change;
provided that the Leverage Ratio shall be deemed to be in Category 1 at the
option of the Administrative Agent or the Required Lenders, at any time during
which the Borrower fails to deliver the consolidated financial information when
required to be delivered pursuant to Section 5.04(a) or (b), during the period
from the expiration of the time for delivery thereof until such consolidated
financial information is delivered.

 

5



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained above in this definition or
elsewhere in this Agreement, if it is subsequently determined that the
computation of the Leverage Ratio set forth in a certificate of the General
Partner or a Financial Officer of the Borrower delivered to the Administrative
Agent is inaccurate for any reason and the result thereof is that the Lenders
received interest or fees for any period based on an Applicable Rate that is
less than that which would have been applicable had the Leverage Ratio been
accurately determined, then, for all purposes of this Agreement, the “Applicable
Rate” for any day occurring within the period covered by such certificate of the
General Partner or a Financial Officer of the Borrower shall retroactively be
deemed to be the relevant percentage as based upon the accurately determined
Leverage Ratio for such period, and any shortfall in the interest or fees
theretofor paid by the Borrower for the relevant period pursuant to Section 2.12
and Section 2.13 as a result of the miscalculation of the Leverage Ratio shall
be deemed to be (and shall be) due and payable under the relevant provisions of
Section 2.12 or Section 2.13, as applicable, at the time the interest or fees
for such period were required to be paid pursuant to said Section (and shall
remain due and payable until paid in full), in accordance with the terms of this
Agreement); provided that, notwithstanding the foregoing, so long as an Event of
Default described in Section 7.01(h) or (i) has not occurred with respect to the
Borrower, such shortfall shall be due and payable five (5) Business Days
following the determination described above.

“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).

“Asset Acquisition” shall mean any acquisition of all or substantially all of
the assets of, or all of the Equity Interests (other than directors’ qualifying
shares) in a Person or division or line of business of a Person in respect of
which the aggregate consideration exceeds U.S. $5.0 million.

“Asset Disposition” shall mean any sale, transfer or other disposition by the
Borrower or any Subsidiary of the Borrower to any Person other than the Borrower
or a Subsidiary of the Borrower to the extent otherwise permitted hereunder of
any asset or group of related assets (other than inventory or other assets sold,
transferred or otherwise disposed of in the ordinary course of business) in one
or a series of related transactions, the Net Proceeds from which exceed U.S.
$5.0 million.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrower (if required pursuant to Section 9.04(b)), in substantially the form of
Exhibit A or such other form as shall be approved by the Administrative Agent.

“Availability Period” shall mean the period from the Restatement Date to but
excluding the earlier of the Revolving Facility Maturity Date and the date of
termination of the Revolving Facility Commitments.

“Available Cash” shall mean, for any period, “Available Cash” as defined in the
Limited Partnership Agreement as in effect on July 22, 2010.

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender, at any time of determination, an amount equal to the amount by which
(a) the Revolving Facility Commitment of such Revolving Facility Lender at such
time exceeds (b) the Revolving Facility Credit Exposure of such Revolving
Facility Lender at such time.

 

6



--------------------------------------------------------------------------------

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph to this Agreement.

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17(b).

“Borrowing” shall mean a group of Loans of a single Type under a single Facility
made on a single date to the Borrower and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.

“Borrowing Minimum” shall mean (a) in the case of a Revolving Facility Borrowing
comprised entirely of Eurodollar Loans, U.S.$500,000, (b) in the case of a
Revolving Facility Borrowing comprised entirely of ABR Loans, U.S.$500,000 and
(c) in the case of a Swingline Borrowing, U.S.$500,000.

“Borrowing Multiple” shall mean (a) in the case of a Revolving Facility
Borrowing comprised entirely of Eurodollar Loans, U.S.$500,000, (b) in the case
of a Revolving Facility Borrowing comprised entirely of ABR Loans, U.S.$100,000
and (c) in the case of a Swingline Borrowing, U.S.$100,000.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C-1.

“Business Day” shall mean any day of the year, other than a Saturday, Sunday or
other day on which banks are required or authorized to close in New York, New
York, and, where used in the context of Eurodollar Loans, is also a day on which
dealings are carried on in the London interbank market.

“Calculation Period” shall mean, as of any date of determination, the period of
four consecutive fiscal quarters ending on such date or, if such date is not the
last day of a fiscal quarter, ending on the last day of the fiscal quarter of
the Borrower most recently ended prior to such date.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

“Cash Interest Expense” shall mean, with respect to the Borrower and its
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less, for each of clauses (a), (b), (c) and (e) below, to the extent
included in the calculation of such Interest Expense, the sum of (a) pay-in-kind
Interest Expense or other noncash Interest Expense (including as a result of the
effects of purchase accounting), (b) the amortization of any financing fees or
breakage costs paid by, or on behalf of, the Borrower or any of its
Subsidiaries, including such fees paid in connection with the Transactions or
any amendments, waivers or other modifications of this Agreement, (c) the
amortization of debt discounts, if any, or fees in respect of Swap Agreements,
(d) cash interest income of the Borrower and its Subsidiaries for such period
and (e) all non-recurring cash Interest Expense consisting of liquidated damages
for failure to timely comply with registration rights obligations and financing
fees, all as calculated on a consolidated basis in accordance with GAAP;
provided that Cash Interest Expense shall exclude, without duplication of any
exclusion set forth in clause (a), (b), (c), (d) or (e) above, annual agency
fees paid to the Administrative Agent and/or the Collateral Agent and one-time
financing fees or breakage costs paid in connection with the Transactions or any
amendments, waivers or other modifications of this Agreement.

 

7



--------------------------------------------------------------------------------

“Cash Management Agreement” shall mean any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer, automated clearinghouse transfers of funds and other
cash management arrangements.

“Cash Management Bank” shall mean (i) any Person that, at the time it enters
into a Cash Management Agreement, is a Lender, an Agent, or a Joint Lead
Arranger or an Affiliate of a Lender, an Agent or a Joint Lead Arranger and
(ii) any Person listed on Schedule 1.01A hereto, in each case, in its capacity
as a party to a Cash Management Agreement.

A “Change in Control” shall be deemed to occur upon the occurrence of any of the
following: (a) a majority of the seats (other than vacant seats) on the board of
directors of the General Partner shall at any time be occupied by Persons who
were neither (i) appointed by Holdings or a Permitted Holder or (ii) appointed
by such directors, (b) except as permitted by Section 6.05(b), the Borrower
shall cease to own, directly or indirectly, 100% of the outstanding Equity
Interests of each of the Cowtown Entities, (c) any Person or group (within the
meaning of Rule 13d-5 of the Exchange Act as in effect on the Restatement Date),
other than any combination of the Permitted Holders (or a single Permitted
Holder), shall own beneficially (within the meaning of Rule 13d-5 of the
Exchange Act as in effect on the Restatement Date), directly or indirectly, in
the aggregate Equity Interests representing 35% or more of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Borrower and any combination of the Permitted Holders (including a single
Permitted Holder) own beneficially (as defined above), directly or indirectly, a
smaller percentage of such ordinary voting power at such time than the Equity
Interests owned by such other Person or group, (d) a “Change in Control” or
similar event shall occur under any Permitted Junior Debt that is Material
Indebtedness, (e) the Permitted Holders shall fail to own beneficially (within
the meaning of Rule 13d-5 of the Exchange Act as in effect on the Restatement
Date), directly or indirectly, in the aggregate Equity Interests representing at
least 51% of (i) the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the General Partner or (ii) the economic
interest represented by the issued and outstanding Equity Interests of the
General Partner, (f) at any time, (1) the Permitted Holders shall cease to
directly or indirectly own and control, of record and beneficially a majority of
the issued and outstanding general partner interests in the Borrower or (2) the
General Partner shall cease to be the sole general partner of the Borrower.

“Change in Law” shall mean (a) the adoption or implementation of any treaty,
law, rule or regulation after the Restatement Date, (b) any change in law, rule
or regulation or in the interpretation or application thereof by any
Governmental Authority after the Restatement Date or (c) compliance by any
Lender or Issuing Bank (or, for purposes of Section 2.15(b), by any lending
office of such Lender or Issuing Bank or by such Lender’s or Issuing Bank’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law but if not having the force of law, then
being one with which the relevant party would customarily comply) of any
Governmental Authority made or issued after the Restatement Date; provided, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or United States or foreign regulatory agencies,
in each case, pursuant to Basel III, shall in each case be deemed to be a
“Change in Law”, regardless of the date enacted, adopted or issued; provided,
further, that any increased costs associated with a Change in

 

8



--------------------------------------------------------------------------------

Law based on the foregoing clauses (i) and/or (ii) may only be imposed to the
extent the applicable Lender imposes the same charges or additional amounts on
other similarly situated borrowers under comparable facilities.

“Charges” shall have the meaning assigned to such term in Section 9.09.

“CMM” shall mean Crestwood Marcellus Midstream LLC, a Delaware limited liability
company.

“CMM Initial Investment” shall mean the acquisition on March 26, 2012 of Equity
Interests in CMM by Crestwood Marcellus Pipeline LLC, a Delaware limited
liability company and a Wholly Owned Subsidiary of the Borrower.

“CMM Investment” shall mean (i) the CMM Initial Investment and (ii) each
purchase or acquisition by the Borrower or any of its Wholly Owned Subsidiaries
of additional Equity Interests in CMM whether effectuated pursuant to a purchase
agreement, contribution agreement or other arrangement typical for such
investments.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time (except as otherwise provided herein).

“Co-Documentation Agents” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

“Collateral Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement dated
as of the Original Closing Date, as amended, supplemented or otherwise modified
from time to time, substantially in the form of Exhibit E, among the Borrower,
each Subsidiary Loan Party and the Collateral Agent, and any other guarantee and
collateral agreement that may be executed after the Original Closing Date in
favor of, and in form and substance acceptable to, the Collateral Agent.

“Collateral and Guarantee Requirement” shall mean the requirement that:

(a) on the Restatement Date, the Collateral Agent shall have received from each
Loan Party a counterpart of the Reaffirmation Agreement, duly executed and
delivered on behalf of such Loan Party;

(b) on the Restatement Date, the Collateral Agent shall be the beneficiary of a
pledge of all the issued and outstanding Equity Interests of each Material
Subsidiary of the Borrower and all other outstanding Equity Interests directly
owned by a Loan Party (except, in each case, to the extent that a pledge of such
Equity Interests is not permitted under Section 9.21), including the Equity
Interests in CMM, and the Collateral Agent shall have received all certificates
or other instruments (if any) representing such Equity Interests, together with
stock powers or other instruments of transfer with respect thereto endorsed in
blank, or shall have otherwise received a security interest over such Equity
Interests satisfactory to the Collateral Agent;

 

9



--------------------------------------------------------------------------------

(c) in the case of any Person that becomes a Loan Party after the Restatement
Date, the Collateral Agent shall have received a supplement to the Collateral
Agreement, in the form specified therein, duly executed and delivered on behalf
of such Loan Party;

(d) with respect to any Equity Interests acquired by any Loan Party after the
Restatement Date (including any additional Equity Interests in CMM), all such
outstanding Equity Interests directly owned by a Loan Party or any Person that
becomes a Subsidiary Loan Party after the Restatement Date, shall have been
pledged in accordance with the Collateral Agreement to the extent permitted
under Section 9.21, and the Collateral Agent shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank, or shall have otherwise received a security interest over
such Equity Interests satisfactory to the Collateral Agent;

(e) (i) all Indebtedness of the Borrower and each Subsidiary of the Borrower
that is owing to any Loan Party shall have been pledged in accordance with the
Collateral Agreement, (ii) all Indebtedness of the Borrower and each Subsidiary
of the Borrower having an aggregate principal amount in excess of U.S.$10.0
million that is owing to any Loan Party shall be evidenced by a promissory note
or an instrument and (iii) the Collateral Agent shall have, in respect of all
such Indebtedness of the Borrower and each Subsidiary of the Borrower having an
aggregate principal amount in excess of U.S.$10.0 million (other than
intercompany current liabilities incurred in the ordinary course of business in
connection with the cash management operations of the Borrower and its
Subsidiaries), received originals of all such promissory notes or instruments,
together with note powers or other instruments of transfer with respect thereto
endorsed in blank;

(f) all documents and instruments, required by law or reasonably requested by
the Collateral Agent to be executed, filed, registered or recorded to create the
Liens intended to be created by the Security Documents (in each case, including
any supplements thereto) and perfect such Liens, including UCC financing
statements, to the extent required by, and with the priority required by, the
Security Documents or reasonably requested by the Collateral Agent, shall have
been filed, registered or recorded or delivered to the Collateral Agent for
filing, registration or recording concurrently with, or promptly following, the
execution and delivery of each such Security Document;

(g) each Loan Party shall have (x) delivered to the Collateral Agent all
policies or certificates of insurance of the type required by Section 5.02 (to
the extent customary and obtainable after the use of commercially reasonable
efforts) and (y) obtained all consents and approvals required to be obtained by
it in connection with the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and the performance of its obligations thereunder;

(h) the Collateral Agent shall receive from the applicable Loan Parties (i) with
respect to each Restatement Date Real Property, on the Restatement Date and
(ii) in the case of (x) Material Real Property acquired after the Restatement
Date or (y) Real Property that becomes Material Real Property after the
Restatement Date and is required to be subject to a Mortgage pursuant to
Section 5.10(b) (clauses (x) and (y), collectively, the “Additional Real
Property”), in each case prior to the date required pursuant to Sections 5.10(b)
and (c), the following documents and instruments that constitute Collateral:

 

10



--------------------------------------------------------------------------------

(i) a Mortgage (or, in the case of any Restatement Date Real Property, an
amendment to an existing Mortgage) duly authorized and executed, in form for
recording in the recording office of each jurisdiction where such Restatement
Date Real Property or Additional Real Property to be encumbered thereby is
situated, in favor of the Collateral Agent, for its benefit and the benefit of
the Secured Parties, together with such other instruments as shall be necessary
or appropriate (in the reasonable judgment of the Collateral Agent) to create
(or affirm) a Lien under applicable law, all of which shall be in form and
substance reasonably satisfactory to Collateral Agent, which Mortgage and other
instruments shall be effective to create and/or maintain a first priority Lien
on such Restatement Date Real Property or Additional Real Property, as the case
may be, subject to no Liens other than Prior Liens and Permitted Encumbrances
applicable to such Restatement Date Real Property or such Additional Real
Property, as the case may be;

(ii) policies or certificates of insurance of the type required by Section 5.02
(to the extent customary and obtainable after the use of commercially reasonable
efforts);

(iii) evidence of flood insurance required by Section 5.02, in form and
substance reasonably satisfactory to Administrative Agent, it being understood
that, in any event, the items required pursuant to this clause (iii) shall be
required to be delivered prior to or on the day on which Mortgages (or, in the
case of Restatement Date Real Property, amendments to the existing Mortgages)
are delivered pursuant to clause (i) above with respect to such Mortgaged
Property; and

(iv) all such other items as shall be reasonably necessary in the opinion of
counsel to the Lenders to create a valid and perfected first priority mortgage
Lien on such Restatement Date Real Property or such Additional Real Property,
subject only to Permitted Encumbrances and Prior Liens. Without limiting the
generality of the foregoing, if requested by the Administrative Agent, the
Administrative Agent shall have received, on behalf of itself, the Collateral
Agent, the Lenders, and each Issuing Bank, opinions of local counsel for the
Loan Parties in states in which the Mortgaged Properties are located, with
respect to the enforceability and validity of the Mortgages and any related
fixture filings in form and substance reasonably satisfactory to the
Administrative Agent; and

(i) with respect to each of the items identified in this definition of
“Collateral and Guarantee Requirement” that are required to be delivered on a
date after the Restatement Date, the Administrative Agent, in each case, may (in
its sole discretion) extend such date on two separate occasions by up to 30 days
on each such occasion;

provided that notwithstanding the foregoing, with respect to any Restatement
Date Real Property, the Loan Parties shall not be required to deliver an
amendment to any existing Mortgage until the date that is 45 days (or such later
date as agreed by the Administrative Agent in its sole discretion) following the
Restatement Date.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) Liens required to be
granted from time to time pursuant to the term “Collateral and Guarantee
Requirement” (i) shall be subject to exceptions and limitations set forth in the
Security Documents and (ii) shall not contravene the Agreed Security Principles
or Section 9.21, (b) in no event shall control agreements or other control or
similar arrangements be required with respect to deposit accounts or securities
accounts and (c) in no event shall the Collateral include any Excluded Assets.

 

11



--------------------------------------------------------------------------------

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment and Incremental Commitment, (b) with respect to any Lender
that is a Swingline Lender, its Swingline Commitment, and (c) with respect to
any Issuing Bank, its Revolving L/C Commitment.

“Communications” shall have the meaning assigned to such term in Section 9.17.

“Consolidated Debt” at any date shall mean (without duplication) all
Indebtedness consisting of Capital Lease Obligations, Indebtedness for borrowed
money (other than letters of credit and performance bonds to the extent undrawn)
and Indebtedness in respect of the deferred purchase price of property or
services of the Borrower and its Subsidiaries determined on a consolidated basis
on such date.

“Consolidated First Lien Net Debt” at any date shall mean, Consolidated Net Debt
on such date minus, to the extent included therein, (a) all Indebtedness under
any Permitted Junior Indebtedness (or any refinancing thereof permitted
hereunder) or any other unsecured indebtedness of the Borrower and its
Subsidiaries and (b) any Indebtedness of the Borrower and its Subsidiaries that
is secured by Liens expressly subordinated to the Liens securing the
Obligations.

“Consolidated Net Debt” at any date shall mean Consolidated Debt of the Borrower
and its Subsidiaries on such date minus cash and Permitted Investments of the
Borrower and its Subsidiaries that are Loan Parties on such date in an amount
not to exceed U.S. $5.0 million, to the extent the same (w) is not being held as
cash collateral (other than as Collateral for the Facilities), (x) does not
constitute escrowed funds for any purpose, (y) does not represent a minimum
balance requirement and (z) is not subject to other restrictions on withdrawal.

“Consolidated Net Income” shall mean, for any period, the aggregate of the Net
Income of the Borrower and its Subsidiaries for such period determined on a
consolidated basis; provided, however, that

(a) any net after-tax extraordinary, unusual or nonrecurring gains or losses
(less all fees and expenses related thereto) or income or expenses or charges
(including, without limitation, any pension expense, casualty losses, severance
expenses, facility closure expenses, system establishment costs, mobilization
expenses that are not reimbursed in an amount not to exceed U.S.$5.0 million and
other restructuring expenses, benefit plan curtailment expenses, bankruptcy
reorganization claims, settlement and related expenses and fees, expenses or
charges related to any offering of Equity Interests of the Borrower or any of
its Subsidiaries, any Investment, acquisition or Indebtedness permitted to be
incurred hereunder (in each case, whether or not successful), including all
fees, expenses, charges and change of control payments related to the
Transaction), in each case, shall be excluded; provided that, with respect to
each nonrecurring item, the Borrower shall have delivered to the Administrative
Agent an officers’ or General Partner’s certificate specifying and quantifying
such item and stating that such item is a nonrecurring item,

(b) any net after-tax income or loss from discontinued operations and any net
after-tax gain or loss on disposal of discontinued operations shall be excluded,

 

12



--------------------------------------------------------------------------------

(c) any net after-tax gain or loss (including the effect of all fees and
expenses or charges relating thereto) attributable to business dispositions or
asset dispositions other than in the ordinary course of business (as determined
in good faith by the Board of Directors of the Borrower) shall be excluded,

(d) any net after-tax income or loss (including the effect of all fees and
expenses or charges relating thereto) attributable to the refinancing,
modification of or early extinguishment of indebtedness (including any net
after-tax income or loss attributable to the repayment of the Existing Credit
Facilities and obligations under Swap Agreements) shall be excluded,

(e) the Net Income for such period of any Person that is not a Subsidiary of the
Borrower, or that is accounted for by the equity method of accounting, shall be
included only to the extent of the amount of dividends or distributions or other
payments paid in cash (or to the extent converted into cash) to the Borrower or
a Subsidiary thereof in respect of such period (provided that the amount of
dividends, distributions and other payments attributable to the Borrower or a
Subsidiary’s percentage of ownership in CMM for such period shall be determined
on a pro forma basis as if the Borrower and its Subsidiaries had made all then
outstanding CMM Investments on the date of the CMM Initial Investment), and

(f) (x) the Net Income for such period of any Subsidiary (that is not a Loan
Party) of the Borrower and (y) any amount of Net Income of any Person that is
not a Subsidiary of the Borrower that would otherwise be included pursuant to
clause (e) of this definition shall, in each case, be excluded to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary (or such other Person) of its Net Income is not at the date of
determination permitted without any prior governmental approval (which has not
been obtained) or, directly or indirectly, by the operation of the terms of its
organizational documents or any agreement, instrument, judgment, decree, order,
statute, rule, or governmental regulation applicable to that Subsidiary (or that
other Person) or its stockholders or members, unless such restriction with
respect to the payment of dividends or in similar distributions has been legally
waived or complied with (provided that, in the case of clause (x), the net loss
of any such Subsidiary shall be included to the extent funds are disbursed by
such Person or any other Subsidiary of such Person in respect of such loss and
that Net Income of such Person shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash (or to the extent
converted into cash) by such Subsidiary to the Borrower or one of its other
Subsidiaries in respect of such period to the extent not already included
therein),

(g) Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(h) any non-cash charges from the application of the purchase method of
accounting in connection with the Transactions or any future acquisition, to the
extent such charges are deducted in computing such Consolidated Net Income,
shall be excluded,

(i) accruals and reserves that are established within twelve months after the
Original Closing Date and that are so required to be established in accordance
with GAAP shall be excluded,

(j) any non-cash expenses (including, without limitation, write-downs and
impairment of property, plant, equipment, goodwill and intangibles and other
long-lived assets), any non-cash gains or losses on interest rate and foreign
currency derivatives and any foreign currency transaction gains or losses and
any foreign currency exchange translation gains or losses that arise on
consolidation of integrated operations shall be excluded, and

 

13



--------------------------------------------------------------------------------

(k) (i) any long-term incentive plan accruals and any non-cash compensation
expense realized from grants of stock or unit appreciation or similar rights,
stock or unit options, any restricted stock or unit plan or other rights to
officers, directors, and employees of the Borrower or any of its Subsidiaries
shall be excluded and (ii) any long-term incentive plan accruals and non-cash
compensation expenses directly attributable to services rendered on behalf of,
and directly or indirectly paid for by, the Loan Parties, realized from grants
of stock or unit appreciation or similar rights, stock or unit options, any
restricted stock or unit plan or other rights to any employees of a Parent
Company, shall be excluded.

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and its consolidated Subsidiaries, determined in accordance with GAAP,
in each case as set forth on the consolidated balance sheet of the Borrower as
of such date.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Cowtown Entities” shall mean each of Cowtown Gas and Cowtown Pipeline.

“Cowtown Gas” shall mean Cowtown Gas Processing Partners L.P., a Texas limited
partnership.

“Cowtown Pipeline” shall mean Cowtown Pipeline Partners L.P., a Texas limited
partnership.

“Credit Event” shall have the meaning assigned to such term in Article IV.

“deeds” shall have the meaning assigned to such term in Section 3.17(c).

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed to perform any of
its funding obligations under this Agreement, including with respect to Loans
and participations in Letters of Credit or Swingline Loans within three Business
Days of the date when due, unless the subject of a good faith dispute, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations under this Agreement or has made a public
statement to such effect with respect to its funding obligations under this
Agreement (and such notice or public statement has not been withdrawn), unless
the subject of a good faith dispute, (c) has failed, within three Business Days
after request by the Administrative Agent (whether acting on its own behalf or
at the reasonable request of the Borrower (it being understood that the
Administrative Agent shall comply with any such reasonable request)), to confirm
in a manner satisfactory to the Administrative Agent that it will comply with
its funding obligations, unless the subject of a good faith dispute (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), (d) has otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, unless the subject of a good faith
dispute or subsequently cured, or (e) has, or has a direct or indirect parent
company that has, become the subject of a proceeding under any bankruptcy or
insolvency laws, or has had appointed for it a receiver, custodian, conservator,
trustee, administrator,

 

14



--------------------------------------------------------------------------------

assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided, that a Lender shall not become a Defaulting Lender solely
as the result of the acquisition or maintenance of an ownership interest in such
Lender or its direct or indirect parent company or the exercise of control over
a Lender or its direct or indirect parent company by a Governmental Authority or
an instrumentality thereof.

“Domestic Subsidiary” shall mean each Subsidiary that is not a Foreign
Subsidiary.

“EBITDA” shall mean, with respect to the Borrower and its Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and its Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (xii) of this clause (a) reduced such Consolidated Net Income for the
respective period for which EBITDA is being determined (but excluding any
non-cash item to the extent it represents an accrual or reserve for a potential
cash charge in any future period or amortization of a prepaid cash item that was
paid in a prior period)):

(i) provision for Taxes based on income, profits, losses or capital of the
Borrower and its Subsidiaries for such period (adjusted for the tax effect of
all adjustments made to Consolidated Net Income),

(ii) Interest Expense of the Borrower and its Subsidiaries that are Loan Parties
for such period (net of interest income of the Borrower and such Subsidiaries
for such period) and to the extent not reflected in Interest Expense, costs of
surety bonds in connection with financing activities,

(iii) depreciation, amortization (including, without limitation, amortization of
intangibles and deferred financing fees) and other non-cash expenses (including,
without limitation write-downs and impairment of property, plant, equipment,
goodwill and intangibles and other long-lived assets and the impact of purchase
accounting on the Borrower and its Subsidiaries for such period),

(iv) the amount of any restructuring charges (which, for the avoidance of doubt,
shall include retention, severance, systems establishment cost or excess
pension, other post-employment benefits, curtailment or other excess charges);
provided that with respect to each such restructuring charge, the Borrower shall
have delivered to the Administrative Agent an officers’ or General Partner’s
certificate specifying and quantifying such expense or charge and stating that
such expense or charge is a restructuring charge,

(v) any other non-cash charges,

(vi) equity earnings or losses in Affiliates unless funds have been disbursed to
such Affiliates by the Borrower or any Subsidiary of the Borrower,

(vii) other non-operating expenses,

(viii) the minority interest expense consisting of subsidiary income
attributable to minority equity interests of third parties in any Subsidiary of
the Borrower that is not a Subsidiary Loan Party in such period or any prior
period, except to the extent of dividends declared or paid on Equity Interests
held by third parties,

 

15



--------------------------------------------------------------------------------

(ix) costs of reporting and compliance requirements pursuant to the
Sarbanes-Oxley Act of 2002 and under similar legislation of any other
jurisdiction;

(x) accretion of asset retirement obligations in accordance with SFAS No. 143,
Accounting for Asset Retirement Obligations and under similar requirements for
any other jurisdiction;

(xi) extraordinary losses and unusual or non-recurring cash charges, severance,
relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans, and

(xii) restructuring costs related to (A) acquisitions after the Original Closing
Date permitted under the terms hereof and (B) closure or consolidation of
facilities;

minus (b) to the extent such amounts increased such Consolidated Net Income for
the respective period for which EBITDA is being determined, non-cash items
increasing Consolidated Net Income of the Borrower and its Subsidiaries for such
period (but excluding any such items which represent the reversal in such period
of any accrual of, or cash reserve for, anticipated cash charges in any prior
period where such accrual or reserve is no longer required).

“Engagement Letter” shall mean that certain Engagement Letter dated as of
November 9, 2012, by and between the Borrower, Wells Fargo Securities, LLC and
Wells Fargo Bank, National Association.

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata or sediment, natural resources such as flora and fauna or as
otherwise similarly defined in any Environmental Law.

“Environmental Claim” shall mean any and all actions, suits, demands, demand
letters, claims, liens, notices of non-compliance or violation, notices of
liability or potential liability, investigations, proceedings, consent orders or
consent agreements relating in any way to any actual or alleged violation of
Environmental Law or any Release or threatened Release of, or exposure to,
Hazardous Material.

“Environmental Event” shall have the meaning assigned to such term in
Section 7.01(m).

“Environmental Law” shall mean, collectively, all federal, state, provincial,
local or foreign laws, including common law, ordinances, regulations, rules,
codes, orders, judgments or other requirements or rules of law that relate to
(a) the prevention, abatement or elimination of pollution, or the protection of
the Environment, natural resources or human health, or natural resource damages,
and (b) the use, generation, handling, treatment, storage, disposal, Release,
transportation or regulation of, or exposure to, Hazardous Materials, including
the Comprehensive Environmental Response Compensation and Liability Act, 42
U.S.C. §§ 9601 et seq., the Endangered Species Act, 16 U.S.C. §§ 1531 et seq.,
the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. §§ 6901 et seq., the Clean Air Act, 42 U.S.C. §§ 7401 et
seq., the Clean Water Act, 33 U.S.C. §§ 1251 et seq., the Toxic Substances
Control Act, 15 U.S.C. §§ 2601 et seq., the National Environmental Policy Act,
42 U.S.C. §§ 4321 et seq., and the Emergency Planning and Community Right to
Know Act, 42 U.S.C. §§ 11001 et seq., each as amended, and their foreign, state,
provincial or local counterparts or equivalents.

 

16



--------------------------------------------------------------------------------

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest, any limited liability
company membership interest and any unlimited liability company membership
interests.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, the regulations promulgated thereunder and any
successor thereto.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary of the Borrower, is treated
as a single employer under Section 414(b) or (c) of the Code, or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” shall mean: (a) a Reportable Event; (b) the failure to meet the
minimum funding standard of Sections 412 or 430 of the Code or Sections 302 or
303 of ERISA with respect to any Plan (whether or not waived in accordance with
Section 412(c) of the Code or Section 302(c) of ERISA) or the failure to make by
its due date a required installment under Section 430(j) of the Code with
respect to any Plan or the failure to make any required contribution to a
Multiemployer Plan; (c) a determination that any Plan is, or is expected to be,
in “at risk” status (as defined in Section 430 of the Code or Section 303 of
ERISA); (d) the incurrence by the Borrower, any Subsidiary of the Borrower or
any ERISA Affiliate of any liability under Title IV of ERISA; (e) the receipt by
the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan, or to appoint a trustee to administer any Plan under Section 4042 of
ERISA, or the occurrence of any event or condition which could be reasonably be
expected to constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; (f) a determination that any
Multiemployer Plan is, or is expected to be, in “critical” or “endangered”
status under Section 432 of the Code or Section 305 of ERISA; (g) the incurrence
by the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (h) the receipt by the Borrower, any Subsidiary of the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower, a Subsidiary of the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; or (i) the
occurrence of a nonexempt prohibited transaction (within the meaning of
Section 4975 of the Code or Section 406 of ERISA) which could reasonably be
expected to result in liability to the Borrower or a Subsidiary of the Borrower.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Eurodollar Term Loan or Eurodollar Revolving
Loan.

“Eurodollar Rate” shall mean for any Interest Period with respect to any
Eurodollar Loan:

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Reuters LIBOR 01 screen
(or any successor thereto) that displays an average British Bankers Association
Interest Settlement Rate for deposits in U.S. Dollars (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period (or, in the case of clause (iii) of the
definition of Alternate Base Rate, approximately 11:00 a.m. (London time) on the
date referenced in such clause (iii)); or

 

17



--------------------------------------------------------------------------------

(b) if the rate referenced in the preceding subsection (a) does not appear on
such page or service or such page or service shall cease to be available, the
rate per annum equal to the rate determined by the Administrative Agent to be
the offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in U.S.
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
(or, in the case of clause (iii) of the definition of Alternate Base Rate,
approximately 11:00 a.m. (London time) on the date referenced in such clause
(iii)); or

(c) if the rates referenced in the preceding subsections (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest (rounded upward to the next 1/100th of 1%) at which deposits in U.S.
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Borrowing being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
the Administrative Agent’s London branch to major banks in the offshore
U.S. Dollar market at their request at approximately 11:00 a.m. (London time)
two Business Days prior to the first day of such Interest Period (or, in the
case of clause (iii) of the definition of Alternate Base Rate, approximately
11:00 a.m. (London time) on the date referenced in such clause (iii)).

“Eurodollar Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurodollar Revolving Loans.

“Eurodollar Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted Eurodollar Rate in
accordance with the provisions of Article II.

“Eurodollar Term Loan” shall mean any Incremental Term Loan bearing interest at
a rate determined by reference to the Adjusted Eurodollar Rate in accordance
with the provisions of Article II.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Assets” shall mean (a) Equity Interests in any Person (other than any
Wholly-Owned Subsidiaries, the Cowtown Entities or CMM) to the extent not
permitted by the terms of such Person’s organizational or joint venture
documents, in each case solely to the extent that the applicable Loan Parties
have previously used commercially reasonable efforts to obtain any required
consents to eliminate or have waived any such restrictions contained in such
organizational or joint venture documents, (b) Equity Interests constituting an
amount greater than 65% of the voting Equity Interests of any Foreign Subsidiary
or any Domestic Subsidiary substantially all of which Subsidiary’s assets
consist of the Equity Interest in “controlled foreign corporations” under
Section 957 of the Code, (c) Equity Interests or other assets that are held
directly by a Foreign Subsidiary and (d) any “intent to use” applications for
trademark or service mark registrations filed pursuant to Section 1(b) of the
Lanham Act, 15 U.S.C. § 1051, unless and until an “Amendment to Allege Use” or a
“Statement of Use” under Section 1(c) or Section 1(d) of the Lanham Act has been
filed, solely to the extent that such a grant of a security interest therein
prior to such filing would impair the validity or enforceability of any
registration that issues from such “intent-to-use” application.

“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01.

 

18



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean, with respect to any Agent, any Lender, any Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder, (a) income, franchise and similar taxes,
in each case imposed on (or measured by) net income, net profits or capital by
the United States of America (or any State or other subdivision thereof) or by
the jurisdiction under the laws of which such recipient is organized or in which
its principal office is located or any jurisdiction in which such recipient has
a present or former connection (other than any such connection arising solely
from the Loan Documents and the transactions herein) or, in the case of any
Lender or Issuing Bank, in which its applicable lending office is located,
(b) any branch profits tax or any similar tax that is imposed by any
jurisdiction described in clause (a) above, (c) other than in the case of an
assignee pursuant to a request by a Loan Party under Section 2.19(b), (i) any
federal withholding tax imposed by the United States or (ii) a withholding tax
imposed by the jurisdiction under the laws of which such Lender is organized or
in which its principal office or applicable lending office (or other place of
business) is located, in the case of each of clauses (i) and (ii), that is in
effect and that would apply to amounts payable hereunder to such Agent, Lender,
Issuing Bank or other recipient at the time such Agent, Lender, Issuing Bank or
other recipient becomes a party to any Loan Document (or designates a new
lending office), except to the extent that such Lender or Issuing Bank or other
recipient (or its assignor, if any) was entitled, at the time of designation of
a new lending office (or assignment), to receive additional amounts with respect
to such withholding tax pursuant to Section 2.17(a) or Section 2.17(c), (d) any
withholding taxes attributable to such Lender’s or such other recipient’s
failure (other than as a result of a Change in Law) to comply with
Section 2.17(e), and (e) any United States withholding taxes imposed under
FATCA.

“Existing Letter of Credit” shall mean any letter of credit issued pursuant to
the Original Credit Agreement and outstanding as of the Restatement Date, as set
forth on Schedule 1.01B.

“Exiting Lender” shall mean each Original Lender that has not executed and
delivered this Agreement (and will not have a Revolving Facility Commitment
hereunder) as of the Restatement Date.

“Facilities” shall mean the respective facility and commitments utilized in
making Loans and credit extensions hereunder, it being understood that as of the
date of this Agreement there is one Facility, i.e., the Revolving Loan Facility.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any current or
future regulations and official interpretations thereof.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upward, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average (rounded upward, if
necessary, to the next 1/100 of 1%) of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fees” shall mean the Commitment Fees, the Revolving L/C Participation Fees, the
Issuing Bank Fees, the Administrative Agent Fees and any other fees payable
under the Engagement Letter.

“FERC” shall mean the Federal Energy Regulatory Commission, and any successor
agency thereto.

 

19



--------------------------------------------------------------------------------

“Finance Co” shall mean a direct, Wholly-Owned Subsidiary of the Borrower
incorporated to become or otherwise serving as a co-issuer or co-borrower of
Permitted Junior Indebtedness permitted by this Agreement, which Subsidiary
meets the following conditions at all times: (a) the provisions of Section 5.10
have been complied with in respect of such Subsidiary, and such Subsidiary is a
Subsidiary Loan Party, (b) such Subsidiary shall be a corporation and (c) such
Subsidiary has not (i) incurred, directly or indirectly any Indebtedness or any
other obligation or liability whatsoever other than the Indebtedness that it was
formed to co-issue or co-borrow and for which it serves as co-issuer or
co-borrower, (ii) engaged in any business, activity or transaction, or owned any
property, assets or Equity Interests other than (A) performing its obligations
and activities incidental to the co-issuance or co-borrowing of the Indebtedness
that it was formed to co-issue or co-borrower and (B) other activities
incidental to the maintenance of its existence, including legal, Tax and
accounting administration, (iii) consolidated with or merged with or into any
Person, or (iv) failed to hold itself out to the public as a legal entity
separate and distinct from all other Persons.

“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such Person.

“Financial Performance Covenants” shall mean the covenants of the Borrower set
forth in Sections 6.10 and 6.11.

“First Lien Leverage Ratio” shall mean, on any date, the ratio of
(a) Consolidated First Lien Net Debt as of such date to (b) EBITDA for the
period of four consecutive fiscal quarters of the Borrower most recently ended
as of such date, all determined on a consolidated basis in accordance with GAAP;
provided that, to the extent any Asset Disposition or any Asset Acquisition (or
any similar transaction or transactions that require a waiver or a consent of
the Required Lenders pursuant to Section 6.04 or Section 6.05) or incurrence or
repayment of Indebtedness (excluding normal fluctuations in revolving
Indebtedness incurred for working capital purposes) has occurred during the
relevant Test Period, the First Lien Leverage Ratio shall be determined for the
respective Test Period on a Pro Forma Basis for such occurrences.

“Flood Insurance Laws” shall have the meaning assigned to such term in
Section 5.02(b).

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” shall mean any Subsidiary that is either (i) incorporated
or organized under the laws of any jurisdiction other than the United States of
America, any State thereof or the District of Columbia (other than an entity
that is disregarded for U.S. federal tax purposes and is a direct Subsidiary of
an entity organized in the United States of America, any State thereof or the
District of Columbia) or (ii) any Subsidiary of a Foreign Subsidiary.

“GAAP” shall have the meaning assigned to such term in Section 1.02.

“Gathering and Processing Documents” shall mean (i) the Sixth Amended and
Restated Gas Gathering and Processing Agreement between Quicksilver Resources
Inc., Cowtown Pipeline Partners L.P. and Cowtown Gas Processing Partners L.P.,
effective September 1, 2008, as amended by the Second Amendment to the Sixth
Amended and Restated Gas Gathering and Processing Agreement dated as of
October 1, 2010, between Quicksilver Resources Inc., Cowtown Pipeline Partners
L.P. and Cowtown Gas Processing Partners L.P., (ii) the Gas Gathering Agreement
between Quicksilver Resources Inc. and

 

20



--------------------------------------------------------------------------------

Cowtown Pipeline Partners L.P., as assignee of Cowtown Pipeline L.P., effective
December 1, 2009, as amended by the Amendment to the Gas Gathering Agreement
dated as of October 1, 2010, between Quicksilver Resources Inc. and Cowtown
Pipeline Partners L.P., (iii) the Amended and Restated Gas Gathering Agreement
between Quicksilver Resources Inc. and Cowtown Pipeline Partners L.P., as
assignee of Cowtown Pipeline L.P., effective September 1, 2008, as amended by
the Second Amendment to the Gas Gathering Agreement dated as of October 1, 2010,
between Quicksilver Resources Inc. and Cowtown Pipeline Partners L.P., and
(iv) from and after the date that CMM has become a “Subsidiary” and a “Loan
Party” in accordance with Section 5.10(e), the Gas Gathering and Compression
Agreement dated as of January 1, 2012, between Antero Resources Appalachian
Corporation and CMM, each as amended, restated, supplemented or otherwise
modified as permitted hereunder.

“General Partner” shall mean Crestwood Gas Services GP LLC, a Delaware limited
liability company.

“General Partner LLC Agreement” shall mean the First Amended and Restated
Limited Liability Company Agreement of the General Partner, dated as of July 24,
2007, as amended, restated, supplemented or otherwise modified as permitted
hereunder.

“Governmental Authority” shall mean any federal, state, provincial, local or
foreign court or governmental agency, authority, instrumentality or regulatory
or legislative body.

“Guarantee” of or by any Person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take or pay or
otherwise) or to purchase (or to advance or supply funds for the purchase of)
any security for the payment of such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness,
(iv) entered into for the purpose of assuring in any other manner the holders of
such Indebtedness of the payment thereof or to protect such holders against loss
in respect thereof (in whole or in part) or (v) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness, or (b) any Lien on any assets of the guarantor securing any
Indebtedness (or any existing right, contingent or otherwise, of the holder of
Indebtedness to be secured by such a Lien) of any other Person, whether or not
such Indebtedness is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Restatement Date or entered into in connection with
any acquisition or disposition of assets permitted under this Agreement.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum or petroleum distillates or breakdown
constituents, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature, in each case subject to regulation
pursuant to, or which can give rise to liability under, any Environmental Law.

“Holdings” shall mean Crestwood Gas Services Holdings LLC, a Delaware limited
liability company.

 

21



--------------------------------------------------------------------------------

“Improvements” shall have the meaning assigned to such term in the Mortgages.

“Increased Amount Date” shall have the meaning assigned to such term in
Section 2.20.

“Incremental Commitments” shall have the meaning assigned to such term in
Section 2.20.

“Incremental Lender” shall have the meaning assigned to such term in
Section 2.20.

“Incremental Maturity Date” shall mean the maturity date of any Additional Term
Loan Tranche pursuant to Section 2.20.

“Incremental Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.20.

“Incremental Revolving Facility Lender” shall have the meaning assigned to such
term in Section 2.20.

“Incremental Term Facility Commitments” shall have the meaning assigned to such
term in Section 2.20.

“Incremental Term Lender” shall have the meaning assigned to such term in
Section 2.20.

“Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.20.

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property or assets purchased by such Person, (d) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (other than trade liabilities and intercompany liabilities
incurred in the ordinary course of business and maturing within 365 days after
the incurrence thereof), (e) all Guarantees by such Person of Indebtedness of
others, (f) all Capital Lease Obligations of such Person, (g) all payments that
such Person would have to make in the event of an early termination, on the date
Indebtedness of such Person is being determined, in respect of outstanding Swap
Agreements (such payments in respect of any Swap Agreement with a counterparty
being calculated subject to and in accordance with any netting provisions in
such Swap Agreement), (h) the principal component of all obligations, contingent
or otherwise, of such Person (i) as an account party in respect of letters of
credit (other than any letters of credit, bank guarantees or similar instrument
in respect of which a back-to-back letter of credit has been issued under or
permitted by this Agreement) and (ii) in respect of banker’s acceptances. The
Indebtedness of any Person shall include the Indebtedness of any partnership in
which such Person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such Person in respect thereof.

“Indemnified Taxes” shall mean all Taxes which arise from the transactions
contemplated in, or otherwise with respect to, this Agreement, other than
Excluded Taxes.

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

“Information” shall have the meaning assigned to such term in Section 3.13(a).

 

22



--------------------------------------------------------------------------------

“Interest Coverage Ratio” shall mean the ratio, for the period of four fiscal
quarters ended on, or if such date of determination is not the end of a fiscal
quarter, most recently prior to the date on which such determination is to be
made of (a) EBITDA to (b) Cash Interest Expense; provided that to the extent any
Asset Disposition or any Asset Acquisition (or any similar transaction or
transactions for which a waiver or a consent of the Required Lenders pursuant to
Section 6.04 or 6.05 has been obtained) or incurrence or repayment of
Indebtedness (excluding normal fluctuations in revolving Indebtedness incurred
for working capital purposes) has occurred during the relevant Test Period, the
Interest Coverage Ratio shall be determined for the respective Test Period on a
Pro Forma Basis for such occurrences.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07, in substantially the form
of Exhibit D.

“Interest Expense” shall mean, with respect to any Person for any period, the
sum of (a) gross interest expense of such Person for such period on a
consolidated basis, including (i) the amortization of debt discounts, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, other than fees and breakage costs incurred in connection
with the repayment of the Existing Credit Facilities, (iii) the portion of any
payments or accruals with respect to Capital Lease Obligations allocable to
interest expense, and (iv) redeemable preferred stock dividend expenses, and
(b) capitalized interest of such Person. For purposes of the foregoing, gross
interest expense shall be determined after giving effect to any net payments
made or received and costs incurred by the Borrower and its Subsidiaries with
respect to Swap Agreements.

“Interest Payment Date” shall mean (a) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Borrowing with an Interest Period of
more than three months’ duration, each day that would have been an Interest
Payment Date had successive Interest Periods of three months’ duration been
applicable to such Borrowing and, in addition, the date of any refinancing or
conversion of such Borrowing with or to a Borrowing of a different Type,
(b) with respect to any ABR Loan, the last Business Day of each calendar quarter
and (c) with respect to any Swingline Loan, the day that such Swingline Loan is
required to be repaid pursuant to Section 2.09(a).

“Interest Period” shall mean, as to any Borrowing consisting of a Eurodollar
Loan, the period commencing on the date of such Borrowing or on the last day of
the immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 1,
2, 3 or 6 months thereafter (or 9 or 12 months or shorter, if at the time of the
relevant Borrowing, all Lenders make interest periods of such length available),
as the Borrower may elect, or the date any Eurodollar Borrowing is converted to
an ABR Borrowing in accordance with Section 2.07 or repaid or prepaid in
accordance with Section 2.09, 2.10 or 2.11; provided that, (a) if any Interest
Period for a Eurodollar Loan would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period, and (c) no Interest
Period shall extend beyond the latest of the Revolving Facility Maturity Date or
any Incremental Maturity Date, as applicable. Interest shall accrue from and
including the first day of an Interest Period to but excluding the last day of
such Interest Period.

 

23



--------------------------------------------------------------------------------

“Investment” shall have the meaning assigned to such term in Section 6.04.

“Issuing Bank” shall mean Wells Fargo and each other Issuing Bank designated
pursuant to Section 2.05(k), in each case in its capacity as an issuer of
Revolving Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.05(i). An Issuing Bank may, in its discretion, arrange for
one or more Revolving Letters of Credit to be issued by Affiliates of such
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Revolving Letters of Credit issued by such Affiliate.

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(c).

“Joint Lead Arrangers” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Lender” shall mean each financial institution listed on Schedule 2.01 (and any
foreign branch of such Lender), as well as any Person (other than a natural
person) that becomes a “Lender” hereunder pursuant to Section 9.04 (and any
foreign branch of such Person), any Person (other than a natural person) holding
outstanding Revolving Facility Loans, any Person (other than a natural person)
holding outstanding Swingline Loans or any Person (other than a natural person)
holding outstanding Incremental Loans. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lender.

“Leverage Ratio” shall mean, on any date, the ratio of (a) Consolidated Net Debt
as of such date to (b) EBITDA for the period of four consecutive fiscal quarters
of the Borrower most recently ended as of such date, all determined on a
consolidated basis in accordance with GAAP; provided that to the extent any
Asset Disposition or any Asset Acquisition (or any similar transaction or
transactions that require a waiver or a consent of the Required Lenders pursuant
to Section 6.04 or Section 6.05) or incurrence or repayment of Indebtedness
(excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes) has occurred during the relevant Test Period, the Leverage
Ratio shall be determined for the respective Test Period on a Pro Forma Basis
for such occurrences.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities (other than securities
representing an interest in a joint venture that is not a Subsidiary of the
Borrower), any purchase option, call or similar right of a third party with
respect to such securities.

“Limited Partnership Agreement” shall mean the Second Amended and Restated
Agreement of Limited Partnership of the Borrower, dated as of February 19, 2008,
as amended by the First Amendment dated as of October 4, 2010 and the Second
Amendment dated as of April 1, 2011, and as may be further amended, restated,
supplemented or otherwise modified as permitted hereunder.

“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents and any promissory note issued under Section 2.09(e).

“Loan Document Obligations” shall mean all amounts owing to any of the Agents,
any Issuing Bank or any Lender pursuant to the terms of this Agreement or any
other Loan Document, or pursuant to the terms of any Guarantee thereof,
including, without limitation, with respect to any Loan or Revolving Letter of
Credit, together with the due and punctual performance of all other obligations
of the Borrower and the other Loan Parties under or pursuant to the terms of
this Agreement and the other Loan

 

24



--------------------------------------------------------------------------------

Documents, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising, and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any bankruptcy or insolvency laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“Loan Parties” shall mean the Borrower and each Subsidiary Loan Party.

“Loans” shall mean the Revolving Facility Loans, the Swingline Loans and the
Incremental Loans.

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having (a) Loans (other than Swingline Loans) outstanding under such
Facility, (b) in the case of the Revolving Facility, Revolving L/C Exposures
and Swingline Exposures and (c) unused Commitments under such Facility, that,
taken together, represent more than 50% of the sum of all (x) Loans (other than
Swingline Loans) outstanding under such Facility, (y) in the case of the
Revolving Facility, Revolving L/C Exposures and Swingline Exposures, and (z) the
total unused Commitments under such Facility at such time.

“Margin Differential” shall have the meaning specified in Section 2.20(a).

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Master Limited Partnership” shall mean a publicly traded limited partnership
that is properly treated as a partnership for U.S. federal income tax purposes
by virtue of meeting the requirements of Section 7704(c)(1) of the Code.

“Material Acquisition” shall mean any Permitted Business Acquisition with fair
market value equal to or greater than $50,000,000.

“Material Adverse Effect” shall mean the existence of events, conditions and/or
contingencies that have had or are reasonably likely to have (i) a materially
adverse effect on the business, operations, properties, assets or financial
condition of the Borrower and its Subsidiaries, taken as a whole, or (ii) a
material impairment of the validity or enforceability of, or a material
impairment of the material rights, remedies or benefits available to the
Lenders, any Issuing Bank, the Administrative Agent or the Collateral Agent
under, any Loan Document.

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of the Borrower or any Relevant Subsidiary in an aggregate principal
amount exceeding U.S. $20.0 million.

“Material Contracts” shall mean, collectively, (i) the Gathering and Processing
Documents, and (ii) any contract or other arrangement, whether written or oral,
to which the Borrower or any Relevant Subsidiary is a party as to which the
breach, nonperformance, cancellation or failure to renew by any party thereto
could reasonably be expected to have a Material Adverse Effect.

“Material Real Property” shall mean, on any date of determination, any Pipeline
Systems (including any Real Property (other than leased Real Property) upon
which such Pipeline Systems are located), any Processing Plants and any other
Real Property owned in fee by any Loan Party, or group of related tracts of Real
Property, acquired (whether acquired in a single transaction or in a series of
transactions) or owned by a Loan Party having a fair market value (including the
fair market value of

 

25



--------------------------------------------------------------------------------

improvements owned by any Loan Party and located thereon) on such date of
determination exceeding U.S.$10.0 million, provided that notwithstanding the
foregoing, all Real Property (other than leased Real Property) associated with a
Pipeline System shall be deemed to be Material Real Property if such Pipeline
System has a fair market value exceeding U.S.$10.0 million.

“Material Subsidiary” shall mean (a) Operating, Operating GP and the Cowtown
Entities, (b) any Finance Co, (c) solely at such time as CMM has no Indebtedness
for borrowed money (or unutilized revolving commitments) outstanding, CMM, and
(d) each other Subsidiary of the Borrower now existing or hereafter acquired or
formed by the Borrower which, on a consolidated basis for such Subsidiary and
its Subsidiaries, (i) for the applicable Calculation Period accounted for more
than 1.5% of the consolidated revenues of the Borrower and its Subsidiaries or
(ii) as of the last day of such Calculation Period, was the owner of more than
1.5% of the Consolidated Total Assets of the Borrower and its Subsidiaries;
provided that at no time shall the total assets of all Subsidiaries of the
Borrower that are not Material Subsidiaries exceed, for the applicable
Calculation Period, 5.0% of the Consolidated Total Assets of the Borrower and
its Subsidiaries.

“Maximum Leverage Ratio” shall mean, (a) on any date of determination other than
during an Acquisition Period, 5.00:1.00, and (b) on any date of determination
during an Acquisition Period, 5.50:1.00.

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

“Midstream Activities” shall mean with respect to any Person, collectively, the
treatment, processing, gathering, dehydration, compression, blending,
transportation, storage, transmission, marketing, buying or selling or other
disposition, whether for such Person’s own account or for the account of others,
of oil, natural gas, natural gas liquids or other liquid or gaseous
hydrocarbons, including that used for fuel or consumed in the foregoing
activities; provided, that “Midstream Activities” shall in no event include the
drilling, completion or servicing of oil or gas wells, including, without
limitation, the ownership of drilling rigs.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgaged Properties” shall mean all Real Property required to be subject to a
Mortgage that is delivered pursuant to the terms of this Agreement.

“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents and other security documents delivered pursuant to the Original Credit
Agreement or on or after the Restatement Date pursuant to Section 5.10 and the
Collateral and Guarantee Requirement, as amended, supplemented or otherwise
modified from time to time, with respect to Mortgaged Properties, each in form
and substance reasonably satisfactory to the Collateral Agent, including all
such changes as may be required to account for local law matters.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA subject to the provisions of Title IV of ERISA and
in respect of which the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate is an “employer” as defined in Section 3(5) of ERISA.

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

26



--------------------------------------------------------------------------------

“Net Proceeds” shall mean:

(a) 100% of the cash proceeds actually received by the Borrower or any
Subsidiary of the Borrower (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise and including casualty
insurance settlements and condemnation awards, but only as and when received)
from any loss, damage, destruction or condemnation of, or any sale, transfer or
other disposition (including any sale and leaseback of assets) to any Person of
any asset or assets of the Borrower or any such Subsidiary of the Borrower
(other than those pursuant to Section 6.05(a), (b), (c), (e), (h), (i), or (j))
net of (i) attorneys’ fees, accountants’ fees, investment banking fees, sales
commissions, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, required
debt payments and required payments of other obligations relating to the
applicable asset (other than pursuant hereto or pursuant to Permitted Junior
Debt) and any cash reserve for adjustment in respect of the sale price of such
asset established in accordance with GAAP, including without limitation, pension
and post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction, other customary expenses and brokerage, consultant and other
customary fees actually incurred in connection therewith, and (ii) Taxes paid or
payable as a result thereof; provided that, if no Event of Default exists and
the Borrower has delivered a certificate of a Responsible Officer of the
Borrower to the Administrative Agent promptly following receipt of any such
proceeds setting forth the Borrower’s intention to use any portion of such
proceeds, to acquire, maintain, develop, construct, improve, upgrade or repair
assets useful in the business or otherwise invest in the business of the
Borrower and its Subsidiaries, or make investments pursuant to Section 6.04(j),
in each case within 12 months of such receipt, such portion of such proceeds
shall not constitute Net Proceeds, except to the extent (1) not so used within
such 12-month period and (2) not contracted to be used within such 12-month
period and not thereafter used within 120 days of such receipt; provided,
further, that (x) no proceeds realized in a single transaction or series of
related transactions shall constitute Net Proceeds unless such proceeds shall
exceed U.S.$5.0 million and (y) no proceeds shall constitute Net Proceeds in any
fiscal year until the aggregate amount of all such proceeds in such fiscal year
shall exceed U.S.$10.0 million, and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any other Loan Party of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any of its Affiliates shall
be disregarded, except for financial advisory fees customary in type and amount
paid to Affiliates of the Sponsors.

“NGA” shall have the meaning assigned to such term in Section 3.08(b).

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

“Non-U.S. Lender” shall have the meaning assigned to such term in
Section 2.17(e).

“Obligations” shall mean all amounts owing to any of the Agents, any Issuing
Bank, any Lender or any other Secured Party pursuant to the terms of this
Agreement or any other Loan Document, or to any Cash Management Bank or
Specified Swap Counterparty pursuant to the terms of any Secured Cash

 

27



--------------------------------------------------------------------------------

Management Agreement or Secured Swap Agreement, respectively, or pursuant to the
terms of any Guarantee thereof, including, without limitation, with respect to
any Loan, Revolving Letter of Credit, Secured Cash Management Agreement or
Secured Swap Agreement, together with the due and punctual performance of all
other obligations of the Borrower and the other Loan Parties under or pursuant
to the terms of this Agreement, the other Loan Documents, any Secured Cash
Management Agreement and any Secured Swap Agreement, in each case whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising, and including interest
and fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any bankruptcy or insolvency laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Treasury
Department.

“Omnibus Agreement” shall mean that certain Omnibus Agreement dated as of
October 8, 2010 among the Borrower, the General Partner and Crestwood Holdings
Partners LLC.

“Operating” shall mean Crestwood Gas Services Operating LLC, a Delaware limited
liability company.

“Operating GP” shall mean Crestwood Gas Services Operating GP LLC, a Delaware
limited liability company.

“Original Closing Date” shall mean October 1, 2010.

“Original Credit Agreement” shall have the meaning assigned to such term in the
recitals to this Agreement.

“Original Lenders” shall have the meaning assigned to such term in the recitals
to this Agreement.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property, intangible or mortgage recording taxes,
charges or similar levies arising from any payment made hereunder or from the
execution, delivery or enforcement of, or otherwise with respect to, the Loan
Documents.

“Parent Company” shall mean any Person who, directly or indirectly, owns any of
the issued and outstanding Equity Interests of the Borrower.

“Participant” shall have the meaning assigned to such term in Section 9.04(c).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Perfection Certificate” shall mean a certificate in the form of Annex I to the
Collateral Agreement or any other form approved by the Collateral Agent.

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, a Person or division or line of business of a
Person, other than such acquisition of, or of the assets or Equity Interests of,
any Loan Party, if (a) such acquisition was not preceded by, or effected
pursuant to, an unsolicited or hostile offer, (b)

 

28



--------------------------------------------------------------------------------

such acquired Person, division or line of business of a Person is, or is engaged
in, any business or business activity conducted by the Borrower and its
Subsidiaries on the Restatement Date, Midstream Activities and any business or
business activities incidental or related thereto, or any business or activity
that is reasonably similar thereto or a reasonable extension, development or
expansion thereof or ancillary thereto, and (c) immediately after giving effect
thereto: (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom; (ii) all transactions related thereto
shall be consummated in accordance with applicable laws; and (iii) (A) the
Borrower and its Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect to such acquisition or formation, with the Financial Performance
Covenants recomputed as at the last day of the most recently ended fiscal
quarter of the Borrower and its Subsidiaries, and, if the total consideration in
respect of such acquisition exceeds U.S.$10.0 million, the Borrower shall have
delivered to the Administrative Agent a certificate of a Responsible Officer of
the Borrower to such effect, together with all relevant financial information
for such Subsidiary or assets, and (B) any acquired or newly formed Subsidiary
of the Borrower shall not be liable for any Indebtedness (except for
Indebtedness permitted by Section 6.01). For the avoidance of doubt, no CMM
Investment shall constitute a Permitted Business Acquisition.

“Permitted Encumbrances” shall mean with respect to each Real Property, Pipeline
System and Processing Plant, those Liens and other encumbrances permitted by
paragraphs (b), (c), (d), (e), (h), (k), (l), (m), (v), (w), (x), (aa) or (bb)
of Section 6.02.

“Permitted Holder” shall mean each of the Sponsors and the Sponsor Affiliates.

“Permitted Investments” shall mean:

(a) direct obligations of the United States of America or any agency thereof or
obligations guaranteed by the United States of America or any agency thereof, in
each case with maturities not exceeding two years;

(b) time deposit accounts, certificates of deposit and money market deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company that is organized under the laws of the United States of America,
any state thereof, or any foreign country recognized by the United States of
America, having capital, surplus and undivided profits in excess of
U.S.$250.0 million and whose long-term debt, or whose parent holding company’s
long-term debt, is rated A (or such similar equivalent rating or higher) by at
least one nationally recognized statistical rating organization (as defined in
Rule 436 under the Securities Act);

(c) repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with a bank
meeting the qualifications described in clause (b) above;

(d) commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P-1 (or higher) according to
Moody’s, or A-1 (or higher) according to S&P;

(e) securities with maturities of two years or less from the date of acquisition
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America or by any political subdivision or taxing authority thereof,
and rated at least A by S&P or A-2 by Moody’s;

 

29



--------------------------------------------------------------------------------

(f) shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(e) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least U.S.$500.0 million; and

(h) time deposit accounts, certificates of deposit and money market deposits in
an aggregate face amount not in excess of 1/2 of 1% of the total assets of the
Borrower and its Subsidiaries, on a consolidated basis, as of the end of the
Borrower’s most recently completed fiscal year.

“Permitted Junior Debt” shall mean (a) unsecured subordinated Indebtedness
issued or incurred by one or both of the Borrower and Finance Co and
(b) unsecured senior Indebtedness issued by one or both of the Borrower and
Finance Co, (i) the terms of which, in the case of each of clauses (a) and (b),
(1) do not provide for any scheduled repayment, mandatory redemption or sinking
fund obligation prior to the date that is 91 days after the latest of (x) the
Revolving Facility Maturity Date and (y) any Incremental Facility Maturity Date,
(2) do not contain covenants that, taken as a whole, are more restrictive than
those set forth in this Agreement and the other Loan Documents, (3) provide for
covenants and events of default customary for Indebtedness of a similar nature
as such Permitted Junior Debt and (4) in the case of unsecured subordinated
Indebtedness, provide for subordination of payments in respect of such
Indebtedness to the Obligations and guarantees thereof under the Loan Documents
customary for high yield securities and (ii) in the case of each of clauses
(a) and (b), in respect of which no Subsidiary of a Borrower that is not an
obligor under the Loan Documents is an obligor; provided that immediately prior
to and after giving effect on a Pro Forma Basis to any incurrence of Permitted
Junior Debt, no Default or Event of Default shall have occurred and be
continuing or would result therefrom and the Borrower would be in compliance on
a Pro Forma Basis with the Financial Performance Covenants as of the most
recently completed fiscal quarter for which financial statements are available.

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the Borrower and its Subsidiaries
shall be in compliance, on a Pro Forma Basis after giving effect to such
Permitted Refinancing Indebtedness, with the covenants contained in Section 6.10
recomputed as at the last day of the most recently ended fiscal quarter of the
Borrower and its Subsidiaries, (b) the principal amount (or accreted value, if
applicable) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest, breakage costs and premium thereon),
(c) the average life to maturity of such Permitted Refinancing Indebtedness is
greater than or equal to that of the Indebtedness being Refinanced, (d) if the
Indebtedness being Refinanced is subordinated in right of payment to the
Obligations under this Agreement, such Permitted Refinancing Indebtedness shall
be subordinated in right of payment to such Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced, (e) no Permitted Refinancing Indebtedness shall
have different obligors, or greater guarantees or security, than the
Indebtedness being Refinanced, and (f) if the Indebtedness being Refinanced is
secured by any collateral (whether equally and ratably with, or junior to, the
Secured Parties or otherwise), such Permitted Refinancing Indebtedness may be
secured by such collateral (including in respect of working capital facilities
of Foreign Subsidiaries otherwise permitted under this Agreement only, any
collateral pursuant to after-acquired property clauses to the extent any such
collateral secured the Indebtedness being Refinanced) on terms no less favorable
to the Secured Parties than those contained in the documentation governing the
Indebtedness being Refinanced.

 

30



--------------------------------------------------------------------------------

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company,
individual or family trusts, or government or any agency or political
subdivision thereof.

“Pipeline Systems” shall mean, collectively, (a) the natural gas gathering
pipelines located in the southern portion of the Fort Worth Basin in the State
of Texas that are owned by the Loan Parties in connection with their Midstream
Activities, and (b) any other pipelines now or hereafter owned by any Loan Party
that are used in connection with their Midstream Activities.

“Plan” shall mean with respect to any Person resident in the United States, any
employee pension benefit plan subject to the provisions of Title IV of ERISA or
Section 412 or 430 of the Code or Section 302 of ERISA and in respect of which
the Borrower, any Subsidiary of the Borrower or any ERISA Affiliate is (or if
such plan were terminated would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Platform” shall have the meaning assigned to such term in Section 9.17(b).

“Pledged Collateral”, with respect to particular Collateral, shall have the
meaning assigned to such term in the Collateral Agreement applicable to such
Collateral.

“primary obligor” shall have the meaning given such term in the definition of
the term “Guarantee.”

“Prior Liens” shall mean those Liens and other encumbrances permitted by
paragraphs (a), (c), (d), (e), (f), (i), (j), (l), (n), (o), (p), (q), (r),
(dd), or (ff) of Section 6.02; provided that with licenses permitted under
paragraphs (q) or (ff) of Section 6.02 shall be deemed “Prior Liens” solely to
the extent that such licenses are non-exclusive.

“Pro Forma Basis” shall mean, as to any Person, for any events as described in
clauses (a) and (b) below that occur subsequent to the commencement of a period
for which the financial effect of such events is being calculated, and giving
effect to the events for which such calculation is being made, such calculation
as will give pro forma effect to such events as if such events occurred on the
first day of the four consecutive fiscal quarter period ended on or before the
occurrence of such event (the “Reference Period”):

(a) in making any determination of EBITDA on a Pro Forma Basis, pro forma effect
shall be given to any Asset Disposition and to any Asset Acquisition (or any
similar transaction or transactions that require a waiver or consent of the
Required Lenders pursuant to Section 6.04 or 6.05), in each case that occurred
during the Reference Period (or, unless the context otherwise requires,
occurring during the Reference Period or thereafter and through and including
the date upon which the respective Asset Acquisition or Asset Disposition is
consummated); and

(b) in making any determination on a Pro Forma Basis, (x) all Indebtedness
(including Indebtedness incurred or assumed and for which the financial effect
is being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes) incurred or permanently repaid during the Reference Period
shall be deemed to have been incurred or repaid at the beginning of such period,

 

31



--------------------------------------------------------------------------------

(y) Interest Expense of such Person attributable to interest on any
Indebtedness, for which pro forma effect is being given as provided in preceding
clause (x), bearing floating interest rates shall be computed on a pro forma
basis as if the rates that would have been in effect during the period for which
pro forma effect is being given had been actually in effect during such periods
and (z) with respect to distributions made pursuant to Section 6.06(e), pro
forma effect shall be given to the decrease in cash and Permitted Investments
resulting from such distributions.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and, for any fiscal period ending on or prior to the first anniversary
of an Asset Acquisition or Asset Disposition (or any similar transaction or
transactions that require a waiver or consent of the Required Lenders pursuant
to Section 6.04 or 6.05), may include adjustments to reflect operating expense
reductions and other operating improvements or synergies reasonably expected to
result from such Asset Acquisition, Asset Disposition or other similar
transaction, to the extent that the Borrower delivers to the Administrative
Agent (i) a certificate of the General Partner or a Financial Officer of the
Borrower setting forth such operating expense reductions and other operating
improvements or synergies and (ii) information and calculations supporting in
reasonable detail such estimated operating expense reductions and other
operating improvements or synergies.

“Processing Plants” shall mean, collectively, (a) the natural gas processing
plant located in Hood County, Texas that is owned by Cowtown Gas and that is
used in the Loan Parties’ Midstream Activities and is integrated with the
Pipeline Systems described in clause (a) of the definition thereof, and (b) any
other processing plants and terminals now or hereafter owned by the Loan
Parties.

“Projections” shall mean the projections of the Borrower and its Subsidiaries
and any forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
by or on behalf of the Borrower or any of its Subsidiaries prior to the
Restatement Date.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.

“PUHCA” shall have the meaning assigned to such term in Section 3.08(b).

“Reaffirmation Agreement” shall mean the Reaffirmation Agreement dated as of the
Restatement Date, as amended, supplemented or otherwise modified from time to
time, substantially in the form of Exhibit J, among the Borrower, each
Subsidiary Loan Party and the Collateral Agent.

“Real Property” shall mean, collectively, all right, title and interest of the
Borrower or any other Loan Party in and to any and all parcels of real property
owned or leased by the Borrower or any other Loan Party together with all
Improvements and appurtenant fixtures, easements and other property and rights
incidental to the ownership, lease or operation thereof. Where the Loan
Documents refer to Real Property as being owned by a Loan Party, this shall be
deemed to include all right, title and interest in Real Property owned or held
by such Loan Party (other than leasehold interests), whether by contract or
otherwise, including rights and interests in easements and rights of way.

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.

 

32



--------------------------------------------------------------------------------

“Refinanced Term Loans” shall have the meaning assigned to such term in
Section 9.08(e).

“Register” shall have the meaning assigned to such term in Section 9.04(b).

“Regulation S-X” shall mean Regulation S-X promulgated under the Securities Act.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” shall mean any placing, spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or depositing in, into or onto the Environment.

“Relevant Subsidiaries” shall mean each Material Subsidiary and each other
Subsidiary Loan Party.

“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

“Replacement Term Loans” shall have the meaning assigned to such term in
Section 9.08(e).

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period has been waived, with respect to a Plan.

“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) Revolving L/C Exposures, (c) Swingline
Exposures and (d) Available Unused Commitments, that taken together, represent
more than 50% of the sum of all (w) Loans (other than Swingline Loans)
outstanding, (x) Revolving L/C Exposures, (y) Swingline Exposures, and (z) the
total Available Unused Commitments at such time.

“Responsible Officer” of any Person shall mean any executive officer, Financial
Officer, director, general partner, managing member or sole member of such
Person and any other officer or similar official thereof responsible for the
administration of the obligations of such Person in respect of this Agreement.

“Restatement Date” shall mean the first date all of the conditions precedent in
Section 4.02 are satisfied or waived in accordance with Section 9.08.

“Restatement Date Real Property” shall mean the Pipeline Systems, the Processing
Plants and any Real Property owned by the Borrower or any other Loan Party that
is subject to a Mortgage on the Restatement Date other than any leasehold
interests.

 

33



--------------------------------------------------------------------------------

“Revolving Facility” shall mean the Revolving Facility Commitments and the
extensions of credit made hereunder by the Revolving Facility Lenders.

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Eurodollar Loans and ABR Loans pursuant to Section 2.01 representing the maximum
aggregate permitted amount of such Revolving Facility Lender’s Revolving
Facility Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender under Section 9.04. The
initial amount of each Revolving Facility Lender’s Revolving Facility Commitment
is set forth on Schedule 2.01, or in the Assignment and Acceptance pursuant to
which such Revolving Facility Lender shall have assumed its Revolving Facility
Commitment, as applicable. The aggregate amount of the Revolving Facility
Commitments on the date hereof is U.S.$550.0 million. To the extent applicable,
Revolving Facility Commitments shall include the Incremental Revolving Facility
Commitments of any Incremental Revolving Facility Lender.

“Revolving Facility Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the Revolving Facility Loans outstanding at such
time, (b) the Swingline Exposure at such time and (c) the Revolving L/C Exposure
at such time. The Revolving Facility Credit Exposure of any Revolving Facility
Lender at any time shall be the sum of (a) the aggregate principal amount of
such Revolving Facility Lender’s Revolving Facility Loans outstanding at such
time and (b) such Revolving Facility Lender’s Revolving Facility Percentage of
the Swingline Exposure and Revolving L/C Exposure at such time.

“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Loans (including any
Incremental Revolving Facility Lender).

“Revolving Facility Loan” shall mean a Loan made to the Borrower by a Revolving
Facility Lender pursuant to Section 2.01 or an Incremental Revolving Facility
Lender pursuant to Section 2.20. Each Revolving Facility Loan shall be a
Eurodollar Loan or an ABR Loan.

“Revolving Facility Maturity Date” shall mean November 16, 2017 (or if such date
is not a Business Day, the next succeeding Business Day, unless such Business
Day is in the next calendar month, in which case the next preceding Business
Day).

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender, the percentage of the total Revolving Facility Commitments
represented by such Lender’s Revolving Facility Commitment. If the Revolving
Facility Commitments have terminated or expired, the Revolving Facility
Percentages shall be determined based upon the Revolving Facility Commitments
most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

“Revolving L/C Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Revolving Letters of Credit pursuant to
Section 2.05, as such commitment may be (a) ratably reduced from time to time
upon any reduction in the Revolving Facility Commitments pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Issuing Bank under Section 9.04. The amount of each
Issuing Banks’ Revolving L/C Commitment as of the Restatement Date is set forth
in Schedule 2.01, or in the Assignment and Acceptance pursuant to which such
Issuing Bank shall have assumed its Revolving L/C Commitment, as applicable. The
aggregate amount of the Revolving L/C Commitments of the Issuing Bank on the
date hereof is U.S.$100.0 million.

 

34



--------------------------------------------------------------------------------

“Revolving L/C Disbursement” shall mean a payment or disbursement made by an
Issuing Bank pursuant to a Revolving Letter of Credit, including, for the
avoidance of doubt, a payment or disbursement made by an Issuing Bank pursuant
to a Revolving Letter of Credit upon or following the reinstatement of such
Revolving Letter of Credit.

“Revolving L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all Revolving Letters of Credit outstanding at such time and
(b) the aggregate principal amount of all Revolving L/C Disbursements that have
not yet been reimbursed at such time. The Revolving L/C Exposure of any
Revolving Facility Lender at any time shall mean its Revolving Facility
Percentage of the aggregate Revolving L/C Exposure at such time.

“Revolving L/C Participation Fees” shall have the meaning set forth in
Section 2.12(b).

“Revolving L/C Reimbursement Obligation” shall mean the Borrower’s obligation to
repay Revolving L/C Disbursements as provided in Sections 2.05(e) and (f).

“Revolving Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.05.

“rights of way” shall have the meaning assigned to such term in Section 3.17(b).

“S&P” shall mean Standard & Poor’s Ratings Services, Inc., a division of The
McGraw-Hill Companies, Inc.

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Parties” shall have the meaning ascribed to such term in the Collateral
Agreement and collectively shall mean all such parties.

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank.

“Secured Swap Agreement” shall mean any Swap Agreement permitted under this
Agreement that is entered into by and between the Borrower and any Specified
Swap Counterparty.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Reaffirmation Agreement and each of the security agreements and other
instruments and documents executed and delivered pursuant to any of the
foregoing, the Collateral and Guarantee Requirement or Section 5.10.

“Specified Swap Counterparty” shall mean (i) any Person that, at the time it
enters into a Swap Agreement, is a Lender, an Agent or a Joint Lead Arranger or
an Affiliate of a Lender, an Agent or a Joint Lead Arranger and (ii) any Person
listed on Schedule 1.01C hereto, in each case, in its capacity as a party to a
Swap Agreement.

 

35



--------------------------------------------------------------------------------

“Sponsor” shall mean FRC Founders Corporation (formerly known as First Reserve
Corporation).

“Sponsor Affiliate” shall mean (i) each Affiliate of the Sponsor that is neither
a portfolio company nor a company controlled by a portfolio company and
(ii) each general partner of the Sponsor or Sponsor Affiliate who is a partner
or employee of FRC Founders Corporation.

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent, any Lender or any Issuing Bank (including any
branch, Affiliate or other fronting office making or holding a Loan or issuing a
Revolving Letter of Credit) is subject for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D). Eurodollar Loans
shall be deemed to constitute eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or
offsets that may be available from time to time to the Administrative Agent, any
Lender or any Issuing Bank under such Regulation D or any comparable regulation.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).

“Subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association, joint venture, limited
liability company or other business entity of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or more than 50% of the general partnership interests
are, at the time any determination is being made, directly or indirectly, owned,
Controlled or held by such Person; provided that, notwithstanding the foregoing,
none of CMM or any of its subsidiaries shall constitute a “Subsidiary” for
purposes of this Agreement or the other Loan Documents so long as CMM has any
Indebtedness for borrowed money (or unutilized revolving commitments)
outstanding. Unless otherwise specified, all references herein to a “Subsidiary”
or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the
Borrower.

“Subsidiary Loan Party” shall mean each direct or indirect Wholly Owned
Subsidiary of the Borrower that (a) (i) is a Domestic Subsidiary and (ii) is a
Material Subsidiary, and is not a Subsidiary whose guarantee of the Obligations
is prohibited under Section 9.21 or (b) at the option of the Borrower executes
and delivers the Collateral Agreement and otherwise satisfies the Collateral and
Guarantee Requirement.

“Supplemental Collateral Agent” shall have the meaning assigned to such term in
Section 8.13(a).

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any of its Subsidiaries or any Parent Company of the Borrower
shall be a Swap Agreement.

 

36



--------------------------------------------------------------------------------

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

“Swingline Borrowing Request” shall mean a request by the Borrower substantially
in the form of Exhibit C-2.

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04. The aggregate amount of the Swingline Commitments on the
Restatement Date is U.S.$10 million.

“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time. The Swingline Exposure of any
Revolving Facility Lender at any time shall mean its Revolving Facility
Percentage of the aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean Wells Fargo, in its capacity as a lender of
Swingline Loans, and/or any other Revolving Facility Lender designated as such
by the Borrower after the Restatement Date that is reasonably satisfactory to
the Borrower and the Administrative Agent and executes a counterpart to this
Agreement as a Swingline Lender.

“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.

“Syndication Agents” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority and any and all additions to
tax, interest and penalties related thereto.

“Test Period” shall mean, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower ending on or prior to
such date.

“Transaction Documents” shall mean the Acquisition Documents and the Loan
Documents.

“Transactions” shall mean, collectively, the transactions to occur on, prior to
or immediately after the Restatement Date pursuant to the Loan Documents,
including (a) the execution and delivery of the Loan Documents and the initial
borrowings hereunder; and (b) the payment of all fees and expenses owing in
connection with the foregoing.

“Trigger Date” shall mean the first date of delivery of financial statements
after the Restatement Date pursuant to Section 5.04(a) or (b).

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted Eurodollar Rate and the Alternate Base Rate.

“UCC” shall mean (a) the Uniform Commercial Code as in effect in the applicable
jurisdiction and (b) certificate of title or other similar statutes relating to
“rolling stock” or barges as in effect in the applicable jurisdiction.

 

37



--------------------------------------------------------------------------------

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.

“U.S. Dollars” or “U.S.$” shall mean the lawful currency of the United States of
America.

“U.S.A. PATRIOT Act” shall have the meaning assigned to such term in
Section 3.08(a).

“Wells Fargo” shall have the meaning assigned to such term in the introductory
paragraph to this Agreement.

“Wholly Owned Subsidiary” of any Person shall mean a Subsidiary of such Person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned,
directly or indirectly, by such Person or any other Wholly Owned Subsidiary of
such Person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.02. Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time. Except as otherwise expressly provided
herein, all financial statements to be delivered pursuant to this Agreement
shall be prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis (“GAAP”) and all terms of an accounting
or financial nature shall be construed and interpreted in accordance with GAAP,
as in effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Restatement
Date in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith; provided further that, notwithstanding the foregoing,
upon and following the acquisition of any business or new Subsidiary by the
Borrower in accordance with this Agreement, in each case that would not
constitute a “significant subsidiary” for purposes of Regulation S-X, financial
items and information with respect to such newly-acquired business or Subsidiary
that are required to be included in determining any financial calculations and
other financial ratios contained herein for any period prior to such acquisition
shall not be required to be in accordance with GAAP so long as the Borrower is
able to reasonably estimate pro forma adjustments in respect of such acquisition
for such prior periods, and in each case such estimates are made in good faith
and are factually supportable.

 

38



--------------------------------------------------------------------------------

Section 1.03. Effectuation of Transfers. Each of the representations and
warranties of the Borrower contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions, unless the
context otherwise requires.

ARTICLE II

THE CREDITS

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Revolving Facility Lender agrees to make Revolving Facility Loans, in each
case from time to time during the Availability Period, comprised of Eurodollar
Loans and ABR Loans to the Borrower in U.S. Dollars in an aggregate principal
amount that will not result in (i) such Lender’s Revolving Facility Credit
Exposure exceeding such Lender’s Revolving Facility Commitment and (ii) the
Revolving Facility Credit Exposure exceeding the total Revolving Facility
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving
Facility Loans. The Revolving Facility shall be available as ABR Loans or
Eurodollar Loans.

Section 2.02. Loans and Borrowings. (a) Each Loan to the Borrower shall be made
as part of a Borrowing consisting of Loans under the same Facility and of the
same Type and in the same currency made by the Lenders ratably in accordance
with their respective Commitments under the applicable Facility (or, in the case
of Swingline Loans, ratably in accordance with their respective Swingline
Commitments); provided, however, that Revolving Facility Loans shall be made by
the Revolving Facility Lenders ratably in accordance with their respective
Revolving Facility Percentages on the date such Loans are made hereunder. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b) Each Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans
as the Borrower may request in accordance herewith.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that a
Eurodollar Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Revolving Facility Commitments or that is required to
finance the reimbursement of a Revolving L/C Disbursement as contemplated by
Section 2.05(e). At the time that each ABR Borrowing by the Borrower is made,
such Borrowing shall be in an aggregate amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Revolving Facility Commitments or that is required to finance the
reimbursement of a Revolving L/C Disbursement as contemplated by
Section 2.05(e). Each Swingline Borrowing by the Borrower shall be in an amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum. Borrowings of more than one Type and under more than one
Facility may be outstanding at the same time; provided that there shall not at
any time be more than a total of (i) ten (10) Interest Periods in respect of
Borrowings outstanding under the Revolving Facility and (ii) five (5) Interest
Periods in respect of Borrowings outstanding under all other Facilities.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after, in the case
of Revolving Loans, the Revolving Facility Maturity Date and, in the case of
Incremental Term Loans, the applicable Incremental Facility Maturity Date.

 

39



--------------------------------------------------------------------------------

Section 2.03. Requests for Borrowings. To request a Revolving Facility Borrowing
and/or a Borrowing of Incremental Term Loans, the Borrower shall notify the
Administrative Agent of such request by telephone (i) in the case of a Borrowing
consisting of Eurodollar Loans, not later than 11:00 a.m., New York City time,
three (3) Business Days before the date of the proposed Borrowing or (ii) in the
case of a Borrowing consisting of ABR Loans, not later than 12:00 noon, New York
City time, one (1) Business Day before the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly (but in any event on the same day) by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(a) whether the requested Borrowing is to be Revolving Facility Borrowing or a
Borrowing of Incremental Term Loans;

(b) the aggregate amount of the requested Borrowing;

(c) the date of such Borrowing, which shall be a Business Day;

(d) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(e) in the case of a Borrowing consisting of a Eurodollar Loan, the initial
Interest Period to be applicable thereto; and

(f) the location and number of the Borrower’s account to which funds are to be
disbursed.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, each Swingline Lender agrees to make Swingline Loans to the Borrower
from time to time during the Availability Period in U.S. Dollars, in an
aggregate principal amount at any time outstanding that will not result in
(x) the aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Commitment, (y) the outstanding Swingline Loans of such Swingline
Lender exceeding such Swingline Lender’s Swingline Commitments or (z) the
Revolving Facility Credit Exposure exceeding the total Revolving Facility
Commitments; provided that no Swingline Lender shall be required to make a
Swingline Loan to refinance an outstanding Swingline Borrowing. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans. All Swingline Loans
shall be ABR Loans under this Agreement.

(b) To request a Swingline Borrowing, the Borrower shall notify the Swingline
Lenders of such request by telephone (confirmed by a Swingline Borrowing Request
by telecopy) not later than 11:00 a.m., New York City time on the day of the
proposed Swingline Borrowing. Each such notice and Swingline Borrowing Request
shall be irrevocable and shall specify (i) the requested date (which shall be a
Business Day), (ii) the amount of the requested Swingline Borrowing, (iii) the
term of such Swingline Loan, and (iv) the location and number of the Borrower’s
account to which funds are to

 

40



--------------------------------------------------------------------------------

be disbursed. Each Swingline Lender shall make each Swingline Loan to be made by
it hereunder in accordance with Section 2.02(a) on the proposed date thereof by
wire transfer of immediately available funds by 3:00 p.m., New York City time,
to the account of the Borrower (or, in the case of a Swingline Borrowing made to
finance the reimbursement of a Revolving L/C Disbursement as provided in
Section 2.05(e), by remittance to the applicable Issuing Bank).

(c) A Swingline Lender may by written notice given to the Administrative Agent
(and to the other Swingline Lenders) not later than 10:00 a.m., New York City
time on any Business Day, require the Revolving Facility Lenders to acquire
participations on such Business Day in all or a portion of the outstanding
Swingline Loans made by it. Such notice shall specify the aggregate amount of
such Swingline Loans in which the Revolving Facility Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each such Lender, specifying in such notice such Lender’s Revolving
Facility Percentage of such Swingline Loan or Loans. Each Revolving Facility
Lender hereby absolutely and unconditionally agrees, upon receipt of notice as
provided above, to pay to the Administrative Agent for the account of the
applicable Swingline Lender, such Revolving Facility Lender’s Revolving Facility
Percentage of such Swingline Loan or Loans. Each Revolving Facility Lender
acknowledges and agrees that its respective obligation to acquire participations
in Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Revolving Facility Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.06 with respect to Loans made by
such Revolving Facility Lender (and Section 2.06 shall apply, mutatis mutandis,
to the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the applicable Swingline Lender the amounts so received by it
from the Revolving Facility Lenders. The Administrative Agent shall notify the
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph (c), and thereafter payments by the Borrower in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
applicable Swingline Lender. Any amounts received by a Swingline Lender from the
Borrower (or any other party on behalf of the Borrower) in respect of a
Swingline Loan after receipt by such Swingline Lender of the proceeds of a sale
of participations therein shall be remitted promptly to the Administrative
Agent; any such amounts received by the Administrative Agent shall be remitted
promptly by the Administrative Agent to the Revolving Facility Lenders that
shall have made their payments pursuant to this paragraph and to such Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to such Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the Borrower for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.

Section 2.05. Revolving Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Revolving
Letters of Credit denominated in U.S. Dollars for its own account or on behalf
of any other Loan Party in a form reasonably acceptable to the applicable
Issuing Bank, at any time and from time to time during the Availability Period
and prior to the date that is five (5) Business Days prior to the Revolving
Facility Maturity Date. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, an Issuing Bank relating to any Revolving
Letter of Credit, the terms and conditions of this Agreement shall control.

 

41



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Revolving Letter of Credit (or the amendment, renewal
(other than an automatic renewal in accordance with paragraph (c) of this
Section) or extension of an outstanding Revolving Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to the applicable Issuing Bank and the Administrative Agent two
(2) Business Days in advance of the requested date of issuance, amendment,
renewal or extension, a notice requesting the issuance of a Revolving Letter of
Credit, or identifying the Revolving Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Revolving Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Revolving Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to issue,
amend, renew or extend such Revolving Letter of Credit. If requested by the
applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Revolving Letter of Credit. A Revolving Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Revolving Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the Revolving Facility Credit Exposure shall not
exceed the total Revolving Facility Commitments and (ii) the aggregate available
amount of all Revolving Letters of Credit issued by any Issuing Bank shall not
exceed such Issuing Bank’s Revolving L/C Commitment.

(c) Expiration Date. Each Revolving Letter of Credit shall expire at or prior to
the close of business on the earlier of (A) unless the applicable Issuing Bank
agrees to a later expiration date, the date one (1) year after the date of the
issuance of such Revolving Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (B) the date
that is five (5) Business Days prior to the Revolving Facility Maturity Date;
provided that any Revolving Letter of Credit with a one-year tenor may provide
for the automatic renewal thereof for additional one-year periods (which, in no
event, shall extend beyond the date referred to in clause (B) of this
paragraph (c)). Notwithstanding the foregoing, the Borrower may request the
issuance of one or more Revolving Letters of Credit that expire at or prior to
the close of business on the date that is five (5) Business Days prior to the
Revolving Facility Maturity Date; provided that the Revolving L/C Exposure in
respect of Revolving Letters of Credit issued pursuant to this sentence shall
not exceed U.S.$10.0 million.

(d) Participations. By the issuance of a Revolving Letter of Credit (or an
amendment to a Revolving Letter of Credit increasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Revolving Facility Lenders, such Issuing Bank hereby grants to each Revolving
Facility Lender, and each Revolving Facility Lender hereby acquires from such
Issuing Bank, a participation in such Revolving Letter of Credit equal to such
Revolving Facility Lender’s Revolving Facility Percentage of the aggregate
amount available to be drawn under such Revolving Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Facility
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent in U.S. Dollars such Revolving Facility Lender’s Revolving Facility
Percentage of each Revolving L/C Disbursement made by such Issuing Bank not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Revolving Facility Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Revolving Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Revolving Letter of Credit or the occurrence and continuance of
a Default or Event of Default or reduction or termination of the Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

 

42



--------------------------------------------------------------------------------

(e) Reimbursement. If the applicable Issuing Bank shall make any Revolving L/C
Disbursement in respect of a Revolving Letter of Credit, the Borrower shall
reimburse such Revolving L/C Disbursement by paying to the Administrative Agent
an amount equal to such Revolving L/C Disbursement in U.S. Dollars, not later
than 3:00 p.m., New York City time, on the Business Day immediately following
the date the Borrower receives notice under paragraph (g) of this Section of
such Revolving L/C Disbursement; provided that the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Loan, a Eurodollar Loan
or a Swingline Borrowing in an equivalent amount, and, in each case to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Loan or Borrowing, as applicable;
provided that in the case of any Eurodollar Loan, such request must be made
three Business Days prior to such refinancing in accordance with Section 2.03.
If the Borrower fails to reimburse any Revolving L/C Disbursement when due, then
the Administrative Agent shall promptly notify the applicable Issuing Bank and
each other Revolving Facility Lender of the applicable Revolving L/C
Disbursement, the payment then due from the Borrower and, in the case of a
Revolving Facility Lender, such Lender’s Revolving Facility Percentage thereof.
Promptly following receipt of such notice, each Revolving Facility Lender shall
pay to the Administrative Agent in U.S. Dollars its Revolving Facility
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Facility Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank in U.S. Dollars the amounts so received by it from
the Revolving Facility Lenders. Promptly following receipt by the Administrative
Agent of any payment from the Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Revolving Facility Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Revolving Facility Lender pursuant to this paragraph to reimburse an Issuing
Bank for any Revolving L/C Disbursement (other than the funding of an ABR Loan,
a Eurodollar Loan, or a Swingline Borrowing as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such Revolving L/C Disbursement.

(f) Obligations Absolute. The obligation of the Borrower to reimburse Revolving
L/C Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Revolving Letter of Credit or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Revolving Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, (iii) payment by the
applicable Issuing Bank under a Revolving Letter of Credit against presentation
of a draft or other document that does not strictly comply with the terms of
such Revolving Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder;
provided that, in each case, payment by the Issuing Bank shall not have
constituted gross negligence or willful misconduct. Neither the Administrative
Agent, the Lenders nor any Issuing Bank, nor any of their Related Parties, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Revolving Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Revolving Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that the foregoing

 

43



--------------------------------------------------------------------------------

shall not be construed to excuse the applicable Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are determined
by a court having jurisdiction to have been caused by (A) such Issuing Bank’s
failure to exercise reasonable care when determining whether drafts and other
documents presented under a Revolving Letter of Credit comply with the terms
thereof or (B) such Issuing Bank’s refusal to issue a Revolving Letter of Credit
in accordance with the terms of this Agreement. The parties hereto expressly
agree that, in the absence of gross negligence or willful misconduct on the part
of the applicable Issuing Bank, such Issuing Bank shall be deemed to have
exercised reasonable care in each such determination and each refusal to issue a
Revolving Letter of Credit. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Revolving Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Revolving Letter of Credit.

(g) Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Revolving Letter of Credit. Such Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing Bank
has made or will make a Revolving L/C Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse such Issuing Bank and the Revolving Facility Lenders
with respect to any such Revolving L/C Disbursement.

(h) Interim Interest. If an Issuing Bank shall make any Revolving L/C
Disbursement, then, unless the Borrower shall reimburse such Revolving L/C
Disbursement in full on the date such Revolving L/C Disbursement is made, the
unpaid amount thereof shall bear interest, for each day from and including the
date such Revolving L/C Disbursement is made to but excluding the date that the
Borrower reimburses such Revolving L/C Disbursement, at the rate per annum equal
to the rate per annum then applicable to ABR Loans; provided that, if such
Revolving L/C Disbursement is not reimbursed by the Borrower when due pursuant
to paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Facility Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Revolving Facility
Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section 2.12.
From and after the effective date of any such replacement, (i) the successor
Issuing Bank shall have all the rights and obligations of the replaced Issuing
Bank under this Agreement with respect to Revolving Letters of Credit to be
issued thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of such Issuing Bank under this Agreement with respect to Revolving Letters of
Credit issued by it prior to such replacement but shall not be required to issue
additional Revolving Letters of Credit.

 

44



--------------------------------------------------------------------------------

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, (i) in the case of an Event of Default described in Section 7.01(h)
or 7.01(i), as provided in the following proviso or (ii) in the case of any
other Event of Default, on the third Business Day following the date on which
the Borrower receives notice from the Administrative Agent (or, if the maturity
of the Loans has been accelerated, Revolving Facility Lenders with Revolving L/C
Exposure representing greater than 50% of the total Revolving L/C Exposure)
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent (or an
account in the name of the Administrative Agent with another institution
designated by the Administrative Agent), in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash in U.S. Dollars equal to
the Revolving L/C Exposure in respect of the Borrower as of such date plus any
accrued and unpaid interest thereon; provided that, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Section 7.01, the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and payable
in U.S. Dollars, without demand or other notice of any kind. The Borrower also
shall deposit cash collateral pursuant to this paragraph as and to the extent
required by Section 2.11(b). Each such deposit pursuant to this paragraph or
pursuant to Section 2.11(b) shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall control, including the
exclusive right of withdrawal, such account. Other than any interest earned on
the investment of such deposits, which investments shall be made at the option
and sole discretion of (A) for so long as an Event of Default shall be
continuing, the Administrative Agent and (B) at any other time, the Borrower, in
each case, in term deposits constituting Permitted Investments and at the risk
and expense of the Borrower, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in such account. Moneys in
such account shall be applied by the Administrative Agent to reimburse each
Issuing Bank for Revolving L/C Disbursements for which such Issuing Bank has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the Revolving L/C Reimbursement Obligations of the Borrower for
the Revolving L/C Exposure at such time or, if the maturity of the Loans to the
Borrower has been accelerated (but subject to the consent of Revolving Facility
Lenders with Revolving L/C Exposure representing greater than 50% of the total
Revolving L/C Exposure), be applied to satisfy other obligations of the Borrower
under this Agreement. If the Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after all Events of Default have been
cured or waived. If the Borrower is required to provide an amount of cash
collateral hereunder pursuant to Section 2.11(b), such amount together with
interest thereon (to the extent not applied as aforesaid) shall be returned to
the Borrower as and to the extent that, after giving effect to such return, the
Borrower would remain in compliance with Section 2.11(b) and no Event of Default
shall have occurred and be continuing.

(k) Additional Issuing Banks. From time to time, the Borrower may by notice to
the Administrative Agent designate up to four Lenders that agree (in their sole
discretion) to act in such capacity and are reasonably satisfactory to the
Administrative Agent as Issuing Banks. Each such additional Issuing Bank shall
execute a counterpart of this Agreement upon the approval of the Administrative
Agent (which approval shall not be unreasonably withheld) and shall thereafter
be an Issuing Bank hereunder for all purposes.

(l) Reporting. Each Issuing Bank shall (i) provide to the Administrative Agent
copies of any notice received from the Borrower pursuant to Section 2.05(b) no
later than the next Business Day after receipt thereof, (ii) provide the
Administrative Agent with a copy of the Revolving Letter of Credit, or the
amendment, renewal or extension of the Revolving Letter of Credit, as
applicable, on the Business Day on which such Issuing Bank issues, amends,
renews or extends any Revolving Letter of Credit, (iii) on each Business Day on
which such Issuing Bank makes any Revolving L/C

 

45



--------------------------------------------------------------------------------

Disbursement, advise the Administrative Agent of the date of such Revolving L/C
Disbursement and the amount of such Revolving L/C Disbursement and (iv) on any
other Business Day, furnish the Administrative Agent with such other information
as the Administrative Agent shall reasonably request. If requested by any
Lender, the Administrative Agent shall provide copies to such Lender of the
documents referred to in clause (ii) of the preceding sentence.

Section 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it to the Borrower hereunder on the proposed date thereof by wire
transfer of immediately available funds by 12:00 noon, New York City time (or,
in the case of Incremental Term Loans, such other time as shall be agreed to by
the Incremental Term Lenders), to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to such account of the
Borrower as is designated by the Borrower in the Borrowing Request; provided
that ABR Loans and Swingline Borrowings made to finance the reimbursement of a
Revolving L/C Disbursement and reimbursements as provided in Section 2.05(e)
shall be remitted by the Administrative Agent to the applicable Issuing Bank.

(b) Unless the Agent shall have received notice from a Lender prior to the
proposed time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
(without duplication) such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

Section 2.07. Interest Elections. (a) Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly (but in any event on the same day)
by hand delivery or telecopy to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower.

 

46



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election.

If any such Interest Election Request made by the Borrower requests a Eurodollar
Borrowing but does not specify an Interest Period, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to one of its Eurodollar Borrowings prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period, the Borrower shall be deemed to have
converted such Borrowing to an ABR Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the written request (including a request through
electronic means) of the Required Lenders (unless such Event of Default is an
Event of Default under Section 7.01(h) or (i), in which case no such request
shall be required), so notifies the Borrower, then, so long as an Event of
Default is continuing, (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

Section 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Revolving Facility Commitments shall terminate on the Revolving
Facility Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Revolving Facility Commitments; provided that (i) each reduction of the
Revolving Facility Commitments shall be in an amount that is an integral
multiple of U.S.$500,000 and not less than U.S.$2.0 million (or, if less, the
remaining amount of the Revolving Facility Commitments), and (ii) the Borrower
shall not terminate or reduce the Revolving Facility Commitments if, after
giving effect to any concurrent prepayment of the Revolving Facility Loans by
the Borrower in accordance with Section 2.11, the Revolving Facility Credit
Exposure would exceed the total Revolving Facility Commitments.

 

47



--------------------------------------------------------------------------------

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments under paragraph (b) of
this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the applicable Lenders of the contents thereof. Each notice
delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Facility Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Revolving Facility Commitments shall be
permanent. Each reduction of the Revolving Facility Commitments shall be made
ratably among the Lenders in accordance with their respective Revolving Facility
Commitments.

Section 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Revolving Facility Lender the then unpaid principal amount of each
Revolving Facility Loan on the Revolving Facility Maturity Date and (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Revolving Facility Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least seven Business Days after such Swingline Loan is made; provided that on
each date that a Revolving Facility Borrowing (other than a Borrowing that is
required to finance the reimbursement of a Revolving L/C Disbursement as
contemplated by Section 2.05(e)) is made, the Borrower shall repay all Swingline
Loans then outstanding.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility and the Type thereof
and the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable to each
Lender hereunder, and (iii) any amount received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence absent manifest error of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans made in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note substantially in the form of Exhibit G-1 or Exhibit G-2, as applicable. In
such event, the Borrower shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including, to the extent requested by any assignee,
after assignment pursuant to Section 9.04) be represented by one or more
promissory notes in such form payable to the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

48



--------------------------------------------------------------------------------

Section 2.10. Repayment of Loans. (a) To the extent not previously paid, all
Revolving Facility Loans shall be due and payable on the Revolving Facility
Maturity Date, and all Incremental Loans shall be due and payable as and when
set forth in the joinder agreement with respect thereto and, to the extent not
previously paid, all Incremental Term Loans shall be due and payable on the
Incremental Maturity Date applicable to such Incremental Term Loans.

(b) (x) All Net Proceeds pursuant to Section 2.11(c) shall be applied (i) first,
ratably among the Incremental Term Lenders, in each case to prepay Incremental
Term Loans in direct order of maturity to all amortization payments in respect
of the Incremental Term Loans due in the immediately succeeding 24 month period
from the date of such prepayment, and if any such Net Proceeds remain after such
payment, then on a pro rata basis to the remaining amortization payments in
respect of the Incremental Term Loans, (ii) second, if any excess Net Proceeds
remain after prepaying all Incremental Term Loans then outstanding, applied
ratably among the Swingline Lenders to prepay any outstanding Swingline Loans,
and (iii) third, if any excess remains after prepaying all Swingline Loans then
outstanding, applied ratably among the Revolving Lenders to prepay any Revolving
Facility Loans then outstanding and (y) any optional prepayments of the
Revolving Facility Loans or the Incremental Term Loans pursuant to
Section 2.11(a) shall be applied ratably among the relevant Lenders under the
Revolving Facility Loans or the Incremental Term Loans, as applicable, as
directed by the Borrower.

(c) Prior to any repayment of any Borrowing, the Borrower shall select the
Borrowing or Borrowings to be repaid and shall notify the Administrative Agent
by telephone (confirmed by telecopy) of such selection not later than 2:00 p.m.,
New York City time, (i) in the case of an ABR Borrowing, one Business Day before
the scheduled date of such repayment and (ii) in the case of a Eurodollar
Borrowing, three Business Days before the scheduled date of such repayment. Each
repayment of a Borrowing (x) in the case of the Revolving Facility, shall be
applied to the Revolving Facility Loans included in the repaid Borrowing such
that each Revolving Facility Lender receives its ratable share of such repayment
(based upon the respective Revolving Facility Credit Exposures of the Revolving
Facility Lenders at the time of such repayment) and (y) in all other cases,
shall be applied ratably to the Loans included in the repaid Borrowing.
Notwithstanding anything to the contrary in the immediately preceding sentence,
prior to any repayment of a Swingline Borrowing hereunder, the Borrower shall
select the Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such selection not
later than 1:00 p.m., New York City time, on the scheduled date of such
repayment.

Section 2.11. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay Revolving Facility Loans in whole or in
part, without premium or penalty (but subject to Section 2.16), in an aggregate
principal amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum or, if less, the amount outstanding, subject to
prior notice in the form of Exhibit B hereto provided in accordance with
Section 2.10(c). The Borrower shall have the right to prepay Incremental Term
Loans as set forth in the applicable joinder agreement in respect of such
Incremental Term Loans.

(b) If on any date, the Administrative Agent notifies the Borrower that the
Revolving Facility Credit Exposure exceeds the aggregate Revolving Facility
Commitments of the Lenders on such date, the Borrower shall, as soon as
practicable and in any event within two Business Days following such date,
prepay the outstanding principal amount of any Revolving Facility Loans (and, to
the extent after giving effect to such prepayment, the Revolving Facility Credit
Exposure still exceeds the aggregate Revolving Facility Commitments of the
Lenders, deposit cash collateral in an account with the Administrative Agent (or
an account in the name of the Administrative Agent with another institution
designated by the Administrative Agent) pursuant to Section 2.05(j)) such that
the aggregate amount so prepaid by the Borrower and cash collateral so deposited
in an account with the Administrative Agent (or an account in the name of the
Administrative Agent with another institution designated by the

 

49



--------------------------------------------------------------------------------

Administrative Agent) pursuant to Section 2.05(j)) shall be sufficient to reduce
such sum to an amount not to exceed the aggregate Revolving Facility Commitments
of the Lenders on such date together with any interest accrued to the date of
such prepayment on the aggregate principal amount of Revolving Facility Loans
prepaid. The Administrative Agent shall give prompt notice of any prepayment
required under this Section 2.11(b) to the Borrower and the Lenders.

(c) The Borrower shall apply all Net Proceeds received by it or its Subsidiaries
upon (and in any event within three Business Days of) receipt thereof to prepay
any Incremental Term Loans and/or Revolving Facility Borrowings in accordance
with paragraphs (b) and (c) of Section 2.10.

(d) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Loans required to be made by the Borrower pursuant to
paragraph (c) of this Section 2.11 at least five (5) Business Days prior to the
date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Lender of the
contents of the Borrower’s prepayment notice and of such Lender’s pro rata share
of the prepayment.

(e) In the event of any termination of all the Revolving Facility Commitments,
the Borrower shall, on the date of such termination, repay or prepay all its
outstanding Revolving Facility Loans and all its outstanding Swingline Loans and
terminate all its outstanding Revolving Letters of Credit and/or cash
collateralize such Revolving Letters of Credit in accordance with
Section 2.05(j). If as a result of any partial reduction of the Revolving
Facility Commitments, the aggregate Revolving Facility Exposure would exceed the
aggregate Revolving Facility Commitments of all Revolving Facility Lenders after
giving effect thereto, then the Borrower shall, on the date of such reduction,
repay or prepay Revolving Facility Loans or Swingline Loans (or a combination
thereof) and/or cash collateralize Revolving Letters of Credit in an amount
sufficient to eliminate such excess.

Section 2.12. Fees. (a) The Borrower agrees to pay to each Lender, without
duplication of any other amounts paid to such Lender (other than any Defaulting
Lender), through the Administrative Agent, three Business Days after the last
day of March, June, September and December in each year, and on the date on
which the Revolving Facility Commitments of all the Lenders shall be terminated
as provided herein, a commitment fee (a “Commitment Fee”) on the daily amount of
the Available Unused Commitment of such Lender during the preceding quarter up
until the last day of such quarter (or other period commencing with the
Restatement Date (or the last date on which such fee was paid) and ending with
the last day of such quarter or the Revolving Facility Maturity Date or the date
on which the last of the Commitments of such Lender shall be terminated, as
applicable) at the Applicable Rate.

All Commitment Fees shall be computed on the basis of the actual number of days
elapsed in a year of 360 days. For the purpose of calculating any Lender’s
Commitment Fee, the outstanding Swingline Loans during the period for which such
Lender’s Commitment Fee is calculated shall be deemed to be zero. The Commitment
Fee due to each Lender shall begin to accrue on the Restatement Date and shall
cease to accrue on the date on which the last of the Commitments of such Lender
shall be terminated as provided herein.

(b) The Borrower from time to time agrees to pay to each Revolving Facility
Lender (other than any Defaulting Lender), through the Administrative Agent,
three Business Days after the last day of March, June, September and December of
each year and on the date on which the Revolving Facility Commitments of all the
Lenders shall be terminated as provided herein, a fee (a “Revolving L/C
Participation Fee”) on such Lender’s Revolving Facility Percentage of the daily
aggregate Revolving

 

50



--------------------------------------------------------------------------------

L/C Exposure (excluding the portion thereof attributable to unreimbursed
Revolving L/C Disbursements), during the preceding quarter (or shorter period
commencing with the Restatement Date (or the last date on which such fee was
paid) and ending with the last day of such quarter or the Revolving Facility
Maturity Date or the date on which the Revolving Facility Commitments shall be
terminated, as applicable) at the rate per annum equal to the Applicable Rate
for Eurodollar Revolving Facility Borrowings effective for each day in such
period.

(c) The Borrower from time to time agrees to pay to each Issuing Bank, for its
own account, (x) on the last Business Day of March, June, September and
December of each year and on the date on which the Revolving Facility
Commitments of all the Lenders shall terminate as provided herein, a fronting
fee in an amount equal to 0.25% per annum of the daily average stated amount of
such Revolving Letter of Credit, in respect of each Revolving Letter of Credit
issued by such Issuing Bank for the period from and including the date of
issuance of such Revolving Letter of Credit to and including the termination of
such Revolving Letter of Credit, plus (y) in connection with the issuance,
amendment or transfer of any such Revolving Letter of Credit or any Revolving
L/C Disbursement thereunder, such Issuing Bank’s customary documentary and
processing charges (collectively, “Issuing Bank Fees”). All Revolving L/C
Participation Fees and Issuing Bank Fees that are payable on a per annum basis
shall be computed on the basis of the actual number of days elapsed in a year of
360 days.

(d) The Borrower agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the administrative fee set forth in the fourth
paragraph of Section 3 of the Engagement Letter at the times specified therein
or such other administrative fee as agreed between the Borrower and the
Administrative Agent in writing (such fees, the “Administrative Agent Fees”) and
to pay all other fees due and payable under Section 3 of the Engagement Letter.

(e) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.13. Interest. (a) The Borrower shall pay interest on the unpaid
principal amount of each ABR Loan (including each Swingline Loan) at the
Alternate Base Rate plus the Applicable Rate.

(b) The Borrower shall pay interest on the unpaid principal amount of each
Eurodollar Loan at the Adjusted Eurodollar Rate for the Interest Period in
effect for such Eurodollar Loan plus the Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, the Borrower
shall pay interest on such overdue amount, after as well as before judgment, at
a rate per annum equal to (x) in the case of overdue principal of any Loan,
2.00% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (y) in the case of any other amount,
2.00% plus the rate applicable to ABR Loans with respect to the Revolving
Facility in paragraph (a) of this Section; provided that this paragraph (c)
shall not apply to any Default or Event of Default that has been waived by the
Lenders pursuant to Section 9.08.

(d) Accrued interest on each Loan shall be payable by the Borrower in arrears on
each Interest Payment Date for such Loan, and in the case of (i) Revolving
Facility Loans, upon termination of the Revolving Facility Commitments and
(ii) Incremental Term Loans, on the applicable

 

51



--------------------------------------------------------------------------------

Incremental Maturity Date; provided that (x) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (y) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Loan), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (z) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All computations of interest shall be made by the Administrative Agent
taking into account the actual number of days occurring in the period for which
such interest is payable pursuant to this Section, and (i) if based on the
Alternate Base Rate (if based on the Prime Rate), a year of 365 days or 366
days, as the case may be; or (ii) otherwise, on the basis of a year of 360 days.

Section 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurodollar Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders or the Majority
Lenders under the Revolving Facility or any Facility of Incremental Term Loans
that the Eurodollar Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period; then the Administrative Agent shall
give written notice thereof to the Borrower and the Lenders as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (x) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and such Borrowing shall be converted to an ABR Borrowing on the
last day of the Interest Period applicable thereto, and (y) if any Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing or shall be made as a Borrowing bearing interest at such rate as the
Required Lenders or the Majority Lenders under the Revolving Facility or any
Facility of Incremental Term Loans shall agree adequately reflects the costs to
the Revolving Facility Lenders of making the Loans comprising such Borrowing.

Section 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, FDIC insurance or similar requirement against assets of, deposits with or
for the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted Eurodollar Rate) or Issuing Bank; or

(ii) impose on any Lender or Issuing Bank or the London interbank market any
tax, costs, expenses or other condition affecting this Agreement or Loans made
by such Lender or any Revolving Letter of Credit or participation therein
(including a condition similar to the events described in clause (i) above in
the form of a tax, cost or expense) (except in each case (A) for Indemnified
Taxes indemnified pursuant to Section 2.17 and Excluded Taxes and (B) for
changes in the rate of tax on the overall rate of net income of such Lender);

 

52



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) to the Borrower or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Revolving Letter of
Credit or to reduce the amount of any sum received or receivable by such Lender
or Issuing Bank hereunder (whether of principal, interest or otherwise)
(except in each case (A) for Indemnified Taxes indemnified pursuant to
Section 2.17 and Excluded Taxes and (B) for changes in the rate of tax on the
overall rate of net income of such Lender), then the Borrower will pay to such
Lender or Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered in connection therewith (but only to the extent
the applicable Lender is imposing such charges or additional amounts on other
similarly situated borrowers under credit facilities comparable to the
Facilities).

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
any of the Loans made by, or participations in Letters of Credit held by, such
Lender, or the Letters of Credit issued by such Issuing Bank or as a consequence
of the Commitments to make any of the foregoing, to a level below that which
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower shall pay to such Lender or such
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered in connection therewith
(but only to the extent the applicable Lender is imposing such charges or
additional amounts on other similarly situated borrowers under credit facilities
comparable to the Facilities).

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or Issuing Bank, as applicable, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay on
the part of any Lender or Issuing Bank to demand compensation pursuant to this
Section shall not constitute a waiver of such Lender’s or Issuing Bank’s right
to demand such compensation; provided that the Borrower shall not be required to
compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender or Issuing Bank, as applicable, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each

 

53



--------------------------------------------------------------------------------

Lender for the loss, cost and expense attributable to such event. In the case of
a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
be the amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Eurodollar Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue a Eurodollar Loan, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
deposits in U.S. Dollars of a comparable amount and period from other banks in
the Eurodollar market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

Section 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party under any Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if a
Loan Party, the Administrative Agent or any other Person acting on behalf of the
Administrative Agent in regards to payments hereunder shall be required to
deduct Indemnified Taxes or Other Taxes from such payments, then (i) the sum
payable by the Loan Party shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender, or Issuing Bank,
as applicable, receives an amount equal to the sum it would have received had no
such deductions for Indemnified Taxes and Other Taxes been made, (ii) such Loan
Party, if required to deduct any such Taxes, shall make such deductions and
(iii) such Loan Party, if required to deduct any such Taxes, shall timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

(b) In addition, each Loan Party shall pay any Other Taxes payable on account of
any obligation of such Loan Party and upon the execution, delivery or
enforcement of, or otherwise with respect to, the Loan Documents, to the
relevant Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify the Administrative Agent, each Lender and
each Issuing Bank, within 30 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (other than Indemnified Taxes or
Other Taxes resulting from gross negligence or willful misconduct of the
Administrative Agent, such Lender or such Issuing Bank) without duplication of
any amounts indemnified under Section 2.17(a)) paid by the Administrative Agent
or such Lender or Issuing Bank, as applicable, on or with respect to any payment
by or on account of any obligation of such Loan Party under, or otherwise with
respect to, any Loan Document (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority; provided that a certificate
as to the amount of such payment or liability and setting forth in reasonable
detail the basis and calculation for such payment or liability delivered to such
Loan Party by a Lender or an Issuing Bank, or by the Administrative Agent on its
own behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error of the Lender, the Issuing Bank or the Administrative
Agent, as applicable.

 

54



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Lender or Issuing Bank that is not a “United States Person” as defined
in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall, to the extent it
may lawfully do so, deliver to the Borrower and the Administrative Agent two
copies of U.S. Internal Revenue Service Form W-8BEN (claiming the benefits of an
applicable income tax treaty), W-8EXP, W-8IMY (together with any required
attachments) or Form W-8ECI, or, in the case of a Non-U.S. Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit H and a Form W-8BEN, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non-U.S. Lender (with any other required forms attached) claiming complete
exemption from or a reduced rate of U.S. federal withholding tax on all payments
by the Borrower under this Agreement and the other Loan Documents. Each Lender
or Issuing Bank that is not a Non-U.S. Lender shall, to the extent it may
lawfully do so, deliver to the Borrower and the Administrative Agent two copies
of U.S. Internal Revenue Service Form W-9, properly completed and duly executed
by such Lender or Issuing Bank, claiming complete exemption (or otherwise
establishing an exemption) from U.S. backup withholding on all payments under
this Agreement and the other Loan Documents. Such forms shall be delivered by
each Lender or Issuing Bank, to the extent it may lawfully do so, on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). In addition, each Lender or Issuing Bank, to the extent it may
lawfully do so, shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Lender or Issuing Bank. Each
Lender or Issuing Bank shall promptly notify the Borrower and the Administrative
Agent at any time it determines that it is no longer in a position to provide
any previously delivered certificate to the Borrower or the Administrative Agent
(or any other form of certification adopted by the U.S. taxing authorities for
such purpose). Without limiting the foregoing, any Lender or Issuing Bank that
is entitled to an exemption from or reduction of withholding Tax otherwise
indemnified against by a Loan Party pursuant to this Section 2.17 with respect
to payments under any Loan Document shall deliver to the Borrower or the
relevant Governmental Authority (with a copy to the Administrative Agent), to
the extent such Lender or Issuing Bank is legally entitled to do so, at the time
or times prescribed by applicable law such properly completed and executed
documentation prescribed by applicable law as may reasonably be requested by the
Borrower or the Administrative Agent to permit such payments to be made without
such withholding tax or at a reduced rate; provided that in such Lender’s or
Issuing Bank’s judgment such completion, execution or submission would not
materially prejudice such Lender or Issuing Bank.

(f) If the Administrative Agent, Lender or Issuing Bank determines, in good
faith and in its sole discretion, that it has received a refund of Indemnified
Taxes or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which a Loan Party has paid additional amounts pursuant to this
Section 2.17, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.17 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, Lender or Issuing Bank (including any Taxes imposed with
respect to such refund) as is determined by the Administrative Agent, Lender or
Issuing Bank in good faith and in its sole discretion, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Loan Party, upon the request of the
Administrative Agent, Lender or Issuing Bank, agrees to repay as soon as
reasonably practicable the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, Lender or Issuing Bank in the event such

 

55



--------------------------------------------------------------------------------

Administrative Agent, Lender or Issuing Bank is required to repay such refund to
such Governmental Authority. This paragraph shall not be construed to require
the Administrative Agent, Lender or Issuing Bank to make available its Tax
returns (or any other information relating to its Taxes which it deems
confidential) to the Loan Parties or any other Person.

(g) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (g), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of Revolving L/C Disbursements, or of amounts payable under Section 2.15, 2.16
or 2.17, or otherwise) prior to 2:00 p.m., New York City time, on the date when
due, in immediately available funds, without condition or deduction for any
defense, recoupment, set-off or counterclaim. Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account designated to the Borrower by the
Administrative Agent, except payments to be made directly to the applicable
Issuing Bank or the applicable Swingline Lender as expressly provided herein and
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder of (i) principal or interest in respect
of any Loan or (ii) Revolving L/C Reimbursement Obligations shall in each case
be made in U.S. Dollars. All payments of other amounts due hereunder or under
any other Loan Document shall be made in U.S. Dollars. Any payment required to
be made by the Administrative Agent hereunder shall be deemed to have been made
by the time required if the Administrative Agent shall, at or before such time,
have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
unreimbursed Revolving L/C Disbursements, interest and fees then due from the
Borrower hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due from the Borrower hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed Revolving L/C Disbursements then due from the Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed Revolving L/C Disbursements then due to such parties.

 

56



--------------------------------------------------------------------------------

(c) If any Lender shall, by exercising any right of set-off or counterclaim,
through the application of any proceeds of Collateral or otherwise, obtain
payment in respect of any principal of or interest on any of its Revolving
Facility Loans or Incremental Term Loans or participations in Revolving L/C
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Facility Loans or
Incremental Term Loans and participations in Revolving L/C Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in Revolving Facility Loans or
Incremental Term Loans and participations in Revolving L/C Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Facility Loans or Incremental Term Loans and participations in
Revolving L/C Disbursements and Swingline Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in Revolving L/C Disbursements to any assignee or participant, other than to the
Borrower or any Loan Party (as to which the provisions of this paragraph (c)
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment by the Borrower is due to the
Administrative Agent for the account of the Lenders or the applicable Issuing
Bank hereunder that the Borrower will not make such payment, the Administrative
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the applicable Issuing Bank, as applicable, the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders or the applicable Issuing Bank, as applicable, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if any Loan Party is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment

 

57



--------------------------------------------------------------------------------

(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as applicable, in the future and (ii) would not subject such Lender to any
material unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender in any material respect. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if any Loan Party
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or is a
Defaulting Lender, then such Loan Party may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04, all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Loan Party shall have received the prior
written consent of the Administrative Agent and, solely in the case of an
assignment of Revolving Facility Commitments and/or Revolving Facility Loans,
each Issuing Bank and each Swingline Lender, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
Revolving L/C Disbursements and Swingline Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
such Loan Party (in the case of all other amounts) and (iii) in the case of any
such assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. Nothing in this
Section 2.19 shall be deemed to prejudice any rights that any Loan Party may
have against any Lender that is a Defaulting Lender.

(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then provided no Event of Default then exists, the Borrower shall have the right
(unless such Non-Consenting Lender grants such consent) to replace such
Non-Consenting Lender by requiring such Non-Consenting Lender to assign its
Loans and Commitments hereunder to one or more assignees reasonably acceptable
to the Administrative Agent and, solely in the case of an assignment of
Revolving Facility Commitments and/or Revolving Facility Loans, each Issuing
Bank and each Swingline Lender, provided that: (i) all Obligations of the
Borrower owing to such Non-Consenting Lender being replaced shall be paid in
full to such Non-Consenting Lender concurrently with such assignment, and
(ii) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon. In connection with any such assignment the
Borrower, Administrative Agent, such Non-Consenting Lender and the replacement
Lender shall otherwise comply with Section 9.04. Each Lender agrees that if the
Borrower exercises its option hereunder to cause an assignment by such Lender as
a Non-Consenting Lender, such Lender shall, promptly after receipt of written
notice of such election, execute and deliver all documentation necessary to
effectuate such assignment in accordance with Section 9.04. In the event that a
Lender does not comply with the requirements of the immediately preceding
sentence within three Business Days after receipt of such notice, each Lender
hereby authorizes and directs Administrative Agent to execute and deliver such
documentation as may be required to give effect to an assignment in accordance
with Section 9.04 on behalf of a Non-Consenting Lender and any such
documentation so executed by Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 9.04.

 

58



--------------------------------------------------------------------------------

Section 2.20. Increase in Revolving Facility Commitments; Incremental Term Loan
Commitments. (a) Incremental Commitments. At any time following the earlier of
(x) completion of the syndication of the Revolving Loan Facility (as reasonably
determined by the Administrative Agent) and (y) 90 days after the Restatement
Date and prior to the Revolving Facility Maturity Date, the Borrower may by
written notice to the Administrative Agent elect to request an increase to the
existing Revolving Facility Commitments (any such increase, the “Incremental
Revolving Facility Commitments”) and/or may request that commitments be made in
respect of term loans (the “Incremental Term Facility Commitments” and together
with the Incremental Revolving Facility Commitments, if any, the “Incremental
Commitments”), in an aggregate principal amount, collectively, not to exceed the
greatest of (x) U.S.$100.0 million, (y) U.S.$150.0 million if on a Pro Forma
Basis, after giving effect to the incurrence of such Incremental Term Loans or
such Incremental Revolving Facility Commitments, the First Lien Leverage Ratio
would not exceed 3.50 to 1.00 and (z) from and after the date that CMM has
become a “Subsidiary” and a “Loan Party” in accordance with Section 5.10(e), an
unlimited amount if on a Pro Forma Basis, after giving effect to the incurrence
of such Incremental Term Loans or such Incremental Revolving Facility
Commitments, the First Lien Leverage Ratio would not exceed 4.00 to 1.00, or, in
each case, a lesser amount in integral multiples of U.S.$5.0 million. Such
notice shall specify the date (an “Increased Amount Date”) on which the Borrower
proposes that the Incremental Commitments, and in the case of Incremental Term
Facility Commitments, the date the Incremental Term Loans, shall be made
available, which shall be a date not less than 5 Business Days (or such lesser
number of days as may be agreed to by the Administrative Agent in its sole
discretion) after the date on which such notice is delivered to the
Administrative Agent. The Borrower shall notify the Administrative Agent in
writing of the identity of each Revolving Facility Lender or other financial
institution (which in any event shall not be the Borrower or an Affiliate of the
Borrower) reasonably acceptable to the Administrative Agent, and in the case of
any Person committing to any Incremental Revolving Facility Commitment,
reasonably acceptable to the Issuing Banks and the Swingline Lenders (each, an
“Incremental Revolving Facility Lender,” an “Incremental Term Lender”, or
generally, an “Incremental Lender”, as applicable) to whom the Incremental
Commitments have been (in accordance with the prior sentence) allocated and the
amounts of such allocations; provided that any Lender approached to provide all
or a portion of the Incremental Commitments may elect or decline, in its sole
discretion, to provide an Incremental Commitment. Such Incremental Commitments
shall become effective as of such Increased Amount Date, and in the case of
Incremental Term Facility Commitments, such new Loans in respect thereof
(“Incremental Term Loans”) shall be made on such Increased Amount Date; provided
that (i) no Default or Event of Default shall exist on such Increased Amount
Date before or after giving effect to such Incremental Commitments and
Incremental Term Loans; (ii) the representations and warranties contained in
Article III and the other Loan Documents shall be true and correct in all
material respects on and as of the Increased Amount Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall have been true and correct in all material respects as
of such earlier date; (iii) the Borrower and its Subsidiaries shall be in
compliance, on a Pro Forma Basis after giving effect to such Incremental
Commitments and Incremental Term Loans, with the Financial Performance Covenants
recomputed as at the last day of the most recently ended fiscal quarter of the
Borrower and its Subsidiaries; (iv) such increase in the Incremental Commitments
shall be evidenced by one or more joinder agreements executed and delivered to
Administrative Agent by each Incremental Lender, as applicable, and each shall
be recorded in the register, each of which shall be reasonably satisfactory to
the Administrative Agent and subject to the requirements set forth in
Section 2.17(e); (v) the Borrower shall make any payments required pursuant to
Section 2.16 in connection with the provisions of the Incremental Commitments;
(vi) the Borrower and its Affiliates shall not be permitted to commit to or
participate in any Incremental Commitments or make any Incremental Term Loans
and (vii) if the Applicable Rate for any Incremental Term Loan exceeds the then
applicable Applicable Rate for the Revolving Facility by more than 50 basis
points (the excess of (A) such Applicable Rate for the Incremental Term Loans
over (B) the Applicable Rate for the Revolving

 

59



--------------------------------------------------------------------------------

Facility plus 50 basis points being the relevant “Margin Differential”), then
each Applicable Rate for the Revolving Facility for each adversely affected
existing Revolving Facility Commitment shall automatically be increased by the
Margin Differential effective upon the making of the Incremental Term Loan. Each
of the parties hereto hereby agrees that, upon the effectiveness of any joinder
agreements in connection with any Incremental Commitments as described in the
preceding sentence, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the
Incremental Commitments and the Incremental Term Loans evidenced thereby, and
the Administrative Agent and the Borrower may revise this Agreement to evidence
such amendments without the consent of any Lender.

(b) On any Increased Amount Date on which Incremental Revolving Facility
Commitments are effected, subject to the satisfaction of the foregoing terms and
conditions, (i) each of the existing Revolving Facility Lenders shall assign to
each of the Incremental Revolving Facility Lenders, and each of the Incremental
Revolving Facility Lenders shall purchase from each of the existing Revolving
Facility Lenders, at the principal amount thereof, such interests in the
outstanding Revolving Facility Loans and participations in Revolving Letters of
Credit and Swingline Loans outstanding on such Increased Amount Date that will
result in, after giving effect to all such assignments and purchases, such
Revolving Facility Loans and participations in Revolving Letters of Credit and
Swingline Loans being held by existing Revolving Facility Lenders and
Incremental Revolving Facility Lenders ratably in accordance with their
Revolving Facility Commitments after giving effect to the addition of such
Incremental Revolving Facility Commitments to the Revolving Facility
Commitments, (ii) each Incremental Revolving Facility Commitment shall be deemed
for all purposes a Revolving Facility Commitment and each Loan made thereunder
shall be deemed, for all purposes, a Revolving Facility Loan and have the same
terms as any existing Revolving Facility Loan and (iii) each Incremental
Revolving Facility Lender shall become a Lender with respect to the Revolving
Facility Commitments and all matters relating thereto.

(c) Subject to the satisfaction of the foregoing terms and conditions, any loans
made in respect of any Incremental Term Loan Commitment shall be made as a new
tranche of term loans (an “Additional Term Loan Tranche”) or as part of an
existing Additional Term Loan Tranche previously incurred pursuant to this
Section 2.20; provided that (x) any Additional Term Loan Tranche shall not
mature prior to the Revolving Facility Maturity Date and the Additional Term
Loan Tranche shall include such scheduled amortization provisions as determined
by the Borrower and the Incremental Term Lenders committing to such Additional
Term Loan Tranche, (y) the interest rates applicable to such Additional Term
Loan Tranche shall be determined by the Borrower and the Incremental Term
Lenders and (z) the Additional Term Loan Tranche shall be on terms and pursuant
to documentation to be determined by the Borrower and the Incremental Term
Lenders, provided that to the extent such terms and documentation are not
consistent with the Revolving Facility, except to the extent provided by
sub-clauses (x) and (y) above and except to the extent necessary to reflect
inherent differences between term loan facilities and revolving credit
facilities, they shall be reasonably satisfactory to the Administrative Agent.

(d) All Incremental Term Loans made on any Increased Amount Date will be made in
accordance with the procedures set forth in Section 2.03.

(e) The Administrative Agent shall notify the Lenders promptly upon receipt of
the Borrower’s notice of an Increased Amount Date and, in respect thereof, the
Incremental Commitments and the Incremental Lenders.

 

60



--------------------------------------------------------------------------------

(f) As a condition precedent to the Borrower’s incurrence of additional
Indebtedness pursuant to this Section 2.20, (i) the Borrower shall, and shall
cause each Loan Party to, enter into, and deliver to the Administrative Agent
and the Collateral Agent, reaffirmations of the guarantees and the security
interests and Liens granted by the Loan Parties under the Collateral Documents
in a form reasonably satisfactory to the Administrative Agent and the Collateral
Agent and (ii) with respect to any Mortgaged Property, the Borrower shall, and
shall cause each Loan Party to, enter into, and deliver to the Administrative
Agent and the Collateral Agent, upon the reasonable request of the
Administrative Agent and/or the Collateral Agent (x) mortgage modifications or
new Mortgages with respect to any Mortgaged Property in each case in proper form
for recording in the relevant jurisdiction and in a form reasonably satisfactory
to the Administrative Agent and the Collateral Agent and (y) all other items
reasonably requested by the Collateral Agent that are reasonably necessary to
maintain the continuing perfection or priority of the Lien of the Mortgages as
security for such Obligations.

Section 2.21. Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Restatement Date that it is unlawful, for any Lender or its applicable
lending office to make or maintain any Eurodollar Loans, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, any obligations
of such Lender to make or continue Eurodollar Loans or to convert ABR Borrowings
to Eurodollar Borrowings, as the case may be, shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), convert all such Eurodollar Borrowings of such Lender to
ABR Borrowings on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Borrowings to such day, or
immediately, if such Lender may not lawfully continue to maintain such Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

Section 2.22. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitments of
such Defaulting Lender pursuant to Section 2.12(a);

(b) the aggregate principal amount of Loans, Revolving L/C Exposures, Swingline
Exposures and Available Unused Commitment of such Defaulting Lender shall not be
included in determining whether all Lenders, Required Lenders, Majority Lenders
or affected Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 9.08); provided that
(i) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender which affects such Defaulting Lender differently than
other affected Lenders shall require the consent of such Defaulting Lender,
(ii) the Commitment of such Defaulting Lender may not be increased or extended
without the consent of such Defaulting Lender and (iii) any amendment that
reduces the principal amount of, or rate of interest on, any Loan made by such
Defaulting Lender, shall require the consent of such Defaulting Lender;

(c) if any Swingline Exposure or Revolving L/C Exposure exists at the time a
Lender becomes a Defaulting Lender then:

(i) all or any part of such Swingline Exposure or Revolving L/C Exposure shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Revolving Facility Percentages but only to the extent (x) such
reallocation does not cause the aggregate Revolving Facility Credit Exposure of
any non-Defaulting Lender to exceed such non-Defaulting Lender’s Revolving
Facility Commitment and (y) the conditions set forth in Section 4.01 are
satisfied at such time; and

 

61



--------------------------------------------------------------------------------

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within five Business Days following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize such Defaulting Lender’s Revolving L/C Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such Revolving L/C Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Revolving L/C Exposure pursuant to Section 2.22(c)(ii)(y), the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12 with respect to such Defaulting Lender’s Revolving L/C Exposure
during the period such Defaulting Lender’s Revolving L/C Exposure is cash
collateralized;

(iv) if the Swingline Exposure or Revolving L/C Exposure of the non-Defaulting
Lenders is reallocated pursuant to Section 2.22(c)(i), then the fees payable to
the Lenders pursuant to Section 2.12 shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Facility Percentage; and

(v) if any Defaulting Lender’s Revolving L/C Exposure is neither cash
collateralized nor reallocated pursuant to Section 2.22(c)(i) or (ii), then,
without prejudice to any rights or remedies of the Issuing Bank or any Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving L/C Commitment that was utilized by such Revolving L/C
Exposure) and all Revolving L/C Participation Fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s Revolving L/C Exposure shall be payable
to the applicable Issuing Bank until such Revolving L/C exposure is cash
collateralized and / or reallocated;

(d) so long as any Lender is a Defaulting Lender, no Swingline Lender shall be
required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend or increase any Revolving Letter of Credit, unless it is satisfied
that the related exposure will be 100% covered by the Revolving Facility
Commitments of the non-Defaulting Lenders or cash collateral will be provided by
the Borrower in accordance with Section 2.22(c), and participating interests in
any such newly issued or increased Revolving Letter of Credit or newly made
Swingline Loan shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.22(c)(i) (and Defaulting Lenders shall not participate
therein); and

(e) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender shall be applied
at such time or times as may be determined by the Administrative Agent as
follows: (i) first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder, (ii) second, to the payment on a
pro rata basis of any amounts owing by such Defaulting Lender to any Issuing
Bank or Swingline Lender, (iii) third, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, (iv) fourth, if so determined by the Administrative Agent or
requested by an Issuing Bank or Swingline Lender, held in such account as cash
collateral for future funding obligations of the Defaulting Lender in respect of
any existing or future participating interest in any Swingline Loan or Revolving
Letter of Credit, (v) fifth, to the payment of any amounts owing to the Lenders
or an Issuing

 

62



--------------------------------------------------------------------------------

Bank or Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or such Issuing Bank or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, (vi) sixth, so long as no Default or Event
of Default exists, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement and (vii) seventh, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction,
provided, with respect to this clause (vii), that if such payment is (x) a
prepayment of the principal amount of any Loans in respect of which a Defaulting
Lender has funded its participation obligations and (y) made at a time when the
conditions set forth in Section 2.11 are satisfied, such payment shall be
applied solely to prepay the Loans of, and reimbursement obligations owed to,
all non-Defaulting Lenders pro rata prior to being applied to the prepayment of
any Loans, or reimbursement obligations owed to, any Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to Section 2.05(j) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(f) In the event that the Administrative Agent, the Borrower, each Issuing Bank
and each Swingline Lender each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and Revolving L/C Exposure of the Lenders shall be readjusted
to reflect the inclusion of such Lender’s Revolving Facility Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Revolving Facility Percentage.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to each of the Lenders with respect to
itself and each of its Relevant Subsidiaries, and the Subsidiaries to the extent
applicable, that:

Section 3.01. Organization; Powers. The Borrower and each of its Relevant
Subsidiaries (a) is duly organized, validly existing and (if applicable) in good
standing under the laws of the jurisdiction of its organization except for such
failure to be in good standing which could not reasonably be expected to have a
Material Adverse Effect (b) has all requisite power and authority to own its
property and assets and to carry on its business as now conducted, (c) is
qualified to do business in each jurisdiction where such qualification is
required, except where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect and (d) has the power and authority
to execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and, in the case of the Borrower, to borrow and otherwise obtain
credit hereunder.

Section 3.02. Authorization. The execution, delivery and performance by the
Borrower and each of its Relevant Subsidiaries of each of the Loan Documents to
which it is a party, and the borrowings hereunder and the Transactions (a) have
been duly authorized by all necessary corporate, stockholder, limited liability
company or partnership action required to be obtained by the Borrower and such
Relevant Subsidiaries and (b) will not (i) violate (A) any provision of law,
statute, rule or regulation, or of the certificate or articles of incorporation
or other constitutive documents or by-laws of the Borrower or any such Relevant
Subsidiary, (B) any applicable order of any court or any rule, regulation or
order of any Governmental Authority or (C) any provision of any indenture,
lease, agreement or other

 

63



--------------------------------------------------------------------------------

instrument to which the Borrower or any such Relevant Subsidiary is a party or
by which any of them or any of their respective property is or may be bound,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, give rise to a right of or
result in any cancellation or acceleration of any right or obligation (including
any payment) or to a loss of a material benefit under any such indenture, lease,
agreement or other instrument, where any such conflict, violation, breach or
default referred to in clause (i) or (ii) of this clause (b), could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, or (c) will not result in the creation or imposition of any Lien upon or
with respect to any property or assets now owned or hereafter acquired by the
Borrower or any such Relevant Subsidiary, other than the Liens permitted by
Section 6.02.

Section 3.03. Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party in accordance with its terms, subject to (a) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other laws affecting creditors’ rights generally, (b) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law) and (c) implied covenants of good faith and fair dealing.

Section 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions except for (a) the
filing of UCC financing statements, (b) filings with the United States Patent
and Trademark Office and the United States Copyright Office or, with respect to
intellectual property which is the subject of registration or application for
registration outside the United States, such applicable patent, trademark or
copyright office or other intellectual property authority, (c) recordation of
the Mortgages, (d) such consents, authorizations, filings or other actions that
have either (i) been made or obtained and are in full force and effect or
(ii) are listed on Schedule 3.04, and (iii) such actions, consents, approvals,
registrations or filings, the failure to be obtained or made which could not
reasonably be expected to have a Material Adverse Effect.

Section 3.05. Financial Statements. There has heretofore been furnished to the
Lenders the following (and the following representations and warranties are made
with respect thereto):

(a) The audited consolidated balance sheets as of December 31, 2009,
December 31, 2010 and December 31, 2011 and the related audited consolidated
statements of operations and retained earnings, comprehensive income and cash
flows of the Borrower for the years ended December 31, 2009, December 31, 2010
and December 31, 2011, were prepared in accordance with GAAP applied not only
during such periods but also as compared to the periods covered by the financial
statements of the Borrower referred to in paragraph (b) of this Section 3.05
(except as may be indicated in the notes thereto) and fairly present the
consolidated financial position of the Borrower as of the dates thereof and its
consolidated results of operations and cash flows for the period then ended.

(b) The unaudited interim consolidated balance sheet as of September 30, 2012,
and the related statements of income, stockholders’ equity and cash flows of the
Borrower for each completed fiscal quarter since the date of the most recent
audited financial statements and ending 45 days prior to the Restatement Date
were prepared in accordance with GAAP consistently applied not only during such
periods but also as compared to the periods covered by the financial statements
of the Borrower referred to in paragraph (a) of this Section 3.05 (except as may
be indicated in the notes thereto) and fairly present the consolidated financial
position of the Borrower as of the dates thereof and its consolidated results of
operations and cash flows for the periods then ended (subject to normal year-end
adjustments).

 

64



--------------------------------------------------------------------------------

Section 3.06. No Material Adverse Effect. Since December 31, 2011, there has
been no event or occurrence which has resulted in or would reasonably be
expected to result in, individually or in the aggregate, any Material Adverse
Effect.

Section 3.07. Title to Properties; Possession Under Leases. (a) The Borrower and
its Relevant Subsidiaries have good and valid record fee simple title to all
Real Property, subject solely to Prior Liens and Permitted Encumbrances and
except where the failure to have such title could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. The Borrower
and its Relevant Subsidiaries have maintained, in all material respects and in
accordance with normal industry practice, all of the machinery, equipment,
vehicles, facilities and other tangible personal property now owned or leased by
the Borrower and its Relevant Subsidiaries that is necessary to conduct their
business as it is now conducted. All Mortgaged Properties are free and clear of
Liens other than Prior Liens and Permitted Encumbrances.

(b) The Borrower and its Relevant Subsidiaries have complied with all
obligations under all leases to which it is a party, except where the failure to
comply could not have a Material Adverse Effect, and all such leases are in full
force and effect, except leases in respect of which the failure to be in full
force and effect could not reasonably be expected to have a Material Adverse
Effect. The Borrower and each of its Relevant Subsidiaries enjoy peaceful and
undisturbed possession under all such leases, other than leases in respect of
which the failure to enjoy peaceful and undisturbed possession could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(c) The Borrower and its Relevant Subsidiaries have good title to or valid
leasehold interests (subject to Permitted Encumbrances) in all real property set
forth on Schedule 3.17, except as could not reasonably be expected to have a
Material Adverse Effect.

(d) The Borrower and its Relevant Subsidiaries own or possess, or have the right
to use or could obtain ownership or possession of or a right to use, on terms
not materially adverse to it, all patents, trademarks, service marks, trade
names and copyrights necessary for the present conduct of their business,
without any known conflict with the rights of others, and free from any
burdensome restrictions, except where such conflicts and restrictions could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(e) As of the Restatement Date, neither the Borrower nor any of its Relevant
Subsidiaries has received any notice of any pending or contemplated condemnation
proceeding affecting any of the Mortgaged Properties or any sale or disposition
thereof in lieu of condemnation that remains unresolved as of the Restatement
Date, except as set forth on Schedule 3.07(e).

(f) Neither the Borrower nor any of its Relevant Subsidiaries is obligated on
the Restatement Date under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Mortgaged Property
or any interest therein, except as permitted under Section 6.02 or 6.05.

(g) Schedule 3.07(g) sets forth as of the Restatement Date the name and
jurisdiction of incorporation, formation or organization of each Subsidiary of
the Borrower and, as to each such Subsidiary, the percentage of each class of
Equity Interests owned by the Borrower or by any such Subsidiary, indicating the
ownership thereof.

 

65



--------------------------------------------------------------------------------

(h) As of the Restatement Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments of any nature
relating to any Equity Interests of the Borrower or any of its Relevant
Subsidiaries, except as set forth on Schedule 3.07(h).

Section 3.08. Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.08(a), there are no actions, suits, investigations or proceedings at
law or in equity or by or on behalf of any Governmental Authority or in
arbitration now pending against, or, to the knowledge of the Borrower,
threatened in writing against or affecting, the Borrower or any of its Relevant
Subsidiaries or any business, property or rights of any such Person (i) as of
the Restatement Date, that involve any Loan Document or the Transactions or
(ii) which individually or in the aggregate could reasonably be expected to have
a Material Adverse Effect or which could reasonably be expected, individually or
in the aggregate, to materially adversely affect the Transactions. Neither the
Borrower nor, to the knowledge of any of the Loan Parties, any of its Affiliates
is in violation of any laws relating to terrorism or money laundering, including
Executive Order No. 13224 on Terrorist Financing, effective September 23, 2001,
and the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Public Law 107-56
(signed into law on October 26, 2001) (the “U.S.A. PATRIOT Act”). None of the
Borrower or any of its Subsidiaries or, to the knowledge of the Borrower, any
director or officer of the Borrower or any of its Subsidiaries, is subject to
any sanctions administered by OFAC. To the knowledge of the Borrower, no part of
the proceeds of the Loans will be used, directly or indirectly, (i) to finance
the activities of any Person subject to any sanctions administered by OFAC or
(ii) for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

(b) (i) None of the Borrower, any Relevant Subsidiary or their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any
currently applicable law, rule or regulation (including, but not limited to any
FERC laws and regulations, Public Utility Commission of Texas regulations,
Railroad Commission of Texas regulations, zoning, building, ordinance, code or
approval or any building permit), or any restriction of record or agreement
affecting any Mortgaged Property or is in default with respect to any judgment,
writ, injunction or decree of any Governmental Authority, where such violation
or default could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (ii) each of the Borrower and each
Relevant Subsidiary holds all permits, licenses, registrations, certificates,
approvals, consents, clearances and other authorizations from any Governmental
Authority required under any currently applicable law, rule or regulation for
the operation of its business as presently conducted, except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (iii) neither the Borrower nor any Relevant Subsidiary (A) is
subject to regulation “as a natural-gas company” under the Natural Gas Act
(“NGA”); or (B) is subject to regulation as a “public utility,” a “gas utility,”
a “gas company” or other similar term under the laws of any state and (iv) none
of the Lenders, the Agents and the Joint Lead Arrangers, solely by virtue of the
execution, delivery and performance of this Agreement or the other Loan
Documents, or consummation of the Transactions contemplated hereby and thereby,
shall be or become: (A) a “public-utility company,” a “holding company,” an
“affiliate” of a “holding company,” an “associate company” of a “holding
company,” or a “subsidiary company” of a “holding company,” as each such term is
defined in the Public Utility Holding Company Act of 2005 (“PUHCA”), or
otherwise subject to regulation under PUHCA; (B) a “natural-gas company” or
subject to regulation under the NGA; or (C) subject to regulation under the laws
of any state with respect to public utilities.

 

66



--------------------------------------------------------------------------------

Section 3.09. Federal Reserve Regulations. (a) Neither the Borrower nor any of
its Relevant Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose that entails a violation of,
or that is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or Regulation X.

Section 3.10. Investment Company Act. Neither the Borrower nor any of its
Relevant Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.

Section 3.11. Use of Proceeds. The Borrower will use the proceeds of the
Revolving Facility Loans and Swingline Loans, and may request the issuance of
Revolving Letters of Credit, solely for general corporate purposes.

Section 3.12. Tax Returns. Except as set forth on Schedule 3.12, each of the
Borrower and its Subsidiaries (i) has timely filed or caused to be timely filed
all federal, state, local and non-U.S. Tax returns required to have been filed
by it and each such Tax return is complete and accurate in all respects and
(ii) has timely paid or caused to be timely paid all Taxes due and payable by it
and all other Taxes or assessments, except in each case referred to in clauses
(i) or (ii) above, (1) if the failure to comply would not cause a Material
Adverse Effect or (2) if the Taxes or assessments are being contested in good
faith by appropriate proceedings in accordance with Section 5.03 and for which
the Borrower or any of its Subsidiaries (as the case may be) has set aside on
its books adequate reserves in accordance with GAAP.

Section 3.13. No Material Misstatements. (a) All written information (other than
the Projections, estimates and information of a general economic nature) (the
“Information”) concerning the Borrower and its Subsidiaries, the Transaction and
any other transactions contemplated hereby prepared by or on behalf of the
Administrative Agent in connection with the Transaction or the other
transactions contemplated hereby, when taken as a whole, was true and correct in
all material respects, as of the date such Information was furnished to the
Lenders and as of the Restatement Date, and did not contain any untrue statement
of a material fact as of any such date or omit to state any material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements were made.

(b) The Projections prepared by or on behalf of the Borrower or any of its
representatives and that have been made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby (i) have been prepared in good faith based upon
assumptions believed by the Borrower to be reasonable as of the date thereof, as
of the date such Projections were furnished to the Lenders and as of the
Restatement Date, and (ii) as of the Restatement Date, have not been modified in
any material respect by the Borrower.

Section 3.14. Employee Benefit Plans. (a) Each Plan has been administered in
compliance with the applicable provisions of ERISA and the Code (and the
regulations and published interpretations thereunder) except for such
noncompliance that could not reasonably be expected to have a Material Adverse
Effect. As of the Restatement Date, the excess of the present value of all
benefit liabilities under each Plan of the Borrower, and each Subsidiary of the
Borrower and the ERISA Affiliates

 

67



--------------------------------------------------------------------------------

(based on those assumptions used to fund such Plan), as of the last annual
valuation date applicable thereto for which a valuation is available, over the
value of the assets of such Plan could not reasonably be expected to have a
Material Adverse Effect, and the excess of the present value of all benefit
liabilities of all underfunded Plans (based on those assumptions used to fund
each such Plan) as of the last annual valuation dates applicable thereto for
which valuations are available, over the value of the assets of all such
underfunded Plans could not reasonably be expected to have a Material Adverse
Effect. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other ERISA Events which have occurred or for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

(b) Any foreign pension schemes sponsored or maintained by the Borrower and each
of its Subsidiaries, if any, are maintained in accordance with the requirements
of applicable foreign law, except where noncompliance could not reasonably be
expected to have a Material Adverse Effect.

Section 3.15. Environmental Matters. Except as set forth on Schedule 3.15 or for
matters that could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect (i) no written notice, request for
information, order, complaint, Environmental Claim or penalty has been received
or incurred by the Borrower or any of its Subsidiaries, and there are no
judicial, administrative or other actions, suits or proceedings pending or, to
the knowledge of any of the Loan Parties, threatened against the Borrower or any
of its Subsidiaries which allege a violation of or liability under any
Environmental Laws, in each case relating to the Borrower or any of its
Subsidiaries, (ii) the Borrower and each of its Subsidiaries have obtained, and
maintains in full force and effect, all permits, registrations and licenses to
the extent necessary for the conduct of its businesses and operations as
currently conducted, including for the construction of all pipelines and
facilities, to comply with all applicable Environmental Laws and is, and has
been, in compliance with the terms and conditions of such permits, registrations
and licenses, and with all applicable Environmental Laws, (iii) neither the
Borrower nor any of its Subsidiaries is conducting, funding or responsible for
any investigation, remediation, remedial action or cleanup of any Release or
threatened Release of Hazardous Materials, (iv) there has been no Release or
threatened Release of Hazardous Materials at any property currently or, to the
knowledge of any of the Loan Parties, formerly owned, operated or leased by the
Borrower or any of its Subsidiaries that would reasonably be expected to give
rise to any liability of the Borrower or any of its Subsidiaries under any
Environmental Laws or Environmental Claim against the Borrower or any of its
Subsidiaries, and no Hazardous Material has been generated, owned or controlled
by the Borrower or any of its Subsidiaries and transported for disposal to or
Released at any location in a manner that would reasonably be expected to give
rise to any liability of the Borrower or any of its Subsidiaries under any
Environmental Laws or Environmental Claim against the Borrower or any of its
Subsidiaries, (v) neither the Borrower nor any of its Subsidiaries has entered
into any agreement or contract to assume, guarantee or indemnify a third party
for any Environmental Claims, and (vi) to the knowledge of any of the Loan
Parties, there are not currently and there have not been any underground storage
tanks owned or operated by the Borrower or any of its Subsidiaries or present or
located on the Borrower’s or any such Subsidiary’s Real Property. The Borrower
and each of its Subsidiaries have made available to the Administrative Agent
prior to the date hereof all environmental audits, assessment reports and other
material environmental documents in its possession or control with respect to
the operations of, or any Real Property owned, operated or leased by, the
Borrower and its Subsidiaries, other than such audits, assessment reports and
other environmental documents not containing information that would reasonably
be expected to result in any material Environmental Claims or liability to the
Borrower and its Subsidiaries, taken as a whole. For purposes of
Section 7.01(a), each of the representations and warranties contained in
parts (i), (iv), and (vi) of this Section 3.15 that are qualified by the
knowledge of the Borrower and its Subsidiaries shall be deemed not to be so
qualified. Representations and warranties of the Borrower or any of its
Subsidiaries with respect to environmental matters are limited to those in this
Section 3.15 unless expressly stated.

 

68



--------------------------------------------------------------------------------

Section 3.16. Mortgages. The Mortgages (or amendments to existing Mortgages)
executed and delivered pursuant to clause (h) of the Collateral and Guarantee
Requirement and Section 5.10 or otherwise shall be effective to create (or
affirm) in favor of the Collateral Agent (for the benefit of the Secured
Parties) a legal, valid and enforceable security interest on all of the Loan
Parties’ right, title and interest in and to the Mortgaged Property thereunder
and the proceeds thereof, and when such Mortgages are filed or recorded in the
proper real estate filing or recording offices, the Collateral Agent (for the
benefit of the Secured Parties) shall have a fully perfected first priority Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Mortgaged Property and, to the extent applicable, subject to
Section 9-315 of the UCC, the proceeds thereof, in each case prior and superior
in right to any other Person, other than with respect to Prior Liens and
Permitted Encumbrances.

Section 3.17. Real Property. (a) Schedule 3.17 lists completely and correctly as
of the Restatement Date each Real Property owned or leased by the Borrower and
its Relevant Subsidiaries and the address or location thereof (or, in the
alternative, the description of the underlying instruments by providing the name
of the grantor, the name of the grantee, the instrument date and, to the extent
available, the recording information), including the county and state in which
such property is located.

(b) Subject to Prior Liens and Permitted Encumbrances, the Pipeline Systems are
covered by fee deeds, rights of way, easements, leases, servitudes, permits,
licenses, or other instruments (collectively, “rights of way”) in favor of the
applicable Loan Parties, recorded or filed, as applicable and if and to the
extent required in accordance with applicable law to be so recorded or filed, in
the real property records of the county where the real property covered thereby
is located or with the office of the applicable Railroad Commission or the
applicable Department of Transportation, except where the failure of the
Pipeline Systems to be so covered, or any such documentation to be so recorded
or filed, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect. Subject to Prior Liens and Permitted
Encumbrances and except to the extent the failure would not reasonably be
expected to have a Material Adverse Effect, the rights of way granted to the
Borrower or any other Loan Party that cover any Pipeline Systems establish a
continuous right of way for such Pipeline Systems such that the applicable Loan
Parties are able to construct, operate, and maintain the Pipeline Systems in,
over, under, or across the land covered thereby in the same way that a prudent
owner and operator would construct, operate, and maintain similar assets.

(c) Subject to Prior Liens and Permitted Encumbrances, the Processing Plants are
covered by fee deeds, real property leases, or other instruments (collectively
“deeds”) in favor of the Loan Parties, except to the extent the failure to be so
covered would not reasonably be expected to have a Material Adverse Effect.
Subject to Prior Liens and Permitted Encumbrances and except to the extent the
failure would not reasonably be expected to have a Material Adverse Effect, the
deeds do not contain any restrictions that would prevent the Loan Parties from
constructing, operating and maintaining the Processing Plants in, over, under,
and across the land covered thereby in the same way that a prudent owner and
operator would construct, operate, and maintain similar assets.

(d) There is no (i) breach or event of default on the part of the Borrower or
any other Loan Party with respect to any right of way or deed granted to the
Borrower or any other Loan Party that covers any of the Processing Plants or
Pipeline Systems, (ii) to the knowledge of any of the Loan Parties, breach or
event of default on the part of any other party to any right of way or deed
granted to the Borrower or any other Loan Party that covers any of the
Processing Plants or Pipeline Systems, and (iii) event that, with the giving of
notice or lapse of time or both, would constitute such breach or event of

 

69



--------------------------------------------------------------------------------

default on the part of the Borrower or any other Loan Party with respect to any
right of way or deed granted to the Borrower or any other Loan Party that covers
any of the Processing Plants or Pipeline Systems or, to the knowledge of any of
the Loan Parties, on the part of any other party thereto, in the case of clauses
(i), (ii) and (iii) above, to the extent any such breach, default or event,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. The rights of way and deeds granted to the Borrower or
any other Loan Party that cover any of the Processing Plants or Pipeline Systems
(to the extent applicable) are in full force and effect in all material respects
and are valid and enforceable against the applicable Loan Party party thereto in
accordance with their terms (subject to the effect of any applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent transfer, fraudulent
conveyance or similar laws effecting creditors’ rights generally and subject, as
to enforceability to the effect of general principles of equity) and all rental
and other payments due thereunder by the applicable Loan Parties have been duly
paid in accordance with the terms of the deeds and rights of way (as such terms
are defined in this Section 3.17) except, in each case, to the extent that a
failure, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

(e) The Pipeline Systems are located within the confines of the rights of way
granted to the Borrower or any other Loan Party and do not encroach upon any
adjoining property, except to the extent the failure to be so located or any
such encroachment would not reasonably be expected to have a Material Adverse
Effect. The Processing Plants are located within the boundaries of the property
affected by the deeds, leases or other instruments to the Borrower or the other
Loan Parties and do not encroach upon any adjoining property, except to the
extent the failure to be so located or any such encroachment would not
reasonably be expected to have a Material Adverse Effect. The buildings and
improvements owned or leased by the Borrower and the other Loan Parties, and the
operation and maintenance thereof, do not (i) contravene any applicable zoning
or building law or ordinance or other administrative regulation or (ii) violate
any applicable restrictive covenant or any Governmental Rule, except to the
extent the contravention or violation of which would not reasonably be expected
to have a Material Adverse Effect.

(f) The material properties used or to be used in the Loan Parties’ Midstream
Activities are in good repair, working order, and condition, normal wear and
tear excepted, except to the extent the failure would not reasonably be expected
to have a Material Adverse Effect. Neither the properties of the Borrower nor of
any of the other Loan Parties has been affected, since the Restatement Date, in
any adverse manner as a result of any fire, explosion, earthquake, flood,
drought, windstorm, accident, strike or other labor disturbance, embargo,
requisition or taking of Real Property or cancellation of contracts, permits or
concessions by a Governmental Authority, riot, activities of armed forces or
acts of God or of any public enemy that would reasonably be expected to have a
Material Adverse Effect.

(g) No eminent domain proceeding or taking has been commenced or, to the
knowledge of the Borrower or its Relevant Subsidiaries, is contemplated with
respect to all or any portion of the Pipeline Systems or the Processing Plants
except for that which, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

(h) Other than Mortgaged Property with respect to which the requirements of
clause (h)(vii) of the definition of Collateral and Guarantee requirement have
been satisfied, no portion of any Mortgaged Property is located in a special
flood hazard area as designated by any Governmental Authority.

Section 3.18. Solvency. (a) Immediately after giving effect to the Transactions
(i) the fair value of the assets (for the avoidance of doubt, calculated to
include goodwill and other intangibles) of the Borrower and its Subsidiaries on
a consolidated basis, at a fair valuation, will exceed the debts and

 

70



--------------------------------------------------------------------------------

liabilities, direct, subordinated, contingent or otherwise, of the Borrower and
its Subsidiaries on a consolidated basis; (ii) the present fair saleable value
of the property of the Borrower and its Subsidiaries on a consolidated basis
will be greater than the amount that will be required to pay the probable
liability of the Borrower and its Subsidiaries on a consolidated basis, on their
debts and other liabilities, direct, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (iii) the Borrower
and its Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Borrower and its
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Restatement Date.

(b) The Borrower does not intend to, and does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any such Subsidiary and the timing and amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such Subsidiary.

Section 3.19. Labor Matters. There are no strikes pending or threatened against
the Borrower or any of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect. The hours worked
and payments made to employees of the Borrower and its Subsidiaries have not
been in violation in any material respect of the Fair Labor Standards Act or any
other applicable law dealing with such matters. All material payments due from
the Borrower or any of its Subsidiaries or for which any claim may be made
against the Borrower or any of its Subsidiaries, on account of wages and
employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of the Borrower or such Subsidiary to the
extent required by GAAP. Consummation of the Transactions will not give rise to
a right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which the Borrower or any of its
Subsidiaries (or any predecessor) is a party or by which the Borrower or any of
its Subsidiaries (or any predecessor) is bound, other than collective bargaining
agreements that, individually or in the aggregate, are not material to the
Borrower and its Subsidiaries, taken as a whole.

Section 3.20. Insurance. Schedule 3.20 sets forth a true, complete and correct
description of all material insurance maintained by or on behalf of the Borrower
and its Relevant Subsidiaries as of the Restatement Date. As of such date, such
insurance is in full force and effect. The Borrower believes that the insurance
maintained by or on behalf of it and its Relevant Subsidiaries is adequate.

Section 3.21. Representations and Warranties in Acquisition Agreement. All
representations and warranties of each of the Loan Parties set forth in the
Acquisition Agreement were true and correct in all material respects as of the
time such representations and warranties were made.

Section 3.22. Status as Senior Debt; Perfection of Security Interests. The
Obligations shall rank pari passu with any other senior Indebtedness or
securities of the Borrower and shall constitute senior indebtedness of the
Borrower and the Relevant Subsidiaries under and as defined in any documentation
documenting any junior indebtedness of the Borrower or the Relevant
Subsidiaries. Each Collateral Agreement delivered pursuant to Section 4.02 and
5.10 will, upon execution and delivery thereof, be effective to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds thereof. In the case of the Pledged Collateral described in the
Collateral Agreement, when stock certificates representing such Pledged
Collateral are delivered to the Collateral Agent, and in the case of the other
Collateral described in the Collateral Agreement, when financing statements and
other filings specified

 

71



--------------------------------------------------------------------------------

therein in appropriate form are filed in the offices specified therein, the Lien
created by the Collateral Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and the proceeds thereof to the extent perfection can be
obtained by filing financing statements, making such other filings specified
therein or by possession, as security for the Obligations of such Loan Party, in
each case prior and superior in right to any other Person, subject, in the case
of Collateral other than Pledged Collateral, to Prior Liens, and in the case of
Pledged Collateral, to Liens arising (and that have priority) by operation of
law.

Section 3.23. Material Contracts. Other than as set forth on Schedule 3.23, as
of the Restatement Date there are no contracts or agreements to which the
Borrower or any of its Relevant Subsidiaries is a party, that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect, or that, if terminated or if a default occurs thereunder, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect. Each Gathering and Processing Document is in full force and effect,
except for such matters in respect of such Gathering and Processing Documents
that individually, or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect.

ARTICLE IV

CONDITIONS TO CREDIT EVENTS

The obligations of (a) the Lenders to make Loans or (b) any Issuing Bank to
issue, amend, extend or renew any Revolving Letter of Credit hereunder (each of
(a) and (b), a “Credit Event”) are subject to the satisfaction of the following
conditions:

Section 4.01. All Credit Events. On the date of each Credit Event:

(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Revolving Letter of Credit, the applicable Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance of such Revolving Letter of Credit as required by Section 2.05(b) (in
the case of any Revolving Letter of Credit).

(b) The representations and warranties set forth in Article III hereof shall be
true and correct in all material respects on and as of the date of such Credit
Event (other than an amendment, extension or renewal of a Revolving Letter of
Credit without any increase in the stated amount of such Revolving Letter of
Credit), as applicable, with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date).

(c) At the time of and immediately after such Credit Event (other than an
amendment, extension or renewal of a Revolving Letter of Credit without any
increase in the stated amount of such Revolving Letter of Credit), as
applicable, no Event of Default or Default shall have occurred and be
continuing.

Each Credit Event (other than an amendment, extension or renewal of a Revolving
Letter of Credit without any increase in the stated amount of such Revolving
Letter of Credit) shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Credit Event as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.

 

72



--------------------------------------------------------------------------------

Section 4.02. Restatement Date. On the Restatement Date:

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (a) a counterpart of this Agreement signed on behalf of such
party or (b) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission, or electronic transmission of a PDF copy, of
a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

(b) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and each Issuing Bank on the Restatement Date,
favorable written opinions of (i) Simpson Thacher & Bartlett LLP, special
counsel for the Loan Parties, and (ii) Locke Lord Bissell & Liddell LLP, special
counsel for the Loan Parties in form and substance reasonably satisfactory to
the Administrative Agent (A) dated the Restatement Date, (B) addressed to each
Issuing Bank on the Restatement Date, the Administrative Agent, the Collateral
Agent and the Lenders and (C) in form and substance reasonably satisfactory to
the Administrative Agent and covering such other matters relating to the Loan
Documents as the Administrative Agent shall reasonably request, and each Loan
Party hereby instructs its counsel to deliver such opinions.

(c) The Administrative Agent shall have received in the case of each Loan Party
each of the following:

(i) to the extent not previously delivered to the Administrative Agent, a copy
of the certificate or articles of incorporation, partnership agreement or
limited liability agreement, including all amendments thereto, or other relevant
constitutional documents under applicable law of each Loan Party, (A) in the
case of a corporation, certified by the Secretary of State (or other similar
official) and a certificate as to the good standing (to the extent such concept
or a similar concept exists under the laws of such jurisdiction) of each such
Loan Party as of a recent date from such Secretary of State (or other similar
official) or (B) in the case of a partnership of or limited liability company,
certified by the Secretary or Assistant Secretary, or the general partner,
managing member or sole member, of each such Loan Party; and

(ii) a certificate of the Secretary, Assistant Secretary, Director, President or
similar officer or the general partner, managing member or sole member, of each
Loan Party, in each case dated the Restatement Date and certifying:

(A) that there have not been any changes to the by-laws (or partnership
agreement, memorandum and articles of association, limited liability company
agreement or other equivalent governing documents) of such Loan Party previously
provided to the Administrative Agent except as otherwise attached to such
certificate,

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such Person
is a party and, in the case of the Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Restatement Date,

 

73



--------------------------------------------------------------------------------

(C) that the certificate or articles of incorporation, partnership agreement or
limited liability agreement of such Loan Party has not been amended since the
date of the last amendment thereto disclosed pursuant to clause (i) above,

(D) as to the incumbency and specimen signature of each officer or director
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party, and

(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such Person, threatening
the existence of such Loan Party.

(d) The Collateral and Guarantee Requirement with respect to items to be
completed as of the Restatement Date shall have been satisfied and the
Administrative Agent shall have received a completed Perfection Certificate
dated the Restatement Date and signed by a Responsible Officer of the Borrower,
together with all attachments contemplated thereby, including the results of a
search of the UCC (or equivalent under other similar law) filings made with
respect to the Loan Parties in the jurisdictions contemplated by the Perfection
Certificate and copies of the financing statements (or similar documents)
disclosed by such search and evidence reasonably satisfactory to the
Administrative Agent that the Liens indicated by such financing statements (or
similar documents) are permitted by Section 6.02 or have been released.

(e) The Lenders shall have received the financial statements referred to in
Section 3.05.

(f) After giving effect to the Transactions, and the other transactions
contemplated hereby, the Borrower and its Relevant Subsidiaries shall have no
outstanding Indebtedness other than (i) the Loans and other extensions of credit
under this Agreement and (ii) other Indebtedness permitted pursuant to
Section 6.01.

(g) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit F and signed by the chief financial officer or another
Responsible Officer of the Borrower confirming the solvency of the Borrower and
its Subsidiaries on a consolidated basis after giving effect to the
Transactions.

(h) There has not been any Material Adverse Effect since December 31, 2011.

(i) The Agents shall have received all fees payable thereto or to any Lender or
to the Joint Lead Arrangers on or prior to the Restatement Date and, to the
extent invoiced, all other amounts due and payable pursuant to the Loan
Documents on or prior to the Restatement Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Loan Parties hereunder or under any
Loan Document.

(j) The representations and warranties set forth in Article III shall be true
and correct in all material respects on and as of the Restatement Date.

(k) The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower as to the matters set forth in clauses (f),
(h) and (j) of this Section 4.02.

 

74



--------------------------------------------------------------------------------

(l) The Administrative Agent shall have received all documentation and other
information required by regulatory authorities with respect to the Borrower
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the U.S. PATRIOT Act, that has been
reasonably requested by the Administrative Agent at least 10 days in advance of
the Restatement Date.

ARTICLE V

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document shall have been paid in full and all
Revolving Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will, and will cause each of its
Relevant Subsidiaries (and, to the extent expressly set forth below, other
applicable Subsidiaries and, solely with respect to Section 5.10(e) prior to the
date CMM constitutes a Subsidiary, CMM) to:

Section 5.01. Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise expressly permitted under Section 6.05, and
except for the liquidation or dissolution of any such Subsidiary if the assets
of such Subsidiary to the extent they exceed estimated liabilities are acquired
by the Borrower or a Wholly Owned Subsidiary of the Borrower in such liquidation
or dissolution; provided that Subsidiary Loan Parties may not be liquidated into
Subsidiaries that are not Loan Parties.

(b) Do or cause to be done all things necessary to (i) in the Borrower’s
reasonable business judgment obtain, preserve, renew, extend and keep in full
force and effect the permits, franchises, authorizations, patents, trademarks,
service marks, trade names, copyrights, licenses and rights with respect thereto
necessary to the normal conduct of its business, (ii) comply in all material
respects with all material applicable laws, rules, regulations (including any
zoning, building, ordinance, code or approval or any building permits or any
restrictions of record or agreements affecting the Mortgaged Properties) and
judgments, writs, injunctions, decrees, permits, licenses and orders of any
Governmental Authority, whether now in effect or hereafter enacted and (iii) at
all times maintain and preserve all property necessary to the normal conduct of
its business and keep such property in good repair, working order and condition
and from time to time make, or cause to be made, all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith, if any, may be properly
conducted at all times (in each case except as expressly permitted by this
Agreement); in each case in this paragraph (b) except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

Section 5.02. Insurance. (a) Keep its insurable properties insured at all times
by financially sound and reputable insurers in such amounts as shall be
customary for similar businesses and maintain such other reasonable insurance
(including, to the extent consistent with past practices, self-insurance), of
such types, to such extent and against such risks, as is customary with
companies in the same or similar businesses and maintain such other insurance as
may be required by law or any other Loan Document.

(b) Cause all such property and casualty insurance policies with respect to the
Mortgaged Properties and personal property located in the United States to be
endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable endorsement, in form and

 

75



--------------------------------------------------------------------------------

substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent, which endorsement shall provide that, from and after the Restatement
Date, if the insurance carrier shall have received written notice from the
Administrative Agent or the Collateral Agent of the occurrence of an Event of
Default, the insurance carrier shall pay all proceeds otherwise payable to the
Borrower or other Loan Party under such policies directly to the Collateral
Agent; cause all such policies to contain a “Replacement Cost Endorsement,”
without any deduction for depreciation, and such other provisions as the
Administrative Agent or the Collateral Agent may reasonably (in light of a
Default or a material development in respect of the insured property) require
from time to time to protect their interests; deliver original or certified
copies of all such policies or a certificate of an insurance broker to the
Collateral Agent; cause each such policy to provide that it shall not be
canceled or not renewed upon less than 30 days’ prior written notice thereof by
the insurer to the Administrative Agent and the Collateral Agent; and deliver to
the Administrative Agent and the Collateral Agent, prior to the cancellation or
nonrenewal of any such policy of insurance, a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Administrative Agent and the Collateral Agent), or insurance certificate with
respect thereto, together with evidence satisfactory to the Administrative Agent
and the Collateral Agent of payment of the premium therefor.

(c) To the extent any Mortgaged Property is subject to the provisions of the
Flood Insurance Laws (as defined below), (i) (x) concurrently with the delivery
of the mortgage in favor of the Collateral Agent in connection therewith, and
(y) at any other time if necessary for compliance with applicable Flood
Insurance Laws, provide the Collateral Agent with a standard flood hazard
determination form for such Mortgaged Property and (ii) if any such Mortgaged
Property is located in an area designated a “flood hazard area” in any Flood
Insurance Rate Map published by the Federal Emergency Management Agency (or any
successor agency), obtain flood insurance in such reasonable total amount as the
Administrative Agent or the Collateral Agent may from time to time reasonably
require, and otherwise to ensure compliance with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as it may be
amended from time to time (the “Flood Insurance Laws”). In addition, to the
extent the Borrower and the Loan Parties fail to obtain or maintain satisfactory
flood insurance required pursuant to the preceding sentence with respect to any
Mortgaged Property, the Collateral Agent shall be permitted, in its sole
discretion, to obtain forced placed insurance at the Borrower’s expense to
ensure compliance with any applicable Flood Insurance Laws.

(d) With respect to each Mortgaged Property and any personal property located in
the United States, carry and maintain comprehensive general liability insurance
including the “broad form CGL endorsement” (or equivalent coverage) and coverage
on an occurrence basis against claims made for personal injury (including bodily
injury, death and property damage) and umbrella liability insurance against any
and all claims, in each case in amounts and against such risks as are
customarily maintained by companies engaged in the same or similar industry
operating in the same or similar locations naming the Collateral Agent as an
additional insured, on forms reasonably satisfactory to the Collateral Agent.

(e) Notify the Administrative Agent and the Collateral Agent promptly whenever
any separate insurance concurrent in form or contributing in the event of loss
with that required to be maintained under this Section 5.02 is taken out by the
Borrower or its Relevant Subsidiaries; and promptly deliver to the
Administrative Agent and the Collateral Agent a duplicate original copy of such
policy or policies, or an insurance certificate with respect thereto.

(f) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

 

76



--------------------------------------------------------------------------------

(i) none of the Agents, the Lenders, the Issuing Banks or their respective
agents or employees shall be liable for any loss or damage insured by the
insurance policies required to be maintained under this Section 5.02, it being
understood that (x) the Borrower and its Relevant Subsidiaries shall look solely
to their insurance companies or any parties other than the aforesaid parties for
the recovery of such loss or damage and (y) such insurance companies shall have
no rights of subrogation against the Agents, the Lenders, any Issuing Bank or
their agents or employees. If, however, the insurance policies do not provide
waiver of subrogation rights against such parties, as required above, then the
Borrower hereby agrees, to the extent permitted by law, to waive, and to cause
each of its Relevant Subsidiaries to waive, its right of recovery, if any,
against the Agents, the Lenders, any Issuing Bank and their agents and
employees; and

(ii) the designation of any form, type or amount of insurance coverage by the
Administrative Agent, the Collateral Agent or the Lenders under this
Section 5.02 shall in no event be deemed a representation, warranty or advice by
the Administrative Agent, the Collateral Agent or the Lenders that such
insurance is adequate for the purposes of the business of the Borrower or any of
its Relevant Subsidiaries or the protection of their properties.

Section 5.03. Taxes; Payment of Obligations. Pay and discharge promptly when due
all material Taxes, assessments and governmental charges or levies imposed upon
it or upon its income or profits or in respect of its property, before the same
shall become delinquent or in default, as well as all lawful claims for labor,
materials and supplies or otherwise that, if unpaid, might give rise to a Lien
upon such properties or any part thereof; provided, however, that such payment
and discharge shall not be required with respect to any such Tax, assessment,
charge, levy or claim to the extent that (i) the validity or amount thereof
shall be contested in good faith by appropriate proceedings, and the Borrower or
the affected Subsidiary of the Borrower, as applicable, shall have set aside on
its books reserves in accordance with GAAP with respect thereto or (ii) the
aggregate amount of such Taxes, assessments, charges, levies or claims does not
exceed U.S.$5.0 million. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the Borrower or the affected Subsidiary of the Borrower or if the failure to
pay, discharge or otherwise satisfy such obligation could not reasonably be
expected to have a Material Adverse Effect.

Section 5.04. Financial Statements, Reports, Etc. Furnish to the Administrative
Agent (which will promptly furnish such information to the Lenders):

(a) within 120 days after the end of each fiscal year, (x) a consolidated
balance sheet and related statements of operations, cash flows and owners’
equity showing the financial position of the Borrower and its Subsidiaries as of
the close of such fiscal year and the consolidated results of their operations
during such year and setting forth in comparative form the corresponding figures
for the prior fiscal year, all audited by independent accountants of recognized
national standing reasonably acceptable to the Administrative Agent and
accompanied by an opinion of such accountants (which shall not be qualified in
any material respect) to the effect that such consolidated financial statements
fairly present, in all material respects, the financial position and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP and (y) for each fiscal year ending prior to the date that
CMM has become a “Subsidiary” and a “Loan Party” in accordance with
Section 5.10(e), a consolidated balance sheet and related statement of
operations, cash flows and owners’ equity showing the financial position of CMM
and its subsidiaries as of the close of such fiscal year and the results of its
operations during such year and setting forth in comparative form the
corresponding figures for the prior fiscal year, all certified by the General
Partner or a Financial Officer of the Borrower, on behalf of the Borrower, as
fairly presenting, in all material respects, the information contained therein,
on a basis consistent with the consolidated financial statements;

 

77



--------------------------------------------------------------------------------

(b) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year, (x) a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of the Borrower and its
Subsidiaries as of the close of such fiscal quarter and the consolidated results
of their operations during such fiscal quarter and the then-elapsed portion of
the fiscal year and setting forth in comparative form the corresponding figures
for the corresponding periods of the prior fiscal year, all certified by the
General Partner or a Financial Officer of the Borrower, on behalf of the
Borrower, as fairly presenting, in all material respects, the financial position
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP (subject to normal year-end audit adjustments and
the absence of footnotes), and (y) for each such fiscal quarter ending prior to
the date that CMM has become a “Subsidiary” and a “Loan Party” in accordance
with Section 5.10(e), a consolidated balance sheet and related statement of
operations and cash flows showing the financial position of CMM and its
subsidiaries as of the close of such fiscal quarter and the results of its
operations during such fiscal quarter and the then-elapsed portion of the fiscal
year and setting forth in comparative form the corresponding figures for the
corresponding periods of the prior fiscal year, all certified by the General
Partner or a Financial Officer of the Borrower, on behalf of the Borrower, as
fairly presenting, in all material respects, the information contained therein,
on a basis consistent with the consolidated financial statements;

(c) (x) concurrently with any delivery of financial statements under (a) or
(b) above, a certificate of the General Partner or a Financial Officer of the
Borrower (i) certifying that no Event of Default or Default has occurred or, if
such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (ii) setting forth a computation of the Financial
Performance Covenants in detail reasonably satisfactory to the Administrative
Agent and (y) concurrently with any delivery of financial statements under
(a) above, a certificate of its independent accounting firm stating whether they
obtained knowledge during the course of their examination of such statements of
any Default or Event of Default under Section 6.10 or 6.11 (which certificate
may be limited to accounting matters and disclaims responsibility for legal
interpretations);

(d) promptly after the same become publicly available, copies of all periodic
and other available reports, proxy statements and, to the extent requested by
the Administrative Agent, other materials filed by the Borrower or any of its
Relevant Subsidiaries with the SEC, or distributed to its stockholders
generally, if and as applicable;

(e) (i) upon the consummation of any Permitted Business Acquisition, the
acquisition of any Relevant Subsidiary or any Person becoming a Relevant
Subsidiary, in each case if the aggregate consideration for such transaction
exceeds U.S. $10.0 million, on the date that CMM becomes a Loan Party hereunder
in accordance with Section 5.10(e), or upon the reasonable request of the
Administrative Agent (but not, in the case of such request, more often than
annually), an updated Perfection Certificate (or, to the extent such request
relates to specified information contained in the Perfection Certificate, such
information) reflecting all changes since the date of the information most
recently received pursuant to Section 4.02(e), this paragraph (e) or
Section 5.10(f) and (ii) concurrently with the delivery of financial statements
under Section 5.04(a), a certificate executed by a Responsible Officer of the
Borrower certifying compliance with Section 5.02(c) and providing evidence of
such compliance, including without limitation copies of any flood hazard
determination forms required to be delivered pursuant to Section 5.02(c);

 

78



--------------------------------------------------------------------------------

(f) promptly, a copy of all reports submitted to the board of directors (or any
committee thereof) of the Borrower or any of its Relevant Subsidiaries in
connection with any material interim or special audit made by independent
accountants of the books of the Borrower or any of its Relevant Subsidiaries;

(g) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any of
its Relevant Subsidiaries, or compliance with the terms of any Loan Document, or
such consolidating financial statements, as in each case the Administrative
Agent may reasonably request (for itself or on behalf of any Lender);

(h) promptly upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
with the Internal Revenue Service with respect to a Plan; (ii) the most recent
actuarial valuation report for any Plan; (iii) all notices received from a
Multiemployer Plan sponsor or a Plan sponsor or any governmental agency
concerning an ERISA Event; and (iv) such other documents or governmental reports
or filings relating to any Plan or Multiemployer Plan as the Administrative
Agent shall reasonably request;

(i) concurrently with any delivery of financial statements under (a) or
(b) above, (x) a report of gas gathering output and throughput with respect to
the Pipeline Systems and Processing Plants and (y) for each applicable period
ending prior to the date that CMM has become a “Subsidiary” and a “Loan Party”
in accordance with Section 5.10(e), a report of gas gathering output and
throughput with respect to the pipelines, processing plants and terminals owned
by CMM; and

(j) no later than one hundred and twenty (120) days following the first day of
each fiscal year of the Borrower, a budget for such fiscal year in form
customarily prepared by the Borrower.

Section 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
written notice of the following promptly after any Responsible Officer of the
Borrower or any Relevant Subsidiary obtains actual knowledge thereof:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or written notice of
intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against the Borrower or any of its Relevant Subsidiaries as to
which an adverse determination is reasonably probable and which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect;

(c) any other development specific to the Borrower or any of its Relevant
Subsidiaries that is not a matter of general public knowledge and that has had,
or could reasonably be expected to have, a Material Adverse Effect; and

(d) the occurrence of any ERISA Event that, together with all other ERISA Events
that have occurred, could reasonably be expected to have a Material Adverse
Effect.

Section 5.06. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property (owned or
leased), except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect;
provided that this Section 5.06 shall not apply to Environmental Laws, which are
the subject of Section 5.09, or to laws related to Taxes, which are the subject
of Section 5.03.

 

79



--------------------------------------------------------------------------------

Section 5.07. Maintaining Records; Access to Properties and Inspections;
Maintaining Pipeline Systems and Processing Plants. (a) Maintain all financial
records in accordance with GAAP and permit any Persons designated by the
Administrative Agent or, upon the occurrence and during the continuance of an
Event of Default, any Lender to visit and inspect the financial records and the
properties of the Borrower or any of its Relevant Subsidiaries at reasonable
times, upon reasonable prior notice to the Borrower, and as often as reasonably
requested and to make extracts from and copies of such financial records, and
permit any Persons designated by the Administrative Agent or, upon the
occurrence and during the continuance of an Event of Default, any Lender upon
reasonable prior notice to the Borrower to discuss the affairs, finances and
condition of the Borrower or any of its Relevant Subsidiaries with the officers
thereof, or the general partner, managing member or sole member thereof, and
independent accountants therefor (subject to reasonable requirements of
confidentiality, including requirements imposed by law or by contract); provided
that, during any calendar year absent the occurrence and continuation of an
Event of Default, only one (1) visit by the Administrative Agent shall be at the
Borrower’s expense; provided, further, that when an Event of Default exists, the
Administrative Agent or any Lender may do any of the foregoing at the expense of
the Borrower.

(b) (i) Maintain or cause the maintenance of the interests and rights with
respect to the rights-of-way for the Pipeline Systems and the deeds for the
Processing Plants except to the extent individually or in the aggregate the
failure would not reasonably be expected to have a Material Adverse Effect,
(ii) subject to the Permitted Encumbrances and except to the extent the failure
could not reasonably be expected to have a Material Adverse Effect, maintain the
Pipeline Systems within the confines of the rights of way granted to the
applicable Loan Party with respect thereto without material encroachment upon
any adjoining property and maintain the Processing Plants within the boundaries
of the deeds and without material encroachment upon any adjoining property,
(iii) maintain such rights of ingress and egress necessary to permit the Loan
Parties to inspect, operate, repair, and maintain the Pipeline Systems and the
Processing Plants to the extent that failure to maintain such rights,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect and provided that the Borrower or any other Loan Party
may hire third parties to perform these functions, and (iv) maintain all
material agreements, licenses, permits, and other rights required for any of the
foregoing described in clauses (i), (ii) and (iii) of this Section 5.07(b) in
full force and effect in accordance with their terms, timely make any payments
due thereunder, and prevent any default thereunder which could result in a
termination or loss thereof, except any such failure to maintain any thereof or
make any such payments, or any such default, that could not reasonably,
individually or in the aggregate, be expected to have a Material Adverse Effect.

Section 5.08. Use of Proceeds . Use the proceeds of the Loans and the issuance
of Letters of Credit solely for the purposes described in Section 3.11.

Section 5.09. Compliance with Environmental Laws. Comply, cause all of the
Borrower’s Subsidiaries to comply and make commercially reasonable efforts to
cause all lessees and other Persons occupying its properties to comply, with all
Environmental Laws applicable to its business, operations and properties; obtain
and maintain in full force and effect all material authorizations,
registrations, licenses and permits required pursuant to Environmental Law for
its business, operations and properties; and perform any investigation, remedial
action or cleanup required pursuant to the Release of any Hazardous Materials as
required pursuant to Environmental Laws, except, in each case with respect to
this Section 5.09, to the extent the failure to do so could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

80



--------------------------------------------------------------------------------

Section 5.10. Further Assurances. (a) Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, Mortgages and other documents and recordings of Liens in stock
registries or land title registries, as applicable), that may be required under
any applicable law, or that the Administrative Agent may reasonably request, to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the applicable Loan Parties, and provide to the Administrative
Agent, from time to time upon reasonable request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.

(b) (i) Within sixty (60) days after the end of any fiscal quarter in which the
Loan Parties have acquired Material Real Property with a value of at least $25.0
million in any one transaction or series of related transactions, grant and
cause each of the Loan Parties to grant to the Collateral Agent security
interests and Mortgages in such Material Real Property acquired after the
Restatement Date and satisfy the requirements of clause (h) of the definition of
Collateral and Guarantee Requirement with respect to such Material Real Property
and (ii) within sixty (60) days following June 30 and December 31 of each fiscal
quarter of the Borrower, grant and cause each of the Loan Parties to grant to
the Collateral Agent security interests and Mortgages in any Material Real
Property of the Borrower or any other Loan Party that, as of such June 30 and
December 31, constituted Material Real Property (and that is not already
Mortgaged Property) and otherwise satisfy the requirements of clause (h) of the
definition of Collateral and Guarantee Requirement with respect to such Material
Real Property.

(c) Provide to the Administrative Agent, if reasonably requested, title
information (including without limitation, deeds, easements, rights of way
agreements, permits and similar agreements) in form and substance reasonably
satisfactory to the Administrative Agent evidencing the applicable Loan Party’s
interests in such Material Real Properties.

(d) If any additional direct or indirect Subsidiary of a Borrower becomes a
Subsidiary Loan Party (including as a result of becoming a Material Subsidiary)
after the Restatement Date within five Business Days after the date such
Subsidiary becomes a Subsidiary Loan Party (including as a result of becoming a
Material Subsidiary), notify the Administrative Agent and the Lenders thereof
and, within sixty (60) Business Days after the date such Subsidiary becomes a
Subsidiary Loan Party (including as a result of becoming a Material Subsidiary),
cause the Collateral and Guarantee Requirement to be satisfied with respect to
such Subsidiary Loan Party and with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by or on behalf of any Loan Party.

(e) On the date that CMM ceases to have any Indebtedness for borrowed money (or
unutilized revolving commitments) outstanding, cause the Collateral and
Guarantee Requirement to be satisfied with respect to CMM and its subsidiaries.

(f) In the case of any Loan Party, (i) furnish to the Collateral Agent prompt
written notice of any change (A) in such Loan Party’s corporate or organization
name, (B) in such Loan Party’s identity or organizational structure or (C) in
such Loan Party’s organizational identification number; provided that no Loan
Party shall effect or permit any such change unless all filings have been made,
or will have been made within any statutory period, under the UCC or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral for the benefit of the Secured Parties and (ii) promptly
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.

 

81



--------------------------------------------------------------------------------

(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 need not be satisfied with respect to any assets or Equity
Interests (other than Equity Interests in CMM) acquired after the Restatement
Date in accordance with this Agreement if, and to the extent that, and for so
long as doing so would violate the Agreed Security Principles or Section 9.21;
provided that, upon the reasonable request of the Collateral Agent, the Borrower
shall, and shall cause any of its applicable Material Subsidiaries to, use
commercially reasonable efforts to have waived or eliminated any contractual
obligation that causes a violation of the Agreed Security Principles, other than
those set forth in a joint venture agreement to which the Borrower or any
Subsidiary is a party.

Section 5.11. Fiscal Year. Cause its fiscal year to end on December 31.

ARTICLE VI

NEGATIVE COVENANTS

The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Fees and all other expenses
or amounts payable under any Loan Document have been paid in full and all
Letters of Credit have been canceled or have expired and all amounts drawn
thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, the Borrower will not, and will not cause or
permit any of its Relevant Subsidiaries (and, solely with respect to
Section 6.13 prior to the date CMM constitutes a Subsidiary, CMM) to:

Section 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness existing on the Restatement Date and set forth on Schedule 6.01
(excluding Indebtedness under clause (b) of this Section 6.01) and any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness (other than
intercompany Indebtedness Refinanced with Indebtedness owed to a Person not
affiliated with the Borrower or any Subsidiary of the Borrower);

(b) Indebtedness created hereunder and under the other Loan Documents;

(c) Indebtedness of the Borrower and its Relevant Subsidiaries pursuant to Swap
Agreements permitted by Section 6.12;

(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any Person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to the Borrower or any Relevant
Subsidiary of the Borrower, pursuant to reimbursement or indemnification
obligations to such Person; provided that upon the incurrence of Indebtedness
with respect to reimbursement obligations regarding workers’ compensation
claims, such obligations are reimbursed not later than 30 days following such
incurrence;

(e) Indebtedness of the Borrower or any Relevant Subsidiary owing to the
Borrower or any Subsidiary of the Borrower to the extent permitted by
Section 6.04, provided that Indebtedness of any Loan Party to any Subsidiary
that is not a Loan Party (the “Subordinated Intercompany Debt”) shall be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;

 

82



--------------------------------------------------------------------------------

(f) Indebtedness in respect of performance bonds, warranty bonds, bid bonds,
appeal bonds, surety bonds, labor bonds and completion or performance guarantees
and similar obligations, in each case provided in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business and Indebtedness arising out of
advances on exports, advances on imports, advances on trade receivables,
customer prepayments and similar transactions in the ordinary course of business
and consistent with past practice;

(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business, provided that (x) such Indebtedness (other than
credit or purchase cards) is extinguished within five Business Days of its
incurrence and (y) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;

(h) (i) Indebtedness of a Relevant Subsidiary acquired after the Restatement
Date or a Person merged into, amalgamated or consolidated with the Borrower or
any Relevant Subsidiary after the Restatement Date and Indebtedness assumed in
connection with the acquisition of assets, which Indebtedness in each case,
exists at the time of such acquisition, merger, amalgamation or consolidation
and is not created in contemplation of such event and where such acquisition,
merger, amalgamation or consolidation is permitted by this Agreement and
(ii) any Permitted Refinancing Indebtedness incurred to Refinance such
Indebtedness, provided that the aggregate principal amount of such Indebtedness
at the time of, and after giving effect to, such acquisition, merger,
amalgamation or consolidation, such assumption or such incurrence, as applicable
(together with Indebtedness outstanding pursuant to this paragraph (h),
paragraph (i) of this Section 6.01 and the Remaining Present Value of
outstanding leases permitted under Section 6.03), would not exceed the greater
of U.S.$60.0 million and 5.5% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such acquisition, merger,
amalgamation or consolidation, such assumption or such incurrence, as
applicable, for which financial statements have been delivered pursuant to
Section 5.04;

(i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by the Borrower or any Relevant Subsidiary prior to or
within 270 days after the acquisition, lease or improvement of the respective
asset permitted under this Agreement in order to finance such acquisition, lease
or improvement, and any Permitted Refinancing Indebtedness in respect thereof,
in an aggregate principal amount that at the time of, and after giving effect
to, the incurrence thereof (together with Indebtedness outstanding pursuant to
paragraph (h) of this Section 6.01, this paragraph (i) and the Remaining Present
Value of leases permitted under Section 6.03) would not exceed the greater of
U.S.$60.0 million and 5.5% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04;

(j) Capital Lease Obligations incurred by the Borrower or any Relevant
Subsidiary in respect of any Sale and Lease-Back Transaction that is permitted
under Section 6.03;

(k) other Indebtedness, in an aggregate principal amount at any time outstanding
pursuant to this Section 6.01(k) not in excess of the greater of
U.S.$60.0 million and 5.5% of Consolidated Total Assets;

(l) Guarantees (i) by any Loan Party of any Indebtedness of the Borrower or any
other Loan Party expressly permitted to be incurred under this Agreement,
(ii) by the Borrower or any Relevant Subsidiary of Indebtedness of any
Subsidiary that is not a Loan Party to the extent permitted by

 

83



--------------------------------------------------------------------------------

Section 6.04, (iii) by any Relevant Subsidiary that is not a Loan Party of
Indebtedness of another Subsidiary that is not a Loan Party and (iv) by the
Borrower of Indebtedness of Foreign Subsidiaries incurred for working capital
purposes in the ordinary course of business on ordinary business terms so long
as such Indebtedness is permitted to be incurred under Section 6.01(k) or (p);
provided that Guarantees by any Loan Party under this Section 6.01(l) of any
other Indebtedness of a Person that is subordinated to other Indebtedness of
such Person shall be expressly subordinated to the Obligations on terms
consistent with those used, or to be used, for Subordinated Intercompany Debt;

(m) Indebtedness arising from agreements of the Borrower or any Relevant
Subsidiary of the Borrower providing for indemnification, adjustment of purchase
price, earn outs or similar obligations, in each case, incurred or assumed in
connection with the disposition of any business, assets or a Subsidiary, other
than Guarantees of Indebtedness incurred by any Person acquiring all or any
portion of such business, assets or a Subsidiary for the purpose of financing
such acquisition;

(n) Indebtedness supported by a Revolving Letter of Credit, in a principal
amount not in excess of the stated amount of such Revolving Letter of Credit;

(o) Indebtedness consisting of Permitted Junior Debt;

(p) Indebtedness of Relevant Subsidiaries that are Foreign Subsidiaries
(including letters of credit or bank guarantees (other than Revolving Letters of
Credit issued pursuant to Section 2.05) for working capital purposes incurred in
the ordinary course of business on ordinary business terms in an aggregate
amount not to exceed the greater of U.S.$10.0 million and 1% of Consolidated
Total Assets outstanding at any time);

(q) (i) Indebtedness incurred and/or assumed in connection with Section 6.04(j);
provided that the aggregate amount of such Indebtedness outstanding pursuant to
this Section 6.01(q) shall not exceed U.S.$75.0 million and (ii) any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness; and

(r) all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (q) above.

Section 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any Person, including
of any Relevant Subsidiaries) at the time owned by it or on any income or
revenues or rights in respect of any thereof, except (without duplication):

(a) Liens on property or assets of the Borrower and its Relevant Subsidiaries
existing on the Restatement Date and set forth on Schedule 6.02(a); provided
that such Liens shall secure only those obligations that they secure on the
Restatement Date (and extensions, renewals and refinancings of such obligations
permitted by Section 6.01(a)) and shall not subsequently apply to any other
property or assets of the Borrower or any of its Relevant Subsidiaries;

(b) any Lien created under the Loan Documents or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage;

(c) any Lien on any property or asset of the Borrower or any Relevant Subsidiary
securing Indebtedness or Permitted Refinancing Indebtedness permitted by
Section 6.01(h), provided that (i) such Lien does not apply to any other
property or assets of the Borrower or any Relevant Subsidiary

 

84



--------------------------------------------------------------------------------

not securing such Indebtedness at the date of the acquisition of such property
or asset (other than after-acquired property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such date and which
Indebtedness and other obligations are permitted hereunder that require a pledge
of after-acquired property, it being understood that such requirement shall not
be permitted to apply to any property to which such requirement would not have
applied but for such acquisition), (ii) such Lien is not created in
contemplation of or in connection with such acquisition and (iii) in the case of
a Lien securing Permitted Refinancing Indebtedness, such Lien is permitted in
accordance with clause (e) of the definition of the term “Permitted Refinancing
Indebtedness”;

(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;

(e) Liens imposed by law (including, without limitation, Liens in favor of
customers for equipment under order or in respect of advances paid in connection
therewith) such as landlord’s, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, construction or other like Liens arising in the
ordinary course of business and securing obligations that are not overdue by
more than 45 days or that are being contested in good faith by appropriate
proceedings and in respect of which, if applicable, the Borrower or any Relevant
Subsidiary shall have set aside on its books reserves in accordance with GAAP;

(f) (i) pledges and deposits made in the ordinary course of business in
compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations under U.S. or foreign law and deposits securing liability to
insurance carriers under insurance or self-insurance arrangements in respect of
such obligations and (ii) pledges and deposits securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any of its Relevant Subsidiaries;

(g) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, costs of litigation where required by law,
performance and return of money bonds, warranty bonds, bids, leases, government
contracts, trade contracts, completion or performance guarantees and other
obligations of a like nature incurred in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

(h) zoning restrictions, by-laws and other ordinances of Governmental
Authorities, easements, trackage rights, leases (other than Capital Lease
Obligations), licenses, permits, special assessments, development agreements,
deferred services agreements, restrictive covenants, owners’ association
encumbrances, rights-of-way, restrictions on use of real property and other
similar encumbrances that do not render title unmarketable and that, in the
aggregate, do not interfere in any material respect with the ordinary conduct of
the business of the Borrower or any Relevant Subsidiary or would not result in a
Material Adverse Effect;

(i) purchase money security interests in equipment or other property or
improvements thereto hereafter acquired (or, in the case of improvements,
constructed) by the Borrower or any of its Relevant Subsidiaries (including the
interests of vendors and lessors under conditional sale and title retention
agreements); provided that (i) such security interests secure Indebtedness
permitted by Section 6.01(i) (including any Permitted Refinancing Indebtedness
in respect thereof), (ii) such security interests are incurred, and the
Indebtedness secured thereby is created, within 270 days after such acquisition
(or construction), (iii) the Indebtedness secured thereby does not exceed 100%
of the cost of

 

85



--------------------------------------------------------------------------------

such equipment or other property or improvements at the time of such acquisition
(or construction), including transaction costs incurred by the Borrower or any
Relevant Subsidiary in connection with such acquisition (or construction) and
(iv) such security interests do not apply to any other property or assets of the
Borrower or any Relevant Subsidiary (other than to accessions to such equipment
or other property or improvements); provided further that individual financings
of equipment provided by a single lender may be cross-collateralized to other
financings of equipment provided solely by such lender;

(j) Liens arising out of capitalized lease transactions permitted under
Section 6.03, so long as such Liens attach only to the property sold and being
leased in such transaction and any accessions thereto or proceeds thereof and
related property;

(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);

(l) Liens disclosed by any title insurance policies with respect to the
Mortgaged Properties and any replacement, extension or renewal of any such Lien;
provided that such replacement, extension or renewal Lien shall not cover any
property other than the property that was subject to such Lien prior to such
replacement, extension or renewal; provided further that the Indebtedness and
other obligations secured by such replacement, extension or renewal Lien are
permitted by this Agreement;

(m) any interest or title of, or Liens created by, a lessor under any leases or
subleases entered into by the Borrower or any Relevant Subsidiary, as tenant, in
the ordinary course of business or any interest or title of, or Lien created by
the owner of the lands underlying any right of way entered into by the Borrower
or any Relevant Subsidiary, in the ordinary course of business;

(n) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or securities intermediaries
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any of its Relevant
Subsidiaries to permit satisfaction of overdraft or similar obligations incurred
in the ordinary course of business of the Borrower and its Relevant Subsidiaries
or (iii) relating to purchase orders and other agreements entered into with
customers of the Borrower or any of its Relevant Subsidiaries in the ordinary
course of business;

(o) Liens arising solely by virtue of any statutory or common law provision
relating to security intermediaries’ or banker’s liens, rights of set-off or
similar rights;

(p) Liens securing obligations in respect of trade-related letters of credit
permitted under Section 6.01(f) and covering the goods (or the documents of
title in respect of such goods) financed by such letters of credit and the
proceeds and products thereof;

(q) licenses of intellectual property granted in the ordinary course of
business;

(r) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods,
machinery or other equipment;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Relevant Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;

 

86



--------------------------------------------------------------------------------

(t) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into by the Borrower or any Relevant Subsidiary in the
ordinary course of business;

(u) Liens securing insurance premium financing arrangements in an aggregate
principal amount not to exceed 2.0% of Consolidated Total Assets, provided that
such Lien is limited to the applicable insurance contracts;

(v) Liens given to a public utility or any Governmental Authority when required
by such utility or Governmental Authority in connection with the operations of
the Borrower or any Relevant Subsidiary;

(w) Liens in connection with subdivision agreements site plan control
agreements, development agreements, facilities sharing agreements, cost sharing
agreements and other similar agreements in connection with the use of Real
Property;

(x) Liens in favor of any tenant, occupant or licensee under any lease,
occupancy agreement or license with the Borrower or any Relevant Subsidiary;

(y) Liens restricting or prohibiting access to or from lands abutting controlled
access highways or covenants affecting the use to which lands may be put;

(z) Liens incurred or pledges or deposits made in favor of a Governmental
Authority to secure the performance of the Borrower or any Relevant Subsidiary
under any Environmental Law to which any assets of such Person are subject;

(aa) Liens consisting of minor irregularities in title, boundaries, or other
minor survey defects, easements, leases, restrictions, servitudes, licenses,
permits, reservations, exceptions, zoning restrictions, rights-of-way,
conditions, covenants, mineral or royalty rights or reservations or oil, gas and
mineral leases and rights of others in any property of the Borrower or the
Relevant Subsidiaries, including rights of eminent domain (including those for
streets, roads, bridges, pipes, pipelines, natural gas gathering systems,
processing facilities, railroads, electric transmission and distribution lines,
telegraph and telephone lines, the removal of oil, gas or other minerals or
other similar purposes, flood control, air rights, water rights, rights of
others with respect to navigable waters, sewage and drainage rights) that exist
as of the Restatement Date or at the time the affected property is acquired, or
are granted by the Borrower or any Relevant Subsidiary in the ordinary course of
business and other similar charges or encumbrances which do not secure the
payment of Indebtedness and otherwise do not materially interfere with the
occupation, use and enjoyment by the Borrower or any Relevant Subsidiary of any
Mortgaged Property in the normal course of business or materially impair the
value thereof; and

(bb) contractual Liens that arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; provided, that any such Lien referred

 

87



--------------------------------------------------------------------------------

to in this clause (bb) does not materially impair (i) the use of the property
covered by such Lien for the purposes for which such Property is held by the
Borrower or any Relevant Subsidiary, or (ii) the value of such Property subject
thereto;

(cc) Liens on the assets of a Foreign Subsidiary that do not constitute
Collateral and which secure Indebtedness of such Foreign Subsidiary that is not
otherwise secured by a Lien on the Collateral under the Loan Documents and which
Indebtedness is permitted to be incurred under Section 6.01(k);

(dd) Liens upon specific items of inventory or other goods (other than rigs) and
proceeds of the Borrower or any of its Subsidiaries securing such Person’s
obligations in respect of banker’s acceptances issued or created for the account
of such Person to facilitate the purchase, shipment or storage of such inventory
or other goods (other than rigs);

(ee) Liens on the assets of a Foreign Subsidiary which secure Indebtedness of
such Foreign Subsidiary that is permitted to be incurred under Section 6.01(p);

(ff) licenses granted in the ordinary course of business and leases of property
of the Loan Parties that are not material to the business and operations of the
Loan Parties;

(gg) Liens not otherwise permitted under this Section 6.02 securing obligations
in an aggregate amount not to exceed the greater of (x) U.S. $30.0 million and
(y) 3.0% of Consolidated Total Assets; provided that to the extent such Liens
permitted under this clause (gg) secure Indebtedness incurred in connection with
a Permitted Business Acquisition pursuant to Section 6.01(q), such Liens shall
only be permitted to encumber the assets acquired pursuant to such Permitted
Business Acquisition and shall not be permitted to encumber any other assets of
the Borrower, any Material Subsidiary or any Subsidiary Loan Party.

Notwithstanding the foregoing, (i) no Liens shall be permitted to exist,
directly or indirectly, on Pledged Collateral, other than Liens in favor of the
Collateral Agent and Liens arising by operation of law, (ii) no Liens shall be
permitted to exist, directly or indirectly, on Pledged Collateral that are prior
and superior in right to Liens in favor of the Collateral Agent other than Liens
that have priority by operation of law, (iii) no Liens shall be permitted to
exist, directly or indirectly, on Collateral (other than Pledged Collateral)
that are prior and superior in right to any Liens in favor of the Collateral
Agent other than Prior Liens and (iv) no Liens shall be permitted to exist,
directly or indirectly, on Mortgaged Property, other than Liens in favor of the
Collateral Agent, Prior Liens and Permitted Encumbrances.

Section 6.03. Sale and Lease-back Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”),
provided that a Sale and Lease-Back Transaction shall be permitted so long as at
the time the lease in connection therewith is entered into, and after giving
effect to the entering into of such Lease, the Remaining Present Value of such
lease (together with Indebtedness outstanding pursuant to paragraphs (h) and
(i) of Section 6.01 and the Remaining Present Value of outstanding leases
previously entered into under this Section 6.03) would not exceed the greater of
U.S.$40.0 million or 3.5% of Consolidated Total Assets.

 

88



--------------------------------------------------------------------------------

Section 6.04. Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger or amalgamation with a Person that is not a
Relevant Subsidiary immediately prior to such merger) any Equity Interests,
evidences of Indebtedness or other securities of, make or permit to exist any
loans or advances (other than intercompany current liabilities incurred in the
ordinary course of business in connection with the cash management operations of
the Borrower and the Loan Parties, which cash management operations shall not
extend to any other Person) to or Guarantees of the obligations of, or make or
permit to exist any investment or any other interest (each, an “Investment”), in
any other Person, except:

(a) Investments (including, but not limited to, Investments in Equity Interests,
intercompany loans, and Guarantees of Indebtedness otherwise expressly permitted
hereunder) after the Original Closing Date by (i) Loan Parties in Subsidiaries
that are not Loan Parties in an aggregate amount (valued at the time of the
making thereof and without giving effect to any write-downs or write-offs
thereof) not to exceed an amount equal to the sum of, without duplication,
U.S.$50.0 million plus any return of capital actually received by the respective
investors in respect of investments previously made by them pursuant to this
clause 6.04(a)(i) plus, an amount equal to the fair market value of any assets
or property that is contributed or transferred from any Subsidiary that is not a
Loan Party to any Loan Party from and after the Original Closing Date and
(ii) Loan Parties in other Loan Parties;

(b) Permitted Investments and Investments that were Permitted Investments when
made;

(c) Investments arising out of the receipt by the Borrower or any of its
Relevant Subsidiaries of noncash consideration for the sale of assets permitted
under Section 6.05;

(d) (i) loans and advances to employees of the Borrower, any of its Relevant
Subsidiaries or, to the extent such employees are providing services rendered on
behalf of the Loan Parties, any Parent Company in the ordinary course of
business not to exceed U.S.$10.0 million in the aggregate at any time
outstanding (calculated without regard to write-downs or write-offs thereof) and
(ii) advances of payroll payments and expenses to employees of the Borrower, any
of its Relevant Subsidiaries or, to the extent such employees are providing
services on behalf of the Loan Parties, any Parent Company in the ordinary
course of business;

(e) accounts receivable arising and trade credit granted in the ordinary course
of business and any securities received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss and any prepayments and other
credits to suppliers made in the ordinary course of business;

(f) Swap Agreements permitted pursuant to Section 6.12;

(g) Investments existing on the Original Closing Date and set forth on Schedule
6.04;

(h) Investments resulting from pledges and deposits referred to in
Section 6.02(f) and (g);

(i) so long as immediately before and after giving effect to such Investment no
Default or Event of Default has occurred and is continuing, other Investments by
the Borrower or any of its Relevant Subsidiaries in an aggregate amount (valued
at the time of the making thereof, and without giving effect to any write-downs
or write-offs thereof) not to exceed the greater of U.S.$100.0 million and 10%
of Consolidated Total Assets (plus any returns of capital actually received by
the respective investor in respect of investments theretofore made by it
pursuant to this paragraph (i));

 

89



--------------------------------------------------------------------------------

(j) Investments constituting Permitted Business Acquisitions, so long as any
Person acquired in connection with such Permitted Business Acquisitions and each
of such Person’s Subsidiaries becomes a Subsidiary Loan Party to the extent
required by Section 5.10;

(k) additional Investments to the extent made with proceeds of Equity Interests
of the Borrower;

(l) Investments (including, but not limited to, Investments in Equity Interests,
intercompany loans, and Guarantees of Indebtedness otherwise expressly permitted
hereunder) after the Original Closing Date by Relevant Subsidiaries that are not
Loan Parties in any Loan Party or other Subsidiaries;

(m) the Transactions;

(n) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business;

(o) Investments of a Relevant Subsidiary of the Borrower acquired after the
Original Closing Date or of a corporation merged or amalgamated or consolidated
into the Borrower or merged or amalgamated into or consolidated with a Relevant
Subsidiary of the Borrower in accordance with Section 6.05 after the Original
Closing Date to the extent that such Investments were not made in contemplation
of or in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger, amalgamation or
consolidation; and

(p) Guarantees by the Borrower or any of its Relevant Subsidiaries of operating
leases (other than Capital Lease Obligations) or of other obligations that do
not constitute Indebtedness, in each case entered into by any Subsidiary in the
ordinary course of business; and

(q) the Borrower and any other Loan Party may make CMM Investments; provided
that, with respect to each such CMM Investment from and after the Restatement
Date, (i) no Default or Event of Default then exists or would result therefrom,
(ii) the Borrower shall be in compliance (on a Pro Forma Basis and after giving
effect to the making of such CMM Investment) with the Financial Performance
Covenants as of the end of the immediately preceding fiscal quarter, and
(iii) the Equity Interests acquired pursuant to such CMM Investment shall be
pledged as Collateral in favor of the Collateral Agent, for the benefit of the
Secured Parties (in the case of each of clauses (i) and (ii), as demonstrated by
a certificate of the General Partner or a Financial Officer of the Borrower and
setting forth a computation of the Financial Performance Covenants in detail
reasonably satisfactory to the Administrative Agent); provided, further, that
this clause (q) shall be the exclusive clause of this Section 6.04 that permits
CMM Investments.

Section 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, amalgamate with or consolidate with any other Person, or permit any other
Person to merge into, amalgamate with or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or any part of its assets (whether now owned or hereafter
acquired), or issue, sell, transfer or otherwise dispose of any Equity Interests
of the Borrower or any Relevant Subsidiary or preferred equity interests of the
Borrower or any Relevant Subsidiary, or purchase, lease or otherwise acquire (in
one transaction or a series of transactions) all or any substantial part of the
assets of any other Person, except that this Section shall not prohibit:

 

90



--------------------------------------------------------------------------------

(a) (i) the purchase and sale of inventory, supplies, materials and equipment
and the purchase and sale of rights or licenses or leases of intellectual
property, in each case in the ordinary course of business by the Borrower or any
of its Relevant Subsidiaries, (ii) the sale of any other asset in the ordinary
course of business by the Borrower or any of its Relevant Subsidiaries,
(iii) the sale of surplus, obsolete or worn out equipment or other property in
the ordinary course of business by the Borrower or any of its Relevant
Subsidiaries or (iv) the sale of Permitted Investments in the ordinary course of
business;

(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing, (i) the merger or
consolidation of any Relevant Subsidiary of the Borrower into the Borrower in a
transaction in which the Borrower is the surviving corporation, (ii) the merger
or consolidation of any Relevant Subsidiary of the Borrower into or with any
Loan Party in a transaction in which the surviving or resulting entity is a Loan
Party and, in the case of each of clauses (i) and (ii), no Person other than the
Borrower or a Loan Party receives any consideration, (iii) the merger,
amalgamation or consolidation of any Subsidiary of the Borrower that is not a
Loan Party into or with any other Subsidiary of the Borrower that is not a Loan
Party, (iv) the liquidation, winding up, or dissolution or change in form of
entity of any Relevant Subsidiary of the Borrower if the Borrower determines in
good faith that such liquidation, winding up, dissolution or change in form is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders or (v) the change in form of entity of the Borrower if the Borrower
determines in good faith that such change in form is in the best interests of
the Borrower and is not materially disadvantageous to the Lenders;

(c) sales, transfers, leases or other dispositions to the Borrower or a
Subsidiary of the Borrower (upon voluntary liquidation or otherwise); provided
that any sales, transfers, leases or other dispositions by a Loan Party to a
Subsidiary of the Borrower that is not a Loan Party shall be made in compliance
with Section 6.07; provided further that the aggregate gross proceeds of any
sales, transfers, leases or other dispositions by a Loan Party to a Subsidiary
that is not a Loan Party in reliance upon this paragraph (c) and the aggregate
gross proceeds of any or all assets sold, transferred or leased in reliance upon
paragraph (g) below shall not exceed, in any fiscal year of the Borrower, 5.0%
of Consolidated Total Assets as of the end of the immediately preceding fiscal
year;

(d) Sale and Lease-Back Transactions permitted by Section 6.03;

(e) Investments permitted by Section 6.04, Liens permitted by Section 6.02 and
Dividends permitted by Section 6.06;

(f) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;

(g) sales, transfers, leases or other dispositions of assets not otherwise
permitted by this Section 6.05; provided that the aggregate gross proceeds
(including noncash proceeds) of any or all assets sold, transferred, leased or
otherwise disposed of in reliance upon this paragraph (g) and in reliance upon
the second proviso to paragraph (c) above shall not exceed, in any fiscal year
of the Borrower, 5% of Consolidated Total Assets as of the end of the
immediately preceding fiscal year; provided further that the Net Proceeds
thereof are applied in accordance with Section 2.11(c); and provided further
that after giving effect thereto, no Default or Event of Default shall have
occurred;

(h) any merger or consolidation in connection with a Permitted Business
Acquisition, provided that following any such merger or consolidation
(i) involving the Borrower, the Borrower is the surviving corporation and
(ii) involving a Relevant Subsidiary, the surviving or resulting entity shall be
a Loan Party;

 

91



--------------------------------------------------------------------------------

(i) licensing and cross-licensing arrangements involving any technology or other
intellectual property of the Borrower or any Relevant Subsidiary in the ordinary
course of business; and

(j) abandonment, cancellation or disposition of any intellectual property of the
Borrower in the ordinary course of business.

Notwithstanding anything to the contrary contained in Section 6.05 above,
(i) the Borrower may, so long as no Event of Default shall have occurred and be
continuing or would result therefrom, sell, grant or otherwise issue Equity
Interests to members of management of the Borrower or any of the Subsidiaries of
the Borrower that are Loan Parties pursuant to stock option, stock ownership,
stock incentive or similar plans, (ii) no sale, transfer or other disposition of
assets shall be permitted by this Section 6.05 (other than sales, transfers,
leases or other dispositions to Loan Parties pursuant to paragraph (c) hereof)
unless such disposition is for fair market value, (iii) no sale, transfer or
other disposition of assets shall be permitted by paragraph (a), (d), or (j) of
this Section 6.05 unless such disposition is for at least 75% cash consideration
and (iv) no sale, transfer or other disposition of assets in excess of
U.S.$10.0 million shall be permitted by paragraph (g) of this Section 6.05
unless such disposition is for at least 75% cash consideration; provided that
for purposes of clauses (iii) and (iv), the amount of any secured Indebtedness
or other Indebtedness of a Subsidiary of the Borrower that is not a Loan Party
(as shown on the Borrower’s or such Subsidiary’s most recent balance sheet or in
the notes thereto) that is assumed by the transferee of any such assets shall be
deemed to be cash.

Section 6.06. Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make any other distribution (by reduction of capital
or otherwise), whether in cash, property, securities or a combination thereof,
with respect to any of its Equity Interests (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
shares of Equity Interests of the Person paying such dividends or distributions)
or directly or indirectly redeem, purchase, retire or otherwise acquire for
value any shares of any class of its Equity Interests or set aside any amount
for any such purpose; provided, however, that:

(a) any Relevant Subsidiary of the Borrower may declare and pay dividends to,
repurchase its Equity Interests from, or make other distributions to, the
Borrower or any Relevant Subsidiary (or, in the case of Relevant Subsidiaries
that are not Wholly Owned Subsidiaries of the Borrower, to the Borrower or any
Subsidiary that is a direct or indirect parent of such Subsidiary and to each
other owner of Equity Interests of such Subsidiary on a pro rata basis (or more
favorable basis from the perspective of the Borrower or such Subsidiary) based
on their relative ownership interests);

(b) the Borrower and each of its Relevant Subsidiaries may repurchase, redeem or
otherwise acquire or retire to finance any such repurchase, redemption or other
acquisition or retirement for value any Equity Interests of the Borrower or any
of its Relevant Subsidiaries held by any current or former officer, director,
consultant, or employee of the Borrower or any Subsidiary of the Borrower or, to
the extent such Equity Interests were issued as compensation for services
rendered on behalf of the Loan Parties, any employee of any Parent Company,
pursuant to any equity subscription agreement, stock option agreement,
shareholders’, members’ or partnership agreement or similar agreement, plan or
arrangement or any Plan and the Borrower and Relevant Subsidiaries may declare
and pay dividends to the Borrower or any other Relevant Subsidiary of the
Borrower the proceeds of which are used for such purposes, provided that the
aggregate amount of such purchases or redemptions in cash under this
paragraph (b) shall not exceed in any fiscal year U.S.$10.0 million (plus the
amount of net proceeds

 

92



--------------------------------------------------------------------------------

(x) received by the Borrower during such calendar year from sales of Equity
Interests of the Borrower to directors, consultants, officers or employees of
the Borrower or any of its Affiliates in connection with permitted employee
compensation and incentive arrangements and (y) of any key-man life insurance
policies received during such calendar year) which, if not used in any year, may
be carried forward to any subsequent calendar year;

(c) noncash repurchases, redemptions or exchanges of Equity Interests deemed to
occur upon exercise of stock options or exchange of exchangeable shares if such
Equity Interests represent a portion of the exercise price of such options;

(d) provided no Default or Event of Default then exists or would result
therefrom, the Borrower may declare and pay dividends or make other
distributions from the proceeds of any issuance of Equity Interests permitted to
be made under this Agreement; and

(e) provided (i) no Default or Event of Default then exists or would result
therefrom and (ii) the Borrower shall be in compliance (on a Pro Forma Basis and
after giving effect to the making of such distribution) with the provisions of
Section 6.10 and Section 6.11 as of the end of the immediately preceding fiscal
quarter, the Borrower may declare or make a distribution on or with respect to
the Equity Interests of the Borrower during any fiscal quarter in accordance
with the Limited Partnership Agreement in an amount not to exceed Available Cash
as of the end of the immediately preceding fiscal quarter.

Section 6.07. Transactions with Affiliates. (a) Sell or transfer any property or
assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates, unless such
transaction is upon terms no less favorable to the Borrower or such Relevant
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a Person that is not an Affiliate; provided that this clause
(a) shall not apply to the indemnification of directors (or persons holding
similar positions for non-corporate entities) of the Borrower and its Relevant
Subsidiaries in accordance with customary practice.

(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options, stock ownership plans, including restricted stock plans, stock
grants, directed share programs and other equity based plans customarily
maintained by similar companies and the granting and performance of registration
rights approved by the General Partner or the board of directors (or other
applicable governing body) of the Borrower or any Relevant Subsidiary, as
applicable,

(ii) transactions among the Borrower and the other Loan Parties and transactions
among the Relevant Subsidiaries that are not Loan Parties otherwise permitted by
this Agreement,

(iii) any indemnification agreement or any similar arrangement entered into with
directors, officers, consultants and employees of the Borrower or any of its
Affiliates in the ordinary course of business and the payment of fees and
indemnities to directors, officers, consultants and employees of the Borrower
and its Relevant Subsidiaries in the ordinary course of business and, to the
extent such fees and indemnities are directly attributable to services rendered
on behalf of the Loan Parties, any employee of any Parent Company,

 

93



--------------------------------------------------------------------------------

(iv) transactions pursuant to permitted agreements in existence on the
Restatement Date and set forth on Schedule 6.07 or any amendment thereto to the
extent such amendment is not adverse to the Lenders in any material respect,

(v) any employment agreement or employee benefit plan entered into by the
Borrower or any of its Affiliates in the ordinary course of business or
consistent with past practice and payments pursuant thereto,

(vi) transactions otherwise permitted under Section 6.06 and Investments
permitted by Section 6.04; provided that this clause (vi) shall not apply to any
Investment, whether direct or indirect, in either (x) Persons that were not
Subsidiaries immediately prior to such Investment or (y) Persons that are not
Subsidiaries immediately after such Investment,

(vii) any purchase by the Sponsors or any Sponsor Affiliate of Equity Interests
of the Borrower,

(viii) payments by the Borrower or any of its Relevant Subsidiaries to the
Sponsors or any Sponsor Affiliate made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including in connection with acquisitions or divestitures, which
payments are approved by General Partner or the board of directors (or other
applicable governing body) of the Borrower or any Relevant Subsidiary, as
applicable, in good faith,

(ix) the existence of, or the performance by the Borrower or any of its Relevant
Subsidiaries of its obligations under the terms of, the Acquisition Documents,
or any agreement contemplated thereunder to which it is a party as of the
Original Closing Date, provided, however, that the existence of, or the
performance by the Borrower or any Relevant Subsidiary of obligations under any
future amendment to any such existing agreement or under any similar agreement
entered into after the Original Closing Date shall only be permitted by this
clause (ix) to the extent that the terms of any such amendment or new agreement
are not otherwise disadvantageous to the Lenders in any material respect,

(x) transactions with any Affiliate for the purchase or sale of goods, products,
parts and services entered into in the ordinary course of business in a manner
consistent with past practice,

(xi) any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Borrower from an accounting, appraisal or investment banking firm, in each case
of nationally recognized standing that is (A) in the good faith determination of
the Borrower qualified to render such letter and (B) reasonably satisfactory to
the Administrative Agent, which letter states that such transaction is on terms
that are no less favorable to the Borrower or Relevant Subsidiary, as
applicable, than would be obtained in a comparable arm’s-length transaction with
a Person that is not an Affiliate,

(xii) so long as not otherwise prohibited under this Agreement, guarantees of
performance by the Borrower or any Relevant Subsidiary of any other Subsidiary
or the Borrower that is not a Loan Party in the ordinary course of business,
except for guarantees of Indebtedness in respect of borrowed money,

 

94



--------------------------------------------------------------------------------

(xiii) if such transaction is with a Person in its capacity as a holder (A) of
Indebtedness of the Borrower or any Relevant Subsidiary of the Borrower where
such Person is treated no more favorably than the other holders of Indebtedness
of the Borrower or any such Relevant Subsidiary or (B) of Equity Interests of
the Borrower or any Relevant Subsidiary of the Borrower where such Person is
treated no more favorably than the other holders of Equity Interests of the
Borrower or such Relevant Subsidiary,

(xiv) the transactions contemplated hereby and the payment of fees and expenses
related thereto, and

(xv) payments by the Borrower or any of its Relevant Subsidiaries to any
Affiliate in respect of compensation, expense reimbursement, or benefits to or
for the benefit of current or former employees, independent contractors or
directors of the Borrower or any of its Subsidiaries or, to the extent such
compensation, expense reimbursement, or benefits are directly attributable to
services rendered on behalf of the Loan Parties, any employee of any Parent
Company, including, without limitation, pursuant to the terms and conditions of
the Omnibus Agreement and the Limited Partnership Agreement.

Section 6.08. Business of the Borrower and the Subsidiaries. Notwithstanding any
other provisions hereof, engage at any time in any business or business activity
other than any business or business activity conducted by it on the Restatement
Date, Midstream Activities and any business or business activities incidental or
related thereto, or any business or activity that is reasonably similar thereto
or a reasonable extension, development or expansion thereof or ancillary
thereto, including, without limitation, the consummation of the Transactions.

Section 6.09. Limitation on Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-laws and Certain Other Agreements; etc.
(a) Amend or modify or grant any waiver or release under or terminate in any
manner the articles or certificate of incorporation or by-laws or partnership
agreement (including the Limited Partnership Agreement) or limited liability
company operating agreement of the Borrower or any Relevant Subsidiary), the
Gathering and Processing Documents, the Transaction Documents or any Material
Contract, in each case, if such amendment, modification, waiver, release or
termination could reasonably be expected to result in a Material Adverse Effect
or affect the assignability of any such contract or agreement in a manner that
would have an adverse effect on the rights of the Secured Parties in the
Collateral (including in such agreement as Collateral);

(b) (i) Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on Permitted Junior Debt or any
payment or other distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any
Permitted Junior Debt, except for (to the extent permitted by the subordination
provisions thereof) (A) payments of regularly scheduled interest, (B) payments
made solely with the proceeds from the issuance of common Equity Interests or
from equity contributions, (C) so long as no Default or Event of Default has
occurred and is continuing or would result therefrom, prepayments of any
Permitted Junior Debt, provided that, (1) no such prepayments shall be made with
the proceeds of Revolving Facility Loans and (2) no such prepayments shall be
made if any Incremental Term Loans are then outstanding, and (D) (1) prepayments
made with the proceeds of any Permitted Refinancing Indebtedness in respect
thereof or (2) prepayments with the proceeds of any non-cash interest bearing
Equity Interests issued for such purchase that are not redeemable prior to the
date that is six months following the later of the Revolving Facility Maturity
Date and any Incremental Maturity Date and that have terms and covenants no more
restrictive than the Permitted Junior Debt being so refinanced; or

 

95



--------------------------------------------------------------------------------

(ii) Amend or modify, or permit the amendment or modification of, any provision
of any Permitted Junior Debt or any agreement relating thereto other than
amendments or modifications that are not materially adverse to the Lenders and
that do not affect the subordination provisions thereof (if any) in a manner
adverse to the Lenders.

(c) Enter into any agreement or instrument that by its terms restricts (i) the
payment of dividends or distributions or the making of cash advances to the
Borrower or any other Loan Party by a Relevant Subsidiary or (ii) the granting
of Liens by the Borrower or a Relevant Subsidiary pursuant to the Security
Documents, in each case other than those arising under any Loan Document,
except, in each case, restrictions existing by reason of:

(A) restrictions imposed by applicable law;

(B) contractual encumbrances or restrictions in effect on the Original Closing
Date under any agreements related to any permitted renewal, extension or
refinancing of any Indebtedness existing on the Original Closing Date that does
not expand the scope of any such encumbrance or restriction;

(C) any restriction on a Relevant Subsidiary imposed pursuant to an agreement
entered into for the sale or disposition of all or substantially all the Equity
Interests or assets of such Relevant Subsidiary pending the closing of such sale
or disposition;

(D) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;

(E) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;

(F) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(G) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(H) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;

(I) customary restrictions and conditions contained in any agreement relating to
the sale of any asset permitted under Section 6.05 pending the consummation of
such sale;

(J) in the case of any Person that becomes a Relevant Subsidiary after the
Original Closing Date, any agreement in effect at the time such Person so
becomes a Relevant Subsidiary, so long as such agreement was not entered into in
contemplation of such Person becoming such a Relevant Subsidiary; or

 

96



--------------------------------------------------------------------------------

(K) restrictions imposed by any Permitted Junior Indebtedness consisting of
unsecured senior Indebtedness that are substantially similar to restrictions set
forth in this Agreement and in any case do not restrict the granting of Liens
pursuant to the Security Documents.

Section 6.10. Leverage Ratio. Beginning on September 30, 2012, for any Test
Period, permit the Leverage Ratio on the last day of any fiscal quarter, to be
in excess of the Maximum Leverage Ratio then in effect.

Section 6.11. Interest Coverage Ratio. Beginning on September 30, 2012, for any
Test Period, permit the Interest Coverage Ratio on the last day of any fiscal
quarter to be less than 2.50:1.00.

Section 6.12. Swap Agreements. Enter into any Swap Agreement, other than
(a) Swap Agreements entered into in the ordinary course of business to hedge or
mitigate risks to which the Borrower or any Relevant Subsidiary is exposed in
the conduct of its business or the management of its liabilities, and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Relevant Subsidiary, which in the case of each of clauses
(a) and (b) are entered into for bona fide risk mitigation purposes and that are
not speculative in nature.

Section 6.13. CMM Restrictions. (a) Notwithstanding anything to the contrary in
the Loan Documents, permit CMM or any of its subsidiaries (i) to provide a
Guarantee of or other credit support in respect of any Indebtedness for borrowed
money of any Loan Party or (ii) to pledge, grant or suffer to exist a Lien upon
any of its assets to secure any Indebtedness for borrowed money of any Loan
Party, unless, in each case, CMM or such subsidiary shall, as the case may be,
Guarantee the Obligations or provide credit support in respect of the
Obligations and/or pledge and grant a Lien upon such assets to secure the
Obligations equally and ratably with such other Indebtedness.

(b) Permit any Indebtedness for borrowed money of CMM or any of its subsidiaries
to become recourse to the Borrower or any other Loan Party.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01. Events of Default. In case of the happening of any of the
following events (“Events of Default”):

(a) any representation or warranty made or deemed made by the Borrower or any
other Loan Party in any Loan Document, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished by the Borrower or any other Loan
Party;

(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any Revolving L/C Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or by acceleration thereof or otherwise;

 

97



--------------------------------------------------------------------------------

(c) default shall be made in the payment of any interest on any Loan or on any
Revolving L/C Disbursement or in the payment of any Fee or any other amount
(other than an amount referred to in (b) above) due under any Loan Document,
when and as the same shall become due and payable, and such default shall
continue unremedied for a period of five (5) Business Days;

(d) default shall be made in the due observance or performance by the Borrower
or any of its Relevant Subsidiaries of any covenant, condition or agreement
contained in (i) Section 5.01(a) (with respect to the Borrower), 5.05(a), 5.08,
5.10(d), 5.10(e) or in Article VI;

(e) default shall be made in the due observance or performance by the Borrower
or any of its Relevant Subsidiaries of any covenant, condition or agreement of
such Person contained in any Loan Document (other than those specified in
paragraphs (b), (c) and (d) above) and such default shall continue unremedied
for a period of 30 days after notice thereof from the Administrative Agent or
any Lender to the Borrower;

(f) (i) any event or condition occurs that (x) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (y) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity or
(ii) the Borrower or any of its Relevant Subsidiaries shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof;
provided that this clause (f) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness;

(g) there shall have occurred a Change in Control;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any of its Relevant Subsidiaries, or of a substantial
part of the property or assets of the Borrower or any its Relevant Subsidiaries,
taken as a whole, under Title 11 of the United States Code, as now constituted
or hereafter amended or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any of its Relevant Subsidiaries or for a substantial part of the
property or assets of the Borrower or any of its Relevant Subsidiaries, taken as
a whole, or (iii) the winding-up or liquidation of the Borrower or any of its
Relevant Subsidiaries (except, in the case of any Relevant Subsidiary, in a
transaction permitted by Section 6.05); and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i) the Borrower or any of its Relevant Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for, request or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any of its Relevant Subsidiaries or for a substantial part of
the property or assets of the Borrower or any of its Relevant Subsidiaries,
taken as a whole, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

98



--------------------------------------------------------------------------------

(j) the failure by the Borrower or any of its Relevant Subsidiaries to pay one
or more final judgments aggregating in excess of U.S. $20.0 million (net of any
amounts which are covered by insurance or bonded), which judgments are not
discharged or effectively waived or stayed for a period of 30 consecutive days,
or any action shall be legally taken by a judgment creditor to levy upon assets
or properties of the Borrower or any of its Relevant Subsidiaries to enforce any
such judgment;

(k) one or more ERISA Events shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

(l) (i) any Loan Document shall for any reason be asserted in writing by the
Borrower or any other Loan Party not to be a legal, valid and binding obligation
of any party thereto, (ii) any security interest purported to be created by any
Security Document and to extend to Collateral that is not immaterial to the Loan
Parties on a consolidated basis shall cease to be, or shall be asserted in
writing by any Loan Party not to be, a valid and perfected security interest
(having the priority required by this Agreement or the relevant Security
Document) in the securities, assets or properties covered thereby, except to the
extent that (x) any such loss of perfection or priority results from the failure
of the Collateral Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Agreements
or to file UCC continuation statements, (y) such loss is covered by a lender’s
title insurance policy and the Administrative Agent shall be reasonably
satisfied with the credit of such insurer or (z) any such loss of validity,
perfection or priority is the result of any failure by the Collateral Agent or
the Administrative Agent to take any action necessary to secure the validity,
perfection or priority of the Liens or (iii) the Guarantees by any Loan Party of
any of the Obligations shall cease to be in full force and effect (other than in
accordance with the terms thereof), or shall be asserted in writing by the
Borrower or any other Loan Party or any other Person not to be in effect or not
to be legal, valid and binding obligations;

(m) (A) any Environmental Claim against the Borrower or any of its Relevant
Subsidiaries, (B) any Liability of the Borrower or any of its Relevant
Subsidiaries for any Release or threatened Release of Hazardous Materials or
(C) any Liability of the Borrower or any of its Relevant Subsidiaries for any
actual or alleged presence, Release or threatened Release of Hazardous Materials
at, under, on or from any real property currently or formerly owned, leased or
operated by any predecessor of the Borrower or any of its Relevant Subsidiaries,
or any property at which the Borrower or any of its Relevant Subsidiaries has
sent Hazardous Materials for treatment, storage or disposal, (each, an
“Environmental Event”) shall have occurred that, when taken together with all
other Environmental Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect; or

(n) (i) default shall have occurred under any Gathering and Processing Document
that could reasonably be expected to result in a Material Adverse Effect or
(ii) any Gathering and Processing Documents shall have been terminated and in
the reasonable judgment of the Borrower it is not possible to replace such
agreement with a comparable agreement within a reasonable period of time (or, if
shorter, such period of time as would prevent a Material Adverse Effect);

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document,

 

99



--------------------------------------------------------------------------------

shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding and (iii) demand cash collateral pursuant to
Section 2.05(j); and in any event described in paragraph (h) or (i) above, the
Commitments shall automatically terminate, the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall automatically become due and payable and the Administrative
Agent shall be deemed to have made a demand for cash collateral to the full
extent permitted under Section 2.05(j), without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

ARTICLE VIII

THE AGENTS

Section 8.01. Appointment and Authority. (a) Each of the Lenders and the Issuing
Banks hereby irrevocably appoints Wells Fargo to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.

(b) Wells Fargo shall also act as the Collateral Agent under the Loan Documents,
and each of the Lenders (including in its capacities as a potential Specified
Swap Counterparty and a potential Cash Management Bank) and the Issuing Banks
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender or Issuing Bank for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Collateral Agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Collateral Agent
pursuant to Section 8.05 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under the Security Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent, shall be entitled to the benefits of all provisions of
this Article VIII and Article IX (including Section 8.12) as though such
co-agents, sub-agents and attorneys-in-fact were the Collateral Agent under the
Loan Documents as if set forth in full herein with respect thereto.

(c) Each of Bank of America, N.A. and Royal Bank of Canada is hereby appointed
to act as a Syndication Agent.

(d) Each of UBS Securities LLC and The Royal Bank of Scotland PLC are hereby
appointed to act as a Co-Documentation Agent.

(e) The provisions of this Article are solely for the benefit of the
Administrative Agent, the Collateral Agent, any appointees thereof, the Lenders
and the Issuing Banks, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.

Section 8.02. Rights as a Lender. Any Person serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender,
and may exercise the same as though it were not an Agent, and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include a Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

 

100



--------------------------------------------------------------------------------

Section 8.03. Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:

(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law;

(c) shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity;

(d) shall be liable for any action taken or not taken by it (i) with the consent
or at the request of the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary, or as such Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 9.08 and
7.01) or (ii) in the absence of its own gross negligence or willful misconduct;

(e) shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent; and

(f) shall be deemed to have knowledge of any Default or Event of Default unless
and until notice describing such Default or Event of Default is given to such
Agent by the Borrower, a Lender or an Issuing Bank.

Section 8.04. Reliance by Agents. Any Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Any Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan or
issuance of

 

101



--------------------------------------------------------------------------------

a Revolving Letter of Credit that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuing Bank, any Agent may presume that such
condition is satisfactory to such Lender or Issuing Bank unless such Agent shall
have received notice to the contrary from such Lender or Issuing Bank prior to
the making of such Loan or issuance of a Revolving Letter of Credit, as
applicable. Any Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 8.05. Delegation of Duties. Any Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by such Agent. Any
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

Section 8.06. Resignation of the Agents. Any Agent may at any time give notice
of its resignation to the Lenders, Issuing Banks and the Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right to
appoint a successor with the consent of the Borrower (not to be unreasonably
withheld or delayed), which shall be a financial institution with an office in
the United States, or an Affiliate of any such financial institution with an
office in the United States. During an Agent Default Period, the Borrower and
the Required Lenders may remove the relevant Agent subject to the execution and
delivery by the Borrower and the Required Lenders of removal and liability
release agreements reasonably satisfactory to the relevant Agent, which removal
shall be effective upon the acceptance of appointment by a successor as such
Agent. Upon any proposed removal of an Agent during an Agent Default Period, the
Required Lenders shall have the right to appoint a successor with the consent of
the Borrower (not to be unreasonably withheld or delayed), which shall be a
financial institution with an office in the United States, or an Affiliate of
any such financial institution with an office in the United States. In the case
of the resignation of an Agent, if no such successor shall have been so
appointed by the Required Lenders and the Borrower and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Collateral Agent on
behalf of the Secured Parties under any of the Loan Documents, the retiring
Collateral Agent shall continue to hold such collateral security, as bailee,
until such time as a successor Collateral Agent is appointed), (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender or Issuing Bank
directly, until such time as the Required Lenders and the Borrower appoint a
successor Administrative Agent as provided for above in this Section and (c) the
Borrower and the Lenders agree that in no event shall the retiring Agent or any
of its Affiliates or any of their respective officers, directors, employees,
agents advisors or representatives have any liability to the Loan Parties, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
failure of a successor Agent to be appointed and to accept such appointment.
Upon the acceptance of a successor’s appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) or removed Agent, and the
retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder and under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.

 

102



--------------------------------------------------------------------------------

After the retiring Agent’s resignation or removal hereunder and under the other
Loan Documents, the provisions of this Article (including Section 8.12) and
Section 9.05 shall continue in effect for the benefit of such retiring or
removed Agent, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring or
removed Agent was acting as Agent.

Section 8.07. Non-Reliance on the Agents, Other Lenders and Other Issuing Banks.
Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon any Agent or any other Lender or Issuing Bank or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender or Issuing
Bank or any of their Related Parties and based on such documents and information
as it shall from time to time deem appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder.

Section 8.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers, the Syndication Agent or the
Co-Documentation Agents shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as an Agent, a Lender or an Issuing Bank hereunder.

Section 8.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Administrative Agent under
Sections 2.12, 8.12, and 9.05) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12,
8.12, and 9.05.

 

103



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank in any such proceeding.

Section 8.10. Collateral and Guaranty Matters. Each of the Lenders (including in
its capacities as a potential Cash Management Bank and a potential Specified
Swap Counterparty) and each of the Issuing Banks irrevocably authorizes the
Administrative Agent and the Collateral Agent to release guarantees, Liens and
security interests created by the Loan Documents in accordance with the
provisions of Section 9.18. Upon request by the Administrative Agent or the
Collateral Agent at any time, the Required Lenders will confirm in writing such
Agent’s authority provided for in the previous sentence.

Section 8.11. Secured Cash Management Agreements and Secured Swap Agreements. No
Cash Management Bank or Specified Swap Counterparty that obtains the benefits of
the Security Documents or any Collateral by virtue of the provisions hereof or
of the Security Documents shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article VIII to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Swap Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Specified Swap
Counterparty, as the case may be.

Section 8.12. Indemnification. Each Lender and Issuing Bank agrees (i) to
reimburse the Administrative Agent, on demand, in the amount of its pro rata
share (based on its Commitments hereunder (or if such Commitments shall have
expired or been terminated, in accordance with the respective principal amounts
of its applicable outstanding Loans) or portion of outstanding Revolving L/C
Disbursements owed to it, as applicable) of any reasonable expenses incurred for
the benefit of the Lenders and the Issuing Banks by the Administrative Agent,
including reasonable counsel fees and compensation of agents and employees paid
for services rendered on behalf of the Lenders and the Issuing Banks, which
shall not have been reimbursed by the Borrower and (ii) to indemnify and hold
harmless the Administrative Agent and any of its directors, officers, employees
or agents, on demand, in the amount of such pro rata share, from and against any
and all liabilities, Taxes, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against it in its
capacity as Administrative Agent or any of them in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted by it or any of them under this Agreement or any other Loan Document, to
the extent the same shall not have been reimbursed by the Borrower, provided
that no Lender or Issuing Bank shall be liable to the Administrative Agent for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to the extent found
in a final non-appealable judgment by a court of competent jurisdiction to have
resulted primarily from the gross negligence or wilful misconduct of the
Administrative Agent or any of its directors, officers, employees or agents.

Section 8.13. Appointment of Supplemental Collateral Agents. (a) It is the
purpose of this Agreement and the other Loan Documents that there shall be no
violation of any law of any jurisdiction denying or restricting the right of
banking corporations or associations or other institutions to transact business
as agent or trustee in such jurisdiction. It is recognized that in case of
litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any

 

104



--------------------------------------------------------------------------------

of the Loan Documents, or in case the Collateral Agent deems that by reason of
any present or future law of any jurisdiction it may not exercise any of the
rights, powers or remedies granted herein or in any of the other Loan Documents
or take any other action which may be desirable or necessary in connection
therewith, it may be necessary that the Collateral Agent appoint an additional
institution as a separate trustee, co-trustee, collateral agent, collateral
sub-agent or collateral co-agent (any such additional individual or institution
being referred to herein individually as a “Supplemental Collateral Agent” and
collectively as “Supplemental Collateral Agents”).

(b) In the event that the Collateral Agent appoints a Supplemental Collateral
Agent with respect to any Collateral, (i) each and every right, power, privilege
or duty expressed or intended by this Agreement or any of the other Loan
Documents to be exercised by or vested in or conveyed to the Collateral Agent
with respect to such Collateral shall be exercisable by and vest in such
Supplemental Collateral Agent to the extent, and only to the extent, necessary
to enable such Supplemental Collateral Agent to exercise such rights, powers and
privileges with respect to such Collateral and to perform such duties with
respect to such Collateral, and every covenant and obligation contained in the
Loan Documents and necessary to the exercise or performance thereof by such
Supplemental Collateral Agent shall run to and be enforceable by either the
Collateral Agent or such Supplemental Collateral Agent, and (ii) the provisions
of this Article and of Section 9.05 that refer to the Administrative Agent, the
Collateral Agent or the Agents shall inure to the benefit of such Supplemental
Collateral Agent and all references therein to the Administrative Agent, the
Collateral Agent or the Agents shall be deemed to be references to the
Administrative Agent, the Collateral Agent or the Agents and/or such
Supplemental Collateral Agent, as the context may require.

(c) Should any instrument in writing from any Loan Party be required by any
Supplemental Collateral Agent so appointed by the Collateral Agent for more
fully and certainly vesting in and confirming to it such rights, powers,
privileges and duties, such Loan Party shall execute, acknowledge and deliver
any and all such instruments promptly upon request by the Collateral Agent. In
case any Supplemental Collateral Agent, or a successor thereto, shall die,
become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by law, shall vest in and be exercised by the Collateral Agent until
the appointment of a new Supplemental Collateral Agent.

Section 8.14. Withholding. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender or Issuing Bank
an amount equivalent to any applicable withholding Tax. If any payment has been
made to any Lender or Issuing Bank by the Administrative Agent without the
applicable withholding Tax being withheld from such payment and the
Administrative Agent has paid over the applicable withholding Tax to the
Internal Revenue Service or any other Governmental Authority, or the Internal
Revenue Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender or Issuing Bank because the appropriate form was not
delivered or was not properly executed or because such Lender or Issuing Bank
failed to notify the Administrative Agent of a change in circumstance which
rendered the exemption from, or reduction of, withholding Tax ineffective or for
any other reason, such Lender or Issuing Bank shall indemnify the Administrative
Agent fully for all amounts paid, directly or indirectly, by the Administrative
Agent as Tax or otherwise, including any penalties or interest and together with
all expenses (including legal expenses, allocated internal costs and
out-of-pocket expenses) incurred.

Section 8.15. Enforcement. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Loan Parties
or any of them shall be vested exclusively in, and all

 

105



--------------------------------------------------------------------------------

actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent or the
Collateral Agent in accordance with Section 7.01 and the Security Documents for
the benefit of all the Lenders and the Issuing Banks or Secured Parties, as
applicable; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent or the Collateral Agent from exercising on its own behalf
the rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent or Collateral Agent, as applicable) hereunder and under the
other Loan Documents, (b) any Lender or Issuing Bank from exercising setoff
rights in accordance with Section 9.06 (subject to the terms of
Section 2.18(c)), or (c) any Lender or Issuing Bank from filing proofs of claim
or appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law; and provided, further, that
if at any time there is no Person acting as the Administrative Agent or the
Collateral Agent, as applicable, hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent or the Collateral Agent, as applicable, pursuant to
Section 7.01 and the Security Documents, as applicable and (ii) in addition to
the matters set forth in clauses (b) and (c) of the preceding proviso and
subject to Section 2.18(c), any Lender or Issuing Bank may, with the consent of
the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

ARTICLE IX

MISCELLANEOUS

Section 9.01. Notices. (a) Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to Crestwood Midstream Partners LP, at 700 Louisiana
Street, Suite 2060, Houston, Texas 77002, fax: (832) 519-2250, e-mail:
bmanias@crestwoodlp.com;

(ii) if to the Administrative Agent, to Wells Fargo at 1525 West W.T. Harris
Blvd., MAC D1109-019, Charlotte, North Carolina 28262, Attention: Erika Myers;
fax: 704-715-0017, e-mail: agencyservices.requests@wellsfargo.com;

(iii) if to the Collateral Agent, to Wells Fargo at 1445 Ross Ave., Suite 4500,
Dallas, Texas 75202, Attention: Wendy Morris; fax: 214-721-8215, e-mail:
wendy.a.morris@wellsfargo.com; and

(iv) if to an Issuing Bank or any Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to service of
process, or to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. Each of the Administrative
Agent, the Collateral Agent and the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided further that
approval of such procedures may be limited to particular notices or
communications.

(c) All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or (to the extent permitted by

 

106



--------------------------------------------------------------------------------

paragraph (b) above) electronic means prior to 5:00 p.m. (New York time) on such
date, or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section 9.01 or in accordance with
the latest unrevoked direction from such party given in accordance with this
Section 9.01.

(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.

Section 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower and the other Loan Parties herein, in the
other Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and each
Issuing Bank and shall survive the making by the Lenders of the Loans, the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such Persons or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or Revolving L/C Disbursement or any Fee or any
other amount payable under this Agreement or any other Loan Document is
outstanding and unpaid or any Revolving Letter of Credit is outstanding and so
long as the Commitments have not been terminated. Without prejudice to the
survival of any other agreements contained herein, indemnification and
reimbursement obligations contained herein (including pursuant to Section 2.15,
2.16, 2.17 and 9.05) shall survive the payment in full of the principal and
interest hereunder, the expiration of the Letters of Credit and the termination
of the Commitments or this Agreement.

Section 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Agents and when the
Administrative Agent shall have received copies hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Issuing Bank, the Agents and each Lender and their respective permitted
successors and assigns.

Section 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Revolving Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Revolving Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section), the Lenders, the Agents, each Issuing Bank and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Agents, each Issuing Bank, and the Lenders, and the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender or an Approved Fund or,

 

107



--------------------------------------------------------------------------------

if an Event of Default pursuant to Section 7.01(b), 7.01(c), 7.01(h) or 7.01(i)
has occurred and is continuing, any other assignee (provided that any liability
of the Borrower to an assignee that is an Approved Fund or Affiliate of the
assigning Lender under Section 2.15 or 2.17 shall be limited to the amount, if
any, that would have been payable hereunder by the Borrower in the absence of
such assignment); and provided further that so long as no Event of Default has
occurred and is continuing, the Borrower may withhold its consent if the costs
or the taxes payable by the Borrower to the assignee under Section 2.15 or 2.17
shall be greater than they would have been to assignor;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Person that is a Lender, an
Affiliate of a Lender or Approved Fund immediately prior to giving effect to
such assignment;

(C) in the case of any assignment of any Revolving Facility Commitment, each
Issuing Lender; and

(D) in the case of any assignment of any Revolving Facility Commitment, each
Swingline Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans or contemporaneous assignments to related Approved
Funds that equal at least U.S. $2.5 million in the aggregate, the amount of the
Commitment and/or Loans, as applicable, of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than U.S. $5.0 million and increments of U.S. $1.0 million in excess
thereof unless the Borrower and the Administrative Agent otherwise consent;
provided that no such consent of the Borrower shall be required if an Event of
Default under paragraph (b), (c), (h) or (i) of Section 7.01 has occurred and is
continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations in respect of a given
Facility under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any other
administrative information that the Administrative Agent may reasonably request;

(E) no such assignment shall be made to the Borrower or any of its Affiliates,
or a Defaulting Lender; and

 

108



--------------------------------------------------------------------------------

(F) notwithstanding anything to the contrary herein, no such assignment shall be
made to (x) a natural person or (y) GoldenTree Asset Management, LP or any of
its Affiliates.

For purposes of this Section 9.04(b), the term “Approved Fund” shall have the
following meaning:

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an entity
that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Acceptance the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender hereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 2.15, 2.16, 2.17 and 9.05). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall not be effective as an assignment hereunder.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and Revolving L/C Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Agents, each Issuing Bank and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(v) The parties to each assignment shall execute and deliver to the
Administrative Agent a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, any administrative information
reasonably requested by the Administrative Agent (unless the assignee shall
already be a Lender hereunder), any written consent to such assignment required
by paragraph (b) of this Section, and the processing and recordation fee
referred to above (unless waived as set forth above), the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans and Revolving L/C Disbursements owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such

 

109



--------------------------------------------------------------------------------

Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (C) the Borrower, the Agents, each Issuing Bank
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (D) such Lender shall maintain a register on which it enters the
name and address of each Participant and the principal amounts of each
Participant’s interest in the Loans (or other rights or obligations) held by it,
which entries shall be conclusive absent manifest error; provided, further, that
no Lender shall have any obligation to disclose all or any portion of the
Participant register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. Any
agreement or instrument (oral or written) pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
exercise rights under and to enforce this Agreement and the other Loan Documents
and to approve any amendment, modification or waiver of any provision of this
Agreement and the other Loan Documents; provided that (x) such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in
Section 9.04(a)(i) or clause (i) through (vii) of the first proviso to
Section 9.08(b) that affects such Participant and (y) no other agreement (oral
or written) in respect of the foregoing with respect to such Participant may
exist between such Lender and such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits (and subject to the requirements and limitations) of Section 2.15, 2.16
and 2.17 to the same extent as if it were the Lender from whom it obtained its
participation and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.06 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(c) as
though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent (which shall not be unreasonably withheld or delayed) and
the Borrower may withhold its consent if a Participant would be entitled to
require greater payment than the applicable Lender under such Sections. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.17 to the extent such Participant fails to
comply with Section 2.17(e) as though it were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement and its promissory note, if any,
to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or other central bank having
jurisdiction over such Lender, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto, and any such pledgee (other than a pledgee that is the
Federal Reserve Bank or other central bank having jurisdiction over such Lender)
shall acknowledge in writing that its rights under such pledge are in all
respects subject to the limitations applicable to the pledging Lender under this
Agreement or the other Loan Documents.

Section 9.05. Expenses; Indemnity. (a) The Borrower agrees to pay all reasonable
and documented out-of-pocket expenses incurred by the Agents, the Joint Lead
Arrangers and their respective Affiliates in connection with the preparation of
this Agreement and the other Loan Documents, or by the Agents, the Joint Lead
Arrangers and their respective Affiliates in connection with the syndication of
the

 

110



--------------------------------------------------------------------------------

Commitments or the administration of this Agreement (including expenses incurred
in connection with due diligence and initial and ongoing Collateral examination
to the extent incurred with the reasonable prior approval of the Borrower and
the reasonable fees, disbursements and charges for no more than one counsel in
each jurisdiction where Collateral is located) or in connection with any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the Transactions hereby contemplated shall be consummated) or
incurred by the Agents, the Joint Lead Arrangers and their respective Affiliates
or any Lender in connection with the enforcement or protection of their rights
in connection with this Agreement and the other Loan Documents, in connection
with the Loans made or the Letters of Credit issued hereunder, including the
reasonable fees, charges and disbursements of Latham & Watkins LLP, special New
York counsel for the Agents and the Joint Lead Arrangers, and, in connection
with any such enforcement or protection, the reasonable fees, charges and
disbursements of any other counsel (including the reasonable and documented
allocated costs of internal counsel for the Agents, the Joint Lead Arrangers,
any Issuing Bank or any Lender); provided, that, absent any conflict of
interest, the Agents and the Joint Lead Arrangers shall not be entitled to
indemnification for the fees, charges or disbursements of more than one counsel
in each jurisdiction.

(b) The Borrower agrees to indemnify the Agents, the Joint Lead Arrangers, the
Syndication Agents, the Co-Documentation Agents, each Issuing Bank, each Lender
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable and documented counsel fees, charges and disbursements, incurred by
or asserted against any Indemnitee arising out of, in any way connected with, or
as a result of (i) the execution or delivery of the Engagement Letter, this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto and thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated hereby or thereby, (ii) the use of the
proceeds of the Loans or the use of any Revolving Letter of Credit or (iii) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not the Borrower, its Subsidiaries or any Indemnitee initiated or is
a party thereto, provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined in a final, non-appealable judgment of a court
of competent jurisdiction to have resulted from the gross negligence, bad faith,
material breach of this Agreement or any of the Loan Documents or willful
misconduct of such Indemnitee (treating, for this purpose only, any Agent, any
Joint Lead Arranger, any Issuing Bank, any Lender and any of their respective
Related Parties as a single Indemnitee). Subject to and without limiting the
generality of the foregoing sentence, the Borrower agrees to indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses, including reasonable and
documented counsel or consultant fees, charges and disbursements, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (A) any Environmental Event or Environmental Claim related in any
way to the Borrower or any of its Subsidiaries, or (B) any actual or alleged
presence, Release or threatened Release of Hazardous Materials at, under, on or
from any Real Property currently or formerly owned, leased or operated by the
Borrower or any of its Subsidiaries or by any predecessor of the Borrower or any
of its Subsidiaries, or any property at which the Borrower or any of its
Subsidiaries has sent Hazardous Materials for treatment, storage or disposal,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith, material
breach of this Agreement or any of the Loan Documents or willful misconduct of
such Indemnitee or any of its Related Parties or would have arisen as against
the Indemnitee regardless of this Agreement or any other Loan Document or any
Borrowings hereunder. In no event shall any Indemnitee be liable to any Loan
Party for any consequential, indirect, special or punitive damages. No
Indemnitee shall be liable for any damages

 

111



--------------------------------------------------------------------------------

arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
in a final, non-appealable judgment of a court of competent jurisdiction. The
provisions of this Section 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
the Engagement Letter, this Agreement or any other Loan Document, or any
investigation made by or on behalf of any Agent, any Issuing Bank, any Joint
Lead Arranger or any Lender. All amounts due under this Section 9.05 shall be
payable on written demand therefor accompanied by reasonable documentation with
respect to any reimbursement, indemnification or other amount requested.

(c) This Section 9.05 shall not apply to Taxes.

Section 9.06. Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of any Loan
Party or any other Subsidiary that is not a Foreign Subsidiary, against any and
all obligations of the Loan Parties, now or hereafter existing under this
Agreement or any other Loan Document held by such Lender or such Issuing Bank,
irrespective of whether or not such Lender or such Issuing Bank shall have made
any demand under this Agreement or such other Loan Document and although the
obligations may be unmatured. The rights of each Lender and each Issuing Bank
under this Section 9.06 are in addition to other rights and remedies (including
other rights of set-off) that such Lender or such Issuing Bank may have.

Section 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

Section 9.08. Waivers; Amendment. (a) No failure or delay of the Agents, any
Issuing Bank or any Lender in exercising any right or power hereunder or under
any Loan Document shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, each Issuing Bank and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by the
Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on the Borrower or any other Loan Party in
any case shall entitle such Person to any other or further notice or demand in
similar or other circumstances.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders (or the Administrative Agent with the consent
of the Required Lenders) and (y) in the case of any other Loan

 

112



--------------------------------------------------------------------------------

Document, pursuant to an agreement or agreements in writing entered into by each
party thereto and the Collateral Agent and consented to by the Required Lenders;
provided, however, that no such agreement shall

(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any Revolving L/C
Disbursement, without the prior written consent of each Lender directly affected
thereby; provided that any amendment to the financial covenant definitions in
this Agreement shall not constitute a reduction in the rate of interest for
purposes of this clause (i);

(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees or Revolving L/C Participation Fees or other fees payable to any Lender
without the prior written consent of such Lender (it being understood that
waivers or modifications of conditions precedent, covenants, Defaults or Events
of Defaults shall not constitute an increase in the Commitments of any Lender),

(iii) extend any date on which any scheduled amortization payment in respect of
any Incremental Term Loan or payment of interest on any Loan, Revolving L/C
Disbursement or any Fees is due or reduce the amount of any scheduled
amortization payment due with respect to any Incremental Term Loan on the date
due, without the prior written consent of each Lender adversely affected
thereby,

(iv) amend or modify the provisions of Section 2.18(b) or (c) in a manner that
would by its terms alter the pro rata sharing of payments required thereby,
without the prior written consent of each Lender adversely affected thereby,

(v) extend the stated expiration date of any Revolving Letter of Credit beyond
the Revolving Maturity Date, without the prior written consent of each Lender
directly affected thereby,

(vi) amend or modify the provisions of this Section or the definition of the
terms “Required Lenders”, “Majority Lenders”, or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Restatement Date), and

(vii) release all or substantially all the Collateral or release all or
substantially all of the value of the Guarantees of the Subsidiary Loan Parties
without the prior written consent of each Lender and Issuing Bank;

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Collateral Agent, an
Issuing Bank or a Swingline Lender hereunder or under the other Loan Documents
without the prior written consent of such Administrative Agent, Collateral
Agent, Issuing Bank or Swingline Lender, as applicable. Each Lender shall be
bound by any waiver, amendment or modification authorized by this Section 9.08
and any consent by any Lender pursuant to this Section 9.08 shall bind any
assignee of such Lender,

 

113



--------------------------------------------------------------------------------

(c) Without the consent of any Lender or Issuing Bank, the Loan Parties and the
Administrative Agent and/or Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law.

(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, and the Borrower (i) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Incremental Term Loans and the Revolving Facility Loans and the accrued
interest and fees in respect thereof and (ii) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.

(e) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Term Loans (as defined below) to
permit the refinancing of all outstanding Incremental Term Loans (“Refinanced
Term Loans”) with a replacement “B” term loan tranche hereunder which shall be
Loans hereunder (“Replacement Term Loans”); provided that (i) the aggregate
principal amount of such Replacement Term Loans shall not exceed the aggregate
principal amount of such Refinanced Term Loans, (ii) the Applicable Rate for
such Replacement Term Loans shall not be higher than the Applicable Rate for
such Refinanced Term Loans, (iii) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Term Loans at the time of such refinancing and
(iv) all other terms applicable to such Replacement Term Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Loans in effect
immediately prior to such refinancing.

(f) Notwithstanding the foregoing, (i) technical and conforming modifications to
the Loan Documents may be made with the consent of the Borrower and the
Administrative Agent to the extent necessary to integrate any Incremental
Commitments on the terms and conditions provided for in Section 2.20 and
(ii) any Loan Document may be amended, modified, supplemented or waived with the
written consent of the Administrative Agent and the Borrower without the need to
obtain the consent of any Lender if such amendment, modification, supplement or
waiver is executed and delivered in order to cure an ambiguity, omission,
mistake or defect in such Loan Document; provided that in connection with this
clause (ii), in no event will the Administrative Agent be required to substitute
its judgment for the judgment of the Lenders or the Required Lenders, and the
Administrative Agent may in all circumstances seek the approval of the Required
Lenders, the affected Lenders or all Lenders in connection with any such
amendment, modification, supplement or waiver.

Section 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank, shall exceed the maximum lawful rate
(the “Maximum

 

114



--------------------------------------------------------------------------------

Rate”) that may be contracted for, charged, taken, received or reserved by such
Lender in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to such Lender or such Issuing
Bank, shall be limited to the Maximum Rate, provided that such excess amount
shall be paid to such Lender or such Issuing Bank on subsequent payment dates to
the extent not exceeding the legal limitation.

Section 9.10. Entire Agreement. This Agreement, the other Loan Documents and the
agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Engagement Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

Section 9.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

Section 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavour in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 9.13. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract, and shall become effective as
provided in Section 9.03. Delivery of an executed counterpart to this Agreement
by facsimile transmission or an electronic transmission of a PDF copy thereof
shall be as effective as delivery of a manually signed original. Any such
delivery shall be followed promptly by delivery of the manually signed original.

Section 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 9.15. Jurisdiction; Consent to Service of Process. (a) Each of the
Borrower, the Agents, the Issuing Bank and the Lenders hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York County, and any appellate court from any thereof,
in any action or

 

115



--------------------------------------------------------------------------------

proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. The
Borrower further irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties thereto by
registered or certified mail, postage prepaid, to the Borrower at the address
specified for the Loan Parties in Section 9.01. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement (other than
Section 8.09) shall affect any right that any Lender or any Issuing Bank may
otherwise have to bring any action or proceeding relating to this Agreement or
the other Loan Documents against the Borrower or any Loan Party or their
properties in the courts of any jurisdiction.

(b) Each of the Borrower, the Agents, the Issuing Banks and the Lenders hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or the other Loan Documents in any New York State or federal
court sitting in New York County. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

Section 9.16. Confidentiality. Each of the Lenders, each Issuing Bank and each
of the Agents agrees that it shall maintain in confidence any information
relating to the Borrower and its Subsidiaries and their respective Affiliates
furnished to it by or on behalf of the Borrower or the other Loan Parties or
such Subsidiary or Affiliate (other than information that (x) has become
generally available to the public other than as a result of a disclosure by such
party in breach of this Agreement, (y) has been independently developed by such
Lender, such Issuing Bank or such Agent without violating this Section 9.16 or
(z) was available to such Lender, such Issuing Bank or such Agent from a third
party having, to such Person’s actual knowledge, no obligations of
confidentiality to the Borrower or any of its Subsidiaries or any such
Affiliate) and shall not reveal the same other than to its directors, trustees,
officers, employees, agents and advisors with a need to know or to any Person
that approves or administers the Loans on behalf of such Lender or Issuing Bank
(so long as each such Person shall have been instructed to keep the same
confidential in accordance with this Section 9.16), except: (i) to the extent
necessary to comply with law or any legal process or the regulatory or
supervisory requirements of any Governmental Authority (including bank
examiners), the National Association of Insurance Commissioners or of any
securities exchange on which securities of the disclosing party or any Affiliate
of the disclosing party are listed or traded, (ii) as part of reporting or
review procedures to Governmental Authorities (including bank examiners) or the
National Association of Insurance Commissioners, (iii) to its parent companies,
Affiliates or auditors (so long as each such Person shall have been instructed
to keep the same confidential in accordance with this Section 9.16), (iv) in
connection with the exercise of any remedies under any Loan Document or in order
to enforce its rights under any Loan Document in a legal proceeding, (v) to any
prospective assignee of, or prospective Participant in, any of its rights under
this Agreement (so long as such Person shall have been instructed to keep the
same confidential in accordance with this Section 9.16 or on terms at least as
restrictive as those set forth in this Section 9.16) and (vi) to any direct or
indirect contractual counterparty in Swap Agreements or such contractual
counterparty’s professional advisor (so long as each such contractual
counterparty agrees to be bound by the provisions of this Section 9.16 or on
terms at least as restrictive as those set forth in Section 9.16 and each such
professional advisor shall have been instructed to keep the same confidential in
accordance with this Section 9.16). If a Lender, an Issuing Bank or an Agent is
requested or required to disclose any such information (other than to its bank
examiners and similar regulators, or to internal or external auditors)

 

116



--------------------------------------------------------------------------------

pursuant to or as required by law or legal process or subpoena to the extent
reasonably practicable, it shall give prompt notice thereof to the Borrower so
that the Borrower may seek an appropriate protective order and such Lender,
Issuing Bank or Agent will cooperate with the Borrower (or the applicable
Subsidiary or Affiliate) in seeking such protective order.

Section 9.17. Communications. (a) Delivery. (i) Each Loan Party hereby agrees
that it will use all reasonable efforts to provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to this Agreement and any other Loan
Document, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (A) relates to a request
for a new, or a conversion of an existing, borrowing or other extension of
credit (including any election of an interest rate or interest period relating
thereto), (B) relates to the payment of any principal or other amount due under
this Agreement prior to 5:00 p.m. (New York time) on the scheduled date
therefor, (C) provides notice of any Default or Event of Default under this
Agreement or (D) is required to be delivered to satisfy any condition precedent
to the effectiveness of this Agreement and/or any borrowing or other extension
of credit hereunder (all such non-excluded communications collectively, the
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format reasonably acceptable to the Administrative Agent at the
address referenced in Section 9.01(a)(ii). Nothing in this Section 9.17 shall
prejudice the right of the Agents, the Syndication Agent, the Co-Documentation
Agents, the Joint Lead Arrangers or any Lender or Issuing Bank or any Loan Party
to give any notice or other communication pursuant to this Agreement or any
other Loan Document in any other manner specified in this Agreement or any other
Loan Document.

(ii) Each Lender agrees that notice to it (as provided in the next sentence)
specifying that the Communications have been posted to the Platform (as defined
below) shall constitute effective delivery of the Communications to such Lender
for purposes of the Loan Documents. Each Lender agrees (A) to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (B) that the foregoing notice may be sent
to such e-mail address.

(b) Posting. Each Loan Party further agrees that the Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on SyndTrak Online or a substantially similar electronic transmission system
(the “Platform”). The Borrower hereby acknowledges that (i) the Administrative
Agent and/or the Joint Lead Arrangers will make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (ii) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that it will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Joint Lead Arrangers, the Issuing Banks and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its Affiliates or their respective securities for purposes of United States
Federal and state securities laws; (y) all Borrower Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the

 

117



--------------------------------------------------------------------------------

Administrative Agent and the Joint Lead Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Borrower shall not be under any obligation to
mark any Borrower Materials “PUBLIC” to the extent the Borrower determines that
such Borrower Materials contain material non-public information with respect to
the Borrower or its Affiliates or their respective securities for purposes of
United States Federal and state securities laws.

(c) Platform. The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the accuracy or completeness of the
Communications, or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
Party in connection with the Communications or the Platform. In no event shall
the Administrative Agent, the Collateral Agent or any of its or their affiliates
or any of their respective officers, directors, employees, agents advisors or
representatives (collectively, “Agent Parties”) have any liability to the Loan
Parties, any Lender or Issuing Bank or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s or the
Collateral Agent’s transmission of communications through the internet, except
to the extent the liability of any Agent Party is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Agent Party’s gross negligence or willful misconduct.

Section 9.18. Release of Liens and Guarantees. In the event that any Loan Party
conveys, sells, leases, assigns, transfers or otherwise disposes of all or any
portion of its assets (including the Equity Interests of any of its
Subsidiaries) to a Person that is not (and is not required to become) a Loan
Party in a transaction not prohibited by the Loan Documents, the Administrative
Agent and the Collateral Agent shall promptly (and the Lenders hereby authorize
the Administrative Agent and the Collateral Agent to) take such action and
execute any such documents as may be reasonably requested by the Borrower and at
the Borrower’s expense to release any Liens created by any Loan Document in
respect of such Equity Interests or assets that are the subject of such
disposition and to release any guarantees of the Obligations, and any Liens
granted to secure the Obligations, in each case by a Person that ceases to be a
Subsidiary of the Borrower as a result of a transaction described above. Any
representation, warranty or covenant contained in any Loan Document relating to
any such Equity Interests or assets shall no longer be deemed to be made once
such Equity Interests or assets are so conveyed, sold, leased, assigned,
transferred or disposed of. The Security Documents, the guarantees made therein,
the Security Interest (as defined therein) and all other security interests
granted thereby shall terminate, and each Loan Party shall automatically be
released from its obligations thereunder and the security interests in the
Collateral granted by any Loan Party shall be automatically released, when all
the Obligations are paid in full in cash and Commitments are terminated (other
than (A) contingent indemnification obligations, (B) obligations and liabilities
under Secured Cash Management Agreements and Secured Swap Agreements and
(C) obligations and liabilities under Revolving Letters of Credit as to which
arrangements satisfactory to the Issuing Banks shall have been made). At such
time, the Administrative Agent and the Collateral Agent agree to take such
actions as are reasonably requested by the Borrower at the Borrower’s expense to
evidence and effectuate such termination and release of the guarantees, Liens
and security interests created by the Loan Documents.

Section 9.19. U.S.A. PATRIOT Act and Similar Legislation. Each Lender and
Issuing Bank hereby notifies each Loan Party that pursuant to the requirements
of the U.S.A. PATRIOT Act and similar legislation, as applicable, it is required
to obtain, verify and record information that identifies the

 

118



--------------------------------------------------------------------------------

Loan Parties, which information includes the name and address of each Loan Party
and other information that will allow the Lenders to identify such Loan Party in
accordance with such legislation. Each Loan Party agrees to furnish such
information promptly upon request of a Lender. Each Lender shall be responsible
for satisfying its own requirements in respect of obtaining all such
information.

Section 9.20. Judgment. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due hereunder in one currency into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first mentioned currency with such other currency at the
Administrative Agent’s principal office in New York, New York on the Business
Day preceding that on which final judgment is given.

Section 9.21. Pledge and Guarantee Restrictions. Notwithstanding any provision
of this Agreement or any other Loan Document to the contrary (including any
provision that would otherwise apply notwithstanding other provisions or that is
the beneficiary of other overriding language):

(a) (i) no more than 65% of the issued and outstanding voting Equity Interests
of (x) any Foreign Subsidiary of the Borrower or (y) any Subsidiary of the
Borrower, substantially all of which Subsidiary’s assets consist of the Equity
Interests in “controlled foreign corporations” under Section 957 of the Code,
shall be pledged or similarly hypothecated to guarantee, secure or support any
Obligation of any Loan Party; and

(ii) no Foreign Subsidiary shall guarantee or support any Obligation of the
Borrower; and

(iii) any guarantee provided by any Domestic Subsidiary of the Borrower,
substantially all of whose assets consist of the Equity Interests in “controlled
foreign corporations” under Section 957 of the Code shall be without recourse to
the 35% of the issued and outstanding voting Equity Interests held by such
Domestic Subsidiary in Foreign Subsidiaries which, pursuant to clause (a)(i)
above, are not required to be pledged by such Domestic Subsidiary; and

(b) no Subsidiary shall guarantee or support any Obligation of any Loan Party if
and to the extent that such guarantee or support would contravene the Agreed
Security Principles.

The parties hereto agree that any pledge, guaranty or security or similar
interest made or granted in contravention of this Section 9.21 shall be void ab
initio, but only to the extent of such contravention.

Section 9.22. No Fiduciary Duty. Each Agent, each Lender, each Issuing Bank and
their respective Affiliates (collectively, solely for purposes of this
paragraph, the “Lenders”), may have economic interests that conflict with those
of the Borrower and the other Loan Parties. The Borrower hereby agrees that
subject to applicable law, nothing in the Loan Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between the Lenders and the Loan Parties, their equityholders
or their Affiliates. The Borrower hereby acknowledges and agrees that (i) the
transactions contemplated by the Loan Documents are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Loan Parties, on the
other, (ii) in connection therewith and with the process leading to such
transaction none of the Lenders is acting as the agent or fiduciary of any Loan
Party, its management, equityholders, creditors or any other person, (iii) no
Lender has assumed an advisory or fiduciary responsibility in favor of any Loan
Party with respect to the transactions contemplated hereby or the process
leading thereto (irrespective of whether any Lender or

 

119



--------------------------------------------------------------------------------

any of its Affiliates has advised or is currently advising such Loan Party on
other matters) or any other obligation to any Loan Party except the obligations
expressly set forth in the Loan Documents, (iv) the Borrower and each other Loan
Party has consulted its own legal and financial advisors to the extent it has
deemed appropriate and (v) the Lenders may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates and no Lender has an obligation to disclose any such interests to
the Borrower or its Affiliates. The Borrower further acknowledges and agrees
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto.

Section 9.23. Application of Funds. After the exercise of remedies provided for
in Section 7.01 (or after the Loans have automatically become immediately due
and payable), any amounts received by the Administrative Agent from the
Collateral Agent pursuant to Section 5.02 of the Collateral Agreement and any
other amounts received by the Administrative Agent on account of the Loan
Document Obligations shall be applied by the Administrative Agent in the
following order:

(a) First, to payment of that portion of the Loan Document Obligations
constituting fees, indemnities, expenses and other amounts (including fees,
charges and disbursements of counsel to the Joint Lead Arrangers, the
Administrative Agent and the Collateral Agent) payable to the Joint Lead
Arrangers, the Syndication Agent, the Co-Documentation Agent, the Administrative
Agent and the Collateral Agent in their respective capacities as such;

(b) Second, to payment of that portion of the Loan Document Obligations
constituting fees, indemnities and other amounts (other than principal, interest
and Revolving L/C Participation Fees) payable to the Lenders and the Issuing
Bank (including fees, charges and disbursements of counsel to the respective
Lenders and the Issuing Bank) arising under the Loan Documents, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

(c) Third, to payment of that portion of the Loan Document Obligations
constituting accrued and unpaid Revolving L/C Participation Fees and interest on
the Loans, Revolving L/C Exposure and other Obligations arising under the Loan
Documents, ratably among the Lenders and the Issuing Bank in proportion to the
respective amounts described in this clause Third payable to them;

(d) Fourth, to payment of that portion of the Loan Document Obligations
constituting unpaid principal of the Loans and Revolving L/C Reimbursement
Obligations, ratably among the Lenders and the Issuing Bank in proportion to the
respective amounts described in this clause Fourth held by them;

(e) Fifth, to the Administrative Agent for the account of the Issuing Bank, to
cash collateralize that portion of Revolving L/C Exposure comprised of the
aggregate undrawn amount of Revolving Letters of Credit; and

(f) Last, the balance, if any, after all of the Loan Document Obligations have
been indefeasibly paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.05(j), amounts used to cash collateralize the aggregate
undrawn amount of Revolving Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Revolving Letters of Credit as
they occur. If any amount remains on deposit as cash collateral after all
Revolving Letters of Credit have either been fully drawn or expired, such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.

 

120



--------------------------------------------------------------------------------

Section 9.24. Amendment and Restatement.

(a) It is the intention of each of the parties hereto that the Original Credit
Agreement be amended and restated in its entirety pursuant to this Agreement so
as to preserve the perfection and priority of all Liens securing “Indebtedness”
and “Obligations” under and as defined in the Original Credit Agreement and that
all Indebtedness and Obligations of the Loan Parties hereunder shall be secured
by the Liens evidenced under the Security Documents and that this Agreement does
not constitute a novation or termination of the “Indebtedness” and “Obligations”
existing under and as defined in the Original Credit Agreement (or serve to
terminate Sections 8.12 and 9.05 of the Original Credit Agreement). The parties
hereto further acknowledge and agree that this Agreement constitutes an
amendment of the Original Credit Agreement made under and in accordance with the
terms of Section 9.08 of the Original Credit Agreement. In addition, unless
specifically amended hereby, each of the Loan Documents and the Exhibits and
Schedules to the Original Credit Agreement shall continue in full force and
effect and that, from and after the Restatement Date, all references to the
“Credit Agreement” contained therein shall be deemed to refer to this Agreement.

(b) From and after the Restatement Date, (i) each Exiting Lender shall cease to
be a party to this Agreement, (ii) no Exiting Lender shall have any obligations
or liabilities under this Agreement with respect to the period from and after
the Restatement Date and, without limiting the foregoing, no Exiting Lender
shall have any Revolving Facility Commitment under this Agreement or any
Revolving L/C Exposure outstanding hereunder, (iii) all Existing Letters of
Credit will be deemed issued and outstanding under this Agreement and will be
governed as if issued under this Agreement and (iv) no Exiting Lender shall have
any rights under the Original Credit Agreement, this Agreement or any other Loan
Document (other than rights under the Original Credit Agreement expressly stated
to survive the termination of the Original Credit Agreement and the repayment of
amounts outstanding thereunder).

(c) The Lenders that are Original Lenders hereby waive any requirements for
notice of prepayment, minimum amounts of prepayments of Loans (as defined in the
Original Credit Agreement), ratable reductions of the commitments of the Lenders
under the Original Credit Agreement and ratable payments on account of the
principal or interest of any Loan (as defined in the Original Credit Agreement)
under the Original Credit Agreement to the extent such prepayment, reductions or
payments are required under the Original Credit Agreement.

(d) To the extent that any Revolving Facility Loans are outstanding under the
Original Credit Agreement on the Restatement Date, subject to the satisfaction
of the conditions precedent set forth in Article IV, to the extent necessary to
allocate the Revolving Facility Loans ratably in accordance with the allocation
of Revolving Facility Commitments after giving effect to this Agreement,
(a) each of the Lenders with a Revolving Facility Commitment shall be deemed to
have assigned to each other Lender with Revolving Facility Commitment, and each
of such Lenders shall be deemed to have purchased from each of such other
Lenders, at the principal amount thereof (together with accrued interest, if
any), such interests in the Revolving Facility Loans outstanding on the
Restatement Date as shall be necessary in order that, after giving effect to all
such assignments and purchases, such Revolving Facility Loans will be held by
Lenders with Revolving Facility Commitments ratably in accordance with their
Revolving Facility Commitments set forth on Schedule 2.01. The Lenders hereby
confirm that, from and after the Restatement Date, all participations of the
Lenders in respect of Letters of Credit outstanding hereunder pursuant to
Section 2.05(d) shall be based upon the Revolving Facility Percentages of the
Lenders (after giving effect to this Agreement).

(e) The Borrower hereby terminates, effective as of the Restatement Date, in
full the commitments under the Original Credit Agreement of the Exiting Lenders.

 

121



--------------------------------------------------------------------------------

[SIGNATURE PAGES FOLLOW]

 

122



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

CRESTWOOD MIDSTREAM PARTNERS LP,
    as Borrower

By:

 

/s/ Kelly J. Jameson

Name:  

Kelly J. Jameson

Title:   Senior Vice President, General Counsel and Secretary



--------------------------------------------------------------------------------

 

WELLS FARGO BANK, N.A., as Administrative
    Agent, Collateral Agent and as a Lender

By:

 

/s/ Andrew Ostrov

Name:  

Andrew Ostrov

Title:   Director



--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

        as Lender

By:

 

/s/ Ronald E. McKaig

Name:  

Ronald E. McKaig

Title:   Managing Director



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,         as Lender By:  

/s/ Jason S. York

Name:   Jason S. York Title:   Authorized Signatory

 

Crestwood MLP - Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC,         as Lender By:  

/s/ Stuart Gibson

Name:   Stuart Gibson Title:   Authorised Signatory

 

Crestwood MLP - Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH,         as Lender By:  

/s/ Irja R. Otsa

Name:   Irja R. Otsa Title:   Associate Director For any Lender requiring a
second signature line, By:  

/s/ David Urban

Name:   David Urban Title:   Associate Director

 

Crestwood MLP - Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,         as Lender By:  

/s/ Michael J. Mozer

Name:   Michael J. Mozer Title:   Vice President

 

Crestwood MLP - Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A.,         as Lender By:  

/s/ Eamon Baqui

Name:   Eamon Baqui Title:   Vice President

 

Crestwood MLP - Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,         as Lender By:  

/s/ Peter Shen

Name:   Peter Shen Title:   Vice President

 

Crestwood MLP - Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Comerica Bank,         as Lender By:  

/s/ Justin Crawford

Name:   Justin Crawford Title:   Senior Vice President

 

Crestwood MLP - Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Compass Bank,         as Lender By:  

/s/ Ian Payne

Name:   Ian Payne Title:   Vice President

 

Crestwood MLP - Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

REGIONS BANK,

        as Lender

By:  

/s/ David Valentine

Name:   David Valentine Title:   Vice President

 

Crestwood MLP - Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation,         as Lender By:  

/s/ Shuji Yabe

Name:   Shuji Yabe Title:   Managing Director

 

Crestwood MLP - Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,         as Lender By:  

/s/ Daria Mahoney

Name:   Daria Mahoney Title:   Vice President

 

Crestwood MLP - Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Branch Banking and Trust Company,         as Lender By:  

/s/ James Giordano

Name:   James Giordano Title:   Vice President

 

Crestwood MLP - Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Amegy Bank National Association,

        as Lender

By:  

/s/ William B. Robinson, III

Name:   William B. Robinson, III Title:   Vice President

 

Crestwood MLP - Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Cadence Bank, N.A.,         as Lender By:  

/s/ William W. Brown

Name:   William W. Brown Title:   Senior Vice President

 

Crestwood MLP - Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SunTrust Bank,         as Lender By:  

/s/ C. David Yates

Name:   C. David Yates Title:   Managing Director

 

Crestwood MLP - Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.01A Existing Secured Cash Management Banks

Bank of America, N.A.

Comerica Bank

Wells Fargo Bank, N.A.



--------------------------------------------------------------------------------

SCHEDULE 1.01B Existing Letters of Credit

None.



--------------------------------------------------------------------------------

SCHEDULE 1.01C Existing Specified Swap Counterparties

None.



--------------------------------------------------------------------------------

SCHEDULE 2.01 Revolving Facility Commitments

 

Lender

  

Amount

 

Wells Fargo Bank, N.A.

   $ 50,000,000   

Bank of America, N.A.

   $ 45,000,000   

Royal Bank of Canada

   $ 45,000,000   

The Royal Bank of Scotland PLC

   $ 45,000,000   

UBS AG, Stamford Branch

   $ 35,000,000   

Barclays Bank PLC

   $ 35,000,000   

Citibank, N.A.

   $ 35,000,000   

Capital One, N.A.

   $ 25,000,000   

Comerica Bank

   $ 25,000,000   

Compass Bank

   $ 25,000,000   

Regions Bank

   $ 25,000,000   

Sumitomo Mitsui Banking Corporation

   $ 25,000,000   

U.S. Bank National Association

   $ 25,000,000   

Branch Banking and Trust Company

   $ 25,000,000   

Amegy Bank National Association

   $ 25,000,000   

Cadence Bank, N.A.

   $ 25,000,000   

SunTrust Bank

   $ 35,000,000      

 

 

 

Total

   $ 550,000,000   



--------------------------------------------------------------------------------

SCHEDULE 3.04 Governmental Approvals

None.



--------------------------------------------------------------------------------

SCHEDULE 3.07(e) Condemnation Proceedings

City of Fort Worth, Pltf. vs. AIL Investment, L.P., et al. including Cowtown
Pipeline Partners, L.P., Dfts.; Case #20120043001; County Civil Court at Law
No. 1 Tarrant County, Texas. The City of Fort Worth has condemned certain land
in Tarrant County, Texas owned by AIL Investment, L.P. in order to enlarge and
extend a municipally owned airport. Cowtown Pipeline Partners, L.P. (“Cowtown
Pipeline”) had an easement over and across a portion of such property. While the
original easement has been condemned pursuant to the judgment rendered, Cowtown
Pipeline was awarded a permanent right-of-way in exchange for the condemned
easement. As of the Restatement Date, the instrument awarding the permanent
right-of-way has not yet been recorded.



--------------------------------------------------------------------------------

SCHEDULE 3.07(g) Subsidiaries

 

Name

  

Jurisdiction

    

Percentage of Each Class of Equity Interest Owned by the Borrower

or any such Subsidiary

Crestwood Midstream Partners LP

   Delaware     

Crestwood Gas Services Operating LLC

   Delaware      100% equity interest owned by Crestwood Midstream Partners LP

Crestwood Gas Services Operating GP LLC

   Delaware      100% equity interest owned by Crestwood Gas Services Operating
LLC

Cowtown Gas Processing Partners L.P.

   Texas     

99% limited partner equity interest owned by Crestwood Gas Services Operating
LLC

 

        1% general partner equity interest owned by Crestwood Gas Services
Operating GP LLC

Cowtown Pipeline Partners L.P.

   Texas     

99% limited partner equity interest owned by Crestwood Gas Services Operating
LLC

 

        1% general partner equity interest owned by Crestwood Gas Services
Operating GP LLC

Crestwood Midstream Finance Corporation

   Delaware      100% equity interest owned by Crestwood Midstream Partners LP

Crestwood Pipeline LLC

   Texas      100% equity interest owned by Crestwood Midstream Partners LP

Crestwood Panhandle Pipeline LLC

   Texas      100% equity interest owned by Crestwood Pipeline LLC

Crestwood Arkansas Pipeline LLC

   Texas      100% equity interest owned by Crestwood Pipeline LLC

Crestwood Sabine Pipeline LLC

   Texas      100% equity interest owned by Crestwood Midstream Partners LP

Sabine Treating LLC

   Texas      100% equity interest owned by Crestwood Sabine Pipeline LLC

Crestwood Appalachia Pipeline LLC

   Texas      100% equity interest owned by Crestwood Midstream Partners LP

Crestwood Marcellus Pipeline LLC

   Delaware      100% equity interest owned by Crestwood Midstream Partners LP



--------------------------------------------------------------------------------

SCHEDULE 3.07(h) Subscriptions

None.



--------------------------------------------------------------------------------

SCHEDULE 3.08(a) Litigation

None.



--------------------------------------------------------------------------------

SCHEDULE 3.12 Tax Returns

None.



--------------------------------------------------------------------------------

SCHEDULE 3.15 Environmental Matters

None.



--------------------------------------------------------------------------------

SCHEDULE 3.17 Real Property

 

File Number   Grantor   Grantee   Agreement Date     County   Agreement Type  
Range   Section   Parish   TWP     Book     Page     Recording Number  
Current Operator

AR.CO.02.00003.ROW

  THOMAS H. CANUM SR. AND ELLEN D. CANUN, HUSBAND AND WIFE   ARKANSAS MIDSTREAM
GAS SERVICES CORP.     1/10/2008      Conway   EASEMENT/ROW   16W   23       8N
       159        27        Crestwood Arkansas Pipeline LLC

AR.CO.02.00004.ROW

  WILLIAM A. NORMAN AND PAT M. NORMAN, TRUSTEES, OR THEIR SUCCESSORS IN TRUST,
UNDER THE WILLIAM A. AND PAT M. NORMAN LIVING TRUST DATED FEBRUARY 17, 1998  
ARKANSAS MIDSTREAM GAS SERVICES CORP     11/27/2007      Conway   EASEMENT/ROW  
16W   3,34       7N,8N        160        58        Crestwood Arkansas Pipeline
LLC

AR.CO.02.00005.ROW

  JERRELL W. BRICE AND BETTY L. BRICE, HUSBAND AND WIFE   ARKANSAS MIDSTREAM GAS
SERVICES, CORP.     12/11/2007      Conway   EASEMENT/ROW   16W   23,22       8N
       162        589        Crestwood Arkansas Pipeline LLC

AR.CO.02.00006.ROW

  ERBY ROWELL, JR.   ARKANSAS MIDSTREAM GAS SERVICES CORP.     12/6/2007     
Conway   EASEMENT/ROW   16W   2,34,35,26       7N,8N        166        615     
  Crestwood Arkansas Pipeline LLC

AR.CO.02.00007.ROW

  MARTHA PEELER   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     12/17/2007     
Conway   EASEMENT/ROW   16W   23       8N        171        45        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00008.ROW

  ROGER STRATTON AND MARIA L. STRATTON, HUSBAND AND WIFE   ARKANSAS MIDSTREAM
GAS SERVICES CORP.     12/4/2007      Conway   EASEMENT/ROW   16W   35,26      
8N        171        49        Crestwood Arkansas Pipeline LLC

AR.CO.02.00009.ROW

  B.L. WEST AND REBECCA J. WEST, HUSBAND AND WIFE   ARKANSAS MIDSTREAM GAS
SERVICES CORP.     11/30/2007      Conway   EASEMENT/ROW   16W   27,16,22      
8N        171        53        Crestwood Arkansas Pipeline LLC

AR.CO.02.00010.LSE

  ERBY ROWELL, JR.   ARKANSAS MIDSTREAM GAS SERVICES CORP.     8/1/2008     
Conway   LEASE   16W   26       8N        172        208        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00011.ROW

  GEORGIA K. OPPLIGER   ARKANSAS MIDSTREAM GAS SERVICES CORP.     12/12/2007   
  Conway   EASEMENT/ROW   16W   15       8N        186        360       
Crestwood Arkansas Pipeline LLC

AR.CO.02.00012.ROW

  MICHAEL DAMION LUALLIN, SR.   ARKANSAS MIDSTREAM GAS SERVICES, CORP.    
6/16/2009      Conway   EASEMENT/ROW   16W   34       8N        186        646
       Crestwood Arkansas Pipeline LLC

AR.CO.02.00013.ROW

  ANITA ZIMMERMAN, TRUSTEE OF THE ANITA ZIMMERMAN LIVING TRUST, DATED MARCH 25,
1992   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     6/25/2009      Conway  
EASEMENT/ROW   16W   4       7N        186        651        Crestwood Arkansas
Pipeline LLC

AR.CO.02.00014.ROW

  LELA JEAN VOSS   165 FRYER BRIDGE ROAD     6/25/2009      Conway  
EASEMENT/ROW   16W   4       7N        186        656        Crestwood Arkansas
Pipeline LLC

AR.CO.02.00015.ROW

  JOE LANGLEY, JR. AND DONNA A. LANGLEY, HUSBAND AND WIFE   ARKANSAS MIDSTREAM
GAS SERVICES, CORP.     9/14/2009      Conway   EASEMENT/ROW   16W   34       8N
       188        667        Crestwood Arkansas Pipeline LLC

AR.CO.02.00016.ROW

  REX GARNER   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     9/27/2009      Conway
  EASEMENT/ROW   16W   34       8N        188        671        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00017.ROW

  DELTIC TIMBER CORPORATION   ARKANSAS MIDSTREAM GAS SERVICES, CORP.    
6/18/2008      Conway   EASEMENT/ROW   16W   15       8N        188        675
       Crestwood Arkansas Pipeline LLC

AR.CO.02.00018.ROW

  TERESA IRENE COLLINSWORTH AND ROBERT N. COLLINGSWORTH, JR., WIFE AND HUSBAND  
ARKANSAS MIDSTREAM GAS SERVICES, CORP.     3/30/2009      Conway   EASEMENT/ROW
  16W   10       7N        189        218        Crestwood Arkansas Pipeline LLC

AR.CO.02.00019.ROW

  LOUIS E. SWOPE AND LISA D. SWOPE, CO-TRUSTEES OF THE LOUIS E. SWOPE AND LISA
D. SWOPE REVOCABLE TRUST   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     6/4/2009
     Conway   EASEMENT/ROW   16W   10       7N        189        223       
Crestwood Arkansas Pipeline LLC

AR.CO.02.00020.ROW

  MIKE BELL AND DEBBIE BELL, HUSBAND AND WIFE   ARKANSAS MIDSTREAM GAS SERVICES,
CORP.     6/6/2009      Conway   EASEMENT/ROW   16W   10       7N        189   
    228        Crestwood Arkansas Pipeline LLC

AR.CO.02.00021.ROW

  OZARK CONFERENCE CENTER, INC   ARKANSAS MIDSTREAM GAS SERVICES CORP    
5/28/2009      Conway   EASEMENT/ROW   16W   10       7N        189        233
       Crestwood Arkansas Pipeline LLC

AR.CO.02.00022.ROW

  ADOLPH ANDRES AND MARIE BECK ANDRES, LIFE ESTATE   ARKANSAS MIDSTREAM GAS
SERVICES, CORP.     6/27/2009      Conway   EASEMENT/ROW   16W   4       7N     
  189        237        Crestwood Arkansas Pipeline LLC

AR.CO.02.00023.ROW

  GEORGE ALLEN ANDRES   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     6/27/2009   
  Conway   EASEMENT/ROW   16W   4       7N        189        242       
Crestwood Arkansas Pipeline LLC

AR.CO.02.00024.ROW

  EDWARD JOE ANDRES AND ADAM ANDRES   ARKANSAS MIDSTREAM GAS SERVICES, CORP.    
6/26/2009      Conway   EASEMENT/ROW   16W   4       7N        189        247   
    Crestwood Arkansas Pipeline LLC

AR.CO.02.00025.ROW

  MARY MARGARET ANDRES   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     6/30/2009   
  Conway   EASEMENT/ROW   16W   4       7        189        254        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00026.ROW

  ELIZABETH ANN SCHARF, AKA BETTY SCOTT   ARKANSAS MIDSTREAM GAS SERVICES, CORP.
    7/2/2009      Conway   EASEMENT/ROW   16W   4       7N        189        264
       Crestwood Arkansas Pipeline LLC

AR.CO.02.00027.ROW

  WILLIAM FRANK ANDRES AND JARED LYNN ANDRES   ARKANSAS MIDSTREAM GAS SERVICES,
CORP.     6/26/2009      Conway   EASEMENT/ROW   12W   4       7        189     
  269        Crestwood Arkansas Pipeline LLC

AR.CO.02.00028.ROW

  ELIZABETH SCHARF, TRUSTEE UNDER THE SCHARF LIVING TRUST, DATED OCTOBER 16,
2000, AKA BETTY SCOTT   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     7/2/2009     
Conway   EASEMENT/ROW   16W   4       7N        189        274        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00029.ROW

  JOSEPH T. HARTMAN AND MARY JEAN HARTMAN, HUSBAND AND WIFE   ARKANSAS MIDSTREAM
GAS SERVICES, CORP.     7/2/2009      Conway   EASEMENT/ROW   16W   34       8N
       190        404        Crestwood Arkansas Pipeline LLC

AR.CO.02.00030.ROW

  JESSE R. CLARK AKA JESSE RAY CLARK   ARKANSAS MIDSTREAM GAS SERVICES, CORP.  
  7/2/2009      Conway   EASEMENT/ROW   16W   34       8N        190        400
       Crestwood Arkansas Pipeline LLC

AR.CO.02.00031.ROW

  RANDALL REESE AND JILLIAN L. REESE, HIS WIFE   ARKANSAS MIDSTREAM GAS
SERVICES, CORP.     10/1/2009      Conway   EASEMENT/ROW   16W   34       8N   
    189        292        Crestwood Arkansas Pipeline LLC

AR.CO.02.00032.ROW

  JESSE R. CLARK AKA JESSE RAY CLARK   ARKANSAS MIDSTREAM GAS SERVICES, CORP.  
  7/2/2009      Conway   EASEMENT/ROW   16W   34       8N        190        396
       Crestwood Arkansas Pipeline LLC

AR.CO.02.00033.ROW

  ERBY ROWELL, JR.   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     6/17/2009     
Conway   EASEMENT/ROW   16W   34       8N        189        304        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00034.ROW

  LELA JEAN VOSS, AN UNMARRIED PERSON   ARKANSAS MIDSTREAM GAS SERVICES, CORP.  
  11/19/2008      Conway   EASEMENT/ROW   16W   5       7N        189        342
       Crestwood Arkansas Pipeline LLC

AR.CO.02.00035.ROW

  JESSE R. VOSS AND LELA JEAN VOSS A/K/A LELA JEAN THOMAS, AS TENANTS IN COMMON
  ARKANSAS MIDSTREAM GAS SERVICES, CORP.     10/11/2008      Conway  
EASEMENT/ROW   16W   5       7N        189        346        Crestwood Arkansas
Pipeline LLC

AR.CO.02.00036.ROW

  ERBY ROWELL, JR.   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     7/6/2009     
Conway   EASEMENT/ROW   16W   34,35       8N        189        350       
Crestwood Arkansas Pipeline LLC

AR.CO.02.00037.ROW

  ADOLPH ANDRES AND MARIE BECK ANDRES, LIFE ESTATE   ARKANSAS MIDSTREAM GAS
SERVICES, CORP.     6/26/2009      Conway   EASEMENT/ROW   16W   4       7N     
  189        368        Crestwood Arkansas Pipeline LLC

AR.CO.02.00038.LSE

  ERBY ROWELL, JR.   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     7/16/2008     
Conway   LEASE   16W   35       8N        189        373        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00039.ROW

  LELA JEAN VOSS, AN UNMARRIED PERSON   ARKANSAS MIDSTREAM GAS SERVICES, CORP.  
  10/21/2008      Conway   EASEMENT/ROW   16W   4       7N        189        492
       Crestwood Arkansas Pipeline LLC

AR.CO.02.00040.LSE

  WILLIAM A. NORMAN AND PAT M. NORMAN, OR THEIR SUCCESSORS IN TRUST, UNDER THE
WILLIAM A. AND PAT M. NORMAN LIVING TRUST   ARKANSAS MIDSTREAM GAS SERVICES,
CORP.     6/5/2009      Conway   SURFACE AGREEMENT   16W   3       7N        189
       361        Crestwood Arkansas Pipeline LLC

AR.CO.02.00040.ROW

  WILLIAM A. NORMAN AND PAT M. NORMAN, OR THEIR SUCCESSORS IN TRUST, UNDER THE
WILLIAM A. AND PAT M. NORMAN LIVING TRUST   ARKANSAS MIDSTREAM GAS SERVICES,
CORP.     6/5/2009      Conway   EASEMENT/ROW   16W   3       7N        189     
  355        Crestwood Arkansas Pipeline LLC

AR.CO.02.00041.ROW

  ERBY ROWELL, JR.   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     6/17/2009     
Conway   EASEMENT/ROW   16W   2, 35, 34, 3      
  7N,
8N   
       190        388        Crestwood Arkansas Pipeline LLC

AR.CO.02.00042.ROW

  YVONNE C. BENNETT   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     6/15/2009     
Conway   EASEMENT/ROW   16W   34       8N        189        300        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00043.ROW

  MARK E. MASSEY   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     10/28/2009     
Conway   EASEMENT/ROW   16W   2       7N        190        408        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00044.ROW

  JOHN WAHRMUND AND RHONDA WAHRMUND   ARKANSAS MIDSTREAM GAS SERVICES, CORP.    
10/5/2009      Conway   EASEMENT/ROW   15W   5       7N        190        422   
    Crestwood Arkansas Pipeline LLC

AR.CO.02.00045.ROW

  VICTOR F. FOSTER AND MARVALEE M. FOSTER, HUSBAND AND WIFE   ARKANSAS MIDSTREAM
GAS SERVICES, CORP.     12/11/2008      Conway   EASEMENT/ROW   15W   6       7N
       190        427        Crestwood Arkansas Pipeline LLC

AR.CO.02.00046.ROW

  GARY D. STARK AND BRENDA STARK, HUSBAND AND WIFE   ARKANSAS MIDSTREAM GAS
SERVICES, CORP.     12/10/2008      Conway   EASEMENT/ROW   15W   5       7N   
    190        431        Crestwood Arkansas Pipeline LLC

AR.CO.02.00047.ROW

  LOUISA A. WARD, AN UNMARRIED PERSON   ARKANSAS MIDSTREAM GAS SERVICES, CORP.  
  12/8/2008      Conway   EASEMENT/ROW   15W   5       7N        190        435
       Crestwood Arkansas Pipeline LLC

AR.CO.02.00048.ROW

  JERRY D. WAHRMUND AND MARGIE A. WAHRMUND AS CO-TRUSTEES OR TO THE SUCCESSOR
TRUSTEE OF THE WAHRMUND LIVING TRUST   ARKANSAS MIDSTREAM GAS SERVICES, CORP.  
  10/5/2009      Conway   EASEMENT/ROW   15W   5       7N        190        439
       Crestwood Arkansas Pipeline LLC

AR.CO.02.00049.ROW

  JANIE AND WESLEY HOWELL   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     12/2/2008
     Conway   EASEMENT/ROW   16W   1       7N        190        444       
Crestwood Arkansas Pipeline LLC

AR.CO.02.00050.ROW

  STANLEY FOSHEE AND SUNNY FOSHEE, HUSBAND AND WIFE   ARKANSAS MIDSTREAM GAS
SERVICES, CORP.     12/10/2008      Conway   EASEMENT/ROW   15W   6       7N   
    190        448        Crestwood Arkansas Pipeline LLC

AR.CO.02.00051.ROW

  CHARLES E. MAY   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     12/22/2008     
Conway   EASEMENT/ROW   15W   6       7N        190        452        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00052.ROW

  MACHELLE TINDELL   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     12/16/2008     
Conway   EASEMENT/ROW   15W   6       7N        190        456        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00053.ROW

  LILA J. WILLIAMS, SURVIVING SPOUSE OF JAMES T. WILLIAMS   ARKANSAS MIDSTREAM
GAS SERVICES, CORP.     12/8/2008      Conway   EASEMENT/ROW   15W   5       7N
       190        460        Crestwood Arkansas Pipeline LLC

AR.CO.02.00054.ROW

  MAE ESTHER MCDANIEL   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     12/10/2008   
  Conway   EASEMENT/ROW   15W   32       8N        190        464       
Crestwood Arkansas Pipeline LLC

AR.CO.02.00055.ROW

  NAOMI A. HOLLAND, SURVIVING SPOUSE OF ALVIE L. HOLLAND   ARKANSAS MIDSTREAM
GAS SERVICES, CORP.     12/11/2008      Conway   EASEMENT/ROW   15W   6       7N
       190        468        Crestwood Arkansas Pipeline LLC

AR.CO.02.00056.ROW

  CHRISTOPHER R. ROBBINS, A MARRIED PERSON   ARKANSAS MIDSTREAM GAS SERVICES,
CORP.     12/12/2008      Conway   EASEMENT/ROW   15W   6       7N        190   
    472        Crestwood Arkansas Pipeline LLC

AR.CO.02.00057.ROW

  MARK S. MERIDETH AND JONI R. MERIDETH, HUSBAND AND WIFE   ARKANSAS MIDSTREAM
GAS SERVICES, CORP.     12/29/2008      Conway   EASEMENT/ROW   16W   1       7N
       190        476        Crestwood Arkansas Pipeline LLC

AR.CO.02.00058.ROW

  WAKITA LAMB   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     6/23/2009      Conway
  EASEMENT/ROW   16W   1       7N        190        480        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00059.ROW

  HARRY WEBER   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     11/13/2009     
Conway   EASEMENT/ROW   15W   5       7N        190        685        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00060.ROW

  MARK S. MERIDETH AND JONI R. MERIDETH, HUSBAND AND WIFE   ARKANSAS MIDSTREAM
GAS SERVICES, CORP.     11/23/2009      Conway   EASEMENT/ROW   16W   2       7N
       191        232        Crestwood Arkansas Pipeline LLC

AR.CO.02.00061.ROW

  B.L. WEST AND REBECCA J. WEST, HUSBAND AND WIFE   ARKANSAS MIDSTREAM GAS
SERVICES, CORP.     12/9/2009      Conway   EASEMENT/ROW   16W   26       8N   
    191        384        Crestwood Arkansas Pipeline LLC

AR.CO.02.00062.ROW

  MARLON DEAN AND CATHERINE DEAN, HUSBAND AND WIFE   ARKANSAS MIDSTREAM GAS
SERVICES, CORP.     12/11/2009      Conway   EASEMENT/ROW   15W   5       7N   
    191        612        Crestwood Arkansas Pipeline LLC

AR.CO.02.00063.ROW

  ALICIA TAYLOR   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     9/16/2008     
Conway   EASEMENT/ROW   16W   2       7N        191        616        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00064.ROW

  WILLIAM A. NORMAN AND PAT M. NORMAN TRUSTEES OF THE WILLIAM A. AND PAT M.
NORMAN LIVING TRUST DATED FEBRUARY 17TH 1998   ARKANSAS MIDSTREAM GAS SERVICES,
CORP.     11/11/2009      Conway   EASEMENT/ROW   16W   3       7N        191   
    620        Crestwood Arkansas Pipeline LLC

AR.CO.02.00065.ROW

  AFFORDABLE LAND DEVELOPING, INC.   ARKANSAS MIDSTREAM GAS SERVICES, CORP.    
11/14/2009      Conway   EASEMENT/ROW   15W   5       7N        192        676
       Crestwood Arkansas Pipeline LLC

AR.CO.02.00066.ROW

  AFFORDABLE LAND DEVELOPING, INC.   ARKANSAS MIDSTREAM GAS SERVICES, CORP.    
10/29/2009      Conway   EASEMENT/ROW   15W   6       7N        192        681
       Crestwood Arkansas Pipeline LLC

AR.CO.02.00067.ROW

  GEORGIA BROWN, JERRY W. BROWN AND PAULA BROWN, RANDY GEORGE AND LINDA K.
GEORGE, WILLIE COLE AND JANICE F. COLE, GLEN R. BROWN AND LINDA BROWN, AND
HAROLD A. BROWN   FRONTIER GAS SERVICES, LLC     4/26/2010      Conway  
EASEMENT/ROW   16W   36       8N        201        8        Crestwood Arkansas
Pipeline LLC

AR.CO.02.00068.ROW

  EMMET J. GADBERRY AND CAROLYN F. GADBERRY   FRONTIER GAS SERVICES, LLC    
4/16/2010      Conway   EASEMENT/ROW   15W   31       8N        201        15   
    Crestwood Arkansas Pipeline LLC

AR.CO.02.00069.ROW

  HENRY W. GOVAN AND ANGELA R. GOVAN   FRONTIER GAS SERVICES, LLC     4/23/2010
     Conway   EASEMENT/ROW   15W   6       7N        201        18       
Crestwood Arkansas Pipeline LLC

AR.CO.02.00070.ROW

  RONNIE HILL AND JANIE HILL   FRONTIER GAS SERVICES, LLC     4/16/2010     
Conway   EASEMENT/ROW   15W   6       7N        201        21        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00071.ROW

  BERNARD NELSON   FRONTIER GAS SERIVCES, LLC     4/19/2010      Conway  
EASEMENT/ROW   15W   6       7N        201        24        Crestwood Arkansas
Pipeline LLC

AR.CO.02.00072.ROW

  W.A. NORMAN AND PATSY M. NORMAN, TRUSTEES OF THE WILLIAM A. AND PAT M. NORMAN
LIVING TRUST   FRONTIER GAS SERVICES, LLC     3/1/2010      Conway  
EASEMENT/ROW   16W   3       7N        201        27        Crestwood Arkansas
Pipeline LLC



--------------------------------------------------------------------------------

AR.CO.02.00073.ROW

  ERBY ROWELL, JR.   FRONTIER GAS SERVICES, LLC     2/25/2010      Conway  
EASEMENT/ROW   16W   34       8N        201        32        Crestwood Arkansas
Pipeline LLC

AR.CO.02.00074.ROW

  MACHELLE TINDELL   FRONTIER GAS SERVICES, LLC     5/18/2010      Conway  
EASEMENT/ROW   15W   6       7N        201        35        Crestwood Arkansas
Pipeline LLC

AR.CO.02.00075.ROW

  CHRISTOPHER WEST AND DIXIE LEE WEST   FRONTIER GAS SERVICES, LLC     4/22/2010
     Conway   EASEMENT/ROW   15W   31       8N        201        38       
Crestwood Arkansas Pipeline LLC

AR.CO.02.00076.ROW

  MICHAEL H. MASSEY, A/K/A MICHAEL MASSEY   ARKANSAS MIDSTREAM GAS SERVICES,
CORP.     3/30/2010      Conway   AMENDMENT   16W   2       7N        201       
534        Crestwood Arkansas Pipeline LLC

AR.CO.02.00076.ROW

  MICHAEL H. MASSEY, A/K/A MICHAEL MASSEY   ARKANSAS MIDSTREAM GAS SERVICES,
CORP.     10/28/2009      Conway   EASEMENT/ROW   16W   2       7N        190   
    415        Crestwood Arkansas Pipeline LLC

AR.CO.02.00077.ROW

  JANETTE JOHNSON   FRONTIER GAS SERVICES, LLC     8/3/2010      Conway  
EASEMENT/ROW   15W   11, 10       7N        203        588        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00078.ROW

  LEONARD L. NOLAND AND LISA A. NOLAND   FRONTIER GAS SERVICES, LLC     7/2/2010
     Conway   EASEMENT/ROW   15W   10       7N        203        591       
Crestwood Arkansas Pipeline LLC

AR.CO.02.00079.ROW

  GEORGIA K. OPPLIGER   FRONTIER GAS SERVICES, LLC     7/8/2010      Conway  
EASEMENT/ROW   16W   15       8N        203        594        Crestwood Arkansas
Pipeline LLC

AR.CO.02.00080.ROW

  LOUISA A. WARD   FRONTIER GAS SERVICES, LLC.     8/16/2010      Conway  
EASEMENT/ROW   15W   5,8       7N        205        589        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00081.ROW

  LARRY SMITH AND SHIRLEY SMITH   FRONTIER GAS SERVICES, LLC.     9/20/2010     
Conway   EASEMENT/ROW   15W   7       7N        205        592        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00082.ROW

  WARREN G. BRADLEY, (DECEASED) AND BARBARA BRADLEY   FRONTIER GAS SERVICES,
LLC.     9/20/2010      Conway   EASEMENT/ROW   15W   7,6       7N        205   
    595        Crestwood Arkansas Pipeline LLC

AR.CO.02.00083.ROW

  DELORIS JEAN STRACNER   FRONTIER GAS SERVICES, LLC.     10/1/2010      Conway
  EASEMENT/ROW   15W   7       7N        205        598        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00084.ROW

  BEVERLY ANN WILLIAMS   FRONTIER GAS SERVICES, LLC.     8/24/2010      Conway  
EASEMENT/ROW   15W   17,18       8N        205        601        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00085.ROW

  EARL BROCKWAY AND JOYCE BROCKWAY   FRONTIER GAS SERVICES, LLC.     10/5/2010
     Conway   EASEMENT/ROW   15W   17       8N        205        604       
Crestwood Arkansas Pipeline LLC

AR.CO.02.00086.ROW

  THOMAS WAYNE LEWIS   FRONTIER GAS SERVICES, LLC.     9/3/2010      Conway  
EASEMENT/ROW   16W   13       8N        205        607        Crestwood Arkansas
Pipeline LLC

AR.CO.02.00087.ROW

  PATRICIA E. SCRUGGS   FRONTIER GAS SERVICES, LLC.     10/11/2010      Conway  
EASEMENT/ROW   15W   17       8N        205        610        Crestwood Arkansas
Pipeline LLC

AR.CO.02.00088.ROW

  JIMMIE LAVERNE LEWIS AND JOHN LOYD LEWIS   FRONTIER GAS SERVICES, LLC.    
10/14/2010      Conway   EASEMENT/ROW   16W   12,13       7N        206       
268        Crestwood Arkansas Pipeline LLC

AR.CO.02.00089.ROW

  MACHELLE TINDELL   FRONTIER GAS SERVICES, LLC.     10/21/2010      Conway  
EASEMENT/ROW   15W   6       7N        206        271        Crestwood Arkansas
Pipeline LLC

AR.CO.02.00090.ROW

  MURL LATIMER AND ANNA RUTH LATIMER   FRONTIER GAS SERVICES, LLC.    
10/12/2010      Conway   EASEMENT/ROW   15W   17       8N        206        274
       Crestwood Arkansas Pipeline LLC

AR.CO.02.00091.ROW

  DENNIS J. MANION III AND MARY J. MANION   FRONTIER GAS SERVICES, LLC.    
9/27/2010      Conway   EASEMENT/ROW   15W   7       7N        206        277   
    Crestwood Arkansas Pipeline LLC

AR.CO.02.00092.ROW

  DENNIS J. MANION III AND MARY J. MANION   FRONTIER GAS SERVICES, LLC.    
10/21/2010      Conway   EASEMENT/ROW   15W   7       7N        206        280
       Crestwood Arkansas Pipeline LLC

AR.CO.02.00093.ROW

  CONNIE SMITH   FRONTIER GAS SERVICES, LLC.     10/20/2010      Conway  
EASEMENT/ROW   15W   7       7N        206        283        Crestwood Arkansas
Pipeline LLC

AR.CO.02.00094.ROW

  R. DEAN WALLACE AND JERRI CHRISTY DUNLAP WALLACE   FRONTIER GAS SERVICES, LLC.
    10/13/2010      Conway   EASEMENT/ROW   12W   6       7N        206       
288        Crestwood Arkansas Pipeline LLC

AR.CO.02.00095.ROW

  CARROLYN S. DUNLAP   FRONTIER GAS SERVICES, LLC.     11/12/2010      Conway  
EASEMENT/ROW   15W   11       7N        207        242        Crestwood Arkansas
Pipeline LLC

AR.CO.02.00096.ROW

  SHANNON VAUGHN   FRONTIER GAS SERVICES, LLC.     11/26/2010      Conway  
EASEMENT/ROW   15W   9       7N        207        245        Crestwood Arkansas
Pipeline LLC

AR.CO.02.00097.ROW

  COLETTE BRAUD AND GILBERT G. BRAUD, JR   FRONTIER GAS SERVICES, LLC.    
11/25/2010      Conway   EASEMENT/ROW   15W   8,9       7N        207        248
       Crestwood Arkansas Pipeline LLC

AR.CO.02.00098.ROW

  AVERY RHODEN, DECEASED AND SANDRA KAY RHODEN SHOCKLEY AND BREK SHOCKLEY  
FRONTIER GAS SERVICES, LLC.     11/24/2010      Conway   EASEMENT/ROW   15W   8
      7N        207        330        Crestwood Arkansas Pipeline LLC

AR.CO.02.00099.ROW

  THOMAS E. GRAY AND GENEVA GRAY   FRONTIER GAS SERVICES, LLC.     12/6/2010   
  Conway   EASEMENT/ROW   15W   33       8N        207        407       
Crestwood Arkansas Pipeline LLC

AR.CO.02.00100.ROW

  LEON MAXFIELD AND BENNIE MAXFIELD   FRONTIER GAS SERVICES, LLC.     12/6/2010
     Conway   EASEMENT/ROW   15W   33       8N        207        410       
Crestwood Arkansas Pipeline LLC

AR.CO.02.00101.ROW

  JAMES MAXFIELD AND JOHNNIE MAXFIELD   FRONTIER GAS SERVICES, LLC.    
12/6/2010      Conway   EASEMENT/ROW   15W   33       8N        208        235
       Crestwood Arkansas Pipeline LLC

AR.CO.02.00102.ROW

  GAIL EALY AND DWEIGHT EALY   FRONTIER GAS SERVICES, LLC.     12/14/2010     
Conway   EASEMENT/ROW   15W   33       8N        208        734        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00103.ROW

  LYLE S. WILSON, DECEASED, JANET L. WILSON, AND BRANDON S. WILSON   FRONTIER
GAS SERVICES, LLC.     12/14/2010      Conway   EASEMENT/ROW   15W   9       7N
       208        738        Crestwood Arkansas Pipeline LLC

AR.CO.02.00104.ROW

  WALTER C. BILLINGSLEY AND MELBA FAYE BILLINDSLEY, TRUSTEES OF THE WALTER C.
BILLINGSLEY AND MELBA FAYE BILLINGSLEY REVOCABLE LIVING TRUST   FRONTIER GAS
SERVICES, LLC.     12/9/2010      Conway   EASEMENT/ROW   15W   10       7N     
  208        741        Crestwood Arkansas Pipeline LLC

AR.CO.02.00105.ROW

  RUTH HALE AND LEWIS G. HALE   FRONTIER GAS SERVICES, LLC.     12/2/2010     
Conway   EASEMENT/ROW   15W   10       7N        209        4        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00106.ROW

  EXIE JOHNSON   FRONTIER GAS SERVICES, LLC.     12/10/2010      Conway  
EASEMENT/ROW   15W   33,3       8N,7N        209        296        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00107.ROW

  EDDIE UNDERWOOD AND SHIRLEY UNDERWOOD   FRONTIER GAS SERVICES, LLC.    
12/22/2010      Conway   EASEMENT/ROW   15W   7       7N        209        299
       Crestwood Arkansas Pipeline LLC

AR.CO.02.00108.ROW

  AFFORDABLE LAND DEVELOPING, INC.   FRONTIER GAS SERVICES, LLC.     12/14/2010
     Conway   EASEMENT/ROW   15W   11       7        209        302       
Crestwood Arkansas Pipeline LLC

AR.CO.02.00109.ROW

  DEAN WICH AND DEBBIE WICH   FRONTIER GAS SERVICES, LLC.     12/18/2010     
Conway   EASEMENT/ROW   15W   12       7N        210        567        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00110.ROW

  CAROL MURCH AND LARRY MURCH   FRONTIER GAS SERVICES, LLC.     12/16/2010     
Conway   EASEMENT/ROW   15W   12       7N        210        570        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00111.ROW

  CATHY RECH AND JOHN RECH   FRONTIER GAS SERVICES, LLC.     12/16/2010     
Conway   EASEMENT/ROW   15W   12       7N        210        573        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00112.ROW

  DELTIC TIMBER CORPORATION   FRONTIER GAS SERVICES, LLC.     1/18/2011     
Conway   EASEMENT/ROW   16W   14,15       8N        210        576       
Crestwood Arkansas Pipeline LLC

AR.CO.02.00113.ROW

  BETTY WOOD AND LARRY WOOD   FRONTIER GAS SERVICES, LLC.     1/7/2011     
Conway   EASEMENT/ROW   12W   12       7N        210        582        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00114.ROW

  BESSIE HILL   FRONTIER GAS SERVICES, LLC.     1/7/2011      Conway  
EASEMENT/ROW   15W   33,3       8N,7N        210        585        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00115.ROW

  JAMES G. ENNIS AND LINDA J. COMBS ENNIS   FRONTIER GAS SERVICES, LLC.    
12/24/2010      Conway   EASEMENT/ROW   15W   12       7N        210        591
       Crestwood Arkansas Pipeline LLC

AR.CO.02.00116.ROW

  ANTOINETTE JENKINS   FRONTIER GAS SERVICES, LLC.     12/19/2010      Conway  
EASEMENT/ROW   15W   33,3       8N,7N        210        594        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00117.ROW

  CLYDE WILLIAMS   FRONTIER GAS SERVICES, LLC.     12/23/2010      Conway  
EASEMENT/ROW   15W   9,8       7N        210        597        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00118.ROW

  JAMES E. BREWER & MATTIE L. BREWER, TRUSTEES OF THE JAMES E. BREWER & MATTIE
L. BREWER REVOCABLE TRUST   FRONTIER GAS SERVICES, LLC.     12/23/2010     
Conway   EASEMENT/ROW   15W   33       8N        210        600        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00119.ROW

  CALVIN C. CANADY AND JEWEL F. CANADY   FRONTIER GAS SERVICES, LLC.    
12/23/2010      Conway   EASEMENT/ROW   15W   4       7N        210        603
       Crestwood Arkansas Pipeline LLC

AR.CO.02.00120.ROW

  THEODORE JENKINS AND MARY JENKINS   FRONTIER GAS SERVICES, LLC.     12/20/2010
     Conway   EASEMENT/ROW   15W   33,3       8N,7N        210        606       
Crestwood Arkansas Pipeline LLC

AR.CO.02.00121.ROW

  TESSIE WARREN AND EDWARD WARREN   FRONTIER GAS SERVICES, LLC.     12/27/2010
     Conway   EASEMENT/ROW   15W   33,3       8N,7N        210        613       
Crestwood Arkansas Pipeline LLC

AR.CO.02.00122.ROW

  JOHN M. JUNKINS AND REBECCA DAVIS JUNKINS   FRONTIER GAS SERVICES, LLC.    
1/14/2011      Conway   EASEMENT/ROW   15W   12       7N        210        619
       Crestwood Arkansas Pipeline LLC

AR.CO.02.00123.ROW

  STEVE R. FARRIS AND AMANDA DAVIS FARRIS   FRONTIER GAS SERVICES, LLC.    
1/18/2011      Conway   EASEMENT/ROW   15W   12       7N        210        622
       Crestwood Arkansas Pipeline LLC

AR.CO.02.00124.ROW

  CHARLES EDWARD DAVIS   FRONTIER GAS SERVICES, LLC.     1/14/2011      Conway  
EASEMENT/ROW   15W   12       7N        210        625        Crestwood Arkansas
Pipeline LLC

AR.CO.02.00125.ROW

  JERRY D. WAHRMUND AND MARGIE A. WAHRMUND   FRONTIER GAS SERVICES, LLC.    
2/10/2011      Conway   EASEMENT/ROW   15W   9       7N        211        422   
    Crestwood Arkansas Pipeline LLC

AR.CO.02.00126.ROW

  JERRY D. WAHRMUND AND MARGIE A. WAHRMUND AS CO-TRUSTEES OF THE WAHRMUND LIVING
TRUST   FRONTIER GAS SERVICES, LLC.     2/10/2011      Conway   EASEMENT/ROW  
15W   9       7N        211        425        Crestwood Arkansas Pipeline LLC

AR.CO.02.00127.ROW

  KBJ TIMBER, LTD   CRESTWOOD ARKANSAS PIPELINE, LLC     7/1/2011      Conway  
EASEMENT/ROW   16W   13,14       8N        215        457        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00128.ROW

  MARGARET F. HART, MANAGING MEMEBER OF THE MARGARET HART, LLC.   FRONTIER GAS
SERVICES, LLC.     2/24/2011      Conway   EASEMENT/ROW   15W   11       7N     
  211        431        Crestwood Arkansas Pipeline LLC

AR.CO.02.00129.ROW

  JIMMY HART, NANCY HART, AND MARGARET F. HART   FRONTIER GAS SERVICES, LLC.    
2/24/2011      Conway   EASEMENT/ROW   15W   12       7N        211        434
       Crestwood Arkansas Pipeline LLC

AR.CO.02.00130.ROW

  JIMMY HART AND NANCY HART   FRONTIER GAS SERVICES, LLC.     2/24/2011     
Conway   EASEMENT/ROW   15W   11       7N        211        437        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00131.ROW

  WILLIAM A. BIGGERS AND JUDY BIGGERS   FRONTIER GAS SERVICES, LLC.    
2/22/2011      Conway   EASEMENT/ROW   15W   11       7N        212        62   
    Crestwood Arkansas Pipeline LLC

AR.CO.02.00132.ROW

  LOUIS HUETT   FRONTIER GAS SERVICES, LLC.     3/3/2011      Conway  
EASEMENT/ROW   15W   2       7N        212        65        Crestwood Arkansas
Pipeline LLC

AR.CO.02.00133.ROW

  THEODORE JENKINS AND MARY JENKINS   FRONTIER GAS SERVICES, LLC.     3/9/2011
     Conway   EASEMENT/ROW   15W   3       7N        212        146       
Crestwood Arkansas Pipeline LLC

AR.CO.02.00134.ROW

  ANTOINETTE JENKINS   FRONTIER GAS SERVICES, LLC.     3/14/2011      Conway  
EASEMENT/ROW   15W   3       7N        212        149        Crestwood Arkansas
Pipeline LLC

AR.CO.02.00135.ROW

  EXIE JOHNSON   FRONTIER GAS SERVICES, LLC.     3/15/2011      Conway  
EASEMENT/ROW   15W   3       7N        212        152        Crestwood Arkansas
Pipeline LLC

AR.CO.02.00136.ROW

  ROBERT MORGAN DAVIS III AND CHERYL DAVIS   FRONTIER GAS SERVICES, LLC.    
1/18/2011      Conway   EASEMENT/ROW   15W   12       7N        212        194
       Crestwood Arkansas Pipeline LLC

AR.CO.02.00137.ROW

  MICHAEL MCDANIEL, TRUSTEE OF THE MCDANIEL FAMILY TRUST   FRONTIER GAS
SERVICES, LLC     12/15/2010      Conway   EASEMENT/ROW   15W   32       8N     
  197        199        Crestwood Arkansas Pipeline LLC

AR.CO.02.00138.ROW

  BESSIE HILL   FRONTIER GAS SERVICES, LLC     3/24/2011      Conway  
EASEMENT/ROW   15W   3       7N        212        200        Crestwood Arkansas
Pipeline LLC

AR.CO.02.00139.ROW

  WILFRED L. MAZUREK, SR. AND WINNIE F. MAZUREK   FRONTIER GAS SERVICES, LLC    
3/3/2011      Conway   EASEMENT/ROW   15W   9, 10       7N        212        203
       Crestwood Arkansas Pipeline LLC

AR.CO.02.00140.ROW

  ESTATE OF WINTHROP PAUL ROCKEFELLAR, BY THE DULY AUTHORIZED AND EMPOWERED
EXECUTOR OF THE ESTATE, LISENNE D. ROCKEFELLER   FRONTIER GAS SERVICES, LLC    
3/7/2011      Conway   EASEMENT/ROW   15W   9       7N        212        341   
    Crestwood Arkansas Pipeline LLC

AR.CO.02.00141.ROW

  TESSIE WARREN AND EDWARD WARREN   FRONTIE GAS SERVICES, LLC     3/9/2011     
Conway   EASEMENT/ROW   15W   3       7N        212        344        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00142.ROW

  JAMES D. HAMILTON   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     4/16/2010     
Conway   CONDEMNATION   16W   34       8N            Crestwood Arkansas Pipeline
LLC

AR.CO.02.00143.ROW

  DONALD SAMMONS; FRANK MCGARVIN AND NANCY L. MCGARVIN   ARKANSAS MIDSTREAM GAS
SERVICES, CORP.     9/10/2009      Conway   CONDEMNATION   16W   3, 4       7N
           Crestwood Arkansas Pipeline LLC

AR.CO.02.00144.ROW

  NANCY L. MCGARVIN; FRANK MCGARVIN AND DON L. SAMMONS   ARKANSAS MIDSTREAM GAS
SERVICES, CORP.     9/10/2009      Conway   CONDEMNATION   16W   4       7N     
      Crestwood Arkansas Pipeline LLC

AR.CO.02.00178.ROW

  DONALD C. DELUCA REVOCABLE TRUST   CRESTWOOD ARKANSAS PIPELINE LLC    
7/1/2010      Conway   EASEMENT/ROW   15W   17       8N        215        448   
    Crestwood Arkansas Pipeline LLC

AR.CO.02.00179.ROW

  BENNY L. WEST AND REBECCA L. WEST   CRESTWOOD ARKANSAS PIPELINE LLC    
7/14/2011      Conway   EASEMENT/ROW   16W   26, 25       8N        215       
586        Crestwood Arkansas Pipeline LLC

AR.CO.02.00180.ROW

  WARREN RAY ARNHART AND SHARON L. ARNHART   CRESTWOOD ARKANSAS PIPELINE LLC    
7/14/2011      Conway   EASEMENT/ROW   15W   29, 30 20       8N        215     
  583        Crestwood Arkansas Pipeline LLC

AR.CO.02.00181.ROW

  R. KEITH LEWIS, TRUSTEE OF THE R. KEITH LEWIS TRUST, AND JIMMY H. LEWIS,
TRUSTEE OF THE JIMMY H. LEWIS   CRESTWOOD ARKANSAS PIPELINE LLC     7/18/2011   
  Conway   EASEMENT/ROW   16W   24       8N        215        580       
Crestwood Arkansas Pipeline LLC

AR.CO.02.00182.ROW

  VERDELL MAXWELL AND JO ANN MAXWELL   CRESTWOOD ARKANSAS PIPELINE LLC    
8/5/2011      Conway   EASEMENT/ROW   15W   17       8N        216        257   
    Crestwood Arkansas Pipeline LLC



--------------------------------------------------------------------------------

AR.CO.02.00183.ROW

  DENNIS W. BOREN AND SHIRLEY M. BOREN   CRESTWOOD ARKANSAS PIPELINE, LLC    
7/29/2011      Conway   EASEMENT/ROW   15W   29, 20       8N        216       
251        Crestwood Arkansas Pipeline LLC

AR.CO.02.00184.ROW

  PHILLIP MURRAY AND ANITA MURRAY   CRESTWOOD ARKANSAS PIPELINE LLC    
8/19/2011      Conway   EASEMENT/ROW   16W   24       8N        216        424
       Crestwood Arkansas Pipeline LLC

AR.CO.02.00185.ROW

  JESSE R. VOSS, AND LINDA S. VOSS, HUSBAND AND WIFE, AND LELA JEAN VOSS, A/K/A
LELA JEAN THOMAS AS TENANTS IN COMMON   CRESTWOOD ARKANSAS PIPELINE, LLC    
11/3/2011      Conway   EASEMENT/ROW   16W   5       7N        219        61   
    Crestwood Arkansas Pipeline LLC

AR.CO.02.00186.ROW

  LELA JEAN VOSS, AN UNMARRIED PERSON   CRESTWOOD ARKANSAS PIPELINE, LLC    
11/3/2011      Conway   EASEMENT/ROW   16W   5       7N        219        65   
    Crestwood Arkansas Pipeline LLC

AR.CO.02.00187.ROW

  JIMMIE LAVERNE LEWIS AND JOHN LOYD LEWIS, WIFE AND HUSBAND   CRESTWOOD
ARKANSAS PIPELINE, LLC     11/10/2011      Conway   EASEMENT/ROW   16W   12    
  7N        219        57        Crestwood Arkansas Pipeline LLC

AR.CO.02.00188.ROW

  KBJ TIMBER, LTD   CRESTWOOD ARKANSAS PIPELINE, LLC     7/1/2011      Conway  
EASEMENT/ROW   16W   24, 25       8N        215        451        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00189.ROW

  KATHERINE ANN BURNS AND JAY BURNS, AND JUDITH L. PALMER AND JONAS PALMER JR.
AND AMANDA C. LEDDON AND MICHAEL LEDDON AND FREDERICK E. BECK AND LILLIAN R.
BECK   CRESTWOOD ARKANSAS PIPELINE, LLC     6/30/2011      Conway   EASEMENT/ROW
  16W   32       8N        215        468        Crestwood Arkansas Pipeline LLC

AR.CO.02.00190.SURF

  AVERY RHODEN, DECEASED, SANDRA KAYE RHODEN SHOCKLEY AND BREK SHOCKLEY  
CRESTWOOD ARKANSAS PIPELINE LLC     12/23/2011      Conway   SURFACE AGREEMENT  
15W   8       7N        219        92        Crestwood Arkansas Pipeline LLC

AR.CO.02.00191.ROAD

  AVERY RHODEN, DECEASED, SANDRA KAYE RHODEN SHOCKLEY AND BREK SHOCKLEY  
CRESTWOOD ARKANSAS PIPELINE, LLC     12/23/2011      Conway   ROAD EASEMENT  
15W   8       7N        219        95        Crestwood Arkansas Pipeline LLC

AR.CO.02.00192.SURF

  JIMMY H. LEWIS, TRUSTEE OF THE JIMMY H. LEWIS TRUST   CRESTWOOD ARKANSAS
PIPELINE LLC     12/31/2011      Conway   SURFACE AGREEMENT   16W   24       8N
       219        303        Crestwood Arkansas Pipeline LLC

AR.CO.02.00193.SURF

  R. KEITH LEWIS, TRUSTEE OF THE R. KEITH LEWIS TRUST   CRESTWOOD ARKANSAS
PIPELINE, LLC     12/31/2011      Conway   SURFACE AGREEMENT   16W   24       8N
       219        306        Crestwood Arkansas Pipeline LLC

AR.CO.02.00195.ROW

  CARROLYN S. DUNLAP, A/K/A CARROLYN DUNLAP MARSH   CRESTWOOD ARKANSAS PIPELINE
LLC     4/29/2011      Conway   EASEMENT/ROW   14W   6       7N        214     
  253        Crestwood Arkansas Pipeline LLC

AR.CO.02.00196.ROW

  JERRY D. DUVALL AND WANDA K. DUVALL   CRESTWOOD ARKANSAS PIPELINE, LLC    
5/9/2011      Conway   EASEMENT/ROW   14W   6       7N        214        208   
    Crestwood Arkansas Pipeline LLC

AR.CO.02.00197.ROW

  SHIRLEY J. GILBERT, TRUSTEE, THE SHIRLEY J. GILBERT REVOCABLE TRUST  
CRESTWOOD ARKANSAS PIPELINE, LLC     5/23/2011      Conway   EASEMENT/ROW   16W,
15W   13, 18       8N        214        584        Crestwood Arkansas Pipeline
LLC

AR.CO.02.00198.ROW

  BRENDA GAIL HARWOOD   CRESTWOOD MIDSTREAM PARTNERS, LP     5/18/2011     
Conway   EASEMENT/ROW   15W   18       8N        214        565        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00199.ROW

  JAMES L. CURRY AND DIANA H. CURRY   CRESTWOOD MIDSREAM PARTNERS, LP    
5/17/2011      Conway   EASEMENT/ROW   15W   18, 19       8N        214       
559        Crestwood Arkansas Pipeline LLC

AR.CO.02.00200.ROW

  ROGER STRATTON AND MARIA L. STRATTON   CRESTWOOD ARKANSAS PIPELINE, LLC    
5/20/2011      Conway   EASEMENT/ROW   16W   26, 35       8N        524       
377        Crestwood Arkansas Pipeline LLC

AR.CO.02.00201.ROW

  ELIZABETH SCHARF, TRUSTEE UNDER THE SCHARF LIVING TRUST   CRESTWOOD ARKANSAS
PIPELINE, LLC     6/7/2011      Conway   EASEMENT/ROW   16W   4       7N       
215        619        Crestwood Arkansas Pipeline LLC

AR.CO.02.00202.ROW

  LARRY JAMES MORROW AND JANIS KAYE MORROW   CRESTWOOD ARKANSAS PIPELINE, LLC  
  6/8/2011      Conway   EASEMENT/ROW   15W   30       8N        215        176
       Crestwood Arkansas Pipeline LLC

AR.CO.02.00203.ROW

  GREEN BAY PACKAGING, INC.   CRESTWOOD ARKANSAS PIPELINE, LLC     6/16/2011   
  Conway   EASEMENT/ROW   15W   19       8N        215        249       
Crestwood Arkansas Pipeline LLC

AR.CO.02.00204.ROW

  ESTATE OF WINTHROP PAUL ROCKEFELLER, BY THE DULY AUTHORIZED AND EMPOWERED
EXECUTOR OF THE ESTATE, LISENNE D. ROCKEFELLER   CRESTWOOD ARKANSAS PIPELINE,
LLC     4/11/2011      Conway   EASEMENT/ROW   15W   3       7N        214     
  173        Crestwood Arkansas Pipeline LLC

AR.CO.02.00205.ROW

  BOBBY YARBROUGH AND CAROLYN YARBROUGH, TRUSTEES OF THE YARBROUGH FAMILY
REVOCABLE TRUST   CRESTWOOD ARKANSAS PIPELINE, LLC     7/29/2011      Conway  
EASEMENT/ROW   15W   20, 29       8N        216        244        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00206.ROW

  FAYETTEVILLE EXPRESS PIPELINE, LLC   CRESTWOOD ARKANSAS PIPELINE, LLC    
6/16/2011      Conway   EASEMENT/ROW   15W   17       8N        215        172
       Crestwood Arkansas Pipeline LLC

AR.CO.02.00207.ROW

  GWYNNETH L. LEDBETTER TRUSTEE, LEDBETTER REVOCABLE TRUST   CRESTWOOD MIDSTREAM
PARTNERS , LP     5/20/2011      Conway   EASEMENT/ROW   14W   5       7N       
214        592        Crestwood Arkansas Pipeline LLC

AR.CO.02.00208.PERM

  CONWAY COUNTY   CRESTWOOD ARKANSAS PIPELINE LLC     7/27/2011      Conway  
LICENSE/PERMIT   15   17       8            Crestwood Arkansas Pipeline LLC

AR.CO.02.00209.PERM

  CONWAY COUNTY   CRESTWOOD ARKANSAS PIPELINE LLC     4/19/2011      Conway  
LICENSE/PERMIT                 Crestwood Arkansas Pipeline LLC

AR.CO.02.00210.PERM

  CONWAY COUNTY   CRESTWOOD ARKANSAS PIPELINE LLC     4/19/2011      Conway  
LICENSE/PERMIT                 Crestwood Arkansas Pipeline LLC

AR.CO.02.00211.PERM

  CONWAY COUNTY   CRESTWOOD ARKANSAS PIPELINE LLC     4/19/2011      Conway  
LICENSE/PERMIT                 Crestwood Arkansas Pipeline LLC

AR.CO.02.00212.PERM

  CONWAY COUNTY   FRONTIER GAS SERVICES     10/18/2010      Conway  
LICENSE/PERMIT   15   31       8            Crestwood Arkansas Pipeline LLC

AR.CO.02.00213.PERM

  CONWAY COUNTY   FRONTIER GAS SERVICES     10/19/2010      Conway  
LICENSE/PERMIT   15   31       8            Crestwood Arkansas Pipeline LLC

AR.CO.02.00214.PERM

  CONWAY COUNTY   FRONTIER GAS SERVICES     12/1/2010      Conway  
LICENSE/PERMIT   15W   9       7N            Crestwood Arkansas Pipeline LLC

AR.CO.02.00215.PERM

  CONWAY COUNTY   CRESTWOOD ARKANSAS PIPELINE LLC     7/27/2011      Conway  
LICENSE/PERMIT   15   18       8            Crestwood Arkansas Pipeline LLC

AR.CO.02.00216.PERM

  CONWAY COUNTY   CRESTWOOD ARKANSAS PIPELINE LLC     8/16/2011      Conway  
LICENSE/PERMIT   15W   20       8N            Crestwood Arkansas Pipeline LLC

AR.CO.02.00217.PERM

  CONWAY COUNTY   FRONTIER GAS SERVICES     12/1/2010      Conway  
LICENSE/PERMIT   15   7       7            Crestwood Arkansas Pipeline LLC

AR.CO.02.00218.PERM

  CONWAY COUNTY   FRONTIER GAS SERVICES     12/1/2010      Conway  
LICENSE/PERMIT   15   7 & 8       7            Crestwood Arkansas Pipeline LLC

AR.CO.02.00225.ROW

  ADOLPH ANDRES AND MARIE BECK ANDRES LIFE ESTATE   ARKANSAS MIDSTREAM GAS
SERVICES CORP     6/30/2009      Conway   EASEMENT/ROW   16W   4       7       
189        259        Crestwood Arkansas Pipeline LLC

AR.CO.02.00226.ROW

  EVERETT ROWELL   CRESTWOOD ARKANSAS PIPELINE LLC     8/7/2012      Conway  
EASEMENT/ROW   16W   35       8N        225        452        Crestwood Arkansas
Pipeline LLC

AR.CO.02.00227.SURF

  EVERETT ROWELL   CRESTWOOD ARKANSAS PIPELINE LLC     8/7/2012      Conway  
SURFACE AGREEMENT   16W   35       8N        225        456        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00231.ROW

  JACK D. REVILLE AND ELSIE N. REVILLE   CRESTWOOD ARKANSAS PIPELINE, LLC.    
5/18/2011      Conway   EASEMENT/ROW   15W   11       7N        214        556
       Crestwood Arkansas Pipeline LLC

AR.CO.02.00232.ROW

  STRATA MINERALS, INC.   CRESTWOOD ARKANSAS PIPELINE, LLC.     6/17/2011     
Conway   EASEMENT/ROW   16W   25       8N        215        253        Crestwood
Arkansas Pipeline LLC

AR.CO.02.00233.ROW

  GEORGE R. RHEINHARDT AND REBECCA L. RHEINHARDT   FRONTIER GAS SERVICES, LLC.  
  12/31/2010      Conway   EASEMENT/ROW   14W   7       7N        210        609
       Crestwood Arkansas Pipeline LLC

AR.CO.02.00234.ROW

  TIM CARTER AND RHONDA CARTER   FRONTIER GAS SERVICES, LLC.     12/29/2010     
Conway   EASEMENT/ROW   14W   7       7N        210        616        Crestwood
Arkansas Pipeline LLC



--------------------------------------------------------------------------------

File Number   Grantor   Grantee   Agreement
Date     County   Agreement
Type   Range   Section   Parish   TWP     Book   Page   Recording Number  
Current
Operator

AR.VB.05.00004.LSE

  FREDDIE LEE PRINCE AND LINDA PRINCE, TRUSTEES OF THE FREDDIE LEE PRINCE AND
LINDA K. PRINCE REVOCABLE FAMILY TRUST   FRONTIER MIDSTREAM, LLC.     1/30/2008
     Van Buren   LEASE   15W   21       11N            Crestwood Arkansas
Pipeline LLC

AR.VB.05.00005.ROW

  HOMER SUPERIOR PROPERTIES LLC   FRONTIER MIDSTREAM, LLC.     8/20/2008     
Van Buren   EASEMENT/ROW   17W   24       11N          200813635   Crestwood
Arkansas Pipeline LLC

AR.VB.05.00006.ROW

  WILLIAM SCOTT KOONE   FRONTIER MIDSTREAM, LLC.     7/17/2008      Van Buren  
EASEMENT/ROW   17W   24       11N          200813623   Crestwood Arkansas
Pipeline LLC

AR.VB.05.00007.ROW

  JOE VAUGHAN AND CAROL VAUGHAN   FRONTIER MIDSTREAM, LLC.     8/20/2008     
Van Buren   EASEMENT/ROW   17W   13, 14       11N          200813624   Crestwood
Arkansas Pipeline LLC

AR.VB.05.00008.ROW

  RIVERTOWN BANK   FRONTIER MIDSTREAM, LLC.     2/15/2008      Van Buren  
EASEMENT/ROW   16W   7       11N          200813625   Crestwood Arkansas
Pipeline LLC

AR.VB.05.00009.ROW

  DAVID HAYNIE AND DEBBIE HAYNIE   FRONTIER MIDSTREAM, LLC.     4/16/2008     
Van Buren   EASEMENT/ROW   16W   7       11N          200813626   Crestwood
Arkansas Pipeline LLC

AR.VB.05.00010.ROW

  ROXANA C. WALLACE   FRONTIER MIDSTREAM, LLC.     2/3/2008      Van Buren  
EASEMENT/ROW   17W   12       11N          200813627   Crestwood Arkansas
Pipeline LLC

AR.VB.05.00011.ROW

  BRYCE EMERSON AND FERN EMERSON   FRONTIER MIDSTREAM, LLC.     10/10/2008     
Van Buren   EASEMENT/ROW   17W   12       11N          200813628   Crestwood
Arkansas Pipeline LLC

AR.VB.05.00012.ROW

  JAMES E. STRANGE AND KAREN S. STRANGE   FRONTIER MIDSTREAM, LLC.     8/27/2008
     Van Buren   EASEMENT/ROW   17W   12       11N          200813629  
Crestwood Arkansas Pipeline LLC

AR.VB.05.00013.ROW

  KIRK FILES   FRONTIER MIDSTREAM, LLC.     8/20/2008      Van Buren  
EASEMENT/ROW   17W   12, 11       11N          200813630   Crestwood Arkansas
Pipeline LLC

AR.VB.05.00014.ROW

  CARL R. BROWN AND RAMA S. BROWN   FRONTIER MIDSTREAM, LLC.     6/9/2008     
Van Buren   EASEMENT/ROW   17W   13       11N          200813631   Crestwood
Arkansas Pipeline LLC

AR.VB.05.00015.ROW

  WANDA J. CUNNINGHAM, AS TRUSTEE OF THE JOHNSON FAMILY REVOCABLE TRUST  
FRONTIER MIDSTREAM, LLC.     7/18/2008      Van Buren   EASEMENT/ROW   17W   24
      11N          200813632   Crestwood Arkansas Pipeline LLC

AR.VB.05.00016.ROW

  J.C. WADDLE   FRONTIER MIDSTREAM, LLC.     7/17/2008      Van Buren  
EASEMENT/ROW   17W   24       11N          200813633   Crestwood Arkansas
Pipeline LLC

AR.VB.05.00017.ROW

  JMJ PROPERTIES, LLC   FRONTIER MIDSTREAM, LLC.     8/6/2008      Van Buren  
EASEMENT/ROW   17W   13       11N          200813634   Crestwood Arkansas
Pipeline LLC

AR.VB.05.00018.ROW

  JERRY WOODHAM AND COOKIE WOODHAM   FRONTIER MIDSTREAM, LLC.     7/18/2008     
Van Buren   EASEMENT/ROW   17W   23, 24       11N          200813636   Crestwood
Arkansas Pipeline LLC

AR.VB.05.00019.ROW

  JERRY WOODHAM AND COOKIE WOODHAM   FRONTIER MIDSTREAM, LLC.     8/21/2008     
Van Buren   EASEMENT/ROW   17W   24       11N          200813637   Crestwood
Arkansas Pipeline LLC

AR.VB.05.00020.ROW

  JACK A. VAUGHAN AND OMIA VAUGHAN   FRONTIER MIDSTREAM, LLC.     2/1/2008     
Van Buren   EASEMENT/ROW   16W   17       11N          200813638   Crestwood
Arkansas Pipeline LLC

AR.VB.05.00021.ROW

  ROBERT OWEN AND CHAD OWEN AND CALLI OWEN   FRONTIER MIDSTREAM, LLC.    
2/12/2008      Van Buren   EASEMENT/ROW   16W   18, 17       11N         
200813640   Crestwood Arkansas Pipeline LLC

AR.VB.05.00022.ROW

  REX A. VAUGHAN AND IRIS VAUGHAN   FRONTIER MIDSTREAM, LLC.     2/11/2008     
Van Buren   EASEMENT/ROW   16W   18, 17       11N          200813641   Crestwood
Arkansas Pipeline LLC

AR.VB.05.00023.ROW

  DONALD F. HORTON AND MARY D. HORTON   FRONTIER MIDSTREAM, LLC.     3/10/2008
     Van Buren   EASEMENT/ROW   16W   7       11N          200813642   Crestwood
Arkansas Pipeline LLC

AR.VB.05.00024.ROW

  DONALD F. HORTON AND MARY D. HORTON   FRONTIER MIDSTREAM, LLC.     2/3/2008   
  Van Buren   EASEMENT/ROW   16W   7       11N          200813643   Crestwood
Arkansas Pipeline LLC

AR.VB.05.00025.ROW

  AUDIE DUFRENE AND WENDY DUFRENE   FRONTIER MIDSTREAM, LLC.     2/2/2008     
Van Buren   EASEMENT/ROW   16W   7       11N          200813644   Crestwood
Arkansas Pipeline LLC

AR.VB.05.00026.ROW

  GERALD E. MCCORMICK AND M. EUDENA MCCORMICK   FRONTIER MIDSTREAM, LLC.    
2/20/2008      Van Buren   EASEMENT/ROW   16W   7       11N          200813645  
Crestwood Arkansas Pipeline LLC

AR.VB.05.00027.ROW

  DOYET W. MOORE AND KAREN J. MOORE   FRONTIER MIDSTREAM, LLC.     1/31/2008   
  Van Buren   EASEMENT/ROW   16W   7       11N          200813646   Crestwood
Arkansas Pipeline LLC

AR.VB.05.00028.ROW

  JASON TROTTER AND MARY ANN TROTTER   FRONTIER MIDSTREAM, LLC.     2/20/2008   
  Van Buren   EASEMENT/ROW   16W   7       11N          200813647   Crestwood
Arkansas Pipeline LLC

AR.VB.05.00029.ROW

  RICK HAYNIE AND LESLIE HAYNIE   FRONTIER MIDSTREAM, LLC.     2/25/2008     
Van Buren   EASEMENT/ROW   16W   7       11N          200813648   Crestwood
Arkansas Pipeline LLC

AR.VB.05.00030.ROW

  RICHARD DAY AND JANAN DAY   FRONTIER MIDSTREAM, LLC.     2/6/2008      Van
Buren   EASEMENT/ROW   16w   7       11n          200813649   Crestwood Arkansas
Pipeline LLC

AR.VB.05.00031.ROW

  MRP, LLC   FRONTIER MIDSTREAM, LLC     1/31/2008      Van Buren   EASEMENT/ROW
  16W   7       11N          200813650   Crestwood Arkansas Pipeline LLC

AR.VB.05.00032.ROW

  SHARON TANNER   FRONTIER MIDSTREAM, LLC.     2/21/2008      Van Buren  
EASEMENT/ROW   16W   7       11N          200813651   Crestwood Arkansas
Pipeline LLC

AR.VB.05.00033.ROW

  LOUIS T. SMITH   FRONTIER MIDSTREAM, LLC.     4/1/2008      Van Buren  
EASEMENT/ROW   17W   12       11N          200813652   Crestwood Arkansas
Pipeline LLC

AR.VB.05.00034.ROW

  KIRK FILES   FRONTIER MIDSTREAM, LLC.     4/15/2008      Van Buren  
EASEMENT/ROW   17W   12, 13       11N          200813653   Crestwood Arkansas
Pipeline LLC

AR.VB.05.00035.ROW

  KIRK FILES   FRONTIER MIDSTREAM, LLC.     4/15/2008      Van Buren  
EASEMENT/ROW   17W   12, 13       11N          200813654   Crestwood Arkansas
Pipeline LLC

AR.VB.05.00036.ROW

  KIRK FILES   FRONTIER MIDSTREAM, LLC.     3/3/2008      Van Buren  
EASEMENT/ROW   17W   1       11N          200813655   Crestwood Arkansas
Pipeline LLC

AR.VB.05.00037.ROW

  KIRK C. FILES   FRONTIER MIDSTREAM, LLC.     1/31/2008      Van Buren  
EASEMENT/ROW   17W   12, 13       11N          200813656   Crestwood Arkansas
Pipeline LLC

AR.VB.05.00038.ROW

  J.C. WADDLE   FRONTIER MIDSTREAM, LLC.     7/17/2008      Van Buren  
EASEMENT/ROW   17W   23       11N          200813657   Crestwood Arkansas
Pipeline LLC

AR.VB.05.00039.ROW

  ROBERT OWEN AND CHAD OWEN AND CALLI OWEN   FRONTIER MIDSTREAM, LLC.    
3/27/2008      Van Buren   EASEMENT/ROW   16W   18, 17       11N         
200813639   Crestwood Arkansas Pipeline LLC

AR.VB.05.00040.ROW

  DELTIC TIMBER CORPORATION   FRONTIER MIDSTREAM, LLC.     1/22/2008      Van
Buren   EASEMENT/ROW   16W   17       11N          20085747   Crestwood Arkansas
Pipeline LLC

AR.VB.05.00041.ROW

  DAVID R. BRUMMETT AND MARY BRUMMETT   FRONTIER MIDSTREAM, LLC.     10/4/2007
     Van Buren   EASEMENT/ROW   17W   18       11N          20090236   Crestwood
Arkansas Pipeline LLC

AR.VB.05.00042.ROW

  KENNITH W. LEMINGS AND HELEN M LEMINGS   FRONTIER MIDESTREAM, LLC.    
12/13/2007      Van Buren   EASEMENT/ROW   15W   17       11N          20090238
  Crestwood Arkansas Pipeline LLC

AR.VB.05.00043.ROW

  VIRGIL F. LEMINGS AND JOY LEMINGS   FRONTIER MIDSTREAM, LLC.     12/13/2007   
  Van Buren   EASEMENT/ROW   15W   7, 8       11N          20090239   Crestwood
Arkansas Pipeline LLC

AR.VB.05.00044.ROW

  DENNIS BERRY AND CHARLOTTE BERRY   FRONTIER MIDSTREAM, LLC.     12/13/2007   
  Van Buren   EASEMENT/ROW   15W   7       11N          20090240   Crestwood
Arkansas Pipeline LLC

AR.VB.05.00045.ROW

  LINDA MARIE AND RONALD HARDER   FRONTIER MIDSTREAM, LLC.     1/18/2008     
Van Buren   EASEMENT/ROW   16W   4       11N          20090241   Crestwood
Arkansas Pipeline LLC

AR.VB.05.00046.ROW

  HAZEL NELSON, DONALD E. NELSON, JOE VAUGHAN AND CAROL VAUGHAN   FRONTIER
MIDSTREAM, LLC.     10/4/2007      Van Buren   EASEMENT/ROW   16W   18       11N
         20090242   Crestwood Arkansas Pipeline LLC

AR.VB.05.00047.ROW

  JOE VAUGHAN AND CAROL VAUGHAN   FRONTIER MIDSTREAM, LLC.     10/4/2007     
Van Buren   EASEMENT/ROW   16W   18       11N          20090243   Crestwood
Arkansas Pipeline LLC

AR.VB.05.00048.ROW

  JOE E. VAUGHAN, CAROL VAUGHAN, SCOTT E. VAUGHAN, JESSICA VAUGHAN AND KEITH E.
VAUGHAN   FRONTIER MIDSTREAM, LLC.     10/4/2007      Van Buren   EASEMENT/ROW  
16W   18       11N          20090244   Crestwood Arkansas Pipeline LLC

AR.VB.05.00049.ROW

  MARY MAYFIELD   FRONTIER MIDSTREAM, LLC.     1/8/2008      Van Buren  
EASEMENT/ROW   15W   17       11N          20090245   Crestwood Arkansas
Pipeline LLC

AR.VB.05.00050.ROW

  JOE E. VAUGHAN, CAROL VAUGHAN, ROBERT OWEN AND CHAD OWEN   FRONTIER MIDSTREAM,
LLC.     10/4/2007      Van Buren   EASEMENT/ROW   16W   18       11N         
20090246   Crestwood Arkansas Pipeline LLC

AR.VB.05.00051.ROW

  ROGER LYNN GARDNER AND LINDA K. GARDNER   FRONTIER MIDSTREAM, LLC.    
11/7/2007      Van Buren   EASEMENT/ROW   16W   12, 13       11N         
20090247   Crestwood Arkansas Pipeline LLC

AR.VB.05.00052.ROW

  ROBERT MOAK AND PATSY MOAK   FRONTIER MIDSTREAM, LLC.     1/9/2008      Van
Buren   EASEMENT/ROW   15W   17       11N          20090248   Crestwood Arkansas
Pipeline LLC

AR.VB.05.00053.ROW

  ALEX R. GALLIGAN AND DEBORAH A. GILLIGAN   FRONTIER MIDSTREAM, LLC.    
11/7/2007      Van Buren   EASEMENT/ROW   15W   26       11N          20090249  
Crestwood Arkansas Pipeline LLC

AR.VB.05.00054.ROW

  MAJD KAMALMAZ AND HASSNAA KAMALMAZ   FRONTIER MIDSTREA, LLC.     10/16/2007   
  Van Buren   EASEMENT/ROW   17W   12, 13       11N          20090250  
Crestwood Arkansas Pipeline LLC

AR.VB.05.00055.ROW

  TERRY L. UPCHURCH AND BETTY J. CAMPBELL   FRONTIER MIDSTREAM, LLC.    
2/19/2008      Van Buren   EASEMENT/ROW   15W   26       11N          20090251  
Crestwood Arkansas Pipeline LLC

AR.VB.05.00056.ROW

  MARTHA J. BENNETT   FRONTIER MIDSTREAM, LLC.     10/17/2007      Van Buren  
EASEMENT/ROW   16W   8       11N          20090253   Crestwood Arkansas Pipeline
LLC

AR.VB.05.00057.ROW

  GLENN GRIGGS AND ELAINE GRIGGS   FRONTIER MIDSTREAM, LLC.     12/3/2007     
Van Buren   EASEMENT/ROW   15W   26       11N          20090254   Crestwood
Arkansas Pipeline LLC

AR.VB.05.00058.ROW

  CLOYCE D. JOHNSON, FREVA N. JOHNSON, BILL GUFFEY AND BERTI SUE GUFFEY, CO
TRUSTEES OF THE FREVA N. JOHNSON REVOCABLE TRUST   FRONTIER MIDSTREAM, LLC.    
10/16/2007      Van Buren   EASEMENT/ROW   16W   2       11N          20090255  
Crestwood Arkansas Pipeline LLC

AR.VB.05.00059.ROW

  JOHN SHAW AND MARY SHAW   FRONTIER MIDSTREAM, LLC.     1/18/2008      Van
Buren   EASEMENT/ROW   16W   4       11N          20090256   Crestwood Arkansas
Pipeline LLC

AR.VB.05.00060.ROW

  JERRY LOWDER AND NATHALEE LOWDER   FRONTIER MIDSTREAM, LLC.     11/15/2007   
  Van Buren   EASEMENT/ROW   15W   26       11N          20090258   Crestwood
Arkansas Pipeline LLC

AR.VB.05.00061.ROW

  ANTHONY E. DAVIS, D/B/A DAVIS PROPERTIES, LLC.   FRONTIER MIDSTREAM, LLC.    
11/15/2007      Van Buren   EASEMENT/ROW   15W   26       11N          20090259
  Crestwood Arkansas Pipeline LLC

AR.VB.05.00062.ROW

  HUGH ETHRIDGE, TRENNIE ETHRIDGE, CLIFFORD ETHRIDGE, DIANE ETHRIDGE AND
JACQULINE LEWIS, CO-TRUSTEES OF THE HUGH AND TRENNIE ETHRIDGE REVOCABLE TRUST  
FRONTIER MIDSTREAM, LLC.     10/25/2007      Van Buren   EASEMENT/ROW   15W   7
      11N          20090260   Crestwood Arkansas Pipeline LLC

AR.VB.05.00063.ROW

  KEVIN YARES AND KATHY YARES, TRUSTEES, YARES FAMILY TRUST   FRONTIER
MIDSTREAM, LLC.     10/26/2007      Van Buren   EASEMENT/ROW   16W   12      
11N          20090261   Crestwood Arkansas Pipeline LLC

AR.VB.05.00064.ROW

  BOB CHAMBERS AND ARLENE CHAMBERS   FRONTIER MIDSTREAM, LLC.     11/14/2007   
  Van Buren   EASEMENT/ROW   16W   3       11N          20090262   Crestwood
Arkansas Pipeline LLC

AR.VB.05.00065.ROW

  HERBERT CALVIN BRUCE   FRONTIER MIDSTREAM, LLC.     10/23/2007      Van Buren
  EASEMENT/ROW   16W   12       11N          20090263   Crestwood Arkansas
Pipeline LLC

AR.VB.05.00066.ROW

  MARTIN H. DYER AND PAULETTE S. DYER   FRONTIER MIDSTREAM, LLC.     10/26/2007
     Van Buren   EASEMENT/ROW   16W   12       11N          20090264   Crestwood
Arkansas Pipeline LLC

AR.VB.05.00067.ROW

  BIG FOUR HUNTING CLUB, INC.   FRONTIER MIDSTREAM, LLC.     11/6/2007      Van
Buren   EASEMENT/ROW   16W   11       11N          20090265   Crestwood Arkansas
Pipeline LLC

AR.VB.05.00068.ROW

  PEGGY C. ROBBINS   FRONTIER MIDSTREAM, LLC.     10/31/2007      Van Buren  
EASEMENT/ROW   16W   3       11N          20090266   Crestwood Arkansas Pipeline
LLC

AR.VB.05.00069.ROW

  JUDY JACOBS, TRUSTEE, E. D. KINCANNON REVOCABLE TRUST   FRONTIER MIDSTREAM,
LLC.     11/12/2007      Van Buren   EASEMENT/ROW   16W   4,11       11N       
  20090267   Crestwood Arkansas Pipeline LLC

AR.VB.05.00070.ROW

  PEGGY SCHNEIDER, TRUSTEE, E. D. KINCANNON REVOCABLE TRUST   FRONTIER
MIDSTREAM, LLC.     11/6/2007      Van Buren   EASEMENT/ROW   16W   4,11      
11N          20090268   Crestwood Arkansas Pipeline LLC

AR.VB.05.00071.ROW

  JAMES H. AND SANDRA G. MCDONALD   FRONTIER GAS SERVICES, LLC.     10/4/2007   
  Van Buren   EASEMENT/ROW   16W   4,9       11N          20090269   Crestwood
Arkansas Pipeline LLC

AR.VB.05.00072.ROW

  ELDON CLIFFORD PRUITT AND LOVETA MAY PRUITT   FRONTIER MIDSTREAM, CORP.    
10/8/2007      Van Buren   EASEMENT/ROW   16W   9       11N          20090270  
Crestwood Arkansas Pipeline LLC

AR.VB.05.00073.ROW

  RAMON CHAVEZ   FRONTIER MIDSTREAM, LLC.     10/8/2007      Van Buren  
EASEMENT/ROW   16W   8       11N          20090271   Crestwood Arkansas Pipeline
LLC



--------------------------------------------------------------------------------

AR.VB.05.00074.ROW

  CHESTER L. MATHEWS AND BONNIE L. MATHEWS   FRONTIER MIDSTREAM, LLC.    
3/7/2008      Van Buren     EASEMENT/ROW   16W   8,17     11N          20090272
  Crestwood Arkansas Pipeline LLC

AR.VB.05.00075.ROW

  DOROTHY MARJEAN HENDERSON, TRUSTEE OF THE DOROTHY MARJEAN HENDERSON REVOCABLE
FAMILY TRUST   FRONTIER MIDSTREAM, LLC.     10/25/2007      Van Buren    
EASEMENT/ROW   16W   11,2     11N          20090273   Crestwood Arkansas
Pipeline LLC

AR.VB.05.00076.ROW

  DENNIS LYNN BRUMMETT AND HELEN SUE BRUMMETT   FRONTIER MIDSTREAM, LLC.    
10/8/2007      Van Buren     EASEMENT/ROW   17W   13     11N          20090274  
Crestwood Arkansas Pipeline LLC

AR.VB.05.00077.ROW

  ROBERT OWEN, CHAD OWEN AND CALLI OWEN   FRONTIER MIDSTREAM, LLC.     10/4/2007
     Van Buren     EASEMENT/ROW   16W   17     11N          20090275   Crestwood
Arkansas Pipeline LLC

AR.VB.05.00078.ROW

  FREDDIE LEE PRINCE AND LINDA K. PRINCE, TRUSTEES OF THE FREDDIE LEE PRINCE AND
LINDA K. PRINCE REVOCABLE FAMILY TRUST DATED JULY 20, 2004   FRONTIER MIDSTREAM,
LLC.     1/30/2008      Van Buren     EASEMENT/ROW   15W   21     11N         
20090475   Crestwood Arkansas Pipeline LLC

AR.VB.05.00079.ROW

  DEBORAH BECK AND KENNETH BECK   FRONTIER MIDSTREAM, LLC.     3/17/2009     
Van Buren     EASEMENT/ROW   16W   4     11N          20093452   Crestwood
Arkansas Pipeline LLC

AR.VB.05.00080.ROW

  MAURICE E. FORTSON AND VELMA L. FORTSON, AS CO-TRUSTEES FOR THE MAURICE E.
FORTSON REVOCABLE TRUST AND BOBBY J. JOHNSON, A SINGLE MAN   FRONTIER MIDSTREAM,
LLC.     11/13/2007      Van Buren     EASEMENT/ROW   16W   4     11N         
20093453   Crestwood Arkansas Pipeline LLC

AR.VB.05.00081.ROW

  DAVID R. BRUMMETT AND MARY BRUMMETT   FRONTIER MIDSTREAM, LLC.     2/6/2008   
  Van Buren     EASEMENT/ROW   16W   18     11N          2010-7980   Crestwood
Arkansas Pipeline LLC

AR.VB.05.00082.ROW

  GREG HARTMAN AND AMY HARTMAN   FRONTIER GAS SERVICES, LLC.     11/24/2010     
Van Buren     EASEMENT/ROW   17W   13     11N          2010-8184   Crestwood
Arkansas Pipeline LLC

AR.VB.05.00084.ROW

  JOE E. VAUGHAN AND CAROL R. VAUGHAN, SCOTT E. VAUGHAN AND JESSICA VAUGHAN,
KEITH E. VAUGHAN   FRONTIER MIDSTREAM, LLC.     1/19/2011      Van Buren    
EASEMENT/ROW   16W   18     11          2011-0539   Crestwood Arkansas Pipeline
LLC

AR.VB.05.00085.ROW

  ANITA J. VAUGHAN   FRONTIER MIDSTREAM, LLC.     1/25/2011      Van Buren    
EASEMENT/ROW   16W   18     11          2011-0540   Crestwood Arkansas Pipeline
LLC

AR.VB.05.00086.ROW

  GREEN BAY PACKAGING, INC.   FRONTIER MIDSTREAM, LLC.     3/4/2001      Van
Buren     EASEMENT/ROW   15W,16W   2,16,17,22,23,26     11N          2011-1675  
Crestwood Arkansas Pipeline LLC



--------------------------------------------------------------------------------

File Number   Grantor   Grantee   Agreement Date     County   Agreement Type  
Range   Section   Parish   TWP     Book     Page     Recording Number  
Current Operator

AR.WH.03.00001.ROW

  ROGER DALE BROWN AND JEANNIE KAY BROWN, HUSBAND AND WIFE   FRONTIER MIDSTREAM,
LLC.     4/5/2007      White   EASEMENT/ROW   10W   2       8N        2007     
  6183        Crestwood Arkansas Pipeline LLC

AR.WH.03.00002.ROW

  DENNIS W. MURRAY AND CHUCKETTA P. MURRAY   FRONTIER MIDSTREAM, LLC.    
3/31/2007      White   EASEMENT/ROW   10W   3, 2       8N        2007       
6191        Crestwood Arkansas Pipeline LLC

AR.WH.03.00003.ROAD

  DENNIS W. MURRAY AND CHUCKETTA P. MURRAY   FRONTIER MIDSTREAM, LLC.    
5/16/2007      White   ROAD EASEMENT   10W   3       8N        2007        8826
     2007-8826   Crestwood Arkansas Pipeline LLC

AR.WH.03.00004.ROAD

  DENNIS W. MURRAY AND CHUCKETTA P. MURRAY   FRONTIER MIDSTREAM, LLC.    
6/11/2007      White   ROAD EASEMENT   10W   3       8N        2007        9528
       Crestwood Arkansas Pipeline LLC

AR.WH.03.00005.ROW

  DIVERSIFIED RESOURCES, LLC   FRONTIER MIDSTREAM, LLC.     4/3/2007      White
  EASEMENT/ROW   10W   3       8N        2007        6189        Crestwood
Arkansas Pipeline LLC

AR.WH.03.00006.PERM

  ARKANSAS STATE HIGHWAY AND TRANSPORTATION DEPARTMENT HIGHWAY   FRONTIER
MIDSTREAM, LLC.     4/9/2007      White   LICENSE/PERMIT   10W   15       8N   
        Crestwood Arkansas Pipeline LLC

AR.WH.03.00007.ROW

  JUSTIN C. KURCK AND CHRISTY KURCK, F/K/A/ CHRISTY BROWN, HUSBAND AND WIFE  
FRONTIER MIDSTREAM, LLC.     3/27/2007      White   EASEMENT/ROW   10W   11    
  8N        2007        6187        Crestwood Arkansas Pipeline LLC

AR.WH.03.00008.ROW

  LINDA M. BAILEY AS TRUSTEE OF THE LINDA M. BAILEY TRUST   FRONTIER MIDSTREAM,
LLC.     4/14/2007      White   EASEMENT/ROW   10W   11       8N        2007   
    6200        Crestwood Arkansas Pipeline LLC

AR.WH.03.00009.ROW

  TERRY L. BARGER AND KAREN L. BARGER, HUSBAND AND WIFE   FRONTIER MIDSTREAM,
LLC.     3/22/2007      White   EASEMENT/ROW   10W   11       8N        2007   
    6185        Crestwood Arkansas Pipeline LLC

AR.WH.03.00010.ROW

  JAMES H. RODGERS AND PEGGY A. RODGERS, HUSBAND AND WIFE   FRONTIER MIDSTREAM,
LLC.     3/23/2007      White   EASEMENT/ROW   10W   14, 15       8N        2007
       6181        Crestwood Arkansas Pipeline LLC

AR.WH.03.00011.ROW

  OPAL BOGGS   FRONTIER GAS SERVICES, LLC.     11/24/2010      White  
EASEMENT/ROW   10W   14       8N        2010        23745        Crestwood
Arkansas Pipeline LLC

AR.WH.03.00012.ROW

  BOBBY KENNEDY AND CYNTHA KENNEDY   FRONTIER MIDSTREAM, LLC.     6/23/2009     
White   EASEMENT/ROW   10W   14, 23       8N        2009        13054       
Crestwood Arkansas Pipeline LLC

AR.WH.03.00013.ROW

  JAMES H. RODGERS AND PEGGY A. RODGERS   FRONTIER MIDSTREAM, LLC.     6/19/2009
     White   EASEMENT/ROW   10W   14, 15       8N        2009        13057     
  Crestwood Arkansas Pipeline LLC

AR.WH.03.00014.ROW

  MICHAEL W. CHURCH AND VIKKI DEE CHURCH, HUSBAND AND WIFE   FRONTIER MIDSTREAM,
LLC.     3/20/2007      White   EASEMENT/ROW   10W   15       8N        2007   
    6179        Crestwood Arkansas Pipeline LLC

AR.WH.03.00015.ROW

  STEPHEN ALLEN SNOWDEN AND CINDY L. SNOWDEN, HUSBAND AND WIFE   FRONTIER
MIDSTREAM, LLC.     4/20/2007      White   EASEMENT/ROW   10W   15       8N     
  2007        6407        Crestwood Arkansas Pipeline LLC

AR.WH.03.00016.ROW

  MICHAEL W. CHURCH AND VIKKI DEE CHURCH, HUSBAND AND WIFE   FRONTIER MIDSTREAM,
LLC.     4/4/2007      White   EASEMENT/ROW   10W   15       8N        2007     
  6800        Crestwood Arkansas Pipeline LLC

AR.WH.03.00017.ROW

  JAMES H. RODGERS AND PEGGY A. RODGERS, HUSBAND AND WIFE   FRONTIER MIDSTREAM,
LLC.     4/5/2007      White   EASEMENT/ROW   10W   14, 15       8N        2007
       6802        Crestwood Arkansas Pipeline LLC

AR.WH.03.00018.ROW

  JAMES H. RODGERS AND PEGGY A. RODGERS, HUSBAND AND WIFE   FRONTIER MIDSTREAM,
LLC.     8/21/2007      White   EASEMENT/ROW   10W   14, 15       8N        2007
       14498        Crestwood Arkansas Pipeline LLC

AR.WH.03.00019.ROW

  MICHAEL W. CHURCH AND VIKKI CHURCH   FRONTIER MIDSTREAM, LLC.     6/22/2009   
  White   EASEMENT/ROW   10W   15       8N        2009        13066       
Crestwood Arkansas Pipeline LLC

AR.WH.03.00020.ROW

  ANTHEA F. BROGAN   FRONTIER MIDSTREAM LLC.     3/21/2007      White  
EASEMENT/ROW   10W   15       8N        2007        6193        Crestwood
Arkansas Pipeline LLC

AR.WH.03.00021.ROW

  TERRY STARK AND STERLINE STARK   FRONTIER GAS SERVICES, LLC.     12/30/2010   
  White   EASEMENT/ROW   10W   20, 17       8N        2011        514       
Crestwood Arkansas Pipeline LLC

AR.WH.03.00022.ROW

  CALDWELL FARMS LIMITED PARTNERSHIP   FRONTIER MIDSTREAM, LLC.     8/31/2009   
  White   EASEMENT/ROW   10W   17       8N        2009        19347       
Crestwood Arkansas Pipeline LLC

AR.WH.03.00023.ROW

  JOYCE L. YOUNG   FRONTIER MIDSTREAM, LLC.     8/16/2009      White  
EASEMENT/ROW   10W   20       8N        2009        19335        Crestwood
Arkansas Pipeline LLC

AR.WH.03.00024.ROW

  THE BILLY D. PLANT REVOCABLE TRUST UTA   FRONTIER MIDSTREAM, LLC.     9/1/2009
     White   EASEMENT/ROW   10W   21, 20, 17       8N        2009        19341
       Crestwood Arkansas Pipeline LLC

AR.WH.03.00025.ROW

  J.C. SIMMONS   FRONTIER MIDSTREAM, LLC     8/24/2007      White   EASEMENT/ROW
  10W   21       8N        2007        14793        Crestwood Arkansas Pipeline
LLC

AR.WH.03.00026.ROW

  PERRY WAYNE RICE AND BELINDA J. RICE, HUSBAND AND WIFE   FRONTIER MIDSTREAM,
LLC.     4/18/2007      White   EASEMENT/ROW   10W   21       8N        2007   
    6403        Crestwood Arkansas Pipeline LLC

AR.WH.03.00027.ROW

  J.C. SIMMONS, WIDOWER OF CLARA JOYCE SIMMONS   FRONTIER MIDSTREAM, LLC.    
4/18/2007      White   EASEMENT/ROW   10W   21       8N        2007        6405
       Crestwood Arkansas Pipeline LLC

AR.WH.03.00028.ROW

  GARY L. TOWNSEND AND MARILYN TOWNSEND, HUSBAND AND WIFE FOR THE GARY L.
TOWNSEND AND MARILYN S. TOWNSEND LIVING REVOCABLE TRUST   FRONTIER MIDSTREAM,
LLC.     5/2/2007      White   EASEMENT/ROW   10W   21, 22       8N        2007
       7587        Crestwood Arkansas Pipeline LLC

AR.WH.03.00029.ROW

  RICHARD A. HARRISON AND PEGGY A. HARRISON, HUSBAND AND WIFE   FRONTIER
MIDSTREAM, LLC.     5/4/2007      White   EASEMENT/ROW   10W   21       8N     
  2007        7593        Crestwood Arkansas Pipeline LLC

AR.WH.03.00030.ROW

  RICHARD A. HARRISON AND PEGGY A. HARRISON, HUSBAND AND WIFE   FRONTIER
MIDSTREAM, LLC.     8/28/2009      White   EASEMENT/ROW   10W   21       8N     
  2010        1036        Crestwood Arkansas Pipeline LLC

AR.WH.03.00031.ROW

  DAVID LYNN CROCKETT AND VIRGINIA CROCKETT, HUSBAND AND WIFE   FRONTIER
MIDSTREAM, LLC.     6/20/2007      White   EASEMENT/ROW   10W   22       8N     
  2007        12272        Crestwood Arkansas Pipeline LLC

AR.WH.03.00032.ROW

  KENNETH JOE MAY AND MARY ANN MAY   FRONTIER MIDSTREAM, LLC.     6/21/2007     
White   EASEMENT/ROW   10W   22, 27       8N        2007        12277       
Crestwood Arkansas Pipeline LLC

AR.WH.03.00033.ROW

  KENNETH JOE MAY AND MARY ANN MAY   FRONTIER MIDSTREAM, LLC.     7/27/2007     
White   EASEMENT/ROW   10W   22       8N        2007        13405       
Crestwood Arkansas Pipeline LLC

AR.WH.03.00034.ROW

  GERRY LYNN GRAHAM AND PAM GRAHAM   FRONTIER MIDSTREAM, LLC.     8/31/2007     
White   EASEMENT/ROW   10W   22       8N        2007        16269       
Crestwood Arkansas Pipeline LLC

AR.WH.03.00035.ROW

  GARY C. TOWNSEND AND WIFE, STEPHANIE TOWNSEND   FRONTIER MIDSTREAM, LLC.    
5/2/2007      White   EASEMENT/ROW   10W   22       8N        2007        7557
       Crestwood Arkansas Pipeline LLC

AR.WH.03.00036.ROW

  DAVID LYNN CROCKETT AND VIRGINIA CROCKETT, HUSBAND AND WIFE   FRONTIER
MIDSTREAM, LLC.     5/3/2007      White   EASEMENT/ROW   10W   22       8N     
  2007        7563        Crestwood Arkansas Pipeline LLC

AR.WH.03.00037.ROW

  DAVID LYNN CROCKETT AND VIRGINIA CROCKETT, HUSBAND AND WIFE   FRONTIER
MIDSTREAM, LLC.     5/3/2007      White   EASEMENT/ROW   10W   22       8N     
  2007        7569        Crestwood Arkansas Pipeline LLC

AR.WH.03.00038.ROW

  THAD L. TOWNSEND   FRONTIER MIDSTREAM, LLC.     5/3/2007      White  
EASEMENT/ROW   10W   22       8N        2007        7581        Crestwood
Arkansas Pipeline LLC

AR.WH.03.00038.ROW

  THAD L. TOWNSEND AND BRANDY TOWNSEND   FRONTIER MIDSTREAM, LLC.     12/29/2010
     White   EASEMENT/ROW   10W   22       8N        2011        517       
Crestwood Arkansas Pipeline LLC

AR.WH.03.00039.ROW

  LONA M. BENNETT, WIDOW OF JOE R. BENNETT   FRONTIER MIDSTREAM, LLC.    
5/3/2007      White   EASEMENT/ROW   10W   22, 23       8N        2007       
7575        Crestwood Arkansas Pipeline LLC

AR.WH.03.00040.ROW

  RICKY FLOYD AND KIM FLOYD   FRONTIER MIDSTREAM, LLC.     9/30/2009      White
  EASEMENT/ROW   10W   23       8N        2009        19338        Crestwood
Arkansas Pipeline LLC

AR.WH.03.00041.ROW

  KENNETH J. MAY AND MARY ANN MAY   FRONTIER MIDSTREAM, LLC.     10/1/2009     
White   EASEMENT/ROW   10W   22, 23, 26       8N        2009        19349       
Crestwood Arkansas Pipeline LLC

AR.WH.03.00042.ROW

  KENNETH J. MAY AND MARY ANN MAY   FRONTIER MIDSTREAM, LLC.     7/12/2009     
White   EASEMENT/ROW   10W   26       8N        2009        13072       
Crestwood Arkansas Pipeline LLC

AR.WH.03.00043.ROW

  THERESA M. CARROLL, THOMAS W. CARROLL, ROBERT CARROLL, LUNA MAE CARROLL AND
VICKKI CARROLL   FRONTIER MIDSTREAM, LLC.     8/7/2009      White   EASEMENT/ROW
  10W   26       8N        2009        13075        Crestwood Arkansas Pipeline
LLC

AR.WH.03.00044.ROW

  JERREL D. STEVENS AND JOYCE STEVENS, HUSBAND AND WIFE   FRONTIER MIDSTREAM,
LLC.     6/15/2007      White   EASEMENT/ROW   10W   27       8N        2007   
    12282        Crestwood Arkansas Pipeline LLC

AR.WH.03.00045.ROW

  GARY L. TOWNSEND AND MARILYN TOWNSEND, HUSBAND AND WIFE FOR THE GARY L.
TOWNSEND AND MARILYN S. TOWNSEND LIVING REVOCABLE TRUST   FRONTIER MIDSTREAM,
LLC.     9/10/2007      White   EASEMENT/ROW   10W   27       8N        2007   
    15324        Crestwood Arkansas Pipeline LLC

AR.WH.03.00046.ROW

  JERREL D. STEVENS AND JOYCE STEVENS, HUSBAND AND WIFE   FRONTIER MIDSTREAM,
LLC.     9/10/2007      White   EASEMENT/ROW   10W   27       8N        2007   
    15320        Crestwood Arkansas Pipeline LLC

AR.WH.03.00047.ROW

  JERREL D. STEVENS AND JOYCE STEVENS   FRONTIER MIDSTREAM, LLC.     5/20/2009
     White   EASEMENT/ROW   10W   27, 26       8N        2009        13060     
  Crestwood Arkansas Pipeline LLC

AR.WH.03.00048.ROW

  RESURRECTION PROPERTIES, LLC.   FRONTIER MIDSTREAM, LLC.     5/21/2009     
White   EASEMENT/ROW   10W   28, 27, 33, 34       8N        2009        13063   
    Crestwood Arkansas Pipeline LLC

AR.WH.03.00049.ROW

  GEORGE C. SIMPSON AND HELEN V. SIMPSON   FRONTIER MIDSTREAM, LLC.     6/2/2009
     White   EASEMENT/ROW   10W   33       8N        2009        13069       
Crestwood Arkansas Pipeline LLC

AR.WH.03.00050.ROW

  HELEN V. SIMPSON   FRONTIER MIDSTREAM, LLC.     12/17/2009      White  
EASEMENT/ROW   10W   33       8N        2010        1028        Crestwood
Arkansas Pipeline LLC

AR.WH.03.00051.ROW

  GORDON L. ABERNATHIE AND FRANCES G. ABERNATHYIE   FRONTIER MIDSTREAM, LLC.    
1/2/2010      White   EASEMENT/ROW   10W   34       8N        2010        1031
       Crestwood Arkansas Pipeline LLC

AR.WH.03.00052.ROW

  RESURRECTION PROPERTIES, LLC.   FRONTIER MIDSTREAM, LLC.     12/18/2009     
White   EASEMENT/ROW   10W   33       8N        2010        1034       
Crestwood Arkansas Pipeline LLC

AR.WH.03.00054.LSE

  LONA M. BENNETT   FRONTIER MIDSTREAM, LLC.     3/23/2007      White   LEASE  
10W   23       8N        2010        19458        Crestwood Arkansas Pipeline
LLC



--------------------------------------------------------------------------------

File Number   Grantor   Grantee   Agreement Date     County   Agreement Type  
Range   Section   Parish   TWP     Book   Page   Recording Number  
Current Operator

AR.FA.01.00001.ROW

  DAVID ROGALLA AND TERESA ROGALLA, HUSBAND AND WIFE   FRONTIER GAS SERVICES,
LLC.     3/15/2010      Faulkner   EASEMENT/ROW   12W   20       8N         
2010-10118   Crestwood Arkansas Pipeline LLC

AR.FA.01.00002.ROW

  GARY N. KEATHLEY AND SUSAN A. KEATHLEY FAMILY LIMITED PARTNERSHIP   FRONTIER
GAS SERVICES, LLC.     4/29/2010      Faulkner   EASEMENT/ROW   12W   21, 28    
  8N          2010-10121   Crestwood Arkansas Pipeline LLC

AR.FA.01.00003.ROW

  DON BIVENS AND JANETTE BIVENS AS CO-TRUSTEES OF THE BIVENS FAMILY TRUST  
FRONTIER GAS SERVICES, LLC.     2/23/2010      Faulkner   EASEMENT/ROW   12W  
21       8N          2010-10123   Crestwood Arkansas Pipeline LLC

AR.FA.01.00004.ROW

  HASSELL BIVENS   FRONTIER GAS SERVICES, LLC.     2/23/2010      Faulkner  
EASEMENT/ROW   12W   21       8N          2010-10124   Crestwood Arkansas
Pipeline LLC

AR.FA.01.00005.ROW

  IMMA DELL BOULDEN   FRONTIER GAS SERVICES, LLC.     2/22/2010      Faulkner  
EASEMENT/ROW   12W   9       8N          2010-10125   Crestwood Arkansas
Pipeline LLC

AR.FA.01.00006.ROW

  STEPHANIE L. BRADLEY   FRONTIER GAS SERVICES, LLC.     2/17/2010      Faulkner
  EASEMENT/ROW   12W   9       8N          2010-10127   Crestwood Arkansas
Pipeline LLC

AR.FA.01.00007.ROW

  ERWIN BROCK AND MARILYN BROCK   FRONTIER GAS SERVICES, LLC.     3/17/2010     
Faulkner   EASEMENT/ROW   12W   16       8N          2010-10128   Crestwood
Arkansas Pipeline LLC

AR.FA.01.00008.ROW

  RAY W. FUREIGH AND BETTY CLINTON FUREIGH, CO-TRUSTEES OF THE FUREIGH FAMILY
REVOCABLE LIVING TRUST   FRONTIER GAS SERVICES, LLC.     2/23/2010      Faulkner
  EASEMENT/ROW   12W   16       8N          2010-10136   Crestwood Arkansas
Pipeline LLC

AR.FA.01.00009.ROW

  FARRIS E. HOLLIMAN AND ALICE J. HOLLIMAN   FRONTIER GAS SERVICES, LLC.    
2/22/2010      Faulkner   EASEMENT/ROW   12W   16       8N          2010-10142  
Crestwood Arkansas Pipeline LLC

AR.FA.01.00010.ROW

  WILLIAM T. HOOTEN AND BARBARA A. HOOTEN   FRONTIER GAS SERVICES, LLC.    
2/7/2010      Faulkner   EASEMENT/ROW   12W   32       8N          2010-10143  
Crestwood Arkansas Pipeline LLC

AR.FA.01.00011.ROW

  ROLAND B. JENKINS AND DEBORAH K. JENKINS   FRONTIER GAS SERVICES, LLC.    
6/6/2010      Faulkner   EASEMENT/ROW   12W   29       8N          2010-10145  
Crestwood Arkansas Pipeline LLC

AR.FA.01.00012.ROW

  ROLAND B. JENKINS AND DEBORAH K. JENKINS   FRONTIER GAS SERVICES, LLC.    
3/2/2010      Faulkner   EASEMENT/ROW   12W   29       8N          2010-10146  
Crestwood Arkansas Pipeline LLC

AR.FA.01.00013.ROW

  SANDY E. JOLLY AND CATHY A. JOLLY   FRONTIER GAS SERVICES, LLC.     3/22/2010
     Faulkner   EASEMENT/ROW   12W   33       8N          2010-10152   Crestwood
Arkansas Pipeline LLC

AR.FA.01.00014.ROW

  SANDY E. JOLLY AND CATHY A. JOLLY   FRONTIER GAS SERVICES, LLC.     5/26/2010
     Faulkner   EASEMENT/ROW   12W   34       8N          2010-10153   Crestwood
Arkansas Pipeline LLC

AR.FA.01.00015.ROW

  SANDY JOLLY AND CATHY JOLLY   FRONTIER GAS SERVICES, LLC.     3/2/2010     
Faulkner   EASEMENT/ROW   12W   29, 9       8N          2010-10154   Crestwood
Arkansas Pipeline LLC

AR.FA.01.00016.ROW

  CARROLL D. KISSINGER AND MARY INAVERN KISSINGER, TRUSTEES OF THE CARROLL D.
KISSINGER AND MARY INAVERN KISSINGER JOINT REVOCBLE TRUST   FRONTIER GAS
SERVICES, LLC.     3/31/2010      Faulkner   EASEMENT/ROW   12W   32       8N   
      2010-10155   Crestwood Arkansas Pipeline LLC

AR.FA.01.00017.ROW

  TERRY MATHEUS AND DEBORA MATHEUS   FRONTIER GAS SERVICES, LLC.     2/22/2010
     Faulkner   EASEMENT/ROW   12W   9       8N          2010-10158   Crestwood
Arkansas Pipeline LLC

AR.FA.01.00018.ROW

  JANELLE OLIGER   FRONTIER GAS SERVICES, LLC.     3/5/2010      Faulkner  
EASEMENT/ROW   12W   21       8N          2010-10166   Crestwood Arkansas
Pipeline LLC

AR.FA.01.00019.ROW

  MARY FRANCES PEEL, WANDA PEEL AND RICKY L. PEEL   FRONTIER GAS SERVICES, LLC.
    2/26/2010      Faulkner   EASEMENT/ROW   12W   21       8N         
2010-10167   Crestwood Arkansas Pipeline LLC

AR.FA.01.00020.ROW

  MARY FRANCES PEEL   FRONTIER GAS SERVICES, LLC.     2/26/2010      Faulkner  
EASEMENT/ROW   12W   16       8N          2010-10168   Crestwood Arkansas
Pipeline LLC

AR.FA.01.00021.ROW

  ROYCE D. SHUMATE, TRUSTEE OF THE ROYCE D. SHUMATE REVOCABLE TRUST DECLARATION
AND GLENNA D. SHUMATE, TRUSTEE OF THE GLENNA D. SHUMATE REVOCABLE TRUST
DECLARATION   FRONTIER GAS SERVICES, LLC.     2/24/2010      Faulkner  
EASEMENT/ROW   12W   33       8N          2010-10171   Crestwood Arkansas
Pipeline LLC

AR.FA.01.00022.ROW

  RICARDO SUAREZ-GARTNER   FRONTIER GAS SERVICES, LLC.     4/22/2010     
Faulkner   EASEMENT/ROW   12W   30       8N          2010-10175   Crestwood
Arkansas Pipeline LLC

AR.FA.01.00023.ROW

  W. C. SWAFFER AND FRANCES H. SWAFFAR, IN TRUST, AS TRUSTEES OF THE W. C.
SWAFFAR AND FRANCES H. SWAFFAR JOINT REVOCABLE TRUST   FRONTIER GAS SERVICES,
LLC.     3/3/2010      Faulkner   EASEMENT/ROW   12W, 12W   21, 20      
  8N,
8N   
         2010-10176   Crestwood Arkansas Pipeline LLC

AR.FA.01.00024.ROW

  CHARLES C. TUBBE AND CARLENE L. TUBBE, AS CO- TRUSTEES OF THE CHARLES C. TUBBE
AND CARLENE L. TUBBE REVOCABLE TRUST   FRONTIER GAS SERVICES, LLC.     3/3/2010
     Faulkner   EASEMENT/ROW   12W   16       8N          2010-10178   Crestwood
Arkansas Pipeline LLC

AR.FA.01.00025.ROW

  JANICE M. HALSEY, TRUSTEE OF THE BRONNIE A. HALSEY IRREVOCABLE TRUST  
FRONTIER GAS SERVICES, LLC.     6/26/2010      Faulkner   EASEMENT/ROW   12W  
34       8N          2010-12583   Crestwood Arkansas Pipeline LLC

AR.FA.01.00026.ROW

  SANDY JOLLY AND CATHY JOLLY   FRONTIER GAS SERVICES, LLC.     7/9/2010     
Faulkner   EASEMENT/ROW   12W   29       8N          2010-14569   Crestwood
Arkansas Pipeline LLC

AR.FA.01.00027.ROW

  DAVID ROGALLA AND TERESA E. A. TAYLOR ROGALLA, HUSBAND AND WIFE, DAVID C. J.
TAYLOR AND SHARON LEE TAYLOR, AND DEBORAH L. TAYLOR   FRONTIER GAS SERVICES,
LLC.     9/2/2010      Faulkner   EASEMENT/ROW   12W   20       8N         
2010-19794   Crestwood Arkansas Pipeline LLC

AR.FA.01.00030.ROW

  BUNEVA C. CLARK AND ALVIN V. BOWIE TRUSTEES OF THE TUN V. BOWIE AND LOELL V.
BOWIE IRREVOCABLE TRUST   FRONTIER GAS SERVICES, LLC.     2/25/2011     
Faulkner   EASEMENT/ROW   12W   34, 3      
  8N,
7N   
         2011-4846   Crestwood Arkansas Pipeline LLC

AR.FA.01.00031.ROW

  JANICE M. HALSEY, TRUSTEE OF THE BRONNIE A. HALSEY IRREVOCABLE TRUST  
FRONTIER GAS SERVICES, LLC.     3/25/2011      Faulkner   EASEMENT/ROW   12W  
34       8N          2011-5212   Crestwood Arkansas Pipeline LLC

AR.FA.01.00033.ROW

  T. J. BOWIE   FRONTIER GAS SERVICES, LLC.     4/14/2010      Faulkner  
EASEMENT/ROW   12W   22,15       7N          2010-10116   Crestwood Arkansas
Pipeline LLC

AR.FA.01.00034.ROW

  WILLIE JANE HAVENS BRYANT, LIFE ESTATE, ROY BRYANT, DAVID HASTINGS AND RHONDA
HASTINGS, HIS WIFE, NICKY HAVENS AND STEPHANIE HAVENS, HIS WIFE, AND MONTY
HAVENS OR JO-ELLEN HAVENS, TRUSTEE OF THE MONTY AND JO-ELLEN HAVENS JOINT TRUST
  FRONTIER GAS SERVICES, LLC.     3/25/2010      Faulkner   EASEMENT/ROW   12W  
11       7N          2010-10117   Crestwood Arkansas Pipeline LLC

AR.FA.01.00035.ROW

  LEO JOHNSON AND DONALD W. GUSTAFSON, AS TRUSTEE OF THE DONALD W. GUSTAFSON
LIVING TRUST   FRONTIER GAS SERVICES, LLC.     5/24/2010      Faulkner  
EASEMENT/ROW   12W   4       7N          2010-10120   Crestwood Arkansas
Pipeline LLC

AR.FA.01.00036.ROW

  T.O. BEASLEY FARMS, INC.   FRONTIER GAS SERVICES, LLC.     3/29/2010     
Faulkner   EASEMENT/ROW   12W   14, 13       7N          2010-10122   Crestwood
Arkansas Pipeline LLC

AR.FA.01.00037.ROW

  NATHAN SHAWN BOWIE   FRONTIER GAS SERVICES, LLC.     4/14/2010      Faulkner  
EASEMENT/ROW   12W   15       7N          2010-10126   Crestwood Arkansas
Pipeline LLC

AR.FA.01.00038.ROW

  AUBREY LYNN BROWN AND JANICE BROWN, HIS WIFE   FRONTIER GAS SERVICES, LLC.    
2/26/2010      Faulkner   EASEMENT/ROW   12W   2,3       7N          2010-10129
  Crestwood Arkansas Pipeline LLC

AR.FA.01.00039.ROW

  ROBERT E. CLARK, AKA BOB E. CLARK AND BUNEVA CLARK   FRONTIER GAS SERVICES,
LLC.     5/25/2010      Faulkner   EASEMENT/ROW   12W   3       7N         
2010-10131   Crestwood Arkansas Pipeline LLC

AR.FA.01.00040.ROW

  DARRELL E. COX AND CAROLYN J. COX   FRONTIER GAS SERVICES, LLC.     5/10/2010
     Faulkner   EASEMENT/ROW   12W   2       7N          2010-10132   Crestwood
Arkansas Pipeline LLC

AR.FA.01.00041.ROW

  WILLIAM (BILL) H. CRAWFORD AND MYRA L. CRAWFORD   FRONTIER GAS SERVICES, LLC.
    3/19/2010      Faulkner   EASEMENT/ROW   12W   33, 4      
  8N,
7N   
         2010-10133   Crestwood Arkansas Pipeline LLC

AR.FA.01.00042.ROW

  MARY ANNETTE DAY AND JOE WAYNE DAY   FRONTIER GAS SERVICES, LLC.     4/19/2010
     Faulkner   EASEMENT/ROW   12W   22       7N          2010-10134   Crestwood
Arkansas Pipeline LLC

AR.FA.01.00043.ROW

  JOHN FORTSON AND SHANDA FORTSON   FRONTIER GAS SERVICES, LLC.     3/15/2010   
  Faulkner   EASEMENT/ROW   12W   21, 16       7N          2010-10135  
Crestwood Arkansas Pipeline LLC

AR.FA.01.00044.ROW

  TROY GRIFFITH AND JANETTA GRIFFITH   FRONTIER GAS SERVICES, LLC.     3/11/2010
     Faulkner   EASEMENT/ROW   12W   12       7N          2010-10137   Crestwood
Arkansas Pipeline LLC

AR.FA.01.00045.ROW

  JANICE M. HALSEY, TRUSTEE OF THE BRONNIE A. HALSEY IRREVOCABLE TRUST  
FRONTIER GAS SERVICES, LLC.     4/21/2010      Faulkner   EASEMENT/ROW   12W  
2, 3       7N          2010-10138   Crestwood Arkansas Pipeline LLC

AR.FA.01.00046.ROW

  CALVIN HARVEY AND DEBRA HARVEY   FRONTIER GAS SERVICES, LLC.     3/13/2010   
  Faulkner   EASEMENT/ROW   12W   10       7N          2010-10139   Crestwood
Arkansas Pipeline LLC

AR.FA.01.00047.ROW

  DAVID A. HIGGINS AND PHERBY HIGGINS   FRONTIER GAS SERVICES, LLC.    
5/28/2010      Faulkner   EASEMENT/ROW   12W   3       7N          2010-10140  
Crestwood Arkansas Pipeline LLC

AR.FA.01.00048.ROW

  GARY R. HILL   FRONTIER GAS SERVICES, LLC.     3/16/2010      Faulkner  
EASEMENT/ROW   12W   10       7N          2010-10141   Crestwood Arkansas
Pipeline LLC

AR.FA.01.00049.ROW

  HARRELL HOSMAN AND KATRINA HOSMAN   FRONTIER GAS SERVICES, LLC.     3/19/2010
     Faulkner   EASEMENT/ROW   12W   11       7N          2010-10144   Crestwood
Arkansas Pipeline LLC

AR.FA.01.00050.ROW

  DOYLE H. JOLLY AND GRACE JOLLY   FRONTIER GAS SERVICES, LLC.     3/1/2010     
Faulkner   EASEMENT/ROW   12W   5,6,3       7N          2010-10147   Crestwood
Arkansas Pipeline LLC

AR.FA.01.00051.ROW

  FREDDIE L. JOHNSON AND PAULA JOHNSON   FRONTIER GAS SERVICES, LLC.    
5/27/2010      Faulkner   EASEMENT/ROW   12W   1       7N          2010-10148  
Crestwood Arkansas Pipeline LLC

AR.FA.01.00052.ROW

  TERRY JOHNSON AND GENEVA JOHNSON   FRONTIER GAS SERVICES, LLC.     5/27/2010
     Faulkner   EASEMENT/ROW   12W   1       7N          2010-10149   Crestwood
Arkansas Pipeline LLC

AR.FA.01.00053.ROW

  TERRY W. JOHNSON AND MARGIE SUE JOHNSON   FRONTIER GAS SERVICES, LLC.    
3/25/2010      Faulkner   EASEMENT/ROW   12W   11       7N          2010-10150  
Crestwood Arkansas Pipeline LLC

AR.FA.01.00054.ROW

  DOYLE H. JOLLY AND GRACE E. JOLLY   FRONTIER GAS SERVICES, LLC.     3/1/2010
     Faulkner   EASEMENT/ROW   12W   3,10       7N          2010-10151  
Crestwood Arkansas Pipeline LLC

AR.FA.01.00055.ROW

  JOE T. LASLEY, AKA JOSEPH TERRELL LASLEY, JR AKA JOEY LASLEY AND KELLIE
LASLEY, AKA KELLEY LASLEY   FRONTIER GAS SERVICES, LLC.     4/7/2010     
Faulkner   EASEMENT/ROW   12W   18,13       7N          2010-10156   Crestwood
Arkansas Pipeline LLC

AR.FA.01.00056.ROW

  JACKIE L. MAY AND MARY H. MAY   FRONTIER GAS SERVICES, LLC.     3/11/2010     
Faulkner   EASEMENT/ROW   12W   4,5,9       7N          2010-10159   Crestwood
Arkansas Pipeline LLC

AR.FA.01.00057.ROW

  MEDICAL APPLICATIONS GROUP, LLC.       3/9/2010      Faulkner   EASEMENT/ROW  
12W   3,10       7N          2010-10162   Crestwood Arkansas Pipeline LLC

AR.FA.01.00058.ROW

  DENNIS MILLER AND TERESA MILLER   FRONTIER GAS SERVICES, LLC.     5/30/2010   
  Faulkner   EASEMENT/ROW   12W   11       7N          2010-10163   Crestwood
Arkansas Pipeline LLC

AR.FA.01.00059.ROW

  EUGENE NEELY AND BARBARA NEELY   FRONTIER GAS SERVICES, LLC.     3/24/2010   
  Faulkner   EASEMENT/ROW   12W   11       7N          2010-10164   Crestwood
Arkansas Pipeline LLC

AR.FA.01.00060.ROW

  ERIC R. NULSEN AND GILLIAN E. NULSEN   FRONTIER GAS SERVICES, LLC.    
4/9/2010      Faulkner   EASEMENT/ROW   12W   10       7N          2010-10165  
Crestwood Arkansas Pipeline LLC

AR.FA.01.00061.ROW

  EDWARDS L. ROBERTS AND MARTHA ROBERTS   FRONTIER GAS SERVICES, LLC.    
5/20/2010      Faulkner   EASEMENT/ROW   12W   1       7N          2010-10169  
Crestwood Arkansas Pipeline LLC



--------------------------------------------------------------------------------

AR.FA.01.00062.ROW

  RONNIE ROBERTSON AND SUSAN ROBERTSON   FRONTIER GAS SERVICES, LLC.    
3/13/2010      Faulkner   EASEMENT/ROW   12W   9,10,15     7N         2010-10170
    Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00063.ROW

  EVELYN SUE SIMPSON, JAMES D. SIMPSON, II. DANNA SUE SAWRIE, AND DEBORAH
CLEMONS   FRONTIER GAS SERVICES, LLC.     3/24/2010      Faulkner   EASEMENT/ROW
  11W   7     7N         2010-10172      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00064.ROW

  HARVEY SISSON AND SHELLIE SISSON   FRONTIER GAS SERVICES, LLC.     3/13/2010
     Faulkner   EASEMENT/ROW   12W   5     7N         2010-10173      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00065.ROW

  HOLLIS O. STARR   FRONTIER GAS SERVICES, LLC.     3/24/2010      Faulkner  
EASEMENT/ROW   11W   7     7N         2010-10174      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00066.ROW

  JASON J. TAPLEY AND CARLIE TAPLEY   FRONTIER GAS SERVICES, LLC.     3/30/2010
     Faulkner   EASEMENT/ROW   12W   4     7N         2010-10177      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00067.ROW

  WEIR FAMILY FARM, LLC.   FRONTIER GAS SERVICES, LLC.     3/16/2010     
Faulkner   EASEMENT/ROW   12W   21     7N         2010-10179      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00068.ROW

  KENNETH WILCOX, TRUSTEE OF THE KENNETH WILCOX REVOCABLE TRUST   FRONTIER GAS
SERVICES, LLC.     3/23/2010      Faulkner   EASEMENT/ROW   12W   4     7N      
  2010-10180      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00069.ROW

  KENNETH WILCOX, TRUSTEE OF THE KENNETH WILCOX REVOCABLE TRUST AND RUTH WATSON
WILCOX, TRUSTEE OF THE RUTH WATSON WILCOX REVOCABLE TRUST   FRONTIER GAS
SERVICES, LLC.     3/11/2010      Faulkner   EASEMENT/ROW   12W   3,4,9,10    
7N         2010-10181      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00070.ROW

  CARROLL D. WINTER AND JANIS KAY WINTER, CO-TRUSTEES OF THE WINTER FAMILY
REVOCABLE LIVING TRUST   FRONTIER GAS SERVICES, LLC.     3/17/2010      Faulkner
  EASEMENT/ROW   12W   11,12     7N         2010-10182      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00071.ROW

  TIM D. WOOD   FRONTIER GAS SERVICES, LLC.     3/25/2010      Faulkner  
EASEMENT/ROW   12W   10     7N         2010-10183      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00072.ROW

  MCNEW FAMILY TRUST, NORMAN I. MCNEW, TRUSTEE   FRONTIER GAS SERVICES, LLC.    
6/28/2010      Faulkner   EASEMENT/ROW   12W   4,9     7N         2010-12584   
  Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00073.ROW

  MARK BOWIE AND SHEREE BOWIE   FRONTIER GAS SERVICES, LLC.     8/6/2010     
Faulkner   EASEMENT/ROW   12W   22,15     7N         2010-14562      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00074.ROW

  ELWOOD M. WOLFE AND ANN B. WOLFE   FRONTIER GAS SERVICES, LLC.     8/2/2010   
  Faulkner   EASEMENT/ROW   12W   17     7N         2010-14563      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00075.ROW

  SHERRY ANNETTE SIMPSON AKA SHERRY ANNETTE SIMPSON BOUCHER AND SHERRILL THOMAS
SIMPSON AKA SHIRRELL THOMAS SIMPSON AND AMANDA SIMPSON   FRONTIER GAS SERVICES,
LLC.     7/28/2010      Faulkner   EASEMENT/ROW   11W   9,16     7N        
2010-14564      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00076.ROW

  SUE SIMPSON   FRONTIER GAS SERVICES, LLC.     7/28/2010      Faulkner  
EASEMENT/ROW   11W   16     7N         2010-14565      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00077.ROW

  THE JOHN L. AND SHIRLEY ANN BOWIE REVOCABLE TRUST   FRONTIER GAS SERVICES,
LLC.     8/10/2010      Faulkner   EASEMENT/ROW   12W   14,23     7N        
2010-14566      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00078.ROW

  RAYBURN J. LASLEY AKA R.J. LASLEY AND ATHELENE LASLEY AKA ETHELEEN LASLEY  
FRONTIER GAS SERVICES, LLC     8/16/2010      Faulkner   EASEMENT/ROW   11W   16
    7N         2010-16027      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00079.ROW

  STEVEN W. HARRINGTON   FRONTIER GAS SERVICES, LLC     8/17/2010      Faulkner
  EASEMENT/ROW   11W   16     7N         2010-16028      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00080.ROW

  LYNDON H. FREEMAN LIVING TRUST AGREEMENT   FRONTIER GAS SERVICES, LLC    
8/17/2010      Faulkner   EASEMENT/ROW   12W   7     7N         2010-16029     
Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00081.ROW

  CHRISTINE MURCHISON   FRONTIER GAS SERVICES, LLC     8/16/2010      Faulkner  
EASEMENT/ROW   12W   14     7N         2010-16030      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00082.ROW

  H.T. HEFFINGTON AND LORA HEFFINGTON AND DAVID KELL HEFFINGTON   FRONTIER GAS
SERVICES, LLC     8/11/2010      Faulkner   EASEMENT/ROW   11W   21     7N      
  2010-16031      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00083.ROW

  BONNIE SHAW   FRONTIER GAS SERVICES, LLC     4/28/2010      Faulkner  
EASEMENT/ROW   12W   21     7N         2010-16032      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00084.ROW

  STEPHEN HALTER AND MARY FRANCES HALTER   FRONTIER GAS SERVICES, LLC    
8/19/2010      Faulkner   EASEMENT/ROW   11W   8     7N         2010-16033     
Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00085.ROW

  WILLIAM MATTHEW MILLER AND BELINDA L. MILLER   FRONTIER GAS SERVICES, LLC    
8/18/2010      Faulkner   EASEMENT/ROW   11W   16     7N         2010-16034     
Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00086.ROW

  RAYMOND SUBLETT AND EMMA SUBLETT   FRONTIER GAS SERVICES, LLC     8/12/2010   
  Faulkner   EASEMENT/ROW   12W   8     7N         2010-16035      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00087.ROW

  EMMA SUBLETT AND JANETTE GOODRICH, CO-EXECUTORS OF THE NAOMI E. WILEY ESTATE  
FRONTIER GAS SERVICES, LLC     8/13/2010      Faulkner   EASEMENT/ROW   12W   8
    7N         2010-16036      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00088.ROW

  DAN WALL AND RITA WALL   FRONTIER GAS SERVICES, LLC     8/27/2010     
Faulkner   EASEMENT/ROW   11W   8     7N         2010-16037      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00089.ROW

  TOMMY POTTS AND CAROLYN POTTS   FRONTIER GAS SERVICES, LLC.     8/30/2010     
Faulkner   EASEMENT/ROW   12W   9     7N         2010-16038      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00090.ROW

  RICKEY L. MCGINTY AND SHERRY L. MCGINTY   FRONTIER GAS SERVICES, LLC    
8/23/2010      Faulkner   EASEMENT/ROW   12W   9     7N         2010-16041     
Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00091.ROW

  PAUL MCGINTY   FRONTIER GAS SERVICES, LLC     8/25/2010      Faulkner  
EASEMENT/ROW   12W   9     7N         2010-16042      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00092.ROW

  JIMMY D. COVINGTON AND CHRISTY CLIFTON AND DEBBIE BARNETT   FRONTIER GAS
SERVICES, LLC     8/24/2010      Faulkner   EASEMENT/ROW   12W   9     7N      
  2010-16043      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00093.ROW

  EMMA JEAN LANKFORD   FRONTIER GAS SERVICES, LLC     8/21/2010      Faulkner  
EASEMENT/ROW   12W   17     7N         2010-16044      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00094.ROW

  OSCAR A. WESTHOFF AND LINDA K. WESTHOFF   FRONTIER GAS SERVICES, LLC    
8/27/2010      Faulkner   EASEMENT/ROW   12W   9     7N         2010-16045     
Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00095.ROW

  THE TIMBERS IRREVOCABLE TRUST DATED JULY 12, 2010, PAUL TIMBERS AND ALICE
TIMBERS, CO-TRUSTEES   FRONTIER GAS SERVICES, LLC.     8/6/2010      Faulkner  
EASEMENT/ROW   11W   6,7,8     7N         2010-16046      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00096.ROW

  SHIRLEY A. MONTGOMERY, TRUSTEE OF THE SHIRLEY A. MONTGOMERY REVOCABLE TRUST  
FRONTIER GAS SERVICES, LLC     8/12/2010      Faulkner   EASEMENT/ROW   12W   7
    7N         2010-16047      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00097.ROW

  HELEN S. ROBBINS, TRUSTEE OF LOUIS R. ROBBINS TRUST   FRONTIER GAS SERVICES,
LLC.     8/19/2010      Faulkner   EASEMENT/ROW   12W   22     7N        
2010-16048      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00098.ROW

  MARIPOSA LAND COMPANY AND FLOYD KNIGHTON   FRONTIER GAS SERVICES, LLC    
8/5/2010      Faulkner   EASEMENT/ROW   11W   8     7N         2010-16049     
Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00099.ROW

  MARIPOSA LAND COMPANY AND JOHN AND GEORGIANNA GUTHRIE   FRONTIER GAS SERVICES,
LLC     8/5/2010      Faulkner   EASEMENT/ROW   11W   8     7N        
2010-16050      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00100.ROW

  FABERN JOE MCDONALD AND TONI JOE MCDONALD   FRONTIER GAS SERVICES, LLC    
8/10/2010      Faulkner   EASEMENT/ROW   11W   17, 8     7N         2010-16051
     Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00101.ROW

  FABERN JOE MCDONALD AND KELLY ANN MCDONALD   FRONTIER GAS SERVICES, LLC    
8/18/2010      Faulkner   EASEMENT/ROW   11W   8     7N         2010-16052     
Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00102.ROW

  KENNETH WILCOX, TRUSTEE OF THE KENNETH WILCOX REVOCABLE TRUST   FRONTIER GAS
SERVICES, LLC     9/3/2010      Faulkner   EASEMENT/ROW   12W   9     7N        
2010-18901      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00103.ROW

  RUTH R. MCCUE, TRUSTEE OF THE RUTH R. MCCUE TRUST   FRONTIER GAS SERVICES, LLC
    9/2/2010      Faulkner   EASEMENT/ROW   12W   22, 15     7N        
2010-18902      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00104.ROW

  MARVINNA J. SMITH AND RUSSELL V. SMITH   FRONTIER GAS SERVICES, LLC    
9/30/2010      Faulkner   EASEMENT/ROW   12W   15     7N         2010-18903     
Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00105.ROW

  DAVID SCOTT WARR AND GAYE NELL WARR, TRUSTEE OF THE GEORGIA U. SHAW REVOCABLE
TRUST   FRONTIER GAS SERVICES, LLC     3/23/2010      Faulkner   EASEMENT/ROW  
12W   21     7N         2010-19793      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00106.ROW

  RANDOLPH CARDIN   FRONTIER GAS SERVICES, LLC     11/10/2010      Faulkner  
EASEMENT/ROW   11W   7     7N         2010-21290      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00107.ROW

  RANDOLPH CARDIN   FRONTIER GAS SERVICES, LLC     3/10/2010      Faulkner  
EASEMENT/ROW   11W   7     7N         2010-10130      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00108.ROW

  HOLLIS O. STARR AND LUCY A. STARR   FRONTIER GAS SERVICES, LLC     12/7/2010
     Faulkner   EASEMENT/ROW   11W   7     7N         2010-22406      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00109.ROW

  JOE T. LASLEY, AKA JOSEPH TERRELL LASLEY, JR. AKA JOEY LASLEY AND KELLIE
LASLEY, AKA KELLEY LASLEY AND ALSO THE JOSEPH TERRELL LASLEY, JR. REVOCABLE
TRUST   FRONTIER GAS SERVICES, LLC     12/6/2010      Faulkner   EASEMENT/ROW  
11W, 12W   13, 18     7N         2010-22534      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00110.ROW

  BLANCHE H. WARD, PATRICIA NORRIS, AND PEGGY PRYOR, CO-TRUSTEES OF BLANCHE MDH
TRUST   FRONTIER GAS SERVICES, LLC     1/21/2011      Faulkner   EASEMENT/ROW  
12W   12     7N         2011-1472      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00111.ROW

  GARY CROSS   FRONTIER GAS SERVICES, LLC     1/17/2011      Faulkner  
EASEMENT/ROW   12W   18     7N         2011-1473      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00112.ROW

  HOWARD CROSS   FRONTIER GAS SERVICES, LLC     1/17/2011      Faulkner  
EASEMENT/ROW   12W   18     7N         2011-1474      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00113.ROW

  SHIRLEY A. MONTGOMERY, TRUSTEE OF THE SHIRLEY A. MONTGOMERY REVOCABLE TRUST  
FRONTIER GAS SERVICES, LLC     1/26/2011      Faulkner   EASEMENT/ROW   12W   7,
18     7N         2011-4496      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00114.ROW

  LINDA F. THORNTON   FRONTIER GAS SERVICES, LLC     1/13/2011      Faulkner  
EASEMENT/ROW   12W   9     7N         2011-4498      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00115.ROW

  JIM TAPLEY AND KATHEY TAPLEY   FRONTIER GAS SERVICES, LLC     3/18/2011     
Faulkner   EASEMENT/ROW   12W   30     7N         2011-4547      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00116.ROW

  BUNEVA C. CLARK AND ALVIN V. BOWIE TRUSTEES OF THE TUN V. BOWIE AND LOELL V.
BOWIE IRREVOCABLE TRUST   FRONTIER GAS SERVICES, LLC     2/25/2011      Faulkner
  EASEMENT/ROW   12W   34, 3     8N, 7N         2011-4846      Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00117.ROW

  WOODROW M. PARKER AND MARGIE R. PARKER   FRONTIER GAS SERVICES, LLC    
3/28/2011      Faulkner   EASEMENT/ROW   11W   19     7N         2011-5210     
Crestwood
Arkansas
Pipeline
LLC

AR.FA.01.00118.ROW

  H.T. HEFFINGTON, LORA HEFFINGTON, AND DAVID KELL HEFFINGTON   FRONTIER GAS
SERVICES, LLC     3/24/2011      Faulkner   EASEMENT/ROW   11W   17     7N      
  2011-5211      Crestwood
Arkansas
Pipeline
LLC



--------------------------------------------------------------------------------

AR.FA.01.00119.ROW

  HAZEL LASLEY   FRONTIER GAS SERVICES, LLC     3/30/2011      Faulkner  
EASEMENT/ROW   11W   18       7N          2011-5310   Crestwood Arkansas
Pipeline LLC

AR.FA.01.00120.ROW

  DENNY R. SMITH AND NANCY G. SMITH   FRONTIER GAS SERVICES, LLC     6/8/2011   
  Faulkner   EASEMENT/ROW   12W   35       8N          2011-9600   Crestwood
Arkansas Pipeline LLC

AR.FA.01.00121.ROW

  DAVID A. HIGGINS AND PHERBY HIGGINS   FRONTIER GAS SERVICES, LLC     4/30/2011
     Faulkner   EASEMENT/ROW   12W   3       7N          2011-7165   Crestwood
Arkansas Pipeline LLC

AR.FA.01.00122.ROW

  LEIGH S. BARNETT   FRONTIER GAS SERVICES, LLC     6/15/2011      Faulkner  
EASEMENT/ROW   12W   35       8N          2011-9542   Crestwood Arkansas
Pipeline LLC

AR.FA.01.00123.ROW

  CHARLES EDWARD KELSO AND JOY L. KELSO   FRONTIER GAS SERVICES, LLC    
6/28/2011      Faulkner   EASEMENT/ROW   13W   14, 15       7N         
2011-10951   Crestwood Arkansas Pipeline LLC

AR.FA.01.00124.ROW

  OTTO DENTAL SUPPLY, INC   CRESTWOOD ARKANSAS PIPELINE, LLC     7/5/2011     
Faulkner   EASEMENT/ROW               2011-10953   Crestwood Arkansas Pipeline
LLC

AR.FA.01.00125.ROW

  W.R. OTTO AND WIFE, PATSY OTTO   CRESTWOOD ARKANSAS PIPELINE, LLC     7/5/2011
     Faulkner   EASEMENT/ROW               2011-10952   Crestwood Arkansas
Pipeline LLC

AR.FA.01.00126.ROW

  TRUSTEES OF THE JERRY NEAL HENDERSON AND CAROLYN ROWLETT HENDERSON JOINT
REVOCABLE TRUST DECLARATION   CRESTWOOD ARKANSAS PIPELINE, LLC     7/18/2010   
  Faulkner   EASEMENT/ROW   13W   13       7N          2011-11659   Crestwood
Arkansas Pipeline LLC

AR.FA.01.00127.ROW

  MELVIN JENNINGS AND MARY JENNINGS   CRESTWOOD ARKANSAS PIPELINE LLC    
8/1/2011      Faulkner   EASEMENT/ROW   12W   2       7N          2011-12286  
Crestwood Arkansas Pipeline LLC

AR.FA.01.00128.ROW

  SAMMIE D. COCKRELL AND HUSBAND, ROBERT T. COCKRELL   CRESTWOOD ARKANSAS
PIPELINE, LLC     7/25/2011      Faulkner   EASEMENT/ROW   13W   13       7N   
      2011-14292   Crestwood Arkansas Pipeline LLC

AR.FA.01.00129.ROW

  DONALD D. LOWERY AND DONNA K. LOWERY   CRESTWOOD ARKANSAS PIPELINE, LLC.    
9/6/2011      Faulkner   EASEMENT/ROW   12W   33, 3, 34, 4      
  8N,
7N   
         2011-14290   Crestwood Arkansas Pipeline LLC

AR.FA.01.00130.ROW

  FARRIS L. BURROUGHS AND MARILYN R. BURROUGHS   CRESTWOOD ARKANSAS PIPELINE,
LLC.     12/8/2011      Faulkner   EASEMENT/ROW   12W   1, 2       7N         
2011-20183   Crestwood Arkansas Pipeline LLC

AR.FA.01.00131.ROW

  GARY N. KEATHLEY AND SUSAN A. KEATHLEY FAMILY LIMITED PARTNERSHIP   CRESTWOOD
ARKANSAS PIPELINE, LLC.     2/7/2012      Faulkner   EASEMENT/ROW   12W   28    
  8N          2012-3160   Crestwood Arkansas Pipeline LLC

AR.FA.01.00132.ROW

  WOOTEN BROTHERS CONSTRUCTION, INC.   CRESTWOOD ARKANSAS PIPELINE, LLC.    
4/21/2011      Faulkner   EASEMENT/ROW   11W   17, 20       7N         
2011-7167   Crestwood Arkansas Pipeline LLC

AR.FA.01.00133.ROW

  WILLIAM RUSSELL EVERETT AND TIMSEY L. EVERETT   CRESTWOOD ARKANSAS PIPELINE,
LLC.     4/26/2011      Faulkner   EASEMENT/ROW   13W   26       7N         
2011-7169   Crestwood Arkansas Pipeline LLC

AR.FA.01.00134.ROW

  T-MOUNTAIN RANCH, LLC.   CRESTWOOD ARKANSAS PIPELINE, LLC.     5/2/2011     
Faulkner   EASEMENT/ROW   13W   26       7N          2011-8715   Crestwood
Arkansas Pipeline LLC

AR.FA.01.00135.ROW

  TRACY MANN AND NANCY MANN   CRESTWOOD ARKANSAS PIPELINE, LLC.     5/5/2011   
  Faulkner   EASEMENT/ROW   13W   10       7N          2011-7331   Crestwood
Arkansas Pipeline LLC

AR.FA.01.00136.ROW

  KENNETH WILCOX TRUSTEE REVOCABLE TRUST   CRESTWOOD ARKANSAS PIPELINE, LLC.    
5/10/2011      Faulkner   EASEMENT/ROW   12W   19       7N          2011-7550  
Crestwood Arkansas Pipeline LLC

AR.FA.01.00137.ROW

  CHARLES H. KNOPP AND BEVERLY T. KNOPP   CRESTWOOD ARKANSAS PIPELINE, LLC.    
5/18/2011      Faulkner   EASEMENT/ROW   13W   10       7N          2011-8716  
Crestwood Arkansas Pipeline LLC

AR.FA.01.00138.ROW

  WILLIAM P. MERRITT AND JIMMIE MERRITT, CO-TRUSTEES OF THE MERRITT FAMILY TRUST
AGREEMENT   CRESTWOOD ARKANSAS PIPELINE, LLC.     5/17/2011      Faulkner  
EASEMENT/ROW   13W   26       7N          2011-8239   Crestwood Arkansas
Pipeline LLC

AR.FA.01.00139.ROW

  MELTON COTTON AND ANNA COTTON   CRESTWOOD ARKANSAS PIPELINE, LLC.    
5/26/2011      Faulkner   EASEMENT/ROW   13W   26       7N          2011-8717  
Crestwood Arkansas Pipeline LLC

AR.FA.01.00141.ROW

  CHARLES N. CARDIN AND SUZANNE CARDIN   CRESTWOOD ARKANSAS PIPELINE, LLC.    
5/26/2011      Faulkner   EASEMENT/ROW   13W   26       7N          2011-8718  
Crestwood Arkansas Pipeline LLC

AR.FA.01.00142.ROW

  DAVID N. BELL AND JAMES F. BELL AND MARTHA BELL   CRESTWOOD ARKANSAS PIPELINE,
LLC.     5/2/2011      Faulkner   EASEMENT/ROW   11W   17       7N         
2011-7166   Crestwood Arkansas Pipeline LLC

AR.FA.01.00143.ROW

  THOMAS RANDEL ROBERTS AND WIFE, REBECCA SUE ROBERTS   CRESTWOOD ARKANSAS
PIPELINE, LLC.     6/21/2011      Faulkner   EASEMENT/ROW   13W   10       7N   
      2011-10030   Crestwood Arkansas Pipeline LLC

AR.FA.01.00144.ROW

  BILLY P. TYLER AND CATHY N. TYLER, CO-TRUSTEES OF THE CATHY N. TYLER REVOCABLE
TRUST   CRESTWOOD ARKANSAS PIPELINE, LLC.     6/3/2011      Faulkner  
EASEMENT/ROW   13W   3, 13, 15, 14       7N          2011-8714   Crestwood
Arkansas Pipeline LLC

AR.FA.01.00145.ROW

  DENNY R. SMITH AND NANCY G. SMITH   CRESTWOOD ARKANSAS PIPELINE, LLC.    
6/8/2011      Faulkner   EASEMENT/ROW   12W   35       8N          2011-9600  
Crestwood Arkansas Pipeline LLC

AR.FA.01.00146.ROW

  JAMES D. CAMP AND DONNA CAMP   CRESTWOOD ARKANSAS PIPELINE, LLC.     6/13/2011
     Faulkner   EASEMENT/ROW   12W   35       8N          2011-9541   Crestwood
Arkansas Pipeline LLC

AR.FA.01.00147.ROW

  SANDY E. JOLLY AND CATHY A. JOLLY   CRESTWOOD ARKANSAS PIPELINE, LLC.    
6/14/2011      Faulkner   EASEMENT/ROW   12W   34       8N          2011-9543  
Crestwood Arkansas Pipeline LLC

AR.FA.01.00149.ROW

  THOMAS RANDEL ROBERTS AND WIFE, REBECCA SUE ROBERTS   CRESTWOOD ARKANSAS
PIPELINE, LLC.     6/21/2011      Faulkner   EASEMENT/ROW   13W   10       7N   
      2011-10029   Crestwood Arkansas Pipeline LLC

AR.FA.01.00150.ROW

  RODNEY L. NESS AND CAROLYN J. NESS   CRESTWOOD ARKANSAS PIPELINE, LLC.    
4/7/2011      Faulkner   EASEMENT/ROW   11W   20, 19       7N          2011-7168
  Crestwood Arkansas Pipeline LLC

AR.FA.01.00151.ROW

  ROBBIE JEAN KILPATRICK AS TRUSTEE OF THE ROBBIE JEAN KILPATRICK TRUST  
CRESTWOOD ARKANSAS PIPELINE, LLC.     4/18/2011      Faulkner   EASEMENT/ROW  
12W   20       7N          2011-6388   Crestwood Arkansas Pipeline LLC

AR.FA.01.00152.ROW

  T.R. KILPATRICK (DECEASED) AND ROBBIE KILPATRICK   CRESTWOOD ARKANSAS
PIPELINE, LLC.     4/18/2011      Faulkner   EASEMENT/ROW   12W   20       7N   
      2011-6389   Crestwood Arkansas Pipeline LLC

AR.FA.01.00153.ROW

  DANIEL STOGNER AND MARGARET STOGNER   CRESTWOOD ARKANSAS PIPELINE, LLC.    
4/26/2011      Faulkner   EASEMENT/ROW   12W   2       7N          2011-7332  
Crestwood Arkansas Pipeline LLC

AR.FA.01.00154.ROW

  JIM H. TAPLEY AND KATHEY M. TAPLEY   CRESTWOOD ARKANSAS PIPELINE, LLC.    
5/11/2011      Faulkner   EASEMENT/ROW   12W   30       7N          2011-7552  
Crestwood Arkansas Pipeline LLC

AR.FA.01.00155.ROW

  RONALD E. EVERETT AND CAROL A. EVERETT, TRUSTEES OF THE EVERETT FAMILY TRUST  
CRESTWOOD ARKANSAS PIPELINE, LLC.     5/11/2011      Faulkner   EASEMENT/ROW  
12W   29, 30       7N          2011-7551   Crestwood Arkansas Pipeline LLC

AR.FA.01.00156.ROW

  RONNIE S. BEENE AND MARY M. BEENE   CRESTWOOD ARKANSAS PIPELINE, LLC.    
7/28/2011      Faulkner   EASEMENT/ROW   11W   17       7N          2011-12287  
Crestwood Arkansas Pipeline LLC

AR.FA.01.00157.ROW

  LYNDON H. FREEMAN LIVING TRUST   CRESTWOOD ARKANSAS PIPELINE, LLC.    
1/9/2012      Faulkner   EASEMENT/ROW   12W   8       7N          2012-2745  
Crestwood Arkansas Pipeline LLC

AR.FA.01.00158.PERM

  ARKANSAS HIGHWAY AND TRANSPORTATION DEPARTMENT   FRONTIER GAS SERVICES LLC    
7/26/2010      Faulkner   LICENSE/PERMIT                 Crestwood Arkansas
Pipeline LLC

AR.FA.01.00159.PERM

  ARKANSAS HIGHWAY AND TRANSPORTATION DEPARTMENT   CRESTWOOD ARKANSAS PIPELINE
LLC     9/20/2011      Faulkner   LICENSE/PERMIT   13W   1       7N           
Crestwood Arkansas Pipeline LLC

AR.FA.01.00160.PERM

  ARKANSAS HIGHWAY AND TRANSPORTATION DEPARTMENT   CRESTWOOD ARKANSAS PIPELINE
LLC     7/11/2011      Faulkner   LICENSE/PERMIT   13W   10       7N           
Crestwood Arkansas Pipeline LLC

AR.FA.01.00161.PERM

  ARKANSAS HIGHWAY AND TRANSPORTATION DEPARTMENT   FRONTIER GAS SERVICES, LLC.  
  3/29/2011      Faulkner   LICENSE/PERMIT   13W   10       7N           
Crestwood Arkansas Pipeline LLC

AR.FA.01.00162.PERM

  ARKANSAS HIGHWAY AND TRANSPORTATION DEPARTMENT   FRONTIER GAS SERVICES, LLC.  
  4/21/2010      Faulkner   LICENSE/PERMIT   12W   16       8N           
Crestwood Arkansas Pipeline LLC

AR.FA.01.00163.PERM

  ARKANSAS HIGHWAY AND TRANSPORTATION DEPARTMENT   FRONTIER GAS SERVICES, LLC.  
  6/7/2010      Faulkner   LICENSE/PERMIT   11W   4       7N           
Crestwood Arkansas Pipeline LLC

AR.FA.01.00164.PERM

  ARKANSAS HIGHWAY AND TRANSPORTATION DEPARTMENT   FRONTIER GAS SERVICES, LLC.  
  7/26/2010      Faulkner   LICENSE/PERMIT   11W   4       7N           
Crestwood Arkansas Pipeline LLC

AR.FA.01.00165.PERM

  ARKANSAS HIGHWAY AND TRANSPORTATION DEPARTMENT   CRESTWOOD ARKANSAS PIPELINE,
LLC     5/3/2011      Faulkner   LICENSE/PERMIT   13W   4       7N           
Crestwood Arkansas Pipeline LLC

AR.FA.01.00166.PERM

  FAULKNER COUNTY ROAD DEPARTMENT   FRONTIER GAS SERVICES, LLC     6/14/2010   
  Faulkner   LICENSE/PERMIT   13W   3       8N            Crestwood Arkansas
Pipeline LLC

AR.FA.01.00167.PERM

  FAULKNER COUNTY ROAD DEPARTMENT   FRONTIER GAS SERVICES, LLC     6/2/2010     
Faulkner   LICENSE/PERMIT   12W   11       8N            Crestwood Arkansas
Pipeline LLC

AR.FA.01.00168.PERM

  FAULKNER COUNTY ROAD DEPARTMENT   FRONTIER GAS SERVICES, LLC     6/2/2010     
Faulkner   LICENSE/PERMIT   12W   11       8N            Crestwood Arkansas
Pipeline LLC

AR.FA.01.00169.PERM

  ARKANSAS HIGHWAY AND TRANSPORTATION DEPARTMENT   FRONTIER GAS SERVICES, LLC  
  3/2/2011      Faulkner   LICENSE/PERMIT   13W   1       7N           
Crestwood Arkansas Pipeline LLC

AR.FA.01.00170.PERM

  ARKANSAS HIGHWAY AND TRANSPORTATION DEPARTMENT   FRONTIER GAS SERVICES, LLC  
  6/7/2010      Faulkner   LICENSE/PERMIT   12W   1       7N           
Crestwood Arkansas Pipeline LLC

AR.FA.01.00171.PERM

  ARKANSAS HIGHWAY AND TRANSPORTATION DEPARTMENT   FRONTIER GAS SERVICES, LLC  
  6/7/2010      Faulkner   LICENSE/PERMIT   12W   1       7N           
Crestwood Arkansas Pipeline LLC

AR.FA.01.00172.PERM

  ARKANSAS HIGHWAY AND TRANSPORTATION DEPARTMENT   CRESTWOOD ARKANSAS PIPELINE,
LLC     7/11/2011      Faulkner   LICENSE/PERMIT   13W   1       7N           
Crestwood Arkansas Pipeline LLC

AR.FA.01.00173.PERM

  ARKANSAS HIGHWAY AND TRANSPORTATION DEPARTMENT   FRONTIER GAS SERVICES, LLC  
  4/21/2010      Faulkner   LICENSE/PERMIT   12W   33       8N           
Crestwood Arkansas Pipeline LLC

AR.FA.01.00174.PERM

  ARKANSAS HIGHWAY AND TRANSPORTATION DEPARTMENT   CRESTWOOD ARKANSAS PIPELINE,
LLC     10/27/2010      Faulkner   LICENSE/PERMIT   14W   34       8N           
Crestwood Arkansas Pipeline LLC

AR.FA.04.00001.ROW

  RAYMOND REYNOLDS   ARKANSAS MIDSTREAM GAS SERVICES CORP.     4/10/2007     
Faulkner   EASEMENT/ROW   13W   30       8N          2007-10932   Crestwood
Arkansas Pipeline LLC

AR.FA.04.00002.ROW

  CHARLES E. REYNOLDS AND GLADIES L. REYNOLDS, HUSBAND AND WIFE, AS AN ESTATE BY
THE ENTIRETY   ARKANSAS MIDSTREAM GAS SERVICES CORP.     4/19/2007      Faulkner
  EASEMENT/ROW   13W   30       8N          2007-11258   Crestwood Arkansas
Pipeline LLC

AR.FA.04.00003.ROW

  BILLY E. & MARGARET A. VANN REVOCABLE TRUST DATED 30TH DAY OF DECEMBER, 2002  
ARKANSAS MIDSTREAM GAS SERVICES CORP.     4/18/2007      Faulkner   EASEMENT/ROW
  13W   30       8N          2007-14291   Crestwood Arkansas Pipeline LLC

AR.FA.04.00004.ROW

  RAYMOND REYNOLDS   ARKANSAS MIDSTREAM GAS SERVICES CORP.     4/17/2007     
Faulkner   EASEMENT/ROW   13W   30       8N          2007-14736   Crestwood
Arkansas Pipeline LLC

AR.FA.04.00005.ROW

  ROBERT S. HARGROVE AND DELENA W. HARGROVE, HIS WIFE   ARKANSAS MIDSTREAM GAS
SERVICES CORP.     11/9/2007      Faulkner   EASEMENT/ROW   13   31       8N   
      2007-25100   Crestwood Arkansas Pipeline LLC

AR.FA.04.00006.ROW

  ELMER T. BROWN AND REVENEL B. BROWN AKA RAVENELLE B. BROWN, HUSBAND AND WIFE  
ARKANSAS MIDSTREAM GAS SERVICES CORP.     6/26/2007      Faulkner   EASEMENT/ROW
  13W   31       8N          2007-25937   Crestwood Arkansas Pipeline LLC

AR.FA.04.00007.ROW

  BILLY L.C. EALY AND WIFE, CAROLYN MARIE EALY   ARKANSAS MIDSTREAM GAS SERVICES
CORP.     4/25/2007      Faulkner   EASEMENT/ROW   14W   23       8N         
2007-11256   Crestwood Arkansas Pipeline LLC

AR.FA.04.00008.ROW

  TIMOTHY R. ODOM AND TERRI L. ODOM   ARKANSAS MIDSTREAM GAS SERVICES CORP.    
6/21/2007      Faulkner   EASEMENT/ROW   14W   23       8N          2007-15639  
Crestwood Arkansas Pipeline LLC

AR.FA.04.00009.ROW

  BONNIE JEAN ADAMS TINDALL   ARKANSAS MIDSTREAM GAS SERVICES CORP.    
3/11/2008      Faulkner   EASEMENT/ROW   13W   31       8N          2008-17801  
Crestwood Arkansas Pipeline LLC

AR.FA.04.00010.ROW

  CURTIS HARRINGTON (DECEASED) AND WIFE, GURDA LEE HARRINGTON   ARKANSAS
MIDSTREAM GAS SERVICES CORP.     5/22/2008      Faulkner   EASEMENT/ROW   13W  
32       8N          2008-18006   Crestwood Arkansas Pipeline LLC

AR.FA.04.00011.ROW

  JACKIE W. REYNOLDS AND WIFE, DOROTHY REYNOLDS   ARKANSAS MIDSTREAM GAS
SERVICES CORP.     6/2/2008      Faulkner   EASEMENT/ROW   13W   32       8N   
      2008-18007   Crestwood Arkansas Pipeline LLC



--------------------------------------------------------------------------------

AR.FA.04.00012.ROW

  MARILYN JEAN ANTHONY   ARKANSAS MIDSTREAM GAS SERVICES CORP.     6/30/2008   
  Faulkner   EASEMENT/ROW   13W   32     8N         2008-18008      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00013.ROW

  QUINTON H. SPEARS   ARKANSAS MIDSTREAM GAS SERVICES CORP     6/2/2008     
Faulkner   EASEMENT/ROW   13W   4, 32     7N, 8N         2008-18012     
Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00014.ROW

  JAMES S. REYNOLDS AND REBECCA R. REYNOLDS   ARKANSAS MIDSTREAM GAS SERVICES
CORP     5/29/2008      Faulkner   EASEMENT/ROW   13W   32     8N        
2008-18013      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00015.ROW

  BILLY E. & MARGARET A. VANN REVOCABLE TRUST DATED 30TH DAY OF DECEMBER, 2002  
ARKANSAS MIDSTREAM GAS SERVICES CORP.     6/5/2008      Faulkner   EASEMENT/ROW
  13W   31, 30     8N         2008-18015      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00016.ROW

  WESLEY J. GOODMAN AND REBECCA E. GOODMAN   ARKANSAS MIDSTREAM GAS SERVICES
CORP.     6/11/2008      Faulkner   EASEMENT/ROW   13W   32     8N        
2008-18017      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00017.ROW

  LUCINDA COCHRAN   ARKANSAS MIDSTREAM GAS SERVICES CORP.     6/10/2008     
Faulkner   EASEMENT/ROW   13W   32     8N         2008-18018      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00018.ROW

  BEVERLY STRAIN EADS, IN TRUST AS TRUSTEE OF THE BEVERLY STRAIN EADS REVOCABLE
LIVING TRUST DATED NOVEMBER 16, 2004   ARKANSAS MIDSTREAM GAS SERVICES CORP.    
3/9/2012      Faulkner   AMENDMENT   14W,13W   1, 6     7N         2012-4858   
  Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00018.ROW

  BEVERLY STRAIN EADS, IN TRUST AS TRUSTEE OF THE BEVERLY STRAIN EADS REVOCABLE
LIVING TRUST DATED NOVEMBER 16, 2004   ARKANSAS MIDSTREAM GAS SERVICES CORP.    
4/22/2008      Faulkner   EASEMENT/ROW   14W, 13W   1, 6     7N        
2008-18294      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00019.ROW

  JESSICA LYNN KNAPP   ARKANSAS MIDSTREAM GAS SERVICES CORP.     2/12/2008     
Faulkner   EASEMENT/ROW   13W   29     8N         2008-18401      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00020.ROW

  BONNIE JEAN ADAMS   ARKANSAS MIDSTREAM GAS SERVICES CORP.     12/7/2007     
Faulkner   EASEMENT/ROW   13W   31     8N         2008-18402      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00021.ROW

  THOMAS J. AMOS, JR. AND ESTHER E. AMOS   ARKANSAS MIDSTREAM GAS SERVICES CORP.
    2/5/2008      Faulkner   EASEMENT/ROW   13W   29     8N         2008-18403
     Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00022.ROW

  CRAIN LANDS, LLC   ARKANSAS MIDSTREAM GAS SERVICES CORP.     8/20/2008     
Faulkner   EASEMENT/ROW   13W   29     8N         2008-19547      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00023.ROW

  BILLY E. VANN AND MARGARET A. VANN REVOCABLE TRUST DATED THE 30TH DAY OF
DECEMBER, 2002   ARKANSAS MIDSTREAM GAS SERVICES CORP.     2/7/2008     
Faulkner   EASEMENT/ROW   13W   30     8N         2008-19551      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00024.ROW

  BILLY E. VANN AND MARGARET A. VANN, TRUSTEES OF THE BILLY E. AND MARGARET A.
VANN REVOCABLE TRUST DATED THE 30TH DAY OF DECEMBER, 2002   ARKANSAS MIDSTREAM
GAS SERVICES CORP.     8/15/2007      Faulkner   EASEMENT/ROW   13W   30     8N
        2008-19552      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00025.ROW

  BILLY E. VANN AND MARGARET A. VANN, TRUSTEES OF THE BILLY E. AND MARGARET A.
VANN REVOCABLE TRUST DATED THE 30TH DAY OF DECEMBER, 2002   ARKANSAS MIDSTREAM
GAS SERVICES CORP.     8/1/2007      Faulkner   EASEMENT/ROW   13W   30     8N  
      2008-19553      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00026.ROW

  KERRI KEMPER   ARKANSAS MIDSTREAM GAS SERVICES CORP.     2/7/2008     
Faulkner   EASEMENT/ROW   13W   29     8N         2008-19554      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00027.ROW

  RUSSELLE J. BRYAN, TRUSTEE OF THE RUSSELLE J. BRYAN LIVING TRUST DATED OCTOBER
27, 1987   ARKANSAS MIDSTREAM GAS SERVICES CORP.     2/7/2008      Faulkner  
EASEMENT/ROW   13W   29     8N         2008-19555      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00028.ROW

  BILLY E. & MARGARET A. VANN REVOCABLE TRUST DATED 30TH DAY OF DECEMBER, 2002  
ARKANSAS MIDSTREAM GAS SERVICES CORP.     9/17/2008      Faulkner   EASEMENT/ROW
  13W   30     8N         2008-21153      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00029.ROW

  TERRY LEE REYNOLDS   ARKANSAS MIDSTREAM GAS SERVICES CORP.     2/25/2008     
Faulkner   EASEMENT/ROW   13W   31     8N         2008-5912      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00030.ROW

  ELMER T. BROWN AND REVENEL B. BROWN AKA RAVENELLE B. BROWN, HUSBAND AND WIFE  
ARKANSAS MIDSTREAM GAS SERVICES CORP.     2/12/2008      Faulkner   EASEMENT/ROW
  13W   32, 31     8N         2008-5914      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00031.ROW

  RAY A. LANGRELL   ARKANSAS MIDSTREAM GAS SERVICES CORP.     2/15/2008     
Faulkner   EASEMENT/ROW   13W   29     8N         2008-5987      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00032.ROW

  KENNETH C. SPATZ. TRUSTEE OF THE KENNETH C. SPATZ, JR. REVOCABLE TRUST DATED
THE 22ND DAY OF DECEMBER, 2000 AND THEA S. SPATZ, TRUSTEE OF THE THEA S. SPATZ
REVOCABLE TRUST DATED THE 22ND DAY OF DECEMBER, 2000   ARKANSAS MIDSTREAM GAS
SERVICES CORP.     2/26/2008      Faulkner   EASEMENT/ROW   13W   29     8N    
    2008-6431      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00033.ROW

  RAYMOND REYNOLDS AND PAMELA K. REYNOLDS   ARKANSAS MIDSTREAM GAS SERVICES
CORP.     3/11/2008      Faulkner   EASEMENT/ROW   14W   1     7N        
2008-7953      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00034.ROW

  DANNY MALLETT AND WIFE, KATHY MALLETT   ARKANSAS MIDSTREAM GAS SERVICES CORP  
  3/11/2008      Faulkner   EASEMENT/ROW   14W   1     7N         2008-8535     
Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00035.ROW

  WILMA F. STEVENSON, & E. BENARD STEVENSON, & DONNA J. DUNCAN, & KRISTI M.
BIVENS, TENANTS IN COMMON   ARKANSAS MIDSTREAM GAS SERVICES CORP.     7/10/2008
     Faulkner   EASEMENT/ROW   13W   33     8N         2008-18295      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00037.ROW

  ELMER T. BROWN AND WIFE, RAVENELLE B. BROWN   ARKANSAS MIDSTREAM GAS SERVICES
CORP.     6/12/2007      Faulkner   EASEMENT/ROW   13W   31     8N        
2009-10675      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00038.ROW

  JIMMY D. ROBERTS AND FREDA M. ROBERTS, HUSBAND AND WIFE   ARKANSAS MIDSTREAM
GAS SERVICES CORP     2/18/2005      Faulkner   EASEMENT/ROW   13W   29     8N  
      2005-13620      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00039.ROW

  EAGLE REAL ESTATE, LLC   ARKANSAS MIDSTREAM GAS SERVICES CORP.     2/4/2008   
  Faulkner   EASEMENT/ROW   14W   1     7N         2009-19105      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00040.ROW

  HOWARD GLOVER, JR., A/K/A HOWARD D. GLOVER AND CAROLYN GLOVER A/K/A CAROLYN D.
GLOVER, HUSBAND AND WIFE   ARKANSAS MIDSTREAM GAS SERVICES CORP     12/19/2008
     Faulkner   EASEMENT/ROW   13W   25     8N         2009-20048      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00041.ROW

  DAN J. YANCEY AND WIFE PATRICIA A. YANCEY   ARKANSAS MIDSTREAM GAS SERVICES
CORP     7/20/2009      Faulkner   EASEMENT/ROW   13W, 13W   24, 24     8N, 8N  
      2009-21861      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00042.ROW

  TROY WALKER   ARKANSAS MIDSTREAM GAS SERVICES CORP     12/12/2008     
Faulkner   EASEMENT/ROW   13W   24     8N         2009-21862      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00043.ROW

  RICKEY D. WIEDOWER AND WIFE DEBBIE WIEDOWER   ARKANSAS MIDSTREAM GAS SERVICES
CORP     3/24/2009      Faulkner   EASEMENT/ROW   13W   25     8N        
2009-21863      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00044.ROW

  NICK D. PASSMORE   ARKANSAS MIDSTREAM GAS SERVICES CORP     8/2/2012     
Faulkner   EASEMENT/ROW   13W   25     8N         2009-21864      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00045.ROW

  DAMON WILKIE CARDIN AND WIFE ANN CARDIN   ARKANSAS MIDSTREAM GAS SERVICES CORP
    8/2/2012      Faulkner   EASEMENT/ROW   13W   25     8N         2009-21865
     Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00046.ROW

  LINDSEY LEWIS AND WIFE, SARAH LEWIS   ARKANSAS MIDSTREAM GAS SERVICES, CORP  
  9/30/2009      Faulkner   EASEMENT/ROW   13W   29     8N         2009-23123   
  Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00047.ROW

  JIMMY D. ROBERTS AND FREDA M. ROBERTS   ARKANSAS MIDSTREAM GAS SERVICES CORP  
  9/30/2009      Faulkner   EASEMENT/ROW   13W   29     8N         2009-23124   
  Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00048.ROW

  MATTHEW C. HAILE AND WIFE, BERTIZ R. HAILE   ARKANSAS MIDSTREAM GAS SERVICES
CORP     8/2/2012      Faulkner   EASEMENT/ROW   13W   33     8N        
2009-1325      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00049.ROW

  DAN J. YANCEY AND PATRICIA A. YANCEY, HIS WIFE   FRONTIER GAS SERVICES, LLC.  
  3/11/2010      Faulkner   EASEMENT/ROW   13W   24     8N         2010-10119   
  Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00050.ROW

  DANNY MALLETT AND KATHY MALLETT   FRONTIER GAS SERVICES, LLC.     3/22/2010   
  Faulkner   EASEMENT/ROW   14W, 14W   35, 2     8N, 7N         2010-10157     
Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00051.ROW

  DOUGLAS E. MCMILLEN AND LAMETA MCMILLEN   FRONTIER GAS SERVICES, LLC.    
3/25/2010      Faulkner   EASEMENT/ROW   14W   35     8N         2010-10160     
Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00052.ROW

  NANCY A. MCNEW AND BOBBY L. MCNEW AND GEORGIA C. SPERRY AND PAUL SPERRY  
FRONTIER GAS SERVICES, LLC.     3/19/2010      Faulkner   EASEMENT/ROW   14W,
14W   35, 2     8N, 7N         2010-10161      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00053.ROW

  WOODROW M. PARKER AND MARGIE R. PARKER   FRONTIER GAS SERVICES, LLC.    
6/15/2010      Faulkner   EASEMENT/ROW   13W   3     7N         2010-11222     
Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00054.ROAD

  PAUL BUSH AND JERILIA L. BUSH   FRONTIER GAS SERVICES, LLC     7/20/2010     
Faulkner   ROAD EASEMENT   13W   6     7N         2010-13852      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00055.ROW

  JIMMY REYNOLDS AND VERNA REYNOLDS   FRONTIER GAS SERVICES, LLC.     7/15/2010
     Faulkner   EASEMENT/ROW   13W, 13W   35, 36, 3, 2, 1     8N, 7N        
2010-14567      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00056.ROW

  JIMMY REYNOLDS AND VERNA REYNOLDS   FRONTIER GAS SERVICES, LLC     7/15/2010
     Faulkner   EASEMENT/ROW   13W   32, 31     8N         2010-14568     
Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00057.ROW

  BILLY P. TYLER AND CATHY N. TYLER, CO-TRUSTEES OF THE BILLY P. TYLER REVOCABLE
TRUST   FRONTIER GAS SERVICES, LLC.     7/14/2010      Faulkner   EASEMENT/ROW  
13W   3     7N         2010-14570      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00058.ROW

  WOODROW M. PARKER AND MARGIE R. PARKER   FRONTIER GAS SERVICES, LLC.    
8/5/2010      Faulkner   EASEMENT/ROW   13W   3     7N         2010-14571     
Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00059.ROW

  ELLEN IPOCK AND SYLVIA CASH   FRONTIER GAS SERVICES, LLC.     8/27/2010     
Faulkner   EASEMENT/ROW   14W   11     8N         2010-16039      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00060.ROW

  JEREMY HOFFMAN AND SARAH HOFFMAN   FRONTIER GAS SERVICES, LLC.     8/30/2010
     Faulkner   EASEMENT/ROW   14W   27     8N         2010-16040      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00061.ROW

  GEORGE M. BIDDLE AND JOAN M. BIDDLE   FRONTIER GAS SERVICES, LLC.    
9/24/2010      Faulkner   EASEMENT/ROW   14W   27     8N         2010-18904     
Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00063.ROW

  SAMUEL A. MCKASKLE   FRONTIER GAS SERVICES, LLC.     2/22/2011      Faulkner  
EASEMENT/ROW   14W, 14W   34, 35     8N, 8N         2011-4934      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00064.ROW

  BART THRONEBERRY AND KAREN THRONEBERRY   FRONTIER GAS SERVICES, LLC.    
10/20/2010      Faulkner   EASEMENT/ROW   14W   27     8N         2010-19791   
  Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00065.ROW

  JIMMY B. AND BARBARA THRONEBERRY REVOCABLE TRUST, AND CHRISTOPHER L.
THRONEBERRY REVOCABLE TRUST, AND JAMES BARTON THRONEBERRY AND WIFE, KAREN
THRONEBERRY   FRONTIER GAS SERVICES, LLC.     10/20/2010      Faulkner  
EASEMENT/ROW   14W   27     8N         2010-19792      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00066.ROW

  BART THRONEBERRY AND CHRISTOPHER L. THRONEBERRY REVOCABLE TRUST   FRONTIER GAS
SERVICES, LLC.     11/17/2010      Faulkner   EASEMENT/ROW   14W   34     8N    
    2010-21288      Crestwood
Arkansas
Pipeline
LLC



--------------------------------------------------------------------------------

AR.FA.04.00067.ROW

  BETTY SHARON FUSSELL AND JAMES ALVIN PATTON AND LANDO THOMAS PATTON AND
ROSALEE PATTON   FRONTIER GAS SERVICES, LLC.     9/16/2010      Faulkner  
EASEMENT/ROW   14W, 14W   35, 34     8N, 8N         2010-18905      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00067.ROW

  BETTY SHARON FUSSELL AND JAMES ALVIN PATTON AND LANDO THOMAS PATTON AND
ROSALEE PATTON   FRONTIER GAS SERVICES, LLC.     11/17/2010      Faulkner  
EASEMENT/ROW   14W, 14W   35, 34     8N, 8N         2010-21289      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00068.ROW

  DANNY MALLETT AND KATHY MALLETT   FRONTIER GAS SERVICES, LLC.     11/17/2010
     Faulkner   EASEMENT/ROW   14W, 14W   35, 2     8N, 7N         2010-22075   
  Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00069.ROW

  MARY LYNN KELSO, HAROLD JUSTIN ACRE, AND GLENDON L. ACRE, TENANTS IN COMMON  
ARKANSAS MIDSTREAM GAS SERVICES, CORP     1/11/2010      Faulkner   EASEMENT/ROW
  13W   31     8N         2010-2347      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00070.ROW

  THE RALEY FAMILY REVOCABLE TRUST   ARKANSAS MIDSTREAM GAS SERVICES, CORP    
1/26/2010      Faulkner   EASEMENT/ROW   14W   1     7N         2010-2349     
Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00071.ROW

  HOWARD GLOVER, JR., A/K/A HOWARD D. GLOVER AND CAROLYN GLOVER, A/K/A CAROLYN
D. GLOVER, HUSBAND AND WIFE   ARKANSAS MIDSTREAM GAS SERVICES CORP    
12/23/2009      Faulkner   EASEMENT/ROW   13W, 13W   26, 25     8N, 8N        
2010-395      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00072.ROW

  RUSSELLE J. BRYAN, TRUSTEE OF THE RUSSELLE J. BRYAN LIVING TRUST DATED OCTOBER
27, 1987   ARKANSAS MIDSTREAM GAS SERVICES CORP     12/22/2009      Faulkner  
EASEMENT/ROW   13W   29     8N         2010-397      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00073.ROW

  ROBERT S. HARGROVE AND DELENA W. HARGROVE   ARKANSAS MIDSTREAM GAS SERVICES
CORP     4/4/2007      Faulkner   EASEMENT/ROW   13W   31     8N        
2007-10931      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00074.ROW

  ROBERT S. HARGROVE AND DELENA W. HARGROVE   ARKANSAS MIDSTREAM GAS SERVICES
CORP.     8/6/2012      Faulkner   EASEMENT/ROW   13W   31     8N        
2007-10931      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00075.ROW

  NANCY A. MCNEW   ARKANSAS MIDSTREAM GAS SERVICES CORP     1/5/2010     
Faulkner   EASEMENT/ROW   14W   2     7N         2010-489      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00076.ROW

  GEORGIA C. SPERRY   ARKANSAS MIDSTREAM GAS SERVICES CORP     1/6/2010     
Faulkner   EASEMENT/ROW   14W   2     7N         2010-490      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00077.ROW

  GEORGIA C. SPERRY   ARKANSAS MIDSTREAM GAS SERVICES CORP     1/6/2010     
Faulkner   EASEMENT/ROW   14W   2     7N         2010-491      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00078.ROW

  NANCY A. MCNEW   ARKANSAS MIDSTREAM GAS SERVICES CORP     1/5/2010     
Faulkner   EASEMENT/ROW   14W   2     7N         2010-494      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00079.ROW

  NANCY A. MCNEW   ARKANSAS MIDSTREAM GAS SERVICES CORP     1/5/2010     
Faulkner   EASEMENT/ROW   14W   2     7N         2010-495      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00080.ROW

  GEORGIA C. SPERRY   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     1/6/2010     
Faulkner   EASEMENT/ROW   14W   2     7N         2010-496      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00081.ROW

  KENNETH C. SPATZ, JR. TRUSTEE OF THE KENNETH C. SPATZ, JR. REVOCABLE TRUST
DATED THE 22ND DAY OF DECEMBER, 2000, AND THEA S. SPATZ, TRUSTEE OF THE THEA S.
SPATZ REVOCABLE TRUST DATED THE 22ND OF DECEMBER, 2000   ARKANSAS MIDSTREAM GAS
SERVICES, CORP.     12/29/2009      Faulkner   EASEMENT/ROW   13W   29     8N  
      2010-662      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00084.ROW

  EMMA LEE SHARP   FRONTIER GAS SERVICES, LLC.     2/23/2011      Faulkner  
EASEMENT/ROW   13W   25     7N         2011-3537      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00085.ROW

  EDWARDS L. ROBERTS AND MARTHA J. ROBERTS   FRONTIER GAS SERVICES, LLC.    
2/28/2011      Faulkner   EASEMENT/ROW   13W   23     7N         2011-3628     
Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00086.ROW

  WILLIAM RUSSELL EVERETT AND TIMSEY L. EVERETT   FRONTIER GAS SERVICES, LLC.  
  2/16/2011      Faulkner   EASEMENT/ROW   13W   26     7N         2011-4497   
  Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00087.ROW

  BARRY BUTLER   FRONTIER GAS SERVICES, LLC.     2/14/2011      Faulkner  
EASEMENT/ROW   13W   10     7N         2011-4499      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00088.ROW

  THOMAS E. BAKER AND VERPLE L. BAKER TRUSTEES JOINT REVOCABLE TRUST   FRONTIER
GAS SERVICES, LLC.     1/29/2011      Faulkner   EASEMENT/ROW   13W   10     7N
        2011-4500      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00089.ROW

  MANDY JOLLY HARE, FORMERLY MANDY JOLLY   FRONTIER GAS SERVICES, LLC.    
1/26/2011      Faulkner   EASEMENT/ROW   13W   13     7N         2011-4501     
Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00090.ROW

  RICHARD ALLEN PERMENTER, ARLIE JOHN PERMENTER, AND WILLIAM OWEN PERMENTER  
FRONTIER GAS SERVICES, LLC.     1/27/2011      Faulkner   EASEMENT/ROW   13W  
13     7N         2011-4502      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00091.ROW

  JIM TRAVIS AND PATTI TRAVIS   FRONTIER GAS SERVICES, LLC.     3/7/2011     
Faulkner   EASEMENT/ROW   13W   10     7N         2011-4847      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00093.ROW

  RONNIE KRISELL   FRONTIER GAS SERVICES, LLC.     2/1/2011      Faulkner  
EASEMENT/ROW   13W   13     7N         2011-4935      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00094.ROW

  ROBERT DEAN   FRONTIER GAS SERVICES, LLC.     3/7/2011      Faulkner  
EASEMENT/ROW   13W   10     7N         2011-4936      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00095.ROW

  KELSO BROTHERS, INC.   FRONTIER GAS SERVICES, LLC.     2/14/2011      Faulkner
  EASEMENT/ROW   13W   15     7N         2011-4937      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00096.ROW

  SAMMIE D. COCKRELL AND HUSBAND, ROBERT T. COCKRELL   FRONTIER GAS SERVICES,
LLC.     3/25/2011      Faulkner   EASEMENT/ROW   13W   13,12     7N        
2011-5209      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00099.ROW

  DAVID REYNOLDS AND REBECCA W. REYNOLDS. TENANTS BY THE ENTIRETY   ARKANSAS
MIDSTREAM GAS SERVICES CORP.     4/18/2007      Faulkner   EASEMENT/ROW   14W  
25     8N         2007-11257      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00100.ROW

  LORRAINE CAUSEY   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     4/19/2007     
Faulkner   EASEMENT/ROW   14W   25     8N         2007-11259      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00101.ROW

  CALVIN EALY, SURVIVING SPOUSE OF ALICE EALY   ARKANSAS MIDSTREAM GAS SERVICES,
CORP.     4/24/2007      Faulkner   EASEMENT/ROW   14W   25     8N        
2007-11260      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00102.ROW

  ROBERT S. HARGROVE AND DELENA W. HARGROVE, HUSBAND AND WIFE   ARKANSAS
MIDSTREAM GAS SERVICES, CORP.     4/18/2007      Faulkner   EASEMENT/ROW   14W  
25     8N         2007-11261      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00103.ROW

  FELTON DILLARD   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     4/25/2007     
Faulkner   EASEMENT/ROW   14W   25     8N         2007-11262      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00104.ROW

  ALLEN MALLETT AND WIFE, MICHELLE MALLETT, AS AN ESTATE BY THE ENTIRETY  
ARKANSAS MIDSTREAM GAS SERVICES, CORP.     5/8/2007      Faulkner   EASEMENT/ROW
  14W   24     8N         2007-12077      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00105.ROW

  MAURICE HARRISON AND PEGGY ANN HARRISON, AS JOINT TENANTS WITH RIGHT OF
SURVIVORSHIP   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     4/26/2007     
Faulkner   EASEMENT/ROW   14W   14,11     8N         2007-12915      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00106.ROW

  THELMA R. BASS   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     5/24/2007     
Faulkner   EASEMENT/ROW   14W   25     8N         2007-14289      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00107.ROW

  CLENZO LEE FAMILY TRUST   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     5/16/2007
     Faulkner   EASEMENT/ROW   14W   24     8N         2007-14290      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00108.ROW

  JOHN A. SAMS AND WIFE, NORMA SAMS   ARKANSAS MIDSTREAM GAS SERVICES, CORP.    
5/1/2007      Faulkner   EASEMENT/ROW   14W   14     8N         2007-14294     
Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00109.ROW

  MONTEENE CRISWELL   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     4/24/2007     
Faulkner   EASEMENT/ROW   14W   24     8N         2007-14295      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00110.ROW

  GARRY CHURCH AND WIFE, PHOEBE CHURCH   ARKANSAS MIDSTREAM GAS SERVICES, CORP.
    5/16/2007      Faulkner   EASEMENT/ROW   14W   24     8N         2007-14296
     Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00111.ROW

  MIKE AND KRISTI BREWER   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     6/21/2007
     Faulkner   EASEMENT/ROW   14W   23     8N         2007-15570      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00112.ROW

  JAMES W. MAHAN AND WIFE, BARBARA MAHAN   ARKANSAS MIDSTREAM GAS SERVICES,
CORP.     12/21/2009      Faulkner   EASEMENT/ROW   14W   14,23     8N        
2010-398      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00113.ROW

  BORIS HORTON, CHERYL TIMS, ROCHELLE SIMMONS, GARRY SIMMONS, AND RHONDA CAUSEY
  ARKANSAS MIDTREAM GAS SERVICES, CORP.     5/9/2017      Faulkner  
EASEMENT/ROW   14W   25     8N         2007-16620      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00114.ROW

  LARRY A. MAHAN AND JACKIE LYNN MAHAN, HUSBAND AND WIFE   ARKANSAS MIDSTREAM
GAS SERVICES, CORP.     5/15/2007      Faulkner   EASEMENT/ROW   14W   23     8N
        2007-19399      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00115.ROW

  MAXINE MAHAN, TRUSTEE OF THE MAXINE MAHAN REVOCABLE TRUST DECLARATION DATED
JANUARY 27, 2006.   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     5/18/2007     
Faulkner   EASEMENT/ROW   14W   23     8N         2007-19400      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00116.ROW

  LULA EMBRY, ELUID GREEN, JR., ADDREA N. STEWART, ABIJAH ZABIHULLAH, STEVEN
STEWART, VELMA SMITH, GENEVA DAVIS, AND GWENDOLYN GREEN SHEPERD   ARKANSAS
MIDSTREAM GAS SERVICES, CORP.     6/4/2007      Faulkner   EASEMENT/ROW   14W  
25,24     8N         2007-21273      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00117.ROW

  LULA EMBRY, ELUID GREEN, JR., ADDREA N. STEWART, ABIJAH ZABIHULLAH, STEVEN
STEWART, VELMA SMITH, GENEVA DAVIS, AND GWENDOLYN GREEN SHEPERD   ARKANSAS
MIDSTREAM GAS SERVICES, CORP.     6/1/2007      Faulkner   EASEMENT/ROW   14W  
25,24     8N         2007-21274      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00118.ROW

  LULA EMBRY, ELUID GREEN, JR., ADDREA N. STEWART, ABIJAH ZABIHULLAH, STEVEN
STEWART, VELMA SMITH, GENEVA DAVIS, AND GWENDOLYN GREEN SHEPERD   ARKANSAS
MIDSTREAM GAS SERVICES, CORP.     6/18/2007      Faulkner   EASEMENT/ROW   14W  
25,24     8N         2007-21275      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00119.ROW

  LULA EMBRY, ELUID GREEN, JR., ADDREA N. STEWART, ABIJAH ZABIHULLAH, STEVEN
STEWART, VELMA SMITH, GENEVA DAVIS, AND GWENDOLYN GREEN SHEPERD   ARKANSAS
MIDSTREAM GAS SERVICES, CORP.     6/1/2007      Faulkner   EASEMENT/ROW   14W  
25,24     8N         2007-21276      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00120.ROW

  LULA EMBRY, ELUID GREEN, JR., ADDREA N. STEWART, ABIJAH ZABIHULLAH, STEVEN
STEWART, VELMA SMITH, GENEVA DAVIS, AND GWENDOLYN GREEN SHEPERD   ARKANSAS
MIDSTREAM GAS SERVICES, CORP.     6/5/2007      Faulkner   EASEMENT/ROW   14W  
25,24     8N         2007-21277      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00121.ROW

  LULA EMBRY, ELUID GREEN, JR., ADDREA N. STEWART, ABIJAH ZABIHULLAH, STEVEN
STEWART, VELMA SMITH, GENEVA DAVIS, AND GWENDOLYN GREEN SHEPERD   ARKANSAS
MIDSTREAM GAS SERVICES, CORP.     6/5/2007      Faulkner   EASEMENT/ROW   14W  
25,24     8N         2007-21792      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00122.ROW

  LULA EMBRY, ELUID GREEN, JR., ADDREA N. STEWART, ABIJAH ZABIHULLAH, STEVEN
STEWART, VELMA SMITH, GENEVA DAVIS, AND GWENDOLYN GREEN SHEPERD   ARKANSAS
MIDSTREAM GAS SERVICES, CORP.     6/9/2007      Faulkner   EASEMENT/ROW   14W  
25,24     8N         2007-22156      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00123.ROW

  MORRIS W. AND MINNIE B. THOMPSON, HUSBAND AND WIFE   ARKANSAS MIDSTREAM GAS
SERVICES, CORP.     1/19/2010      Faulkner   EASEMENT/ROW   14W   24     8N    
    2010-2346      Crestwood
Arkansas
Pipeline
LLC

AR.FA.04.00124.ROW

  ROBERT S. HARGROVE AND DELENA W. HARGROVE, HIS WIFE   ARKANSAS MIDSTREAM GAS
SERVICES, CORP.     12/18/2009      Faulkner   EASEMENT/ROW   13W   25     8N  
      2010-400      Crestwood
Arkansas
Pipeline
LLC



--------------------------------------------------------------------------------

AR.FA.04.00125.ROW

  RAYMOND REYNOLDS   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     11/9/2007     
Faulkner   EASEMENT/ROW   14W   36       8N          2007-25969   Crestwood
Arkansas Pipeline LLC

AR.FA.04.00126.ROW

  EVELYN LANGLEY   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     1/14/2010     
Faulkner   EASEMENT/ROW   13W   33       8N          2010-2344   Crestwood
Arkansas Pipeline LLC

AR.FA.04.00127.ROW

  WILLIAM E. SPEARS AND SHIRLEY J. SPEARS   ARKANSAS MIDSTREAM GAS SERVICES,
CORP.     3/25/2008      Faulkner   EASEMENT/ROW   14W   36       8N         
2008-17797   Crestwood Arkansas Pipeline LLC

AR.FA.04.00128.ROW

  RAYMOND REYNOLDS AND WIFE, JOYCE REYNOLDS   ARKANSAS MIDSTREAM GAS SERVICES,
CORP.     3/11/2008      Faulkner   EASEMENT/ROW   14W   36       8N         
2008-17799   Crestwood Arkansas Pipeline LLC

AR.FA.04.00129.ROW

  DOLLEN W. RORIE AND PATSY A. RORIE   ARKANSAS MIDSTREAM GAS SERVICES, CORP.  
  6/11/2008      Faulkner   EASEMENT/ROW   13W   33       8N          2008-18004
  Crestwood Arkansas Pipeline LLC

AR.FA.04.00130.ROW

  DOLLEN W. RORIE & PATSY A. RORIE   ARKANSAS MIDSTREAM GAS SERVICES, CORP.    
6/24/2008      Faulkner   EASEMENT/ROW   13W   33       8N          2008-18005  
Crestwood Arkansas Pipeline LLC

AR.FA.04.00131.ROW

  VENICE HARDY, LIFE ESTATE   ARKANSAS MIDSTREAM GAS SERVICES, CORP.    
5/14/2008      Faulkner   EASEMENT/ROW   13W   5       7N          2008-18011  
Crestwood Arkansas Pipeline LLC

AR.FA.04.00133.ROW

  DONNA JOAN TRAMMELL AND STEVEN J. TRAMMELL   ARKANSAS MIDSTREAM GAS SERVICES,
CORP.     5/19/2008      Faulkner   EASEMENT/ROW   13W   8       7N         
2008-18016   Crestwood Arkansas Pipeline LLC

AR.FA.04.00134.ROW

  DARRELL HARRINGTON AND WIFE, JO HARRINGTON   ARKANSAS MIDSTREAM GAS SERVICES,
CORP     6/10/2008      Faulkner   EASEMENT/ROW   13W   32       8N         
2008-18019   Crestwood Arkansas Pipeline LLC

AR.FA.04.00135.ROW

  EDGAR BERNARD STEVENSON AND WIFE, VICKI H. STEVENSON   ARKANSAS MIDSTREAM GAS
SERVICES, CORP.     9/17/2008      Faulkner   EASEMENT/ROW   13W   34       8N
         2008-18092   Crestwood Arkansas Pipeline LLC

AR.FA.04.00136.ROW

  KYLIE D. MCGINTY   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     7/29/2008     
Faulkner   EASEMENT/ROW   13W   34       8N          2008-18096   Crestwood
Arkansas Pipeline LLC

AR.FA.04.00139.ROW

  CAROLYN SUE BIVENS AND HUSBAND HASSEL BIVENS   ARKANSAS MIDSTREAM GAS
SERVICES, CORP.     9/3/2008      Faulkner   EASEMENT/ROW   13W   34       8N   
      2008-18764   Crestwood Arkansas Pipeline LLC

AR.FA.04.00140.ROW

  CHRIS ACRE AND WIFE LYNN ACRE   ARKANSAS MIDSTREAM GAS SERVICES, CORP.    
9/3/2008      Faulkner   EASEMENT/ROW   13W   34       8N          2008-18767  
Crestwood Arkansas Pipeline LLC

AR.FA.04.00141.ROW

  WOODROW M. PARKER & MARGIE R. PARKER, HIS WIFE   ARKANSAS MIDSTREAM GAS
SERVICES, CORP.     8/25/2008      Faulkner   EASEMENT/ROW   13W   3       7N   
      2008-18768   Crestwood Arkansas Pipeline LLC

AR.FA.04.00142.ROW

  JIMMY REYNOLDS & VERNA REYNOLDS   ARKANSAS MIDSTREAM GAS SERVICES, CORP.    
9/12/2008      Faulkner   EASEMENT/ROW   13W   2       7N          2008-19548  
Crestwood Arkansas Pipeline LLC

AR.FA.04.00143.ROW

  JIMMY REYNOLDS & VERNA REYNOLDS, HUSBAND AND WIFE   ARKANSAS MIDSTREAM GAS
SERVICES, CORP.     9/12/2008      Faulkner   EASEMENT/ROW   13W   1, 2       7N
         2008-19550   Crestwood Arkansas Pipeline LLC

AR.FA.04.00144.ROW

  SUE HARRISON   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     10/19/2008     
Faulkner   EASEMENT/ROW   14W   11       8N          2008-23457   Crestwood
Arkansas Pipeline LLC

AR.FA.04.00145.ROW

  SUE HARRISON   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     10/8/2008     
Faulkner   EASEMENT/ROW   14W   11       8N          2008-23458   Crestwood
Arkansas Pipeline LLC

AR.FA.04.00146.ROW

  MAURICE HARRISON AND PEGGY ANN HARRISON, AS JOINT TENANTS WITH RIGHT OF
SURVIVORSHIP   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     10/11/2008     
Faulkner   EASEMENT/ROW   14W   11       8N          2008-23409   Crestwood
Arkansas Pipeline LLC

AR.FA.04.00147.ROW

  LONIS HAMMETT   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     2/20/2008     
Faulkner   EASEMENT/ROW   13W   6       7N          2008-5911   Crestwood
Arkansas Pipeline LLC

AR.FA.04.00148.ROW

  LONIS HAMMETT   ARKANSAS MIDSTREAM GAS SERVICES, CORP     2/20/2008     
Faulkner   EASEMENT/ROW   13W   6       7N          2008-5913   Crestwood
Arkansas Pipeline LLC

AR.FA.04.00149.ROW

  VERNICE HARDY, LIFE ESTATE   ARKANSAS MIDSTREAM GAS SERVICES, CORP.    
2/15/2008      Faulkner   EASEMENT/ROW   13W   5       7N          2008-5915  
Crestwood Arkansas Pipeline LLC

AR.FA.04.00150.ROW

  PAUL BUSH AND JERILIA LYNN BUSH, HUSBAND AND WIFE   ARKANSAS MIDSTREAM GAS
SERVICES, CORP.     3/13/2008      Faulkner   EASEMENT/ROW   13W   6       7N   
      2008-6427   Crestwood Arkansas Pipeline LLC

AR.FA.04.00151.ROW

  JOHN NELSON FIELDER   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     8/22/2008   
  Faulkner   EASEMENT/ROW   13W   33       8N          2009-12061   Crestwood
Arkansas Pipeline LLC

AR.FA.04.00152.ROW

  JIMMY REYNOLDS AND VERNA REYNOLDS, HUSBAND AND WIFE   ARKANSAS MIDSTREAM GAS
SERVICES, CORP.     7/7/2009      Faulkner   EASEMENT/ROW   13W   35       8N   
      2009-13464   Crestwood Arkansas Pipeline LLC

AR.FA.04.00153.ROW

  ELISA YVONNE CHILDERS   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     4/16/2009
     Faulkner   EASEMENT/ROW   13W   2       7N          2008-13909   Crestwood
Arkansas Pipeline LLC

AR.FA.04.00154.ROW

  RICHARD W. MORGAN   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     5/28/2009     
Faulkner   EASEMENT/ROW   13W   3       7N          2009-13910   Crestwood
Arkansas Pipeline LLC

AR.FA.04.00155.ROW

  BILLY P. TYLER AND CATHY N. TYLER, CO-TRUSTEES OF THE BILLY P. TYLER REVOCABLE
TRUST, DATED JUNE 24, 1991   ARKANSAS MIDSTREAM GAS SERVICES, CORP.    
6/10/2009      Faulkner   EASEMENT/ROW   13W   3       7N          2009-13911  
Crestwood Arkansas Pipeline LLC

AR.FA.04.00156.ROW

  BILLY P. TYLER AND CATHY N. TYLER, CO-TRUSTEES OF THE BILLY P. TYLER REVOCABLE
TRUST, DATED JUNE 24, 1991   ARKANSAS MIDSTREAM GAS SERVICES, CORP.    
6/10/2009      Faulkner   EASEMENT/ROW   13W   3       7N          2009-13912  
Crestwood Arkansas Pipeline LLC

AR.FA.04.00157.ROW

  JIM L. O'QUINN   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     6/5/2009     
Faulkner   EASEMENT/ROW   13W   3       7N          2009-13913   Crestwood
Arkansas Pipeline LLC

AR.FA.04.00158.ROW

  DOLLEN W. RORIE AND PATSY A. RORIE   ARKANSAS MIDSTREAM GAS SERVICES, CORP.  
  6/11/2008      Faulkner   EASEMENT/ROW   13W   33       8N          2008-18004
  Crestwood Arkansas Pipeline LLC

AR.FA.04.00159.ROW

  JOHN NELSON FIELDER, A/K/A JOHN N. FIELDER   ARKANSAS MIDSTREAM GAS SERVICES,
CORP.     4/15/2009      Faulkner   EASEMENT/ROW   13W   33       8N         
2009-19681   Crestwood Arkansas Pipeline LLC

AR.FA.04.00160.ROW

  BERNARD STEVENSON AND VICKI H. STEVENSON   ARKANSAS MIDSTREAM GAS SERVICES,
CORP.     7/29/2008      Faulkner   EASEMENT/ROW   13W   34       8N         
2009-20050   Crestwood Arkansas Pipeline LLC

AR.FA.04.00161.ROW

  DAN WILLARD ROONEY   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     4/15/2009     
Faulkner   EASEMENT/ROW   13W   36       8N          2009-20051   Crestwood
Arkansas Pipeline LLC

AR.FA.04.00162.ROW

  DAN WILLARD ROONEY   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     11/19/2008   
  Faulkner   EASEMENT/ROW   13W   36       8N          2009-20052   Crestwood
Arkansas Pipeline LLC

AR.FA.04.00163.ROW

  VIVIAN F. MOBBS, FOR LIFE WITH REMAINDER IN FAYE A. LEE   ARKANSAS MIDSTREAM
GAS SERVICES, CORP.     10/19/2009      Faulkner   EASEMENT/ROW   13W   4      
7N          2009-21858   Crestwood Arkansas Pipeline LLC

AR.FA.04.00164.ROW

  PAUL EVANS ACRE AND WIFE, DONNA K. ACRE   ARKANSAS MIDSTREAM GAS SERVICES,
CORP.     5/21/2009      Faulkner   EASEMENT/ROW   13W   4       7N         
2009-21859   Crestwood Arkansas Pipeline LLC

AR.FA.04.00165.ROW

  JIMMY REYNOLDS AND VERNA REYNOLDS, HUSBAND AND WIFE   ARKANSAS MIDSTREAM GAS
SERVICES, CORP.     11/19/2008      Faulkner   EASEMENT/ROW   13W   2,35,36    
  7N,8N          2009-21860   Crestwood Arkansas Pipeline LLC

AR.FA.04.00166.ROW

  J.W. ROONEY AND WIFE MADELINE ROONEY   ARKANSAS MIDSTREAM GAS SERVICES, CORP.
    11/19/2008      Faulkner   EASEMENT/ROW   13W   36       8N         
2009-21866   Crestwood Arkansas Pipeline LLC

AR.FA.04.00167.ROW

  WILLIAM A. MCNABB AND CAROLYN M. MCNABB, TRUSTEES FOR THE WILLIAM A. AND
CAROLYN MCNABB ESTATE TRUST   ARKANSAS MIDSTREAM GAS SERVICES, CORP.    
12/22/2008      Faulkner   EASEMENT/ROW   13W   4       7N          2009-23125  
Crestwood Arkansas Pipeline LLC

AR.FA.04.00168.ROW

  LULA EMBRY, ELUID GREEN, JR., ADDREA N. STEWART, ABIJAH ZABIHULLAH, STEVEN
STEWART, VELMA SMITH, GENEVA DAVIS, AND GWENDOLYN GREEN SHEPERD   ARKANSAS
MIDSTREAM GAS SERVICES, CORP.     5/14/2007      Faulkner   EASEMENT/ROW   14W  
25,24       8N          2009-23499   Crestwood Arkansas Pipeline LLC

AR.FA.04.00170.ROW

  FELTON DILLARD AND SHIRLEY DILLARD   ARKANSAS MIDSTREAM GAS SERVICES, CORP.  
  8/26/2010      Faulkner   EASEMENT/ROW   14W   25       8N          2010-16222
  Crestwood Arkansas Pipeline LLC

AR.FA.04.00171.ROW

  BILLY P. TYLER AND CATHY N. TYLER, CO-TRUSTEES OF THE BILLY P. TYLER REVOCABLE
TRUST, DATED JUNE 24, 1991   ARKANSAS MIDSTREAM GAS SERVICES, CORP.    
1/18/2010      Faulkner   EASEMENT/ROW   13W   34,3       8N,7N         
2010-2345   Crestwood Arkansas Pipeline LLC

AR.FA.04.00172.ROW

  CHRIS MCNEELY AND SHANNON MCNEELY   ARKANSAS MIDSTREAM GAS SERVICES, CORP.    
1/20/2010      Faulkner   EASEMENT/ROW   14W   36       8N          2010-2348  
Crestwood Arkansas Pipeline LLC

AR.FA.04.00173.ROW

  SPENCER JOHNSON AND WIFE, VIRGINIA JOHNSON   ARKANSAS MIDSTREAM GAS SERVICES,
CORP.     10/29/2008      Faulkner   EASEMENT/ROW   13W   3       7N         
2010-396   Crestwood Arkansas Pipeline LLC

AR.FA.04.00176.ROW

  FELTON DILLARD   ARKANSAS MIDSTREAM GAS SERVICES, CORP.     5/22/2007     
Faulkner   EASEMENT/ROW   14W   25       8N          2010-611   Crestwood
Arkansas Pipeline LLC

AR.FA.04.00197.ROAD

  RICHARD ALLEN PERMENTER, WILLIAM OWEN PERMENTER, ARLIE JOHN PERMENTER  
CRESTWOOD ARKANSAS PIPELINE, LLC.     4/7/2011      Faulkner   ROAD EASEMENT  
13W   13       7N          2011-6390   Crestwood Arkansas Pipeline LLC

AR.FA.04.00201.ROW

  RAYMOND C. REYNOLDS, TRUSTEE OF THE RAYMOND C. REYNOLDS REVOCABLE TRUST  
CRESTWOOD ARKANSAS PIPELINE, LLC.     8/9/2011      Faulkner   EASEMENT/ROW  
14W   36       8N          2011-14291   Crestwood Arkansas Pipeline LLC

AR.FA.04.00202.ROW

  ROBERT S. HARGROVE AND DELENA W. HARGROVE   CRESTWOOD ARKANSAS PIPELINE, LLC.
    9/7/2011      Faulkner   EASEMENT/ROW   14W,13W   25,30       8N         
2011-14289   Crestwood Arkansas Pipeline LLC

AR.FA.04.00203.ROW

  RAYMOND C. REYNOLDS, TRUSTEE OF THE RAYMOND C. REYNOLDS REVOCABLE TRUST  
CRESTWOOD ARKANSAS PIPELINE, LLC.     9/8/2011      Faulkner   EASEMENT/ROW  
13W   30       8N          2011-15843   Crestwood Arkansas Pipeline LLC

AR.FA.04.00204.ROW

  MARY LYNN KELSO AND HAROLD JUSTIN ACRE, SUCCESSOR TRUSTEES OF THE CECIL ACRE
REVOCABLE TRUST   CRESTWOOD ARKANSAS PIPELINE, LLC.     9/22/2011      Faulkner
  EASEMENT/ROW   14W,13W   36,31       8N          2011-15842   Crestwood
Arkansas Pipeline LLC

AR.FA.04.00205.ROW

  GARY SPEARS   CRESTWOOD ARKANSAS PIPELINE, LLC.     10/3/2011      Faulkner  
EASEMENT/ROW   14W   36       8N          2011-15841   Crestwood Arkansas
Pipeline LLC

AR.FA.04.00206.ROW

  MCCRACKEN GREENBRIER FARMS, INC.   CRESTWOOD ARKANSAS PIPELINE, LLC.    
10/4/2011      Faulkner   EASEMENT/ROW   14W   36       8N          2011-15840  
Crestwood Arkansas Pipeline LLC

AR.FA.04.00207.ROW

  WILLIAM RUSSELL EVERETT AND TIMSEY L. EVERETT   CRESTEWOOD ARKANSAS PIPELINE,
LLC.     4/26/2011      Faulkner   EASEMENT/ROW   13W   26       7N         
2011-7169   Crestwood Arkansas Pipeline LLC

AR.FA.04.00208.ROW

  HARDING-CRAFTON INVESTMENT PROPERTIES, LLC.   CRESTWOOD ARKANSAS PIPELINE,
LLC.     12/28/2011      Faulkner   EASEMENT/ROW   14W   1,12       7N         
2012-174   Crestwood Arkansas Pipeline LLC

AR.FA.04.00209.ROW

  4JM, INC.   CRESTWOOD ARKANSAS PIPELINE, LLC.     12/28/2011      Faulkner  
EASEMENT/ROW   14W   1, 12       7N          2012-173   Crestwood Arkansas
Pipeline LLC

AR.FA.04.00210.SURF

  CHRISTOPHER G. WATSON AND JENNIFER DAWN WATSON, HUSBAND AND WIFE   CRESTWOOD
ARKANSAS PIPELINE, LLC     2/4/2012      Faulkner   SURFACE AGREEMENT   14W   13
      7N          2012-3159   Crestwood Arkansas Pipeline LLC

AR.FA.04.00211.ROW

  CHRISTOPHER G. WATSON AND JENNIFER DAWN WATSON, HUSBAND AND WIFE   CRESTWOOD
ARKANSAS PIPELINE LLC     2/4/2012      Faulkner   EASEMENT/ROW   14W   13      
7N          2012-2744   Crestwood Arkansas Pipeline LLC

AR.FA.04.00212.SURF

  TOMMY G. WATSON AND TERESA A. WATSON, HUSBAND AND WIFE   CRESTWOOD ARKANSAS
PIPELINE, LLC     2/4/2012      Faulkner   SURFACE AGREEMENT   14W   13       7N
         2012-2746   Crestwood Arkansas Pipeline LLC

AR.FA.04.00213.ROW

  TOMMY G. WATSON AND TERESA A. WATSON, HUSBAND AND WIFE   CRESTWOOD ARKANSAS
PIPELINE LLC     2/4/2012      Faulkner   EASEMENT/ROW   14W   13       7N     
    2012-2743   Crestwood Arkansas Pipeline LLC

AR.FA.04.00214.ROW

  ALLEN R. DODGE, & SARA J. DODGE   CRESTWOOD ARKANSAS PIPELINE LLC    
4/28/2011      Faulkner   EASEMENT/ROW   13W   10       7N          2011-7170  
Crestwood Arkansas Pipeline LLC

AR.FA.04.00215.ROW

  JOSEPH ARLIS HARTSFIELD   CRESTWOOD ARKANSAS PIPELINE LLC     5/18/2011     
Faulkner   EASEMENT/ROW   13W   14       7N          2011-8241   Crestwood
Arkansas Pipeline LLC

AR.FA.04.00216.ROW

  NELLE HARTSFIELD, GLORIA ANNE HARTSFIELD, AND DONNA HARTSFIELD   CRESTWOOD
ARKANSAS PIPELINE LLC     5/18/2011      Faulkner   EASEMENT/ROW   13W   14    
  7N          2011-8240   Crestwood Arkansas Pipeline LLC

AR.FA.04.00218.ROW

  SANDY E. JOLLY AND CATHY A. JOLLY   FRONTIER GAS SERVICES, LLC.     1/19/2011
     Faulkner   EASEMENT/ROW   13W   13       7N          2011-1475   Crestwood
Arkansas Pipeline LLC

AR.FA.04.00219.LSE

  TERRY REYNOLDS   ARKANSAS MIDSTREAM GAS SERVICES CORP     4/21/2008     
Faulkner   LEASE   13W   31       8N          2009-20244   Crestwood Arkansas
Pipeline LLC



--------------------------------------------------------------------------------

File Number   Grantor   Grantee   Agreement Date     County   Agreement Type  
Parish   Section   TWP   Range     Book     Page     Recording Number  
Current Operator

LA.SA.01.00001.DEED

  MERIWETHER LOUISIANA LAND & TIMBER, LLC   TRISTATE SABINE, LLC.     10/22/2009
     Sabine   DEED   SABINE   5   7N     13W        647        481      419210  
Crestwood Sabine Pipeline LLC

LA.SA.01.00002.ROW

  MERIWETHER LOUISIANA LAND & TIMBER LLC   TRISTATE SABINE, LLC.     6/29/2009
     Sabine   EASEMENT/ROW   SABINE   5   7N     13W        653        63     
420778   Crestwood Sabine Pipeline LLC

LA.SA.01.00003.ROAD

  MERIWETHER LOUISIANA LAND & TIMBER, LLC.   CRESTWOOD SABINE PIPELINE, LLC.    
2/23/2012      Sabine   AMENDMENT   SABINE   5   7N     13W        708        95
     436370   Crestwood Sabine Pipeline LLC

LA.SA.01.00003.ROAD

  MERIWETHER LOUISIANA LAND & TIMBER, LLC.   TRISTATE SABINE, LLC.    
10/27/2009      Sabine   ROAD EASEMENT   SABINE   5   7N     13W        653     
  69      420779   Crestwood Sabine Pipeline LLC

LA.SA.01.00004.DEED

  MERIWETHER LOUISIANA LAND & TIMBER, LLC.   TRISTATE SABINE, LLC.     4/16/2010
     Sabine   DEED   SABINE   5   7N     13W        683        932      423560  
Crestwood Sabine Pipeline LLC

LA.SA.01.00005.ROAD

  MERIWETHER LOUISIANA LAND & TIMBER, LLC   CRESTWOOD SABINE PIPELINE, LLC.    
2/23/2012      Sabine   AMENDMENT   SABINE   5   7N     13W        708        98
     436371   Crestwood Sabine Pipeline LLC

LA.SA.01.00005.ROAD

  MERIWETHER LOUISIANA LAND & TIMBER LLC   TRISTATE SABINE LLC     4/30/2010   
  Sabine   ROAD EASEMENT   SABINE   5   7N     13W        665        256     
423945   Crestwood Sabine Pipeline LLC

LA.SA.01.00006.ROW

  TAMMY PANKO GRANT   TRISTATE SABINE, LLC.     12/8/2009      Sabine  
EASEMENT/ROW   SABINE   9   8N     13W        665        272      423947  
Crestwood Sabine Pipeline LLC

LA.SA.01.00007.ROW

  GARY C. ELLIOTT, ROBERT E. ELLIOTT, JR., MARK S. ELLIOTT, DAVID S. ELLIOTT  
TRISTATE SABINE, LLC.     12/23/2009      Sabine   EASEMENT/ROW   SABINE   16  
8N     13W        665        278      423948   Crestwood Sabine Pipeline LLC

LA.SA.01.00008.ROW

  AGNES ANN TOUCHTON AARON AND DANNIE L. AARON   TRISTATE SABINE, LLC.    
12/2/2009      Sabine   EASEMENT/ROW   SABINE   16   8N     13W        685     
  286      423949   Crestwood Sabine Pipeline LLC

LA.SA.01.00009.ROW

  KENNETH RAY RUSSELL   TRISTATE SABINE, LLC.     11/27/2009      Sabine  
EASEMENT/ROW   SABINE   16   8N     13W        665        292      423950  
Crestwood Sabine Pipeline LLC

LA.SA.01.00010.ROW

  DAVID LYNN RUSSELL   TRISTATE SABINE, LLC.     12/4/2009      Sabine  
EASEMENT/ROW   SABINE   16   8N     13W        665        298      423951  
Crestwood Sabine Pipeline LLC

LA.SA.01.00011.ROW

  RAY DEAN RUSSELL   TRISTATE SABINE, LLC.     11/30/2009      Sabine  
EASEMENT/ROW   SABINE   16   8N     13W        665        304      423952  
Crestwood Sabine Pipeline LLC

LA.SA.01.00012.ROW

  JOHN EDGAR NAYLOR, JR.   TRISTATE SABINE, LLC.     1/20/2010      Sabine  
EASEMENT/ROW   SABINE   16   8N     13W        665        311      423953  
Crestwood Sabine Pipeline LLC

LA.SA.01.00013.ROW

  ROBERT GLENN NAYLOR   TRISTATE SABINE, LLC.     1/2/2010      Sabine  
EASEMENT/ROW   SABINE   16   8N     13W        665        317      423954  
Crestwood Sabine Pipeline LLC

LA.SA.01.00014.ROW

  JAMES MARZ   TRISTATE SABINE, LLC.     1/6/2010      Sabine   EASEMENT/ROW  
SABINE   16   8N     13W        665        323      423955   Crestwood Sabine
Pipeline LLC

LA.SA.01.00015.ROW

  LA BOKAY CORPORATION   TRISTATE SABINE, LLC.     1/6/2009      Sabine  
EASEMENT/ROW   SABINE   5, 29, 32   7N, 8N     13W        665        329     
423956   Crestwood Sabine Pipeline LLC

LA.SA.01.00016.ROW

  WALTER MESHELL, JR   TRISTATE SABINE, LLC.     12/3/2009      Sabine  
EASEMENT/ROW   SABINE   32   8N     13W        665        339      423957  
Crestwood Sabine Pipeline LLC

LA.SA.01.00017.ROW

  RUBY MESHELL LYON   TRISTATE SABINE, LLC.     12/4/2009      Sabine  
EASEMENT/ROW   SABINE   32   8N     13W        665        345      423958  
Crestwood Sabine Pipeline LLC

LA.SA.01.00018.ROW

  RUFUS G. MESHELL   TRISTATE SABINE, LLC.     12/4/2009      Sabine  
EASEMENT/ROW   SABINE   32   8N     13W        665        351      423959  
Crestwood Sabine Pipeline LLC

LA.SA.01.00019.ROW

  SHERRY ANN MESHELL   TRISTATE SABINE, LLC.     12/5/2009      Sabine  
EASEMENT/ROW   SABINE   32   8N     13W        665        357      423960  
Crestwood Sabine Pipeline LLC

LA.SA.01.00020.ROW

  JIMMY RAY MESHELL, JR.   TRISTATE SABINE, LLC.     12/7/2009      Sabine  
EASEMENT/ROW   SABINE   32   8N     13W        665        363      423961  
Crestwood Sabine Pipeline LLC

LA.SA.01.00021.ROW

  DONNA KAY MESHELL REID   TRISTATE SABINE, LLC.     12/7/2009      Sabine  
EASEMENT/ROW   SABINE   32   8N     13W        665        369      423962  
Crestwood Sabine Pipeline LLC

LA.SA.01.00022.ROW

  DENNIS RAY MESHELL   TRISTATE SABINE, LLC.     12/7/2009      Sabine  
EASEMENT/ROW   SABINE   32   8N     13W        665        375      423963  
Crestwood Sabine Pipeline LLC

LA.SA.01.00023.ROW

  ALBERT J. MALMAY   TRISTATE SABINE, LLC.     11/25/2009      Sabine  
EASEMENT/ROW   SABINE   32   8N     13W        665        381      423964  
Crestwood Sabine Pipeline LLC

LA.SA.01.00024.ROW

  JOHNNY W. MALMAY   TRISTATE SABINE, LLC.     11/25/2009      Sabine  
EASEMENT/ROW   SABINE   32   8N     13W        665        387      423965  
Crestwood Sabine Pipeline LLC

LA.SA.01.00025.ROW

  CHARLOTTE SEPULVADO EZERNACK   TRISTATE SABINE, LLC.     12/2/2009      Sabine
  EASEMENT/ROW   SABINE   32   8N     13W        665        393      423966  
Crestwood Sabine Pipeline LLC

LA.SA.01.00026.ROW

  SCOTTIE D. SEPULVADO   TRISTATE SABINE, LLC.     12/2/2009      Sabine  
EASEMENT/ROW   SABINE   32   8N     13W        665        399      423967  
Crestwood Sabine Pipeline LLC

LA.SA.01.00027.ROW

  A T & N MARTINEZ LAND COMPANY, LLC.   TRISTATE SABINE, LLC.     12/1/2009     
Sabine   EASEMENT/ROW   SABINE   32   8N     13W        665        405     
423968   Crestwood Sabine Pipeline LLC

LA.SA.01.00028.ROW

  MARK ALAN MARTINEZ AND DONNA LYNN PROCELL MARTINEZ   TRISTATE SABINE, LLC.    
12/4/2009      Sabine   EASEMENT/ROW   SABINE   32   8N     13W        665     
  411      423969   Crestwood Sabine Pipeline LLC

LA.SA.01.00029.ROW

  MERIWETHER LOUISIANA LAND & TIMBER LLC.   TRISTATE SABINE, LLC.     1/4/2010
     Sabine   EASEMENT/ROW   SABINE   5   7N     13W        665        417     
423970   Crestwood Sabine Pipeline LLC

LA.SA.01.00030.ROW

  MERIWETHER LOUISIANA LAND & TIMBER, LLC.   TRISTATE SABINE, LLC.     5/25/2010
     Sabine   EASEMENT/ROW   SABINE   5   7N     13W        666        234     
424159   Crestwood Sabine Pipeline LLC

LA.SA.01.00031.ROW

  MARILYN SHAWNEE SEPULVADO, JONATHON BLAKE ROBERSON, DAMON RYAN ROBERSON,
FREDERICK CHAD ROBERSON   TRISTATE SABINE, LLC.     5/26/2010      Sabine  
EASEMENT/ROW   SABINE   6   7N     13W        667        336      424499  
Crestwood Sabine Pipeline LLC

LA.SA.01.00032.ROW

  MERIWETHER LOUISIANA LAND & TIMBER, LLC.   TRISTATE SABINE, LLC.     5/4/2010
     Sabine   EASEMENT/ROW   SABINE   23, 33, 34, 35   6N, 7N     12W        667
       520      424556   Crestwood Sabine Pipeline LLC

LA.SA.01.00033.ROW

  DOROTHY ELIZABETH SANDERS TIDWELL   TRISTATE SABINE, LLC.     2/1/2010     
Sabine   EASEMENT/ROW   SABINE   33   7N     12W        667        530     
424557   Crestwood Sabine Pipeline LLC

LA.SA.01.00034.ROW

  LAMINORA PROPERTIES, INC.   TRISTATE SABINE, LLC.     5/4/2010      Sabine  
EASEMENT/ROW   SABINE   33   7N     12W        667        536      424558  
Crestwood Sabine Pipeline LLC



--------------------------------------------------------------------------------

LA.SA.01.00035.ROW

  JAN NICHOLS BOOKER REVOCABLE TRUST   TRISTATE SABINE, LLC.     4/13/2010     
Sabine   EASEMENT/ROW   SABINE   34   7N     12W        667        542     
424559   Crestwood Sabine Pipeline LLC

LA.SA.01.00036.ROW

  DARRYL ALLAN DYESS   TRISTATE SABINE, LLC.     2/9/2010      Sabine  
EASEMENT/ROW   SABINE   35   7N     12W        667        551      424560  
Crestwood Sabine Pipeline LLC

LA.SA.01.00037.ROW

  WILLIAM DANIEL DYESS   TRISTATE SABINE, LLC.     2/9/2010      Sabine  
EASEMENT/ROW   SABINE   35   7N     12W        667        557      424561  
Crestwood Sabine Pipeline LLC

LA.SA.01.00038.ROW

  O'L HOME PLACE, LLC   TRISTATE SABINE, LLC     2/1/2010      Sabine  
EASEMENT/ROW   SABINE   35   7N     12W        667        563      424562  
Crestwood Sabine Pipeline LLC

LA.SA.01.00039.ROW

  BROADWAY FOREST PRODUCTS, INC.   TRISTATE SABINE, LLC.     2/1/2010     
Sabine   EASEMENT/ROW   SABINE   2   7N     12W        667        569     
424563   Crestwood Sabine Pipeline LLC

LA.SA.01.00040.ROW

  O.E. WILLIAMS TRUST   TRISTATE SABINE, LLC.     3/16/2010      Sabine  
EASEMENT/ROW   SABINE   14   6N     12W        667        575      424564  
Crestwood Sabine Pipeline LLC

LA.SA.01.00041.ROW

  JAMES ALTON VEULEMAN, JR. AND ASHLEY TARPLEY VEULEMAN   TRISTATE SABINE, LLC.
    2/4/2010      Sabine   EASEMENT/ROW   SABINE   23   6N     12W        667   
    592      424566   Crestwood Sabine Pipeline LLC

LA.SA.01.00042.ROW

  LOUISIANA MINERALS, LTD.   TRISTATE SABINE, LLC.     4/7/2010      Sabine  
EASEMENT/ROW   SABINE   2, 11   6N     12W        667        598      424567  
Crestwood Sabine Pipeline LLC

LA.SA.01.00043.ROW

  WEYERHAEUSER COMPANY   TRISTATE SABINE, LLC.     5/4/2010      Sabine  
EASEMENT/ROW   SABINE   2, 11   6N     12W        667        605      424568  
Crestwood Sabine Pipeline LLC

LA.SA.01.00044.ROW

  LA BOKAY CORPORATION   TRISTATE SABINE, LLC.     4/30/2010      Sabine  
EASEMENT/ROW   SABINE   23   6N     12W        667        615      424569  
Crestwood Sabine Pipeline LLC

LA.SA.01.00047.ROW

  MERIWETHER LOUISIANA LAND & TIMBER, LLC.   TRISTATE SABINE, LLC.     7/12/2010
     Sabine   EASEMENT/ROW   SABINE   4,5,8   7N     13W        674        68   
  426302   Crestwood Sabine Pipeline LLC

LA.SA.01.00048.ROW

  GLYN DOYN VINES   TRISTATE SABINE, LLC.     4/26/2010      Sabine  
EASEMENT/ROW   SABINE   28   8N     12W        674        77      426303  
Crestwood Sabine Pipeline LLC

LA.SA.01.00049.ROW

  MARY SUE BARR GARY   TRISTATE SABINE, LLC.     4/27/2010      Sabine  
EASEMENT/ROW   SABINE   28; SW/4   8N     12W        674        83      426304  
Crestwood Sabine Pipeline LLC

LA.SA.01.00050.ROW

  HOWARD CAMERON BARR   TRISTATE SABINE, LLC.     4/25/2010      Sabine  
EASEMENT/ROW   SABINE   28:SW/4   8N     12W        674        89      426305  
Crestwood Sabine Pipeline LLC

LA.SA.01.00051.ROW

  MICHAEL PEARCE AND JO ANN LANGLEY PEARCE   TRISTATE SABINE, LLC.     5/14/2010
     Sabine   EASEMENT/ROW   SABINE   28   8N     12W        674        95     
426306   Crestwood Sabine Pipeline LLC

LA.SA.01.00052.ROW

  RUFUS G. SELF AND SANDRA BARR SELF   TRISTATE SABINE, LLC.     5/5/2010     
Sabine   EASEMENT/ROW   SABINE   28   8N     12W        674        101     
426307   Crestwood Sabine Pipeline LLC

LA.SA.01.00053.ROW

  R.D. SIMMONS   TRISTATE SABINE, LLC.     4/21/2010      Sabine   EASEMENT/ROW
  SABINE   13   8N     13W        674        108      426308   Crestwood Sabine
Pipeline LLC

LA.SA.01.00054.ROW

  RICKY SEPULVADO AND MOLLY SEPULVADO   TRISTATE SABINE, LLC.     7/22/2010     
Sabine   EASEMENT/ROW   SABINE   20   8N     12W        674        114     
426309   Crestwood Sabine Pipeline LLC

LA.SA.01.00055.ROW

  FRANCES EZERNACK MARTINEZ, WIFE OF EUELL VERNON MARTINEZ   TRISTATE SABINE,
LLC.     4/23/2010      Sabine   EASEMENT/ROW   SABINE   20   8N     12W       
674        120      426310   Crestwood Sabine Pipeline LLC

LA.SA.01.00056.ROW

  W-L DEWITT FAMILY, LLC.   TRISTATE SABINE, LLC.     5/7/2010      Sabine  
EASEMENT/ROW   SABINE   20   8N     12W        674        127      426311  
Crestwood Sabine Pipeline LLC

LA.SA.01.00057.ROW

  ROY THOMAS GUCCIONE, JR. AND LISA HENRY GUCCIONE   TRISTATE SABINE, LLC.    
4/27/2010      Sabine   EASEMENT/ROW   SABINE   28   8N     12W        674     
  133      426312   Crestwood Sabine Pipeline LLC

LA.SA.01.00058.ROW

  MERIWETHER LOUISIANA LAND & TIMBER, LLC.   TRISTATE SABINE, LLC.     8/16/2010
     Sabine   EASEMENT/ROW   SABINE   33   7N     12W        674        139     
426313   Crestwood Sabine Pipeline LLC

LA.SA.01.00059.ROW

  MERIWETHER LOUISIANA LAND & TIMBER, LLC.   TRISTATE SABINE, LLC.     8/20/2010
     Sabine   EASEMENT/ROW   SABINE   17   7N     13W        674        746     
426397   Crestwood Sabine Pipeline LLC

LA.SA.01.00060.SURF

  RED RIVER LOUISIANA I LP FORMERLY TIMBERSTAR LOUISIANA I LP   TRISTATE SABINE,
LLC.     9/7/2010      Sabine   LEASE   SABINE   1   8N     14W        675     
  368      426636   Crestwood Sabine Pipeline LLC

LA.SA.01.00061.ROW

  CREST NATURAL RESOURCES, LLC.   TRISTATE SABINE, LLC.     9/8/2010      Sabine
  LEASE   SABINE   20   8N     12W        675        377      426637   Crestwood
Sabine Pipeline LLC

LA.SA.01.00062.SURF

  DYESS LAND, LLC.   TRISTATE SABINE, LLC.     6/1/2010      Sabine   SURFACE
AGREEMENT   SABINE   28   7N     12W        675        936      426798  
Crestwood Sabine Pipeline LLC

LA.SA.01.00063.ROW

  WALSH TIMBER COMPANY, LLC.   TRISTATE SABINE, LLC.     8/17/2010      Sabine  
EASEMENT/ROW   SABINE   13,18   8N     13W,12W        675        943      426799
  Crestwood Sabine Pipeline LLC

LA.SA.01.00064.ROW

  LOUISIANA MINERALS, LTD.   TRISTATE SABINE, LLC.     8/10/2010      Sabine  
EASEMENT/ROW   SABINE   4,9,28,29,33   7N,8N     12W        675        949     
426800   Crestwood Sabine Pipeline LLC

LA.SA.01.00065.ROW

  MERIWETHER LOUISIANA LAND & TIMBER, LLC.   TRISTATE SABINE, LLC.     9/10/2010
     Sabine   EASEMENT/ROW   SABINE   2,11,12,13,18,19,20,28   8N,7N     13W,12W
       675        959      426801   Crestwood Sabine Pipeline LLC

LA.SA.01.00066.ROW

  RED RIVER LOUISIANA I LP   TRISTATE SAVINE, LLC.     9/17/2010      Sabine  
EASEMENT/ROW   SABINE   3,10,9,16,21   8N,7N     12W,13W        981        675
     426802   Crestwood Sabine Pipeline LLC

LA.SA.01.00067.ROW

  TODD B. STRAHAN   TRISTATE SABINE, LLC.     4/16/2010      Sabine  
EASEMENT/ROW   SABINE   2   8N     13W        680        42      427929  
Crestwood Sabine Pipeline LLC

LA.SA.01.00068.ROW

  WEYERHAEUSER COMPANY   TRISTATE SABINE, LLC.     10/5/2010      Sabine  
EASEMENT/ROW   SABINE   4,9,28,29,33   7N,8N     12W,13W        680        48   
  427930   Crestwood Sabine Pipeline LLC

LA.SA.01.00069.PERM

  SABINE RIVER AUTHORITY   TRISTATE SABINE, LLC.     1/18/2012      Sabine  
AMENDMENT   SABINE   26,27,28,29   8N     14W        704        893      435301
  Crestwood Sabine Pipeline LLC

LA.SA.01.00069.PERM

  SABINE RIVER AUTHORITY   TRISTATE SABINE, LLC.     1/27/2011      Sabine  
LICENSE/PERMIT   SABINE   26,27,28,29   8N     14W        685        302     
429498   Crestwood Sabine Pipeline LLC

LA.SA.01.00070.ROW

  MERIWETHER LOUISIANA LAND & TIMBER, LLC.   TRISTATE SABINE, LLC.    
11/30/2010      Sabine   EASEMENT/ROW   SABINE   29,32,33,19   7N     12W       
686        641      429926   Crestwood Sabine Pipeline LLC

LA.SA.01.00071.ROW

  RONALD D. BRANDON AND RONALD S. BROADWAY   TRISTATE SABINE, LLC.     2/23/2011
     Sabine   EASEMENT/ROW   SABINE   13   8N     14W        688        551     
4302800   Crestwood Sabine Pipeline LLC

LA.SA.01.00072.ROW

  MERIWETHER LOUISIANA LAND & TIMBER, LLC.   TRISTATE SABINE, LLC.     5/27/2011
     Sabine   EASEMENT/ROW   SABINE   1   7N     14W        693        669     
431758   Crestwood Sabine Pipeline LLC



--------------------------------------------------------------------------------

LA.SA.01.00073.ROW

  MERIWETHER LOUISIANA LAND & TIMBER, LLC.   TRISTATE SABINE, LLC.     3/17/2011
     Sabine   EASEMENT/ROW   SABINE   4,5,8,9   7N     13W        693        845
     431823   Crestwood Sabine Pipeline LLC

LA.SA.01.00074.ROW

  MERIWETHER LOUISIANA LAND & TIMBER, LLC.   TRISTATE SABINE, LLC.     8/27/2010
     Sabine   EASEMENT/ROW   SABINE   2,11   7N     13W        693        852   
  431824   Crestwood Sabine Pipeline LLC

LA.SA.01.00075.ROW

  JO NEEL KIMBRELL BLAKEY, A MARRIED PERSON, AND NANCY KIMBRELL KERCE, A WIDOW
OF WOODROW KERCE   TRISTATE SABINE, LLC.     9/15/2010      Sabine  
EASEMENT/ROW   SABINE   9   7N     13W        859        693      431825  
Crestwood Sabine Pipeline LLC

LA.SA.01.00076.ROW

  BOBBIE ANN BRANDON DESADIER   TRISTATE SABINE, LLC.     6/7/2011      Sabine  
EASEMENT/ROW   SABINE   29   7N     12W        955        693      431841  
Crestwood Sabine Pipeline LLC

LA.SA.01.00077.ROW

  HAROLD CRAIG DYESS   TRISTATE SABINE, LLC.     6/7/2011      Sabine  
EASEMENT/ROW   SABINE   29   7N     12W        960        693      431842  
Crestwood Sabine Pipeline LLC

LA.SA.01.00078.ROW

  ALTON EARL BRANDON   TRISTATE SABINE, LLC.     6/1/2011      Sabine  
EASEMENT/ROW   SABINE   29,37   7N     12W        693        965      431843  
Crestwood Sabine Pipeline LLC

LA.SA.01.00079.ROW

  IRENE BRANDON   TRISTATE SABINE, LLC.     6/2/2011      Sabine   EASEMENT/ROW
  SABINE   29   7N     12W        693        970      431844   Crestwood Sabine
Pipeline LLC

LA.SA.01.00080.ROW

  HOWARD BRANDON   TRISTATE SABINE, LLC.     6/13/2011      Sabine  
EASEMENT/ROW   SABINE   29   7N     12W        693        975      431845  
Crestwood Sabine Pipeline LLC

LA.SA.01.00081.ROW

  LINDA J. GUAY   TRISTATE SABINE, LLC.     6/10/2011      Sabine   EASEMENT/ROW
  SABINE   30   7N     12W        693        980      431846   Crestwood Sabine
Pipeline LLC

LA.SA.01.00082.ROW

  RICHARD H. EVANS AND RACHEL LAW EVANS, HUSBAND AND WIFE   TRISTATE SABINE,
LLC.     6/6/2011      Sabine   EASEMENT/ROW   SABINE   30   7N     12W       
693        985      431847   Crestwood Sabine Pipeline LLC

LA.SA.01.00083.PERM

  THE KANSAS CITY SOUTHERN RAILWAY COMPANY   TRISTATE SABINE, LLC.     8/17/2010
     Sabine   LICENSE/PERMIT   SABINE   3   8N     13W        694        440   
  432012   Crestwood Sabine Pipeline LLC

LA.SA.01.00084.ROW

  RED RIVER LOUISIANA I LP   TRISTATE SABINE, LLC.     6/27/2011      Sabine  
EASEMENT/ROW   SABINE   6   7N     13        694        448      432013  
Crestwood Sabine Pipeline LLC

LA.SA.01.00085.ROW

  JOSEPH R. EBARB, AND WIFE, SALLY C. EBARB   TRISTATE SABINE, LLC     4/4/2011
     Sabine   EASEMENT/ROW   SABINE   36   8N     14W        694        457     
432014   Crestwood Sabine Pipeline LLC

LA.SA.01.00086.ROW

  THE GEORGE MARLON SEPULVADO AND ANN N. SEPULVADO REVOCABLE LIVING TRUST  
TRISTATE SABINE, LLC     5/9/2011      Sabine   EASEMENT/ROW   SABINE   1   7N  
  14W        694        462      432015   Crestwood Sabine Pipeline LLC

LA.SA.01.00087.ROW

  VIOLET M. SEPULVADO CURTIS   TRISTATE SABINE, LLC     6/20/2011      Sabine  
EASEMENT/ROW   SABINE   1   7N     14W        694        469      432016  
Crestwood Sabine Pipeline LLC

LA.SA.01.00088.ROW

  BERT R. SEPULVADO AND WIFE, MONA H. SEPULVADO   TRISTATE SABINE, LLC    
6/20/2011      Sabine   EASEMENT/ROW   SABINE   1   7N     14W        694       
474      432017   Crestwood Sabine Pipeline LLC

LA.SA.01.00089.ROW

  HAROLD L. STEWART AND WIFE, MARGARET JOY SEPULVADO STEWART   TRISTATE SABINE,
LLC     6/20/2011      Sabine   EASEMENT/ROW   SABINE   1   7N     14W       
694        479      432018   Crestwood Sabine Pipeline LLC

LA.SA.01.00090.ROW

  RDB DEVELOPMENTS, LLC   TRISTATE SABINE, LLC     6/20/2011      Sabine  
EASEMENT/ROW   SABINE   1   7N     14W        694        484      432019  
Crestwood Sabine Pipeline LLC

LA.SA.01.00091.ROW

  CHARLES A. WEBER, III   TRISTATE SABINE, LLC     6/17/2011      Sabine  
EASEMENT/ROW   SABINE   6   7N     13W        694        490      432020  
Crestwood Sabine Pipeline LLC

LA.SA.01.00092.ROW

  MAVIS ERVINE WOOLSEY ESTATE, REPRESENTED BY JOHN ELBERT WOOLSEY, JR. AS
INDEPENDENT EXECUTOR   TRISTATE SABINE, LLC     6/11/2011      Sabine  
EASEMENT/ROW   SABINE   6   7N     13W        694        495      432021  
Crestwood Sabine Pipeline LLC

LA.SA.01.00093.ROW

  ROSEMARY NEWTON CASSON   TRISTATE SABINE, LLC     6/14/2011      Sabine  
EASEMENT/ROW   SABINE   6   7N     13W        694        500      432022  
Crestwood Sabine Pipeline LLC

LA.SA.01.00094.ROW

  MARK D. KENTER   TRISTATE SABINE, LLC     7/6/2011      Sabine   EASEMENT/ROW
  SABINE   6   7N     13W        695        155      432289   Crestwood Sabine
Pipeline LLC

LA.SA.01.00095.ROW

  ALLISON K. SETHNEY   TRISTATE SABINE, LLC     7/8/2011      Sabine  
EASEMENT/ROW   SABINE   6   7N     13Q        695        160      432290  
Crestwood Sabine Pipeline LLC

LA.SA.01.00096.ROW

  JOY K. HOLLAND   TRISTATE SABINE, LLC     6/24/2011      Sabine   EASEMENT/ROW
  SABINE   6   7N     13W        695        165      432291   Crestwood Sabine
Pipeline LLC

LA.SA.01.00097.ROW

  MARJORIE NEWTON MILEY   TRISTATE SABINE, LLC     6/21/2011      Sabine  
EASEMENT/ROW   SABINE   6   7N     13W        695        170      432292  
Crestwood Sabine Pipeline LLC

LA.SA.01.00098.ROW

  JON PHILLIP CHILDRESS   TRISTATE SABINE, LLC     6/22/2011      Sabine  
EASEMENT/ROW   SABINE   6   7N     13W        695        175      432293  
Crestwood Sabine Pipeline LLC

LA.SA.01.00099.ROW

  MEGAN M. HARP   TRISTATE SABINE, LLC     6/20/2011      Sabine   EASEMENT/ROW
  SABINE   6   7N     13W        695        180      432294   Crestwood Sabine
Pipeline LLC

LA.SA.01.00100.ROW

  ILIOS EXPLORATION, LLC   TRISTATE SABINE, LLC     7/19/2011      Sabine  
EASEMENT/ROW   SABINE   6   7N     13W        695        991      432559  
Crestwood Sabine Pipeline LLC

LA.SA.01.00101.ROW

  RED RIVER LOUISIANA I LP   TRISTATE SABINE LLC     8/1/2011      Sabine  
EASEMENT/ROW   SABINE   20, 21   8N     13W        695        996      432560  
Crestwood Sabine Pipeline LLC

LA.SA.01.00102.ROW

  RED RIVER LOUISIANA I LP   TRISTATE SABINE LLC     8/1/2011      Sabine  
EASEMENT/ROW   SABINE   11   7N     13        696        1      432561  
Crestwood Sabine Pipeline LLC

LA.SA.01.00103.ROW

  WEYERHAEUSER CO   TRISTATE SABINE, LLC     2/16/2011      Sabine  
EASEMENT/ROW   SABINE   10   7N     13W        688        996      430406  
Crestwood Sabine Pipeline LLC

LA.SA.01.00103.ROW

  JAMES W. FUNK, JR.   TRISTATE SABINE, LLC     9/20/2010      Sabine  
EASEMENT/ROW   SABINE   10   7N     13W        696        283      432631  
Crestwood Sabine Pipeline LLC

LA.SA.01.00104.ROW

  KELLY E. FUNK   TRISTATE SABINE LLC     9/20/2010      Sabine   EASEMENT/ROW  
SABINE   10   7N     13W        696        289      432632   Crestwood Sabine
Pipeline LLC

LA.SA.01.00105.ROW

  C. RICHARD PETTICREW OIL & GAS TRUST   TRISTATE SABINE LLC     9/17/2010     
Sabine   EASEMENT/ROW   SABINE   10   7N     13W        696        295     
432633   Crestwood Sabine Pipeline LLC

LA.SA.01.00106.ROW

  LORENE M. BURKHART   TRISTATE SABINE LLC     9/17/2010      Sabine  
EASEMENT/ROW   SABINE   10   7N     13W        696        301      432634  
Crestwood Sabine Pipeline LLC

LA.SA.01.00107.ROW

  RICHARD DOUGLAS THURSTON, JR.   TRISTATE SABINE LLC     9/20/2010      Sabine
  EASEMENT/ROW   SABINE   10   7N     13W        696        307      432635  
Crestwood Sabine Pipeline LLC

LA.SA.01.00108.ROW

  ANA LARK RENN STARK   TRISTATE SABINE LLC     9/16/2010      Sabine  
EASEMENT/ROW   SABINE   10   7N     13W        696        313      432636  
Crestwood Sabine Pipeline LLC



--------------------------------------------------------------------------------

LA.SA.01.00109.ROW

  DOROTHY JANE MCDERMOND BLAZIER   TRISTATE SABINE LLC     9/16/2010      Sabine
  EASEMENT/ROW   SABINE   10   7N     13W        696        319      432637  
Crestwood Sabine Pipeline LLC

LA.SA.01.00110.ROW

  ELIZABETH ANN EMISON   TRISTATE SABINE LLC     9/21/2010      Sabine  
EASEMENT/ROW   SABINE   10   7N     13W        696        325      432638  
Crestwood Sabine Pipeline LLC

LA.SA.01.00111.ROW

  THOMAS WESTON EMISON   TRISTATE SABINE LLC     2/16/2011      Sabine  
EASEMENT/ROW   SABINE   10   7N     13W        696        331      432639  
Crestwood Sabine Pipeline LLC

LA.SA.01.00112.ROW

  CATHERINE ELIZABETH EMISON   TRISTATE SABINE LLC     9/12/2010      Sabine  
EASEMENT/ROW   SABINE   10   7N     13W        696        337      432640  
Crestwood Sabine Pipeline LLC

LA.SA.01.00113.ROW

  WILLIAM ASH EMISON   TRISTATE SABINE LLC     9/30/2010      Sabine  
EASEMENT/ROW   SABINE   10   7N     13W        697        3      432868  
Crestwood Sabine Pipeline LLC

LA.SA.01.00114.ROW

  JOHN HORACE RENNICK   TRISTATE SABINE LLC     8/15/2011      Sabine  
EASEMENT/ROW   SABINE   6   7N     13W        698        128      433173  
Crestwood Sabine Pipeline LLC

LA.SA.01.00115.ROW

  MIJA K. LANE   TRISTATE SABINE LLC     7/25/2011      Sabine   EASEMENT/ROW  
SABINE   6   7N     13W        698        133      433174   Crestwood Sabine
Pipeline LLC

LA.SA.01.00116.ROW

  FIRST UNITED METHODIST CHURCH OF HOUSTON FOUNDATION   TRISTATE SABINE LLC    
7/20/2011      Sabine   EASEMENT/ROW   SABINE   6   7N     13W        698       
138      433175   Crestwood Sabine Pipeline LLC

LA.SA.01.00117.ROW

  ARKOMA LOUISIANA LLC   TRISTATE SABINE LLC     8/3/2011      Sabine  
EASEMENT/ROW   SABINE   6   7N     13W        698        143      433176  
Crestwood Sabine Pipeline LLC

LA.SA.01.00118.ROW

  BRADLEY KENTER   TRISTATE SABINE LLC     8/12/2011      Sabine   EASEMENT/ROW
  SABINE   6   7N     13W        698        148      433177   Crestwood Sabine
Pipeline LLC

LA.SA.01.00119.ROW

  GRAND COMMANDERY KNIGHTS TEMPLAR OF TEXAS   TRISTATE SABINE LLC     8/22/2011
     Sabine   EASEMENT/ROW   SABINE   6   7N     13W        698        153     
433178   Crestwood Sabine Pipeline LLC

LA.SA.01.00120.ROW

  R. D. SIMMONS   TRISTATE SABINE LLC     8/3/2011      Sabine   EASEMENT/ROW  
SABINE   12, 13   8N     13W        698        243      433205   Crestwood
Sabine Pipeline LLC

LA.SA.01.00121.ROW

  WEYERHAEUSER CO   TRISTATE SABINE LLC     9/30/2011      Sabine   EASEMENT/ROW
  SABINE   6   7N     13W        699        561      433669   Crestwood Sabine
Pipeline LLC

LA.SA.01.00122.PERM

  SABINE RIVER AUTHORITY   TRISTATE SABINE LLC     9/20/2011      Sabine  
LICENSE/PERMIT   SABINE   10   7N     13W        704        903      435302  
Crestwood Sabine Pipeline LLC

LA.SA.01.00123.ROW

  WILLIAM STEPHEN CHILDRESS, HUSBAND OF DIANA CHILDRESS   TRISTATE SABINE, LLC  
  9/8/2011      Sabine   EASEMENT/ROW   SABINE   6   7N     13W        699     
  923      433783   Crestwood Sabine Pipeline LLC

LA.SA.01.00124.ROW

  DELILAH NEELEY CRANFORD, WIFE OF RAMON CRANFORD   TRISTATE SABINE, LLC    
9/27/2011      Sabine   EASEMENT/ROW   SABINE   6   7N     13W        699       
928      433784   Crestwood Sabine Pipeline LLC

LA.SA.01.00125.ROW

  SUSAN P. LEAKE, WIFE OF BARROW LEAKE AND JASON S. PARRY, A SINGLE MAN  
TRISTATE SABINE, LLC     10/5/2011      Sabine   EASEMENT/ROW   SABINE   36   9N
    14W        700        106      433843   Crestwood Sabine Pipeline LLC

LA.SA.01.00126.ROW

  IRMA BOATNER CASSELL   TRISTATE SABINE, LLC     10/7/2011      Sabine  
EASEMENT/ROW   SABINE   36   9N     14W        700        113      433844  
Crestwood Sabine Pipeline LLC

LA.SA.01.00127.ROW

  KENNETH RAY WALLACE, JR., AND WIFE, RACHEL L. HIPPLER WALLACE   TRISTATE
SABINE, LLC     10/10/2011      Sabine   EASEMENT/ROW   SABINE   1   8N     14W
       700        118      433845   Crestwood Sabine Pipeline LLC

LA.SA.01.00128.ROW

  JOSEPH PADDIE AND WIFE, IRENE A. PADDIE   TRISTATE SABINE, LLC     10/5/2011
     Sabine   EASEMENT/ROW   SABINE   1   8N     14W        700        123     
433846   Crestwood Sabine Pipeline LLC

LA.SA.01.00129.ROW

  GOOD SAMARITAN FOUNDATION OF TEXAS, INC   TRISTATE SABINE, INC.     10/11/2011
     Sabine   EASEMENT/ROW   SABINE   6   7N     13W        700        617     
433970   Crestwood Sabine Pipeline LLC

LA.SA.01.00130.ROW

  SAM RENNICK   TRISTATE SABINE, INC.     10/11/2011      Sabine   EASEMENT/ROW
  SABINE   6   7N     13W        700        622      433971   Crestwood Sabine
Pipeline LLC

LA.SA.01.00131.ROW

  CAROL E. CHILDRESS TURNER   TRISTATE SABINE, LLC     10/4/2011      Sabine  
EASEMENT/ROW   SABINE   6   7N     13W        700        627      433972  
Crestwood Sabine Pipeline LLC

LA.SA.01.00135.ROW

  RED RIVER LOUISIANA I, LP   TRISTATE SABINE, LLC     4/14/2011      Sabine  
EASEMENT/ROW   SABINE   24   8N     14W        693        676      431759  
Crestwood Sabine Pipeline LLC

LA.SA.01.00137.PERM

  STATE OF LOUISIANA DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT   ZWOLLE
PIPELINE     8/15/1985      Sabine   LICENSE/PERMIT   SABINE              
Crestwood Sabine Pipeline LLC

LA.SA.01.00138.PERM

  STATE OF LOUISIANA DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT   DILLIGAS,
INC.     9/20/1985      Sabine   LICENSE/PERMIT   SABINE   3   7N     13W       
    Crestwood Sabine Pipeline LLC

LA.SA.01.00139.PERM

  STATE OF LOUISIANA DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT   ZWOLLE
PIPELINE     9/23/1985      Sabine   LICENSE/PERMIT   SABINE              
Crestwood Sabine Pipeline LLC

LA.SA.01.00149.ROW

  INTERNATIONAL PAPER COMPANY   WICKER OIL COMPANY     9/25/1984      Sabine  
EASEMENT/ROW   SABINE   11, 12, 13, & 18   7N     12W, 13W          291098  
Crestwood Sabine Pipeline LLC

LA.SA.01.00150.ROW

  INTERNATIONAL PAPER COMPANY   WICKER OIL COMPANY     9/25/1984      Sabine  
AMENDMENT   SABINE             291099   Crestwood Sabine Pipeline LLC

LA.SA.01.00152.ROW

  JAMES A. KEZERLE   PERKINS OIL PROPERTIES, INC.     10/2/1985      Sabine  
EASEMENT/ROW   SABINE   3   7N     13W          291381   Crestwood Sabine
Pipeline LLC

LA.SA.01.00153.ROW

  LEON SEPULVEDO AND DEWITT SEPULVEDO   PERKINS OIL PROPERTIES, INC.    
10/1/1985      Sabine   EASEMENT/ROW   SABINE   4   7N     13W          291832  
Crestwood Sabine Pipeline LLC

LA.SA.01.00154.ROW

  J.O. KIMBRELL, JR.   PERKINS OIL PROPERTIES, INC.     10/1/1985      Sabine  
EASEMENT/ROW   SABINE   3, 4   7N     13W          291383   Crestwood Sabine
Pipeline LLC

LA.SA.01.00157.ROW

  INTERNATIONAL PAPER COMPANY   WICKER OIL COMPANY     10/25/1985      Sabine  
AMENDMENT               291574   Crestwood Sabine Pipeline LLC

LA.SA.01.00158.ROW

  LAWRENCE EBARB, HUSBAND OF MAGGIE R. EBARB   PERKINS OIL PROPERTIES, INC    
2/15/1986      Sabine   EASEMENT/ROW     4   7N     13W        419        603   
  293386   Crestwood Sabine Pipeline LLC

LA.SA.01.00159.ROW

  BERTIE MAE SEPULVADO LUNT   PERKINS OIL PROPERTIES, INC.     10/10/1985     
Sabine   EASEMENT/ROW   SABINE   4   7N     13W          297425   Crestwood
Sabine Pipeline LLC

LA.SA.01.00160.ROW

  AGNES K. BAHR   PERKINS OIL PROPERTIES, INC.     10/2/1985      Sabine  
EASEMENT/ROW   SABINE   3   7N     13W          297426   Crestwood Sabine
Pipeline LLC

LA.SA.01.00161.ROW

  SKLAR & PHILLIPS, INC.   DILLIGAS, INC.     12/3/1986      Sabine  
EASEMENT/ROW   SABINE   11   7N     13W        429        4      298346  
Crestwood Sabine Pipeline LLC



--------------------------------------------------------------------------------

LA.SA.01.00162.ROW

  LAWRENCE J. EBARB, INDIVIDUALLY AND AS AGENT FOR ROSIE PARRIE, LOUISE RIVERS,
SELENA SEPULVADO, JANICE YOUNG, ROGER LOPEZ, AND THE HEIRS OF ELI EBARB   IOM
GAS, INC.     10/16/1991      Sabine   EASEMENT/ROW     4   7N     13W       
474        120      320785   Crestwood Sabine Pipeline LLC

LA.SA.01.00163.ROW

  LAWRENCE EBARB AND MAGGIE R. EBARB, HUSBAND AND WIFE   IOM GAS, INC.    
10/16/1991      Sabine   EASEMENT/ROW     4   7N     13W          320786  
Crestwood Sabine Pipeline LLC

LA.SA.01.00164.ROW

  LEON SEPULVADO AND DEWITT SEPULVADO   IOM GAS, INC.     10/17/1991      Sabine
  EASEMENT/ROW     4   7N     13W          320787   Crestwood Sabine Pipeline
LLC

LA.SA.01.00165.ROW

  RED RIVER LOUISIANA I LP   TRISTATE SABINE, LLC     7/20/2009      Sabine  
EASEMENT/ROW     26, 25, 31, 6   8N, 7N     13W        653        52      420777
  Crestwood Sabine Pipeline LLC

LA.SA.01.00166.ROW

  THOMAS WESSON EMISON   TRISTATE NORTH LOUISIANA MIDSTREAM, LLC     8/3/2009   
  Sabine   EASEMENT/ROW   SABINE   31   8N     13W        653        74     
420780   Crestwood Sabine Pipeline LLC

LA.SA.01.00167.ROW

  ELIZABETH ANN EMISON   TRISTATE NORTH LOUISIANA MIDSTREAM, LLC.     7/22/2009
     Sabine   EASEMENT/ROW   SABINE   31   8N     13W        653        79     
420781   Crestwood Sabine Pipeline LLC

LA.SA.01.00168.ROW

  CATHERINE ELIZABETH EMISON   TRISTATE NORTH LOUISIANA MIDSTREAM LLC.    
7/15/2009      Sabine   EASEMENT/ROW   SABINE   31   8N     13W        653     
  84      420782   Crestwood Sabine Pipeline LLC

LA.SA.01.00169.ROW

  DOROTHY JANE MCDERMOND BLAZIER   TRISTATE NORTH LOUISIANA MIDSTREAM LLC.    
6/9/2009      Sabine   EASEMENT/ROW   SABINE   31   8N     13W        653       
89      420783   Crestwood Sabine Pipeline LLC

LA.SA.01.00170.ROW

  LORENE M. BURKHART   TRISTATE NORTH LOUISIANA MIDSTREAM LLC.     6/6/2009     
Sabine   EASEMENT/ROW   SABINE   31   8N     13W        653        94     
420784   Crestwood Sabine Pipeline LLC

LA.SA.01.00171.ROW

  KELLY ELIZABETH FUNK   TRISTATE NORTH LOUISIANA MIDSTREAM LLC.     6/6/2009   
  Sabine   EASEMENT/ROW   SABINE   31   8N     13W        653        99     
420785   Crestwood Sabine Pipeline LLC

LA.SA.01.00172.ROW

  C. RICHARD PETTICREW OIL AND GAS TRUST   TRISTATE NORTH LOUISIANA MIDSTREAM
LLC.     6/12/2009      Sabine   EASEMENT/ROW   SABINE   31   8N     13W       
653        104      420786   Crestwood Sabine Pipeline LLC

LA.SA.01.00173.ROW

  JAMES W. FUNK, JR.   TRISTATE NORTH LOUISIANA MIDSTREAM LLC.     6/8/2009     
Sabine   EASEMENT/ROW   SABINE   31   8N     13W        653        109     
420787   Crestwood Sabine Pipeline LLC

LA.SA.01.00174.ROW

  WILLIAM ASH EMISON   TRISTATE NORTH LOUISIANA MIDSTREAM LLC.     7/7/2009     
Sabine   EASEMENT/ROW   SABINE   31   8N     13W        653        114     
420788   Crestwood Sabine Pipeline LLC

LA.SA.01.00175.ROW

  ANA LARK RENN STARK   TRISTATE NORTH LOUISIANA MIDSTREAM LLC     6/9/2009     
Sabine   EASEMENT/ROW   SABINE   31   8N     13W        653        119     
420789   Crestwood Sabine Pipeline LLC

LA.SA.01.00176.ROW

  WEYERHAEUSER COMPANY   TRISTATE SABINE, LLC.     7/28/2009      Sabine  
EASEMENT/ROW   SABINE   31   8N     13W        653        124      420790  
Crestwood Sabine Pipeline LLC

LA.SA.01.00177.ROW

  JOHN HORACE RENNICK   TRISTATE SABINE, LLC.     7/16/2009      Sabine  
EASEMENT/ROW   SABINE   6   7N     13W        653        132      420791  
Crestwood Sabine Pipeline LLC

LA.SA.01.00178.ROW

  BRADLEY KENTER   TRISTATE SABINE, LLC.     7/29/2009      Sabine  
EASEMENT/ROW   SABINE   6   7N     13W        653        137      420792  
Crestwood Sabine Pipeline LLC

LA.SA.01.00179.ROW

  JOY K. HOLLAND   TRISTATE SABINE, LLC.     7/30/2009      Sabine  
EASEMENT/ROW   SABINE   6   7N     13W        653        142      420793  
Crestwood Sabine Pipeline LLC

LA.SA.01.00180.ROW

  FIRST UNITED METHODIST CHURCH OF HOUSTON   TRISTATE SABINE, LLC.     7/27/2009
     Sabine   EASEMENT/ROW   SABINE   6   7N     13W        653        147     
420794   Crestwood Sabine Pipeline LLC

LA.SA.01.00181.ROW

  MIJA LANE   TRISTATE SABINE, LLC.     8/10/2009      Sabine   EASEMENT/ROW  
SABINE   6   7N     13W        653        152      420795   Crestwood Sabine
Pipeline LLC

LA.SA.01.00182.ROW

  MARJORIE NEWTON MILEY   TRISTATE NORTH LOUISIANA MIDSTREAM, LLC.     7/15/2009
     Sabine   EASEMENT/ROW   SABINE   6   7N     13W        653        157     
420796   Crestwood Sabine Pipeline LLC

LA.SA.01.00183.ROW

  GOOD SAMARITAN FOUNDATION OF TEXAS, INC.   TRISTATE SABINE, LLC.     8/11/2009
     Sabine   EASEMENT/ROW   SABINE   6   7N     13W        653        162     
420797   Crestwood Sabine Pipeline LLC

LA.SA.01.00184.ROW

  MARK D. KENTER   TRISTATE SABINE, LLC.     8/19/2009      Sabine  
EASEMENT/ROW   SABINE   6   7N     13W        653        168      420798  
Crestwood Sabine Pipeline LLC

LA.SA.01.00185.ROW

  RANDOLPH ENGEMOEN   TRISTATE SABINE, LLC.     8/18/2009      Sabine  
EASEMENT/ROW   SABINE   6   7N     13W        653        173      420799  
Crestwood Sabine Pipeline LLC

LA.SA.01.00186.ROW

  SALLY ENGEMOEN DUNPHY   TRISTATE SABINE, LLC.     8/20/2009      Sabine  
EASEMENT/ROW   SABINE   6   7N     13W        653        178      420800  
Crestwood Sabine Pipeline LLC

LA.SA.01.00187.ROW

  ALLISON SETHNEY   TRISTATE SABINE, LLC.     8/24/2009      Sabine  
EASEMENT/ROW   SABINE   6   7N     13W        653        183      420801  
Crestwood Sabine Pipeline LLC

LA.SA.01.00188.ROW

  ROGER J. ENGEMOEN   TRISTATE SABINE, LLC.     8/28/2009      Sabine  
EASEMENT/ROW   SABINE   6   7N     13W        653        188      420802  
Crestwood Sabine Pipeline LLC

LA.SA.01.00189.ROW

  RICHARD DOUGLAS THURSTON, JR.   TRISTATE NORTH LOUISIANA MIDSTREAM LLC.    
6/8/2009      Sabine   EASEMENT/ROW   SABINE   31   8N     13W        653       
193      420803   Crestwood Sabine Pipeline LLC

LA.SA.01.00190.ROW

  DELILAH NEELEY CRANFORD   TRISTATE NORTH LOUISIANA MIDSTREAM, LLC.    
8/21/2009      Sabine   EASEMENT/ROW   SABINE   6   7N     13W        653       
198      420804   Crestwood Sabine Pipeline LLC

LA.SA.01.00191.ROW

  GRAND COMMANDERY KNIGHTS TEMPLAR OF TEXAS   TRISTATE NORTH LOUISIANA
MIDSTREAM, LLC.     7/10/2009      Sabine   EASEMENT/ROW   SABINE   6   7N    
13W        653        203      420805   Crestwood Sabine Pipeline LLC

LA.SA.01.00192.ROW

  MAVIS E. WOOLSEY   TRISTATE NORTH LOUISIANA MIDSTREAM, LLC.     6/16/2009     
Sabine   EASEMENT/ROW   SABINE   6   7N     13W        653        208     
420806   Crestwood Sabine Pipeline LLC

LA.SA.01.00193.ROW

  SAM RENNCK   TRISTATE NORTH LOUISIANA MIDSTREAM, LLC.     6/16/2009     
Sabine   EASEMENT/ROW   SABINE   6   7N     13W        653        213     
420807   Crestwood Sabine Pipeline LLC

LA.SA.01.00194.ROW

  CHARLES A. WEBER, III   TRISTATE NORTH LOUISIANA MIDSTREAM LLC.     6/11/2009
     Sabine   EASEMENT/ROW   SABINE   6   7N     13W        653        218     
420808   Crestwood Sabine Pipeline LLC

LA.SA.01.00195.ROW

  ROSEMARY NEWTON CASSON   TRISTATE NORTH LOUISIANA MIDSTREAM, LLC.    
6/29/2009      Sabine   EASEMENT/ROW   SABINE   6   7N     13W        653       
223      420809   Crestwood Sabine Pipeline LLC

LA.SA.01.00196.ROW

  MEGAN MARIE HARP   TRISTATE NORTH LOUISIANA MIDSTREAM, LLC.     6/17/2009     
Sabine   EASEMENT/ROW   SABINE   6   7N     13W        653        228     
420810   Crestwood Sabine Pipeline LLC

LA.SA.01.00197.ROW

  CAROL E. CHILDRESS TURNER   TRISTATE NORTH LOUISIANA MIDSTREAM LLC.    
6/15/2009      Sabine   EASEMENT/ROW   SABINE   6   7N     13W        653       
233      420811   Crestwood Sabine Pipeline LLC

LA.SA.01.00198.ROW

  WILLIAM S. CHILDRESS   TRISTATE NORTH LOUISIANA MIDSTREAM LLC     6/12/2009   
  Sabine   EASEMENT/ROW   SABINE   6   7N     13W        653        238     
420812   Crestwood Sabine Pipeline LLC



--------------------------------------------------------------------------------

LA.SA.01.00199.ROW

  JON PHILLIP CHILDRESS   TRISTATE NORTH LOUISIANA MIDSTREAM LLC     6/8/2009   
  Sabine   EASEMENT/ROW   SABINE   6   7N     13W        653        243     
420813   Crestwood Sabine Pipeline LLC

LA.SA.01.00200.ROW

  CHARLES HOWARD RENNICK   TRISTATE NORTH LOUISIANA MIDSTREAM, LLC.    
9/11/2009      Sabine   EASEMENT/ROW   SABINE   6   7N     13W        653       
248      420814   Crestwood Sabine Pipeline LLC

LA.SA.01.00201.ROW

  GARDNER EDMOND LINDZEY, JR.   TRISTATE SABINE, LLC.     11/12/2009      Sabine
  EASEMENT/ROW   SABINE   6   7N     13W        653        253      420815  
Crestwood Sabine Pipeline LLC

LA.SA.01.00202.ROW

  RED RIVER LOUISIANA I LP   TRISTATE SABINE LLC     5/10/2010      Sabine  
EASEMENT/ROW   SABINE   3,9,10,21,28   8N     13W        665        262     
423946   Crestwood Sabine Pipeline LLC

LA.SA.01.00203.ROW

  CREST NATURAL RESOURCES, LLC   TRISTATE SABINE, LLC.     5/19/2010      Sabine
  EASEMENT/ROW   SABINE   7   7N     13W        666        223      424158  
Crestwood Sabine Pipeline LLC

LA.SA.01.00206.ROW

  RED RIVER LOUISIANA I LP   TRISTATE SABINE LLC     6/1/2010      Sabine  
EASEMENT/ROW   SABINE   12,13,24,25,26   8N     14W        667        491     
424554   Crestwood Sabine Pipeline LLC

LA.SA.01.00206.ROW

  RED RIVER LOUISIANA I LP   TRISTATE SABINE LLC.     10/24/2011      Sabine  
AMENDMENT   SABINE   12, 13, 24, 25, 26   8N     14W        700        726     
434011   Crestwood Sabine Pipeline LLC

LA.SA.01.00207.ROW

  THE FIVE MCNEELYS' INVESTMENTS, LLC.   TRISTATE SABINE, LLC.     6/9/2010     
Sabine   EASEMENT/ROW   SABINE   14   6N     12W        667        585     
424565   Crestwood Sabine Pipeline LLC

LA.SA.01.00208.ROW

  JOHNNY CECIL SEPULVADO AND KARLA SEPULVADO AND RICHARD H. EVANS AND RACHEL LAW
EVANS   ZWOLLE PIPELINE, LLC.     6/9/2010      Sabine   EASEMENT/ROW   SABINE  
4   7N     13W        667        879      424647   Crestwood Sabine Pipeline LLC

LA.SA.01.00209.ROW

  EDWIN DYESS AND BILLIE FAYE ALBERSON DYESS   DILLIGAS, INC.     4/8/1985     
Sabine   AMENDMENT   SABINE   29   7N     12W        408        165      288062
  Crestwood Sabine Pipeline LLC

LA.SA.01.00209.ROW

  EDWIN DYESS   WICKER OIL COMPANY     9/11/1984      Sabine   EASEMENT/ROW  
SABINE   29   7N     12W          277143   Crestwood Sabine Pipeline LLC

LA.SA.01.00210.ROW

  ARKOMA LOUISIANA, LLC.   TRISTATE SABINE, LLC.     8/11/2010      Sabine  
EASEMENT/ROW   SABINE   6   7N     13W        674        464      426395  
Crestwood Sabine Pipeline LLC

LA.SA.01.00211.ROW

  ILIOS EXPLORATION, LLC.   TRISTATE SABINE, LLC.     8/11/2010      Sabine  
EASEMENT/ROW   SABINE   6   7N     13W        674        470      426396  
Crestwood Sabine Pipeline LLC

LA.SA.01.00212.LSE

  CREST NATURAL RESOURCES, LLC.   TRISTATE SABINE, LLC.     8/27/2010     
Sabine   LEASE   SABINE   7   7N     13W        674        484      426398  
Crestwood Sabine Pipeline LLC

LA.SA.01.00213.ROW

  RED RIVER LOUISIANA I LP   TRISTATE SABINE LLC     8/31/2010      Sabine  
EASEMENT/ROW   SABINE   18   7N     13W        674        999      426515  
Crestwood Sabine Pipeline LLC

LA.SA.01.00214.ROW

  RED RIVER LOUISIANA I LP   TRISTATE SABINE LLC     2/14/2011      Sabine  
EASEMENT/ROW   SABINE   13, 23, 24   8N     14W        685        423     
429532   Crestwood Sabine Pipeline LLC

LA.SA.01.00215.ROW

  WEYERHAEUSER CO   TRISTATE SABINE LLC     2/16/2011      Sabine   EASEMENT/ROW
  SABINE   10   7N     13W        688        996      430406   Crestwood Sabine
Pipeline LLC

LA.SA.01.00215.ROW

  WEYERHAEUSER COMPANY   TRISTATE SABINE LLC     6/30/2011      Sabine  
AMENDMENT   SABINE   10   7N     13W        694        873      432173  
Crestwood Sabine Pipeline LLC

LA.SA.01.00216.ROW

  TIMBERSTAR LOUISIANA I LP   RED RIVER LOUISIANA I LP     2/1/2010      Sabine
  AMENDMENT             656        781      421625   Crestwood Sabine Pipeline
LLC

LA.SA.01.00216.ROW

  RED RIVER LOUISIANA I LP   TRISTATE SABINE LLC     4/14/2011      Sabine  
EASEMENT/ROW   SABINE   13, 18   8N, 8N     14W, 13W        693        659     
431757   Crestwood Sabine Pipeline LLC

LA.SA.01.00217.ROW

  RED RIVER LOUISIANA I LP   TRISTATE SABINE LLC     10/24/2011      Sabine  
EASEMENT/ROW   SABINE   13, 18   7N     13W        700        597      433968  
Crestwood Sabine Pipeline LLC

LA.SA.01.00218.ROW

  RED RIVER LOUISIANA I LP   TRISTATE SABINE LLC     10/24/2011      Sabine  
EASEMENT/ROW   SABINE   11, 12, 13   7N     13W        700        607     
433969   Crestwood Sabine Pipeline LLC

LA.SA.01.00228.PERM

  STATE OF LOUISIANA DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT   TRISTATE
SABINE, LLC     9/8/2011      Sabine   LICENSE/PERMIT   SABINE              
Crestwood Sabine Pipeline LLC

LA.SA.01.00229.PERM

  STATE OF LOUISIANA DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT   TRISTATE
SABINE, LLC     10/10/2011      Sabine   LICENSE/PERMIT   SABINE              
Crestwood Sabine Pipeline LLC

LA.SA.01.00230.PERM

  STATE OF LOUISIANA DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT   TRISTATE
SABINE LLC     4/26/2011      Sabine   LICENSE/PERMIT   SABINE              
Crestwood Sabine Pipeline LLC

LA.SA.01.00231.PERM

  STATE OF LOUISIANA DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT   TRISTATE
SABINE LLC     4/26/2011      Sabine   LICENSE/PERMIT   SABINE              
Crestwood Sabine Pipeline LLC

LA.SA.01.00232.PERM

  SABINE PARISH POLICE JURY   TRISTATE SABINE LLC     3/16/2011      Sabine  
LICENSE/PERMIT   SABINE   10   7N     13W            Crestwood Sabine Pipeline
LLC

LA.SA.01.00233.PERM

  SABINE PARISH POLICE JURY   TRISTATE SABINE LLC     4/20/2011      Sabine  
LICENSE/PERMIT   SABINE   1   7N     14W            Crestwood Sabine Pipeline
LLC

LA.SA.01.00234.PERM

  SABINE PARISH POLICE JURY   TRISTATE SABINE LLC     10/11/2011      Sabine  
LICENSE/PERMIT   SABINE   36   9N     14W            Crestwood Sabine Pipeline
LLC

LA.SA.01.00237.PERM

  STATE OF LOUISIANA DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT   TRISTATE
SABINE LLC     7/28/2009      Sabine   LICENSE/PERMIT   SABINE   6   7N     13W
           Crestwood Sabine Pipeline LLC

LA.SA.01.00238.PERM

  SABINE PARISH POLICE JURY   TRISTATE SABINE LLC     6/19/2009      Sabine  
LICENSE/PERMIT   SABINE               Crestwood Sabine Pipeline LLC

LA.SA.01.00239.PERM

  SABINE PARISH POLICE JURY   TRISTATE SABINE LLC     6/19/2009      Sabine  
LICENSE/PERMIT   SABINE   6   7N     13W            Crestwood Sabine Pipeline
LLC

LA.SA.01.00240.PERM

  SABINE PARISH POLICE JURY   TRISTATE SABINE LLC     6/19/2009      Sabine  
LICENSE/PERMIT   SABINE   6   7N     13W            Crestwood Sabine Pipeline
LLC

LA.SA.01.00241.PERM

  STATE OF LOUISIANA DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT   TRISTATE
SABINE LLC     1/6/2010      Sabine   LICENSE/PERMIT   SABINE   3   8N     13W
           Crestwood Sabine Pipeline LLC

LA.SA.01.00242.PERM

  SABINE PARISH POLICE JURY   TRISTATE SABINE LLC     1/7/2010      Sabine  
LICENSE/PERMIT   SABINE               Crestwood Sabine Pipeline LLC

LA.SA.01.00243.PERM

  STATE OF LOUISIANA DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT   TRISTATE
SABINE LLC     1/19/2010      Sabine   LICENSE/PERMIT   SABINE   9   8N     13W
           Crestwood Sabine Pipeline LLC

LA.SA.01.00244.PERM

  SABINE PARISH POLICE JURY   TRISTATE SABINE LLC     8/23/2012      Sabine  
LICENSE/PERMIT   SABINE               Crestwood Sabine Pipeline LLC



--------------------------------------------------------------------------------

LA.SA.01.00245.PERM

  STATE OF LOUISIANA DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT   TRISTATE
SABINE LLC     1/19/2010      Sabine   LICENSE/PERMIT   SABINE   16   8N     13W
           Crestwood Sabine Pipeline LLC

LA.SA.01.00246.PERM

  SABINE PARISH POLICE JURY   TRISTATE SABINE LLC     1/7/2010      Sabine  
LICENSE/PERMIT   SABINE   21   8N     13W            Crestwood Sabine Pipeline
LLC

LA.SA.01.00247.PERM

  SABINE PARISH POLICE JURY   TRISTATE SABINE LLC     1/7/2010      Sabine  
LICENSE/PERMIT   SABINE   21   8N     13W            Crestwood Sabine Pipeline
LLC

LA.SA.01.00248.PERM

  SABINE PARISH POLICE JURY   TRISTATE SABINE LLC     1/7/2010      Sabine  
LICENSE/PERMIT   SABINE   32   8N     13W            Crestwood Sabine Pipeline
LLC

LA.SA.01.00249.PERM

  SABINE PARISH POLICE JURY   TRISTATE SABINE LLC     1/7/2010      Sabine  
LICENSE/PERMIT   SABINE               Crestwood Sabine Pipeline LLC

LA.SA.01.00250.PERM

  SABINE PARISH POLICE JURY   TRISTATE SABINE LLC     1/7/2010      Sabine  
LICENSE/PERMIT   SABINE   32   8N     13W            Crestwood Sabine Pipeline
LLC

LA.SA.01.00251.PERM

  STATE OF LOUISIANA DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT   TRISTATE
SABINE LLC     1/6/2010      Sabine   LICENSE/PERMIT   SABINE   5   7N     13W
           Crestwood Sabine Pipeline LLC

LA.SA.01.00252.PERM

  SABINE PARISH POLICE JURY   TRISTATE SABINE LLC     4/19/2010      Sabine  
LICENSE/PERMIT   SABINE   33   7N     12W            Crestwood Sabine Pipeline
LLC

LA.SA.01.00253.PERM

  SABINE PARISH POLICE JURY   TRISTATE SABINE LLC     11/3/2010      Sabine  
LICENSE/PERMIT   SABINE   33   7N     12W            Crestwood Sabine Pipeline
LLC

LA.SA.01.00254.PERM

  SABINE PARISH POLICE JURY   TRISTATE SABINE LLC     5/17/2010      Sabine  
LICENSE/PERMIT   SABINE   33   7N     12W            Crestwood Sabine Pipeline
LLC

LA.SA.01.00255.PERM

  STATE OF LOUISIANA DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT   TRISTATE
SABINE LLC     4/8/2010      Sabine   LICENSE/PERMIT   SABINE   11   7N     12W
           Crestwood Sabine Pipeline LLC

LA.SA.01.00256.PERM

  STATE OF LOUISIANA DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT   TRISTATE
SABINE LLC     4/8/2010      Sabine   LICENSE/PERMIT   SABINE   23   6N     12W
           Crestwood Sabine Pipeline LLC

LA.SA.01.00257.PERM

  SABINE PARISH POLICE JURY   TRISTATE SABINE LLC     10/7/2010      Sabine  
LICENSE/PERMIT   SABINE   9   7N     13W            Crestwood Sabine Pipeline
LLC

LA.SA.01.00258.PERM

  SABINE PARISH POLICE JURY   TRISTATE SABINE LLC     10/7/2010      Sabine  
LICENSE/PERMIT   SABINE   9   7N     13W            Crestwood Sabine Pipeline
LLC

LA.SA.01.00260.PERM

  SABINE PARISH POLICE JURY   TRISTATE SABINE LLC     5/19/2010      Sabine  
LICENSE/PERMIT   SABINE   25, 8   8N, 8N    
  14W,
14W   
           Crestwood Sabine Pipeline LLC

LA.SA.01.00261.PERM

  STATE OF LOUISIANA DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT   TRISTATE
SABINE LLC     7/13/2010      Sabine   LICENSE/PERMIT   SABINE   2   8N     13W
           Crestwood Sabine Pipeline LLC

LA.SA.01.00262.PERM

  PARISH OF SABINE, LOUISIANA   TRISTATE SABINE, LLC.     7/23/2010      Sabine
  LICENSE/PERMIT   SABINE               Crestwood Sabine Pipeline LLC

LA.SA.01.00263.PERM

  PARISH OF SABINE, LOUISIANA   TRISTATE SABINE, LLC.     7/23/2010      Sabine
  LICENSE/PERMIT   SABINE               Crestwood Sabine Pipeline LLC

LA.SA.01.00264.PERM

  PARISH OF SABINE, LOUISIANA   TRISTATE SABINE, LLC.     7/23/2010      Sabine
  LICENSE/PERMIT   SABINE               Crestwood Sabine Pipeline LLC

LA.SA.01.00265.ROW

  STATE OF LOUISIANA DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT   TRISTATE
SABINE, LLC.     7/13/2010      Sabine   LICENSE/PERMIT   SABINE              
Crestwood Sabine Pipeline LLC

LA.SA.01.00266.PERM

  STATE OF LOUISIANA DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT   TRISTATE
SABINE, LLC.     7/13/2010      Sabine   LICENSE/PERMIT   SABINE              
Crestwood Sabine Pipeline LLC

LA.SA.01.00267.PERM

  STATE OF LOUISIANA DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT   TRISTATE
SABINE, LLC.     7/13/2010      Sabine   LICENSE/PERMIT   SABINE              
Crestwood Sabine Pipeline LLC

LA.SA.01.00268.PERM

  PARISH OF SABINE, LOUSIANA   TRISTATE SABINE, LLC.     7/23/2010      Sabine  
LICENSE/PERMIT   SABINE               Crestwood Sabine Pipeline LLC

LA.SA.01.00269.PERM

  STATE OF LOUISIANA DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT   TRISTATE
SABINE, LLC.     6/30/2010      Sabine   LICENSE/PERMIT   SABINE              
Crestwood Sabine Pipeline LLC

LA.SA.01.00270.PERM

  STATE OF LOUISIANA DEPARTMENT OF TRANSPORTATION AND DEVELOPMENT   TRISTATE
SABINE, LLC.     3/10/2011      Sabine   LICENSE/PERMIT   SABINE              
Crestwood Sabine Pipeline LLC

LA.SA.01.00271.ROW

  GARDNER E. LINDZEY, JR.   TRISTATE SABINE, LLC.     11/7/2011      Sabine  
EASEMENT/ROW   SABINE   6   7N     13W        703        697      434947  
Crestwood Sabine Pipeline LLC

LA.SA.01.00272.ROW

  SALLY ENGEMOEN DUNPHY   TRISTATE SABINE, LLC.     11/4/2011      Sabine  
EASEMENT/ROW   SABINE   6   7N     13W        703        703      434948  
Crestwood Sabine Pipeline LLC

LA.SA.01.00273.ROW

  ROGER J. ENGEMOEN, JR.   TRISTATE SABINE, LLC.     10/28/2011      Sabine  
EASEMENT/ROW     6   7N     13W        703        708      434949   Crestwood
Sabine Pipeline LLC

LA.SA.01.00274.ROW

  RED RIVER LOUISIANA I LP   TRISTATE SABINE LLC     10/24/2011      Sabine  
EASEMENT/ROW   SABINE   1   8N     14W        700        607      433969  
Crestwood Sabine Pipeline LLC

LA.SA.01.00275.ROW

  RED RIVER LOUISIANA I LP   TRISTATE SABINE LLC     10/11/2011      Sabine  
EASEMENT/ROW   SABINE   13   8N     14        700        732      434012  
Crestwood Sabine Pipeline LLC

LA.SA.01.00276.ROW

  CHARLES HOWARD RENNICK   TRISTATE SABINE, LLC.     11/18/2011      Sabine  
EASEMENT/ROW   SABINE   6   7N     13W        703        718      434951  
Crestwood Sabine Pipeline LLC

LA.SA.01.00277.ROW

  RANDOLPH E. ENGEMOEN   TRISTATE SABINE, LLC.     12/15/2011      Sabine  
EASEMENT/ROW   SABINE   6   7N     13W        703        713      434950  
Crestwood Sabine Pipeline LLC

LA.SA.01.00278.ROW

  WEYERHAEUSER COMPANY   TRISTATE SABINE, LLC.     11/4/2009      Sabine  
EASEMENT/ROW   SABINE   6   7N     13W        653        858      420993  
Crestwood Sabine Pipeline LLC

LA.SA.01.00280.ROW

  RED RIVER LOUISIANA I LP   CRESTWOOD SABINE PIPELINE LLC     2/13/2012     
Sabine   EASEMENT/ROW     32 & 3   8 & 9 NORTH    
  13
WEST   
       709        226      436815   Crestwood Sabine Pipeline LLC

LA.SA.01.00280.ROW

  RED RIVER LOUISIANA I LP   CRESTWOOD SABINE PIPELINE LLC     5/4/2012     
Sabine   AMENDMENT             713        477      438150   Crestwood Sabine
Pipeline LLC

LA.SA.01.00281.ROW

  MERIWETHER LOUISIANA LAND & TIMBER LLC   CRESTWOOD SABINE PIPELINE LLC    
3/19/2012      Sabine   EASEMENT/ROW   SABINE   4   8N     13W          438149  
Crestwood Sabine Pipeline LLC   ZWOLLE PIPELINE LLC   TRISTATE SABINE LLC    
7/1/2010      Sabine   DEED     33   7N     12W          425144   Crestwood
Sabine Pipeline LLC



--------------------------------------------------------------------------------

File Number   Grantor   Grantee   Agreement Date     County   Agreement Type  
Range   Section   Parish   TWP     Book     Page     Recording Number  
Current Operator

NM.ED.01.00001.ROW

  IMC FERTILIZER   PINNACLE NATURAL GAS COMPANY     8/20/1993      Eddy  
EASEMENT/ROW   28E   27       24S        166        115        Crestwood New
Mexico Pipeline LLC

NM.ED.01.00002.ROW

  STATE OF NEW MEXICO, ACTING BY AND THROUGH THE INTERSTATE STREAM COMMISSION  
LAS ANIMAS NATURAL GAS COMPANY     12/5/2006      Eddy   EASEMENT/ROW   28E   7
      23S        711        722        Crestwood New Mexico Pipeline LLC

NM.ED.01.00003.ROW

  MIQUELA CORRASCO VILLA   LAS ANIMAS NATURAL GAS COMPANY     10/30/2006     
Eddy   EASEMENT/ROW   28E   8       23S        703        550        Crestwood
New Mexico Pipeline LLC

NM.ED.01.00004.ROW

  JUAN H. VILLA AND IGNACIA D. VILLA   LAS ANIMAS NATURAL GAS COMPANY    
10/23/2006      Eddy   EASEMENT/ROW   28E   7       23S        703        544   
    Crestwood New Mexico Pipeline LLC

NM.ED.01.00005.ROW

  URQUIDEZ FAMILY LIVING TRUST   LAS ANIMAS NATURAL GAS COMPANY     11/8/2006   
  Eddy   EASEMENT/ROW             850        1138        Crestwood New Mexico
Pipeline LLC

NM.ED.01.00006.ROW

  ROWDY WILLIAM CARL SCHENCK AND DEBORAH J. SCHENCK   LAS ANIMAS NATURAL GAS
COMPANY     10/24/2006      Eddy   EASEMENT/ROW   28E   5       23S        703
       554        Crestwood New Mexico Pipeline LLC

NM.ED.01.00007.ROW

  CAROLYN H. GRUBBS   DUBLIN RANCH JOINT VENTURE     2/28/2007      Eddy  
EASEMENT/ROW   28E   5       23S        703        547        Crestwood New
Mexico Pipeline LLC

NM.ED.01.00008.ROW

  BRANTLEY BROTHERS PARTNERSHIP   LAS ANIMAS NATURAL GAS COMPANY     9/17/2007
     Eddy   EASEMENT/ROW   28E   7       23S        711        719       
Crestwood New Mexico Pipeline LLC

NM.ED.01.00009.ROW

  DELAWARE RANCH, INC.   LAS ANIMAS NATURAL GAS COMPANY     9/17/2007      Eddy
  EASEMENT/ROW   28E, 28E   5, 8      
  23S,
23S   
       711        715        Crestwood New Mexico Pipeline LLC

NM.ED.01.00010.ROW

  STATE OF NEW MEXICO COMMISSIONER OF PUBLIC LANDS   LAS ANIMAS NATURAL GAS
COMPANY     4/27/2006      Eddy   EASEMENT/ROW   28E   16       22S           
Crestwood New Mexico Pipeline LLC

NM.ED.01.00011.ROW

  STATE OF NEW MEXICO COMMISSIONER OF PUBLIC LANDS   LAS ANIMAS NATURAL GAS
COMPANY     9/23/2005      Eddy   EASEMENT/ROW   28E   16       22S        628
       598        Crestwood New Mexico Pipeline LLC

NM.ED.01.00012.ROW

  STATE OF NEW MEXICO COMMISSIONER OF PUBLIC LANDS   PINNACLE NATURAL GAS
COMPANY     11/1/1994      Eddy   EASEMENT/ROW   28E   16       22S        204
       431        Crestwood New Mexico Pipeline LLC

NM.ED.01.00013.ROW

  STATE OF NEW MEXICO COMMISSIONER OF PUBLIC LANDS   PINNACLE NATURAL GAS
COMPANY     2/23/1994      Eddy   EASEMENT/ROW   28E   16       22S        198
       1133        Crestwood New Mexico Pipeline LLC

NM.ED.01.00014.ROW

  EDWIN L. DUNAGAN, PERSONAL REPRESENTATIVE OF THE ESTATE OF W. E. CARTER,
DECEASED   PINNACLE NATURAL GAS COMPANY     10/6/1994      Eddy   EASEMENT/ROW  
28E   27       22S        204        437        Crestwood New Mexico Pipeline
LLC

NM.ED.01.00015.ROW

  EDWIN L. DUNAGAN, PERSONAL REPRESENTATIVE OF THE ESTATE OF W. E. CARTER,
DECEASED   PINNACLE NATURAL GAS COMPANY     3/14/1995      Eddy   EASEMENT/ROW  
28E   27       22S        213        1132        Crestwood New Mexico Pipeline
LLC

NM.ED.01.00016.ROW

  EDWIN L. DUNAGAN, PERSONAL REPRESENTATIVE OF THE ESTATE OF W. E. CARTER,
DECEASED   PINNACLE NATURAL GAS COMPANY     1/6/1994      Eddy   EASEMENT/ROW  
28E   27       22S        507        588        Crestwood New Mexico Pipeline
LLC

NM.ED.01.00017.ROW

  HENRY H. GRANDI AND KATHRYN M. GRANDI   PINNACLE NATURAL GAS COMPANY    
1/6/1999      Eddy   EASEMENT/ROW   28E   15       22S        507        582   
    Crestwood New Mexico Pipeline LLC

NM.ED.01.00018.ROW

  CLARA B. KNIGHT   PINNACLE NATURAL GAS COMPANY     1/7/1994      Eddy  
EASEMENT/ROW   28E   15       22S        507        585        Crestwood New
Mexico Pipeline LLC

NM.ED.01.00019.ROW

  CITY OF CARLSBAD   LAS ANIMAS NATURAL GAS CO.     7/10/2006      Eddy  
EASEMENT/ROW   28E, 28E   29, 28      
  22S,
22S   
       666        174      613219   Crestwood New Mexico Pipeline LLC

NM.ED.01.00019.ROW

  CITY OF CARLSBAD   LAS ANIMAS NATURAL GAS CO.     8/3/2006      Eddy  
ADDENDUM   28E, 28E   29, 28      
  22S,
22S   
       666        187      613220   Crestwood New Mexico Pipeline LLC

NM.ED.01.00019.SURF

  CITY OF CARLSBAD, NEW MEXICO   LAS ANIMAS NATURAL GAS COMPANY     7/10/2006   
  Eddy   SURFACE AGREEMENT   28E, 28E   29, 28      
  22S,
22S   
       666        174        Crestwood New Mexico Pipeline LLC

NM.ED.01.00020.PERM

  UNITED STATES DEPARTMENT OF THE INTERIOR BUREAU OF LAND MANAGEMENT   PINNACLE
NATURAL GAS COMPANY     1/17/1995      Eddy   LICENSE/PERMIT   28E   34      
22S            Crestwood New Mexico Pipeline LLC

NM.ED.01.00021.PERM

  UNITED STATES DEPARTMENT OF THE INTERIOR BUREAU OF LAND MANAGEMENT   PINNACLE
NATURAL GAS COMPANY     10/23/1996      Eddy   LICENSE/PERMIT   28E   20      
22S            Crestwood New Mexico Pipeline LLC

NM.ED.01.00022.PERM

  UNITED STATES DEPARTMENT OF THE INTERIOR BUREAU OF LAND MANAGEMENT   PINNACLE
NATURAL GAS COMPANY     2/17/1994      Eddy   LICENSE/PERMIT   28E   11, 14, 15
      22S            Crestwood New Mexico Pipeline LLC

NM.ED.01.00023.ROW

  DEVON ENERGY PRODUCTION COMPANY, L.P.   LAS ANIMAS NATURAL GAS COMPANY    
12/3/2004      Eddy   EASEMENT/ROW   28E   21, 22       22S        628       
588        Crestwood New Mexico Pipeline LLC

NM.ED.01.00024.ROW

  DEVON ENERGY PRODUCTION COMPANY, L.P.   LAS ANIMAS NATURAL GAS COMPANY    
9/12/2005      Eddy   EASEMENT/ROW   28E   21       22S        628        593   
    Crestwood New Mexico Pipeline LLC

NM.ED.01.00025.ROW

  KERR-MCGEE CORPORATION   PINNACLE NATURAL GAS COMPANY     5/25/1994      Eddy
  EASEMENT/ROW   28E   21, 22       22S        507        596        Crestwood
New Mexico Pipeline LLC

NM.ED.01.00026.ROW

  KERR-MCGEE CORPORATION   PINNACLE NATURAL GAS COMPANY     12/7/1993      Eddy
  EASEMENT/ROW   28E   22       22S        507        591        Crestwood New
Mexico Pipeline LLC

NM.ED.01.00027.ROW

  DEVON ENERGY PRODUCTION COMPANY, L.P.   LAS ANIMAS NATURAL GAS COMPANY    
1/17/2006      Eddy   EASEMENT/ROW   28E   21       22S        628        583   
    Crestwood New Mexico Pipeline LLC

NM.ED.01.00028.PERM

  BNSF RAILWAY COMPANY   DUBLIN RANCH JOINT VENTURE     2/27/2007      Eddy  
LICENSE/PERMIT   28E   7       23S            Crestwood New Mexico Pipeline LLC

NM.ED.01.00029.PERM

  COUNTY OF EDDY   DUBLIN RANCH JOINT VENTURE     1/4/2007      Eddy  
LICENSE/PERMIT   27E   13       23S            Crestwood New Mexico Pipeline LLC

NM.ED.01.00030.PERM

  COUNTY OF EDDY   DUBLIN RANCH JOINT VENTURE     1/4/2007      Eddy  
LICENSE/PERMIT   28E   7       23S            Crestwood New Mexico Pipeline LLC

NM.ED.01.00031.PERM

  COUNTY OF EDDY   DUBLIN RANCH JOINT VENTURE     1/4/2007      Eddy  
LICENSE/PERMIT   28E   7, 8       23S            Crestwood New Mexico Pipeline
LLC



--------------------------------------------------------------------------------

NM.ED.01.00032.PERM

  COUNTY OF EDDY   DUBLIN RANCH JOINT VENTURE     1/4/2007      Eddy  
LICENSE/PERMIT   28E   28       22S            Crestwood New Mexico Pipeline LLC

NM.ED.01.00033.PERM

  NEW MEXICO STATE HIGHWAY AND TRANSPORTATION DEPARTMENT   LAS ANIMAS NATURAL
GAS CO.     10/6/2006      Eddy   LICENSE/PERMIT                 Crestwood New
Mexico Pipeline LLC

NM.ED.01.00034.ROW

  DEVON ENERGY PRODUCTION COMPANY, L.P.   LAS ANIMAS NATURAL GAS COMPANY    
3/29/2007      Eddy   EASEMENT/ROW   28E   22       22S        703        560   
    Crestwood New Mexico Pipeline LLC

NM.ED.01.00035.ROW

  DEVON ENERGY PRODUCTION COMPANY, L.P.   LAS ANIMAS NATURAL GAS COMPANY    
9/12/2005      Eddy   EASEMENT/ROW   28E   22       22S        850        1144
       Crestwood New Mexico Pipeline LLC

NM.ED.01.00036.SURF

  JUAN H.VILLA AND IGNACIA D. VILLA   DUBLIN RANCH JOINT VENTURE     6/1/2007   
  Eddy   SURFACE AGREEMENT                 Crestwood New Mexico Pipeline LLC

NM.ED.01.00037.ROW

  KERR-MCGEE CORPORATION   PINNACLE NATURAL GAS COMPANY     10/31/1996      Eddy
  EASEMENT/ROW   28E   21, 22       22S            Crestwood New Mexico Pipeline
LLC

NM.ED.01.00038.SURF

  JUAN H. VILLA   DUBLIN RANCH JOINT VENTURE     2/19/2009      Eddy   SURFACE
AGREEMENT   28E   7       23S            Crestwood New Mexico Pipeline LLC

NM.ED.01.00039.ROW

  MARGARET V. DOWLING   CRESTWOOD NEW MEXICO PIPELINE LLC     8/31/2012     
Eddy   EASEMENT/ROW   28E   7       23S        905        909        Crestwood
New Mexico Pipeline LLC

NM.ED.01.00040.ROAD

  MARGARET V. DOWLING   CRESTWOD NEW MEXICO PIPELINE LLC     8/31/2012      Eddy
  ROAD EASEMENT   28E   7       23S        905        912        Crestwood New
Mexico Pipeline LLC

NM.ED.01.00063.PERM

  COUNTY OF EDDY   LAS ANIMAS NATURAL GAS CO.     7/17/2006      Eddy  
LICENSE/PERMIT   28E   28, 29       22S            Crestwood New Mexico Pipeline
LLC

NM.ED.02.00001.PERM

  UNITED STATES DEPARTMENT OF THE INTERIOR BUREAU OF LAND MANAGEMENT   PINNACLE
NATURAL GAS CO.     2/20/1996      Eddy   LICENSE/PERMIT                
Crestwood New Mexico Pipeline LLC

NM.ED.02.00002.PERM

  UNITED STATES DEPARTMENT OF THE INTERIOR BUREAU OF LAND MANAGEMENT   CRESTWOOD
NEW MEXICO PIPELINE, LLC     5/5/2011      Eddy   LICENSE/PERMIT                
Crestwood New Mexico Pipeline LLC

NM.ED.02.00003.PERM

  UNITED STATES DEPARTMENT OF THE INTERIOR BUREAU OF LAND MANAGEMENT   PINNACLE
NATURAL GAS COMPANY     10/27/1993      Eddy   LICENSE/PERMIT                
Crestwood New Mexico Pipeline LLC

NM.ED.02.00004.PERM

  UNITED STATES DEPARTMENT OF THE INTERIOR BUREAU OF LAND MANAGEMENT   NATURAL
GAS SERVICES     1/2/1992      Eddy   LICENSE/PERMIT                 Crestwood
New Mexico Pipeline LLC

NM.ED.02.00005.PERM

  UNITED STATES DEPARTMENT OF THE INTERIOR BUREAU OF LAND MANAGEMENT   NATURAL
GAS SERVICES     7/30/1991      Eddy   LICENSE/PERMIT                 Crestwood
New Mexico Pipeline LLC

NM.ED.02.00006.PERM

  UNITED STATES DEPARTMENT OF THE INTERIOR BUREAU OF LAND MANAGEMENT   MARK WEST
PINNACLE, LP     2/25/2005      Eddy   LICENSE/PERMIT                 Crestwood
New Mexico Pipeline LLC

NM.ED.02.00007.ROW

  CITY OF CARLSBAD   PINNACLE NATURAL GAS COMPANY     2/22/1991      Eddy  
EASEMENT/ROW   29E   6       24S        90        508        Crestwood New
Mexico Pipeline LLC

NM.ED.02.00008.ROW

  CITY OF CARLSBAD   PINNACLE NATURAL GAS COMPANY     9/25/1990      Eddy  
EASEMENT/ROW   29E, 28E   32, 31, 6, 1      
  23S,
24S   
       86        1070        Crestwood New Mexico Pipeline LLC

NM.ED.02.00009.ROW

  JOHNSON ENTERPRISES   PINNACLE NATURAL GAS COMPANY     9/10/1990      Eddy  
EASEMENT/ROW   28E   1       24S        78        920        Crestwood New
Mexico Pipeline LLC

NM.ED.02.00010.ROW

  MISSISSIPPI CHEMICAL   PINNACLE NATURAL GAS COMPANY     7/5/1991      Eddy  
EASEMENT/ROW   29E   10       23S        102        727        Crestwood New
Mexico Pipeline LLC

NM.ED.02.00011.ROW

  MISSISSIPPI POTASH, INC.   PINNACLE NATURAL GAS COMPANY     2/10/1995     
Eddy   EASEMENT/ROW   29E   19, 30       23S        214        820       
Crestwood New Mexico Pipeline LLC

NM.ED.02.00012.PERM

  COUNTY OF EDDY   PINNACLE NATURAL GAS CO.     11/24/2003      Eddy  
LICENSE/PERMIT   28E   1       24S            Crestwood New Mexico Pipeline LLC

NM.ED.02.00013.PERM

  UNITED STATES DEPARTMENT OF THE INTERIOR BUREAU OF LAND MANAGEMENT   MARKWEST
PINNACLE, L.P.     2/4/2005      Eddy   LICENSE/PERMIT   29E   27,28       23S
           Crestwood New Mexico Pipeline LLC

NM.ED.02.00014.PERM

  UNITED STATES DEPARTMENT OF THE INTERIOR BUREAU OF LAND MANAGEMENT   MARKWEST
PINNACLE, L.P.     2/4/2005      Eddy   LICENSE/PERMIT   29E   28, 29       23S
           Crestwood New Mexico Pipeline LLC

NM.ED.02.00015.PERM

  UNITED STATES DEPARTMENT OF THE INTERIOR BUREAU OF LAND MANAGEMENT   PINNACLE
NATURAL GAS     10/14/1992      Eddy   LICENSE/PERMIT   29E   3       24S       
    Crestwood New Mexico Pipeline LLC

NM.ED.02.00016.PERM

  UNITED STATES DEPARTMENT OF THE INTERIOR BUREAU OF LAND MANAGEMENT   PINNACLE
NATURAL GAS CO.     3/13/1989      Eddy   LICENSE/PERMIT   29E   3, 10       24S
           Crestwood New Mexico Pipeline LLC

NM.ED.03.00001.ROW

  PARDUE LIMITED COMPANY   PINNACLE NATURAL GAS COMPANY     7/16/1987      Eddy
  EASEMENT/ROW   28E   21, 28       24S        6        407        Crestwood New
Mexico Pipeline LLC

NM.ED.03.00002.ROW

  PARDUE LIMITED COMPANY   LAS ANIMAS NATURAL GAS COMPANY     2/20/2007     
Eddy   EASEMENT/ROW   28E   21       24S        703        557        Crestwood
New Mexico Pipeline LLC

NM.ED.03.00003.ROW

  IMC FERTILIZER, INC.   PINNACLE NATURAL GAS COMPANY     8/11/1987      Eddy  
EASEMENT/ROW   28E   22       24S        6        410        Crestwood New
Mexico Pipeline LLC

NM.ED.03.00004.ROW

  WILLIAM EDMUND FORD AND MARABETH FORD   PINNACLE NATURAL GAS COMPANY    
9/5/1987      Eddy   EASEMENT/ROW   28E   29       24S        6        16       
Crestwood New Mexico Pipeline LLC

NM.ED.03.00005.ROW

  PARDUE LIMITED COMPANY   PINNACLE NATURAL GAS COMPANY     1/25/1995      Eddy
  EASEMENT/ROW   28E   28       24S        211        450        Crestwood New
Mexico Pipeline LLC

NM.ED.03.00006.ROW

  PARDUE LIMITED COMPANY   PINNACLE NATURAL GAS COMPANY     10/20/1989      Eddy
  EASEMENT/ROW   28E   28       24S        55        522        Crestwood New
Mexico Pipeline LLC

NM.ED.03.00007.ROW

  WILLIAM EDMUND FORD AND MARABETH FORD   PINNACLE NATURAL GAS COMPANY    
8/14/1987      Eddy   EASEMENT/ROW   28E   29       24S        209        352   
    Crestwood New Mexico Pipeline LLC

NM.ED.03.00008.ROW

  PARDUE LIMITED COMPANY   LAS ANIMAS NATURAL GAS COMPANY     10/29/2004     
Eddy   EASEMENT/ROW   28E   21, 28       24S        850        1141       
Crestwood New Mexico Pipeline LLC



--------------------------------------------------------------------------------

File Number   Grantor   Grantee   Agreement Date     County   Agreement Type  
Range   Section   Parish   TWP   Book     Page     Recording Number  
Current Operator

TX.RB.01.00001.ROW

  BILL TOLBERT AND MARGARET D. TOLBERT, HUSBAND AND WIFE, AND BILL J. TOLBERT
RANCH, INC.   INDIAN CREEK GAS PROCESSING L.P.     5/11/2006      Roberts  
EASEMENT/ROW           139        198      3864   Crestwood Panhandle Pipeline
LLC

TX.RB.01.00002.ROW

  BILL J. TOLBERT AND MARGARET D. TOLBERT, HUSBAND AND WIFE, AND BILL J. TOLBERT
RANCH, INC.   FRONTIER MIDSTREAM, LLC     6/6/2009      Roberts   AMENDMENT   2,
3, 61, 62, 4, 5         217        247      41522   Crestwood Panhandle Pipeline
LLC

TX.RB.01.00002.ROW

  BILL J. TOLBERT AND MARGARET D. TOLBERT, HUSBAND AND WIFE, AND BILL J. TOLBERT
RANCH, INC.   INDIAN CREEK GAS PROCESSING, L.P.     10/14/2005      Roberts  
EASEMENT/ROW   2, 3, 61, 62, 4, 5         153        290      38896   Crestwood
Panhandle Pipeline LLC

TX.RB.01.00003.ROW

  DR. LONNIE WHIDDON   INDIAN CREEK GAS PROCESSING L.P.     10/6/2005     
Roberts   EASEMENT/ROW   1, 2, 1         153        294      38897   Crestwood
Panhandle Pipeline LLC

TX.RB.01.00004.ROW

  BILL J. TOLBERT AND MARGARET D. TOLBERT AND BILL J. TOLBERT RANCH, INC.  
INDIAN CREEK GAS PROCESSING L.P.     10/14/2005      Roberts   FACILITY
AGREEMENT   61         153        299      38898   Crestwood Panhandle Pipeline
LLC

TX.RB.01.00005.ROW

  TIMOTHY EARL FLOWERS, JAMES ROY FLOWERS, JO LYNN FLOWERS ROWLAND AND EARL
BRYANT FLOWERS   INDIAN CREEK GAS PROCESSING, LP     6/1/2006      Roberts  
EASEMENT/ROW   4, 5         153        302      38899   Crestwood Panhandle
Pipeline LLC

TX.RB.01.00005.ROW

  TIMOTHY EARL FLOWERS, EARL BRYANT FLOWERS, JAMES ROY FLOWERS AND JO LYNN
FLOWERS ROWLAND   FRONTIER GAS SERVICES, LLC     9/1/2009      Roberts  
AMENDMENT           222        323      41997   Crestwood Panhandle Pipeline LLC

TX.RB.01.00006.ROW

  JAMES S. TOLBERT AND INA L. SEUHS   CENTRAL PLAINS PIPELINE COMPANY, LLC    
8/27/2012      Roberts   EASEMENT/ROW   6         153        49      38801  
Crestwood Panhandle Pipeline LLC

TX.RB.01.00007.ROW

  SCOTT TOLBERT AND SHEILA TOLBERT   CENTRAL PLAINS PIPELINE COMPANY, LLC    
8/21/2007      Roberts   EASEMENT/ROW   6         153        53      38802  
Crestwood Panhandle Pipeline LLC

TX.RB.01.00008.ROW

  MARY E. WOLD   CENTRAL PLAINS PIPELINE COMPANY, LLC     8/29/2007      Roberts
  EASEMENT/ROW   6         153        57      38803   Crestwood Panhandle
Pipeline LLC

TX.RB.01.00009.ROW

  GEORGE GIST TOLBERT   CENTRAL PLAINS PIPELINE COMPANY, LLC     8/23/2007     
Roberts   EASEMENT/ROW   6         153        61      38804   Crestwood
Panhandle Pipeline LLC

TX.RB.01.00010.ROW

  INA L. SEUHS   CENTRAL PLAINS PIPELINE COMPANY, LLC     8/20/2007      Roberts
  EASEMENT/ROW   6         153        65      38805   Crestwood Panhandle
Pipeline LLC

TX.RB.01.00011.ROW

  JAMES S. TOLBERT   FRONTIER MIDSTREAM, LLC.     4/28/2009      Roberts  
AMENDMENT           217        252      41523   Crestwood Panhandle Pipeline LLC

TX.RB.01.00011.ROW

  JAMES S. TOLBERT   CENTRAL PLAINS PIPELINE COMPANY, LLC     8/3/2007     
Roberts   EASEMENT/ROW   26, 6         153        69      38806   Crestwood
Panhandle Pipeline LLC

TX.RB.01.00012.ROW

  BILL J. TOLBERT AND MARGARET D. TOLBERT, HUSBAND AND WIFE, AND BILL J. TOLBERT
RANCH, INC.   CENTRAL PLAINS PIPELINE COMPANY, LLC     8/7/2007      Roberts  
EASEMENT/ROW   61, 62, 5         153        75      38807   Crestwood Panhandle
Pipeline LLC

TX.RB.01.00013.ROW

  MORRISON RANCH, L.P.   CENTRAL PLAINS PIPELINE COMPANY, LLC     7/10/2007     
Roberts   EASEMENT/ROW   10, 11, 12, 6         153        80      38808  
Crestwood Panhandle Pipeline LLC

TX.RB.01.00014.ROW

  CHISUM FAMILY PARTNERSHIP   CENTRAL PLAINS PIPELINE COMPANY, LLC     8/17/2007
     Roberts   EASEMENT/ROW   24, 28, 33, 35, 36, 37, 13, 12, 3         153     
  88      38809   Crestwood Panhandle Pipeline LLC

TX.RB.01.00015.ROW

  PEACEVALE LAND AND CATTLE, INC.   CENTRAL PLAINS PIPELINE COMPANY, LLC    
8/20/2007      Roberts   EASEMENT/ROW   10         153        99      38810  
Crestwood Panhandle Pipeline LLC

TX.RB.01.00016.ROW

  T. BOONE PICKENS   CENTRAL PLAINS PIPELINE COMPANY, LLC     6/30/2007     
Roberts   EASEMENT/ROW   6, 4         153        285      38895   Crestwood
Panhandle Pipeline LLC

TX.RB.01.00017.ROW

  TIMOTHY EARL FLOWERS, JAMES ROY FLOWERS, JO LYNN FLOWERS ROWLAND AND EARL
BRYANT FLOWERS   FRONTIER GAS SERVICES, LLC     9/1/2009      Roberts  
EASEMENT/ROW   5         222        331      41998   Crestwood Panhandle
Pipeline LLC

TX.RB.01.00018.ROW

  T. BOONE PICKENS   FRONTIER GAS SERVICES, LLC     11/10/2010      Roberts  
EASEMENT/ROW   4, 3, 1         241        188      43627   Crestwood Panhandle
Pipeline LLC

TX.RB.01.00019.LSE

  MARGARET D. TOLBERT, INDIVIDUALLY AND AS CO-EXECUTOR OF THE ESTATE OF BILL J.
TOLBERT, DECEASED, KIMBRA PEIRCE AS CO-EXECUTOR OF THE ESTATE, DOUG WARE AS
CO-EXECUTOR OF THE ESTATE   FRONTIER GAS SERVICES, LLC     10/1/2010     
Roberts   LEASE   2         241        212      43630   Crestwood Panhandle
Pipeline LLC

TX.RB.01.00020.ROW

  MARGARET D. TOLBERT, INDIVIDUALLY AND AS CO-EXECUTOR OF THE ESTATE OF BILL J.
TOLBERT, DECEASED, KIMBRA PEIRCE AS CO-EXECUTOR OF THE ESTATE, DOUG WARE AS
CO-EXECUTOR OF THE ESTATE   FRONTIER GAS SERVICES, LLC     10/26/2010     
Roberts   EASEMENT/ROW   61, 62, 2, 5         241        203      43629  
Crestwood Panhandle Pipeline LLC

TX.RB.01.00020.ROW

  MARGARET D. TOLBERT, INDIVIDUALLY AND AS CO-EXECUTOR OF THE ESTATE OF BILL J.
TOLBERT, DECEASED, KIMBRA PEIRCE AS CO-EXECUTOR OF THE ESTATE, DOUG WARE AS
CO-EXECUTOR OF THE ESTATE   FRONTIER GAS SERVICES, LLC     12/20/2010     
Roberts   AMENDMENT           245        1      43903   Crestwood Panhandle
Pipeline LLC

TX.RB.01.00021.LSE

  MARGARET D. TOLBERT, INDIVIDUALLY AND AS CO-EXECUTOR OF THE ESTATE OF BILL J.
TOLBERT, DECEASED, KIMBRA PEIRCE AS CO-EXECUTOR OF THE ESTATE, DOUG WARE AS
CO-EXECUTOR OF THE ESTATE   FRONTIER GAS SERVICES, LLC     10/26/2010     
Roberts   LEASE   5         241        195      43628   Crestwood Panhandle
Pipeline LLC

TX.RB.01.00022.ROW

  MARGARET D. TOLBERT, INDIVIDUALLY AND AS CO-EXECUTOR OF THE ESTATE OF BILL J.
TOLBERT, DECEASED, KIMBRA PEIRCE AS CO-EXECUTOR OF THE ESTATE, DOUG WARE AS
CO-EXECUTOR OF THE ESTATE   FRONTIER GAS SERVICES, LLC     12/1/2010     
Roberts   EASEMENT/ROW   61, 62         242        260      43707   Crestwood
Panhandle Pipeline LLC

TX.RB.01.00023.ROW

  T. BOONE PICKENS   CRESTWOOD PANHANDLE PIPELINE LLC     3/27/2012      Roberts
  EASEMENT/ROW           266        87      45480   Crestwood Panhandle Pipeline
LLC

TX.RB.01.00023.ROW

  T. BOONE PICKENS   CRESTWOOD PANHANDLE PIPELINE LLC     6/22/2012      Roberts
  AMENDMENT           269        229      45759   Crestwood Panhandle Pipeline
LLC

TX.RB.01.00024.ROW

  T. BOONE PICKENS   CRESTWOOD PANHANDLE PIPELINE LLC     8/13/2012      Roberts
  EASEMENT/ROW   1 & 2         270        417      45869   Crestwood Panhandle
Pipeline LLC



--------------------------------------------------------------------------------

File Number   Grantor   Grantee   Agreement Date     County   Agreement Type  
Book   Page   Recording Number   Current Operator

TX.DE.02.00056.ROW

  MITCHELL, MITCHELL AND MITCHELL PARTNERS, LTD. AND MITCHELL FAMILY TRUST  
COWTOWN PIPELINE PARTNERS, LP.     2/19/2010      Denton   EASEMENT/ROW      
2011-37016   Cowtown
Pipeline
Partners
LP

TX.DE.02.00056.ROW

  MITCHELL, MITCHELL AND MITCHELL PARTNERS, LTD. AND MITCHELL FAMILY TRUST  
COWTOWN PIPELINE PARTNERS, LP.     4/12/2011      Denton   AMENDMENT      
2011-37016   Cowtown
Pipeline
Partners
LP

TX.DE.02.00063.ROW

  EMAD ASAD MEHDIR   COWTOWN PIPELINE PARTNERS, LP     8/6/2010      Denton  
EASEMENT/ROW       2011-12332   Cowtown
Pipeline
Partners
LP

TX.DE.02.00065.ROW

  DONALD B. WILEY TRUST, LAURA ANNETTE LOWRY, TRUSTEE; AUBREY EUGENE WILEY;
ANNETTE WILEY LOWRY; AND BETTYE WILEY NEELY   QUICKSILVER RESOURCES, INC.    
7/28/2010      Denton   EASEMENT/ROW       2010-96225   Cowtown
Pipeline
Partners
LP

TX.DE.02.00066.ROW

  GEBERT FAMILY PARTNERSHIP, LP   COWTOWN PIPELINE PARTNERS, LP     10/7/2010   
  Denton   EASEMENT/ROW       2010-122473   Cowtown
Pipeline
Partners
LP

TX.DE.02.00067.ROW

  COWTOWN PIPELINE PARTNERS, LP   COWTOWN PIPELINE PARTNERS, LP     4/16/2010   
  Denton   EASEMENT/ROW       2010-94361   Cowtown
Pipeline
Partners
LP

TX.DE.02.00068.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TxDOT)   COWTOWN PIPELINE LP.    
7/23/2010      Denton   LICENSE/PERMIT         Cowtown
Pipeline
Partners
LP

TX.DE.02.00069.ROW

  PHYLLIS CHARLOTTE CARROLL   QUICKSILVER RESOURCES, INC.     6/18/2010     
Denton   EASEMENT/ROW       2010-94349   Cowtown
Pipeline
Partners
LP

TX.DE.02.00070.ROW

  RICHARD HOWARD FOSTER, MARILYN STEWART, KAREN ELAINE LEWIS   QUICKSILVER
RESOURCES, INC.     2/7/2011      Denton   EASEMENT/ROW       2011-14572  
Cowtown
Pipeline
Partners
LP

TX.DE.02.00071.ROW

  GRANT T. DOSTERT AND WIFE, LINDA L. DOSTERT   COWTOWN PIPELINE PARTNERS, LP  
  3/14/2011      Denton   EASEMENT/ROW       2011-49092   Cowtown
Pipeline
Partners
LP

TX.DE.02.00072.ROW

  TODD D. STRICKLAND   COWTOWN PIPELINE PARTNERS, LP     3/4/2011      Denton  
EASEMENT/ROW       2011-49039   Cowtown
Pipeline
Partners
LP

TX.DE.02.00073.ROW

  BUCHANAN PARTNERS, LTD.   QUICKSILVER RESOURCES, INC.     3/7/2011      Denton
  EASEMENT/ROW       2011-23912   Cowtown
Pipeline
Partners
LP

TX.DE.02.00074.ROW

  RANDY DAY   COWTOWN PIPELINE PARTNERS, LP     4/4/2011      Denton  
EASEMENT/ROW       2011-51648   Cowtown
Pipeline
Partners
LP

TX.DE.02.00075.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNERS, LP    
11/12/2010      Denton   LICENSE/PERMIT         Cowtown
Pipeline
Partners
LP

TX.DE.02.00076.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNERS, LP    
3/18/2010      Denton   LICENSE/PERMIT         Cowtown
Pipeline
Partners
LP

TX.DE.02.00077.PERM

  TRINITY RIVER AUTHORITY OF TEXAS   COWTOWN PIPELINE PARTNERS, LP     3/3/2011
     Denton   LICENSE/PERMIT       2011-39042   Cowtown
Pipeline
Partners
LP

TX.DE.02.00078.PERM

  DENTON COUNTY DEPARTMENT OF PUBLIC WORKS DEPARTMENT   QUICKSILVER RESOURCES,
INC.     3/25/2011      Denton   LICENSE/PERMIT         Cowtown
Pipeline
Partners
LP

TX.DE.02.00079.PERM

  TRINITY RIVER AUTHORITY OF TEXAS   COWTOWN PIPELINE PARTNERS, LP     6/20/2011
     Denton   LICENSE/PERMIT       2011-63071   Cowtown
Pipeline
Partners
LP

TX.DE.02.00080.PERM

  TRINITY RIVER AUTHORITY OF TEXAS   COWTOWN PIPELINE PARTNERS, LP     6/20/2011
     Denton   LICENSE/PERMIT       2011-63069   Cowtown
Pipeline
Partners
LP

TX.DE.02.00081.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNERS, LP    
6/26/2011      Denton   LICENSE/PERMIT         Cowtown
Pipeline
Partners
LP

TX.DE.02.00116.ROW

  SHERMAN P. HALL AND MALINDA A. HALL   QUICKSILVER RESOURCES INC.     11/9/2010
     Denton   EASEMENT/ROW       2010-112964   Cowtown
Pipeline
Partners
LP

TX.DE.02.00135.SURF

  THE M. T. COLE FAMILY LIMITED PARTNERSHIP NO. 2, LP   COWTOWN PIPELINE
PARTNERS LP     2/11/2011      Denton   SURFACE AGREEMENT       2011-89419  
Cowtown
Pipeline
Partners
LP

TX.DE.02.00140.DEED

  COWTOWN PIPELINE L.P.   COWTOWN PIPELINE PARTNERS L.P.     4/13/2011     
Denton   DEED       2011-35609   Cowtown
Pipeline
Partners
LP

TX.DE.02.00141.ROW

  JENROL, LLC   COWTOWN PIPELINE PARTNERS L.P.     4/19/2010      Denton  
EASEMENT/ROW       2010-94359   Cowtown
Pipeline
Partners
LP

TX.DE.02.00142.ROW

  M.T. COLE TRUST NO. 2 AND 3   COWTOWN PIPELINE, LP     2/9/2009      Denton  
EASEMENT/ROW       2009-117218   Cowtown
Pipeline
Partners
LP

TX.DE.02.00143.ROW

  GEBERT FAMILY PARTNERSHIP L.P.   COWTOWN PIPELINE PARTNERS L.P.     3/5/2010
     Denton   EASEMENT/ROW       2010-94351   Cowtown
Pipeline
Partners
LP

TX.DE.02.00144.ROW

  GEBERT FAMILY PARTNERSHIP L.P.   COWTOWN PIPELINE PARTNERS L.P.     3/5/2010
     Denton   EASEMENT/ROW       2010-94357   Cowtown
Pipeline
Partners
LP



--------------------------------------------------------------------------------

TX.DE.02.00145.ROW

  GEBERT FAMILY PARTNERSHIP L.P.   COWTOWN PIPELINE PARTNERS L.P.     3/5/2010
     Denton   EASEMENT/ROW       2010-94353    
 
 
  Cowtown
Pipeline
Partners
LP   
  
  
  

TX.DE.02.00146.ROW

  GEBERT FAMILY PARTNERSHIP L.P.   COWTOWN PIPELINE PARTNERS L.P.     3/5/2010
     Denton   EASEMENT/ROW       2010-94355    
 
 
  Cowtown
Pipeline
Partners
LP   
  
  
  

TX.DE.02.00150.ROW

  CLARK W. MCKELVEY FAMILY LIMITED PARTNERSHIP   QUICKSILVER RESOURCES, INC.    
6/18/2010      Denton   EASEMENT/ROW       2010-94350    
 
 
  Cowtown
Pipeline
Partners
LP   
  
  
  

TX.DE.02.00151.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE L.P.    
7/1/2009      Denton   LICENSE/PERMIT          
 
 
  Cowtown
Pipeline
Partners
LP   
  
  
  

TX.DE.02.00044.DEED

  M.T. COLE TRUST NO.2   COWTOWN PIPELINE, LP     2/6/2009      Denton   DEED  
    2009-14363    
 
 
  Cowtown
Pipeline
Partners
LP   
  
  
  

TX.DE.02.00044.DEED

  THE M.T. COLE FAMILY PARTNERSHIP NO. 2, LP   COWTOWN PIPELINE PARTNERS, LP    
6/14/2011      Denton   ROAD EASEMENT       2011-87491    
 
 
  Cowtown
Pipeline
Partners
LP   
  
  
  

TX.DE.02.00045.ROW

  ENTERPRISE TEXAS PIPELINE, LLC.   COWTOWN PIPELINE, LP     9/24/2009     
Denton   SURFACE AGREEMENT       2009-138526    
 
 
  Cowtown
Pipeline
Partners
LP   
  
  
  

TX.DE.02.00046.ROW

  JAY C. MCLENNAN   COWTOWN PIPELINE, L.P.     5/13/2009      Denton   AMENDMENT
      2009-85949    
 
 
  Cowtown
Pipeline
Partners
LP   
  
  
  

TX.DE.02.00046.ROW

  JAY C. MCLENNAN   CHIEF RESOURCES ALLIANCE PIPELINE LLC.     12/31/2007     
Denton   EASEMENT/ROW       2008-8913    
 
 
  Cowtown
Pipeline
Partners
LP   
  
  
  

TX.DE.02.00047.ROW

  M.T. COLE TRUST NO. 2 AND 3   CHIEF RESOURCES ALLIANCE PIPELINE, LLC    
2/7/2009      Denton   AMENDMENT       2009-14364    
 
 
  Cowtown
Pipeline
Partners
LP   
  
  
  

TX.DE.02.00047.ROW

  M.T. COLE TRUST NO. 2 AND 3   CHIEF RESOURCES ALLIANCE PIPELINE, LLC.    
3/26/2008      Denton   EASEMENT/ROW       2008-36679    
 
 
  Cowtown
Pipeline
Partners
LP   
  
  
  

TX.DE.02.00047.ROW

  M.T. COLE TRUST NO. 2 AND 3   COWTOWN PIPELINE, L.P.     10/2/2009      Denton
  AMENDMENT       2009-117217    
 
 
  Cowtown
Pipeline
Partners
LP   
  
  
  

TX.DE.02.00048.ROW

  CALVIN AND MAYA PETERSON TRUST AND REAL ESATE, LTD.   COWTOWN PIPELINE L.P.  
  3/11/2009      Denton   AMENDMENT       2009-109627    
 
 
  Cowtown
Pipeline
Partners
LP   
  
  
  

TX.DE.02.00048.ROW

  CALVIN B. PETERSON AND OLP REAL ESTATE, LTD.   CHIEF RESOURCES ALLIANCE
PIPELINE, LLC.     10/31/2007      Denton   EASEMENT/ROW       2007-135653    
 
 
  Cowtown
Pipeline
Partners
LP   
  
  
  

TX.DE.02.00049.PERM

  BNSF RAILWAY COMPANY   ALLIANCE PIPELINE, LLC.     2/8/2008      Denton  
LICENSE/PERMIT          
 
 
  Cowtown
Pipeline
Partners
LP   
  
  
  

TX.DE.02.00049.PERM

  BNSF RAILWAY COMPANY   COWTOWN PIPELINE PARTNERS, LP     10/15/2009     
Denton   LICENSE/PERMIT          
 
 
  Cowtown
Pipeline
Partners
LP   
  
  
  

TX.DE.02.00050.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TxDOT)   COWTOWN PIPELINE LP.    
2/17/2009      Denton   LICENSE/PERMIT          
 
 
  Cowtown
Pipeline
Partners
LP   
  
  
  

TX.DE.02.00051.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TxDOT)   COWTOWN PIPELINE LP.    
3/13/2009      Denton   LICENSE/PERMIT          
 
 
  Cowtown
Pipeline
Partners
LP   
  
  
  

TX.DE.02.00052.ROW

  D.C. METZGER PROPERTIES, LTD.   COWTOWN PIPELINE, LP.     10/23/2009     
Denton   EASEMENT/ROW       2009-138522    
 
 
  Cowtown
Pipeline
Partners
LP   
  
  
  

TX.DE.02.00055.ROW

  COWTOWN PIPELINE LP.   COWTOWN PIPELINE LP.     9/2/2009      Denton  
EASEMENT/ROW       2009-138521    
 
 
  Cowtown
Pipeline
Partners
LP   
  
  
  



--------------------------------------------------------------------------------

File Number   Grantor   Grantee   Agreement Date     County   Agreement Type  
Book   Page   Recording Number   Current Operator

TX.HO.04.00001.ROW

  KELLY SWOPE   COWTOWN PIPELINE PARTNERS, LP.     7/1/2011      Hood  
EASEMENT/ROW       2011-0009160   Cowtown
Pipeline
Partners LP

TX.HO.04.00002.ROW

  CLYDE WINFRED HEAD AND BONNIE L. DENBY   COWTOWN PIPELINE PARTNERS, LP.    
7/12/2011      Hood   EASEMENT/ROW       2011-0009159   Cowtown
Pipeline
Partners LP

TX.HO.04.00003.ROW

  BARNEY W. CAUBLE AND JENNIFER K. CAUBLE   COWTOWN PIPELINE PARTNERS, LP.    
6/30/2011      Hood   EASEMENT/ROW       2011-0009158   Cowtown
Pipeline
Partners LP

TX.HO.04.00004.ROW

  BLACK DIAMOND H RANCH, LP   COWTOWN PIPELINE PARTNERS L.P.     7/1/2011     
Hood   EASEMENT/ROW       2011-0009157   Cowtown
Pipeline
Partners LP

TX.HO.04.00005.ROW

  DAVID W. KIMBROW AND LESA KIMBROW   COWTOWN PIPELINE PARTNERS, L.P.    
8/10/2011      Hood   EASEMENT/ROW       2011-0009161   Cowtown
Pipeline
Partners LP

TX.HO.04.00006.ROW

  BUD D. ROMINE   COWTOWN PIPELINE PARTNERS, LP.     8/5/2011      Hood  
EASEMENT/ROW       2011-0009163   Cowtown
Pipeline
Partners LP

TX.HO.04.00007.ROW

  ROCKING X RANCH, LTD.   COWTOWN PIPELINE PARTNERS L.P.     3/14/2007      Hood
  EASEMENT/ROW       2011-0009162   Cowtown
Pipeline
Partners LP

TX.HO.04.00029.ROAD

  DANIEL MCCLENDON   COWTOWN PIPELINE PARTNERS L.P.     5/10/2008      Hood  
ROAD EASEMENT   2402   385   9053   Cowtown
Pipeline
Partners LP

TX.HO.04.00030.ROW

  Z BAR LAND AND CATTLE COMPANY, LTD.   QUICKSILVER RESOURCES, INC.     9/9/2004
     Hood   EASEMENT/ROW   2082   971   3645   Cowtown
Pipeline
Partners LP

TX.HO.04.00031.ROW

  LATTIMORE MATERIALS COMPANY, L.P.   COWTOWN PIPELINE, L.P.     12/21/2004     
Hood   EASEMENT/ROW   2082   966   2644   Cowtown
Pipeline
Partners LP

TX.HO.04.00032.ROW

  TIM J. CECIL   COWTOWN PIPELINE, L.P.     1/21/2004      Hood   EASEMENT/ROW  
2082   961   3643   Cowtown
Pipeline
Partners LP

TX.HO.04.00033.ROW

  MICHAEL XAVIER MOONEY AND ARGENTINA R. MOONEY   COWTOWN PIPELINE, L.P.    
1/12/2005      Hood   EASEMENT/ROW   2125   235   13192   Cowtown
Pipeline
Partners LP

TX.HO.04.00034.ROW

  LANNY AIKEN AND LAVERA M. AIKEN   COWTOWN PIPELINE, L.P.     3/1/2005     
Hood   EASEMENT/ROW   2082   955   3642   Cowtown
Pipeline
Partners LP

TX.HO.04.00035.ROW

  WYNONIA PALLMEYER   COWTOWN PIPELINE, L.P.     2/21/2005      Hood  
EASEMENT/ROW   2082   943   2640   Cowtown
Pipeline
Partners LP

TX.HO.04.00036.ROW

  DAVID HARRIS AND MICHELE HARRIS   COWTOWN PIPELINE, L.P.     1/24/2005     
Hood   EASEMENT/ROW   2082   937   3639   Cowtown
Pipeline
Partners LP

TX.HO.04.00037.ROW

  WILLIAM C. PARRISH   COWTOWN PIPELINE L.P.     2/19/2005      Hood  
EASEMENT/ROW   2083   6   3651   Cowtown
Pipeline
Partners LP

TX.HO.04.00038.PERM

  HOOD COUNTY COMMISSIONERS COURT   QUICKSILVER RESOURCES, INC.     6/29/2004   
  Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00039.ROW

  LEONARD LEITO AND MARJORIE LEITO   QUICKSILVER RESOURCES, INC.     2/15/2005
     Hood   EASEMENT/ROW   2082   931   3638   Cowtown
Pipeline
Partners LP

TX.HO.04.00040.ROW

  LEONARD LEITO AND MARJORIE LEITO   QUICKSILVER RESOURCES, INC.     5/24/2004
     Hood   EASEMENT/ROW   2059   204     Cowtown
Pipeline
Partners LP

TX.HO.04.00041.ROW

  HENRY ALLEN SPRINKLE, JR. AND SHARNA DIANE SPRINKLE   QUICKSILVER RESOURCES,
INC.     5/24/2004      Hood   EASEMENT/ROW   2059   209   19354   Cowtown
Pipeline
Partners LP

TX.HO.04.00042.ROW

  RAYMOND GABLER AND MARY ELLA GABLER   QUICKSILVER RESOURCES, INC.    
5/22/2004      Hood   EASEMENT/ROW   259   192   19351   Cowtown
Pipeline
Partners LP

TX.HO.04.00042.ROW

  RAYMOND AND MARY ELLA GABLER   JOHNSON COUNTY ELECTRIC COOPERATIVE (JCEC)    
12/13/2099      Hood   EASEMENT/ROW   1693   140   C5895   Cowtown
Pipeline
Partners LP

TX.HO.04.00043.ROW

  MARY MASSEY   QUICKSILVER RESOURCES, INC.     8/24/2004      Hood  
EASEMENT/ROW   2059   141   19341   Cowtown
Pipeline
Partners LP

TX.HO.04.00044.ROW

  JAMES G. HODGES AND SULIN HODGES   QUICKSILVER RESOURCES, INC.     8/9/2004   
  Hood   EASEMENT/ROW   2059   276   19366   Cowtown
Pipeline
Partners LP

TX.HO.04.00045.ROW

  HOLLIS W. WHITWORTH   QUCIKSILVER RESOURCES, INC.     7/9/2004      Hood  
EASEMENT/ROW   2059   147   19342   Cowtown
Pipeline
Partners LP

TX.HO.04.00046.ROW

  WILLIAM T. KIDD AND ELIZABETH P. KIDD   QUICKSILVER RESOURCES, INC.    
7/27/2004      Hood   EASEMENT/ROW   2059   250   19362   Cowtown
Pipeline
Partners LP

TX.HO.04.00047.ROW

  THOMAS CALVIN HAZLE   QUICKSILVER RESOURCES, INC.     6/11/2004      Hood  
EASEMENT/ROW   2059   269   19365   Cowtown
Pipeline
Partners LP

TX.HO.04.00048.ROW

  KEVIN GROVE   QUCIKSLIVER RESOURCES, INC.     6/21/2004      Hood  
EASEMENT/ROW   2059   139   19340   Cowtown
Pipeline
Partners LP

TX.HO.04.00049.ROW

  JAMES P. DALY AND IRENE R. DALY   QUICKSILVER RESOURCES, INC.     3/28/2005   
  Hood   EASEMENT/ROW   2125   312   13204   Cowtown
Pipeline
Partners LP

TX.HO.04.00049.ROW

  JAMES P. DALY AND IRENE R. DALY   QUICKSILVER RESOURCES, INC.     6/1/2004   
  Hood   EASEMENT/ROW   2059   256   19363   Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.HO.04.00050.ROW

  WILLIAM WHEELER AND BRENDA WHEELER   QUICKSILVER RESOURCES, INC.     6/29/2004
     Hood   EASEMENT/ROW   2059   262   19364   Cowtown
Pipeline
Partners
LP

TX.HO.04.00051.ROW

  BRET WHITE AND SHIRLEY WHITE   QUICKSILVER RESOURCES, INC.     6/18/2004     
Hood   EASEMENT/ROW   2059   240   19360   Cowtown
Pipeline
Partners
LP

TX.HO.04.00052.ROW

  TIMOTHY AMYETT AND C. DIANNE AMYETT   QUICKSIVLER RESOURCES, INC.    
6/25/2004      Hood   EASEMENT/ROW   2059   249   19361   Cowtown
Pipeline
Partners
LP

TX.HO.04.00053.ROW

  DEBORAH LOU MARSHALL SCHERER   QUICKSILVER RESOURCES, INC.     7/26/2004     
Hood   EASEMENT/ROW   2059   225   19357   Cowtown
Pipeline
Partners
LP

TX.HO.04.00054.ROW

  SHERRY ELIZABETH MARSHALL POMYKAL   QUICKSILVER RESOURCES, INC.     7/26/2004
     Hood   EASEMENT/ROW   2059   220   19356   Cowtown
Pipeline
Partners
LP

TX.HO.04.00055.ROW

  CHARLES F. HOLMES AND CYNTHIA HOLMES   QUICKSILVER RESOURCES, INC.    
12/15/2004      Hood   EASEMENT/ROW   2125   317   13205   Cowtown
Pipeline
Partners
LP

TX.HO.04.00056. ROW

  THE WILSON FAMILY LIMITED PARTNERSHIP AND JO BURLESON   QUICKSIVER RESOURCES,
INC.     7/2/2004      Hood   EASEMENT/ROW   2059   152   19343   Cowtown
Pipeline
Partners
LP

TX.HO.04.00057.ROW

  SAMUEL MEEK MARSHALL AND ARDIS MARSHALL   QUICKSILVER RESOURCES, INC.    
7/28/2004      Hood   EASEMENT/ROW   2125   325   13206   Cowtown
Pipeline
Partners
LP

TX.HO.04.00058.ROW

  LINDON STEWART   COWTOWN PIPELINE, L.P.     11/19/2004      Hood  
EASEMENT/ROW   2059   230   19358   Cowtown
Pipeline
Partners
LP

TX.HO.04.00059.ROW

  THE METHODIST CHILDREN'S HOME   QUICKSILVER RESOURCES, INC.     7/23/2004     
Hood   EASEMENT/ROW   2059   239   19359   Cowtown
Pipeline
Partners
LP

TX.HO.04.00060.ROW

  SANDRA ZETTL   COWTOWN PIPELINE, L.P.     4/11/2005      Hood   EASEMENT/ROW  
2125   284   13200   Cowtown
Pipeline
Partners
LP

TX.HO.04.00060.ROW

  SANDRA ZETTL   COWTOWN PIPELINE, L.P.     8/26/2004      Hood   EASEMENT/ROW  
2125   307   13203   Cowtown
Pipeline
Partners
LP

TX.HO.04.00061.ROW

  DAVID A. SPRADLIN AND TINA M. SPRADLIN   QUICKSILVER RESOURCES, INC.    
2/4/2005      Hood   EASEMENT/ROW   2125   341   13208   Cowtown
Pipeline
Partners
LP

TX.HO.04.00062.ROW

  BILL C. JAMES AND LANEAL JAMES   COWTOWN PIPELINE, L.P.     11/4/2004     
Hood   EASEMENT/ROW   2064   621     Cowtown
Pipeline
Partners
LP

TX.HO.04.00063.ROW

  CHARLES F. HOLMES AND CYNTHIA HOLMES   COWTOWN PIPELINE, L.P.     12/15/2004
     Hood   EASEMENT/ROW   2142   18   17042   Cowtown
Pipeline
Partners
LP

TX.HO.04.00064.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TxDOT)   COWTOWN PIPELINE, L.P.    
7/6/2005      Hood   LICENSE/PERMIT       Cowtown
Pipeline
Partners
LP

TX.HO.04.00065.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TxDOT)   QUICKSILVER RESOURCES, INC.    
8/13/2004      Hood   LICENSE/PERMIT       Cowtown
Pipeline
Partners
LP

TX.HO.04.00066.ROW

  MILDRED BROCK PARKER   COWTOWN PIPELIN, L.P.     3/30/2005      Hood  
EASEMENT/ROW   2125   229   13191   Cowtown
Pipeline
Partners
LP

TX.HO.04.00067.ROW

  JIMMY R. MATLOCK AND GARY M. MATLOCK   COWTOWN PIPELINE, L.P.     3/9/2005   
  Hood   EASEMENT/ROW   2125   242   13193   Cowtown
Pipeline
Partners
LP

TX.HO.04.00068.ROW

  JACKIE D. ABLES   COWTOWN PIPELINE L.P.     3/23/2005      Hood   EASEMENT/ROW
  2125   248   13194   Cowtown
Pipeline
Partners
LP

TX.HO.04.00069.ROW

  O. C. CHEEK, JR. AND THELMA M. CHEEK   QUICKSILVER RESOURCES, INC.    
12/20/2004      Hood   EASEMENT/ROW   2125   218   13189   Cowtown
Pipeline
Partners
LP

TX.HO.04.00070.ROW

  O. C. CHEEK, JR. AND THELMA M. CHEEK   QUCIKSLIVER RESOURCES, INC.    
9/18/2004      Hood   EASEMENT/ROW   2125   228   13190   Cowtown
Pipeline
Partners
LP

TX.HO.04.00071.ROW

  WILLIAM T. KIDD AND ELIZABETH P. KIDD   COWTOWN PIPELINE, INC.     2/27/2006
     Hood   EASEMENT/ROW   2178   295     Cowtown
Pipeline
Partners
LP

TX.HO.04.00072.ROW

  Z BAR LAND AND CATTLE COMPANY, LTD.   COWTOWN PIPELINE, L.P.     7/21/2005   
  Hood   EASEMENT/ROW   2144   630   17685   Cowtown
Pipeline
Partners
LP

TX.HO.04.00073.ROW

  THE STATE OF TEXAS, GENERAL LAND OFFICE   COWTOWN PIPELINE, L.P.     9/22/2005
     Hood   EASEMENT/ROW   2146   266   18061   Cowtown
Pipeline
Partners
LP

TX.HO.04.00074.ROW

  ROBIN K. SNIDER AND JONE E. SNIDER   COWTOWN PIPELINE, LP     12/2/2005     
Hood   EASEMENT/ROW   2157   642     Cowtown
Pipeline
Partners
LP

TX.HO.04.00075.ROW

  GRACE VAUGHN   COWTOWN PIPELINE, LP     11/22/2005      Hood   EASEMENT/ROW  
2157   647     Cowtown
Pipeline
Partners
LP

TX.HO.04.00076.ROW

  EDWARD D. LOWE   COWTOWN PIPELINE, LP     7/20/2005      Hood   EASEMENT/ROW  
2146   327     Cowtown
Pipeline
Partners
LP

TX.HO.04.00077.PERM

  HOOD COUNTY   QUICKSILVER RESOURCES, INC.     7/19/2005      Hood  
LICENSE/PERMIT       Cowtown
Pipeline
Partners
LP

TX.HO.04.00078.ROW

  J.D. ROCKWELL AND BOBBIE ROCKWELL   COWTOWN PIPELINE, LP     11/23/2005     
Hood   EASEMENT/ROW   2157   653     Cowtown
Pipeline
Partners
LP



--------------------------------------------------------------------------------

TX.HO.04.00079.ROW

  K-4 FARMS INC.   COWTOWN PIPELINE, LP     11/4/2005      Hood   EASEMENT/ROW  
2152   177     Cowtown
Pipeline
Partners LP

TX.HO.04.00080.ROW

  BRYAN A. NACE AND WIFE, KAREN E. NACE   COWTOWN PIPELINE, LP     9/23/2005   
  Hood   EASEMENT/ROW   2144   646     Cowtown
Pipeline
Partners LP

TX.HO.04.00081.ROW

  O'MARIE A. TALIAFERRO HOUSE   COWTOWN PIPELINE, LP     11/11/2005      Hood  
EASEMENT/ROW   2157   650     Cowtown
Pipeline
Partners LP

TX.HO.04.00082.ROW

  ROBERT D. KILLION, JR. AND MARGARET M. KILLION   COWTOWN PIPELINE, LP    
7/11/2005      Hood   EASEMENT/ROW   2144   652     Cowtown
Pipeline
Partners LP

TX.HO.04.00083.ROW

  EUGENE C. WYATT   COWTWON PIPELINE, LP     7/11/2005      Hood   EASEMENT/ROW
  2144   657     Cowtown
Pipeline
Partners LP

TX.HO.04.00084.PERM

  HOOD COUNTY   QUICKSILVER RESOURCES, INC.     12/13/2005      Hood  
LICENSE/PERMIT       Cowtown
Pipeline
Partners LP

TX.HO.04.00085.ROW

  Z BAR LAND AND CATTLE COMPANY, LTD.   QUICKSILVER RESOURCES, INC.     9/9/2004
     Hood   EASEMENT/ROW   2083   396     Cowtown
Pipeline
Partners LP

TX.HO.04.00086.ROW

  WALTER D. CALLAWAY, JR.   COWTOWN PIPELINE, LP     7/18/2005      Hood  
EASEMENT/ROW   2157   626     Cowtown
Pipeline
Partners LP

TX.HO.04.00087.ROW

  WYNONIA PALLMEYER ESTATE   COWTOWN PIPELINE, LP     8/1/2005      Hood  
EASEMENT/ROW   2157   631     Cowtown
Pipeline
Partners LP

TX.HO.04.00088.ROW

  KARIN J. BARBER CAMPOS   COWTOWN PIPELINE, LP     10/3/2005      Hood  
EASEMENT/ROW   2157   636     Cowtown
Pipeline
Partners LP

TX.HO.04.00089.ROW

  O.C. CHEEK, JR. AND THELMA M. CHEEK   COWTOWN PIPELINE, LP     9/18/2004     
Hood   EASEMENT/ROW   2082   988     Cowtown
Pipeline
Partners LP

TX.HO.04.00090.ROW

  JAMES ROBERT HILL   COWTOWN PIPELINE, LP     2/10/2009      Hood   AMENDMENT  
2469   763   4620   Cowtown
Pipeline
Partners LP

TX.HO.04.00090.ROW

  JAMES ROBERT HILL   COWTOWN PIPELINE, LP     6/1/2005      Hood   EASEMENT/ROW
  2142   696   17210   Cowtown
Pipeline
Partners LP

TX.HO.04.00091.ROW

  Z BAR LAND AND CATTLE COMPANY, LTD.   COWTOWN PIPELINE, LP     7/21/2005     
Hood   EASEMENT/ROW   2142   691     Cowtown
Pipeline
Partners LP

TX.HO.04.00092.ROW

  O.C. CHEEK, JR. AND THELMA M. CHEEK   QUICKSILVER RESOURCES, INC.    
9/18/2005      Hood   EASEMENT/ROW   2083   1     Cowtown
Pipeline
Partners LP

TX.HO.04.00093.ROW

  KEVIN S. DOWNING AND CLARIE DOWNING   QUICKSILVER RESOURCES, INC.     6/7/2004
     Hood   EASEMENT/ROW   2059   187     Cowtown
Pipeline
Partners LP

TX.HO.04.00094.ROW

  ELIZABETH ANN STEINBARGER   QUICKSILVER RESOURCES, INC.     6/4/2004      Hood
  EASEMENT/ROW   2059   182     Cowtown
Pipeline
Partners LP

TX.HO.04.00095.ROW

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   QUICKSILVER RESOURCES, INC.    
8/9/2004      Hood   LICENSE/PERMIT       Cowtown
Pipeline
Partners LP

TX.HO.04.00096.ROW

  THERESA ANN WINKIEWICZ   QUICKSILVER RESOURCES, INC.     12/6/2005      Hood  
EASEMENT/ROW   2157   604     Cowtown
Pipeline
Partners LP

TX.HO.04.00097.ROW

  BILLY J. ROLLINS AND YVONNE DAY ROLLINS   QUICKSILVER RESOURCES, INC.    
6/11/2004      Hood   EASEMENT/ROW   2059   172     Cowtown
Pipeline
Partners LP

TX.HO.04.00098.ROW

  L.B. KENNEDY AND THERESA ANN WINKIEWICZ   QUICKSILVER RESOURCES, INC.    
6/11/2004      Hood   EASEMENT/ROW   2059   177     Cowtown
Pipeline
Partners LP

TX.HO.04.00099.ROW

  GERALD BOGGS   QUICKSILVER RESOURCES, INC.     6/18/2004      Hood  
EASEMENT/ROW   2059   167     Cowtown
Pipeline
Partners LP

TX.HO.04.00100.PERM

  HOOD COUNTY   QUICKSILVER RESOURCES, INC.     6/28/2004      Hood  
LICENSE/PERMIT       Cowtown
Pipeline
Partners LP

TX.HO.04.00101.ROW

  J.B. MAYFIELD   QUICKSILVER RESOURCES, INC.     6/11/2004      Hood  
EASEMENT/ROW   2059   214     Cowtown
Pipeline
Partners LP

TX.HO.04.00102.ROW

  CHARLOTTE GARRETT   QUICKSILVER RESOURCES, INC.     7/13/2004      Hood  
EASEMENT/ROW   2059   157     Cowtown
Pipeline
Partners LP

TX.HO.04.00103.ROW

  J.E. WINTERS FAMILY PARTNERSHIP   QUICKSILVER RESOURCES, INC.     6/11/2004   
  Hood   EASEMENT/ROW   2141   997     Cowtown
Pipeline
Partners LP

TX.HO.04.00104.ROW

  GASTON B. GARRETT, JR. AND JUDITH I. GARRETT   QUICKSILVER RESOURCES, INC.    
7/21/2004      Hood   EASEMENT/ROW   2059   162     Cowtown
Pipeline
Partners LP

TX.HO.04.00105.ROW

  KEVIN S. DOWNING AND CLARIE DOWNING   COWTOWN PIPELINE, LP     2/15/2006     
Hood   EASEMENT/ROW   2183   513     Cowtown
Pipeline
Partners LP

TX.HO.04.00106.ROW

  MANUEL RODRIGUEZ   COWTOWN PIPELINES, LP     1/10/2006      Hood  
EASEMENT/ROW   2173   95     Cowtown
Pipeline
Partners LP

TX.HO.04.00107.ROW

  YVONNE READ AND PAUL READ   COWTOWN PIPELINE, LP     1/12/2006      Hood  
EASEMENT/ROW   2173   100     Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.HO.04.00108.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE, LP    
1/10/2006      Hood   LICENSE/PERMIT         Cowtown Pipeline Partners LP

TX.HO.04.00109.ROW

  LEE CULLEN CRISP AND ASHLEY E. CRISP   COWTOWN PIPELINE, LP     1/13/2006     
Hood   EASEMENT/ROW   2173   105     Cowtown Pipeline Partners LP

TX.HO.04.00110.ROW

  JOSEPH S. LANGDON AND KAREN LANGDON   COWTOWN PIPELINE, LP     12/6/2005     
Hood   EASEMENT/ROW   2157   609     Cowtown Pipeline Partners LP

TX.HO.04.00111.ROW

  JOSEPH S. LANGDON AND KAREN LANGDON   COWTOWN PIPELINE, LP     3/11/2005     
Hood   EASEMENT/ROW   2147   436     Cowtown Pipeline Partners LP

TX.HO.04.00112.ROW

  Z BAR LAND AND CATTLE COMPANY, LTD.   COWTOWN PIPELINE, LP     7/21/2005     
Hood   EASEMENT/ROW   2142   685     Cowtown Pipeline Partners LP

TX.HO.04.00113.ROW

  MABEL ROE   COWTOWN PIPELINE, LP     10/18/2005      Hood   EASEMENT/ROW  
2146   332     Cowtown Pipeline Partners LP

TX.HO.04.00114.ROW

  RALPH WENDELL GEE AND NANCY L. GEE   COWTOWN PIPELINE, LP     10/29/2005     
Hood   EASEMENT/ROW   2152   195     Cowtown Pipeline Partners LP

TX.HO.04.00115.ROW

  SHERRY ELIZABETH MARSHALL POMYKAL   COWTOWN PIPELINE, LP     7/20/2005     
Hood   EASEMENT/ROW   2142   673     Cowtown Pipeline Partners LP

TX.HO.04.00116.ROW

  SAMUEL MEEK MARSHALL AND ARDIS MARSHALL   COWTOWN PIPELINE L.P.     7/14/2005
     Hood   EASEMENT/ROW   2142   679     Cowtown Pipeline Partners LP

TX.HO.04.00117.ROW

  PAUL LUTHER HIGGINS & LINDA L. HIGGINS   COWTOWN PIPELINE L.P.     3/10/2005
     Hood   EASEMENT/ROW   2125   253     Cowtown Pipeline Partners LP

TX.HO.04.00118.ROW

  KURT D. REINECK   COWTOWN PIPELINE L.P.     2/11/2005      Hood   EASEMENT/ROW
  2125   259     Cowtown Pipeline Partners LP

TX.HO.04.00119.ROW

  SHARON SASS FEATHER, CHARLES R. SNAKARD, LAURA S. CROSBY   COWTOWN PIPELINE
L.P.     4/5/2005      Hood   EASEMENT/ROW   2155   512     Cowtown Pipeline
Partners LP

TX.HO.04.00120.ROW

  SHARON SASS FEATHER, CHARLES R. SNAKARD, LAURA S. CROSBY   COWTOWN PIPELINE
L.P.     4/13/2005      Hood   EASEMENT/ROW   2155   520     Cowtown Pipeline
Partners LP

TX.HO.04.00121.ROW

  HERBERT H. JOHNSON & NELL T. JOHNSON, BOTH INDIVIDUALLY AND AS TRUSTEE OF THE
HERBERT H. JOHNSON AND NELL T. JOHNSON 1992 REVOCABLE MANAGEMENT TRUST   COWTOWN
PIPELINE L.P.     3/22/2005      Hood   EASEMENT/ROW   2125   265     Cowtown
Pipeline Partners LP

TX.HO.04.00122.ROW

  GLEEN DORA REED   QUICKSILVER RESOURCES, INC.     2/24/2005      Hood  
EASEMENT/ROW   2125   272     Cowtown Pipeline Partners LP

TX.HO.04.00123.ROW

  SANDRA ZETTL   COWTOWN PIPELINE, L.P.     4/11/2005      Hood   EASEMENT/ROW  
2125   284     Cowtown Pipeline Partners LP

TX.HO.04.00124.ROW

  MARY KATHERINE H. MASSEY   COWTOWN PIPELINE, L.P.     4/29/2012      Hood  
EASEMENT/ROW   2125   294     Cowtown Pipeline Partners LP

TX.HO.04.00125.ROW

  SHERRY ELIZABETH MARSHALL POMYKAL   COWTOWN PIPELINE L.P.     12/1/2005     
Hood   EASEMENT/ROW   2165   528     Cowtown Pipeline Partners LP

TX.HO.04.00126.ROW

  SHERRY ELIZABETH MARSHALL POMYKAL   COWTOWN PIPELINE, L.P.     1/4/2005     
Hood   EASEMENT/ROW   2152   165     Cowtown Pipeline Partners LP

TX.HO.04.00127.ROW

  JOSEPH S. LANGDON AND KAREN LANGDON   COWTOWN PIPELINE, L.P.     1/14/2005   
  Hood   EASEMENT/ROW   2125   329     Cowtown Pipeline Partners LP

TX.HO.04.00128.ROW

  O. C. CHEEK JR. AND THELMA M. CHEEK   COWTOWN PIPELINE, L.P.     9/18/2004   
  Hood   EASEMENT/ROW   2082   993     Cowtown Pipeline Partners LP

TX.HO.04.00129.ROW

  LATTIMORE MATERIALS COMPANY, L.P.   COWTOWN PIPELINE, L.P.     7/21/2005     
Hood   EASEMENT/ROW   2142   13     Cowtown Pipeline Partners LP

TX.HO.04.00130.ROW

  DOROTHY PINSON GIBBS   COWTOWN PIPELINE, L.P.     8/29/2005      Hood  
EASEMENT/ROW   2142   24     Cowtown Pipeline Partners LP

TX.HO.04.00131.ROW

  GRADY JOHN LEWIS   COWTOWN PIPELINE L.P.     9/12/2005      Hood  
EASEMENT/ROW   2142   29     Cowtown Pipeline Partners LP

TX.HO.04.00132.ROW

  WALTER E. PARKER, MILDRED B. PARKER, & WALTER E. PARKER, JR.   COWTOWN
PIPELINE, L.P.     9/29/2005      Hood   EASEMENT/ROW   2142   34     Cowtown
Pipeline Partners LP

TX.HO.04.00133.ROW

  MICHAEL XAVIER MOONEY, AND WIFE, ARGENTINA R. MOONEY   COWTOWN PIPELINE, L.P.
    10/4/2005      Hood   EASEMENT/ROW   2147   430     Cowtown Pipeline
Partners LP

TX.HO.04.00134.ROW

  MICHAEL XAVIER MOONEY, AND WIFE, ARGENTINA R. MOONEY   COWTOWN PIPELINE, L.P.
    10/4/2005      Hood   EASEMENT/ROW   2155   495     Cowtown Pipeline
Partners LP

TX.HO.04.00135.ROW

  Z BAR LAND AND CATTLE COMPANY, LTD.   QUICKSILVER RESOURCES, INC.     1/6/2005
     Hood   EASEMENT/ROW   2083   401     Cowtown Pipeline Partners LP

TX.HO.04.00136.ROW

  Z BAR LAND AND CATTLE COMPANY, LTD.   QUICKSILVER RESOURCES, INC.     1/6/2005
     Hood   EASEMENT/ROW   2082   977     Cowtown Pipeline Partners LP

TX.HO.04.00137.ROW

  Z BAR LAND AND CATTLE COMPANY, LTD.   QUICKSILVER RESOURCES, INC.     3/3/2005
     Hood   EASEMENT/ROW   2083   14     Cowtown Pipeline Partners LP



--------------------------------------------------------------------------------

TX.HO.04.00138.ROW

  Z BAR LAND AND CATTLE COMPANY, LTD.   QUICKSILVER RESOURCES, INC.     3/3/2005
     Hood   EASEMENT/ROW   2083   20     Cowtown
Pipeline
Partners LP

TX.HO.04.00139.ROW

  TIM CLARK   COWTOWN PIPELINE, L.P.     7/1/2005      Hood   EASEMENT/ROW  
2147   448     Cowtown
Pipeline
Partners LP

TX.HO.04.00140.ROW

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE, L.P.    
4/27/2005      Hood   EASEMENT/ROW         Cowtown
Pipeline
Partners LP

TX.HO.04.00141.ROW

  JULIE SLOCUM MONROE AND AMY SLOCUM BANNERMAN   COWTOWN PIPELINE, L.P.    
6/11/2005      Hood   EASEMENT/ROW   2147   453     Cowtown
Pipeline
Partners LP

TX.HO.04.00143.ROW

  JULIE SLOCUM MONROE AND AMY SLOCUM BANNERMAN   COWTOWN PIPELINE, L.P.    
8/24/2005      Hood   EASEMENT/ROW   2147   465     Cowtown
Pipeline
Partners LP

TX.HO.04.00144.ROW

  BUFORD SCOTT JR. AND THE ESTATE OF ISABEL FORD SCOTT   COWTOWN PIPELINE, L.P.
    9/16/2005      Hood   EASEMENT/ROW   2147   470     Cowtown
Pipeline
Partners LP

TX.HO.04.00145.ROW

  JAMES C. BRYANT, JR.   COWTOWN PIPELINE, L.P.     7/28/2005      Hood  
EASEMENT/ROW   2147   475     Cowtown
Pipeline
Partners LP

TX.HO.04.00146.ROW

  SAMUEL MEEK MARSHALL, ARDIS MARSHALL, SHERRY ELIZABETH MARSHALL POMYKAL,
DEBORAH LOU MARSHALL SCHERER   COWTOWN PIPELINE, L.P.     10/26/2005      Hood  
EASEMENT/ROW   2152   158     Cowtown
Pipeline
Partners LP

TX.HO.04.00148.ROW

  STETSON MASSEY JR., JO ANN MASSEY, KAY DURHAM LEE   COWTOWN PIPELINE, L.P.    
11/7/2005      Hood   EASEMENT/ROW   2160   402     Cowtown
Pipeline
Partners LP

TX.HO.04.00149.ROW

  SAMUEL MEEK MARSHALL AND ARDIS MARSHALL   COWTOWN PIPELINE, L.P.     3/8/2006
     Hood   EASEMENT/ROW   2183   528     Cowtown
Pipeline
Partners LP

TX.HO.04.00150.ROW

  SHERRY ELIZABETH MARSHALL POMYKAL   COWTOWN PIPELINE L.P.     3/3/2006     
Hood   EASEMENT/ROW   2183   523     Cowtown
Pipeline
Partners LP

TX.HO.04.00151.ROW

  DEBORAH LOU MARSHALL SCHERER   COWTOWN PIPELINE, L.P.     3/2/2006      Hood  
EASEMENT/ROW   2183   518   4693   Cowtown
Pipeline
Partners LP

TX.HO.04.00152.ROW

  BETTY L. LEAKE   COWTOWN PIPELINE L.P.     3/8/2006      Hood   EASEMENT/ROW  
2183   533   4696   Cowtown
Pipeline
Partners LP

TX.HO.04.00153.ROW

  MARY A. HOPKINS AND GARY HOPKINS   COWTOWN PIPELINE, L.P.     1/31/2006     
Hood   EASEMENT/ROW   2173   112   2130   Cowtown
Pipeline
Partners LP

TX.HO.04.00154.ROW

  SHERRY ELIZABETH MARSHALL POMYKAL   COWTOWN PIPELINE, L.P.     6/21/2005     
Hood   EASEMENT/ROW   2141   503   16931   Cowtown
Pipeline
Partners LP

TX.HO.04.00155.ROW

  SAMUEL MEEK MARSHALL AND ARDIS MARSHALL   COWTOWN PIPELINE, L.P.     6/23/2005
     Hood   EASEMENT/ROW   2141   511   16932   Cowtown
Pipeline
Partners LP

TX.HO.04.00156.PERM

  HOOD COUNTY ROAD ADMINISTRATOR   COWTOWN PIPELINE, L.P.     6/14/2005     
Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00157.ROW

  MARY A. HOPKINS AND GARY HOPKINS   COWTOWN PIPELINE, L.P.     8/1/2005     
Hood   EASEMENT/ROW   2141   515     Cowtown
Pipeline
Partners LP

TX.HO.04.00158.ROW

  JAMES BATES RANDLE AND WALKER MURRAY RANDLE   COWTOWN PIPELINE, L.P.    
6/17/2005      Hood   EASEMENT/ROW   2141   520   16934   Cowtown
Pipeline
Partners LP

TX.HO.04.00159.ROW

  STETSON MASSEY JR., JO ANN MASSEY, AND KAY DURHAM LEE   COWTOWN PIPELINE, L.P.
    6/17/2005      Hood   EASEMENT/ROW   2141   527   16935   Cowtown
Pipeline
Partners LP

TX.HO.04.00160.ROW

  MARJORIE ANN RANDLE BY JAMES GRADY RANDLE ATTONEY IN FACT, EDWIN SEARS RANDLE,
AND JAMES GRADY RANDLE, INDIVIDUALLY AND AS TRUSTEE FOR SHELBY KATHRYN, GARRETT
JAMES RANDLE, SHELBY KATHRYN RANDLE TRUST AND GARRETT JAMES RANDLE TRUST  
COWTOWN PIPELINE, L.P.     9/6/2005      Hood   EASEMENT/ROW   2141   537  
16936   Cowtown
Pipeline
Partners LP

TX.HO.04.00161.ROW

  JIMMY TIDWELL AND LAURA TIDWELL   COWTOWN PIPELINE, L.P.     7/27/2005     
Hood   EASEMENT/ROW   2141   541   16937   Cowtown
Pipeline
Partners LP

TX.HO.04.00162.ROW

  BILL M. HOOKS, EVERETT HOOKS, AND DENNIS HOOKS   COWTOWN PIPELINE, L.P.    
9/14/2005      Hood   EASEMENT/ROW   2141   547   16938   Cowtown
Pipeline
Partners LP

TX.HO.04.00163.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE, L.P.    
8/1/2005      Hood   LICENSE/PERMIT       Cowtown
Pipeline
Partners LP

TX.HO.04.00164.ROW

  JERRY'S WARRANTY COMPANY   COWTOWN PIPELINE, L.P.     9/19/2005      Hood  
EASEMENT/ROW   2141   554   16939   Cowtown
Pipeline
Partners LP

TX.HO.04.00165.ROW

  JERRY'S WARRANTY COMPANY   COWTOWN PIPELINE, L.P.     9/19/2005      Hood  
EASEMENT/ROW   2141   559   16940   Cowtown
Pipeline
Partners LP

TX.HO.04.00166.ROW

  THE ALTON L. HEWITT AND JOYCE L. HEWITT LIVING TRUST   COWTOWN PIPELINE, L.P.
    9/26/2005      Hood   EASEMENT/ROW   2142   667   17205   Cowtown
Pipeline
Partners LP

TX.HO.04.00167.ROW

  JERRY'S WARRANTY COMPANY   COWTOWN PIPELINE, L.P.     9/19/2005      Hood  
EASEMENT/ROW   2142   7   17040   Cowtown
Pipeline
Partners LP

TX.HO.04.00168.ROW

  JERRY'S WARRANTY COMPANY   COWTOWN PIPELINE, L.P.     9/19/2005      Hood  
EASEMENT/ROW   2142   1   17039   Cowtown
Pipeline
Partners LP

TX.HO.04.00169.ROW

  MILDRED JOHNSON MCCLENDON   QUICKSILVER RESOURCES, INC.     3/30/2006     
Hood   EASEMENT/ROW   2188   500   5880   Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.HO.04.00169.ROW

  MILDRED JOHNSON MCCLENDON   QUICKSILVER RESOURCES, INC.     5/28/2004     
Hood   EASEMENT/ROW   2059   197   19352   Cowtown
Pipeline
Partners LP

TX.HO.04.00170.ROW

  JOSEPH S. LANGDON AND KAREN LANGDON   COWTOWN PIPELINE, L.P.     3/28/2005   
  Hood   EASEMENT/ROW   20697   2157   616   Cowtown
Pipeline
Partners LP

TX.HO.04.00171.ROW

  WILLIAM T. KIDD AND WIFE, ELIZABETH P. KIDD   COWTOWN PIPELINE, L.P.    
12/12/2005      Hood   EASEMENT/ROW   2160   369   21192   Cowtown
Pipeline
Partners LP

TX.HO.04.00172.ROW

  HELTON GROUP, LTD.   COWTOWN PIPELINE, L.P.     11/29/2005      Hood  
EASEMENT/ROW   2157   598   20694   Cowtown
Pipeline
Partners LP

TX.HO.04.00173.PERM

  HOOD COUNTY ROAD ADMINISTRATOR   COWTOWN PIPELINE, L.P.     3/7/2005      Hood
  LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00174.PERM

  HOOD COUNTY ROAD ADMINISTRATOR   COWTOWN PIPELINE, L.P.     3/3/2005      Hood
  LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00175.PERM

  HOOD COUNTY ROAD ADMINISTRATOR   COWTOWN PIPELINE, L.P.     9/30/2004     
Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00176.ROW

  J.E. WINTERS FAMILY PARTNERSHIP   COWTOWN PIPELINE, L.P.     3/23/2006     
Hood   SURFACE AGREEMENT   2187   219   5601   Cowtown
Pipeline
Partners LP

TX.HO.04.00177.ROW

  MILDRED JOHNSON MCCLENDON   COWTOWN PIPELINE, L.P.     3/30/2006      Hood  
SURFACE AGREEMENT   2187   214   5600   Cowtown
Pipeline
Partners LP

TX.HO.04.00178.ROW

  RALPH WENDELL GEE   COWTOWN PIPELINE, L.P.     3/24/2006      Hood  
EASEMENT/ROW   2201   341   9154   Cowtown
Pipeline
Partners LP

TX.HO.04.00179.ROW

  DEBBI NIXON, D/B/A/ RESORT PROPERTIES A/K/A DEBBI NIXON THOMPSON   COWTOWN
PIPELINE L.P.     4/26/2006      Hood   EASEMENT/ROW   2201   346   9155  
Cowtown
Pipeline
Partners LP

TX.HO.04.00180.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TxDOT)   COWTOWN PIPELINE, L.P.    
3/28/2006      Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00181.ROW

  HENRY MILTON MOLDER AND MILDRED FAE MOLDER   COWTOWN PIPELINE, L.P.    
3/30/2006      Hood   EASEMENT/ROW   2201   351   9156   Cowtown
Pipeline
Partners LP

TX.HO.04.00182.ROW

  DIXIE MARKS, SHERRY VANDEVER, AND DARLA HILL, ALL INDIVIDUALLY AND AS
CO-TRUSTEES FOR THE MAYBERY TRUST   COWTOWN PIPELINE, L.P.     4/24/2006     
Hood   EASEMENT/ROW   2201   356   9157   Cowtown
Pipeline
Partners LP

TX.HO.04.00192.ROW

  DAVID V. WHEELER AND ZELMA WHEELER   COWTOWN PIPELINE L.P.     3/8/2006     
Hood   EASEMENT/ROW   2193   360   7026   Cowtown
Pipeline
Partners LP

TX.HO.04.00193.ROW

  ENTERPRISE TEXAS PIPELINE L.P.   COWTOWN PIPELINE L.P.     4/20/2006      Hood
  EASEMENT/ROW   2193   352   7025   Cowtown
Pipeline
Partners LP

TX.HO.04.00194.ROW

  MATTHEW L. KEIL AND SHIRLEY D. KEIL   COWTOWN PIPELINE L.P.     12/28/2005   
  Hood   EASEMENT/ROW   2183   538   4697   Cowtown
Pipeline
Partners LP

TX.HO.04.00195.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   QUICKSILVER RESOURCES, INC.    
10/4/2005      Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00196.PERM

  HOOD COUNTY ROAD ADMINISTRATOR   QUICKSILVER RESOURCES, INC.     7/19/2005   
  Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00197.ROW

  Z BAR LAND AND CATTLE COMPANY, LTD.   COWTOWN PIPELINE L.P.     1/25/2006     
Hood   EASEMENT/ROW   2171   800   1811   Cowtown
Pipeline
Partners LP

TX.HO.04.00198.ROW

  SUNDANCE RANCH JOINT VENTURE   COWTOWN PIPELINE L.P.     2/28/2006      Hood  
EASEMENT/ROW   2185   545   4698   Cowtown
Pipeline
Partners LP

TX.HO.04.00199.ROW

  LESLIE L. MABERY   COWTOWN PIPELINE L.P.     9/2/2005      Hood   EASEMENT/ROW
  2144   662   17691   Cowtown
Pipeline
Partners LP

TX.HO.04.00200.PERM

  HOOD COUNTY ROAD ADMINISTRATOR   QUICKSILVER RESOURCES, INC.     7/19/2005   
  Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00201.ROW

  LESTER M. ALBERTHAL, JR.   COWTOWN PIPELINE, L.P.     9/2/2005      Hood  
EASEMENT/ROW   2144   667   17692   Cowtown
Pipeline
Partners LP

TX.HO.04.00202.ROW

  MICHAEL X. MOONEY AND ARGENTINA R. MOONEY   COWTOWN PIPELINE, L.P.    
4/5/2006      Hood   EASEMENT/ROW   2201   331    

TX.HO.04.00203.ROW

  MICHAEL X. MOONEY AND ARGENTINA R. MOONEY   COWTOWN PIPELINE, L.P.    
4/5/2006      Hood   EASEMENT/ROW   2201   336   9153  

TX.HO.04.00204.ROW

  FRANK B. MABERY   COWTOWN PIPELINE L.P.     4/6/2006      Hood   EASEMENT/ROW
  2193   372   7027   Cowtown
Pipeline
Partners LP

TX.HO.04.00205.ROW

  WILLIAM M. MARTENSEN   COWTOWN PIPELINE L.P.     4/14/2006      Hood  
EASEMENT/ROW   2201   393   9164   Cowtown
Pipeline
Partners LP

TX.HO.04.00206.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE L.P.    
3/14/2006      Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00207.ROW

  ROBBIE HAYWORTH   COWTOWN PIPELINE L.P.     11/9/2005      Hood   EASEMENT/ROW
  2152   189     Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.HO.04.00209.PERM

  HOOD COUNTY ROAD ADMINISTRATOR   COWTOWN PIPELINE, L.P.     4/17/2006     
Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00210.SURF

  DEBORAH LOU MARSHALL SCHERER   COWTOWN PIPELINE L.P.     6/1/2006      Hood  
SURFACE AGREEMENT   2217   146   12580   Cowtown
Pipeline
Partners LP

TX.HO.04.00211.ROW

  J.C. MASSEY AND WILLIE MAE MASSEY   COWTOWN PIPELINE L.P.     1/16/2006     
Hood   EASEMENT/ROW   2217   151   12581   Cowtown
Pipeline
Partners LP

TX.HO.04.00212.ROW

  SAMUEL MEEK MARSHALL AND ARDIS MARSHALL   COWTOWN PIPELINE L.P.     7/13/2006
     Hood   EASEMENT/ROW   2217   137   12578   Cowtown
Pipeline
Partners LP

TX.HO.04.00213.ROW

  DEBORAH LOU MARSHALL SCHERER   COWTOWN PIPELINE L.P.     6/1/2006      Hood  
EASEMENT/ROW   2217   132   12577   Cowtown
Pipeline
Partners LP

TX.HO.04.00214.ROW

  SHERRY ELIZABETH MARSHALL POMYKAL   COWTOWN PIPELINE L.P.     5/26/2006     
Hood   EASEMENT/ROW   2217   127   12576   Cowtown
Pipeline
Partners LP

TX.HO.04.00215.SURF

  O.C. CHEEK AND THELMA M. CHEEK   COWTOWN PIPELINE PARTNERS L.P.     6/21/2006
     Hood   SURFACE AGREEMENT   2217   142   12579   Cowtown
Pipeline
Partners LP

TX.HO.04.00216.ROW

  JOHN D. HAYWORTH   COWTOWN PIPELINE L.P.     12/19/2005      Hood  
EASEMENT/ROW   2217   157   12582   Cowtown
Pipeline
Partners LP

TX.HO.04.00217.ROW

  GERALD BOGGS AND DALLAS BOGGS   COWTOWN PIPELINE PARTNERS L.P.     8/2/2006   
  Hood   EASEMENT/ROW   2224   199   14223   Cowtown
Pipeline
Partners LP

TX.HO.04.00218.ROW

  ABE A. BUSH, JR. AND ANNETTE L. BUSH   COWTOWN PIPELINE PARTNERS L.P.    
8/2/2006      Hood   EASEMENT/ROW   2224   194   14222   Cowtown
Pipeline
Partners LP

TX.HO.04.00219.SURF

  MATTHEW KEIL AND SHIRLEY KEIL   COWTOWN PIPELINE L.P.     4/2/2006      Hood  
SURFACE AGREEMENT   2224   204   14224   Cowtown
Pipeline
Partners LP

TX.HO.04.00220.ROW

  JAMES E. WINTERS FAMILY PARTNERSHIP, LTD.   COWTOWN PIPELINE PARTNERS L.P.    
8/28/2006      Hood   EASEMENT/ROW   2231   849   15981   Cowtown
Pipeline
Partners LP

TX.HO.04.00221.ROW

  STEWART & DURANT CATTLE COMPANY   COWTOWN PIPELINE PARTNERS L.P.     8/29/2006
     Hood   EASEMENT/ROW   2231   844   15980   Cowtown
Pipeline
Partners LP

TX.HO.04.00222.ROW

  MRS. A.R. SMELLEY AND MILDRED L. SMELLEY AND THE ESTATE OF RICHARD J. SMELLEY
  COWTOWN PIPELINE PARTNERS L.P.     10/3/2006      Hood   EASEMENT/ROW   2248  
625   19860   Cowtown
Pipeline
Partners LP

TX.HO.04.00223.ROW

  RAYMOND GABLER AND MARY ELLA GABLER   COWTOWN PIPELINE PARTNERS L.P.    
9/6/2006      Hood   EASEMENT/ROW   2248   631   19861   Cowtown
Pipeline
Partners LP

TX.HO.04.00224.SURF

  J.B MAYFIELD AND SUSAN F. MAYFIELD   COWTOWN PIPELINE PARTNERS L.P.    
8/31/2006      Hood   SURFACE AGREEMENT   2248   636   19862   Cowtown
Pipeline
Partners LP

TX.HO.04.00225.ROW

  HELTON GROUP LTD.   COWTOWN PIPELINE PARTNERS L.P.     9/8/2006      Hood  
EASEMENT/ROW   2252   988   20902   Cowtown
Pipeline
Partners LP

TX.HO.04.00226.ROAD

  HELTON GROUP LTD.   COWTOWN PIPELINE PARTNERS L.P.     9/27/2006      Hood  
ROAD EASEMENT   2252   984   20901   Cowtown
Pipeline
Partners LP

TX.HO.04.00226.ROAD

  HELTON GROUP LTD.   COWTOWN PIPELINE PARTNERS L.P.     10/12/2006      Hood  
ROAD EASEMENT   2400   360   8577   Cowtown
Pipeline
Partners LP

TX.HO.04.00227.ROW

  TERRI LYNETTE GARNER REVOCABLE TRUST   COWTOWN PIPELINE PARTNERS L.P.    
10/5/2006      Hood   EASEMENT/ROW   2259   613   22366   Cowtown
Pipeline
Partners LP

TX.HO.04.00228.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE L.P.    
12/13/2006      Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00229.ROW

  THE SUNNYE L. BURT REVOCABLE TRUST   COWTOWN PIPELINE PARTNERS L.P.    
8/17/2006      Hood   EASEMENT/ROW   2259   608   22365   Cowtown
Pipeline
Partners LP

TX.HO.04.00230.ROW

  MABEL ROE   COWTOWN PIPELINE PARTNERS L.P.     9/7/2006      Hood  
EASEMENT/ROW   2259   619   22367   Cowtown
Pipeline
Partners LP

TX.HO.04.00231.ROW

  HOLLIS WHITWORTH AND PATSY WHITWORTH   COWTOWN PIPELINE PARTNERS L.P.    
12/12/2006      Hood   EASEMENT/ROW   2272   25   1836   Cowtown
Pipeline
Partners LP

TX.HO.04.00232.ROW

  PATRICK STEENBERGE   COWTOWN PIPELINE PARTNERS L.P.     12/6/2006      Hood  
EASEMENT/ROW   2272   28   1897   Cowtown
Pipeline
Partners LP

TX.HO.04.00233.ROW

  KAMEL REAL ESTATE, LP   COWTOWN PIPELINE PARTNERS, LP     1/23/2007      Hood
  EASEMENT/ROW   2285   29     Cowtown
Pipeline
Partners LP

TX.HO.04.00234.ROW

  HAROLD F. MASSEY AND MANCY R. MASSEY   COWTOWN PIPELINE PARTNERS, LP    
2/9/2007      Hood   EASEMENT/ROW   2285   86     Cowtown
Pipeline
Partners LP

TX.HO.04.00235.ROW

  JIMMY R. MATLOCK AND GARY M. MATLOCK   COWTOWN PIPELINE PARTNERS, LP    
12/7/2006      Hood   EASEMENT/ROW   2277   985     Cowtown
Pipeline
Partners LP

TX.HO.04.00236.ROW

  CHRISTINE THRASH FAMILY LIMITED PARTNERSHIP   COWTOWN PIPELINE PARTNERS, LP  
  11/27/2006      Hood   EASEMENT/ROW   2285   38     Cowtown
Pipeline
Partners LP

TX.HO.04.00237.ROW

  JACKSAXET, LP   COWTOWN PIPELINE PARTNERS, LP     3/8/2007      Hood  
EASEMENT/ROW   2285   117     Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.HO.04.00238.ROW

  BRADLEY S. ROBINSON GST TRUST   COWTOWN PIPELINE PARTNERS, LP     1/18/2007   
  Hood   EASEMENT/ROW   2285   124     Cowtown Pipeline Partners LP

TX.HO.04.00239.ROW

  LINDA JOY DAMRON ET AL   COWTOWN PIPELINE PARTNERS, LP     1/26/2007      Hood
  EASEMENT/ROW   2285   128     Cowtown Pipeline Partners LP

TX.HO.04.00240.ROW

  MILDRED JOHNSON MCCLENDON   COWTOWN PIPELINE PARTNERS, LP     2/9/2007     
Hood   EASEMENT/ROW   2285   109     Cowtown Pipeline Partners LP

TX.HO.04.00241.ROW

  MILDRED JOHNSON MCCLENDON   COWTOWN PIPELINE PARTNERS, LP     2/9/2007     
Hood   EASEMENT/ROW   2285   101     Cowtown Pipeline Partners LP

TX.HO.04.00242.ROW

  JACKIE W. COURTNEY, SR. AND BERRY A. COURTNEY   COWTOWN PIPELINE PARTNERS, LP
    2/9/2007      Hood   EASEMENT/ROW   2285   97     Cowtown Pipeline Partners
LP

TX.HO.04.00243.ROW

  DENNIS R. MINTER AND JOYCE I. MINTER   COWTOWN PIPELINE PARTNERS, LP    
2/26/2007      Hood   EASEMENT/ROW   2285   105     Cowtown Pipeline Partners LP

TX.HO.04.00244.ROW

  J.E. WINTERS FAMILY PARTNERSHIP, LTD.   COWTOWN PIPELINE PARTNERS, LTD.    
1/31/2007      Hood   EASEMENT/ROW   2285   44     Cowtown Pipeline Partners LP

TX.HO.04.00245.ROW

  AQUA TEXAS, INC.   COWTOWN PIPELINE PARTNERS, LP     4/19/2007      Hood  
EASEMENT/ROW   2315   719     Cowtown Pipeline Partners LP

TX.HO.04.00246.ROW

  MILDRED JOHNSON MCCLENDON   COWTOWN PIPELINE PARTNERS, LP     4/2/2007     
Hood   EASEMENT/ROW   2298   941     Cowtown Pipeline Partners LP

TX.HO.04.00247.ROW

  CRESSON CROSSROADS, LLC   COWTOWN PIPELINE, LP     8/31/2006      Hood  
EASEMENT/ROW   2252   954     Cowtown Pipeline Partners LP

TX.HO.04.00248.ROW

  SUN CHASE DEVELOPMENT COMPANY & GARRY PROPERTIES, INC.   COWTOWN PIPELINE
PARTNERS, LP     3/15/2007      Hood   EASEMENT/ROW   2311   908     Cowtown
Pipeline Partners LP

TX.HO.04.00249.ROW

  TAMMY FLUD   COWTOWN PIPELINE PARTNERS, LP     3/16/2007      Hood  
EASEMENT/ROW   2298   1002     Cowtown Pipeline Partners LP

TX.HO.04.00250.ROW

  LARRY JOE SMITH AND NANCY E.SMITH   COWTOWN PIPELINE PARTNERS, LP    
3/15/2007      Hood   EASEMENT/ROW   2298   998     Cowtown Pipeline Partners LP

TX.HO.04.00251.ROW

  LANGDON TRUSTS ET AL   COWTOWN PIPELINE PARTNERS, LP     10/19/2006      Hood
  EASEMENT/ROW   2252   958     Cowtown Pipeline Partners LP

TX.HO.04.00252.ROW

  DAVID F. RAFFA AND LINDA A. RAFFA   COWTOWN PIPELINE PARTNERS, LP     4/2/2007
     Hood   EASEMENT/ROW   2311   893     Cowtown Pipeline Partners LP

TX.HO.04.00253.ROW

  ABE A. BUSH AND ANNETTE L. BUSH   COWTOWN PIPELINE PARTNERS, LP     1/25/2007
     Hood   EASEMENT/ROW   2289   799     Cowtown Pipeline Partners LP

TX.HO.04.00254.ROW

  WALTER E. PARKER, SR., MILDRED B. PARKER, AND WALTER E. PARKER, JR.   COWTOWN
PIPELINE PARTNERS, LP     3/3/2007      Hood   EASEMENT/ROW   2289   819    
Cowtown Pipeline Partners LP

TX.HO.04.00255.ROW

  WALTER E. PARKER AND MILDRED B. PARKER   COWTOWN PIPELINE PARTNERS, LP    
2/5/2007      Hood   EASEMENT/ROW   2289   815     Cowtown Pipeline Partners LP

TX.HO.04.00256.ROW

  WALTER E. PARKER AND MILDRED B. PARKER   COWTOWN PIPELINE PARTNERS, LP    
2/5/2007      Hood   EASEMENT/ROW   2289   821     Cowtown Pipeline Partners LP

TX.HO.04.00257.ROW

  WALTER E. PARKER, MILDRED B. PARKER, AND WALTER E. PARKER, JR.   COWTOWN
PIPELINE PARTNERS, LP     2/7/2007      Hood   EASEMENT/ROW   2289   810    
Cowtown Pipeline Partners LP

TX.HO.04.00258.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE L.P.    
2/26/2007      Hood   LICENSE/PERMIT       Cowtown Pipeline Partners LP

TX.HO.04.00259.ROW

  GERALD HAYWORTH   COWTOWN PIPELINE PARTNERS, LP     4/13/2007      Hood  
EASEMENT/ROW   2311   888     Cowtown Pipeline Partners LP

TX.HO.04.00260.ROW

  STARLIN CLICK   COWTOWN PIPELINE PARTNERS, LP     4/23/2007      Hood  
EASEMENT/ROW   2311   883     Cowtown Pipeline Partners LP

TX.HO.04.00261.ROW

  LAND RESERVE TEXAS/LTD.   COWTOWN PIPELINE PARTNERS, LP     4/25/2007     
Hood   EASEMENT/ROW   2311   904     Cowtown Pipeline Partners LP

TX.HO.04.00262.ROW

  JUDITH ANN SNELSON AND MARSHA GAIL WISE   COWTOWN PIPELINE PARTNERS, LP    
4/30/2007      Hood   EASEMENT/ROW   2311   912     Cowtown Pipeline Partners LP

TX.HO.04.00263.ROW

  EULA ANN MARTIN   COWTOWN PIPELINE, LP     6/8/2006      Hood   CONDEMNATION  
    Cowtown Pipeline Partners LP

TX.HO.04.00264.ROW

  NOEL DAVID MARTIN AND TRAVIS R. MARTIN   COWTOWN PIPELINE PARTNERS, LP    
4/20/2007      Hood   EASEMENT/ROW   2311   918     Cowtown Pipeline Partners LP

TX.HO.04.00265.ROW

  MARK B. DEWITT AND ALYCE C. DEWITT   COWTOWN PIPELINE PARTNERS, LP    
4/23/2007      Hood   EASEMENT/ROW   2311   897     Cowtown Pipeline Partners LP

TX.HO.04.00266.ROW

  JOHN D. HAYWORTH   COWTOWN PIPELINE PARTNERS, LP     4/27/2007      Hood  
EASEMENT/ROW   2311   879     Cowtown Pipeline Partners LP

TX.HO.04.00267.ROW

  MELMA JEAN LINTHICUM   COWTOWN PIPELINE PARTNERS, LP     1/7/2007      Hood  
EASEMENT/ROW   2298   1064     Cowtown Pipeline Partners LP



--------------------------------------------------------------------------------

TX.HO.04.00268.ROW

  LAKE GRANBURY HARBOR OWNERS ASSOCIATION   COWTOWN PIPELINE PARTNERS, LP    
12/19/2006      Hood   EASEMENT/ROW   2298   1061     Cowtown Pipeline Partners
LP

TX.HO.04.00269.ROW

  J.T. WELLMAN   COWTOWN PIPELINE PARTNERS, LP     5/9/2007      Hood  
EASEMENT/ROW   2376   575     Cowtown Pipeline Partners LP

TX.HO.04.00270.ROW

  COMMONWEALTH PARTNERS   COWTOWN PIPELINE PARTNERS, LP     1/9/2007      Hood  
EASEMENT/ROW   2298   987     Cowtown Pipeline Partners LP

TX.HO.04.00271.ROW

  JUDITH ANNE CHESBROUGH-SHAW   COWTOWN PIPELINE PARTNERS, LP     12/31/2006   
  Hood   EASEMENT/ROW   2298   980     Cowtown Pipeline Partners LP

TX.HO.04.00272.ROW

  LESLIE L. MABERY   COWTOWN PIPELINE PARTNERS L.P.     5/26/2007      Hood  
EASEMENT/ROW   2322   956     Cowtown Pipeline Partners LP

TX.HO.04.00273.PERM

  HOOD COUNTY   COWTOWN PIPELINE L.P.     1/8/2007      Hood   LICENSE/PERMIT  
      Cowtown Pipeline Partners LP

TX.HO.04.00274.ROW

  WALKER MURRAY RANDLE   COWTOWN PIPELINE PARTNERS L.P.     5/3/2007      Hood  
EASEMENT/ROW   2327   651     Cowtown Pipeline Partners LP

TX.HO.04.00275.ROW

  BSL PROPERTIES, LTD.   COWTOWN PIPELINE PARTNERS L.P.     5/22/2007      Hood
  EASEMENT/ROW   2311   57     Cowtown Pipeline Partners LP

TX.HO.04.00276.ROW

  JOSEPH S. LANGDON AND KAREN LANGDON   COWTOWN PIPELINE PARTNERS L.P.    
12/27/2006      Hood   EASEMENT/ROW   2298   945     Cowtown Pipeline Partners
LP

TX.HO.04.00277.SURF

  MELISSA MILES CORNELIUS   COWTOWN PIPELINE PARTNERS L.P.     6/28/2006     
Hood   SURFACE AGREEMENT   2222   916     Cowtown Pipeline Partners LP

TX.HO.04.00278.ROW

  JUAN B. ZAMUDIO   COWTOWN PIPELINE PARTNERS L.P.     5/31/2007      Hood  
EASEMENT/ROW   2315   672     Cowtown Pipeline Partners LP

TX.HO.04.00279.ROW

  TOM DURANT   COWTOWN PIPELINE PARTNERS L.P.     6/4/2007      Hood  
EASEMENT/ROW   2315   676     Cowtown Pipeline Partners LP

TX.HO.04.00280.ROW

  MARY A. HOPKINS   COWTOWN PIPELINE PARTNERS L.P.     6/12/2007      Hood  
EASEMENT/ROW   2336   571     Cowtown Pipeline Partners LP

TX.HO.04.00281.ROW

  JAMES D. ROLLINS   COWTOWN PIPELINE PARTNERS L.P.     6/18/2007      Hood  
EASEMENT/ROW   2363   5     Cowtown Pipeline Partners LP

TX.HO.04.00282.ROW

  LARRY E. SHEFFIELD   COWTOWN PIPELINE PARTNERS L.P.     6/18/2007      Hood  
EASEMENT/ROW   2336   602     Cowtown Pipeline Partners LP

TX.HO.04.00283.ROW

  SUNDANCE RANCH JOINT VENTURE   COWTOWN PIPELINE PARTNERS L.P.     7/23/2007   
  Hood   EASEMENT/ROW   2327   644     Cowtown Pipeline Partners LP

TX.HO.04.00284.ROW

  STEWART & DURANT CATTLE CO.   COWTOWN PIPELINE PARTNERS L.P.     6/27/2007   
  Hood   EASEMENT/ROW   2322   965     Cowtown Pipeline Partners LP

TX.HO.04.00285.ROW

  TOMMIE W. BROYLES   COWTOWN PIPELINE PARTNERS L.P.     1/5/2007      Hood  
EASEMENT/ROW   2311   91     Cowtown Pipeline Partners LP

TX.HO.04.00286.ROW

  TOMMIE BROYLES   COWTOWN PIPELINE PARTNERS L.P.     1/23/2007      Hood  
SURFACE AGREEMENT   2311   87     Cowtown Pipeline Partners LP

TX.HO.04.00287.ROW

  TOMMIE W. BROYLES   COWTOWN PIPELINE PARTNERS L.P.     2/13/2007      Hood  
EASEMENT/ROW   2311   82     Cowtown Pipeline Partners LP

TX.HO.04.00288.ROW

  LYNIE B. KENNEDY AND THERESA ANN WINKIECICZ   COWTOWN PIPELINE PARTNERS L.P.  
  6/29/2007      Hood   EASEMENT/ROW   2363   11     Cowtown Pipeline Partners
LP

TX.HO.04.00289.ROW

  LYNIE B. KENNEDY GRANTOR RETAINED ANNUITY TRUST   COWTOWN PIPELINE PARTNERS
L.P.     6/29/2007      Hood   EASEMENT/ROW   2363   1     Cowtown Pipeline
Partners LP

TX.HO.04.00290.ROW

  SHELLEY KAY SASS TRUST UNDER AGREEMENT DATED JANUARY 9, 1995   COWTOWN
PIPELINE, L.P.     6/7/2005      Hood   EASEMENT/ROW   2297   52     Cowtown
Pipeline Partners LP

TX.HO.04.00291.ROW

  JUDITH ANNE CHESBROUGH-SHAW   COWTOWN PIPELINE PARTNERS L.P.     7/10/2007   
  Hood   EASEMENT/ROW   2322   960     Cowtown Pipeline Partners LP

TX.HO.04.00292.ROW

  TERRI KIM GASTON VAUGHN   COWTOWN PIPELINE PARTNERS L.P.     7/16/2007     
Hood   EASEMENT/ROW   2336   598     Cowtown Pipeline Partners LP

TX.HO.04.00293.ROW

  WALKER MURRAY RANDLE   COWTOWN PIPELINE PARTNERS L.P.     7/16/2007      Hood
  EASEMENT/ROW   2327   658     Cowtown Pipeline Partners LP

TX.HO.04.00294.ROW

  CHRISTINE THRASH FAMILY LIMITED PARTNERSHIP   COWTOWN PIPELINE PARTNERS L.P.  
  7/18/2007      Hood   EASEMENT/ROW   2336   715     Cowtown Pipeline Partners
LP

TX.HO.04.00295.ROW

  JAMES L. ASHMORE AND TRACY ASHMORE   COWTOWN PIPELINE PARTNERS L.P.    
7/26/2007      Hood   EASEMENT/ROW   2336   593     Cowtown Pipeline Partners LP

TX.HO.04.00296.ROW

  STETSON MASSEY JR., JO ANN MASSEY, AND KAY DURHAM LEE   COWTOWN PIPELINE
PARTNERS L.P.     7/23/2007      Hood   EASEMENT/ROW   2327   593     Cowtown
Pipeline Partners LP

TX.HO.04.00297.ROW

  KEVIN STAPLES AND KERRY STAPLES   COWTOWN PIPELINE PARTNERS L.P.     7/27/2007
     Hood   EASEMENT/ROW   2336   634     Cowtown Pipeline Partners LP



--------------------------------------------------------------------------------

TX.HO.04.00298.ROW

  SHELLEY KAY SASS TRUST   COWTOWN PIPELINE PARTNERS L.P.     7/31/2007     
Hood   EASEMENT/ROW   2327   588     Cowtown
Pipeline
Partners LP

TX.HO.04.00299.ROW

  MERRITHEW & MERRITHEW   COWTOWN PIPELINE PARTNERS L.P.     11/20/2006     
Hood   EASEMENT/ROW   2315   714     Cowtown
Pipeline
Partners LP

TX.HO.04.00300.ROW

  GROUP W. LTD.   COWTOWN PIPELINE PARTNERS L.P.     11/14/2006      Hood  
EASEMENT/ROW   2315   723     Cowtown
Pipeline
Partners LP

TX.HO.04.00301.ROW

  CRISP FAMILY LIMITED PARTNERSHIP   COWTOWN PIPELINE PARTNERS L.P.     8/1/2007
     Hood   EASEMENT/ROW   2336   606     Cowtown
Pipeline
Partners LP

TX.HO.04.00302.ROW

  JUAN B. ZAMUDIO   COWTOWN PIPELINE PARTNERS L.P.     12/8/2006      Hood  
EASEMENT/ROW   2315   733     Cowtown
Pipeline
Partners LP

TX.HO.04.00303.ROW

  LOU ANN LANGFORD   COWTOWN PIPELINE PARTNERS L.P.     1/9/2007      Hood  
EASEMENT/ROW   2315   738     Cowtown
Pipeline
Partners LP

TX.HO.04.00304.ROW

  TOM DURANT   COWTOWN PIPELINE PARTNERS L.P.     12/9/2006      Hood  
EASEMENT/ROW   2315   743     Cowtown
Pipeline
Partners LP

TX.HO.04.00305.ROW

  CHARLES R. HOFFMAN SR.   COWTOWN PIPELINE PARTNERS L.P.     12/15/2006     
Hood   EASEMENT/ROW   2315   748     Cowtown
Pipeline
Partners LP

TX.HO.04.00306.ROW

  JOHNNIE W. ROLLINS, INDIVIDUALLY AND AS POWER OF ATTORNEY FOR BILLIE JEAN
ROLLINS   COWTOWN PIPELINE PARTNERS L.P.     1/30/2007      Hood   EASEMENT/ROW
  2315   680     Cowtown
Pipeline
Partners LP

TX.HO.04.00307.ROW

  KARAN ROLLINS   COWTOWN PIPELINE PARTNERS L.P.     2/1/2007      Hood  
EASEMENT/ROW   2315   689     Cowtown
Pipeline
Partners LP

TX.HO.04.00308.ROW

  L. B. ROLLINS FAMILY LIVING REVOCABLE TRUST   COWTOWN PIPELINE PARTNERS L.P.  
  12/18/2006      Hood   EASEMENT/ROW   2315   693     Cowtown
Pipeline
Partners LP

TX.HO.04.00309.ROW

  W. F. HARRIS AND THOMASENE C. HARRIS   COWTOWN PIPELINE PARTNERS L.P.    
12/4/2006      Hood   EASEMENT/ROW   2315   728     Cowtown
Pipeline
Partners LP

TX.HO.04.00310.ROW

  GANTT FAMILY LIVING TRUST AGREEMENT   COWTOWN PIPELINE PARTNERS L.P.    
11/16/2006      Hood   EASEMENT/ROW   2315   709     Cowtown
Pipeline
Partners LP

TX.HO.04.00311.ROW

  DANNY GRIFFITH AND BOBBY BEENE   COWTOWN PIPELINE, L.P.     12/27/2006     
Hood   EASEMENT/ROW   2315   698   12271   Cowtown
Pipeline
Partners LP

TX.HO.04.00312.ROW

  LARRY DEAN PRICE AND BARBARA PRICE WILLIAMS FOR T&P PROPERTIES FAMILY LIMITED
PARTNERSHIP   COWTOWN PIPELINE, L.P.     12/26/2006      Hood   EASEMENT/ROW  
2315   703   12272   Cowtown
Pipeline
Partners LP

TX.HO.04.00313.ROW

  MERRITHEW & MERRITHEW, A TEXAS LIMITED PARTNERSHIP   COWTOWN PIPELINE
PARTNERS, L.P.     7/26/2007      Hood   EASEMENT/ROW   2336   583     Cowtown
Pipeline
Partners LP

TX.HO.04.00314.ROW

  TWO-O-FIVE CORPORATION   COWTOWN PIPELINE PARTNERS, L.P.     8/11/2007     
Hood   EASEMENT/ROW   2370   390   1549   Cowtown
Pipeline
Partners LP

TX.HO.04.00315.ROW

  TWO-O-FIVE CORPORATION   COWTOWN PIPELINE PARTNERS, L.P.     2/6/2008     
Hood   EASEMENT/ROW   2373   812   2352   Cowtown
Pipeline
Partners LP

TX.HO.04.00315.ROW

  TWO-O-FIVE CORPORATION   COWTOWN PIPELINE PARTNERS, L.P.     2/6/2008     
Hood   EASEMENT/ROW   2376   555   2873   Cowtown
Pipeline
Partners LP

TX.HO.04.00316.ROW

  TWO-O-FIVE CORPORATION   COWTOWN PIPELINE PARTNERS, L.P.     8/11/2007     
Hood   EASEMENT/ROW   2370   385   1548   Cowtown
Pipeline
Partners LP

TX.HO.04.00317.ROW

  CARMICHAEL FAMILY TRUST, DATED JUNE 25TH, 1998   COWTOWN PIPELINE PARTNERS,
L.P.     8/15/2007      Hood   EASEMENT/ROW   2336   618   17108   Cowtown
Pipeline
Partners LP

TX.HO.04.00318.ROW

  R. FRANK FURR AND HELEN L. FURR   COWTOWN PIPELINE PARTNERS, L.P.    
8/23/2007      Hood   EASEMENT/ROW   2336   611   17107   Cowtown
Pipeline
Partners LP

TX.HO.04.00319.ROW

  JUDITH ANNE CHESBROUGH-SHAW   COWTOWN PIPELINE PARTNERS, L.P.     8/15/2007   
  Hood   SURFACE AGREEMENT   2336   576   17099   Cowtown
Pipeline
Partners LP

TX.HO.04.00320.ROW

  JUDITH ANNE CHESBROUGH-SHAW   COWTOWN PIPELINE PARTNERS, L.P.     8/16/2007   
  Hood   SURFACE AGREEMENT   2336   590   17102   Cowtown
Pipeline
Partners LP

TX.HO.04.00321.ROW

  ROY LEE CLINE AND NELDA FAY CLINE   COWTOWN PIPELINE PARTNERS, L.P.    
11/7/2007      Hood   EASEMENT/ROW   2362   10     Cowtown
Pipeline
Partners LP

TX.HO.04.00322.PERM

  HOOD COUNTY ROAD ADMINISTRATOR   COWTOWN PIPELINE PARTNERS, L.P.     8/2/2007
     Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00323.PERM

  HOOD COUNTY ROAD ADMINISTRATOR   COWTOWN PIPELINE, L.P.     11/29/2006     
Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00324.PERM

  HOOD COUNTY ROAD ADMINISTRATOR   COWTOWN PIPELINE, L.P.     11/29/2006     
Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00325.PERM

  CITY OF GRANBURY   COWTOWN PIPELINE PARTNERS, L.P.     12/11/2006      Hood  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00326.ROW

  KENNETH L. MASSEY   COWTOWN PIPELINE PARTNERS, L.P.     8/23/2007      Hood  
EASEMENT/ROW   2336   626   17109   Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.HO.04.00327.ROW

  CHARLES L. JAMES AND MICHAEL SCOTT JAMES   COWTOWN PIPELINE PARTNERS, L.P.    
8/16/2007      Hood   EASEMENT/ROW   2362   30   22978   Cowtown
Pipeline
Partners LP

TX.HO.04.00328.ROW

  BRADLEY S. ROBINSON GST TRUST   COWTOWN PIPELINE PARTNERS, L.P.     1/18/2007
     Hood   EASEMENT/ROW   2336   707   17122   Cowtown
Pipeline
Partners LP

TX.HO.04.00329.ROW

  SHELLEY KAY SASS TRUST   COWTOWN PIPELINE PARTNER, L.P.     8/31/2007     
Hood   SURFACE AGREEMENT   2336   579   17100   Cowtown
Pipeline
Partners LP

TX.HO.04.00330.ROW

  E.F. ALLISON, G.G. ALLISON, AND LINDA JOY DAMRON   COWTOWN PIPELINE PARTNERS,
L.P.     8/23/2007      Hood   EASEMENT/ROW   2336   703   17121   Cowtown
Pipeline
Partners LP

TX.HO.04.00331.ROW

  PERRY THOMAS DONAHOO AND MENIELLE DONAHOO   COWTOWN PIPELINE PARTNERS, L.P.  
  8/23/2007      Hood   EASEMENT/ROW   2362   18   22975   Cowtown
Pipeline
Partners LP

TX.HO.04.00332.ROW

  THE BRADLEY S. ROBINSON GST TRUST   COWTOWN PIPELINE PARTNERS, L.P.    
8/23/2007      Hood   EASEMENT/ROW   2336   711   17123   Cowtown
Pipeline
Partners LP

TX.HO.04.00333.ROW

  GRANBURY CHURCH OF CHRIST   COWTOWN PIPELINE PARTNERS, L.P.     9/5/2007     
Hood   EASEMENT/ROW   2362   26   22977   Cowtown
Pipeline
Partners LP

TX.HO.04.00334.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNERS, L.P.  
  8/10/2007      Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00335.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNERS, L.P.  
  8/10/2007      Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00336.ROW

  THE OLETHA C. ROLLINS REVOCABLE TRUST   COWTOWN PIPELINE PARTNERS, L.P.    
9/15/2007      Hood   EASEMENT/ROW   2362   23   22976   Cowtown
Pipeline
Partners LP

TX.HO.04.00337.ROW

  LARRY DEAN PRICE AND BARBARA PRICE WILLIAMS FOR T&P PROPERTIES FAMILY
PARTNERSHIP   COWTOWN PIPELINE PARTNERS, L.P.     9/14/2007      Hood  
EASEMENT/ROW   2362   6   22972   Cowtown
Pipeline
Partners LP

TX.HO.04.00338.PERM

  HOOD COUNTY ROAD ADMINISTRATOR   COWTOWN PIPELINE, L.P.     6/18/2007     
Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00339.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOEN PIPELINE PARTNERS, L.P.  
  6/13/2007      Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00340.ROW

  THE BILLY JOE PUTTEET AND ROSE JEAN MOORE PUTTEET REVOCABLE LIVING TRUST
AGREEMENT, DATED FEB. 10, 1993 AND THE BILLY JOE PUTTEET AND ROSE JEAN MOORE
PUTTEET TRUST B.   COWTOWN PIPELINE PARTNERS, L.P.     9/21/2007      Hood  
EASEMENT/ROW   2361   996   22970   Cowtown
Pipeline
Partners LP

TX.HO.04.00341.ROW

  HERBERT H. JOHNSON AND NELL T. JOHNSON, INDIVIDUALLY AND AS TRUSTEES OF THE
HERBERT H. JOHNSON AND NELL T. JOHNSON 1992 REVOCABLE MANAGEMENT TRUST DATED THE
22ND DAY OF SEPTEMBER, 1992   COWTOWN PIPELINE PARTNERS, L.P.     9/26/2007     
Hood   EASEMENT/ROW   2386   987   5315   Cowtown
Pipeline
Partners LP

TX.HO.04.00342.ROW

  ROYCE JESKO AND MALAINA D. JESKO   COWTOWN PIPELINE PARTNERS, L.P.    
10/4/2007      Hood   EASEMENT/ROW   2362   14   22974   Cowtown
Pipeline
Partners LP

TX.HO.04.00343.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNER, L.P.  
  8/29/2007      Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00344.ROW

  LYNN TURNEY AND MARCIE TURNEY   COWTOWN PIPELINE PARTNERS, L.P.     10/4/2007
     Hood   EASEMENT/ROW   2361   987   22968   Cowtown
Pipeline
Partners LP

TX.HO.04.00345.ROW

  SHELLEY KAY SASS TRUST   COWTOWN PIPELINE PARTNERS, L.P.     11/29/2007     
Hood   EASEMENT/ROW   2386   996   5317   Cowtown
Pipeline
Partners LP

TX.HO.04.00346.ROW

  GLEEN DORA REED   COWTOWN PIPELINE PARTNERS, L.P.     10/14/2007      Hood  
EASEMENT/ROW   2386   982   5314   Cowtown
Pipeline
Partners LP

TX.HO.04.00347.ROW

  GRACE VAUGHN   COWTOWN PIPELINE L.P.     10/6/2005      Hood   EASEMENT/ROW  
2146   304   18080   Cowtown
Pipeline
Partners LP

TX.HO.04.00348.ROW

  J.D. ROCKWELL AND BOBBIE ROCKWELL   COWTOWN PIPELINE PARTNERS, L.P.    
6/23/2005      Hood   EASEMENT/ROW   2144   641   17687   Cowtown
Pipeline
Partners LP

TX.HO.04.00349.ROW

  K-4 FARMS INC.   COWTOWN PIPELINE PARTNERS, L.P.     7/23/2008      Hood  
AMENDMENT   2426   954   14662   Cowtown
Pipeline
Partners LP

TX.HO.04.00349.ROW

  K-4 FARMS INC.   COWTOWN PIPELINE L.P.     10/11/2005      Hood   EASEMENT/ROW
  2146   310   18081   Cowtown
Pipeline
Partners LP

TX.HO.04.00350.ROW

  SANDRA KAY KINNARD ROGERS   COWTOWN PIPELINE PARTNERS, L.P.     7/25/2008     
Hood   AMENDMENT   2426   934   14660   Cowtown
Pipeline
Partners LP

TX.HO.04.00350.ROW

  SANDRA KAY KINNARD ROGERS   COWTOWN PIPELINE L.P.     10/11/2005      Hood  
EASEMENT/ROW   2146   316     Cowtown
Pipeline
Partners LP

TX.HO.04.00351.ROW

  SHARON KINNARD SADLER   COWTOWN PIPELINE, LP     10/14/2005      Hood  
EASEMENT/ROW   2146   337     Cowtown
Pipeline
Partners LP

TX.HO.04.00352.ROW

  SANDRA KAY KINNARD ROGERS   COWTOWN PIPELINE, LP     11/3/2005      Hood  
EASEMENT/ROW   2152   171     Cowtown
Pipeline
Partners LP

TX.HO.04.00353.ROW

  SHARON KINNARD SADLER   COWTOWN PIPELINE, LP     11/10/2005      Hood  
EASEMENT/ROW   2426   946     Cowtown
Pipeline
Partners LP

TX.HO.04.00354.ROW

  MICHAEL XAVIER MOONEY, AND WIFE, ARGENTINA R. MOONEY   COWTOWN PIPELINE
PARTNERS, LP     11/5/2007      Hood   EASEMENT/ROW   2361   991     Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.HO.04.00355.ROW

  JAMES W. TILLEY AND JACKIE TILLEY   COWTOWN PIPELINE PARTNERS, LP    
11/8/2007      Hood   EASEMENT/ROW   2370   367     Cowtown
Pipeline
Partners LP

TX.HO.04.00356.ROW

  ALAN CORY BENSON   COWTOWN PIPELINE PARTNERS, LP     11/11/2007      Hood  
EASEMENT/ROW   2370   371     Cowtown
Pipeline
Partners LP

TX.HO.04.00357.ROW

  DAVID S. UMPHRESS, SR. AND KATHY KELLEY UMPHRESS   COWTOWN PIPELINE PARTNERS,
LP     1/9/2008      Hood   EASEMENT/ROW   2370   379     Cowtown
Pipeline
Partners LP

TX.HO.04.00358.ROW

  DAVID S. UMPHRESS, SR. AND KATHY KELLEY UMPHRESS   COWTOWN PIPELINE PARTNERS,
LP     11/12/2007      Hood   EASEMENT/ROW   2370   375     Cowtown
Pipeline
Partners LP

TX.HO.04.00359.ROW

  JOHN G. PILKINGTON AND BERTTA PILKINGTON   COWTOWN PIPELINE PARTNERS, LP    
11/29/2007      Hood   EASEMENT/ROW   2370   333     Cowtown
Pipeline
Partners LP

TX.HO.04.00360.ROW

  HERBERT H. JOHNSON AND NELL T. JOHNSON   COWTOWN PIPELINE PARTNERS, LP    
12/29/2007      Hood   EASEMENT/ROW   2386   992     Cowtown
Pipeline
Partners LP

TX.HO.04.00361.ROW

  SAMUEL MEEK MARSHALL   COWTOWN PIPELINE PARTNERS, LP     11/23/2007      Hood
  EASEMENT/ROW   2452   433     Cowtown
Pipeline
Partners LP

TX.HO.04.00362.ROW

  M.B. SMITH, JR. AND JOAN SMITH   COWTOWN PIPELINE PARTNERS, LP     12/3/2007
     Hood   EASEMENT/ROW   2370   328     Cowtown
Pipeline
Partners LP

TX.HO.04.00363.ROW

  STEPHEN WILLIAMS AND ARLENE F. WILLIAMS   COWTOWN PIPELINE PARTNERS, LP    
11/30/2007      Hood   EASEMENT/ROW   2370   356     Cowtown
Pipeline
Partners LP

TX.HO.04.00364.ROW

  GERALD FINN   COWTOWN PIPELINE PARTNERS, LP     12/6/2007      Hood  
EASEMENT/ROW   2370   338     Cowtown
Pipeline
Partners LP

TX.HO.04.00365.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNER, L.P.  
  10/9/2007      Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00366.ROW

  Z BAR LAND AND CATTLE COMPANY, LTD.   COWTOWN PIPELINE PARTNERS, LP    
3/24/2008      Hood   EASEMENT/ROW   2386   69     Cowtown
Pipeline
Partners LP

TX.HO.04.00367.ROW

  Z BAR LAND AND CATTLE COMPANY, LTD.   COWTOWN PIPELINE PARTNERS, LP    
12/13/2007      Hood   EASEMENT/ROW   2384   397     Cowtown
Pipeline
Partners LP

TX.HO.04.00368.ROW

  Z BAR LAND AND CATTLE COMPANY, LTD.   COWTOWN PIPELINE PARTNERS, LP    
12/13/2007      Hood   EASEMENT/ROW   2384   393     Cowtown
Pipeline
Partners LP

TX.HO.04.00369.ROW

  ROBERT D. TEMPLE   COWTOWN PIPELINE PARTNERS, LP     12/12/2007      Hood  
EASEMENT/ROW   2443   87     Cowtown
Pipeline
Partners LP

TX.HO.04.00370.PERM

  HOOD COUNTY   COWTOWN PIPELINE PARTNERS, LP     10/15/2007      Hood  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00371.PERM

  HOOD COUNTY   COWTOWN PIPELINE PARTNERS, LP     10/6/2007      Hood  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00372.ROW

  DOROTHY HEATHINGTON AND LEONARD HEATHINGTON   COWTOWN PIPELINE PARTNERS, LP  
  12/10/2007      Hood   EASEMENT/ROW   2386   936     Cowtown
Pipeline
Partners LP

TX.HO.04.00374.ROW

  SAMUEL MEEK MARSHALL, SHERRY ELIZABETH MARSHALL POMYKAL, AND DEBORAH LOU
MARSHALL SCHERER   COWTOWN PIPELINE PARTNERS, LP     1/25/2008      Hood  
EASEMENT/ROW   2446   915     Cowtown
Pipeline
Partners LP

TX.HO.04.00375.ROW

  GERALD E. KIMMEL AND CARMEN KIMMEL   COWTOWN PIPELINE PARTNERS, LP    
1/7/2008      Hood   EASEMENT/ROW   2373   817     Cowtown
Pipeline
Partners LP

TX.HO.04.00376.ROW

  STEPHEN WILLIAMS AND ARLENE WILLIAMS   COWTOWN PIPELINE, LP     12/15/2007   
  Hood   EASEMENT/ROW   2370   352     Cowtown
Pipeline
Partners LP

TX.HO.04.00377.ROW

  JOHNNIE WAYNE ROLLINS   COWTOWN PIPELINE PARTNERS, LP     12/17/2007      Hood
  EASEMENT/ROW   2360   797     Cowtown
Pipeline
Partners LP

TX.HO.04.00378.ROW

  THE CLINE FAMILY TRUST   COWTOWN PIPELINE PARTNERS, LP     12/19/2007     
Hood   EASEMENT/ROW   2376   527     Cowtown
Pipeline
Partners LP

TX.HO.04.00379.ROW

  L.B. ROLLINS FAMILY REVOCABLE TRUST   COWTOWN PIPELINE PARTNERS, LP    
12/26/2007      Hood   EASEMENT/ROW   2372   184     Cowtown
Pipeline
Partners LP

TX.HO.04.00380.ROW

  955 SLOCUM LIMITED PARTNERSHIP   COWTOWN PIPELINE PARTNERS, LP     1/8/2008   
  Hood   EASEMENT/ROW   2372   172     Cowtown
Pipeline
Partners LP

TX.HO.04.00381.ROW

  SUNDANCE RANCH JOINT VENTURE   COWTOWN PIPELINE PARTNERS, LP     1/13/2008   
  Hood   EASEMENT/ROW   2386   944     Cowtown
Pipeline
Partners LP

TX.HO.04.00382.ROW

  STEPHEN WILLIAMS AND ARLENE F. WILLIAMS   COWTOWN PIPELINE PARTNERS, LP    
1/21/2008      Hood   EASEMENT/ROW   2393   53     Cowtown
Pipeline
Partners LP

TX.HO.04.00383.ROW

  GARY R. HOPKINS AND SHERRY N. THOMAS   COWTOWN PIPELINE PARTNERS L.P.    
1/11/2008      Hood   EASEMENT/ROW   2370   362   1543   Cowtown
Pipeline
Partners LP

TX.HO.04.00384.ROW

  M.B. SMITH, JR. AND JOAN SMITH   COWTOWN PIPELINE PARTNERS L.P.     1/31/2008
     Hood   EASEMENT/ROW   2393   58   6854   Cowtown
Pipeline
Partners LP

TX.HO.04.00385.ROW

  BILLY JOE WALLACE AND BARBARA ANNE WALLACE   COWTOWN PIPELINE PARTNERS L.P.  
  1/22/2008      Hood   EASEMENT/ROW   2393   49   6852   Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.HO.04.00386.ROW

  GERALD HAYWORTH   COWTOWN PIPELINE PARTNERS L.P.     11/19/2007      Hood  
EASEMENT/ROW   2370   347   1540   Cowtown
Pipeline
Partners LP

TX.HO.04.00387.ROW

  STARLIN NEAL CLICK   COWTOWN PIPELINE PARTNERS L.P.     11/10/2007      Hood  
EASEMENT/ROW   2370   342   1539   Cowtown
Pipeline
Partners LP

TX.HO.04.00388.ROW

  L.M. STEWART   COWTOWN PIPELINE PARTNERS L.P.     1/16/2008      Hood  
EASEMENT/ROW   2386   940   5306   Cowtown
Pipeline
Partners LP

TX.HO.04.00389.ROW

  T & P PROPERTIES FAMILY PARTNERSHIP   COWTOWN PIPELINE PARTNERS L.P.    
12/14/2007      Hood   EASEMENT/ROW   2376   537   2869   Cowtown
Pipeline
Partners LP

TX.HO.04.00390.ROW

  T & P PROPERTIES FAMILY PARTNERSHIP   COWTOWN PIPELINE PARTNERS L.P.    
12/14/2007      Hood   EASEMENT/ROW   2376   541   2870   Cowtown
Pipeline
Partners LP

TX.HO.04.00391.ROW

  T & P PROPERTIES FAMILY LIMITED PARTNERSHIP   COWTOWN PIPELINE PARTNERS L.P.  
  12/14/2007      Hood   EASEMENT/ROW   2376   533   2868   Cowtown
Pipeline
Partners LP

TX.HO.04.00392.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNERS L.P.  
  12/13/2007      Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00394.PERM

  HOOD COUNTY ROAD ADMINISTRATOR   COWTOWN PIPELINE PARTNERS, L.P.    
11/30/2007      Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00395.ROW

  JUAN AVILA AND LILLIAN AVILA   COWTOWN PIPELINE PARTNERS L.P.     2/1/2008   
  Hood   EASEMENT/ROW   2376   517   2864   Cowtown
Pipeline
Partners LP

TX.HO.04.00396.ROW

  MICHAEL QUIMBY   COWTOWN PIPELINE PARTNERS L.P.     2/2/2008      Hood  
EASEMENT/ROW   2376   521   2865   Cowtown
Pipeline
Partners LP

TX.HO.04.00397.PERM

  HOOD COUNTY ROAD ADMINISTRATOR   COWTOWN PIPELINE PARTNERS, L.P.    
11/30/2007      Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00398.PERM

  HOOD COUNTY ROAD ADMINISTRATOR   COWTOWN PIPELINE PARTNERS, L.P.    
11/30/2007      Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00399.ROW

  BILLY M. MOWELL   COWTOWN PIPELINE PARTNERS L.P.     2/25/2008      Hood  
EASEMENT/ROW   2452   469   791   Cowtown
Pipeline
Partners LP

TX.HO.04.00400.ROW

  R.W. GEE FAMILY L.P. NO. 1   COWTOWN PIPELINE PARTNERS L.P.     2/14/2008     
Hood   EASEMENT/ROW   2386   74   5047   Cowtown
Pipeline
Partners LP

TX.HO.04.00401.ROW

  JIMMY R. MATLOCK AND GARY M. MATLOCK   COWTOWN PIPELINE L.P.     4/24/2006   
  Hood   SURFACE AGREEMENT   2201   399   9165   Cowtown
Pipeline
Partners LP

TX.HO.04.00402.ROW

  RONALD BERLIN   COWTOWN PIPELINE PARTNERS L.P.     2/21/2008      Hood  
EASEMENT/ROW   2399   155   8274   Cowtown
Pipeline
Partners LP

TX.HO.04.00403.ROW

  RON INVESTMENTS, LTD.   COWTOWN PIPELINE PARTNERS L.P.     2/25/2007      Hood
  EASEMENT/ROW   2446   941   19665   Cowtown
Pipeline
Partners LP

TX.HO.04.00404.PERM

  HOOD COUNTY ROAD ADMINISTRATOR   COWTOWN PIPELINE PARTNERS, L.P.     2/7/2008
     Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00405.ROW

  SUZANNE K. BAILEY   COWTOWN PIPELINE PARTNERS, L.P.     1/23/2008      Hood  
EASEMENT/ROW   2372   166   1950   Cowtown
Pipeline
Partners LP

TX.HO.04.00406.ROW

  Z BAR LAND AND CATTLE COMPANY, LTD   COWTOWN PIPELINE PARTNERS L.P.    
2/1/2007      Hood   EASEMENT/ROW   2372   195   1954   Cowtown
Pipeline
Partners LP

TX.HO.04.00407.ROW

  THE DURANT GRANTOR TRUST A & B   COWTOWN PIPELINE PARTNERS, LP     1/30/2008
     Hood   EASEMENT/ROW   2372   188     Cowtown
Pipeline
Partners LP

TX.HO.04.00408.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNERS L.P.  
  2/4/2008      Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00409.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNERS L.P.  
  2/7/2008      Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00410.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNERS L.P.  
  2/11/2008      Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00411.ROW

  JOHN D. HAYWORTH   COWTOWN PIPELINE PARTNER L.P.     3/12/2008      Hood  
EASEMENT/ROW   2384   381     Cowtown
Pipeline
Partners LP

TX.HO.04.00412.ROW

  QUICKSILVER RESOURCES INC.   COWTOWN PIPELINE PARTNERS L.P.     1/4/2008     
Hood   EASEMENT/ROW   2376   549     Cowtown
Pipeline
Partners LP

TX.HO.04.00413.ROW

  QUICKSILVER RESOURCES INC.   COWTOWN PIPELINE PARTNERS L.P.     1/4/2008     
Hood   EASEMENT/ROW   2376   545     Cowtown
Pipeline
Partners LP

TX.HO.04.00414.ROW

  T & P PROPERTIES FAMILY LIMITED PARTNERSHIP   COWTOWN PIPELINE PARTNERS L.P.  
  12/14/2007      Hood   EASEMENT/ROW   2376   529     Cowtown
Pipeline
Partners LP

TX.HO.04.00415.ROW

  BETTY NAN HOOVER   COWTOWN PIPELINE PARTNERS, L.P.     5/10/2008      Hood  
EASEMENT/ROW   2402   373     Cowtown
Pipeline
Partners LP

TX.HO.04.00416.ROW

  KRISTIE ANN HOOVER DAVIS   COWTOWN PIPELINE PARTNERS, L.P.     5/10/2008     
Hood   EASEMENT/ROW   2443   46     Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.HO.04.00417.ROW

  WILLIAM WHEELER, AND BRENDA WHEELER   COWTOWN PIPELINE PARTNERS L.P.    
4/2/2008      Hood   EASEMENT/ROW   2443   107     Cowtown
Pipeline
Partners LP

TX.HO.04.00418.ROW

  MARJORIE LEITO   COWTOWN PIPELINE PARTNERS L.P.     4/2/2008      Hood  
EASEMENT/ROW   2393   89     Cowtown
Pipeline
Partners LP

TX.HO.04.00419.ROW

  JAMES W. TRAVIS   COWTOWN PIPELINE PARTNERS L.P.     4/16/2008      Hood  
EASEMENT/ROW   2445   936     Cowtown
Pipeline
Partners LP

TX.HO.04.00420.ROW

  L.B. ROLLINS FAMILY REVOCABLE TRUST   COWTOWN PIPELINE PARTNERS L.P.    
3/7/2008      Hood   EASEMENT/ROW   2384   385     Cowtown
Pipeline
Partners LP

TX.HO.04.00421.ROW

  JOSEPH S. LANGDON AND KAREN LANGDON   COWTOWN PIPELINE PARTNERS L.P.    
4/10/2008      Hood   EASEMENT/ROW   2393   63     Cowtown
Pipeline
Partners LP

TX.HO.04.00422.ROW

  JOHN D. HAYWORTH   COWTOWN PIPELINE PARTNERS L.P.     3/12/2008      Hood  
EASEMENT/ROW   2384   377     Cowtown
Pipeline
Partners LP

TX.HO.04.00423.ROW

  STEPHEN WILLIAMS AND ARLENE F. WILLIAMS   COWTOWN PIPELINE PARTNERS L.P.    
1/21/2008      Hood   EASEMENT/ROW   2399   166     Cowtown
Pipeline
Partners LP

TX.HO.04.00424.ROW

  THE BYRL & ROBBIE HAYWORTH LIVING TRUST   COWTOWN PIPELINE PARTNERS L.P.    
4/6/2008      Hood   EASEMENT/ROW   2426   908     Cowtown
Pipeline
Partners LP

TX.HO.04.00425.ROW

  GERALD FINN   COWTOWN PIPELINE PARTNERS L.P.     4/10/2008      Hood  
EASEMENT/ROW   2399   171     Cowtown
Pipeline
Partners LP

TX.HO.04.00426.ROW

  JOSEPH S. LANGDON AND KAREN LANGDON   COWTOWN PIPELINE PARTNERS L.P.    
4/10/2008      Hood   EASEMENT/ROW   2443   25     Cowtown
Pipeline
Partners LP

TX.HO.04.00427.ROW

  SAM L. SHIPLEY AND CYNTHIA SHIPLEY   COWTOWN PIPELINE PARTNERS L.P.    
4/11/2008      Hood   EASEMENT/ROW   2402   369     Cowtown
Pipeline
Partners LP

TX.HO.04.00428.ROW

  BILLY JOE WALLACE AND BARBARA ANNE WALLACE   COWTOWN PIPELINE PARTNERS L.P.  
  4/16/2008      Hood   EASEMENT/ROW   2404   215     Cowtown
Pipeline
Partners LP

TX.HO.04.00430.ROW

  SUNCHASE DEVELOPMENT   COWTOWN PIPELINE PARTNERS L.P.     2/10/2009      Hood
  AMENDMENT   2469   745     Cowtown
Pipeline
Partners LP

TX.HO.04.00430.ROW

  SUNCHASE DEVELOPMENT   COWTOWN PIPELINE PARTNERS L.P.     4/17/2008      Hood
  EASEMENT/ROW   2399   179     Cowtown
Pipeline
Partners LP

TX.HO.04.00431.ROW

  GARRY LUKER   COWTOWN PIPELINE PARTNERS L.P.     4/17/2008      Hood  
EASEMENT/ROW   2399   175     Cowtown
Pipeline
Partners LP

TX.HO.04.00432.PERM

  HOOD COUNTY   COWTOWN PIPELINE PARTNERS L.P.     4/8/2008      Hood  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00433.ROW

  WALKER MURRAY RANDLE   COWTOWN PIPELINE PARTNERS L.P.     9/19/2007      Hood
  EASEMENT/ROW   2393   73     Cowtown
Pipeline
Partners LP

TX.HO.04.00434.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNERS L.P.  
  4/29/2008      Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00435.ROW

  SAMUEL MEEK MARSHALL   COWTOWN PIPELINE PARTNERS L.P.     7/22/2008      Hood
  EASEMENT/ROW   2469   726     Cowtown
Pipeline
Partners LP

TX.HO.04.00436.ROW

  PAUL E. LESLIE AND GAIL LESLIE   COWTOWN PIPELINE LP     1/25/2010      Hood  
CONDEMNATION         Cowtown
Pipeline
Partners LP

TX.HO.04.00438.ROW

  RONALD P. BERLIN   COWTOWN PIPELINE PARTNERS L.P.     5/15/2008      Hood  
EASEMENT/ROW   2418   677     Cowtown
Pipeline
Partners LP

TX.HO.04.00439.ROW

  STEPHEN WILLIAMS AND ARLENE WILLIAMS   COWTOWN PIPELINE PARTNERS L.P.    
4/16/2008      Hood   EASEMENT/ROW   2399   162     Cowtown
Pipeline
Partners LP

TX.HO.04.00440.PERM

  HOOD COUNTY ROAD ADMINISTRATOR   COWTOWN PIPELINE PARTNERS, L.P.     5/15/2008
     Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00441.ROW

  COWTOWN PIPELINE PARTNERS, L.P.   COWTOWN PIPELINE PARTNERS, L.P.    
3/28/2008      Hood   EASEMENT/ROW   2399   183   8281   Cowtown
Pipeline
Partners LP

TX.HO.04.00442.ROW

  SAM L. SHIPLEY AND CYNTHIA SHIPLEY   COWTOWN PIPELINE PARTNERS, L.P.    
6/18/2008      Hood   EASEMENT/ROW   2423   501   14019   Cowtown
Pipeline
Partners LP

TX.HO.04.00443.ROW

  DONALD MACFARLANE   COWTOWN PIPELINE PARTNERS, L.P.     6/10/2008      Hood  
EASEMENT/ROW   2423   497   14018   Cowtown
Pipeline
Partners LP

TX.HO.04.00444.ROW

  DARRELL WARD, JR. AND WIFE LANA B. WARD   COWTOWN PIPELINE PARTNERS, L.P.    
6/19/2008      Hood   EASEMENT/ROW   2423   493   14017   Cowtown
Pipeline
Partners LP

TX.HO.04.00445.ROW

  STETSON MASSEY, JR., JO ANN MASSEY, AND KAY DURHAM LEE   COWTOWN PIPELINE
PARTNERS, L.P.     6/25/2008      Hood   EASEMENT/ROW   2423   482   14015  
Cowtown
Pipeline
Partners LP

TX.HO.04.00447.ROW

  ROBBIE HAYWORTH FOR THE HAYWORTH FAMILY TRUST   COWTOWN PIPELINE PARTNERS,
L.P.     7/12/2008      Hood   EASEMENT/ROW   2432   584   16120   Cowtown
Pipeline
Partners LP

TX.HO.04.00448.ROAD

  K-4 FARMS INC.   COWTOWN PIPELINE PARTNERS, L.P.     7/23/2008      Hood  
ROAD EASEMENT   2426   984   14666   Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.HO.04.00449.ROW

  KAMEL REAL ESTATE GP, LLC.   COWTOWN PIPELINE PARTNERS, L.P.     1/23/2007   
  Hood   EASEMENT/ROW   2285   29   4925   Cowtown
Pipeline
Partners LP

TX.HO.04.00450.PERM

  HOOD COUNTY ROAD ADMINISTRATOR   COWTOWN PIPELINE PARTNERS, L.P.     6/23/2008
     Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00451.ROW

  STEPHEN R. CLEMENTS   COWTOWN PIPELINE PARTNERS, L.P.     7/28/2008      Hood
  EASEMENT/ROW   2423   489   14016   Cowtown
Pipeline
Partners LP

TX.HO.04.00452.ROW

  DAVID T. LOCK AND WIFE, ALICE LOCK   COWTOWN PIPELINE PARTNERS, L.P.    
7/30/2008      Hood   EASEMENT/ROW   2423   507   14020   Cowtown
Pipeline
Partners LP

TX.HO.04.00453.PERM

  HOOD COUNTY ADMINISTRATOR   COWTOWN PIPELINE PARTNERS, L.P.     7/2/2008     
Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00454.ROW

  THE CARMICHAEL FAMILY TRUST, DATED JUNE 25, 1998   COWTOWN PIPELINE PARTNERS,
L.P.     8/13/2008      Hood   EASEMENT/ROW   2426   918   14658   Cowtown
Pipeline
Partners LP

TX.HO.04.00456.ROW

  RUTH E. BROWN   COWTOWN PIPELINE PARTNERS, L.P.     8/28/2008      Hood  
EASEMENT/ROW   2426   894   14653   Cowtown
Pipeline
Partners LP

TX.HO.04.00458.ROW

  LATTIMORE MATERIALS COMPANY, L.P.   COWTOWN PIPELINE PARTNERS, L.P.    
9/8/2008      Hood   EASEMENT/ROW   2432   591   16122   Cowtown
Pipeline
Partners LP

TX.HO.04.00459.ROW

  GRANBURY CENTER, LTD.   COWTOWN PIPELINE L.P.     10/17/2005      Hood  
EASEMENT/ROW   2421   64   13447   Cowtown
Pipeline
Partners LP

TX.HO.04.00460.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNERS, L.P.  
  2/11/2008      Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00461.PERM

  HOOD COUNTY ROAD ADMINISTRATOR   COWTOWN PIPELINE PARTNERS, L.P.     8/13/2008
     Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00462.PERM

  HOOD COUNTY ROAD ADMINISTRATOR   COWTOWN PIPELINE PARTNERS, L.P.     6/30/2008
     Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00463.ROAD

  T & P PROPERTIES FAMILY PARTNERSHIP   COWTOWN PIPELINE PARTNERS, L.P.    
9/29/2008      Hood   ROAD EASEMENT   2446   907   19658   Cowtown
Pipeline
Partners LP

TX.HO.04.00464.ROW

  JOHN D. HAYWORTH   COWTOWN PIPELINE PARTNERS, L.P.     9/24/2008      Hood  
EASEMENT/ROW   2443   70   18712   Cowtown
Pipeline
Partners LP

TX.HO.04.00465.ROW

  STARLIN NEAL CLICK   COWTOWN PIPELINE PARTNERS, L.P.     9/23/2008      Hood  
EASEMENT/ROW   2443   78   18714   Cowtown
Pipeline
Partners LP

TX.HO.04.00466.ROW

  WILLIAM KING AND WANDA KING   COWTOWN PIPELINE PARTNERS, L.P.     1/31/2009   
  Hood   AMENDMENT   2469   718   4614   Cowtown
Pipeline
Partners LP

TX.HO.04.00466.ROW

  WILLIAM KING AND WANDA KING   COWTOWN PIPELINE PARTNERS, L.P.     9/28/2008   
  Hood   EASEMENT/ROW   2443   83   18715   Cowtown
Pipeline
Partners LP

TX.HO.04.00467.ROW

  ROBERT R. AND MARIA M. LOWDON FAMILY PARTNERSHIP, L.P.   COWTOWN PIPELINE
PARTNERS, L.P.     8/6/2008      Hood   EASEMENT/ROW   2426   972   14664  
Cowtown
Pipeline
Partners LP

TX.HO.04.00468.ROW

  ESTATE OF DAVID VERNON WHEELER AND ZELMA FAYE WHEELER, AND THE WHEELER FAMILY
TRUST   COWTOWN PIPELINE, L.P.     8/6/2008      Hood   EASEMENT/ROW   2426  
913   14657   Cowtown
Pipeline
Partners LP

TX.HO.04.00469.ROAD

  SANDRA KAY KINNARD ROGERS   COWTOWN PIPELINE PARTNERS, L.P.     7/25/2008     
Hood   ROAD EASEMENT   2426   980   14665   Cowtown
Pipeline
Partners LP

TX.HO.04.00470.ROAD

  SHARON KINNARD SADLER   COWTOWN PIPELINE PARTNERS, L.P.     8/8/2008      Hood
  ROAD EASEMENT   2426   988   14667   Cowtown
Pipeline
Partners LP

TX.HO.04.00471.ROW

  BOB HAYWORTH AND MARILYN HAYWORTH   COWTOWN PIPELINE PARTNER, L.P.    
9/28/2008      Hood   EASEMENT/ROW   2443   75   18713   Cowtown
Pipeline
Partners LP

TX.HO.04.00472.ROW

  Z BAR LAND AND CATTLE COMPANY, LTD   COWTOWN PIPELINE PARTNERS, L.P.    
9/19/2008      Hood   EASEMENT/ROW   2432   604   16125   Cowtown
Pipeline
Partners LP

TX.HO.04.00473.ROW

  Z BAR LAND AND CATTLE COMPANY, LTD   COWTOWN PIPELINE PARTNERS, L.P.    
9/11/2008      Hood   EASEMENT/ROW   2443   31     Cowtown
Pipeline
Partners LP

TX.HO.04.00476.ROW

  GARRET JAMES RANDLE AND SHELBY KATHRYN RANDLE TRUST   COWTOWN PIPELINE
PARTNERS, L.P.     10/20/2008      Hood   EASEMENT/ROW   2446   951   19667  
Cowtown
Pipeline
Partners LP

TX.HO.04.00479.ROW

  TIMOTHY BENNETT ET UX   COWTOWN PIPELINE PARTNERS, LP     12/22/2008      Hood
  EASEMENT/ROW   2452   445     Cowtown
Pipeline
Partners LP

TX.HO.04.00481.ROW

  QUICKSILVER RESOURCES, INC.   COWTOWN PIPELINE PARTNERS LP     5/6/2008     
Hood   EASEMENT/ROW       20082334   Cowtown
Pipeline
Partners LP

TX.HO.04.00482.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNERS, L.P.  
  10/9/2008      Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00483.PERM

  HOOD COUNTY   COWTOWN PIPELINE PARTNERS, LP     10/20/2008      Hood  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00484.ROW

  WALTER DAVID CALLAWAY, JR.   COWTOWN PIPELINE PARTNERS, LP     12/12/2008     
Hood   EASEMENT/ROW   2452   460     Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.HO.04.00486.ROW

  THE STATE OF TEXAS, GENERAL LAND OFFICE   COWTOWN PIPELINE, L.P.     12/1/2005
     Hood   EASEMENT/ROW   2168   676   1037   Cowtown
Pipeline
Partners LP

TX.HO.04.00488.ROW

  JERREL E BOLTON ET AL   COWTOWN PIPELINE PARTNERS, LP     1/6/2009      Hood  
EASEMENT/ROW   2478   51     Cowtown
Pipeline
Partners LP

TX.HO.04.00489.ROW

  ROBIN AND JONE SNIDER   COWTOWN PIPELINE PARTNERS, LP     12/28/2008      Hood
  EASEMENT/ROW   2478   464     Cowtown
Pipeline
Partners LP

TX.HO.04.00490.ROW

  GRADEN KYLE ESTES AND DEBBIE JO ESTES   COWTOWN PIPELINE PARTNERS, LP    
1/23/2008      Hood   EASEMENT/ROW   2443   99     Cowtown
Pipeline
Partners LP

TX.HO.04.00491.ROW

  SAMUEL MEEK MARSHALL   COWTOWN PIPELINE PARTNERS, LP     12/22/2008      Hood
  EASEMENT/ROW   2452   440     Cowtown
Pipeline
Partners LP

TX.HO.04.00492.ROW

  KINNARD ESTATE, DARRELL W. KINNARD   COWTOWN PIPELINE PARTNERS, LP    
12/22/2008      Hood   EASEMENT/ROW   2452   450     Cowtown
Pipeline
Partners LP

TX.HO.04.00493.ROW

  SUN CHASE DEVELOPMENT COMPANY   COWTOWN PIPELINE PARTNERS, LP     1/9/2009   
  Hood   EASEMENT/ROW   2469   704     Cowtown
Pipeline
Partners LP

TX.HO.04.00494.ROW

  ROBERT EARL DORRIS   COWTOWN PIPELINE PARTNERS, LP     1/7/2009      Hood  
EASEMENT/ROW   2469   713     Cowtown
Pipeline
Partners LP

TX.HO.04.00495.ROW

  LAUREL MCGILVERY   COWTOWN PIPELINE PARTNERS, LP     12/31/2008      Hood  
EASEMENT/ROW   2469   709   4612   Cowtown
Pipeline
Partners LP

TX.HO.04.00496.ROW

  DELYN TILLMAN   COWTOWN PIPELINE PARTNERS, LP     1/12/2009      Hood  
EASEMENT/ROW   2469   772     Cowtown
Pipeline
Partners LP

TX.HO.04.00497.ROW

  LAURY ANN MYERS JOHNSON ET AL   COWTWON PIPELINE, LP     4/14/2009      Hood  
EASEMENT/ROW       D209132292   Cowtown
Pipeline
Partners LP

TX.HO.04.00498.ROAD

  T & P PROPERTIES FAMILY LIMITED PARTNERSHIP   COWTOWN PIPELINE PARTNERS, LP  
  9/29/2008      Hood   ROAD EASEMENT   2446   911     Cowtown
Pipeline
Partners LP

TX.HO.04.00499.ROW

  JAMES D. MARLAR AND SHERRY A. MARLAR   COWTOWN PIPELINE PARTNERS, LP    
1/8/2009      Hood   CONDEMNATION   2453   699     Cowtown
Pipeline
Partners LP

TX.HO.04.00500.PERM

  HOOD COUNTY   COWTOWN PIPELINE PARTNERS, L.P.     1/6/2009      Hood  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00501.PERM

  HOOD COUNTY   COWTOWN PIPELINE PARTNERS, L.P.     1/6/2009      Hood  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00502.ROW

  KAMEL REAL ESTATE, LP   COWTOWN PIPELINE PARTNERS, LP     2/13/2009      Hood
  EASEMENT/ROW   2469   733     Cowtown
Pipeline
Partners LP

TX.HO.04.00504.ROW

  STETSON MASSEY JR. ET AL   COWTOWN PIPELINE PARTNER, LP     2/26/2009     
Hood   EASEMENT/ROW   2478   39     Cowtown
Pipeline
Partners LP

TX.HO.04.00505.ROW

  QUICKSILVER RESOURCES INC.   COWTOWN PIPELINE PARTNERS, LP     12/31/2008     
Hood   EASEMENT/ROW   2452   455     Cowtown
Pipeline
Partners LP

TX.HO.04.00506.ROW

  QUICKSILVER RESOURCES INC.   COWTOWN PIPELINE PARTNERS, LP     1/5/2008     
Hood   EASEMENT/ROW   2452   473     Cowtown
Pipeline
Partners LP

TX.HO.04.00507.PERM

  HOOD COUNTY   COWTOWN PIPELINE PARTNERS, L.P.     2/25/2009      Hood  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00508.PERM

  HOOD COUNTY   COWTOWN PIPELINE, L.P.     3/7/2005      Hood   LICENSE/PERMIT  
      Cowtown
Pipeline
Partners LP

TX.HO.04.00509.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNERS, L.P.  
  8/9/2006      Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00510.ROW

  CLAY BLUM AND MELISSA ANN BLUM   COWTOWN PIPELINE PARTNERS, LP     6/9/2009   
  Hood   EASEMENT/ROW   2503   349     Cowtown
Pipeline
Partners LP

TX.HO.04.00511.ROW

  BILLY JOE WALLACE AND BARBARA ANNE WALLACE   COWTOWN PIPELINE PARTNERS, LP    
6/6/2009      Hood   EASEMENT/ROW   2503   340     Cowtown
Pipeline
Partners LP

TX.HO.04.00512.ROW

  M.B. SMITH, JR. AND JOAN SMITH   COWTOWN PIPELINE PARTNERS, LP     6/5/2009   
  Hood   EASEMENT/ROW   2503   340     Cowtown
Pipeline
Partners LP

TX.HO.04.00513.ROW

  STEPHEN WILLIAMS AND ARLENE F. WILLIAMS   COWTOWN PIPELINE PARTNERS, LP    
6/3/2009      Hood   EASEMENT/ROW   2526   319     Cowtown
Pipeline
Partners LP

TX.HO.04.00515.PERM

  HOOD COUNTY   COWTOWN PIPELINE PARTNERS, L.P.     6/9/2009      Hood  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00516.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNERS L.P.  
  6/10/2009      Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00517.ROW

  MICHAEL J. BROWN   COWTOWN PIPELINE PARTNERS L.P.     7/16/2009      Hood  
EASEMENT/ROW   2491   965     Cowtown
Pipeline
Partners LP

TX.HO.04.00518.ROW

  CHARLES JAMES   COWTOWN PIPELINE PARTNERS, L.P.     7/20/2009      Hood  
EASEMENT/ROW   2512   696     Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.HO.04.00519.ROW

  SUNNYE L BURT REVOCABLE TRUST   COWTOWN PIPELINE PARTNERS, L.P.     7/21/2009
     Hood   EASEMENT/ROW   2512   704     Cowtown
Pipeline
Partners LP

TX.HO.04.00520.ROW

  ANDERSON FAMILY TRUST   COWTOWN PIPELINE PARTNERS, L.P.     7/24/2009     
Hood   EASEMENT/ROW   2526   325     Cowtown
Pipeline
Partners LP

TX.HO.04.00521.ROW

  THE LANGDON TRUST A, ET. AL.   COWTOWN PIPELINE PARTNERS, L.P.     9/23/2009
     Hood   EASEMENT/ROW   2512   723     Cowtown
Pipeline
Partners LP

TX.HO.04.00522.ROW

  QUICKSILVER RESOURCES INC.   COWTOWN PIPELINE PARTNERS L.P.     6/6/2009     
Hood   EASEMENT/ROW   2503   353     Cowtown
Pipeline
Partners LP

TX.HO.04.00523.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNERS L.P.  
  6/23/2009      Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00524.PERM

  HOOD COUNTY   COWTOWN PIPELINE PARTNERS, L.P.     9/21/2009      Hood  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00525.ROW

  J. GRADY RANDLE, INDIVIDUALLY AND AS TRUSTEE FOR GARRETT JAMES RANDLE AND
SHLBY KATHRYN RANDLE, GARRETT JAMES RANDLE TRUST AND SHELBY KATHRYN RANDLE TRUST
AND EDWIN S. RANDLE, INDIVIDUALLY   COWTOWN PIPELINE PARTNERS L.P.    
10/29/2009      Hood   EASEMENT/ROW   2526   432     Cowtown
Pipeline
Partners LP

TX.HO.04.00526.ROW

  JACKIE W. COURTNEY AND BERRY A. COURTNEY   COWTOWN PIPELINE PARTNERS L.P.    
10/29/2009      Hood   EASEMENT/ROW   2526   364     Cowtown
Pipeline
Partners LP

TX.HO.04.00527.ROW

  ROBBIE HAYWORTH   COWTOWN PIPELINE PARTNERS L.P.     11/3/2009      Hood  
EASEMENT/ROW   2526   335     Cowtown
Pipeline
Partners LP

TX.HO.04.00528.ROW

  JERRY DURANT   COWTOWN PIPELINE PARTNERS, LP     12/10/2009      Hood  
EASEMENT/ROW   2526   353     Cowtown
Pipeline
Partners LP

TX.HO.04.00529.ROW

  CHARLES MARTIN   COWTOWN PIPELINE PARTNERS L.P.     11/12/2009      Hood  
EASEMENT/ROW   2526   406     Cowtown
Pipeline
Partners LP

TX.HO.04.00530.ROW

  PAUL J. BOLAND AND MICHELE L. BOLAND   COWTOWN PIPELINE PARTNERS L.P.    
11/6/2009      Hood   EASEMENT/ROW   2526   374     Cowtown
Pipeline
Partners LP

TX.HO.04.00531.ROW

  JAMES WINTERS AND RUBY WINTERS   COWTOWN PIPELINE PARTNERS L.P.     11/5/2009
     Hood   EASEMENT/ROW   2526   390     Cowtown
Pipeline
Partners LP

TX.HO.04.00532.ROW

  GEORGE PEARSON   COWTOWN PIPELINE PARTNERS L.P.     11/15/2009      Hood  
EASEMENT/ROW   2526   424     Cowtown
Pipeline
Partners LP

TX.HO.04.00533.ROW

  RONALD BERLIN AND GAIL BERLIN   COWTOWN PIPELINE PARTNERS L.P.     11/20/2009
     Hood   EASEMENT/ROW   2526   398     Cowtown
Pipeline
Partners LP

TX.HO.04.00534.ROW

  MICHAEL FRALEY AND TRACEY FRALEY   COWTOWN PIPELINE PARTNERS L.P.    
11/13/2009      Hood   EASEMENT/ROW   2526   414     Cowtown
Pipeline
Partners LP

TX.HO.04.00535.ROW

  THE RANCHES OF DECORDOVA   COWTOWN PIPELINE PARTNERS L.P.     11/23/2009     
Hood   EASEMENT/ROW   2528   642     Cowtown
Pipeline
Partners LP

TX.HO.04.00536.ROW

  KAREN K. PEARSON   COWTOWN PIPELINE PARTNERS L.P.     11/25/2009      Hood  
EASEMENT/ROW   2526   382     Cowtown
Pipeline
Partners LP

TX.HO.04.00537.ROW

  ALAN M. FISHER AND LINDA FISHER   COWTOWN PIPELINE PARTNERS L.P.    
11/24/2009      Hood   EASEMENT/ROW   2528   651     Cowtown
Pipeline
Partners LP

TX.HO.04.00538.ROW

  THOMAS F. HEPPLER AND JOSEPH T. HEPPLER JR   COWTOWN PIPELINE PARTNERS L.P.  
  11/18/2009      Hood   EASEMENT/ROW   2526   343     Cowtown
Pipeline
Partners LP

TX.HO.04.00539.ROW

  TOM DURANT   COWTOWN PIPELINE PARTNERS L.P.     11/19/2009      Hood  
EASEMENT/ROW   2528   647     Cowtown
Pipeline
Partners LP

TX.HO.04.00540.ROW

  RICHARD HUCHEL AND LINDA HUCHEL   COWTOWN PIPELINE PARTNERS L.P.     12/1/2009
     Hood   EASEMENT/ROW   2528   661     Cowtown
Pipeline
Partners LP

TX.HO.04.00541.ROW

  CHARLES HOFFMAN   COWTOWN PIPELINE PARTNERS, L.P.     12/3/2009      Hood  
EASEMENT/ROW   2528   656     Cowtown
Pipeline
Partners LP

TX.HO.04.00543.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNERS, L.P.  
  11/5/2009      Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00544.PERM

  HOOD COUNTY   COWTOWN PIPELINE PARTNERS, L.P.     11/24/2009      Hood  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00545.PERM

  HOOD COUNTY   COWTOWN PIPELINE PARTNERS, L.P.     11/23/2009      Hood  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00546.ROW

  LANGDON TRUST A AND LANGDON TRUST B   COWTOWN PIPELINE PARTNERS, L.P.    
9/1/2009      Hood   EASEMENT/ROW   2512   714   14705   Cowtown
Pipeline
Partners LP

TX.HO.04.00547.ROW

  COWTOWN PIPELINE PARTNERS L.P.   COWTOWN PIPELINE PARTNERS L.P.     2/25/2009
     Hood   EASEMENT/ROW   2503   336   12337   Cowtown
Pipeline
Partners LP

TX.HO.04.00547.ROW

  COWTOWN PIPELINE PARTNERS, L.P.   COWTOWN PIPELINE PARTNERS, L.P.    
10/14/2009      Hood   AMENDMENT   2512   732   14707   Cowtown
Pipeline
Partners LP

TX.HO.04.00548.ROW

  TRIPLE H INVESTMENTS   COWTOWN PIPELINE PARTNERS L.P.     2/15/2010      Hood
  EASEMENT/ROW   2541   259   4510   Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.HO.04.00556.ROW

  KENNETH W. MEEKS   COWTOWN PIPELINE PARTNERS L.P.     4/29/2010      Hood  
EASEMENT/ROW       2010-0007555   Cowtown
Pipeline
Partners LP

TX.HO.04.00557.ROW

  MICHAEL S. WHITECOTTON AND ANNA N. WHITECOTTON   COWTOWN PIPELINE PARTNERS
L.P.     5/22/2010      Hood   EASEMENT/ROW       2010-0007554   Cowtown
Pipeline
Partners LP

TX.HO.04.00558.ROW

  WILLIAM D. ROY, III AND SANDRA L. ROY   COWTOWN PIPELINE PARTNERS L.P.    
4/29/2010      Hood   EASEMENT/ROW       2010-0007553   Cowtown
Pipeline
Partners LP

TX.HO.04.00559.ROW

  GLEN LEBLANC AND CARRIE LEBLANC   COWTOWN PIPELINE PARTNERS L.P.     5/8/2010
     Hood   EASEMENT/ROW       2010-0007550   Cowtown
Pipeline
Partners LP

TX.HO.04.00560.ROW

  JERRY EASON JR.   COWTOWN PIPELINE PARTNERS L.P.     5/15/2010      Hood  
EASEMENT/ROW       2010-0007556   Cowtown
Pipeline
Partners LP

TX.HO.04.00561.ROW

  BART SMITH AND PENNY SMITH   COWTOWN PIPELINE PARTNERS L.P.     5/6/2010     
Hood   EASEMENT/ROW       2010-0007551   Cowtown
Pipeline
Partners LP

TX.HO.04.00562.ROW

  JAMES MORRISON AND JUDY MORRISON   COWTOWN PIPELINE PARTNERS L.P.    
5/14/2010      Hood   EASEMENT/ROW       2010-0007547   Cowtown
Pipeline
Partners LP

TX.HO.04.00563.ROW

  TRANSCONTINENTAL REALTY INVESTORS, INC.   COWTOWN PIPELINE PARTNERS L.P.    
5/14/2010      Hood   EASEMENT/ROW       D210270557   Cowtown
Pipeline
Partners LP

TX.HO.04.00566.ROW

  QUICKSILVER RESOURCES INC.   COWTOWN PIPELINE PARTNERS L.P.     3/15/2010     
Hood   EASEMENT/ROW   2543   397   5017   Cowtown
Pipeline
Partners LP

TX.HO.04.00566.ROW

  QUICKSILVER RESOURCES INC.   COWTOWN PIPELINE PARTNERS L.P.     6/2/2010     
Hood   AMENDMENT   2548   908     Cowtown
Pipeline
Partners LP

TX.HO.04.00566.ROW

  QUICKSILVER RESOURCES INC.   COWTOWN PIPELINE PARTNERS, L.P.     6/7/2010     
Hood   AMENDMENT       2010-0006378   Cowtown
Pipeline
Partners LP

TX.HO.04.00567.ROW

  THE RANCHES OF DECORDOVA   COWTOWN PIPELINE PARTNERS L.P.     5/27/2010     
Hood   EASEMENT/ROW       2010-0007549   Cowtown
Pipeline
Partners LP

TX.HO.04.00568.ROW

  DOUGLAS SONSAL AND REBEKAH SONSAL   COWTOWN PIPELINE PARTNERS L.P.    
5/29/2010      Hood   EASEMENT/ROW       2010-0007557   Cowtown
Pipeline
Partners LP

TX.HO.04.00571.ROW

  HOOD COUNTY   COWTOWN PIPELINE PARTNERS, L.P.     5/10/2010      Hood  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00572.ROW

  HOOD COUNTY   COWTOWN PIPELINE PARTNERS, L.P.     5/28/2010      Hood  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00574.ROW

  SUNDANCE SURFACE HOLDINGS, L.P.   COWTOWN PIPELINE PARTNERS, L.P.    
12/17/2010      Hood   EASEMENT/ROW       2011-0001287   Cowtown
Pipeline
Partners LP

TX.HO.04.00575.ROW

  GERALD FINN   COWTOWN PIPELINE PARTNERS, L.P.     1/26/2011      Hood  
EASEMENT/ROW       2011-0004248   Cowtown
Pipeline
Partners LP

TX.HO.04.00576.ROW

  LESLIE L. MABERY   COWTOWN PIPELINE PARTNERS, L.P.     1/25/2011      Hood  
EASEMENT/ROW       2011-0001907   Cowtown
Pipeline
Partners LP

TX.HO.04.00578.ROW

  LITTLE HOSS RANCH PARTNERS, L.P.   COWTOWN PIPELINE PARTNERS, L.P.    
2/16/2011      Hood   SURFACE AGREEMENT       2011-0003390   Cowtown
Pipeline
Partners LP

TX.HO.04.00699.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE L.P.    
3/14/2006      Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00718.ROW

  PATRICK STEENBERGE AND JANET STEENBERGE   COWTOWN PIPELINE PARTNERS, L.P.    
3/30/2007      Hood   EASEMENT/ROW   2298   992     Cowtown
Pipeline
Partners LP

TX.HO.04.00735.ROW

  JABULA ESTATES, L.L.C.   COWTOWN PIPELINE, L.P.     11/26/2008      Hood  
EASEMENT/ROW   2452   428   783   Cowtown
Pipeline
Partners LP

TX.HO.04.00736.ROW

  RAPER FAMILY TRUST   COWTOWN PIPELINE, L.P.     1/6/2009      Hood  
EASEMENT/ROW   2452   423   782   Cowtown
Pipeline
Partners LP

TX.HO.04.00745.ROW

  DAVID VERNON WHEELER ESTATE AND ZELMA FAYE WHEELER ESTATE   COWTOWN PIPELINE,
L.P.     8/6/2008      Hood   EASEMENT/ROW   2426   903   14655   Cowtown
Pipeline
Partners LP

TX.HO.04.00746.ROW

  DAVID VERNON WHEELER ESTATE AND ZELMA FAYE WHEELER ESTATE   COWTOWN PIPELINE,
L.P.     8/6/2008      Hood   EASEMENT/ROW   2426   899   14654   Cowtown
Pipeline
Partners LP

TX.HO.04.00747.ROW

  HOOD COUNTY   COWTOWN PIPELINE PARTNERS, L.P.     9/25/2008      Hood  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00757.ROW

  CANN-ACTON, LTD.   COWTOWN PIPELINE PARTNERS, LP     9/21/2009      Hood  
EASEMENT/ROW   2512   709     Cowtown
Pipeline
Partners LP

TX.HO.04.00784.DEED

  QUICKSILVER RESOURCES INC.   COWTOWN GAS PROCESSING PARTNERS L.P.     5/3/2007
     Hood   DEED   2303   212   9197   Cowtown
Pipeline
Partners LP

TX.HO.04.00785.DEED

  EUGENE C. WYATT   COWTOWN PIPELINE PARTNERS L.P.     5/1/2008      Hood   DEED
  2399   159     Cowtown
Pipeline
Partners LP

TX.HO.04.00786.DEED

  COWTOWN PIPELINE PARTNERS L.P.   COWTOWN GAS PROCESSING PARTNERS L.P.    
11/30/2007      Hood   DEED   2408   501     Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.HO.04.00787.DEED

  QUICKSILVER RESOURCES INC.   COWTOWN GAS PROCESSING PARTNERS L.P.    
5/19/2008      Hood   DEED   2402   509     Cowtown
Pipeline
Partners LP

TX.HO.04.00789.ROW

  JOSEPH E LANGDON   COWTOWN PIPELINE PARTNERS, L.P.     8/31/2011      Hood  
EASEMENT/ROW       2011-0010255   Cowtown
Pipeline
Partners LP

TX.HO.04.00789.ROW

  JOSEPH E LANGDON   COWTOWN PIPELINE PARTNERS, L.P.     12/5/2011      Hood  
AMENDMENT       2011-0013286   Cowtown
Pipeline
Partners LP

TX.HO.04.00790.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNERS, LP    
6/16/2011      Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.HO.04.00791.ROW

  MICHAEL PATE AND WIFE, DEBORAH C. PATE   COWTOWN PIPELINE PARTNERS, L.P.    
4/23/2012      Hood   EASEMENT/ROW       2012-0005002   Cowtown
Pipeline
Partners LP

TX.HO.04.00795.ROW

  JACK FARR   COWTOWN PIPELINE PARTNERS LP     7/8/2012      Hood   EASEMENT/ROW
      2012-0009154   Cowtown
Pipeline
Partners LP

TX.HO.04.00796.ROW

  THE CHRISTINE THRASH FAMILY LIMITED PARTNERSHIP   COWTOWN PIPELINE PARTNERS LP
    7/12/2012      Hood   EASEMENT/ROW       2012-0009153   Cowtown
Pipeline
Partners LP

TX.HO.04.00797.ROW

  GRANBURY CENTER, LTD   COWTOWN PIPELINE PARTNERS L.P.     2/24/2010      Hood
  EASEMENT/ROW   2541   267     Cowtown
Pipeline
Partners LP

TX.HO.04.01121.ROW

  MARJORIE LEITO   COWTOWN PIPELINE PARTNERS, LP.     10/29/2009      Hood  
EASEMENT/ROW   2526   360     Cowtown
Pipeline
Partners LP

TX.HO.04.01122.ROW

  GERALD BOGGS AND DALLAS BOGGS   COWTOWN PIPELINE PARTNERS, LP.     10/29/2009
     Hood   EASEMENT/ROW   2526   368     Cowtown
Pipeline
Partners LP

TX.HO.04.01123.ROW

  SAMUEL C. ARCHER   COWTOWN PIPELINE PARTNERS, LP     4/2/2010      Hood  
EASEMENT/ROW       2010-0007548   Cowtown
Pipeline
Partners LP

TX.HO.04.01124.ROW

  HALEY L. DYER AND SANDRA KAY DYER   COWTOWN PIPELINE PARTNERS, LP    
4/23/2010      Hood   EASEMENT/ROW       2010-0007552   Cowtown
Pipeline
Partners LP

TX.HO.04.01125.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE L.P.    
4/27/2007      Hood   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.00598.ROW

  JACK FARR   COWTOWN PIPELINE, L.P.     1/26/2006      Hood   EASEMENT/ROW  
2171   807   1812   Cowtown
Pipeline
Partners LP

TX.JO.04.00612.ROW

  JACK FARR   COWTOWN PIPELINE, LP     3/23/2004      Hood   EASEMENT/ROW   2147
  443     Cowtown
Pipeline
Partners LP

TX.JO.04.00613.ROW

  JACK FARR   COWTOWN PIPELINE, LP     3/23/2004      Hood   EASEMENT/ROW   2171
  795     Cowtown
Pipeline
Partners LP

TX.JO.04.00620.ROW

  MELISSA MILES CORNELIUS   COWTOWN PIPELINE, LP     1/19/2005      Hood  
EASEMENT/ROW   2322   928     Cowtown
Pipeline
Partners LP

TX.JO.04.00621.ROW

  JOHN J MILES, JR. AND DIANE MILES   COWTOWN PIPELINE, LP     1/19/2005     
Hood   EASEMENT/ROW   2322   936    



--------------------------------------------------------------------------------

File Number   Grantor   Grantee   Agreement Date     County   Agreement Type  
Book   Page   Recording Number     Current Operator

TX.HO.04.00033.ROW

  MICHAEL XAVIER MOONEY AND ARGENTINA R. MOONEY   COWTOWN PIPELINE, L.P.    
1/12/2005      Johnson   EASEMENT/ROW   3609   835     Cowtown
Pipeline
Partners LP

TX.HO.04.00086.ROW

  WALTER D. CALLAWAY, JR.   COWTOWN PIPELINE, LP     7/18/2005      Johnson  
EASEMENT/ROW   3488   320     Cowtown
Pipeline
Partners LP

TX.HO.04.00202.ROW

  MICHAEL X. MOONEY AND ARGENTINA R. MOONEY   COWTOWN PIPELINE, L.P.    
4/5/2006      Johnson   EASEMENT/ROW   3813   403     9152      Cowtown
Pipeline
Partners LP

TX.HO.04.00203.ROW

  MICHAEL X. MOONEY AND ARGENTINA R. MOONEY   COWTOWN PIPELINE, L.P.    
4/5/2006      Johnson   EASEMENT/ROW   3813   397     21317      Cowtown
Pipeline
Partners LP

TX.JO.04.00119.PERM

  JOHNSON COUNTY   SOUTHWESTERN GAS PIPELINE INC.     10/11/2005      Johnson  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.00429.ROW

  FLOYD ORMSBY III   COWTOWN PIPELINE PARTNERS L.P.     4/22/2008      Johnson  
EASEMENT/ROW   4374   54     Cowtown
Pipeline
Partners LP

TX.JO.04.00446.ROW

  MARGARET SIMMONS DEAR   COWTOWN PIPELINE PARTNERS, L.P.     1/7/2009     
Johnson   AMENDMENT   4528   575     3111      Cowtown
Pipeline
Partners LP

TX.JO.04.00446.ROW

  MARGARET SIMMONS DEAR   COWTOWN PIPELINE L.P.     7/10/2008      Johnson  
SURFACE AGREEMENT   4486   223     44599      Cowtown
Pipeline
Partners LP

TX.JO.04.00487.ROW

  MICHAEL X MOONEY AND ARGENTINA R MOONEY   COWTOWN PIPELINE PARTNERS, LP    
11/19/2008      Johnson   EASEMENT/ROW   4514   358     Cowtown
Pipeline
Partners LP

TX.JO.04.00542.ROW

  CENTEX RURAL RAIL TRANSPORTATION DISTRICT   COWTOWN PIPELINE L.P.    
10/4/2005      Johnson   EASEMENT/ROW   3665   962     Cowtown
Pipeline
Partners LP

TX.JO.04.00579.ROW

  N. R. STEVENSON   COWTOWN PIPELINE PARTNERS, L.P.     2/7/2005      Johnson  
EASEMENT/ROW   3487   762     8111      Cowtown
Pipeline
Partners LP

TX.JO.04.00580.ROW

  JON R. LEWIS AND MYRA W. LEWIS   COWTOWN PIPELINE PARTNERS, L.P.     1/11/2005
     Johnson   EASEMENT/ROW   3487   755     8110      Cowtown
Pipeline
Partners LP

TX.JO.04.00581.ROW

  WALTER D. CALLAWAY, JR.   COWTOWN PIPELINE, L.P.     1/10/2005      Johnson  
EASEMENT/ROW   3488   320     8223      Cowtown
Pipeline
Partners LP

TX.JO.04.00582.ROW

  LITTLE HOSS RANCH PARTNERS, L.P.   COWTOWN PIPELINE, L.P.     1/28/2005     
Johnson   EASEMENT/ROW   3487   742     8109      Cowtown
Pipeline
Partners LP

TX.JO.04.00583.ROW

  LITTLE HOSS RANCH PARTNERS, L.P.   COWTOWN PIPELINE, L.P.     1/28/2005     
Johnson   EASEMENT/ROW   3487   731     8109      Cowtown
Pipeline
Partners LP

TX.JO.04.00583.ROW

  LITTLE HOSS RANCH PARTNERS, L.P.   COWTOWN PIPELINE, L.P.     6/25/2008     
Johnson   AMENDMENT   4387   824     24644      Cowtown
Pipeline
Partners LP

TX.JO.04.00584.ROW

  CYNTHIA FREELAND   COWTOWN PIPELIN, L.P.     11/4/2004      Johnson  
EASEMENT/ROW   3472   421     5141      Cowtown
Pipeline
Partners LP

TX.JO.04.00585.ROW

  TWO-O-FIVE CORPORATION   QUICKSILVER RESOURCES, INC.     11/29/2004     
Johnson   EASEMENT/ROW   3487   698     8104      Cowtown
Pipeline
Partners LP

TX.JO.04.00586.ROW

  TWO-O-FIVE CORPORATION   QUICKSILVER RESOURCES, INC.     8/23/2004     
Johnson   SURFACE AGREEMENT   3487   692     8103      Cowtown
Pipeline
Partners LP

TX.JO.04.00587.ROW

  CYNTHIA FREELAND   COWTOWN PIPELINE, L.P.     11/19/2004      Johnson  
EASEMENT/ROW   3487   716     8106      Cowtown
Pipeline
Partners LP

TX.JO.04.00588.ROW

  MYRTLE ELIZABETH MCWHORTER   COW     1/26/2005      Johnson   EASEMENT/ROW  
2141   992     17037      Cowtown
Pipeline
Partners LP

TX.JO.04.00588.ROW

  MYRTLE ELIZABETH MCWHORTER   COW     1/26/2005      Johnson   EASEMENT/ROW  
3665   947     40298      Cowtown
Pipeline
Partners LP

TX.JO.04.00589.ROW

  DONALD E. DEFOOR AND KATHERINE E. DEFOOR   COWTOWN PIPELINE, L.P.    
1/31/2005      Johnson   EASEMENT/ROW   3487   686     Cowtown
Pipeline
Partners LP

TX.JO.04.00590.ROW

  ROBERT K. HANGER TRUST   COWTOWN PIPELINE, L.P.     1/31/2005      Johnson  
EASEMENT/ROW   3487   680     8101      Cowtown
Pipeline
Partners LP

TX.JO.04.00591.ROW

  CYNTHIA FREELAND   COWTOWN PIPELINE, L.P.     1/25/2005      Johnson  
EASEMENT/ROW   3487   724     8107      Cowtown
Pipeline
Partners LP

TX.JO.04.00592.ROW

  WAYNE E. DEAR   COWTOWN PIPELINE, L.P.     2/12/2005      Johnson  
EASEMENT/ROW   3609   851     30135      Cowtown
Pipeline
Partners LP

TX.JO.04.00593.ROW

  MARGARET SIMMONS DEAR   COWTOWN PIPELINE, L.P.     2/12/2005      Johnson  
EASEMENT/ROW   3609   843     30134      Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.JO.04.00595.ROW

  LGS GODLEY RANCH   COWTOWN PIPELINE, L.P.     4/15/2005      Johnson  
EASEMENT/ROW   3609   870     30138      Cowtown
Pipeline
Partners LP

TX.JO.04.00596.ROW

  LITTLE HOSS RANCH PARTNERS, L.P.   COWTOWN PIPELINE, L.P.     8/25/2005     
Johnson   EASEMENT/ROW   3644   894     Cowtown
Pipeline
Partners LP

TX.JO.04.00597.ROW

  JACK CARTER AND SANDRA CARTER   COWTOWN PIPELINE, L.P.     10/22/2004     
Johnson   EASEMENT/ROW   3609   859     30136      Cowtown
Pipeline
Partners LP

TX.JO.04.00597.ROW

  JACK AND SANDRA CARTER   COWTOWN PIPELINE, L.P.     10/22/2004      Johnson  
EASEMENT/ROW   3609   859     30136      Cowtown
Pipeline
Partners LP

TX.JO.04.00598.ROW

  JACK FARR   COWTOWN PIPELINE, L.P.     1/26/2006      Johnson   EASEMENT/ROW  
3727   289     4773      Cowtown
Pipeline
Partners LP

TX.JO.04.00599.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNERS, L.P.  
  8/8/2005      Johnson   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.00600.ROW

  TOMMY L. HOGAN AND DORINDA BURKS HOGAN   COWTOWN PIPELINE, L.P.     12/7/2004
     Johnson   EASEMENT/ROW   3609   864     30137      Cowtown
Pipeline
Partners LP

TX.JO.04.00601.ROW

  CENTEX RURAL RAIL TRANSPORTATION DISTRICT   COWTOWN PIPELINE, L.P.    
10/4/2005      Johnson   EASEMENT/ROW   3665   953     40299      Cowtown
Pipeline
Partners LP

TX.JO.04.00602.ROW

  CENTEX RURAL RAIL TRANSPORTATION DISTRICT   COWTOWN PIPELINE, L.P.    
10/4/2005      Johnson   EASEMENT/ROW   3665   962     40300      Cowtown
Pipeline
Partners LP

TX.JO.04.00603.ROW

  BETTY HENSON FAMILY LIMITED PARTNERSHIP, LTD.   COWTOWN PIPELINE, L.P.    
3/14/2005      Johnson   EASEMENT/ROW   2146   322     Cowtown
Pipeline
Partners LP

TX.JO.04.00604.PERM

  JOHNSON COUNTY   COWTOWN PIPEINE, L.P.     9/21/2012      Johnson  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.00605.ROW

  CHARCA, LTD.   COWTOWN PIPELINE, L.P.     7/27/2005      Johnson  
EASEMENT/ROW   2129   501     14172      Cowtown
Pipeline
Partners LP

TX.JO.04.00606.ROW

  CHARCA, LTD.   COWTOWN PIPELINE, LP     7/27/2005      Johnson   EASEMENT/ROW
  2129   513     Cowtown
Pipeline
Partners LP

TX.JO.04.00607.ROW

  CHARCA, LTD.   COWTOWN PIPELINE, LP     7/27/2005      Johnson   EASEMENT/ROW
  2129   507     Cowtown
Pipeline
Partners LP

TX.JO.04.00608.ROW

  CHARCA, LTD.   COWTOWN PIPELINE, LP     2/18/2005      Johnson   EASEMENT/ROW
  3487   770     Cowtown
Pipeline
Partners LP

TX.JO.04.00609.ROW

  JOHN J. MILES, JR. AND DIANE MILES   COWTOWN PIPELINE, LP     11/3/2005     
Johnson   EASEMENT/ROW   3666   894     Cowtown
Pipeline
Partners LP

TX.JO.04.00610.ROW

  JOHN J MILES, JR. AND DIANE MILES   COWTOWN PIPELINE, LP     7/14/2004     
Johnson   EASEMENT/ROW   4149   568     Cowtown
Pipeline
Partners LP

TX.JO.04.00611.ROW

  JOHN J. MILES, JR. AND DIANE MILES   COWTOWN PIPELINE, LP     5/2/2005     
Johnson   EASEMENT/ROW   3659   355     Cowtown
Pipeline
Partners LP

TX.JO.04.00613.ROW

  JACK FARR   COWTOWN PIPELINE, LP     3/23/2004      Johnson   EASEMENT/ROW  
3727   306     Cowtown
Pipeline
Partners LP

TX.JO.04.00614.ROW

  MYRTLE ELIZABETH MCWHORTER   COWTOWN PIPELINE, LP     3/9/2006      Johnson  
EASEMENT/ROW   3752   501     Cowtown
Pipeline
Partners LP

TX.JO.04.00615.ROW

  BETTY HENSON FAMILY LIMITED PARTNERSHIP, LTD.   COWTOWN PIPELINE, LP    
3/14/2005      Johnson   EASEMENT/ROW   3740   898     Cowtown
Pipeline
Partners LP

TX.JO.04.00616.PERM

  JOHNSON COUNTY PUBLIC WORKS   COWTOWN PIPELINE, LP     1/27/2005      Johnson
  LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.00617.ROW

  HENSON BUILDING MATERIALS, LTD.   COWTOWN PIPELINE, LP     2/4/2005     
Johnson   EASEMENT/ROW   3740   913     Cowtown
Pipeline
Partners LP

TX.JO.04.00618.ROW

  BETTY HENSON FAMILY LIMITED PARTNERSHIP, LTD.   COWTOWN PIPELINE, LP    
2/4/2005      Johnson   EASEMENT/ROW   3740   904     Cowtown
Pipeline
Partners LP

TX.JO.04.00619.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE, L.P.    
1/18/2005      Johnson   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.00622.ROW

  O'GRADY SIX O RANCH AND CATTLE COMPANY, L.C.   COWTOWN PIPELINE PARTNERS, LP  
  5/30/2006      Johnson & Somervell   EASEMENT/ROW   4009   188     Cowtown
Pipeline
Partners LP

TX.JO.04.00623.ROW

  CHARCA, LTD.   COWTOWN PIPELINE PARTNERS, LP     6/29/2006      Johnson  
EASEMENT/ROW   3974   735     Cowtown
Pipeline
Partners LP

TX.JO.04.00624.ROW

  W.T. RIDDLE AND DORIS RIDDLE   COWTOWN PIPELINE, LP     5/15/2006      Johnson
  EASEMENT/ROW   3826   332     Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.JO.04.00625.ROW

  JAMES B. WALLACE AND JANET S. WALLACE   COWTOWN PIPELINE, LP     5/20/2006   
  Johnson   EASEMENT/ROW   3826   325     Cowtown
Pipeline
Partners LP

TX.JO.04.00626.ROW

  LARRY BARKER   COWTOWN PIPELINE, LP     5/23/2006      Johnson   EASEMENT/ROW
  3826   318     Cowtown
Pipeline
Partners LP

TX.JO.04.00627.ROW

  LARRY BARKER   COWTOWN PIPELINE, LP     9/21/2006      Johnson   EASEMENT/ROW
  3974   751     Cowtown
Pipeline
Partners LP

TX.JO.04.00628.ROW

  O'GRADY SIX O RANCH AND CATTLE COMPANY, L.C.   COWTOWN PIPELINE PARTNERS, LP  
  7/31/2006      Johnson   EASEMENT/ROW   4092   295     Cowtown
Pipeline
Partners LP

TX.JO.04.00629.ROW

  LESCA HADLEY   COWTOWN PIPELINE PARTNERS, LP     9/12/2006      Johnson  
EASEMENT/ROW   3974   724     Cowtown
Pipeline
Partners LP

TX.JO.04.00630.ROW

  LORI OAKES CALAME   COWTOWN PIPELINE PARTNERS, LP     9/6/2006      Johnson  
EASEMENT/ROW   3906   898     Cowtown
Pipeline
Partners LP

TX.JO.04.00631.ROW

  W.T. RIDDLE AND DORIS RIDDLE   COWTOWN PIPELINE, LP     6/29/2006      Johnson
  EASEMENT/ROW   3906   909     Cowtown
Pipeline
Partners LP

TX.JO.04.00632.ROW

  R & R SHAW, LTD.   COWTOWN PIPELINE PARTNERS, LP     11/1/2006      Johnson  
EASEMENT/ROW   4009   208     Cowtown
Pipeline
Partners LP

TX.JO.04.00633.ROW

  MARGARET SIMMONS DEAR   COWTOWN PIPELINE PARTNERS, LP     1/16/2007     
Johnson   EASEMENT/ROW   4131   981     Cowtown
Pipeline
Partners LP

TX.JO.04.00634.ROW

  LARRY BARKER   COWTOWN PIPELINE PARTNERS, LP     4/30/2007      Johnson  
EASEMENT/ROW   4108   663     Cowtown
Pipeline
Partners LP

TX.JO.04.00635.ROW

  LARRY BARKER   COWTOWN PIPELINE PARTNERS, LP     4/30/2007      Johnson  
EASEMENT/ROW   4108   658     Cowtown
Pipeline
Partners LP

TX.JO.04.00636.ROW

  TRINITY MATERIALS, INC.   COWTOWN PIPELINE PARTNERS, LP     3/5/2007     
Johnson   EASEMENT/ROW   4084   699     Cowtown
Pipeline
Partners LP

TX.JO.04.00637.ROW

  LGS GODLEY RANCH   COWTOWN PIPELINE PARTNERS, LP     1/2/2007      Johnson  
EASEMENT/ROW   4009   197     Cowtown
Pipeline
Partners LP

TX.JO.04.00638.ROW

  KASK, LTD.   COWTOWN PIPELINE PARTNERS, LP     1/2/2007      Johnson  
EASEMENT/ROW   4009   221     Cowtown
Pipeline
Partners LP

TX.JO.04.00639.ROW

  LARRY BARKER   COWTOWN PIPELINE PARTNERS, LP     8/3/2007      Johnson  
EASEMENT/ROW   4167   225     Cowtown
Pipeline
Partners LP

TX.JO.04.00640.ROW

  FLOYD EDWIN ORMSBY III   COWTOWN PIPELINE PARTNERS, LP     5/10/2007     
Johnson   EASEMENT/ROW   4167   219     Cowtown
Pipeline
Partners LP

TX.JO.04.00641.ROW

  KENNETH SIMPSON AND SANDRA SIMPSON   COWTOWN PIPELINE PARTNERS, LP    
6/15/2007      Johnson   EASEMENT/ROW   4131   961     Cowtown
Pipeline
Partners LP

TX.JO.04.00642.ROW

  KENNETH SIMPSON AND SANDRA SIMPSON   COWTOWN PIPELINE PARTNERS, LP    
6/15/2007      Johnson   EASEMENT/ROW   4131   973     Cowtown
Pipeline
Partners LP

TX.JO.04.00643.ROW

  W.T. RIDDLE FAMILY LIMITED PARTNERSHIP   COWTOWN PIPELINE PARTNERS L.P.    
6/17/2007      Johnson   EASEMENT/ROW   4131   967     28821      Cowtown
Pipeline
Partners LP

TX.JO.04.00644.ROW

  CHESAPEAKE LAND COMPANY, L.L.C.   COWTOWN PIPELINE PARTNERS L.P.     7/18/2007
     Johnson   EASEMENT/ROW   4167   239     Cowtown
Pipeline
Partners LP

TX.JO.04.00645.ROW

  O'GRADY SIX O RANCH AND CATTLE COMPANY, L.C.   COWTOWN PIPELINE PARTNERS LP  
  9/19/2007      Johnson & Somervell   EASEMENT/ROW   4265   132     Cowtown
Pipeline
Partners LP

TX.JO.04.00646.ROW

  R.K. HANGER TRUST   COWTOWN PIPELINE PARTNERS, L.P.     11/26/2007     
Johnson   EASEMENT/ROW   4280   926     3409      Cowtown
Pipeline
Partners LP

TX.JO.04.00647.ROW

  CHESAPEAKE LAND COMPANY, L.L.C.   COWTOWN PIPELINE PARTNERS L.P.    
11/30/2007      Johnson   EASEMENT/ROW   4280   932     3410      Cowtown
Pipeline
Partners LP

TX.JO.04.00648.ROW

  RAYMOND A. LAIN AND SHIRLEY LAIN   COWTOWN PIPELINE PARTNERS L.P.    
12/26/2007      Johnson   EASEMENT/ROW   4323   891     11822      Cowtown
Pipeline
Partners LP

TX.JO.04.00649.ROW

  KENNETH SIMPSON AND SANDRA SIMPSON   COWTOWN PIPELINE PARTNERS L.P.    
11/29/2007      Johnson   EASEMENT/ROW   4343   811     15746      Cowtown
Pipeline
Partners LP

TX.JO.04.00650.ROW

  ANDREW B. WALTON AND KATHRYN SUE WALTON AND WALTON CHILDREN'S GS-TRUST  
COWTOWN PIPELINE PARTNERS L.P.     1/23/2008      Johnson   EASEMENT/ROW   4323
  896     11823      Cowtown
Pipeline
Partners LP

TX.JO.04.00651.ROW

  MONTY IRVIN AND MONICA IRVIN   COWTOWN PIPELINE PARTNERS L.P.     1/27/2008   
  Johnson   SURFACE AGREEMENT   4343   817     15747      Cowtown
Pipeline
Partners LP

TX.JO.04.00652.ROW

  W.T. RIDDLE FAMILY LIMITED PARTNERSHIP   COWTOWN PIPELINE PARTNERS L.P.    
3/4/2008      Johnson   EASEMENT/ROW   4343   821     15748      Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.JO.04.00653.ROW

  KOURTNIE KATHLEEN GRAVES AND KELLI NICOLE GRAVES   COWTOWN PIPELINE PARTNERS
L.P.     3/26/2008      Johnson   EASEMENT/ROW   4518   526     973      Cowtown
Pipeline
Partners LP

TX.JO.04.00654.ROW

  AGNES COFFEY RUCIDLO   COWTOWN PIPELINE PARTNERS L.P.     4/4/2008     
Johnson   EASEMENT/ROW   4518   532     974      Cowtown
Pipeline
Partners LP

TX.JO.04.00655.ROW

  N.R. STEVENSON   COWTOWN PIPELINE PARTNERS L.P.     6/10/2008      Johnson  
EASEMENT/ROW   4419   453     31028      Cowtown
Pipeline
Partners LP

TX.JO.04.00656.ROW

  N.R. STEVENSON   COWTOWN PIPELINE PARTNERS L.P.     6/10/2008      Johnson  
EASEMENT/ROW   4419   459     31029      Cowtown
Pipeline
Partners LP

TX.JO.04.00657.ROW

  TONY KENT ANDERSON   COWTOWN PIPELINE PARTNERS L.P.     3/10/2008      Johnson
  CONDEMNATION         Cowtown
Pipeline
Partners LP

TX.JO.04.00658.ROW

  ESTATE OF JARRETT WAYNE MATLOCK   COWTOWN PIPELINE PARTNERS L.P.     5/6/2008
     Johnson   EASEMENT/ROW   4374   71     21704      Cowtown
Pipeline
Partners LP

TX.JO.04.00659.ROW

  R.S. MATLOCK FAMILY LIMITED PARTNERSHIP   COWTOWN PIPELINE PARTNERS L.P.    
5/5/2008      Johnson   EASEMENT/ROW   4374   66     21703      Cowtown
Pipeline
Partners LP

TX.JO.04.00660.ROW

  MARGARET SIMMONS DEAR   COWTOWN PIPELINE PARTNERS, L.P.     1/7/2009     
Johnson   AMENDMENT   4528   587     3112      Cowtown
Pipeline
Partners LP

TX.JO.04.00660.ROW

  MARGARET SIMMONS DEAR   COWTOWN PIPELINE PARTNERS, L.P.     5/6/2008     
Johnson   EASEMENT/ROW   4374   58     21702      Cowtown
Pipeline
Partners LP

TX.JO.04.00661.ROW

  LGS GODLEY RANCH   COWTOWN PIPELINE PARTNERS, L.P.     1/23/2008      Johnson
  AMENDMENT   4565   139     9991      Cowtown
Pipeline
Partners LP

TX.JO.04.00661.ROW

  LGS GODLEY RANCH   COWTOWN PIPELINE PARTNERS L.P.     5/24/2008      Johnson  
EASEMENT/ROW   4565   143     Cowtown
Pipeline
Partners LP

TX.JO.04.00661.ROW

  LGS GODLEY RANCH   COWTOWN PIPELINE PARTNERS, L.P.     7/14/2008      Johnson
  AMENDMENT   4419   466     31030      Cowtown
Pipeline
Partners LP

TX.JO.04.00662.ROW

  R & R SHAW LTD   COWTOWN PIPELINE PARTNERS L.P.     5/12/2008      Johnson  
EASEMENT/ROW   4388   296     24741      Cowtown
Pipeline
Partners LP

TX.JO.04.00663.ROW

  DANIEL RIEMONDI AND REGINA RIEMONDI   COWTOWN PIPELINE PARTNERS L.P.    
5/22/2008      Johnson   EASEMENT/ROW   4388   268     24737      Cowtown
Pipeline
Partners LP

TX.JO.04.00664.PERM

  JOHNSON COUNTY PUBLIC WORKS   COWTOWN PIPELINE PARTNERS, L.P.     4/29/2008   
  Johnson   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.00665.ROW

  TWO-O-FIVE CORPORATION   COWTOWN PIPELINE PARTNHERS L.P.     5/29/2008     
Johnson   EASEMENT/ROW   4388   290     24740      Cowtown
Pipeline
Partners LP

TX.JO.04.00665.ROW

  TWO-O-FIVE CORPORATION   COWTOWN PIPELINE PARTNERS L.P.     9/23/2008     
Johnson   AMENDMENT   4486   212     44598      Cowtown
Pipeline
Partners LP

TX.JO.04.00666.ROW

  TWO-O-FIVE CORPORATION   COWTOWN PIPELINE PARTNERS L.P.     5/29/2008     
Johnson   EASEMENT/ROW   4388   284     24739      Cowtown
Pipeline
Partners LP

TX.JO.04.00667.ROW

  KENNETH GEORGE AND PATRICIA MAST GEORGE   COWTOWN PIPELINE PARTNERS, L.P.    
7/23/2008      Johnson   EASEMENT/ROW   4419   441     31027      Cowtown
Pipeline
Partners LP

TX.JO.04.00668.ROW

  PATRICIA MAST GEORGE   COWTOWN PIPELINE PARTNERS, L.P.     7/23/2008     
Johnson   EASEMENT/ROW   4419   481     31031      Cowtown
Pipeline
Partners LP

TX.JO.04.00669.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNERS L.P.  
  6/3/2008      Johnson   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.00670.PERM

  JOHNSON COUNTY   COWTOWN PIPELINE PARTNERS L.P.     7/7/2008      Johnson  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.00671.PERM

  JOHNSON COUNTY   COWTOWN PIPELINE PARTNERS L.P.     7/7/2008      Johnson  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.00672.PERM

  JOHNSON COUNTY   COWTOWN PIPELINE PARTNERS L.P.     8/1/2008      Johnson  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.00673.ROW

  ESTATE OF JARRETT WAYNE MATLOCK   COWTOWN PIPELINE PARTNERS L.P.     9/22/2008
     Johnson   EASEMENT/ROW   1486   208     Cowtown
Pipeline
Partners LP

TX.JO.04.00788.ROW

  BUCK CREEK STONE, LTD.   COWTOWN PIPELINE PARTNERS, L.P.     4/5/2012     
Johnson   EASEMENT/ROW         201200009651      Cowtown
Pipeline
Partners LP

TX.JO.04.00792.ROW

  R & R SHAW LTD   COWTOWN PIPELINE PARTNERS L.P.     6/14/2008      Johnson  
EASEMENT/ROW   4388   302     Cowtown
Pipeline
Partners LP

TX.JO.04.00794.ROW

  DEVON GAS SERVICES, L.P.   COWTOWN PIPELINE PARTNERS LP     8/24/2012     
Johnson   EASEMENT/ROW         201200020779      Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.JO.04.00798.SURF

  DEVON GAS SERVICES, L.P.   COWTOWN GAS PROCESSING PARTNERS, LP     8/24/2012
     Johnson   SURFACE AGREEMENT       201200020778   Cowtown
Pipeline
Partners LP

TX.JO.04.00799.ROAD

  DEVON GAS SERVICES, L.P.   COWTOWN GAS PROCESSING PARTNERS LP     8/24/2012   
  Johnson   ROAD EASEMENT       201200020780   Cowtown
Pipeline
Partners LP

TX.JO.04.00800.ROW

  RONNIE L. WEST   SOUTHWESTERN GAS PIPELINE, INC.     7/17/2007      Johnson  
EASEMENT/ROW   4204   171     Cowtown
Pipeline
Partners LP

TX.JO.04.00801.ROW

  BARBARA KING PLETCHER ET AL   SOUTHWESTERN GAS PIPELINE, INC.     10/11/2006
     Johnson   EASEMENT/ROW   3979   1     Cowtown
Pipeline
Partners LP

TX.JO.04.00802.ROW

  JIM PUFF ET UX   SOUTHWESTERN GAS PIPELINE, INC.     8/24/2006      Johnson  
EASEMENT/ROW   3939   67     Cowtown
Pipeline
Partners LP

TX.JO.04.00803.ROW

  LARRY D. MCWILLIAMS ET UX   SOUTHWESTERN GAS PIPELINE, INC.     12/18/2006   
  Johnson   EASEMENT/ROW   3979   48     Cowtown
Pipeline
Partners LP

TX.JO.04.00804.PERM

  TEXAS DEPARTMENT OF TRANSPORATATION (TXDOT)   SOUTHWESTERN GAS PIPELINE, INC  
  12/13/2006      Johnson   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.00805.ROW

  JOHN EDWARD KING   SOUTHWESTERN GAS PIPELINE, INC.     5/13/2008      Johnson
  CONDEMNATION   4360   81     Cowtown
Pipeline
Partners LP

TX.JO.04.00806.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   SOUTHWESTERN GAS PIPELINE, INC.  
  12/13/2006      Johnson   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.00807.ROW

  KASK, LTD.   SOUTHWESTERN GAS PIPELINE, INC.     10/25/2006      Johnson  
EASEMENT/ROW   3939   97     Cowtown
Pipeline
Partners LP

TX.JO.04.00808.ROW

  J.B. MERCER, JR. ET UX   SOUTHWESTERN GAS PIPELINE, INC.     10/21/2005     
Johnson   EASEMENT/ROW   3659   140     Cowtown
Pipeline
Partners LP

TX.JO.04.00809.ROW

  JAMES T. HALL   SOUTHWESTERN GAS PIPELINE, INC.     10/17/2005      Johnson  
EASEMENT/ROW   3659   145     Cowtown
Pipeline
Partners LP

TX.JO.04.00810.ROW

  GLEN R. SCARBROUGH ET UX   SOUTHWESTERN GAS PIPELINE, INC.     10/24/2005     
Johnson   EASEMENT/ROW   3659   150     Cowtown
Pipeline
Partners LP

TX.JO.04.00811.ROW

  IDA C. SEAGO ESTATE   SOUTHWESTERN GAS PIPELINE, INC.     11/8/2005     
Johnson   EASEMENT/ROW   3697   300     Cowtown
Pipeline
Partners LP

TX.JO.04.00812.PERM

  JOHNSON COUNTY   SOUTHWESTERN GAS PIPELINE, INC.     11/23/2005      Johnson  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.00813.ROW

  LBR FAMILY PARTNERSHIP   SOUTHWESTERN GAS PIPELINE, INC.     1/9/2006     
Johnson   EASEMENT/ROW   3853   904     Cowtown
Pipeline
Partners LP

TX.JO.04.00814.ROW

  RONNIE WEST ET UX   SOUTHWESTERN GAS PIPELINE, INC     6/15/2006      Johnson
  EASEMENT/ROW   3846   430     Cowtown
Pipeline
Partners LP

TX.JO.04.00815.ROW

  BOB WEST ET UX   SOUTHWESTERN GAS PIPELINE, INC.     10/27/2005      Johnson  
EASEMENT/ROW   3658   980     Cowtown
Pipeline
Partners LP

TX.JO.04.00816.PERM

  JOHNSON COUNTY   SOUTHWESTERN GAS PIPELINE, INC.     11/22/2005      Johnson  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.00817.ROW

  PAUL ROY KING   SOUTHWESTERN GAS PIPELINE, INC.     11/10/2005      Johnson  
EASEMENT/ROW   3697   295     Cowtown
Pipeline
Partners LP

TX.JO.04.00818.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   SOUTHWESTERN GAS PIPELINE, INC.  
  12/1/2005      Johnson   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.00819.ROW

  DOYLE W. CULP ET UX   SOUTHWESTERN GAS PIPELINE, INC.     5/15/2006     
Johnson   EASEMENT/ROW   3837   919     Cowtown
Pipeline
Partners LP

TX.JO.04.00820.ROW

  C.R. EASON, JR.   SOUTHWESTERN GAS PIPELINE, INC.     4/17/2006      Johnson  
EASEMENT/ROW   3790   615     Cowtown
Pipeline
Partners LP

TX.JO.04.00821.ROW

  DEVON GAS SERVICES, LP   LOUIS DREYFUS PIPELINE, LP     1/8/2007      Johnson
  EASEMENT/ROW   4020   189     Cowtown
Pipeline
Partners LP

TX.JO.04.00822.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   SOUTHWESTERN GAS PIPELINE, INC.  
  12/1/2005      Johnson   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.00823.ROW

  RIVE ENTERPRISES, INC.   SOUTHWESTERN GAS PIPELINE, INC.     5/23/2007     
Johnson   EASEMENT/ROW   4120   618     Cowtown
Pipeline
Partners LP

TX.JO.04.00824.ROW

  ESTATE OF SUE E. MAHAFFEY   SOUTHWESTERN GAS PIPELINE, INC.     11/30/2005   
  Johnson   EASEMENT/ROW   3884   542     Cowtown
Pipeline
Partners LP

TX.JO.04.00825.ROW

  THOMAS L. GUTHRIE ET UX   SOUTHWESTERN GAS PIPELINE, INC.     9/30/2005     
Johnson   EASEMENT/ROW   3658   944     Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.JO.04.00826.ROW

  ESTATE OF SUE E. MAHAFFEY   SOUTHWESTERN GAS PIPELINE, INC.     11/30/2005   
  Johnson   EASEMENT/ROW   3725   991     Cowtown
Pipeline
Partners LP

TX.JO.04.00827.ROW

  JOHN EDWARD KING   SOUTHWESTERN GAS PIPELINE, INC.     1/27/2006      Johnson
  EASEMENT/ROW   3748   173     Cowtown
Pipeline
Partners LP

TX.JO.04.00828.SURF

  JOHN EDWARD KING   SOUTHWESTERN GAS PIPELINE, INC.     1/27/2006      Johnson
  SURFACE AGREEMENT   3748   184     Cowtown
Pipeline
Partners LP

TX.JO.04.00829.ROW

  W.H. WYATT ET UX   SOUTHWESTERN GAS PIPELINE, INC.     2/3/2006      Johnson  
EASEMENT/ROW   3725   944     Cowtown
Pipeline
Partners LP

TX.JO.04.00830.ROW

  CIRCLE R. PARTNERSHIP, LTD.   SOUTHWESTERN GAS PIPELINE, INC.     3/15/2007   
  Johnson   EASEMENT/ROW   4078   165     Cowtown
Pipeline
Partners LP

TX.JO.04.00831.ROW

  BILLY CHARLES HICKEY ET UX   SOUTHWESTERN GAS PIPELINE, INC.     2/14/2005   
  Johnson   EASEMENT/ROW   3735   409     Cowtown
Pipeline
Partners LP

TX.JO.04.00832.ROW

  ESTATE OF SUE E. MAHAFFEY   SOUTHWESTERN GAS PIPELINE, INC.     11/30/2005   
  Johnson   EASEMENT/ROW   3726   1     Cowtown
Pipeline
Partners LP

TX.JO.04.00833.ROW

  J.E. COPPENGER   SOUTHWESTERN GAS PIPELINE, INC.     3/16/2006      Johnson  
EASEMENT/ROW   3804   932     Cowtown
Pipeline
Partners LP

TX.JO.04.00834.ROW

  JAMES L. SUMMERHILL   SOUTHWESTERN GAS PIPELINE, INC.     2/22/2006     
Johnson   EASEMENT/ROW   3748   144     Cowtown
Pipeline
Partners LP

TX.JO.04.00835.ROW

  KENNETH D. KNUDSON ET UX   SOUTHWESTERN GAS PIPELINE, INC.     3/11/2006     
Johnson   EASEMENT/ROW   3755   534     Cowtown
Pipeline
Partners LP

TX.JO.04.00836.ROW

  BILLY CHARLES HICKEY ET UX   SOUTHWESTERN GAS PIPELINE, INC.     2/14/2006   
  Johnson   EASEMENT/ROW   3748   115     Cowtown
Pipeline
Partners LP

TX.JO.04.00837.ROW

  BRETT A. NEILL ET UX   SOUTHWESTERN GAS PIPELINE, INC.     2/14/2006     
Johnson   EASEMENT/ROW   3748   111     Cowtown
Pipeline
Partners LP

TX.JO.04.00838.ROW

  CIRCLE R PARTNERSHIP, LTD.   SOUTHWESTERN GAS PIPELINE, INC.     5/10/2006   
  Johnson   EASEMENT/ROW   3826   242     Cowtown
Pipeline
Partners LP

TX.JO.04.00839.ROW

  BOB WEST ET UX   SOUTHWESTERN GAS PIPELINE, INC.     2/27/2006      Johnson  
EASEMENT/ROW   3748   168     Cowtown
Pipeline
Partners LP

TX.JO.04.00840.ROW

  BOB WEST ET UX   SOUTHWESTERN GAS PIPELINE, INC.     2/3/2006      Johnson  
EASEMENT/ROW   3725   927     Cowtown
Pipeline
Partners LP

TX.JO.04.00841.ROW

  RONNIE WEST ET UX   SOUTHWESTERN GAS PIPELINE, INC.     2/4/2006      Johnson
  EASEMENT/ROW   3725   932     Cowtown
Pipeline
Partners LP

TX.JO.04.00842.ROW

  W.H. WYATT ET UX   SOUTHWESTERN GAS PIPELINE, INC.     2/3/2006      Johnson  
EASEMENT/ROW   3725   940     Cowtown
Pipeline
Partners LP

TX.JO.04.00843.ROW

  SHARON L. MCCAFFITY   SOUTHWESTERN GAS PIPELINE, INC.     9/10/2007     
Johnson   EASEMENT/ROW   4214   233     Cowtown
Pipeline
Partners LP

TX.JO.04.00845.ROW

  W.H. WYATT ET UX   SOUTHWESTERN GAS PIPELINE, INC.     3/3/2006      Johnson  
EASEMENT/ROW   3755   574     Cowtown
Pipeline
Partners LP

TX.JO.04.00846.ROW

  ESTATE OF CLIFTON S. HUTCHISON, DECEASED   SOUTHWESTERN GAS PIPELINE, INC.    
3/8/2006      Johnson   EASEMENT/ROW   3755   579     Cowtown
Pipeline
Partners LP

TX.JO.04.00847.ROW

  RONNIE L. WEST ET UX   SOUTHWESTERN GAS PIPELINE, INC.     4/24/2006     
Johnson   EASEMENT/ROW   3804   914     Cowtown
Pipeline
Partners LP

TX.JO.04.00848.ROW

  LBR FAMILY PARTNERSHIP   SOUTHWESTERN GAS PIPELINE, INC.     4/17/2006     
Johnson   EASEMENT/ROW   3804   919     Cowtown
Pipeline
Partners LP

TX.JO.04.00849.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   SOUTHWESTERN GAS PIPELINE, INC.  
  5/1/2006      Johnson   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.00850.ROW

  GLENN W. HUFFMAN ET UX   SOUTHWESTERN GAS PIPELINE, INC.     6/9/2006     
Johnson   EASEMENT/ROW   3860   840     Cowtown
Pipeline
Partners LP

TX.JO.04.00851.SURF

  RICKY FRAZIER ET UX   SOUTHWESTERN GAS PIPELINE, INC.     3/19/2008     
Johnson   SURFACE AGREEMENT   4345   158     Cowtown
Pipeline
Partners LP

TX.JO.04.00852.ROW

  LBR FAMILY PARTNERSHIP   SOUTHWESTERN GAS PIPELINE, INC.     4/17/2006     
Johnson   EASEMENT/ROW   3804   926     Cowtown
Pipeline
Partners LP

TX.JO.04.00853.ROW

  RICKY FRAZIER ET UX   SOUTHWESTERN GAS PIPELINE, INC.     5/19/2006     
Johnson   EASEMENT/ROW   3826   205     Cowtown
Pipeline
Partners LP

TX.JO.04.00854.ROW

  W.H. WYATT ET UX   SOUTHWESTERN GAS PIPELINE, INC.     5/22/2006      Johnson
  EASEMENT/ROW   3837   900     Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.JO.04.00855.ROW

  RONNIE L. WEST ET UX   SOUTHWESTERN GAS PIPELINE, INC.     4/24/2006     
Johnson   EASEMENT/ROW   3837   911     Cowtown
Pipeline
Partners LP

TX.JO.04.00856.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   SOUTHWESTERN GAS PIPELINE, INC.  
  5/15/2006      Johnson   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.00857.ROW

  BOBBY G. NEWSOM ET UX   SOUTHWESTERN GAS PIPELINE, INC.     4/17/2006     
Johnson   EASEMENT/ROW   3790   606     Cowtown
Pipeline
Partners LP

TX.JO.04.00858.ROW

  R & R SHAW, LTD.   SOUTHWESTERN GAS PIPELINE, INC.     5/5/2006      Johnson  
EASEMENT/ROW   3837   905     Cowtown
Pipeline
Partners LP

TX.JO.04.00859.ROW

  MICHAEL W. BELL ET UX   SOUTHWESTERN GAS PIPELINE, INC.     5/5/2006     
Johnson   EASEMENT/ROW   3837   908     Cowtown
Pipeline
Partners LP

TX.JO.04.00860.ROW

  RONNIE L. WEST ET UX   SOUTHWESTERN GAS PIPELINE, INC.     3/21/2006     
Johnson   EASEMENT/ROW   3780   382     Cowtown
Pipeline
Partners LP

TX.JO.04.00861.ROW

  J.B. MERCER, JR. ET UX   SOUTHWESTERN GAS PIPELINE, INC.     4/17/2006     
Johnson   EASEMENT/ROW   4357   464     Cowtown
Pipeline
Partners LP

TX.JO.04.00861.SURF

  J.B. MERCER, JR. ET UX   SOUTHWESTERN GAS PIPELINE, INC.     4/17/2006     
Johnson   SURFACE AGREEMENT   3860   846     Cowtown
Pipeline
Partners LP

TX.JO.04.00862.ROW

  KATHELIA ANNE VAQUERA ET VIR   SOUTHWESTERN GAS PIPELINE, INC.     4/10/2006
     Johnson   EASEMENT/ROW   3860   849     Cowtown
Pipeline
Partners LP

TX.JO.04.00863.ROW

  WILETA MAE KRETZSCHMAR ET VIR   SOUTHWESTERN GAS PIPELINE, INC.     4/10/2006
     Johnson   EASEMENT/ROW   3860   855     Cowtown
Pipeline
Partners LP

TX.JO.04.00864.ROW

  TONY LYNN NEAL ET UX   SOUTHWESTERN GAS PIPELINE, INC.     4/11/2006     
Johnson   EASEMENT/ROW   3860   852     Cowtown
Pipeline
Partners LP

TX.JO.04.00865.PERM

  JOHNSON COUNTY   SOUTHWESTERN GAS PIPELINE, INC.     4/24/2006      Johnson  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.00866.ROW

  ESTATE OF JOHN H. COKE, DECEASED   SOUTHWESTERN GAS PIPELINE, INC.    
4/24/2006      Johnson   EASEMENT/ROW   3860   974     Cowtown
Pipeline
Partners LP

TX.JO.04.00867.ROW

  ESTATE OF JOHN H. COKE, DECEASED   SOUTHWESTERN GAS PIPELINE, INC.    
4/24/2006      Johnson   EASEMENT/ROW   3860   928     Cowtown
Pipeline
Partners LP

TX.JO.04.00868.PERM

  JOHNSON COUNTY   SOUTHWESTERN GAS PIPELINE, INC.     5/3/2006      Johnson  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.00869.ROW

  ONEAL JOHNSON ET UX   SOUTHWESTERN GAS PIPELINE, INC.     4/17/2006     
Johnson   EASEMENT/ROW   3860   861     Cowtown
Pipeline
Partners LP

TX.JO.04.00870.ROW

  JOHN D. JOHNSON   SOUTHWESTERN GAS PIPELINE, INC.     4/20/2006      Johnson  
EASEMENT/ROW   3860   858     Cowtown
Pipeline
Partners LP

TX.JO.04.00871.ROW

  LYLE T. REAGAN, CURRY H. REAGAN, DEBBIE REAGAN, AND BRENDA REAGAN  
SOUTHWESTERN GAS PIPELINE, INC.     8/3/2006      Johnson   EASEMENT/ROW   3924
  492     Cowtown
Pipeline
Partners LP

TX.JO.04.00872.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   SOUTHWESTERN GAS PIPELINE, INC.  
  8/2/2006      Johnson   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.00873.ROW

  DONALD R. BENNETT ET UX   SOUTHWESTERN GAS PIPELINE, INC.     4/17/2006     
Johnson   EASEMENT/ROW   3882   109     Cowtown
Pipeline
Partners LP

TX.JO.04.00874.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   SOUTHWESTERN GAS PIPELINE, INC.  
  5/10/2007      Johnson   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.00874.PERM

  TXDOT   SOUTHWESTERN GAS PIPELINE INC.     8/23/2007      Johnson  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.00875.ROW

  BARBARA KING PLETCHER ET AL   SOUTHWESTERN GAS PIPELINE, INC.     10/12/2006
     Johnson   EASEMENT/ROW   3979   26     Cowtown
Pipeline
Partners LP

TX.JO.04.00876.ROW

  BOB WEST ET UX   SOUTHWESTERN GAS PIPELINE, INC.     5/23/2006      Johnson  
EASEMENT/ROW   3860   888     Cowtown
Pipeline
Partners LP

TX.JO.04.00877.ROW

  RONNIE L. WEST ET UX   SOUTHWESTERN GAS PIPELINE, INC.     6/1/2006     
Johnson   EASEMENT/ROW   3860   891     Cowtown
Pipeline
Partners LP

TX.JO.04.00878.ROW

  JOHN EDWARD KING   SOUTHWESTERN GAS PIPELINE, INC.     8/4/2010      Johnson  
CONDEMNATION         Cowtown
Pipeline
Partners LP

TX.JO.04.00879.ROW

  ALFRED W. KENNON, JR. ET AL   SOUTHWESTERN GAS PIPELINE, INC.     8/31/2006   
  Johnson   EASEMENT/ROW   3924   700     Cowtown
Pipeline
Partners LP

TX.JO.04.00880.ROW

  W.H. WYATT ET UX   SOUTHWESTERN GAS PIPELINE, INC.     5/22/2006      Johnson
  EASEMENT/ROW   3826   195     Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.JO.04.00881.ROW

  ESTATE OF CLIFTON S. HUTCHISON, DECEASED   SOUTHWESTERN GAS PIPELINE, INC.    
7/12/2006      Johnson   EASEMENT/ROW   3860   932     Cowtown
Pipeline
Partners LP

TX.JO.04.00882.ROW

  OLLIE S. HANNA TRUST   SOUTHWESTERN GAS PIPELINE, INC.     5/12/2006     
Johnson   EASEMENT/ROW   3853   893     Cowtown
Pipeline
Partners LP

TX.JO.04.00883.ROW

  DWIGHT PHILLIPS ET UX   SOUTHWESTERN GAS PIPELINE, INC.     6/16/2006     
Johnson   EASEMENT/ROW   3860   986     Cowtown
Pipeline
Partners LP

TX.JO.04.00884.ROW

  NICK MANUEL ET UX   SOUTHWESTERN GAS PIPELINE, INC.     6/3/2006      Johnson
  EASEMENT/ROW   3853   888     Cowtown
Pipeline
Partners LP

TX.JO.04.00885.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   SOUTHWESTERN GAS PIPELINE, INC.  
  6/19/2006      Johnson   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.00886.ROW

  ROOF ANGLIN STREET DRUG, INC.   SOUTHWESTERN GAS PIPELINE, INC.     5/18/2006
     Johnson   EASEMENT/ROW   3853   901     Cowtown
Pipeline
Partners LP

TX.JO.04.00887.ROW

  BILLY HICKEY ET UX   SOUTHWESTERN GAS PIPELINE, INC.     6/1/2006      Johnson
  EASEMENT/ROW   3860   897     Cowtown
Pipeline
Partners LP

TX.JO.04.00888.ROW

  PHILLIP A. HOY   SOUTHWESTERN GAS PIPELINE, INC.     5/25/2006      Johnson  
EASEMENT/ROW   3860   894     Cowtown
Pipeline
Partners LP

TX.JO.04.00889.ROW

  BILLY HICKEY ET UX   SOUTHWESTERN GAS PIPELINE, INC.     2/14/2005     
Johnson   EASEMENT/ROW   3735   409     Cowtown
Pipeline
Partners LP

TX.JO.04.00890.ROW

  ESTATE OF SUE E. MAHAFFEY   SOUTHWESTERN GAS PIPELINE, INC.     7/31/2006     
Johnson   EASEMENT/ROW   4019   763     Cowtown
Pipeline
Partners LP

TX.JO.04.00891.ROW

  ESTATE OF SUE E. MAHAFFEY   SOUTHWESTERN GAS PIPELINE, INC.     7/31/2006     
Johnson   EASEMENT/ROW   4019   749     Cowtown
Pipeline
Partners LP

TX.JO.04.00893.ROW

  DEVON GAS SERVICES, LP   SOUTHWESTERN GAS PIPELINE, INC.     8/11/2006     
Johnson   EASEMENT/ROW   4204   209     Cowtown
Pipeline
Partners LP

TX.JO.04.00894.ROW

  RONNIE L. WEST ET UX   SOUTHWESTERN GAS PIPELINE, INC.     7/14/2006     
Johnson   EASEMENT/ROW   3860   966     Cowtown
Pipeline
Partners LP

TX.JO.04.00895.ROW

  MICHAEL B. WHITLOCK ET AL   SOUTHWESTERN GAS PIPELINE, INC.     7/11/2006     
Johnson   EASEMENT/ROW   3898   781     Cowtown
Pipeline
Partners LP

TX.JO.04.00896.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   SOUTHWESTERN GAS PIPELINE, INC.  
  7/14/2006      Johnson   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.00897.ROW

  OLIVER E. MEADOWS AND FRANCIS JANE MEADOWS FAMILY TRUST   SOUTHWESTERN GAS
PIPELINE, INC.     7/15/2006      Johnson   EASEMENT/ROW   3898   787    
Cowtown
Pipeline
Partners LP

TX.JO.04.00898.ROW

  T.L. GUTHRIE ET UX   SOUTHWESTERN GAS PIPELINE, INC.     5/18/2007     
Johnson   EASEMENT/ROW   4120   837     Cowtown
Pipeline
Partners LP

TX.JO.04.00899.SURF

  T.L. GUTHRIE ET UX   SOUTHWESTERN GAS PIPELINE, INC.     5/18/2007     
Johnson   SURFACE AGREEMENT   4120   843     Cowtown
Pipeline
Partners LP

TX.JO.04.00900.ROW

  GLENN HUFFMAN ET UX   SOUTHWESTERN GAS PIPELINE, INC.     6/26/2007     
Johnson   EASEMENT/ROW   4332   603     Cowtown
Pipeline
Partners LP

TX.JO.04.00901.ROW

  GLENN HUFFMAN ET UX   SOUTHWESTERN GAS PIPELINE, INC.     6/26/2007     
Johnson   EASEMENT/ROW   4226   36     Cowtown
Pipeline
Partners LP

TX.JO.04.00903.ROW

  GLENN HUFFMAN ET UX   SOUTHWESTERN GAS PIPELINE, INC.     6/26/2007     
Johnson   EASEMENT/ROW   4332   598     Cowtown
Pipeline
Partners LP

TX.JO.04.00904.PERM

  JOHNSON COUNTY   SOUTHWESTERN GAS PIPELINE, INC.     6/11/2007      Johnson  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.00905.SURF

  LBR FAMILY PARTNERSHIP   SOUTHWESTERN GAS PIPELINE, INC.     6/30/2007     
Johnson   SURFACE AGREEMENT   4225   774     Cowtown
Pipeline
Partners LP

TX.JO.04.00906.SURF

  LBR FAMILY PARTNERSHIP   SOUTHWESTERN GAS PIPELINE, INC.     6/30/2007     
Johnson   SURFACE AGREEMENT   4225   777     Cowtown
Pipeline
Partners LP

TX.JO.04.00907.SURF

  CIRCLE R PARTNERSHIP, LTD   SOUTHWESTERN GAS PIPELINE, INC.     7/18/2007     
Johnson   SURFACE AGREEMENT   4225   756     Cowtown
Pipeline
Partners LP

TX.JO.04.00908.SURF

  SHARON L. MCCAFFITY   SOUTHWESTERN GAS PIPELINE, INC.     9/12/2007     
Johnson   SURFACE AGREEMENT   4214   230     Cowtown
Pipeline
Partners LP

TX.JO.04.00909.ROW

  SHARON L. MCCAFFITY   SOUTHWESTERN GAS PIPELINE, INC.     9/10/2007     
Johnson   EASEMENT/ROW   4214   224     Cowtown
Pipeline
Partners LP

TX.JO.04.00910.ROW

  CIRCLE R PARTNERSHIP, LTD.   SOUTHWESTERN GAS PIPELINE, INC.     7/18/2007   
  Johnson   EASEMENT/ROW   4225   863     Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.JO.04.00911.ROW

  CIRCLE R PARTNERSHIP, LTD.   SOUTHWESTERN GAS PIPELINE, INC.     7/18/2007   
  Johnson   EASEMENT/ROW   4214   119     Cowtown
Pipeline
Partners LP

TX.JO.04.00912.ROW

  ALFRED KENNON, JR. ET AL   SOUTHWESTERN GAS PIPELINE, INC.     7/12/2007     
Johnson   EASEMENT/ROW   4214   178     Cowtown
Pipeline
Partners LP

TX.JO.04.00913.ROW

  LLOYD FERRELL FORY ET UX   SOUTHWESTERN GAS PIPELINE, INC.     6/11/2007     
Johnson   EASEMENT/ROW   4193   43     Cowtown
Pipeline
Partners LP

TX.JO.04.00915.ROW

  R & R SHAW, LTD.   SOUTHWESTERN GAS PIPELINE, INC.     7/14/2007      Johnson
  EASEMENT/ROW   4332   803     Cowtown
Pipeline
Partners LP

TX.JO.04.00916.SURF

  LBR PARTNERSHIP   SOUTHWESTERN GAS PIPELINE, INC.     6/30/2007      Johnson  
SURFACE AGREEMENT   4225   780     Cowtown
Pipeline
Partners LP

TX.JO.04.00917.SURF

  LBR PARTNERSHIP   SOUTHWESTERN GAS PIPELINE, INC.     6/30/2007      Johnson  
SURFACE AGREEMENT   4225   783     Cowtown
Pipeline
Partners LP

TX.JO.04.00918.SURF

  LBR PARTNERSHIP   SOUTHWESTERN GAS PIPELINE, INC.     6/30/2007      Johnson  
SURFACE AGREEMENT   4225   786     Cowtown
Pipeline
Partners LP

TX.JO.04.00919.SURF

  RONNIE L. WEST ET UX   SOUTHWESTERN GAS PIPELINE, INC.     7/30/2007     
Johnson   SURFACE AGREEMENT   4214   133     Cowtown
Pipeline
Partners LP

TX.JO.04.00920.ROW

  MATTHEW DEVANEY   SOUTHWESTERN GAS PIPELINE, INC.     10/8/2007      Johnson  
EASEMENT/ROW   4225   970     Cowtown
Pipeline
Partners LP

TX.JO.04.00921.ROW

  MATTHEW DEVANEY   SOUTHWESTERN GAS PIPELINE, INC.     10/8/2007      Johnson  
EASEMENT/ROW   4225   930     Cowtown
Pipeline
Partners LP

TX.JO.04.00922.ROW

  MATTHEW DEVANEY   SOUTHWESTERN GAS PIPELINE, INC.     10/8/2007      Johnson  
EASEMENT/ROW   4225   936     Cowtown
Pipeline
Partners LP

TX.JO.04.00924.ROW

  T.L. GUTHRIE ET UX   SOUTHWESTERN GAS PIPELINE, INC.     9/20/2006     
Johnson   EASEMENT/ROW   3924   727     Cowtown
Pipeline
Partners LP

TX.JO.04.00925.ROW

  T.L. GUTHRIE ET UX   SOUTHWESTERN GAS PIPELINE, INC.     9/6/2006      Johnson
  EASEMENT/ROW   3897   905     Cowtown
Pipeline
Partners LP

TX.JO.04.00926.SURF

  ALFRED W. KENNON, JR. ET AL   SOUTHWESTERN GAS PIPELINE, INC.     7/25/2007   
  Johnson   SURFACE AGREEMENT   4225   771   48017   Cowtown
Pipeline
Partners LP

TX.JO.04.00927.ROW

  ALFRED W. KENNON, JR. ET AL   SOUTHWESTERN GAS PIPELINE, INC.     7/27/2007   
  Johnson   EASEMENT/ROW   4214   255   45605   Cowtown
Pipeline
Partners LP

TX.JO.04.00928.ROW

  ALFRED W. KENNON, JR. ET AL   SOUTHWESTERN GAS PIPELINE, INC.     7/25/2007   
  Johnson   EASEMENT/ROW   4277   885   2751   Cowtown
Pipeline
Partners LP

TX.JO.04.00929.SURF

  ALFRED W. KENNON, JR. ET AL   SOUTHWESTERN GAS PIPELINE, INC.     11/9/2007   
  Johnson   SURFACE AGREEMENT   4277   799   2735   Cowtown
Pipeline
Partners LP

TX.JO.04.00930.ROW

  ALFRED W. KENNON, JR. ET AL   SOUTHWESTERN GAS PIPELINE, INC.     8/30/2007   
  Johnson   EASEMENT/ROW   4277   861   2748   Cowtown
Pipeline
Partners LP

TX.JO.04.00932.ROW

  CIRCLE R PARTNERSHIP, LTD.   SOUTHWESTERN GAS PIPELINE, INC.     9/18/2007   
  Johnson   EASEMENT/ROW   4226   24   48066   Cowtown
Pipeline
Partners LP

TX.JO.04.00933.ROW

  CIRCLE R PARTNERSHIP, LTD.   SOUTHWESTERN GAS PIPELINE, INC.     9/18/2007   
  Johnson   EASEMENT/ROW   4277   914   2755   Cowtown
Pipeline
Partners LP

TX.JO.04.00934.SURF

  CIRCLE R PARTNERSHIP, LTD.   SOUTHWESTERN GAS PIPELINES, INC.     9/18/2007   
  Johnson   SURFACE AGREEMENT   4214   204   45595   Cowtown
Pipeline
Partners LP

TX.JO.04.00935.ROW

  T.L. GUTHRIE ET UX   SOUTHWESTERN GAS PIPELINE, INC.     9/6/2006      Johnson
  EASEMENT/ROW   3897   902   37243   Cowtown
Pipeline
Partners LP

TX.JO.04.00937.ROW

  DEVON GAS SERVICES, LP   SOUTHWESTERN GAS PIPELINE, INC.     1/8/2007     
Johnson   EASEMENT/ROW   4019   745   6492   Cowtown
Pipeline
Partners LP

TX.JO.04.00938.SURF

  ESTATE OF CLIFTON S. HUTCHISON, DECEASED   SOUTHWESTERN GAS PIPELINE, INC.    
1/25/2007      Johnson   SURFACE AGREEMENT   4019   687   6477   Cowtown
Pipeline
Partners LP

TX.JO.04.00939.ROW

  JERRY DON ROBINSON   SOUTHWESTERN GAS PIPELINE, INC.     11/27/2006     
Johnson   EASEMENT/ROW   4019   740   6491   Cowtown
Pipeline
Partners LP

TX.JO.04.00940.ROW

  ROY WILLIAM REITZ, JR.   SOUTHWESTERN GAS PIPELINE, INC.     12/1/2006     
Johnson   EASEMENT/ROW   4019   737   6490   Cowtown
Pipeline
Partners LP

TX.JO.04.00941.ROW

  DEVON GAS SERVICES, LP   SOUTHWESTERN GAS PIPELINE, INC.     7/14/2008     
Johnson   EASEMENT/ROW   4403   986   27894   Cowtown
Pipeline
Partners LP

TX.JO.04.00942.ROW

  RONNIE L. WEST ET UX   SOUTHWESTERN GAS PIPELINE, INC.     1/4/2007     
Johnson   EASEMENT/ROW   4019   813   6502   Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.JO.04.00943.ROW

  ESTATE OF CLIFTON S. HUTCHISON, DECEASED   SOUTHWESTERN GAS PIPELINE, INC.    
1/25/2007      Johnson   EASEMENT/ROW   4078   275   18097   Cowtown
Pipeline
Partners LP

TX.JO.04.00944.ROW

  KELLY DAWN HANNA   SOUTHWESTERN GAS PIPELINE, INC.     12/28/2006      Johnson
  EASEMENT/ROW   4019   810   6501   Cowtown
Pipeline
Partners LP

TX.JO.04.00945.PERM

  JOHNSON COUNTY   SOUTHWESTERN GAS PIPELINE, INC.     1/4/2007      Johnson  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.00946.ROW

  CIRCLE R. PARTNERSHIP, LTD.   SOUTHWESTERN GAS PIPELINE, INC.     3/15/2007   
  Johnson   EASEMENT/ROW   4120   808   26568   Cowtown
Pipeline
Partners LP

TX.JO.04.00948.ROW

  CIRCLE R PARTNERSHIP LTD   SOUTHWESTERN GAS PIPELINE INC.     3/15/2007     
Johnson   EASEMENT/ROW   4120   655   26533   Cowtown
Pipeline
Partners LP

TX.JO.04.00949.ROW

  CHARLES W. HOWELL ET UX   SOUTHWESTERN GAS PIPELINE INC.     6/28/2007     
Johnson   EASEMENT/ROW   4194   76   41510   Cowtown
Pipeline
Partners LP

TX.JO.04.00950.SURF

  ESTATE OF JOHN H. COKE, DECEASED ET AL   SOUTHWESTERN GAS PIPELINE INC.    
10/11/2007      Johnson   SURFACE AGREEMENT   4225   753   48011   Cowtown
Pipeline
Partners LP

TX.JO.04.00951.SURF

  CIRCLE R PARTNERSHIP LTD.   SOUTHWESTERN GAS PIPELINE INC.     3/15/2007     
Johnson   SURFACE AGREEMENT   4225   745   48007   Cowtown
Pipeline
Partners LP

TX.JO.04.00952.SURF

  CIRCLE R. PARTNERSHIP LTD.   SOUTHWESTERN GAS PIPELINE INC.     3/15/2007     
Johnson   SURFACE AGREEMENT   4225   747   48008   Cowtown
Pipeline
Partners LP

TX.JO.04.00953.ROW

  CIRCLE R. PARTNERSHIP LTD.   SOUTHWESTERN GAS PIPELINE INC.     3/15/2007     
Johnson   EASEMENT/ROW   4120   651   26532   Cowtown
Pipeline
Partners LP

TX.JO.04.00954.ROW

  CIRCLE R PARTNERSHIP, LTD.   SOUTHWESTERN GAS PIPELINE INC.     3/15/2007     
Johnson   EASEMENT/ROW   4120   659   26534   Cowtown
Pipeline
Partners LP

TX.JO.04.00955.ROW

  CIRCLE R PARTNERSHIP LTD.   SOUTHWESTERN GAS PIPELINE INC     3/15/2007     
Johnson   EASEMENT/ROW   4225   834   48038   Cowtown
Pipeline
Partners LP

TX.JO.04.00956.SURF

  CIRCLE R PARTNERSHIP LTD.   SOUTHWESTERN GAS PIPELINE INC.     7/31/2008     
Johnson   SURFACE AGREEMENT   4445   489   36321   Cowtown
Pipeline
Partners LP

TX.JO.04.00957.SURF

  CIRCLE R PARTNERSHIP LTD   SOUTHWESTERN GAS PIPELINE INC.     7/31/2008     
Johnson   SURFACE AGREEMENT   4445   486   36320   Cowtown
Pipeline
Partners LP

TX.JO.04.00958.ROW

  CIRCLE R PARTNERSHIP LTD.   SOUTHWESTERN GAS PIPELINE INC.     3/15/2007     
Johnson   EASEMENT/ROW   4120   647   26531   Cowtown
Pipeline
Partners LP

TX.JO.04.00959.ROW

  LBR FAMILY PARTNERSHIP   SOUTHWESTERN GAS PIPELINE INC     1/8/2007     
Johnson   EASEMENT/ROW   4019   699   6480   Cowtown
Pipeline
Partners LP

TX.JO.04.00961.ROW

  LBR FAMILY PARTNERSHIP   SOUTHWESTERN GAS PIPELINE INC     1/8/2007     
Johnson   EASEMENT/ROW   4019   702   6481   Cowtown
Pipeline
Partners LP

TX.JO.04.00962.ROW

  LYLE T. REAGAN ET AL   SOUTHWESTERN GAS PIPELINE INC.     2/13/2007     
Johnson   EASEMENT/ROW   4086   455   19648   Cowtown
Pipeline
Partners LP

TX.JO.04.00963.ROW

  MIKEL LOUIS CONRAD ET UX   SOUTHWESTERN GAS PIPELINE INC.     2/19/2007     
Johnson   EASEMENT/ROW   4086   465   19649   Cowtown
Pipeline
Partners LP

TX.JO.04.00964.PERM

  TXDOT   SOUTHWESTERN GAS PIPELINE INC.     2/8/2007      Johnson  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.00965.ROW

  CHARLES WAYNE HOWELL ET UX   SOUTHWESTERN GAS PIPELINE INC     1/23/2007     
Johnson   EASEMENT/ROW   4086   472   19650   Cowtown
Pipeline
Partners LP

TX.JO.04.00966.ROW

  J.N. ROOF & SONS   SOUTHWESTERN GAS PIPELINE INC     1/18/2007      Johnson  
EASEMENT/ROW   4086   450   19647   Cowtown
Pipeline
Partners LP

TX.JO.04.00966.ROW

  J N ROOF & SONS   SOUTHWESTERN GAS PIPELINE INC     5/22/2012      Johnson  
AMENDMENT       201200011949   Cowtown
Pipeline
Partners LP

TX.JO.04.00967.ROW

  J.N. ROOF & SONS   SOUTHWESTERN GAS PIPELINE INC.     5/30/2007      Johnson  
EASEMENT/ROW   4120   640   26529   Cowtown
Pipeline
Partners LP

TX.JO.04.00968.ROW

  MICHAEL W. BELL ET UX   SOUTHWESTERN GAS PIPELINE INC.     7/30/2007     
Johnson   EASEMENT/ROW   4332   795   13486   Cowtown
Pipeline
Partners LP

TX.JO.04.00969.SURF

  MICHAEL W. BELL ET UX   SOUTHWESTERN GAS PIPELINE INC.     2/1/2007     
Johnson   SURFACE AGREEMENT   4086   477   19651   Cowtown
Pipeline
Partners LP

TX.JO.04.00970.SURF

  MICHAEL W. BELL ET UX   SOUTHWESTERN GAS PIPELINE INC.     7/30/2007     
Johnson   SURFACE AGREEMENT   4332   634   13452   Cowtown
Pipeline
Partners LP

TX.JO.04.00971.ROW

  CIRCLE R PARTNERSHIP, LTD.   SOUTHWESTERN GAS PIPELINE, INC.     3/15/2007   
  Johnson   EASEMENT/ROW   4078   241   18089   Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.JO.04.00972.PERM

  JOHNSON COUNTY   SOUTHWESTERN GAS PIPELINE, INC.     3/14/2007      Johnson  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.00973.ROW

  RONNIE L. WEST ET UX   SOUTHWESTERN GAS PIPELINE, INC.     3/28/2007     
Johnson   EASEMENT/ROW   4078   246   18090   Cowtown
Pipeline
Partners LP

TX.JO.04.00974.ROW

  RONALD D. WEST ET UX   SOUTHWESTERN GAS PIPELINE, INC.     4/19/2007     
Johnson   EASEMENT/ROW   4086   573   19676   Cowtown
Pipeline
Partners LP

TX.JO.04.00975.ROW

  MICHAEL W. BELL ET UX   SOUTHWESTERN GAS PIPELINE, INC.     8/17/2007     
Johnson   EASEMENT/ROW   4332   642   13454   Cowtown
Pipeline
Partners LP

TX.JO.04.00976.ROW

  R & R SHAW, LTD.   SOUTHWESTERN GAS PIPELINE, INC.     8/14/2007      Johnson
  EASEMENT/ROW   4332   637   13453   Cowtown
Pipeline
Partners LP

TX.JO.04.00977.ROW

  STANLEY LEO WITKOWSKI ET UX   SOUTHWESTERN GAS PIPELINE, INC.     8/3/2007   
  Johnson   EASEMENT/ROW   4332   841   13497   Cowtown
Pipeline
Partners LP

TX.JO.04.00978.SURF

  STANLEY LEO WITKOWSKI ET UX   SOUTHWESTERN GAS PIPELINE, INC.     8/15/2007   
  Johnson   SURFACE AGREEMENT   4214   195   45592   Cowtown
Pipeline
Partners LP

TX.JO.04.00979.ROW

  DONALD R. BENNETT ET UX   SOUTHWESTERN GAS PIPELINE, INC.     1/23/2007     
Johnson   EASEMENT/ROW   4019   820   6504   Cowtown
Pipeline
Partners LP

TX.JO.04.00980.ROW

  JIMMY JOE GILLIAM   SOUTHWESTERN GAS PIPELINE, INC.     2/22/2007      Johnson
  EASEMENT/ROW   4120   637   26528   Cowtown
Pipeline
Partners LP

TX.JO.04.00981.ROW

  BOB WEST ET UX   SOUTHWESTERN GAS PIPELINE, INC.     1/31/2007      Johnson  
EASEMENT/ROW   4078   140   18061   Cowtown
Pipeline
Partners LP

TX.JO.04.00982.ROW

  LBR FAMILY PARTNERSHIP   SOUTHWESTERN GAS PIPELINE, INC.     1/26/2007     
Johnson   EASEMENT/ROW   4019   667   6472   Cowtown
Pipeline
Partners LP

TX.JO.04.00983.ROW

  BARBARA KING PLETCHER ET AL   SOUTHWESTERN GAS PIPELINE, INC.     3/15/2007   
  Johnson   EASEMENT/ROW   4120   729   26551   Cowtown
Pipeline
Partners LP

TX.JO.04.00984.ROW

  JIMMY JOE GILLIAM   SOUTHWESTERN GAS PIPELINE, INC.     2/22/2007      Johnson
  EASEMENT/ROW   4078   143   18062   Cowtown
Pipeline
Partners LP

TX.JO.04.00985.ROW

  RONNIE L. WEST ET UX   SOUTHWESTERN GAS PIPELINE, INC.     2/27/2007     
Johnson   EASEMENT/ROW   4078   289   18099   Cowtown
Pipeline
Partners LP

TX.JO.04.00986.ROW

  BOB WEST ET UX   SOUTHWESTERN GAS PIPELINE, INC.     2/26/2007      Johnson  
EASEMENT/ROW   4078   149   18064   Cowtown
Pipeline
Partners LP

TX.JO.04.00987.ROW

  JIMMY JOE GILLIAM   SOUTHWESTERN GAS PIPELINE, INC.     2/22/2007      Johnson
  EASEMENT/ROW   4078   146   18063   Cowtown
Pipeline
Partners LP

TX.JO.04.00988.ROW

  RIVE ENTERPRISES, INC.   SOUTHWESTERN GAS PIPELINE, INC.     4/26/2007     
Johnson   EASEMENT/ROW   4120   816   26570   Cowtown
Pipeline
Partners LP

TX.JO.04.00989.ROW

  RIVE ENTERPRISES, INC.   SOUTHWESTERN GAS PIPELINE, INC.     4/26/2007     
Johnson   EASEMENT/ROW   4120   832   26573   Cowtown
Pipeline
Partners LP

TX.JO.04.00990.ROW

  RIVE ENTERPRISES, INC.   SOUTHWESTERN GAS PIPELINE, INC.     4/26/2007     
Johnson   EASEMENT/ROW   4120   822   26571   Cowtown
Pipeline
Partners LP

TX.JO.04.00991.ROW

  RIVE ENTERPRISES, INC.   SOUTHWESTERN GAS PIPELINE, INC.     4/26/2007     
Johnson   EASEMENT/ROW   4120   827   26572   Cowtown
Pipeline
Partners LP

TX.JO.04.00992.SURF

  ESTATE OF JOHN H. COKE, DECEASED   SOUTHWESTERN GAS PIPELINE, INC.    
5/8/2007      Johnson   SURFACE AGREEMENT   4120   743   26554   Cowtown
Pipeline
Partners LP

TX.JO.04.00993.SURF

  ESTATE OF JOHN H. COKE, DECEASED   SOUTHWESTERN GAS PIPELINE, INC.    
5/8/2007      Johnson   SURFACE AGREEMENT   4120   741   26553   Cowtown
Pipeline
Partners LP

TX.JO.04.00994.ROW

  GEORGE WESLEY MARTI III   SOUTHWESTERN GAS PIPELINE, INC.     5/30/2007     
Johnson   EASEMENT/ROW   4120   681   26541   Cowtown
Pipeline
Partners LP

TX.JO.04.00995.PERM

  JOHNSON COUNTY   SOUTHWESTERN GAS PIPELINE, INC.     4/19/2007      Johnson  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.00996.ROW

  DONALD R. BENNETT ET UX   SOUTHWESTERN GAS PIPELINE, INC.     4/25/2007     
Johnson   EASEMENT/ROW   4194   52   41502   Cowtown
Pipeline
Partners LP

TX.JO.04.00997.ROW

  DONALD R. BENNETT ET UX   SOUTHWESTERN GAS PIPELINE INC     3/23/2007     
Johnson   EASEMENT/ROW   4078   179   18072   Cowtown
Pipeline
Partners LP

TX.JO.04.00998.ROW

  ONEAL JOHNSON   SOUTHWESTERN GAS PIPELINE INC     4/25/2007      Johnson  
EASEMENT/ROW   4086   529   19665   Cowtown
Pipeline
Partners LP

TX.JO.04.00999.ROW

  ESTATE OF JOHN H. COKE ET AL   SOUTHWESTERN GAS PIPELINE INC     5/16/2007   
  Johnson   EASEMENT/ROW   4120   737   26552   Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.JO.04.01002.ROW

  W.H. WYATT ET UX   SOUTHWESTERN GAS PIPELINE, INC.     5/30/2007      Johnson
  EASEMENT/ROW   4120   756   26558   Cowtown
Pipeline
Partners LP

TX.JO.04.01003.ROW

  RONNIE L. WEST ET UX   SOUTHWESTERN GAS PIPELINE, INC.     5/30/2007     
Johnson   EASEMENT/ROW   4120   761   26559   Cowtown
Pipeline
Partners LP

TX.JO.04.01004.ROW

  CIRCLE R PARTNERSHIP, LTD.   SOUTHWESTERN GAS PIPELINE, INC.     3/15/2007   
  Johnson   EASEMENT/ROW   4120   643   26530   Cowtown
Pipeline
Partners LP

TX.JO.04.01005.ROW

  JOHN EDWARD KING   SOUTHWESTERN GAS PIPELINE, INC.     8/19/2008      Johnson
  EASEMENT/ROW   4435   104   34175   Cowtown
Pipeline
Partners LP

TX.JO.04.01005.ROW

  JOHN EDWARD KING   SOUTHWESTERN GAS PIPELINE, INC.     11/4/2008      Johnson
  AMENDMENT   4507   630   49472   Cowtown
Pipeline
Partners LP

TX.JO.04.01006.ROW

  RIVE ENTERPRISES, INC.   SOUTHWESTERN GAS PIPELINE, INC.     5/9/2007     
Johnson   EASEMENT/ROW   4120   780   26563   Cowtown
Pipeline
Partners LP

TX.JO.04.01007.ROW

  RONNIE L. WEST ET UX   SOUTHWESTERN GAS PIPELINE, INC.     5/17/2007     
Johnson   EASEMENT/ROW   4120   789   26565   Cowtown
Pipeline
Partners LP

TX.JO.04.01008.ROW

  JAMES DAVID MCMINN ET UX   SOUTHWESTERN GAS PIPELINE, INC     5/24/2007     
Johnson   EASEMENT/ROW   4120   785   26564   Cowtown
Pipeline
Partners LP

TX.JO.04.01009.ROW

  RIVE ENTERPRISES, INC.   SOUTHWESTERN GAS PIPELINE, INC.     5/9/2007     
Johnson   EASEMENT/ROW   4120   794   26566   Cowtown
Pipeline
Partners LP

TX.JO.04.01010.ROW

  RONNIE L. WEST ET UX   SOUTHWESTERN GAS PIPELINE, INC.     7/6/2007     
Johnson   EASEMENT/ROW   4194   32   41496   Cowtown
Pipeline
Partners LP

TX.JO.04.01011.SURF

  CIRCLE R PARTNERSHIP, LTD.   SOUTHWESTERN GAS PIPELINE, INC.     6/14/2007   
  Johnson   SURFACE AGREEMENT   4225   816   48032   Cowtown
Pipeline
Partners LP

TX.JO.04.01012.SURF

  CIRCLE R PARTNERSHIP, LTD.   SOUTHWESTERN GAS PIPELINE, INC.     6/14/2007   
  Johnson   SURFACE AGREEMENT   4225   813   48031   Cowtown
Pipeline
Partners LP

TX.JO.04.01013.ROW

  RONNIE L. WEST ET UX   SOUTHWESTERN GAS PIPELINE, INC.     5/17/2007     
Johnson   EASEMENT/ROW   4230   31   48696   Cowtown
Pipeline
Partners LP

TX.JO.04.01014.ROW

  JIM PUFF ET UX   SOUTHWESTERN GAS PIPELINE, INC.     7/25/2007      Johnson  
EASEMENT/ROW   4214   212   45598   Cowtown
Pipeline
Partners LP

TX.JO.04.01015.ROW

  WILLIAM BURSEY SR. ET AL   SOUTHWESTERN GAS PIPELINE, INC.     7/19/2007     
Johnson   EASEMENT/ROW   4225   898   48051   Cowtown
Pipeline
Partners LP

TX.JO.04.01016.ROW

  MATTHEW DEVANEY   SOUTHWESTERN GAS PIPELINE INC.     8/6/2007      Johnson  
EASEMENT/ROW   4225   924   48056   Cowtown
Pipeline
Partners LP

TX.JO.04.01017.ROW

  T.E. COX ET UX   SOUTHWESTERN GAS PIPELINE INC.     7/18/2007      Johnson  
EASEMENT/ROW   4225   843   48040   Cowtown
Pipeline
Partners LP

TX.JO.04.01018.ROW

  JIMMY RAY RICH JR.   SOUTHWESTERN GAS PIPELINE INC.     9/17/2007      Johnson
  EASEMENT/ROW   4225   722   48000   Cowtown
Pipeline
Partners LP

TX.JO.04.01019.ROW

  SHARON L. MCCAFFITY   SOUTHWESTERN GAS PIPELINE INC     8/6/2007      Johnson
  EASEMENT/ROW   4225   978   48064   Cowtown
Pipeline
Partners LP

TX.JO.04.01020.PERM

  TXDOT   SOUTHWESTERN GAS PIPELINE INC.     8/29/2007      Johnson  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.01021.ROW

  KENNETH L. DAVIDSON ET UX   SOUTHWESTERN GAS PIPELINE INC     7/27/2007     
Johnson   EASEMENT/ROW   4225   903   48052   Cowtown
Pipeline
Partners LP

TX.JO.04.01022.ROW

  WILLIAM D. RATLIFF III ET AL   SOUTHWESTERN GAS PIPELINE INC.     9/6/2007   
  Johnson   EASEMENT/ROW   4226   1   48065   Cowtown
Pipeline
Partners LP

TX.JO.04.01023.ROW

  TERRY SEAGO SCHULTZ ET AL   SOUTHWESTERN GAS PIPELINE INC.     8/23/2007     
Johnson   EASEMENT/ROW   4225   908   48053   Cowtown
Pipeline
Partners LP

TX.JO.04.01024.ROW

  TERRY SEAGO SCHULTZ ET AL   SOUTHWESTERN GAS PIPELINE INC.     9/23/2007     
Johnson   EASEMENT/ROW   4225   873   48046   Cowtown
Pipeline
Partners LP

TX.JO.04.01025.SURF

  TERRY SEAGO SCHULTZ ET AL   SOUTHWESTERN GAS PIPELINE INC.     8/23/2007     
Johnson   SURFACE AGREEMENT   4214   207   45596   Cowtown
Pipeline
Partners LP

TX.JO.04.01026.SURF

  TERRY SEAGO SCHULTZ ET AL   SOUTHWESTERN GAS PIPELINE INC.     9/23/2007     
Johnson   SURFACE AGREEMENT   4277   974   2767   Cowtown
Pipeline
Partners LP

TX.JO.04.01027.ROW

  BARBARA KING PLETCHER ET AL   SOUTHWESTERN GAS PIPELINE INC.     10/21/2008   
  Johnson   EASEMENT/ROW   4543   472   5772   Cowtown
Pipeline
Partners LP

TX.JO.04.01028.ROW

  SHARON L. MCCAFFITY   SOUTHWESTERN GAS PIPELINE INC.     10/8/2007     
Johnson   EASEMENT/ROW   4225   918   48055   Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.JO.04.01029.PERM

  JOHNSON COUNTY PUBLIC WORKS   SOUTHWESTERN GAS PIPELINE INC.     10/16/2007   
  Johnson   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.01030.PERM

  TXDOT   SOUTHWESTERN GAS PIPELINE INC.     10/18/2007      Johnson  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.01031.ROW

  GAYLAND PUGH ET UX   SOUTHWESTERN GAS PIPELINE INC.     10/15/2007     
Johnson   EASEMENT/ROW   4543   443   5767   Cowtown
Pipeline
Partners LP

TX.JO.04.01032.PERM

  TXDOT   SOUTHWESTERN GAS PIPELINE INC.     11/9/2007      Johnson  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.01033.PERM

  JOHNSON COUNTY   SOUTHWESTERN GAS PIPELINE INC.     10/16/2007      Johnson  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.01034.ROW

  RONNY D. MCPHERSON ET UX   SOUTHWESTERN GAS PIPELINE INC.     10/9/2007     
Johnson   EASEMENT/ROW   4225   730   48001   Cowtown
Pipeline
Partners LP

TX.JO.04.01035.SURF

  RONNY D. MCPHERSON ET UX   SOUTHWESTERN GAS PIPELINE INC.     10/18/2007     
Johnson   SURFACE AGREEMENT   4225   743   48006   Cowtown
Pipeline
Partners LP

TX.JO.04.01036.SURF

  RONNY D. MCPHERSON ET UX   SOUTHWESTERN GAS PIPELINE INC.     10/18/2007     
Johnson   SURFACE AGREEMENT   4225   741   48005   Cowtown
Pipeline
Partners LP

TX.JO.04.01037.ROW

  RONNIE WEST ET UX   SOUTHWESTERN GAS PIPELINE INC.     12/4/2007      Johnson
  EASEMENT/ROW   4277   802   2736   Cowtown
Pipeline
Partners LP

TX.JO.04.01038.SURF

  STANLEY LEO WITKOWSKI ET UX   SOUTHWESTERN GAS PIPELINE, INC.     9/9/2007   
  Johnson   SURFACE AGREEMENT   4214   201   45594   Cowtown
Pipeline
Partners LP

TX.JO.04.01039.SURF

  STANLEY LEO WITKOWSKI ET UX   SOUTHWESTERN GAS PIPELINE, INC.     9/9/2007   
  Johnson   SURFACE AGREEMENT   4214   198   45593   Cowtown
Pipeline
Partners LP

TX.JO.04.01040.SURF

  MICHAEL W. BELL ET UX   SOUTHWESTERN GAS PIPELINE, INC.     9/12/2007     
Johnson   SURFACE AGREEMENT   4332   647   13455   Cowtown
Pipeline
Partners LP

TX.JO.04.01041.SURF

  MICHAEL W. BELL ET UX   SOUTHWESTERN GAS PIPELINE, INC.     9/12/2007     
Johnson   SURFACE AGREEMENT   4332   650   13456   Cowtown
Pipeline
Partners LP

TX.JO.04.01042.SURF

  R & R SHAW, LTD.   SOUTHWESTERN GAS PIPELINE, INC.     9/11/2007      Johnson
  SURFACE AGREEMENT   4214   192   45591   Cowtown
Pipeline
Partners LP

TX.JO.04.01045.ROW

  J.N. ROOF & SONS   SOUTHWESTERN GAS PIPELINE, INC.     10/18/2007      Johnson
  EASEMENT/ROW   4277   919   2756   Cowtown
Pipeline
Partners LP

TX.JO.04.01046.SURF

  LLOYD FERRELL FORY ET UX   SOUTHWESTERN GAS PIPELINE, INC.     10/11/2007     
Johnson   SURFACE AGREEMENT   4225   751   48010   Cowtown
Pipeline
Partners LP

TX.JO.04.01047.ROW

  LLOYD FERRELL FORY ET UX   SOUTHWESTERN GAS PIPELINE, INC.     10/11/2007     
Johnson   EASEMENT/ROW   4225   798   48026   Cowtown
Pipeline
Partners LP

TX.JO.04.01048.ROW

  CHARLES WAYNE HOWELL ET UX   SOUTHWESTERN GAS PIPELINE, INC.     9/30/2008   
  Johnson   EASEMENT/ROW       200900033782   Cowtown
Pipeline
Partners LP

TX.JO.04.01049.ROW

  J.N. ROOF & SONS   SOUTHWESTERN GAS PIPELINE, INC.     10/18/2007      Johnson
  EASEMENT/ROW   4277   930   2758   Cowtown
Pipeline
Partners LP

TX.JO.04.01050.SURF

  PHILLIP A. HOY ET UX   SOUTHWESTERN GAS PIPELINE, INC.     11/7/2007     
Johnson   SURFACE AGREEMENT   4332   691   13465   Cowtown
Pipeline
Partners LP

TX.JO.04.01051.SURF

  BILLY CHARLES HICKEY ET UX   SOUTHWESTERN GAS PIPELINE, INC.     4/1/2009     
Johnson   AMENDMENT   4584   10   13779   Cowtown
Pipeline
Partners LP

TX.JO.04.01051.SURF

  BILLY CHARLES HICKEY ET UX   SOUTHWESTERN GAS PIPELINE, INC.     12/12/2007   
  Johnson   SURFACE AGREEMENT   4332   683   13463   Cowtown
Pipeline
Partners LP

TX.JO.04.01052.ROW

  BILLY CHARLES HICKEY ET UX   SOUTHWESTERN GAS PIPELINE, INC.     12/12/2007   
  Johnson   EASEMENT/ROW   4332   686   13464   Cowtown
Pipeline
Partners LP

TX.JO.04.01053.ROW

  J.N. ROOF & SONS   SOUTHWESTERN GAS PIPELINE, INC.     10/18/2007      Johnson
  EASEMENT/ROW   4277   924   2757   Cowtown
Pipeline
Partners LP

TX.JO.04.01054.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   SOUTHWESTERN GAS PIPELINE, INC.  
  10/23/2007      Johnson   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.01055.SURF

  PHILLIP A. HOY ET UX   SOUTHWESTERN GAS PIPELINE, INC.     11/7/2007     
Johnson   SURFACE AGREEMENT   4332   694   13466   Cowtown
Pipeline
Partners LP

TX.JO.04.01057.SURF

  DONALD R. BENNETT ET UX   SOUTHWESTERN GAS PIPELINE, INC.     1/9/2008     
Johnson   SURFACE AGREEMENT   4332   697   13467   Cowtown
Pipeline
Partners LP

TX.JO.04.01058.SURF

  GEORGE WESLEY MARTI II   SOUTHWESTERN GAS PIPELINE, INC.     12/18/2007     
Johnson   SURFACE AGREEMENT   4278   47   2777   Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.JO.04.01060.SURF

  CIRCLE R PARTNERSHIP, LTD.   SOUTHWESTERN GAS PIPELINE, INC.     1/14/2008   
  Johnson   SURFACE AGREEMENT   4278   91   2786   Cowtown
Pipeline
Partners LP

TX.JO.04.01061.SURF

  STOCKHOME TRADING CORPORATION   SOUTHWESTERN GAS PIPELINE, INC.     3/4/2008
     Johnson   SURFACE AGREEMENT   4332   625   13450   Cowtown
Pipeline
Partners LP

TX.JO.04.01062.ROW

  RONNIE L. WEST ET UX   SOUTHWESTERN GAS PIPELINE, INC.     1/30/2008     
Johnson   EASEMENT/ROW   4332   608   13445   Cowtown
Pipeline
Partners LP

TX.JO.04.01063.SURF

  RONNIE L. WEST ET UX   SOUTHWESTERN GAS PIPELINE, INC.     1/30/2008     
Johnson   SURFACE AGREEMENT   4332   680   13462   Cowtown
Pipeline
Partners LP

TX.JO.04.01064.ROW

  ESTATE OF SUE E. MAHAFFEY   SOUTHWESTERN GAS PIPELINE, INC.     3/31/2008     
Johnson   EASEMENT/ROW   4377   310   22430   Cowtown
Pipeline
Partners LP

TX.JO.04.01065.ROW

  ESTATE OF SUE E. MAHAFFEY   SOUTHWESTERN GAS PIPELINE, INC.     5/19/2008     
Johnson   EASEMENT/ROW   4377   289   22429   Cowtown
Pipeline
Partners LP

TX.JO.04.01066.ROW

  ALFRED W. KENNON, JR. ET AL   SOUTHWESTERN GAS PIPELINE, INC.     2/14/2008   
  Johnson   EASEMENT/ROW   4332   656   13458   Cowtown
Pipeline
Partners LP

TX.JO.04.01067.SURF

  MARY COKE   SOUTHWESTERN GAS PIPELINE, INC.     2/29/2008      Johnson  
SURFACE AGREEMENT   4332   653   13457   Cowtown
Pipeline
Partners LP

TX.JO.04.01069.ROW

  CIRCLE R PARTNERSHIP, LTD.   SOUTHWESTERN GAS PIPELINE, INC.     5/5/2008     
Johnson   EASEMENT/ROW   4405   969   28299   Cowtown
Pipeline
Partners LP

TX.JO.04.01070.ROW

  J.N. ROOF & SONS   SOUTHWESTERN GAS PIPELINE, INC.     4/28/2008      Johnson
  EASEMENT/ROW   4360   557   19109   Cowtown
Pipeline
Partners LP

TX.JO.04.01071.SURF

  STOCKHOME TRADING CORPORATION   SOUTHWESTERN GAS PIPELINE, INC.     4/29/2008
     Johnson   SURFACE AGREEMENT       200900019765   Cowtown
Pipeline
Partners LP

TX.JO.04.01073.ROW

  MATTHEW DEVANEY   SOUTHWESTERN GAS PIPELINE, INC.     6/11/2008      Johnson  
EASEMENT/ROW   4560   246   9130   Cowtown
Pipeline
Partners LP

TX.JO.04.01074.ROW

  WILLIAM R. KORB ESTATE   SOUTHWESTERN GAS PIPELINE, INC.     5/21/2008     
Johnson   EASEMENT/ROW   4405   981   28302   Cowtown
Pipeline
Partners LP

TX.JO.04.01075.ROW

  MATTHEW DEVANEY   SOUTHWESTERN GAS PIPELINE, INC.     7/7/2008      Johnson  
PIPELINE BASE LEASE RIGHTS   4435   177   34187   Cowtown
Pipeline
Partners LP

TX.JO.04.01076.ROW

  RONNIE L. WEST ET UX   SOUTHWESTERN GAS PIPELINE, INC.     5/20/2008     
Johnson   EASEMENT/ROW   4360   536     Cowtown
Pipeline
Partners LP

TX.JO.04.01077.ROW

  DEVON GAS SERVICES, LP   SOUTHWESTERN GAS PIPELINE, INC.     7/14/2008     
Johnson   EASEMENT/ROW   4404   54   27908   Cowtown
Pipeline
Partners LP

TX.JO.04.01078.SURF

  RONNIE L. WEST ET UX   SOUTHWESTERN GAS PIPELINE, INC.     6/11/2008     
Johnson   SURFACE AGREEMENT   4404   57   27909   Cowtown
Pipeline
Partners LP

TX.JO.04.01079.SURF

  RONNIE L. WEST ET UX   SOUTHWESTERN GAS PIPELINE, INC.     6/11/2008     
Johnson   SURFACE AGREEMENT   4404   60   27910   Cowtown
Pipeline
Partners LP

TX.JO.04.01080.SURF

  DEVON GAS SERVICES, LP   SOUTHWESTERN GAS PIPELINE, INC.     7/14/2008     
Johnson   SURFACE AGREEMENT   4404   63   27911   Cowtown
Pipeline
Partners LP

TX.JO.04.01081.ROW

  JOHN EDWARD KING   SOUTHWESTERN GAS PIPELINE, INC.     12/29/2008      Johnson
  EASEMENT/ROW   4543   480   5773   Cowtown
Pipeline
Partners LP

TX.JO.04.01082.ROW

  JACK CLIFTON WALTERS   SOUTHWESTERN GAS PIPELINE, INC.     12/31/2009     
Johnson   EASEMENT/ROW       201000003113   Cowtown
Pipeline
Partners LP

TX.JO.04.01083.ROW

  IV REX RANCH, LTD.   SOUTHWESTERN GAS PIPELINE, INC.     7/12/2011     
Johnson   EASEMENT/ROW       201100018580   Cowtown
Pipeline
Partners LP

TX.JO.04.01084.ROW

  IV REX RANCH, LTD.   SOUTHWESTERN GAS PIPELINE, INC.     3/24/2011     
Johnson   EASEMENT/ROW       201100016568   Cowtown
Pipeline
Partners LP

TX.JO.04.01085.ROW

  IV REX RANCH, LTD.   SOUTHWESTERN GAS PIPELINE, INC.     5/24/2011     
Johnson   EASEMENT/ROW       201100016566   Cowtown
Pipeline
Partners LP

TX.JO.04.01086.ROW

  IV REX RANCH, LTD.   SOUTHWESTERN GAS PIPELINE, INC.     5/24/2011     
Johnson   EASEMENT/ROW       201100016567   Cowtown
Pipeline
Partners LP

TX.JO.04.01087.SURF

  RIVE ENTERPRISES, INC.   SOUTHWESTERN GAS PIPELINE, INC.     10/17/2008     
Johnson   SURFACE AGREEMENT   4507   575   49460   Cowtown
Pipeline
Partners LP

TX.JO.04.01088.ROW

  WILLIAM D. RATLIFF, III ET AL   SOUTHWESTERN GAS PIPELINE, INC.     5/15/2008
     Johnson   EASEMENT/ROW   4377   339   22434   Cowtown
Pipeline
Partners LP

TX.JO.04.01094.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   SOUTHWESTERN GAS PIPELINE, INC.  
  9/4/2012      Johnson   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.JO.04.01095.ROW

  STOCKHOME TRADING CORPORATION   SOUTHWESTERN GAS PIPELINE, INC.     5/31/2012
     Johnson   EASEMENT/ROW       201200014646   Cowtown
Pipeline
Partners LP

TX.JO.04.01096.PERM

  JOHNSON COUNTY   SOUTHWESTERN GAS PIPELINE INC.     6/18/2012      Johnson  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.01097.ROW

  R & R SHAW, LTD.   SOUTHWESTERN GAS PIPELINE, INC.     6/1/2012      Johnson  
EASEMENT/ROW       201200014645   Cowtown
Pipeline
Partners LP

TX.JO.04.01098.ROW

  ESTATE OF JOHN N. ROOF, JR.   SOUTHWESTERN GAS PIPELINE, INC.     5/22/2012   
  Johnson   EASEMENT/ROW       201200011950   Cowtown
Pipeline
Partners LP

TX.JO.04.01099.ROW

  CHARLES D. CLARK ET UX   SOUTHWESTERN GAS PIPELINE, INC.     5/15/2012     
Johnson   EASEMENT/ROW       201200011946   Cowtown
Pipeline
Partners LP

TX.JO.04.01100.ROW

  BARBARA PLETCHER ET AL   SOUTHWESTERN GAS PIPELINE INC.     2/20/2012     
Johnson   EASEMENT/ROW       201200005717   Cowtown
Pipeline
Partners LP

TX.JO.04.01101.ROW

  DWIGHT PHILIPS ET UX   SOUTHWESTERN GAS PIPELINE INC.     5/7/2012     
Johnson   SURFACE AGREEMENT       201200011947   Cowtown
Pipeline
Partners LP

TX.JO.04.01102.ROW

  JACK CLIFTON WALTERS   SOUTHWESTERN GAS PIPELINE INC.     5/7/2012     
Johnson   EASEMENT/ROW       201200011953   Cowtown
Pipeline
Partners LP

TX.JO.04.01103.ROW

  JIM PUFF ET UX   SOUTHWESTERN GAS PIPELINE, INC.     10/17/2011      Johnson  
EASEMENT/ROW       201100026862   Cowtown
Pipeline
Partners LP

TX.JO.04.01104.ROW

  BARBARA KING PLETCHER ET AL   SOUTHWESTERN GAS PIPELINE, INC.     11/2/2011   
  Johnson   EASEMENT/ROW       201100028814   Cowtown
Pipeline
Partners LP

TX.JO.04.01105.ROW

  BARBARA KING PLETCHER ET AL   SOUTHWESTERN GAS PIPELINE, INC.     1/3/2012   
  Johnson   EASEMENT/ROW       201200002113   Cowtown
Pipeline
Partners LP

TX.JO.04.01106.ROW

  BRAD YOUNG TRUST ET AL   SOUTHWESTERN GAS PIPELINE, INC.     2/8/2012     
Johnson   EASEMENT/ROW       201200005715   Cowtown
Pipeline
Partners LP

TX.JO.04.01107.ROW

  BARBARA KING PLETCHER ET AL   SOUTHWESTERN GAS PIPELINE, INC.     11/16/2011
     Johnson   EASEMENT/ROW       2011000028816   Cowtown
Pipeline
Partners LP

TX.JO.04.01108.ROW

  BARBARA KING PLETCHER ET AL   SOUTHWESTERN GAS PIPELINE, INC.     11/2/2011   
  Johnson   EASEMENT/ROW       201100028815   Cowtown
Pipeline
Partners LP

TX.JO.04.01109.ROW

  BARBARA KING PLETCHER ET AL   SOUTHWESTERN GAS PIPELINE, INC.     1/27/2012   
  Johnson   EASEMENT/ROW       201200005714   Cowtown
Pipeline
Partners LP

TX.JO.04.01110.ROAD

  DONALD R. BENNETT ET UX   SOUTHWESTERN GAS PIPELINE, INC.     1/23/2007     
Johnson   ROAD EASEMENT   4194   17   41492   Cowtown
Pipeline
Partners LP

TX.JO.04.01111.ROW

  LBR FAMILY PARTNERSHIP   SOUTHWESTERN GAS PIPELINE, INC.     1/26/2007     
Johnson   EASEMENT/ROW   4019   670   6473   Cowtown
Pipeline
Partners LP

TX.JO.04.01112.SURF

  TERRY SEAGO SCHULTZ ET AL   SOUTHWESTERN GAS PIPELINE, INC.     8/23/2007     
Johnson   SURFACE AGREEMENT   4225   789   48023   Cowtown
Pipeline
Partners LP

TX.JO.04.01113.SURF

  THOMAS L. GUTHRIE ET UX   SOUTHWESTERN GAS PIPELINE, INC.     4/4/2007     
Johnson   SURFACE AGREEMENT   4120   840   26575   Cowtown
Pipeline
Partners LP

TX.JO.04.01114.SURF

  JIM AND JOAN PUFF ET UX   SOUTHWESTERN GAS PIPELINE, INC.     7/25/2007     
Johnson   SURFACE AGREEMENT   4214   218   45599   Cowtown
Pipeline
Partners LP

TX.JO.04.01115.PERM

  JOHNSON COUNTY   SOUTHWESTERN GAS PIPELINE INC.     10/11/2005      Johnson  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.01116.ROW

  J.E. COPPENGER   SOUTHWESTERN GAS PIPELINE INC.     10/24/2005      Johnson  
EASEMENT/ROW   3659   130   39047   Cowtown
Pipeline
Partners LP

TX.JO.04.01117.ROW

  STEVE HARDCASTLE ET UX   SOUTHWESTERN GAS PIPELINE INC.     10/11/2005     
Johnson   EASEMENT/ROW   3658   983   39012   Cowtown
Pipeline
Partners LP

TX.JO.04.01118.PERM

  JOHNSON COUNTY   SOUTHWESTERN GAS PIPELINE INC.     3/14/2006      Johnson  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.JO.04.01120.ROW

  BARBARA PLETCHER ET AL   SOUTHWESTERN GAS PIPELINE INC.     2/22/2012     
Johnson   EASEMENT/ROW       201200005718   Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

File Number   Grantor   Grantee   Agreement Date     County   Agreement Type  
Book   Page   Recording Number   Current Operator

TX.JO.04.00622.ROW

  O'GRADY SIX O RANCH AND CATTLE COMPANY, L.C.   COWTOWN PIPELINE PARTNERS, LP  
  5/30/2006      Somervell   EASEMENT/ROW       46276  

TX.JO.04.00628.ROW

  O'GRADY SIX O RANCH AND CATTLE COMPANY, L.C.   COWTOWN PIPELINE PARTNERS, LP  
  7/31/2006      Somervell   EASEMENT/ROW       20071434  

TX.JO.04.00645.ROW

  O'GRADY SIX O RANCH AND CATTLE COMPANY, L.C.   COWTOWN PIPELINE PARTNERS LP  
  9/19/2007      Somervell   EASEMENT/ROW       20073491   Cowtown
Pipeline
Partners LP

TX.JO.04.00675.ROW

  O'GRADY SIX O RANCH AND CATTLE COMPANY, L.C.   COWTOWN PIPELINE, LP    
1/24/2006      Somervell   EASEMENT/ROW       43388   Cowtown
Pipeline
Partners LP

TX.SO.04.00373.ROW

  SAMMY MCCULLOUGH AND ANN MCCULLOUGH   COWTOWN PIPELINE, LP     12/17/2007     
Somervell   EASEMENT/ROW       20080183   Cowtown
Pipeline
Partners LP

TX.SO.04.00455.ROW

  BOB HARRIS OIL COMPANY   COWTOWN PIPELINE, L.P.     8/19/2008      Somervell  
EASEMENT/ROW       20082572   Cowtown
Pipeline
Partners LP

TX.SO.04.00474.ROW

  BOB HARRIS OIL COMPANY   COWTOWN PIPELINE, L.P.     8/19/2008      Somervell  
EASEMENT/ROW       20082573   Cowtown
Pipeline
Partners LP

TX.SO.04.00475.ROW

  REECE WHITE   COWTOWN PIPELINE PARTNERS, L.P.     8/4/2008      Somervell  
EASEMENT/ROW       20082575   Cowtown
Pipeline
Partners LP

TX.SO.04.00477.ROW

  DONALD TALLMAN   COWTOWN PIPELINE, LP     10/9/2008      Somervell  
EASEMENT/ROW       20091673   Cowtown
Pipeline
Partners LP

TX.SO.04.00478.ROW

  WEST TEXAS DISTRICT CHURCH OF THE NAZARENE   COWTOWN PIPELINE, LP    
10/27/2008      Somervell   EASEMENT/ROW       20083167   Cowtown
Pipeline
Partners LP

TX.SO.04.00480.ROW

  REECE WHITE   COWTOWN PIPELINE PARTNERS, LP     2/10/2007      Somervell  
EASEMENT/ROW       20081710   Cowtown
Pipeline
Partners LP

TX.SO.04.00674.ROW

  S.W. WHITE FARM AND RANCH PROPERTIES L.P.   COWTOWN PIPELINE PARTNERS L.P.    
3/27/2006      Somervell   EASEMENT/ROW       20080993   Cowtown
Pipeline
Partners LP

TX.SO.04.00676.ROW

  UNIMIN TEXAS COMPANY LP   COWTOWN PIPELINE PARTNERS     3/1/2006     
Somervell   EASEMENT/ROW       43386   Cowtown
Pipeline
Partners LP

TX.SO.04.00677.ROW

  SHIRLEY GREGORY   COWTOWN PIPELINE PARTNERS L.P.     1/28/2006      Somervell
  EASEMENT/ROW       43138   Cowtown
Pipeline
Partners LP

TX.SO.04.00678.ROW

  PATMOS VISIONS, LLC   COWTOWN PIPELINE PARTNERS L.P.     2/8/2006     
Somervell   EASEMENT/ROW       43389   Cowtown
Pipeline
Partners LP

TX.SO.04.00679.ROW

  CHEYENNE HILLS/GLEN ROSE 618 LIMITED PARTNERSHIP   COWTOWN PIPELINE PARTNERS
L.P.     2/8/2006      Somervell   EASEMENT/ROW       43390   Cowtown
Pipeline
Partners LP

TX.SO.04.00680.ROW

  DENNIS W. REGER AND CATHERINE R. REGER   COWTOWN PIPELINE PARTNERS L.P.    
2/23/2006      Somervell   EASEMENT/ROW       43387   Cowtown
Pipeline
Partners LP

TX.SO.04.00681.ROW

  C. PHILIP IVES   COWTOWN PIPELINE PARTNERS L.P.     2/23/2006      Somervell  
EASEMENT/ROW       43391   Cowtown
Pipeline
Partners LP

TX.SO.04.00682.ROW

  DALERIE LAMPHERE AND REED LAMPHERE   COWTOWN PIPELINE PARTNERS L.P.    
4/3/2006      Somervell   EASEMENT/ROW       44125   Cowtown
Pipeline
Partners LP

TX.SO.04.00683.ROW

  BETTY CRIGLER   COWTOWN PIPELINE PARTNERS L.P.     3/24/2006      Somervell  
EASEMENT/ROW       44126   Cowtown
Pipeline
Partners LP

TX.SO.04.00684.ROW

  STATE OF TEXAS   COWTOWN PIPELINE PARTNERS L.P.     5/2/2006      Somervell  
LICENSE/PERMIT       44124   Cowtown
Pipeline
Partners LP

TX.SO.04.00685.ROW

  SUNNY LOUISE MCKAY   COWTOWN PIPELINE PARTNERS L.P.     4/12/2006     
Somervell   EASEMENT/ROW       44127   Cowtown
Pipeline
Partners LP

TX.SO.04.00686.ROW

  MARK CRAWFORD AND TEENA CRAWFORD   COWTOWN PIPELINE PARTNERS L.P.    
4/18/2006      Somervell   EASEMENT/ROW       44128   Cowtown
Pipeline
Partners LP

TX.SO.04.00687.ROW

  DURAND PAUL KNOX AND TESSA MIKULENCAK KNOX   COWTOWN PIPELINE PARTNERS L.P.  
  5/7/2006      Somervell   EASEMENT/ROW       44353   Cowtown
Pipeline
Partners LP

TX.SO.04.00688.ROW

  DALE H. MCDOUGALL AND DENISE A. MCDOUGALL   COWTOWN PIPELINE PARTNERS L.P.    
4/20/2006      Somervell   EASEMENT/ROW       44129   Cowtown
Pipeline
Partners LP

TX.SO.04.00689.ROW

  WILLIAM J. O'CONNELL AND ROSANNE T. O'CONNELL   COWTOWN PIPELINE PARTNERS L.P.
    4/6/2006      Somervell   EASEMENT/ROW       44354   Cowtown
Pipeline
Partners LP

TX.SO.04.00690.ROW

  LOVEDA SWAIM   COWTOWN PIPELINE PARTNERS L.P.     4/19/2006      Somervell  
EASEMENT/ROW       44355   Cowtown
Pipeline
Partners LP

TX.SO.04.00691.ROW

  ROBERT M. WILSON AND EMILY R. WILSON   COWTOWN PIPELINE PARTNERS L.P.    
2/8/2006      Somervell   EASEMENT/ROW       43392   Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.SO.04.00692.ROW

  BRENDA RANSOM AND DOUG RANSOM   COWTOWN PIPELINE PARTNERS L.P.     2/6/2006   
  Somervell   EASEMENT/ROW       43393   Cowtown
Pipeline
Partners LP

TX.SO.04.00693.ROW

  JIMMY J. ALLDREDGE AND FREDDA JEAN ALLDREDGE   COWTOWN PIPELINE PARTNERS L.P.
    4/10/2006      Somervell   EASEMENT/ROW       44357   Cowtown
Pipeline
Partners LP

TX.SO.04.00694.ROW

  BILLY BUZAN SAFFER   COWTOWN PIPELINE PARTNERS L.P.     2/7/2006     
Somervell   EASEMENT/ROW       43394   Cowtown
Pipeline
Partners LP

TX.SO.04.00695.ROW

  DON RIDINGS   COWTOWN PIPELINE PARTNERS L.P.     2/14/2006      Somervell  
EASEMENT/ROW       43395   Cowtown
Pipeline
Partners LP

TX.SO.04.00697.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE L.P.    
3/14/2006      Somervell   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.SO.04.00698.ROW

  BENJAMIN L. SMITH AND WIFE JANIS K. SMITH   COWTOWN PIPELINE L.P.    
9/28/2005      Somervell   EASEMENT/ROW       44351   Cowtown
Pipeline
Partners LP

TX.SO.04.00700.PERM

  SOMERVELL COUNTY   COWTOWN PIPE L.P.     4/20/2006      Somervell  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.SO.04.00701.PERM

  SOMERVELL COUNTY   COWTOWN PIPE L.P.     4/20/2006      Somervell  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.SO.04.00702.ROW

  JIMMY LEE RIDDLE AND SARAH RIDDLE   COWTOWN PIPELINE L.P.     10/21/2005     
Somervell   EASEMENT/ROW       44348   Cowtown
Pipeline
Partners LP

TX.SO.04.00703.ROW

  FRANCIS FRY FOR THE FINNEY D. FRY TRUST   COWTOWN PIPELINE L.P.     3/6/2005
     Somervell   EASEMENT/ROW       44349   Cowtown
Pipeline
Partners LP

TX.SO.04.00703.ROW

  FRANCIS FRY FOR THE FINNEY D. FRY TRUST   COWTOWN PIPELINE L.P.     6/30/2006
     Somervell   AMENDMENT       44714   Cowtown
Pipeline
Partners LP

TX.SO.04.00704.ROW

  KENNETH L. FRY AND MARETTA A. FRY   COWTOWN PIPELINE L.P.     3/6/2006     
Somervell   EASEMENT/ROW       44350   Cowtown
Pipeline
Partners LP

TX.SO.04.00705.PERM

  SOMERVELL COUNTY   COWTOWN PIPELINE L.P.     4/20/2006      Somervell  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.SO.04.00706.ROW

  STEVE RANDALL SMITH   COWTOWN PIPELINE L.P.     4/17/2006      Somervell  
EASEMENT/ROW       44352   Cowtown
Pipeline
Partners LP

TX.SO.04.00707.ROW

  JOSE REYES   COWTOWN PIPELINE L.P.     5/9/2006      Somervell   EASEMENT/ROW
      44356   Cowtown
Pipeline
Partners LP

TX.SO.04.00708.ROW

  OTTO RATLIFF AND LAURIE RATLIFF   COWTOWN PIPELINE, L.P.     4/4/2006     
Somervell   EASEMENT/ROW       44715   Cowtown
Pipeline
Partners LP

TX.SO.04.00709.ROW

  GEORGE NODEN   COWTOWN PIPELINE, L.P.     5/9/2006      Somervell  
EASEMENT/ROW       44716   Cowtown
Pipeline
Partners LP

TX.SO.04.00710.ROW

  JAMES M. JOHNSON AND CORBIE C. JOHNSON, POWERS OF ATTY J.M. JOHNSON JR.  
COWTOWN PIPELINE PARTNERS, L.P.     6/30/2006      Somervell   EASEMENT/ROW    
  45964   Cowtown
Pipeline
Partners LP

TX.SO.04.00710.ROW

  JAMES M. JOHNSON AND CORBIE C. JOHNSON, POWERS OF ATTY J.M. JOHNSON JR.  
COWTOWN PIPELINE PARTNERS, L.P.     6/30/2006      Somervell   EASEMENT/ROW  
3974   712   52840   Cowtown
Pipeline
Partners LP

TX.SO.04.00711.ROW

  CYNTHIA L. KINCAID   COWTOWN PIPELINE, L.P.     2/14/2006      Somervell  
EASEMENT/ROW       45444   Cowtown
Pipeline
Partners LP

TX.SO.04.00712.ROW

  THE STATE OF TEXAS   COWTOWN PIPELINE PARTNERS, L.P.     10/12/2006     
Somervell   EASEMENT/ROW       45788   Cowtown
Pipeline
Partners LP

TX.SO.04.00713.ROW

  DOROTHY WALDEN LITTLE AND SHERRY WALKER, ATTORNEY IN FACT   COWTOWN PIPELINE
PARTNERS, L.P.     7/15/2006      Somervell   EASEMENT/ROW       45446   Cowtown
Pipeline
Partners LP

TX.SO.04.00714.ROW

  JIM D. NIXON AND ALYCE NIXON   COWTOWN PIPELINE PARTNERS, L.P.     9/16/2006
     Somervell   EASEMENT/ROW       45443   Cowtown
Pipeline
Partners LP

TX.SO.04.00715.ROW

  ROBERT AND MARGARET KING   COWTOWN PIPELINE PARTNERS, L.P.     1/16/2007     
Somervell   EASEMENT/ROW       20070274   Cowtown
Pipeline
Partners LP

TX.SO.04.00716.ROW

  BENJAMIN L. SMITH AND JANIS K. SMITH   COWTOWN PIPELINE, L.P.     2/5/2007   
  Somervell   EASEMENT/ROW       20070859   Cowtown
Pipeline
Partners LP

TX.SO.04.00717.ROW

  KENNETH S. GEORGE AND PARTICIA M. GEORGE   COWTOWN PIPELINE, L.P.    
2/22/2007      Somervell   EASEMENT/ROW       20070858   Cowtown
Pipeline
Partners LP

TX.SO.04.00719.ROW

  BENJAMIN L. SMITH AND JANIS K. SMITH   COWTOWN PIPELINE, L.P.     4/16/2007   
  Somervell   EASEMENT/ROW       20072295   Cowtown
Pipeline
Partners LP

TX.SO.04.00720.PERM

  SOMERVELL COUNTY COMMISSIONERS COURT   COWTOWN PIPELINE, L.P.     2/2/2007   
  Somervell   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.SO.04.00721.ROW

  JACK MORRIS   COWTOWN PIPELINE, L.P.     1/26/2006      Somervell  
EASEMENT/ROW       20071643   Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.SO.04.00722.ROW

  ANNE I. REEVES INDIVIDUALLY AND AS TRUSTEE OF THE WALTER A. AND ANNE REEVES
LIVING TRUST   COWTOWN PIPELINE PARTNERS, L.P.     1/24/2008      Somervell  
SURFACE AGREEMENT       20080270   Cowtown
Pipeline
Partners LP

TX.SO.04.00723.ROW

  PHIL A. DUGGER   COWTOWN PIPELINE PARTNERS, L.P.     5/23/2008      Somervell
  EASEMENT/ROW       20072327   Cowtown
Pipeline
Partners LP

TX.SO.04.00724.ROW

  JAMES R. HEWLETT   COWTOWN PIPELINE PARTNERS, L.P.     5/21/2008     
Somervell   EASEMENT/ROW       20082330   Cowtown
Pipeline
Partners LP

TX.SO.04.00725.ROW

  THOMAS L. DUGGER AND REBECCA DUGGER   COWTOWN PIPELINE PARTNERS, L.P.    
5/20/2008      Somervell   EASEMENT/ROW       20082329   Cowtown
Pipeline
Partners LP

TX.SO.04.00726.ROW

  DOUGLAS D. DUGGER   COWTOWN PIPELINE PARTNERS, L.P.     5/16/2008     
Somervell   EASEMENT/ROW       20082325   Cowtown
Pipeline
Partners LP

TX.SO.04.00727.ROW

  LINDA R. IVY   COWTOWN PIPELINE PARTNERS, L.P.     7/9/2008      Somervell  
EASEMENT/ROW       20082332   Cowtown
Pipeline
Partners LP

TX.SO.04.00728.ROW

  ROGER LEE ARMSTRONG   COWTOWN PIPELINE PARTNERS, L.P.     8/7/2008     
Somervell   EASEMENT/ROW       20083062   Cowtown
Pipeline
Partners LP

TX.SO.04.00729.ROW

  JIMMY DOYLE BRANHAM   COWTOWN PIPELINE PARTNERS, L.P.     9/8/2008     
Somervell   EASEMENT/ROW       20082905   Cowtown
Pipeline
Partners LP

TX.SO.04.00730.ROW

  JIMMY DOYLE BRANHAM   COWTOWN PIPELINE PARTNERS, L.P.     9/29/2008     
Somervell   SURFACE AGREEMENT       20082904   Cowtown
Pipeline
Partners LP

TX.SO.04.00731.ROW

  REECE WHITE   COWTOWN PIPELINE PARTNERS, L.P.     8/4/2008      Somervell  
SURFACE AGREEMENT       20082576   Cowtown
Pipeline
Partners LP

TX.SO.04.00732.ROW

  JAMES R. HEWLETT   COWTOWN PIPELINE PARTNERS, L.P.     10/2/2008     
Somervell   EASEMENT/ROW       20083063   Cowtown
Pipeline
Partners LP

TX.SO.04.00732.ROW

  DONNAL L. HANKINS AND WIFE, TRACI DENISE HANKINS   COWTOWN     10/6/2008     
Somervell   EASEMENT/ROW       20090150   Cowtown
Pipeline
Partners LP

TX.SO.04.00733.ROW

  JAMES R. HEWLETT   COWTOWN PIPELINE PARTNERS, L.P.     10/2/2008     
Somervell   EASEMENT/ROW       20083063   Cowtown
Pipeline
Partners LP

TX.SO.04.00734.ROW

  LLOYD M. WRIT, JR. AND WIFE, MARY RUTH WIRT   COWTOWN PIPELINE PARTNERS, L.P.
    10/7/2008      Somervell   EASEMENT/ROW       20083309   Cowtown
Pipeline
Partners LP

TX.SO.04.00737.ROW

  BILLY D. STRICKLAND AND WIFE, KAREN STRICKLAND   COWTOWN PIPELINE, L.P.    
6/24/2009      Somervell   AMENDMENT       20091297   Cowtown
Pipeline
Partners LP

TX.SO.04.00737.ROW

  BILLY D. STRICKLAND AND WIFE, KAREN STRICKLAND   COWTOWN PIPELINE, L.P.    
10/9/2008      Somervell   EASEMENT/ROW       20090148   Cowtown
Pipeline
Partners LP

TX.SO.04.00738.ROW

  EDWARD C. HORNICK AND WIFE, DARLA HORNICK   COWTOWN PIPELINE PARTNERS, L.P.  
  10/13/2008      Somervell   EASEMENT/ROW       20083307   Cowtown
Pipeline
Partners LP

TX.SO.04.00739.ROW

  JOHN C. PARKER AND MARY R. PARKER   COWTOWN PIPELINE PARTNERS, L.P.    
10/10/2008      Somervell   EASEMENT/ROW       20090625   Cowtown
Pipeline
Partners LP

TX.SO.04.00740.ROW

  REECE WHITE   COWTOWN PIPELINE PARTNERS, L.P.     6/6/2007      Somervell  
EASEMENT/ROW       20080991   Cowtown
Pipeline
Partners LP

TX.SO.04.00742.ROW

  REECE WHITE   COWTOWN PIPELINE, L.P.     11/3/2005      Somervell  
EASEMENT/ROW       20080992   Cowtown
Pipeline
Partners LP

TX.SO.04.00744.ROW

  THE STATE OF TEXAS   COWTOWN PIPELINE PARTNERS, L.P.     8/6/2008     
Somervell   EASEMENT/ROW       20082189   Cowtown
Pipeline
Partners LP

TX.SO.04.00748.ROW

  INGRAM CONCRETE, LLC   COWTOWN PIPELINE PARTNERS, LP     10/30/2008     
Somervell   EASEMENT/ROW       20083081   Cowtown
Pipeline
Partners LP

TX.SO.04.00749.ROW

  REBECCA BROWN KELLER   COWTOWN PIPELINE PARTNERS, LP     11/25/2008     
Somervell   EASEMENT/ROW       20083168   Cowtown
Pipeline
Partners LP

TX.SO.04.00750.ROW

  SOMERVELL COUNTY   COWTOWN PIPELINE PARTNERS, L.P.     10/13/2008     
Somervell   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.SO.04.00752.ROW

  SOMERVELL COUNTY   COWTOWN PIPELINE PARTNERS, L.P.     10/1/2008     
Somervell   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.SO.04.00753.ROW

  SOMERVELL COUNTY   COWTOWN PIPELINE PARTNERS, L.P.     10/1/2008     
Somervell   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.SO.04.00755.ROW

  JUAN RODRIGUEZ AND MARIA RODRIGUEZ   COWTOWN PIPELINE PARTNERS, LP    
9/9/2009      Somervell   EASEMENT/ROW       20100180   Cowtown
Pipeline
Partners LP

TX.SO.04.00756.ROW

  BARTOLOME R. SANCHEZ AND WISABINA G. SANCHEZ   COWTOWN PIPELINE PARTNERS, LP  
  9/10/2009      Somervell   EASEMENT/ROW       20100179   Cowtown
Pipeline
Partners LP

TX.SO.04.00758.ROW

  DANIEL BUTLER   COWTOWN PIPELINE PARTNERS, LP     10/13/2009      Somervell  
EASEMENT/ROW       20100178   Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.SO.04.00759.ROW

  JOE G. WHITWORTH AND LORETTA I. WHITWORTH   COWTOWN PIPELINE PARTNERS, LP    
12/14/2009      Somervell   EASEMENT/ROW       20100245   Cowtown
Pipeline
Partners LP

TX.SO.04.00760.ROW

  NICKY L. HULSEY II AND TAMMY L. HULSEY   COWTOWN PIPELINE PARTNERS, LP    
12/1/2009      Somervell   EASEMENT/ROW       20100243   Cowtown
Pipeline
Partners LP

TX.SO.04.00761.ROW

  ROBERT D. POLLEY   COWTOWN PIPELINE PARTNERS, LP     12/30/2009      Somervell
  EASEMENT/ROW       20100254   Cowtown
Pipeline
Partners LP

TX.SO.04.00762.ROW

  RONALD SEXTON AND CELINDA SEXTON   COWTOWN PIPELINE PARTNERS, LP    
12/23/2009      Somervell   EASEMENT/ROW       20100246   Cowtown
Pipeline
Partners LP

TX.SO.04.00763.ROW

  RODOLFO O. LOPEZ AND ROSA MARIA LOPEZ   COWTOWN PIPELINE PARTNERS, LP    
12/28/2009      Somervell   EASEMENT/ROW       20100252   Cowtown
Pipeline
Partners LP

TX.SO.04.00764.ROW

  JIMMY D. BRANHAM AND IDA BRANHAM   COWTOWN PIPELINE PARTNERS, LP    
12/17/2010      Somervell   EASEMENT/ROW       20100244   Cowtown
Pipeline
Partners LP

TX.SO.04.00765.ROW

  HAPPY HILLS FARM   COWTOWN PIPELINE PARTNERS, LP     12/31/2009      Somervell
  EASEMENT/ROW       20100251   Cowtown
Pipeline
Partners LP

TX.SO.04.00766.ROW

  CASEY BURCH AND STACIE BURCH   COWTOWN PIPELINE PARTNERS, LP     1/5/2010     
Somervell   EASEMENT/ROW       20100256   Cowtown
Pipeline
Partners LP

TX.SO.04.00767.ROW

  MIGUEL SANCHEZ AND ESPERANZA SANCHEZ   COWTOWN PIPELINE PARTNERS, LP    
1/5/2010      Somervell   EASEMENT/ROW       20100253   Cowtown
Pipeline
Partners LP

TX.SO.04.00768.ROW

  DAVID ARROYOS AND ROSA ARROYOS   COWTOWN PIPELINE PARTNERS, LP     1/4/2010   
  Somervell   EASEMENT/ROW       20100255   Cowtown
Pipeline
Partners LP

TX.SO.04.00770.ROW

  SOMERVELL COUNTY   COWTOWN PIPELINE PARTNERS, L.P.     11/12/2009     
Somervell   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.SO.04.00771.PERM

  SOMERVELL COUNTY   COWTOWN PIPELINE PARTNERS, L.P.     11/12/2009     
Somervell   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.SO.04.00772.PERM

  SOMERVELL COUNTY   COWTOWN PIPELINE PARTNERS, L.P.     12/28/2009     
Somervell   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.SO.04.00773.ROW

  ANITA M. GOFF TRUST   COWTOWN PIPELINE PARTNERS L.P.     1/18/2010     
Somervell   EASEMENT/ROW       20100247   Cowtown
Pipeline
Partners LP

TX.SO.04.00774.ROW

  RONALD SEXTON AND CELINDA SEXTON   COWTOWN PIPELINE PARTNERS L.P.    
1/18/2010      Somervell   EASEMENT/ROW       20100250   Cowtown
Pipeline
Partners LP

TX.SO.04.00776.PERM

  SOMERVELL COUNTY   COWTOWN PIPELINE PARTNERS, L.P.     12/28/2009     
Somervell   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.SO.04.00777.PERM

  SOMERVELL COUNTY   COWTOWN PIPELINE PARTNERS, L.P.     12/28/2009     
Somervell   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.SO.04.00778.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNERS, L.P.  
  12/23/2009      Somervell   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.SO.04.00779.ROW

  QUICKSILVER RESOURCES INC,   COWTOWN PIPELINE PARTNERS L.P.     11/25/2008   
  Somervell   EASEMENT/ROW       20091723   Cowtown
Pipeline
Partners LP

TX.SO.04.00780.ROW

  CANDACE SUZANNE ALLEN GARRETT   COWTOWN PIPELINE PARTNERS, L.P.     4/21/2011
     Somervell   EASEMENT/ROW       20111112   Cowtown
Pipeline
Partners LP

TX.SO.04.00781.ROW

  ANITA M. GOFF TRUST   COWTOWN PIPELINE PARTNERS L.P.     4/25/2011     
Somervell   EASEMENT/ROW       20111113   Cowtown
Pipeline
Partners LP

TX.SO.04.00782.ROW

  ANITA M. GOFF TRUST   COWTOWN PIPELINE PARTNERS L.P.     4/25/2011     
Somervell   EASEMENT/ROW       20111114   Cowtown
Pipeline
Partners LP

TX.SO.04.00783.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNERS, L.P.  
  4/19/2011      Somervell   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

File Number   Grantor   Grantee   Agreement Date     County   Agreement Type  
Book   Page   Recording Number   Current Operator

TX.TA.02.00001.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     10/20/2011      Tarrant
  EASEMENT/ROW       D212035259   Cowtown
Pipeline
Partners LP

TX.TA.02.00002.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     10/20/2011      Tarrant
  EASEMENT/ROW       D212035258   Cowtown
Pipeline
Partners LP

TX.TA.02.00003.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     10/20/2011      Tarrant
  EASEMENT/ROW       D212035257   Cowtown
Pipeline
Partners LP

TX.TA.02.00004.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     10/20/2011      Tarrant
  EASEMENT/ROW       D212035256   Cowtown
Pipeline
Partners LP

TX.TA.02.00005.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     10/20/2011      Tarrant
  EASEMENT/ROW       D212035255   Cowtown
Pipeline
Partners LP

TX.TA.02.00006.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     10/20/2011      Tarrant
  EASEMENT/ROW       D212035254   Cowtown
Pipeline
Partners LP

TX.TA.02.00007.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     10/20/2011      Tarrant
  EASEMENT/ROW       D212035253   Cowtown
Pipeline
Partners LP

TX.TA.02.00008.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     2/1/2011      Tarrant  
EASEMENT/ROW       2012-14697   Cowtown
Pipeline
Partners LP

TX.TA.02.00009.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     1/1/2010      Tarrant  
EASEMENT/ROW       D212035252   Cowtown
Pipeline
Partners LP

TX.TA.02.00010.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     2/1/2011      Tarrant  
EASEMENT/ROW       2012-14696   Cowtown
Pipeline
Partners LP

TX.TA.02.00011.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     2/1/2011      Tarrant  
EASEMENT/ROW       2012-14695   Cowtown
Pipeline
Partners LP

TX.TA.02.00012.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     2/1/2011      Tarrant  
EASEMENT/ROW       2012-14694   Cowtown
Pipeline
Partners LP

TX.TA.02.00013.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     2/1/2011      Tarrant  
EASEMENT/ROW       2012-14693   Cowtown
Pipeline
Partners LP

TX.TA.02.00014.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     2/1/2011      Tarrant  
EASEMENT/ROW       2012-14692   Cowtown
Pipeline
Partners LP

TX.TA.02.00015.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     2/1/2011      Tarrant  
EASEMENT/ROW       2012-14691   Cowtown
Pipeline
Partners LP

TX.TA.02.00016.ROW

  ADL DEVELOPMENT, LP   COWTOWN PIPELINE PARTNERS, LP     1/1/2010      Tarrant
  EASEMENT/ROW       D212035251   Cowtown
Pipeline
Partners LP

TX.TA.02.00017.ROW

  ADL DEVELOPMENT, LP   COWTOWN PIPELINE PARTNERS, LP     1/1/2010      Tarrant
  EASEMENT/ROW       D212035250   Cowtown
Pipeline
Partners LP

TX.TA.02.00018.ROW

  ADL DEVELOPMENT, LP   COWTOWN PIPELINE PARTNERS, LP     1/1/2010      Tarrant
  EASEMENT/ROW       D212035249   Cowtown
Pipeline
Partners LP

TX.TA.02.00019.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     1/1/2010      Tarrant  
EASEMENT/ROW       D212035248   Cowtown
Pipeline
Partners LP

TX.TA.02.00020.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     1/1/2010      Tarrant  
EASEMENT/ROW       D212035247   Cowtown
Pipeline
Partners LP

TX.TA.02.00021.ROW

  ADL DEVELOPMENT, LP   COWTOWN PIPELINE PARTNERS, LP     1/1/2010      Tarrant
  EASEMENT/ROW       D212035246   Cowtown
Pipeline
Partners LP

TX.TA.02.00022.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     1/1/2010      Tarrant  
EASEMENT/ROW       D212035245   Cowtown
Pipeline
Partners LP

TX.TA.02.00023.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     1/1/2010      Tarrant  
EASEMENT/ROW       D212035244   Cowtown
Pipeline
Partners LP

TX.TA.02.00024.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     1/1/2010      Tarrant  
EASEMENT/ROW       D212035243   Cowtown
Pipeline
Partners LP

TX.TA.02.00025.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     1/1/2010      Tarrant  
EASEMENT/ROW       D212035242   Cowtown
Pipeline
Partners LP

TX.TA.02.00026.ROW

  ALLIANCE CENTER WEST ASSOCIATION, INC.   COWTOWN PIPELINE PARTNERS, LP    
1/1/2010      Tarrant   EASEMENT/ROW       D212035241   Cowtown
Pipeline
Partners LP

TX.TA.02.00027.ROW

  ADL DEVELOPMENT, LP   COWTOWN PIPELINE PARTNERS, LP     1/1/2010      Tarrant
  EASEMENT/ROW       D212035240   Cowtown
Pipeline
Partners LP

TX.TA.02.00028.ROW

  ADL DEVELOPMENT, LP   COWTOWN PIPELINE PARTNERS, LP     1/1/2010      Tarrant
  EASEMENT/ROW       D212035239   Cowtown
Pipeline
Partners LP

TX.TA.02.00029.ROW

  ADL DEVELOPMENT, LP   COWTOWN PIPELINE PARTNERS, LP     1/1/2010      Tarrant
  EASEMENT/ROW       D212035238   Cowtown
Pipeline
Partners LP

TX.TA.02.00030.ROW

  ADL DEVELOPMENT, LP   COWTOWN PIPELINE PARTNERS, LP     1/1/2010      Tarrant
  EASEMENT/ROW       D212035237   Cowtown
Pipeline
Partners LP

TX.TA.02.00031.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     2/1/2011      Tarrant  
EASEMENT/ROW       2012-14690   Cowtown
Pipeline
Partners LP

TX.TA.02.00032.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     2/1/2011      Tarrant  
EASEMENT/ROW       2012-14689   Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.TA.02.00033.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     2/1/2011      Tarrant  
EASEMENT/ROW       2012-14699   Cowtown
Pipeline
Partners LP

TX.TA.02.00034.ROW

  EAGLE INCOME PROPERTIES, LP   COWTOWN PIPELINE PARTNERS, LP     2/1/2011     
Tarrant   EASEMENT/ROW       2012-14688   Cowtown
Pipeline
Partners LP

TX.TA.02.00035.ROW

  EAGLE INCOME PROPERTIES, LP   COWTOWN PIPELINE PARTNERS, LP     2/1/2011     
Tarrant   EASEMENT/ROW       2012-14687   Cowtown
Pipeline
Partners LP

TX.TA.02.00036.ROW

  EAGLE INCOME PROPERTIES, LP   COWTOWN PIPELINE PARTNERS, LP     2/1/2011     
Tarrant   EASEMENT/ROW       2012-14686   Cowtown
Pipeline
Partners LP

TX.TA.02.00037.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     2/1/2011      Tarrant  
EASEMENT/ROW       2012-14685   Cowtown
Pipeline
Partners LP

TX.TA.02.00038.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     2/1/2011      Tarrant  
EASEMENT/ROW       2012-14684   Cowtown
Pipeline
Partners LP

TX.TA.02.00039.PERM

  CITY OF HASLET   COWTOWN PIPELINE PARTNERS, L.P.     6/20/2011      Tarrant  
LICENSE/PERMIT       d211212735   Cowtown
Pipeline
Partners LP

TX.TA.02.00040.PERM

  CITY OF HASLET   COWTOWN PIPELINE PARTNERS, L.P.     6/20/2011      Tarrant  
LICENSE/PERMIT       D211212738   Cowtown
Pipeline
Partners LP

TX.TA.02.00041.PERM

  CITY OF HASLET   COWTOWN PIPELINE PARTNERS, L.P.     6/20/2011      Tarrant  
LICENSE/PERMIT       D211212736   Cowtown
Pipeline
Partners LP

TX.TA.02.00042.PERM

  CITY OF HASLET   COWTOWN PIPELINE PARTNERS, L.P.     6/20/2011      Tarrant  
LICENSE/PERMIT       D211212737   Cowtown
Pipeline
Partners LP

TX.TA.02.00043.PERM

  CITY OF HASLET   COWTOWN PIPELINE PARTNERS, L.P.     6/20/2011      Tarrant  
LICENSE/PERMIT       D211212739   Cowtown
Pipeline
Partners LP

TX.TA.02.00057.ROW

  SYNERGY INDUSTRIAL PARK, LTD.   EAGLE MOUNTAIN PIPELINE, LP.     7/12/2005   
  Tarrant   EASEMENT/ROW       D210042819   Cowtown
Pipeline
Partners LP

TX.TA.02.00058.PERM

  BNSF RAILWAY COMPANY   COWTOWN PIPELINE PARTNERS, LP     4/7/2010      Tarrant
  LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.02.00059.PERM

  BNSF RAILWAY COMPANY   COWTOWN PIPELINE PARTNERS, LP     6/9/2010      Tarrant
  LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.02.00061.ROW

  JL STEVENSON CORPORATION   COWTOWN PIPELINE PARTNERS, LP     4/14/2010     
Tarrant   EASEMENT/ROW       D210231968   Cowtown
Pipeline
Partners LP

TX.TA.02.00062.ROW

  PRIMARY REALTY ASSETS, LP   COWTOWN PIPELINE PARTNERS, LP     4/23/2010     
Tarrant   EASEMENT/ROW       D210231972   Cowtown
Pipeline
Partners LP

TX.TA.02.00082.ROW

  TRIPLE "T" FARMS, LTD.   COWTOWN PIPELINE, LP     2/27/2009      Tarrant  
EASEMENT/ROW       D209188718   Cowtown
Pipeline
Partners LP

TX.TA.02.00083.ROW

  FORT WORTH RAILROAD SALVAGE, INC.   COWTOWN PIPELINE, LP     4/9/2009     
Tarrant   EASEMENT/ROW       D209243916   Cowtown
Pipeline
Partners LP

TX.TA.02.00084.ROW

  FW FORT WORTH 109, LP   EAGLE MOUNTAIN PIPELINE COMPANY, LP     2/4/2005     
Tarrant   EASEMENT/ROW       D205055739   Cowtown
Pipeline
Partners LP

TX.TA.02.00085.ROW

  AIL INVESTMENT, LP   CHIEF RESOURCES ALLIANCE PIPELINE, LLC     5/19/2008     
Tarrant   EASEMENT/ROW       D208215308   Cowtown
Pipeline
Partners LP

TX.TA.02.00086.ROW

  SONE K. SANGCHAN   EAGLE MOUNTAIN PIPELINE COMPANY, LP     3/30/2005     
Tarrant   EASEMENT/ROW       D206161681   Cowtown
Pipeline
Partners LP

TX.TA.02.00087.PERM

  CITY OF ARLINGTON   COWTOWN PIPELINE, LP     9/5/2008      Tarrant  
LICENSE/PERMIT       D208463986   Cowtown
Pipeline
Partners LP

TX.TA.02.00088.ROW

  SYNERGY INDUSTRIAL PARK, LTD.   CHIEF OIL & GAS LLC.     10/20/2004     
Tarrant   EASEMENT/ROW       D205055742   Cowtown
Pipeline
Partners LP

TX.TA.02.00089.ROW

  METROPORT CITIES FELLOWSHIP, INC.   EAGLE MOUNTAIN PIPELINE COMPANY, LP.    
1/12/2006      Tarrant   EASEMENT/ROW       D206061770   Cowtown
Pipeline
Partners LP

TX.TA.02.00090.ROW

  METROPORT CITIES FELLOWSHIP, INC.   EAGLE MOUNTAIN PIPELINE COMPANY, L.P.    
1/12/2006      Tarrant   EASEMENT/ROW       D206061771   Cowtown
Pipeline
Partners LP

TX.TA.02.00091.ROW

  KATY ROAD 29 AC, LTD.   EAGLE MOUNTAIN PIPELINE COMPANY LP     4/29/2005     
Tarrant   EASEMENT/ROW       D206119319   Cowtown
Pipeline
Partners LP

TX.TA.02.00092.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   EAGLE MOUNTAIN PIPELINE CO., L.P.
    1/7/2005      Tarrant   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.02.00093.PERM

  TARRANT COUNTY TRANSPORTATION SERVICES DEPARTMENT   EAGLE MOUNTAIN PIPELINE
CO. LTD.     3/6/2006      Tarrant   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.02.00094.PERM

  CITY OF FORT WORTH   CHIEF OIL AND GAS, LLC.     6/16/2004      Tarrant  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.02.00095.ROW

  QUICKSILVER RESOURCES INC.   COWTOWN PIPELINE L.P.     3/10/2009      Tarrant
  EASEMENT/ROW       D209188719   Cowtown
Pipeline
Partners LP

TX.TA.02.00096.PERM

  UNION PACIFIC RAILROAD COMPANY   COWTOWN PIPELINE PARTNERS L.P.     2/23/2007
     Tarrant   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.02.00097.PERM

  UNION PACIFIC RAILROAD COMPANY   COWTOWN PIPELINE PARTNERS L.P.     2/23/2007
     Tarrant   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.02.00098.PERM

  BNSF RAILWAY COMPANY   COWTOWN PIPELINE PARTNERS L.P.     2/22/2010     
Tarrant   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.TA.02.00099.PERM

  BNSF RAILWAY COMPANY   COWTOWN PIPELINE PARTNERS L.P.     4/9/2010     
Tarrant   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.02.00100.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     1/1/2010      Tarrant  
EASEMENT/ROW       D210083608   Cowtown
Pipeline
Partners LP

TX.TA.02.00101.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     1/1/2010      Tarrant  
EASEMENT/ROW       2010-33492   Cowtown
Pipeline
Partners LP

TX.TA.02.00102.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     1/1/2010      Tarrant  
EASEMENT/ROW       2010-33491   Cowtown
Pipeline
Partners LP

TX.TA.02.00103.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     1/1/2010      Tarrant  
EASEMENT/ROW       D210083618   Cowtown
Pipeline
Partners LP

TX.TA.02.00104.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     1/1/2010      Tarrant  
EASEMENT/ROW       D210083607   Cowtown
Pipeline
Partners LP

TX.TA.02.00105.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     1/1/2010      Tarrant  
EASEMENT/ROW       D210083619   Cowtown
Pipeline
Partners LP

TX.TA.02.00106.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     1/1/2010      Tarrant  
EASEMENT/ROW       D210083620   Cowtown
Pipeline
Partners LP

TX.TA.02.00107.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     1/1/2010      Tarrant  
EASEMENT/ROW       D210083609   Cowtown
Pipeline
Partners LP

TX.TA.02.00108.ROW

  ALLIANCE CENTER WEST ASSOCIATION, INC.   COWTOWN PIPELINE PARTNERS, LP    
1/1/2010      Tarrant   EASEMENT/ROW       D210083615   Cowtown
Pipeline
Partners LP

TX.TA.02.00109.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     1/1/2010      Tarrant  
EASEMENT/ROW       D210083614   Cowtown
Pipeline
Partners LP

TX.TA.02.00110.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     1/1/2010      Tarrant  
EASEMENT/ROW       D210083616   Cowtown
Pipeline
Partners LP

TX.TA.02.00111.ROW

  AIL INVESTMENT, LP   COWTOWN PIPELINE PARTNERS, LP     1/1/2010      Tarrant  
EASEMENT/ROW       2010-33493   Cowtown
Pipeline
Partners LP

TX.TA.02.00112.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNERS L.P.  
  4/2/2010      Tarrant   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.02.00113.PERM

  TRINITY RIVER AUTHORITY OF TEXAS   COWTOWN PIPELINE PARTNERS L.P.    
4/19/2010      Tarrant   LICENSE/PERMIT       D210143187   Cowtown
Pipeline
Partners LP

TX.TA.02.00114.ROW

  GEBERT FAMILY PARTNERSHIP L.P.   COWTOWN PIPELINE PARTNERS LP     8/13/2010   
  Tarrant   EASEMENT/ROW       2010-122471   Cowtown
Pipeline
Partners LP

TX.TA.02.00115.PERM

  TARRANT COUNTY TRANSPORTATION SERVICES DEPARTMENT   COWTOWN PIPELINE PARTNERS
L.P.     8/10/2010      Tarrant   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.02.00117.PERM

  CITY OF FORT WORTH   COWTOWN PIPELINE PARTNERS, L.P.     8/18/2010     
Tarrant   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.02.00118.ROW

  GT/OLD DENTON LTD.   COWTOWN PIPELINE PARTNERS LP     6/4/2010      Tarrant  
EASEMENT/ROW       D210231978   Cowtown
Pipeline
Partners LP

TX.TA.02.00119.ROW

  QUICKSILVER RESOURCES INC.   COWTOWN PIPELINE PARTNERS L.P.     9/7/2010     
Tarrant   EASEMENT/ROW       D210270550   Cowtown
Pipeline
Partners LP

TX.TA.02.00120.PERM

  TARRANT COUNTY TRANSPORTATION SERVICES DEPARTMENT   COWTOWN PIPELINE PARTNERS
L.P.     9/17/2010      Tarrant   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.02.00121.PERM

  TARRANT COUNTY TRANSPORTATION SERVICES DEPARTMENT   COWTOWN PIPELINE PARTNERS
L.P.     9/14/2010      Tarrant   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.02.00122.ROW

  MARK J. DAVIS   COWTOWN PIPELINE PARTNERS LP     3/11/2011      Tarrant  
EASEMENT/ROW       D211128505   Cowtown
Pipeline
Partners LP

TX.TA.02.00123.PERM

  CITY OF FORT WORTH   COWTOWN PIPELINE PARTNERS LP     3/16/2011      Tarrant  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.02.00124.PERM

  CITY OF FORT WORTH   COWTOWN PIPELINE PARTNERS LP     3/16/2011      Tarrant  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.02.00125.PERM

  CITY OF FORT WORTH   COWTOWN PIPELINE PARTNERS LP     8/28/2012      Tarrant  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.02.00125.PERM

  CITY OF FORT WORTH   COWTOWN PIPELINE PARTNERS LP     12/1/2010      Tarrant  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.02.00126.ROW

  ONCOR ELECTRIC DELIVERY COMPANY LLC   QUICKSILVER RESOURCES INC.     3/30/2011
     Tarrant   EASEMENT/ROW       D211110846   Cowtown
Pipeline
Partners LP

TX.TA.02.00127.PERM

  TARRANT COUNTY TRANSPORTATION SERVICES DEPARTMENT   QUICKSILVER RESOURCES INC.
    5/20/2011      Tarrant   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.02.00128.PERM

  TARRANT COUNTY TRANSPORTATION SERVICES DEPARTMENT   QUICKSILVER RESOURCES INC.
    5/20/2011      Tarrant   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.02.00129.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNERS, LP    
5/6/2011      Tarrant   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.02.00130.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNERS, LP    
5/6/2011      Tarrant   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.02.00131.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNERS, LP    
5/6/2011      Tarrant   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.TA.02.00132.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNERS, LP    
4/4/2011      Tarrant   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.02.00133.PERM

  CITY OF FORT WORTH   COWTOWN PIPELINE PARTNERS LP     8/26/2010      Tarrant  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.02.00134.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNERS, LP    
6/17/2010      Tarrant   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.02.00136.PERM

  BNSF RAILWAY COMPANY   COWTOWN PIPELINE PARTNERS L.P.     2/14/2012     
Tarrant   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.02.00137.PERM

  BNSF RAILWAY COMPANY   COWTOWN PIPELINE PARTNERS L.P.     2/14/2012     
Tarrant   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.02.00138.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNERS, LP    
6/22/2011      Tarrant   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.02.00139.PERM

  CITY OF FORT WORTH   COWTOWN PIPELINE PARTNERS LP     5/2/2011      Tarrant  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.02.00147.ROW

  TRANSCONTINENTAL REALTY INVESTORS, INC.   COWTOWN PIPELINE PARTNERS L.P.    
5/14/2010      Tarrant   EASEMENT/ROW       D210231980   Cowtown
Pipeline
Partners LP

TX.TA.02.00148.ROW

  RWJ REALTY, LLC   COWTOWN PIPELINE PARTNERS L.P.     5/10/2010      Tarrant  
EASEMENT/ROW       D210231970   Cowtown
Pipeline
Partners LP

TX.TA.02.00149.ROW

  BEAR CREEK PLAZA LTD., A TEXAS LIMITED PARTNERSHIP   COWTOWN PIPELINE PARTNERS
LP     6/4/2010      Tarrant   EASEMENT/ROW       D210231976   Cowtown
Pipeline
Partners LP

TX.TA.03.00001.DEED

  COWTOWN PIPELINE PARTNERS L.P.   COWTOWN PIPELINE L.P.     6/20/2007     
Tarrant   DEED       D207220854   Cowtown
Pipeline
Partners LP

TX.TA.03.00002.LSE

  LAR MHP HOLDINGS LP   COWTOWN PIPELINE L.P.     1/3/2008      Tarrant   LEASE
      D208013952   Cowtown
Pipeline
Partners LP

TX.TA.03.00003.ROW

  OAKRIDGE SCHOOL, INC.   COWTOWN PIPELINE PARTNERS, L.P.     4/27/2009     
Tarrant   AMENDMENT       D209132290   Cowtown
Pipeline
Partners LP

TX.TA.03.00003.ROW

  OAKRIDGE SCHOOL, INC.   COWTOWN PIPELINE PARTNERS, L.P.     6/23/2008     
Tarrant   EASEMENT/ROW       D208243759   Cowtown
Pipeline
Partners LP

TX.TA.03.00004.ROW

  ARLINGTON INDEPENDENT SCHOOL DISTRICT   COWTOWN PIPELINE PARTNERS L.P.    
4/22/2010      Tarrant   AMENDMENT       D210103479   Cowtown
Pipeline
Partners LP

TX.TA.03.00004.ROW

  ARLINGTON INDEPENDENT SCHOOL DISTRICT   COWTOWN PIPELINE PARTNERS L.P.    
5/3/2007      Tarrant   EASEMENT/ROW       D207161050   Cowtown
Pipeline
Partners LP

TX.TA.03.00005.ROW

  303 JOINT VENTURE   COWTOWN PIPELINE PARTNERS L.P.     5/10/2007      Tarrant
  EASEMENT/ROW       D208092595   Cowtown
Pipeline
Partners LP

TX.TA.03.00006.ROW

  DAN DIPERT TRAVEL SERVICES, INC.   COWTOWN PIPELINE PARTNERS L.P.    
3/21/2008      Tarrant   EASEMENT/ROW       D208106476   Cowtown
Pipeline
Partners LP

TX.TA.03.00007.ROW

  ONCOR ELECTRIC DELIVERY COMPANY   COWTOWN PIPELINE PARTNERS, LP     5/23/2007
     Tarrant   EASEMENT/ROW       D207217422   Cowtown
Pipeline
Partners LP

TX.TA.03.00008.ROW

  UNIVISION RADIO BROADCASTING TEXAS, L.P.   COWTOWN PIPELINE PARTNERS L.P.    
5/1/2009      Tarrant   AMENDMENT       D209139759   Cowtown
Pipeline
Partners LP

TX.TA.03.00008.ROW

  UNIVISION RADIO BROADCASTING TEXAS, L.P.   COWTOWN PIPELINE PARTNERS L.P    
6/5/2007      Tarrant   EASEMENT/ROW       D207217424   Cowtown
Pipeline
Partners LP

TX.TA.03.00009.ROW

  LOLA C. VECERA   COWTOWN PIPELINE PARTNERS L.P.     6/1/2007      Tarrant  
EASEMENT/ROW       D207217426   Cowtown
Pipeline
Partners LP

TX.TA.03.00010.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNERS, LP    
4/25/2007      Tarrant   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.03.00011.ROW

  CYNTHIA ANN EVANS ESTES   COWTOWN PIPELINE LP.     7/27/2007      Tarrant  
EASEMENT/ROW       D207295242   Cowtown
Pipeline
Partners LP

TX.TA.03.00012.ROW

  JULIUS O'NEAL BELL, VIKKI ELAINE BELL, TROYLAN ANN BELL   COWTOWN PIPELINE LP.
    6/27/2007      Tarrant   EASEMENT/ROW       D207334248   Cowtown
Pipeline
Partners LP

TX.TA.03.00013.ROW

  BOSWELL DEVELOPMENT COMPANY   COWTOWN PIPELINE PARTNERS, L.P.     6/19/2007   
  Tarrant   EASEMENT/ROW       D207285909   Cowtown
Pipeline
Partners LP

TX.TA.03.00014.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNERS, L.P.  
  4/19/2007      Tarrant   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.03.00015.ROW

  VIVIENNE BOSWELL WILLIAMS, DONALD EARLE WILLIAMS, JR., LISA BOSWELL WILLIAMS
DIFFLEY, LESLIE VIVIEN WILLIAMS SUMMERS, AND PATRICIA LYNN WILLIAMS   COWTOWN
PIPELINE PARTNERS, L.P.     8/16/2007      Tarrant   EASEMENT/ROW      
D207298735   Cowtown
Pipeline
Partners LP

TX.TA.03.00016.ROW

  WILLIE STRAWTHER   COWTOWN PIPELINE LP.     8/24/2007      Tarrant  
EASEMENT/ROW       D207334250   Cowtown
Pipeline
Partners LP

TX.TA.03.00017.ROW

  EXTEX LAPORT, LIMITED PARTNERSHIP   COWTOWN PIPELINE LP     8/30/2007     
Tarrant   EASEMENT/ROW       D207348996   Cowtown
Pipeline
Partners LP

TX.TA.03.00018.ROW

  BILLIE B. MOSITES TRUST   COWTOWN PIPELINE L.P.     10/10/2007      Tarrant  
EASEMENT/ROW       D207378536   Cowtown
Pipeline
Partners LP

TX.TA.03.00018.ROW

  BILLIE B. MOSITES TRUST   COWTOWN PIPELINE L.P.     11/30/2007      Tarrant  
AMENDMENT       D207432224   Cowtown
Pipeline
Partners LP

TX.TA.03.00019.ROW

  KEITH A. KIDWELL   COWTOWN PIPELINE LP     10/12/2007      Tarrant  
EASEMENT/ROW       D207367967   Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.TA.03.00020.ROW

  HAZEL LEWIS WILTZ   COWTOWN PIPELINE L.P.     11/13/2007      Tarrant  
EASEMENT/ROW       D207406410   Cowtown
Pipeline
Partners LP

TX.TA.03.00021.ROW

  MICHAEL C. OLCOTT   COWTOWN PIPELINE LP     5/14/2008      Tarrant   AMENDMENT
      D208186904   Cowtown
Pipeline
Partners LP

TX.TA.03.00021.ROW

  MICHAEL C. OLCOTT   COWTOWN PIPELINE LP     10/1/2007      Tarrant  
EASEMENT/ROW       D207367971   Cowtown
Pipeline
Partners LP

TX.TA.03.00022.ROW

  MARY S. OLCOTT   COWTOWN PIPELINE LP     4/22/2008      Tarrant   AMENDMENT  
    D208186900   Cowtown
Pipeline
Partners LP

TX.TA.03.00022.ROW

  MARY S. OLCOTT   COWTOWN PIPELINE LP     10/4/2007      Tarrant   EASEMENT/ROW
      D207367969   Cowtown
Pipeline
Partners LP

TX.TA.03.00023.ROW

  OLIN W. GIBBINS   COWTOWN PIPELINE LP     9/18/2007      Tarrant  
EASEMENT/ROW       D207348993   Cowtown
Pipeline
Partners LP

TX.TA.03.00024.ROW

  CECIL SANDERLIN   COWTOWN PIPELINE L.P.     9/26/2007      Tarrant  
EASEMENT/ROW       D207348994   Cowtown
Pipeline
Partners LP

TX.TA.03.00025.ROW

  ELAINE HENDERSON   COWTOWN PIPELINE L.P.     10/10/2007      Tarrant  
EASEMENT/ROW       D207367965   Cowtown
Pipeline
Partners LP

TX.TA.03.00026.ROW

  WHIZ-Q STONE   COWTOWN PIPELINE LP     1/17/2008      Tarrant   AMENDMENT    
  D208020041   Cowtown
Pipeline
Partners LP

TX.TA.03.00026.ROW

  WHIZ-Q INC.   COWTOWN PIPELINE LP     11/7/2007      Tarrant   EASEMENT/ROW  
    D207406413   Cowtown
Pipeline
Partners LP

TX.TA.03.00028.ROW

  ANCIENT OAKS, LTD.   COWTOWN PIPELINE L.P.     11/21/2007      Tarrant  
EASEMENT/ROW       D207430955   Cowtown
Pipeline
Partners LP

TX.TA.03.00029.ROW

  WATERVIEW ESTATES NORTH LP   COWTOWN PIPELINE L.P.     1/16/2008      Tarrant
  AMENDMENT       D208019648   Cowtown
Pipeline
Partners LP

TX.TA.03.00029.ROW

  WATERVIEW ESTATES NORTH LP   COWTOWN PIPELINE L.P.     11/7/2007      Tarrant
  EASEMENT/ROW       D207406414   Cowtown
Pipeline
Partners LP

TX.TA.03.00030.ROW

  THE ESTATE OF C. F. MULLINIX   COWTOWN PIPELINE L.P.     12/3/2007     
Tarrant   EASEMENT/ROW       D207455787   Cowtown
Pipeline
Partners LP

TX.TA.03.00031.ROW

  THE MORROW FAMILY TRUST   COWTOWN PIPELINE LP     11/26/2007      Tarrant  
EASEMENT/ROW       D207430954   Cowtown
Pipeline
Partners LP

TX.TA.03.00032.ROW

  LEWIS & ASSOCIATES REALTORS, INC   COWTOWN PIPELINE L.P.     1/11/2007     
Tarrant   EASEMENT/ROW       D208013953   Cowtown
Pipeline
Partners LP

TX.TA.03.00033.ROW

  THELMA MULLINIX ESTATE   COWTOWN PIPELINE L.P.     11/29/2007      Tarrant  
EASEMENT/ROW       D207455789   Cowtown
Pipeline
Partners LP

TX.TA.03.00034.ROW

  OAK CREEK HOUSING PROPERTIES, LP, A TEXAS LIMITED PARTNERSHIP   COWTOWN
PIPELINE, LP, A TEXAS LIMITED PARTNERSHIP     12/20/2007      Tarrant  
EASEMENT/ROW       D207455784   Cowtown
Pipeline
Partners LP

TX.TA.03.00035.ROW

  TECHLINE, INC.   COWTOWN PIPELINE L.P.     12/10/2007      Tarrant  
EASEMENT/ROW       D207455783   Cowtown
Pipeline
Partners LP

TX.TA.03.00036.ROW

  CITY OF FORT WORTH   COWTOWN PIPELINE L.P.     1/16/2008      Tarrant  
EASEMENT/ROW       D208025886   Cowtown
Pipeline
Partners LP

TX.TA.03.00037.ROW

  CITY OF FORT WORTH   COWTOWN PIPELINE L.P.     1/22/2008      Tarrant  
EASEMENT/ROW       D208025884   Cowtown
Pipeline
Partners LP

TX.TA.03.00038.ROW

  LAR MHP HOLDINGS LP   COWTOWN PIPELINE L.P.     12/20/2007      Tarrant  
EASEMENT/ROW       D208013951   Cowtown
Pipeline
Partners LP

TX.TA.03.00039.PERM

  CITY OF FORT WORTH   COWTOWN PIPELINE PARTNERS LP     3/13/2008      Tarrant  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.03.00040.ROW

  QUICKSILVER RESOURCES INC, & MARSHALL R. YOUNG OIL COMPANY   COWTOWN PIPELINE
PARTNERS LP     6/3/2008      Tarrant   EASEMENT/ROW       D208214148   Cowtown
Pipeline
Partners LP

TX.TA.03.00041.PERM

  CITY OF FORT WORTH   COWTOWN PIPELINE PARTNERS LP     7/15/2009      Tarrant  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.03.00042.PERM

  CITY OF FORT WORTH   COWTOWN PIPELINE PARTNERS LP     7/15/2009      Tarrant  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.03.00043.PERM

  TRINITY RIVER AUTHORITY OF TEXAS   COWTOWN PIPELINE PARTNERS L.P.    
5/21/2010      Tarrant   LICENSE/PERMIT       D210143185   Cowtown
Pipeline
Partners LP

TX.TA.03.00044.ROW

  MARY SUSAN OLCOTT   COWTOWN PIPELINE PARTNERS, LP.     7/16/2010      Tarrant
  EASEMENT/ROW       D210270555   Cowtown
Pipeline
Partners LP

TX.TA.03.00045.PERM

  TEXAS DEPARTMENT OF TRANSPORTATION (TXDOT)   COWTOWN PIPELINE PARTNERS, L.P.  
  3/2/2010      Tarrant   LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.03.00046.ROW

  QUICKSILVER RESOURCES INC.   COWTOWN PIPELINE PARTNERS L.P.     9/27/2010     
Tarrant   EASEMENT/ROW       D210237214   Cowtown
Pipeline
Partners LP

TX.TA.03.00047.ROW

  MARY S. OLCOTT   COWTOWN PIPELINE PARTNERS L.P.     9/15/2010      Tarrant  
EASEMENT/ROW       D210270551   Cowtown
Pipeline
Partners LP

TX.TA.03.00048.PERM

  CITY OF FORT WORTH   COWTOWN PIPELINE PARTNERS LP     8/26/2010      Tarrant  
LICENSE/PERMIT         Cowtown
Pipeline
Partners LP

TX.TA.03.00049.ROAD

  QUICKSILVER RESOURCES INC.   COWTOWN PIPELINE PARTNERS L.P.     9/28/2010     
Tarrant   ROAD EASEMENT       D210239366   Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

TX.TA.03.00050.ROW

  WHIZ-Q INC.   QUICKSILVER RESOURCES, INC.     10/20/2010      Tarrant  
EASEMENT/ROW       D210285003   Cowtown
Pipeline
Partners LP

TX.TA.03.00052.ROW

  JSCP PARTNERS, L.P.   COWTOWN PIPELINE, L.P.     9/2/2008      Tarrant  
EASEMENT/ROW       D208361851   Cowtown
Pipeline
Partners LP

TX.TA.03.00053.ROW

  WATERVIEW ESTATES NORTH, LP   COWTOWN PIPELINE, LP     3/26/2010      Tarrant
  EASEMENT/ROW       D210111280   Cowtown
Pipeline
Partners LP

TX.TA.03.00054.ROW

  QUICKSILVER RESOURCES INC.   COWTOWN PIPELINE, LP     3/10/2009      Tarrant  
EASEMENT/ROW       D209132287   Cowtown
Pipeline
Partners LP

TX.TA.03.00055.ROW

  SOUTHEASTERN FREIGHT LINES INC.   COWTOWN PIPELINE PARTNERS L.P.     3/5/2010
     Tarrant   EASEMENT/ROW       D210231966   Cowtown
Pipeline
Partners LP

TX.TA.03.00056.ROW

  WINSTON ELECTRIC L.P.   COWTOWN PIPELINE PARTNERS, L.P.     3/8/2010     
Tarrant   EASEMENT/ROW       D210231974   Cowtown
Pipeline
Partners LP

TX.TA.03.00057.ROW

  MICHAEL C. OLCOTT   COWTOWN PIPELINE, L.P.     5/14/2008      Tarrant  
EASEMENT/ROW       D208186906   Cowtown
Pipeline
Partners LP

TX.TA.03.00058.ROW

  MARY SUSAN OLCOTT   COWTOWN PIPELINE, L.P.     4/22/2008      Tarrant  
EASEMENT/ROW       D208186902   Cowtown
Pipeline
Partners LP

TX.TA.03.00059.ROW

  TEXAS MIDSTREAM GAS SERVICES, LLC   COWTOWN PIPELINE, LP     6/20/2008     
Tarrant   EASEMENT/ROW       D208335033   Cowtown
Pipeline
Partners LP

TX.TA.03.00060.ROW

  WATERVIEW ESTATES, LP   COWTOWN PIPELINE PARTNERS, LP     3/26/2010     
Tarrant   EASEMENT/ROW       D210111281   Cowtown
Pipeline
Partners LP

TX.TA.03.00061.ROW

  ONCOR ELECTRIC DELIVERY COMPANY LLC   COWTOWN PIPELINE LP     6/24/2008     
Tarrant   EASEMENT/ROW       D208295769   Cowtown
Pipeline
Partners LP



--------------------------------------------------------------------------------

File Number   Grantor   Grantee   Agreement Date     County   Agreement Type  
Book   Page   Recording Number

TX.ER.04.00028.ROW

  JIMMIE RAMAGE AND HAZEL RAMAGE   COWTOWN PIPELINE PARTNERS L.P.     8/10/2006
     Erath   EASEMENT/ROW   1309   788   610932



--------------------------------------------------------------------------------

GRANTOR    GRANTEE    EFFECTIVE DATE    COUNTY    Agreement Type    ADDRESS
Jones Day    Crestwood Midstream Partners LLC    3/5/2009    Harris    Sublease
   717 Texas Avenue, Suite 3150, Houston , TX 77002 Petro Harvester Oil & Gas
LLC    Crestwood Midstream Partners LP    4/26/2012    Harris    Sublease    700
Louisiana Street, Houston, TX 77002



--------------------------------------------------------------------------------

GRANTOR    GRANTEE    EFFECTIVE DATE    COUNTY    Agreement Type    ADDRESS
Midwinter Investment Group LLC    Crestwood Midstream Partners LP    3/20/2012
   Kanawha    Sublease    700 Virginia Street, East, Suite 240, Charleston,
WV 25301



--------------------------------------------------------------------------------

GRANTOR    GRANTEE    EFFECTIVE DATE    COUNTY    Agreement Type    ADDRESS
Behringer Harvard Burnett Plaza LP    Crestwood Midstream Partners LP   
8/31/2010    Tarrant    Lease    801 Cherry St., Floor 34, Fort Worth, TX 76102



--------------------------------------------------------------------------------

GRANTOR    GRANTEE    EFFECTIVE DATE    COUNTY    Agreement Type    ADDRESS
Quicksilver Resources Inc.    Quicksilver Gas Services LP    10/1/2010   
Somervell    Lease    310 Bo Gibbs Blvd., Glen RoseTexas



--------------------------------------------------------------------------------

SCHEDULE 3.20 Insurance

 

Line of Coverage    Insurance Company    Policy Number Workers Compensation   
Liberty Mutual Fire Ins. Co.   

$1MM – Employer’s Liab. Each Accident

$1MM – Employer’s Liab. Each Employee

$1MM – Employer’s Liab Policy Limit

UAutomobile Liability & Physical Damage    Liberty Mutual Fire Ins. Co.    $1MM
– Liability Commercial General Liability    Liberty Mutual Fire Ins. Co.   

$2MM – General Aggregate

$2MM – Products/Compl. Ops. Aggregate

$1MM – Personal & Adv. Injury

$1MM – Each Occurrence

$10K – Medical Payments

$300K – Damage to Rented Premises (Each Occurrence)

Umbrella/Excess Liability ($25MM)    American Guarantee and Liability Ins. Co.
  

$25MM – General Aggregate

$25MM – Products/Compl.Ops. Aggregate

$25MM – Each Occurrence

Excess Liability ($25MM xs $25MM)    AXIS Liens Surplus Insurance Co.   

$25MM General Aggregate

$25MM Products/Compl. Ops. Aggregate

$25MM Each Occurrence

Excess Liability ($25MM xs $50MM)    Chubb Custom Insurance Co.   

$25MM – General Aggregate

$25MM – Products/Compl.Ops. Aggregate

$25MM – Each Occurrence

Excess Liability ($25MM xs $75MM)    Fireman’s Fund Insurance Co.   

$25MM – General Aggregate

$25MM – Products/Compl.Ops. Aggregate

$25MM – Each Occurrence

Property   

Liberty Mutual

Zurich American

Nat’l Union

ACE Amer.

Allianz

HCC

   $200,000,000 – Per Occurrence, property, except various sublimits: Site
Pollution Incident Legal Liability    Indian Harbor Ins.Co.   

$ 5MM Each Incident

$15MM Policy Aggregate



--------------------------------------------------------------------------------

SCHEDULE 3.23

Contracts and other agreements of the Borrower and its Relevant Subsidiaries
available on “EDGAR” (the Electronic Data Gathering Analysis and Retrieval
system of the SEC) at http://www.sec.gov/edgar.shtml.



--------------------------------------------------------------------------------

SCHEDULE 6.01 Indebtedness

 

Bond Number

  

Issuing Carrier

  

Principal

  

Bond Amount

B006336    U.S. Specialty Insurance Company    Cowtown Pipeline Partners L.P.   
$    200,000.00 B006423    U.S. Specialty Insurance Company    Crestwood
Arkansas Pipeline LLC    $      10,000.00 SUR0000526    Argonaut Insurance
Company    Cowtown Gas Processing Partners L.P.    $      25,000.00 SUR0000527
   Argonaut Insurance Company    Cowtown Pipeline Partners, L.P.   
$      25,000.00 SUR0000528    Argonaut Insurance Company    Cowtown Pipeline
Partners, LP    $      50,000.00 SUR0000529    Argonaut Insurance Company   
Cowtown Pipeline Partners, LP    $      50,000.00 SUR0000530    Argonaut
Insurance Company    Cowtown Pipeline Partners, LP    $      50,000.00
SUR0000531    Argonaut Insurance Company    Cowtown Pipeline Partners, LP   
$      50,000.00 SUR0000532    Argonaut Insurance Company    Cowtown Pipeline
Partners, LP    $      50,000.00 SUR0000533    Argonaut Insurance Company   
Cowtown Pipeline Partners, LP    $      50,000.00 SUR0000534    Argonaut
Insurance Company    Cowtown Pipeline Partners, LP    $      50,000.00
SUR0000535    Argonaut Insurance Company    Cowtown Pipeline Partners, LP   
$    470,000.00 SUR0015263    Argonaut Insurance Company    Crestwood Midstream
Partners LP    $      46,000.00 SUR0015273    Argonaut Insurance Company   
Crestwood Panhandle Pipeline LLC    $      25,000.00 SUR0015274    Argonaut
Insurance Company    Cowtown Pipeline Partners L.P.    $      50,000.00
SUR0015275    Argonaut Insurance Company    Cowtown Pipeline Partners L.P.   
$      50,000.00 SUR0015276    Argonaut Insurance Company    Cowtown Pipeline
Partners L.P.    $      50,000.00



--------------------------------------------------------------------------------

SCHEDULE 6.02(a) Liens

None.



--------------------------------------------------------------------------------

SCHEDULE 6.04 Investments

None.



--------------------------------------------------------------------------------

SCHEDULE 6.07 Transactions with Affiliates

None.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert names of Assignee(s)] (the
“Assignee[s]”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as may be
amended from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by [the] [each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Acceptance as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably purchases
and assumes from the Assignor, subject to and in accordance with the Standard
Terms and Conditions and the Credit Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below (i) all of the Assignor’s
rights and obligations in its capacity as a Lender under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any Revolving Letters of Credit and
Swingline Loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor.

1. Assignor:                                          
                                         
                                               

2. Assignee[s]:                                          
                                         
                                           

        [and is an Affiliate/Approved Fund of [Identify Lender]]

3. Administrative Agent: Wells Fargo Bank, N.A.

4. Credit Agreement: The Amended and Restated Credit Agreement dated as of
November 16, 2012, among CRESTWOOD MIDSTREAM PARTNERS LP, a limited partnership
organized under the laws of Delaware (“Borrower”), the LENDERS party thereto
from time to time, WELLS FARGO BANK, N.A. (“Wells Fargo”), as Administrative
Agent, Wells Fargo, as Collateral Agent, BANK OF AMERICA, N.A.

 

A-1



--------------------------------------------------------------------------------

and ROYAL BANK OF CANADA, as Syndication Agents, MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED, WELLS FARGO SECURITIES, LLC, and RBC CAPITAL MARKETS
CORPORATION], as Joint Lead Arrangers, and UBS SECURITIES LLC and ROYAL BANK OF
SCOTLAND PLC, as Co-Documentation Agents.

5. Assigned Interest1:

 

Facility Assigned

   Aggregate Amount
of Commitment/
Loans for all
Lenders    Amount of
Commitment/Loans
Assigned    Percentage
Assigned of
Commitment/
Loans*  

[Revolving Facility Loan]

           %   

[Incremental Term Loan]

           %   

Effective Date:             ,     , 20    . [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

1 

Add additional table for each Assignee.

* Calculate to 9 decimal places and show as a percentage of aggregate Loans of
all Lenders in respect of the applicable Facility.

 

A-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR]

By:

 

 

 

Name:

Title:

 

ASSIGNEE [NAME OF ASSIGNEE]2

By:

 

 

 

Name:

Title:

Consented3 to and accepted:

 

    WELLS FARGO BANK, N.A., as Administrative
        Agent

    By:

 

 

 

Name:

Title:

[Consented4 to:]

 

    [Issuing Lender]

    By:

 

 

 

Name:

Title:

[Consented5 to:]

 

 

2 

Add additional signature blocks if there is more than one Assignee.

3 

Consents to be included to the extent required by Section 9.04(b) of the Credit
Agreement.

4 

Consents to be included to the extent required by Section 9.04(b) of the Credit
Agreement.

5 

Consents to be included to the extent required by Section 9.04(b) of the Credit
Agreement.

 

A-3



--------------------------------------------------------------------------------

    [Swingline Lender]

    By:

 

 

 

Name:

Title:

[Consented6 to:]

 

    CRESTWOOD MIDSTREAM PARTNERS LP

    By:

 

 

 

Name:

Title:

 

 

6 

Consents to be included to the extent required by Section 9.04(b) of the Credit
Agreement.

 

A-4



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ACCEPTANCE

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any Lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.04 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (vi) attached to this Assignment and Acceptance is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the] [each] Assignee and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, the Assignor or any other Lender and, based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to [the] [each] Assignee
for amounts which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance; provided, however, that it shall be promptly
followed by an original. This Assignment and Acceptance shall be governed by,
and construed in accordance with, the law of the State of New York.

 

2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF PREPAYMENT NOTICE

Wells Fargo Bank, N.A.

as Administrative Agent

for the Lenders referred to below

1525 West W.T. Harris Blvd.

MAC D1109-019

Charlotte, North Carolina 28262

Attention: Erika Myers

[Date]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
November 16, 2012 (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CRESTWOOD MIDSTREAM PARTNERS LP, a limited partnership organized under the
laws of Delaware (“Borrower”), the LENDERS party thereto from time to time,
WELLS FARGO BANK, N.A. (“Wells Fargo”), as Administrative Agent, Wells Fargo, as
Collateral Agent, BANK OF AMERICA, N.A. and ROYAL BANK OF CANADA, as Syndication
Agents, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, WELLS FARGO
SECURITIES, LLC, and RBC CAPITAL MARKETS CORPORATION, as Joint Lead Arrangers,
and UBS SECURITIES LLC and ROYAL BANK OF SCOTLAND PLC, as Co-Documentation
Agents. Terms defined in the Credit Agreement are used herein with the same
meanings.

The undersigned, CRESTWOOD MIDSTREAM PARTNERS LP, refers to the Credit
Agreement, and hereby gives you notice that, pursuant to Section 2.11 of the
Credit Agreement, the undersigned intends to make a prepayment of a Revolving
Facility Borrowing in [ABR Loans or Eurodollar Loans], in the amount of
$                    1.

 

Very truly yours,

CRESTWOOD MIDSTREAM PARTNERS LP

By:

 

 

 

Name:

Title:

 

 

1 

Please provide reasonably detailed calculation of the amount of prepayment.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF

BORROWING REQUEST

Wells Fargo Bank, N.A.

as Administrative Agent [and Issuing Bank]

for the Lenders referred to below

1525 West W.T. Harris Blvd.

MAC D1109-019

Charlotte, North Carolina 28262

Attention: Erika Myers

[Date]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
November 16, 2012 (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CRESTWOOD MIDSTREAM PARTNERS LP, a limited partnership organized under the
laws of Delaware (“Borrower”), the LENDERS party thereto from time to time,
WELLS FARGO BANK, N.A. (“Wells Fargo”), as Administrative Agent, Wells Fargo, as
Collateral Agent, BANK OF AMERICA, N.A. and ROYAL BANK OF CANADA, as Syndication
Agents, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, WELLS FARGO
SECURITIES, LLC, and RBC CAPITAL MARKETS CORPORATION, as Joint Lead Arrangers,
and UBS SECURITIES LLC and ROYAL BANK OF SCOTLAND PLC, as Co-Documentation
Agents. Terms defined in the Credit Agreement are used herein with the same
meanings.

This notice constitutes a Borrowing Request of the Borrower and the Borrower
hereby requests Borrowings under the Credit Agreement, and in that connection
the Borrower specifies the following information with respect to such Borrowings
requested hereby:

For a Revolving Facility Borrowing or issuance of Revolving Letter of Credit,

(A) Borrower [and Name of Account Party]1:                             

(B) Aggregate or Face Amount of Borrowing: US$                    

(C) Date of Borrowing (which shall be a Business Day):                     

(D) Type of Borrowing (ABR, Eurodollar, or Revolving Letter of Credit):
                    

(E) Interest Period (if a Eurodollar Borrowing):2                     

 

 

1 

If Borrower requests that a letter of credit be issued on behalf of another Loan
Party.

 

C-1-1



--------------------------------------------------------------------------------

  (F)

[Location and number of the Borrower’s account or any other account agreed upon
by the Administrative Agent] [Beneficiary (if a Revolving Letter of Credit)3]:
                        

 

  (G)

Expiry date (if a Revolving Letter of Credit)4:                         

For [a Borrowing of Incremental Term Loans],

 

  (A) Aggregate Amount of Borrowing: US$                    

 

  (B) Type of Borrowing (ABR or Eurodollar):                     

 

  (C)

Interest Period (if a Eurodollar Borrowing):5                     

 

  (D) Location and number of the Borrower’s account or any other account agreed
upon by the Administrative Agent:                     

 

 

2 

Which must comply with the definition of “Interest Period” and end not later
than the Revolving Facility Maturity Date.

3 

Please specify name and address.

4 

This date must be (A) unless the applicable Issuing Bank agrees to a later
expiration date, the date one year after the date of issuance (or in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(B) the date that is five Business Days prior to the Revolving Facility Maturity
Date.

5 

Which must comply with the definition of “Interest Period”.

 

C-1-2



--------------------------------------------------------------------------------

We hereby certify that, on and as of the date hereof, no Default or Event of
Default has occurred or is continuing and the representations and warranties set
forth in Article III of the Credit Agreement are true and correct in all
material respects, with the same effect as though made on the date hereof,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date).

 

Very truly yours,

CRESTWOOD MIDSTREAM PARTNERS LP

By:

 

 

 

Name:

Title:

 

C-1-3



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF

SWINGLINE BORROWING REQUEST

Wells Fargo Bank, N.A.

as Swingline Lender

for the Lenders referred to below

1525 West W.T. Harris Blvd.

MAC D1109-019

Charlotte, North Carolina 28262

Attention: Erika Myers

[Date]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
November 16, 2012 (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CRESTWOOD MIDSTREAM PARTNERS LP, a limited partnership organized under the
laws of Delaware (“Borrower”), the LENDERS party thereto from time to time,
WELLS FARGO BANK, N.A. (“Wells Fargo”), as Administrative Agent, Wells Fargo, as
Collateral Agent, BANK OF AMERICA, N.A. and ROYAL BANK OF CANADA, as Syndication
Agents, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, WELLS FARGO
SECURITIES, LLC, and RBC CAPITAL MARKETS CORPORATION, as Joint Lead Arrangers,
and UBS SECURITIES LLC and ROYAL BANK OF SCOTLAND PLC, as Co-Documentation
Agents. Terms defined in the Credit Agreement are used herein with the same
meanings.

This notice constitutes a Swingline Borrowing Request and the Borrower hereby
requests Borrowings under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to such Borrowings
requested hereby:

Aggregate Amount of Borrowing: US$                    

Date of Borrowing (which shall be a Business Day):                     

Location and number of the Borrower’s account or any other account agreed upon
by the Swingline Lender:                     

 

C-2-1



--------------------------------------------------------------------------------

We hereby certify that, on and as of the date hereof, no default or Event of
Default has occurred or is continuing and the representations and warranties set
forth in Article III of the Credit Agreement are true and correct in all
material respects, with the same effect as though made on the date hereof,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date).

 

Very truly yours,

CRESTWOOD MIDSTREAM PARTNERS LP

By:

 

 

 

Name:

Title:

 

C-2-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

INTEREST ELECTION REQUEST

Wells Fargo, N.A.

as Administrative Agent [and Issuing Bank]

for the Lenders referred to below

1525 West W.T. Harris Blvd.

MAC D1109-019

Charlotte, North Carolina 28262

Attention: Erika Myers

[Date]

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement dated as of
November 16, 2012 (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CRESTWOOD MIDSTREAM PARTNERS LP, a limited partnership organized under the
laws of Delaware (“Borrower”), the LENDERS party thereto from time to time,
WELLS FARGO BANK, N.A. (“Wells Fargo”), as Administrative Agent, Wells Fargo, as
Collateral Agent, BANK OF AMERICA, N.A. and ROYAL BANK OF CANADA, as Syndication
Agents, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, WELLS FARGO
SECURITIES, LLC, and RBC CAPITAL MARKETS CORPORATION, as Joint Lead Arrangers,
and UBS SECURITIES LLC and ROYAL BANK OF SCOTLAND PLC, as Co-Documentation
Agents. Terms defined in the Credit Agreement are used herein with the same
meanings.

This notice constitutes an Interest Election Request by the Borrower and the
Borrower hereby requests a [conversion] [continuation] of [IDENTIFY BORROWING]
pursuant to Section 2.07 of the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to such conversion or
continuation:

For a Revolving Facility Borrowing,

(A) Amount of initial Borrowing being converted1: US$                    

(B) Effective Date (which shall be a Business Day):                     

(C) Type of Borrowing (ABR or Eurodollar)2:                     

 

 

1 

For conversions only. Please complete a separate form for each portion of the
initial Borrowing being converted.

2 

For conversions only.

 

D-1



--------------------------------------------------------------------------------

(D) Interest Period (if a Eurodollar Borrowing):3                     

For a Borrowing of Incremental Term Loans,

(A) Amount of Initial Borrowing being converted4: US$                    

(B) Effective Date of resulting Borrowing (which shall be a Business Day):
                    

(C) Type of resulting Borrowing (ABR or Eurodollar)5:                     

(D) Interest Period (if a Eurodollar Borrowing):6                     

 

Very truly yours,

CRESTWOOD MIDSTREAM PARTNERS LP

By:

 

 

 

Name:

Title:

 

 

3 

For conversions and continuations of Eurodollar Borrowings. If the Borrower
requests a Eurodollar Borrowing but does not specify an Interest Period, then
the Interest Period shall be deemed to be of one month’s duration.

4 

For conversions only. Please complete a separate form for each portion of the
initial Borrowing being converted.

5 

For conversions only.

6 

For conversions and continuations. If the Borrower requests a Eurodollar
Borrowing but does not specify an Interest Period, then the Interest Period
shall be deemed to be of one month’s duration.

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

COLLATERAL AGREEMENT

[SEPARATELY ATTACHED]

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

SOLVENCY CERTIFICATE

I, the undersigned, the [Chief Financial Officer] [title of other Responsible
Officer] of the Borrower (as defined below), DO HEREBY CERTIFY on behalf of the
Borrower that:

1. This Certificate is furnished pursuant to Section 4.02(g) of the Amended and
Restated Credit Agreement (as in effect on the date of this Certificate) dated
as of November 16, 2012 (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CRESTWOOD MIDSTREAM PARTNERS LP, a limited partnership organized under the
laws of Delaware (“Borrower”), the LENDERS party thereto from time to time,
WELLS FARGO BANK, N.A. (“Wells Fargo”), as Administrative Agent, Wells Fargo, as
Collateral Agent, BANK OF AMERICA, N.A. and ROYAL BANK OF CANADA, as Syndication
Agents, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, WELLS FARGO
SECURITIES, LLC, and RBC CAPITAL MARKETS CORPORATION, as Joint Lead Arrangers,
and UBS SECURITIES LLC and ROYAL BANK OF SCOTLAND PLC, as Co-Documentation
Agents. Terms defined in the Credit Agreement are used herein with the same
meanings.

2. Immediately after giving effect to the Transactions, (a) the fair value of
the assets (for the avoidance of doubt, calculated to include goodwill and other
intangibles) of the Borrower and its Subsidiaries on a consolidated basis, at a
fair valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of the Borrower and its Subsidiaries on a consolidated
basis; (b) the present fair saleable value of the property of the Borrower and
its Subsidiaries on a consolidated basis will be greater than the amount that
will be required to pay the probable liability of the Borrower and its
Subsidiaries on a consolidated basis, on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) the Borrower and its Subsidiaries
on a consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Borrower and its Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Restatement Date.

3. The Borrower does not intend to, and does not believe that it or any of its
Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing and amounts of cash to be received by it
or any Subsidiary, and the timing and amounts of cash to be payable on or in
respect of its Indebtedness or the Indebtedness of any such Subsidiary.

[Signature Page Follows]

 

F-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand this     day of             ,
2012.

 

CRESTWOOD MIDSTREAM PARTNERS LP,
    as Borrower

By:

 

 

 

Name:

Title:

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF REVOLVING NOTE

 

$                        Dated:                     , 2012

FOR VALUE RECEIVED, the undersigned, CRESTWOOD MIDSTREAM PARTNERS LP (the
“Borrower”), HEREBY PROMISES TO PAY to [NAME OF LENDER] (the “Lender”) or its
registered assigns for the account of its applicable lending office the
principal amount of the Revolving Facility Loans (as defined below) owing to the
Lender by the Borrower pursuant to the Amended and Restated Credit Agreement
dated as of November 16, 2012 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; terms defined
therein, unless otherwise defined herein, being used herein as therein defined),
among the Borrower, the LENDERS party thereto from time to time, WELLS FARGO
BANK, N.A. (“Wells Fargo”), as Administrative Agent, Wells Fargo, as Collateral
Agent, BANK OF AMERICA, N.A. and ROYAL BANK OF CANADA, as Syndication Agents,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, WELLS FARGO SECURITIES, LLC,
and RBC CAPITAL MARKETS CORPORATION, as Joint Lead Arrangers, and UBS SECURITIES
LLC and ROYAL BANK OF SCOTLAND PLC, as Co-Documentation Agents.

The Borrower promises to pay to the Lender or its registered assigns interest on
the unpaid principal amount of each Revolving Facility Loan advanced to the
Borrower from the date of such Revolving Facility Loan until such principal
amount is paid in full, at such interest rates, and payable at such times, as
are specified in the Credit Agreement.

Both principal and interest are payable in U.S. dollars to Wells Fargo Bank,
N.A., as Administrative Agent, at 525 West W.T. Harris Blvd., Charlotte, North
Carolina 28262, Attention: Erika Myers, Tel: (704) 590-2779, Fax:
(704) 715-0017, in immediately available funds. Each Revolving Facility Loan
advanced to the Borrower and the maturity thereof, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto, which is part of this
promissory note (the “Promissory Note”); provided, however, that the failure of
the Lender to make any such recordation or endorsement shall not affect the
Obligations of the Borrower under this Promissory Note.

This Promissory Note is one of the promissory notes referred to in
Section 2.09(e) of the Credit Agreement and is entitled to the benefits of the
Credit Agreement. The Credit Agreement, among other things, (i) provides for the
making of loans (the “Revolving Facility Loans”) by the Revolving Facility
Lenders to or for the benefit of the Borrower from time to time in an aggregate
amount not to exceed at any time outstanding U.S.$550,000,000, the indebtedness
of the Borrower resulting from each such Revolving Facility Loan being, on
request of a Revolving Facility Lender, evidenced by such promissory notes, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified. The obligations of the Borrower under this Promissory Note
and the other Loan Documents, and the obligations of the other Loan Parties
under the Loan Documents, are secured by the Collateral as provided in the Loan
Documents.

The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or federal
court of the United States of America sitting

 

G-1-1



--------------------------------------------------------------------------------

in New York County, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Promissory Note or the other Loan
Documents, or for recognition or enforcement of any judgment, and hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such federal court. The Borrower further
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties thereto by registered or
certified mail, postage prepaid, to the Borrower at the address specified for
the Loan Parties in Section 9.01(a) of the Credit Agreement. The Borrower agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Promissory Note shall affect any right
that the Lender may otherwise have to bring any action or proceeding relating to
this Promissory Note or the other Loan Documents against the Borrower or any
Loan Party or their properties in the courts of any jurisdiction.

The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Promissory Note or the other Loan Documents in any
New York State or federal court sitting in New York County. The Borrower hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

G-1-2



--------------------------------------------------------------------------------

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

CRESTWOOD MIDSTREAM PARTNERS LP,
    as Borrower

By:

 

 

 

Name:

Title:

 

G-1-3



--------------------------------------------------------------------------------

LOANS AND PAYMENTS OF PRINCIPAL

 

                                                                          
                                                     

Date

 

Amount of Loans

 

Amount of

Principal Paid or

Prepaid

  

Unpaid Principal
Balance

   Notation Made
By              

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF INCREMENTAL TERM LOAN NOTE

 

$                        Dated:                     , 2012

FOR VALUE RECEIVED, the undersigned, CRESTWOOD MIDSTREAM PARTNERS LP (the
“Borrower”), HEREBY PROMISES TO PAY to [NAME OF LENDER] (the “Lender”) or its
registered assigns for the account of its applicable lending office the
principal amount of the Incremental Term Loans (as defined below) owing to the
Lender by the Borrower pursuant to the Amended and Restated Credit Agreement
dated as of November 16, 2012 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; terms defined
therein, unless otherwise defined herein, being used herein as therein defined),
among the Borrower, the LENDERS party thereto from time to time, WELLS FARGO
BANK, N.A. (“Wells Fargo”), as Administrative Agent, Wells Fargo, as Collateral
Agent, BANK OF AMERICA, N.A. and ROYAL BANK OF CANADA, as Syndication Agents,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, WELLS FARGO SECURITIES, LLC,
and RBC CAPITAL MARKETS CORPORATION, as Joint Lead Arrangers, and UBS SECURITIES
LLC and ROYAL BANK OF SCOTLAND PLC, as Co-Documentation Agents.

The Borrower promises to pay to the Lender or its registered assigns interest on
the unpaid principal amount of the Incremental Term Loan advanced to the
Borrower from the date of such Incremental Term Loan, until such principal
amount is paid in full, at such interest rates, and payable at such times, as
are specified in the Credit Agreement.

Both principal and interest are payable in U.S. dollars to Wells Fargo Bank,
N.A., as Administrative Agent, at 525 West W.T. Harris Blvd., Charlotte, North
Carolina 28262, Attention: Erika Myers, Tel: (704) 590-2779, Fax:
(704) 715-0017, in immediately available funds. The Incremental Term Loan
advanced to the Borrower and the maturity thereof, and all payments made on
account of principal thereof, shall be recorded by the Lender and, prior to any
transfer hereof, endorsed on the grid attached hereto, which is part of this
promissory note (the “Promissory Note”); provided, however, that the failure of
the Lender to make any such recordation or endorsement shall not affect the
Obligations of the Borrower under this Promissory Note.

This Promissory Note is one of the promissory notes referred to in
Section 2.09(e) of the Credit Agreement and is entitled to the benefits of the
Credit Agreement. The Credit Agreement, among other things, (i) provides for the
making of loans (the “Incremental Term Loans”) by the Incremental Term Lenders
to or for the benefit of the Borrower from time to time, the indebtedness of the
Borrower resulting from each such Incremental Term Loan being, on request of an
Incremental Term Lender, evidenced by such promissory notes, and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified. The
obligations of the Borrower under this Promissory Note and the other Loan
Documents, and the obligations of the other Loan Parties under the Loan
Documents, are secured by the Collateral as provided in the Loan Documents.

The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or federal
court of the United States of America sitting

 

G-2-1



--------------------------------------------------------------------------------

in New York County, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Promissory Note or the other Loan
Documents, or for recognition or enforcement of any judgment, and hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such federal court. The Borrower further
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties thereto by registered or
certified mail, postage prepaid, to the Borrower at the address specified for
the Loan Parties in Section 9.01(a) of the Credit Agreement. The Borrower agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Promissory Note shall affect any right
that the Lender may otherwise have to bring any action or proceeding relating to
this Promissory Note or the other Loan Documents against the Borrower or any
Loan Party or their properties in the courts of any jurisdiction.

The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Promissory Note or the other Loan Documents in any
New York State or federal court sitting in New York County. The Borrower hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

G-2-2



--------------------------------------------------------------------------------

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

CRESTWOOD MIDSTREAM PARTNERS LP,
    as Borrower

By:

 

 

 

Name:

Title:

 

G-2-3



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

                                                                          
                                                     

Date

 

Amount of

Advance

 

Amount of

Principal Paid or

Prepaid

  

Unpaid Principal
Balance

   Notation Made
By              

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 

             

 

 

 

 

 

  

 

  

 



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF COMPLIANCE CERTIFICATE

COMPLIANCE CERTIFICATE

Reference is made to the Amended and Restated Credit Agreement dated as of
November 16, 2012 (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CRESTWOOD MIDSTREAM PARTNERS LP, a limited partnership organized under the
laws of Delaware (“Borrower”), the LENDERS party thereto from time to time,
WELLS FARGO BANK, N.A. (“Wells Fargo”), as Administrative Agent, Wells Fargo, as
Collateral Agent, BANK OF AMERICA, N.A. and ROYAL BANK OF CANADA, as Syndication
Agents, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, WELLS FARGO
SECURITIES, LLC, and RBC CAPITAL MARKETS CORPORATION, as Joint Lead Arrangers,
and UBS SECURITIES LLC and ROYAL BANK OF SCOTLAND PLC, as Co-Documentation
Agents. Capitalized terms used herein that are not defined herein shall have the
meanings ascribed to them in the Credit Agreement.

[Insert name of institution] (the “Non-U.S. Lender”) is providing this
certificate pursuant to subsection 2.17(e) of the Credit Agreement. The Non-U.S.
Lender hereby represents and warrants that:

A. It is the beneficial owner of the Loan (as well as any Notes evidencing such
Loan) in respect of which it is providing this certificate;

B. The Non-U.S. Lender is not a “bank” that entered into the Credit Agreement in
the “ordinary course of its trade or business” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”);

C. The Non-U.S. Lender is not a “10-percent shareholder” of the U.S. Borrower
within the meaning of Section 871(h)(3)(B) of the Code;

D. The Non-U.S. Lender is not a “controlled foreign corporation” receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code; and

E. The interest payments in question are not effectively connected with the
undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in any of the
three calendar years preceding such payments.

 

H-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF NON-U.S. LENDER]

By:

 

 

 

Name:

Title:

Date:                     , 20    

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF ADMINISTRATIVE QUESTIONNAIRE

Administrative Questionnaire

 

I. Borrower Name:

   CRESTWOOD MIDSTREAM PARTNERS LP

II. Legal Name of Lender for Signature Page:

  

 

III. Name of Lender for any eventual tombstone:

  

 

IV. Legal Address:

  

 

 

  

 

  

V. Contact Information:

  

 

    

Credit Contact

  

Operations Contact

  

Legal Counsel

Name:

  

 

  

 

  

 

Title:

  

 

  

 

  

 

Address:

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

  

 

Telephone:

  

 

  

 

  

 

Facsimile:

  

 

  

 

  

 

Email:

Address:

  

 

  

 

  

 

VI. Lender’s Wire Payment Instructions:

 

Pay to:               

 

   (Name of Lender)      

 

   (ABA#)    (City/State)   

 

   (Account #)    (Account Name)

 

I-1



--------------------------------------------------------------------------------

Administrative Questionnaire

 

Borrower Name:

   CRESTWOOD MIDSTREAM PARTNERS LP

VII. Organizational Structure:

  

Branch, organized under which laws, etc.

  

 

Lender’s Tax ID:

  

 

Tax withholding Form Attached

 

[        ]

  Form W-9

[        ]

  Form W-8BEN/W-8EXP/W-8IMY/W-8ECI (with any required attachments)

[        ]

  W/Hold                    % Effective                    

VIII. Payment Instructions:

Servicing Site:

Pay To:

 

IX. Name of Authorized Officer:

 

 

Name:

 

 

Signature:

 

 

Date:

 

 

 

I-2



--------------------------------------------------------------------------------

Administrative Questionnaire

 

X. Institutional Investor Sub-Allocations    

  

Institution Legal: Name:

  

 

Fund Manager:

  

 

Sub-Allocations:

  

 

Exact Legal Name

(for documentation

purposes)

 

Sub-

Allocation

(Indicate

US$)

 

Direct Signer to

Credit Agreement

(Yes / No)

 

Purchase by

Assignment

(Yes / No)

 

Date of Post-

Closing

Assignment

1.

       

 

 

 

 

 

 

 

 

 

2.

       

 

 

 

 

 

 

 

 

 

3.

       

 

 

 

 

 

 

 

 

 

4.

       

 

 

 

 

 

 

 

 

 

5.

       

 

 

 

 

 

 

 

 

 

6.

       

 

 

 

 

 

 

 

 

 

7.

       

 

 

 

 

 

 

 

 

 

Total

       

Special Instructions

 

 

 

 

 

 

 

 

 

I-3



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF REAFFIRMATION AGREEMENT

[Separately Attached]

 

J-1



--------------------------------------------------------------------------------

REAFFIRMATION AGREEMENT

This Reaffirmation Agreement (this “Agreement”), dated as of November 16, 2012,
is made by Crestwood Midstream Partners LP (f/k/a Quicksilver Gas Services LP),
a Delaware limited partnership (the “Borrower”), and each Subsidiary Guarantor
listed on the signature pages hereto (together with the Borrower, collectively,
the “Reaffirming Parties” and each a “Reaffirming Party”) in favor of Wells
Fargo Bank, National Association (“Wells Fargo”), as administrative agent (as
successor to BNP Paribas in such capacity, together with any successor
administrative agent appointed pursuant to the provisions of Article VIII of the
Credit Agreement referred to below, the “Administrative Agent”) and collateral
agent (as successor to BNP Paribas in such capacity, together with any successor
collateral agent appointed pursuant to the provisions of Article VIII of the
Credit Agreement referred to below, the “Collateral Agent”).

WHEREAS, the Borrower, the lenders party thereto from time to time (the
“Lenders”), Wells Fargo, as Administrative Agent and Collateral Agent, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Wells Fargo Securities, LLC, and RBC
Capital Markets Corporation, as joint lead arrangers and joint bookrunners, Bank
of America, N.A. and Royal Bank of Canada, as syndication agents, and UBS
Securities LLC and The Royal Bank of Scotland PLC, as co-documentation agents
have entered into that certain Amended and Restated Credit Agreement, dated as
of November 16, 2012 (as may be further amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
which amends and restates that certain Credit Agreement, dated as of October 1,
2010 (as amended by that certain Joinder Agreement dated as of April 1, 2011 and
that certain Amendment No. 1 dated as of March 20, 2012, the “Original Credit
Agreement”), among the Borrower, the lenders party thereto, Wells Fargo, as
administrative agent and collateral agent, and the other agents and arrangers
party thereto (capitalized terms used but not defined herein shall have the
meaning assigned to such terms in the Credit Agreement);

WHEREAS, each of the Reaffirming Parties is party to (i) that certain Guarantee
and Collateral Agreement, dated as of October 1, 2010 (as may be amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”), among the Borrower, each Subsidiary
Guarantor identified therein and Wells Fargo, as Collateral Agent, (ii) certain
Mortgages and (iii) certain other Loan Documents;

WHEREAS, each Reaffirming Party expects to realize, or has realized, substantial
direct and indirect benefits as a result of the Credit Agreement becoming
effective and the consummation of the transactions contemplated thereby; and

WHEREAS, the execution and delivery of this Agreement is a condition precedent
to the effectiveness of the Credit Agreement and the consummation of the
transactions contemplated thereby.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

Crestwood Midstream Partners LP – Reaffirmation Agreement



--------------------------------------------------------------------------------

ARTICLE I

Reaffirmation

SECTION 1.01. Reaffirmation. Each of the Reaffirming Parties hereby
(a) acknowledges the Credit Agreement, (b) confirms and ratifies all of its
obligations under the Guarantee and Collateral Agreement, the Mortgages and the
other Loan Documents to which it is party, including its respective guarantees,
pledges, grants of security interests and other obligations, as applicable,
under and subject to the terms of the Guarantee and Collateral Agreement, the
Mortgages and each of the other Loan Documents to which it is party, and
(c) agrees that such guarantees, pledges, grants of security interests and other
obligations, and the terms of the Guarantee and Collateral Agreement, the
Mortgages and each of the other Loan Documents to which it is a party, are not
impaired or affected in any manner whatsoever and shall continue to be in full
force and effect and, as applicable, shall guarantee and secure all Obligations
under the Credit Agreement. The parties hereto acknowledge and agree that all
references to the “Credit Agreement” (or words of similar import) in the
Guarantee and Collateral Agreement, the Mortgages and the other Loan Documents
refer to the Credit Agreement as amended and restated without impairing any such
obligations or Liens in any respect. Each of the Reaffirming Parties
acknowledges that the Lenders providing the Facilities are “Lenders” and
“Secured Parties” for all purposes under the Loan Documents.

ARTICLE II

Miscellaneous

SECTION 2.01. Loan Document. This Agreement is a Loan Document executed pursuant
to the Credit Agreement and shall be construed, administered and applied in
accordance with the terms and provisions thereof.

SECTION 2.02. Effectiveness; Counterparts. This Agreement shall become effective
on the date when copies hereof which, when taken together, bear the signatures
of each of the Reaffirming Parties set forth on the signature pages hereto shall
have been received by the Administrative Agent and the Collateral Agent (or
their counsel). This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original but all of which when taken together shall constitute a single
contract, and shall become effective as provided herein. Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
(including by .pdf format) shall be as effective as delivery of a manually
signed counterpart of this Agreement.

SECTION 2.03. No Novation. This Agreement shall not extinguish the obligations
for the payment of money outstanding under the Original Credit Agreement or
discharge or release the priority of any Lien on any Collateral securing any
obligation under the Guarantee and Collateral Agreement or any other Loan
Document. Nothing herein contained shall be construed as a substitution or
novation of the obligations and liabilities outstanding under the Original
Credit Agreement or any Lien securing the same, and it is the intent of the
parties hereto to confirm that all Obligations of each Reaffirming Party under
the Guarantee and Collateral Agreement and the other Loan Documents shall
continue in full force and effect. Nothing in this Agreement shall be construed
as a release or other discharge of the Borrower or any other Loan Party under
any Loan Document from any of its respective obligations and liabilities under
the Original Credit Agreement or the Loan Documents.

 

Crestwood Midstream Partners LP – Reaffirmation Agreement

2



--------------------------------------------------------------------------------

SECTION 2.04. GOVERNING LAW; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO (i) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION AND IN SECTION 9.11 OF THE CREDIT
AGREEMENT.

[Signature pages follow]

 

Crestwood Midstream Partners LP – Reaffirmation Agreement

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Reaffirming Party has caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CRESTWOOD MIDSTREAM

PARTNERS LP, as a Reaffirming Party

By: Crestwood Gas Services GP LLC,

its general partner

By:

 

 

Name: Kelly Jameson

Title: Senior Vice President, General Counsel and Corporate Secretary

Subsidiary Guarantors:

CRESTWOOD GAS SERVICES

OPERATING LLC, as a Reaffirming Party

  By:  

Crestwood Midstream Partners LP,

its sole member

   

By: Crestwood Gas Services GP LLC, its general partner

By:

 

 

  Name: Kelly Jameson   Title: Senior Vice President, General Counsel and
Corporate Secretary

 

Crestwood Crestwood Midstream Partners LP – Reaffirmation Agreement



--------------------------------------------------------------------------------

  CRESTWOOD GAS SERVICES


OPERATING GP LLC, as a Reaffirming Party

   

By: Crestwood Gas Services Operating

LLC, its sole member

   

By: Crestwood Midstream Partners

LP, its sole member

   

By: Crestwood Gas Services

GP LLC, its general partner

  By:         Name: Kelly Jameson    

Title: Senior Vice President, General

Counsel and Corporate Secretary

  COWTOWN GAS PROCESSING


PARTNERS L.P., as a Reaffirming Party

   

By: Crestwood Gas Services Operating

GP LLC, its general partner

   

By: Crestwood Gas Services

Operating LLC, its sole member

   

By: Crestwood Midstream

Partners LP, its sole member

   

By: Crestwood Gas

Services GP LLC, its

general partner

  By:         Name: Kelly Jameson    

Title: Senior Vice President, General

Counsel and Corporate Secretary

 

Crestwood Crestwood Midstream Partners LP – Reaffirmation Agreement



--------------------------------------------------------------------------------

  COWTOWN PIPELINE PARTNERS L.P.,


as a Reaffirming Party

   

By: Crestwood Gas Services Operating

GP LLC, its general partner

   

By: Crestwood Gas Services

Operating LLC, its sole member

   

By: Crestwood Midstream

Partners LP, its sole member

   

By: Crestwood Gas

Services GP LLC, its

general partner

  By:         Name: Kelly Jameson    

Title: Senior Vice President, General

Counsel and Corporate Secretary

  CRESTWOOD NEW MEXICO


PIPELINE LLC, as a Reaffirming Party

   

By: Crestwood Midstream Partners LP,

its sole member

   

By: Crestwood Gas Services GP

LLC, its general partner

  By:         Name: Kelly Jameson    

Title: Senior Vice President, General

Counsel and Corporate Secretary

 

Crestwood Crestwood Midstream Partners LP – Reaffirmation Agreement



--------------------------------------------------------------------------------

 

CRESTWOOD MIDSTREAM

FINANCE CORPORATION, as a

Reaffirming Party

  By:         Name: Kelly Jameson    

Title: Senior Vice President, General

Counsel and Corporate Secretary

 

CRESTWOOD PIPELINE LLC, as a

Reaffirming Party

  By:         Name: Kelly Jameson    

Title: Senior Vice President, General

Counsel and Corporate Secretary

 

CRESTWOOD PANHANDLE

PIPELINE LLC, as a Reaffirming Party

  By:         Name: Kelly Jameson    

Title: Senior Vice President, General

Counsel and Corporate Secretary

 

Crestwood Crestwood Midstream Partners LP – Reaffirmation Agreement



--------------------------------------------------------------------------------

CRESTWOOD ARKANSAS PIPELINE

LLC, as a Reaffirming Party

By:       Name: Kelly Jameson  

Title: Senior Vice President, General

Counsel and Corporate Secretary

CRESTWOOD SABINE PIPELINE

LLC, as a Reaffirming Party

By:       Name: Kelly Jameson  

Title: Senior Vice President, General

Counsel and Corporate Secretary

SABINE TREATING LLC, as a

Reaffirming Party

By:       Name: Kelly Jameson  

Title: Senior Vice President, General

Counsel and Corporate Secretary

CRESTWOOD APPALACHIA

PIPELINE LLC, as a Reaffirming Party

By:       Name: Kelly Jameson  

Title: Senior Vice President, General

Counsel and Corporate Secretary

 

Crestwood Crestwood Midstream Partners LP – Reaffirmation Agreement



--------------------------------------------------------------------------------

CRESTWOOD MARCELLUS

PIPELINE LLC, as a Reaffirming Party

By:       Name: Kelly Jameson  

Title: Senior Vice President, General

Counsel and Corporate Secretary

 

Crestwood Crestwood Midstream Partners LP – Reaffirmation Agreement



--------------------------------------------------------------------------------

Acknowledged and agreed:

WELLS FARGO BANK, N.A.,

as Administrative Agent and Collateral Agent

By:

   

Name:

 

Title:

 

 

Crestwood Crestwood Midstream Partners LP – Reaffirmation Agreement